PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.11758 ROTISYSTEMS INC-                          VARIOUS                              Litigation             UNDETERMINED
        JOHANNSEN, MICHAEL
        7800 EDGEWATER DR               ACCOUNT NO.: NOT AVAILABLE
        7800 EDGEWATER DR
        OAKLAND, CA 94621


3.11759 ROTISYSTEMS-JOHANNSEN,                    VARIOUS                              Litigation             UNDETERMINED
        MICHAEL
        7800 EDGEWATER DR               ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94621


3.11760 ROUGEAU, ERNEST                           VARIOUS                              Litigation             UNDETERMINED
        2132 WAGNER HEIGHTS RD.
        STOCKTON, CA 95209              ACCOUNT NO.: NOT AVAILABLE


3.11761 ROUND TABLE PIZZA #1020-                  VARIOUS                              Litigation             UNDETERMINED
        KERACHI, ALI
        PO BOX 6143 CA                  ACCOUNT NO.: NOT AVAILABLE
        CONCORD, CA 94524


3.11762 ROUND TABLE PIZZA STORE                   VARIOUS                              Litigation             UNDETERMINED
        1002 STORE # 1002, ROUND
        TABLE PIZZA                     ACCOUNT NO.: NOT AVAILABLE
        PO BOX 6143
        CONCORD, CA 94524


3.11763 ROUND TABLE PIZZA-ALJAMEA,                VARIOUS                              Litigation             UNDETERMINED
        SAMER
        4935 JUNIPERO SERRA BLVD        ACCOUNT NO.: NOT AVAILABLE
        COLMA, CA 94014


3.11764 ROUND TABLE PIZZA-KHAHRIA,                VARIOUS                              Litigation             UNDETERMINED
        YADWINDER
        13700 DOOLITTLE DR              ACCOUNT NO.: NOT AVAILABLE
        104A
        SAN LEANDRO, CA 94577


3.11765 ROUSE PROPERTIES C/O                      VARIOUS                              Litigation             UNDETERMINED
        COOLED INC-BORSKI, DAN
        COOLED INC                      ACCOUNT NO.: NOT AVAILABLE
        311 E. 8TH ST
        TRAVERSE CITY, CA 49684


3.11766 ROUTH, ARTHUR M.                          VARIOUS                              Litigation             UNDETERMINED
        4590 CRYSTAL ST
        CAPITOLA, CA 95010              ACCOUNT NO.: NOT AVAILABLE




                                            Page 1098 of 7835 to Schedule E/F Part 2

        Case: 19-30088             Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10         Page 1
                                                         of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.11767 ROW, DAVID                                VARIOUS                              Litigation             UNDETERMINED
        2101 G ST., BLDG E.
        ASHLAN AVE & VALENTINE AVE.     ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93706


3.11768 ROWE, ERIN                                VARIOUS                              Litigation             UNDETERMINED
        PO BOX 845
        TRINIDAD, CA 95570              ACCOUNT NO.: NOT AVAILABLE


3.11769 ROWE, MARTA                               VARIOUS                              Litigation             UNDETERMINED
        16151 RIDGE ROAD
        SUTTER CREEK, CA 95685          ACCOUNT NO.: NOT AVAILABLE


3.11770 ROWE, MARY                                VARIOUS                              Litigation             UNDETERMINED
        5420 PACHECO PASS HWY
        HOLLISTER, CA 95023             ACCOUNT NO.: NOT AVAILABLE


3.11771 ROWE, SUSIE                               VARIOUS                              Litigation             UNDETERMINED
        2221 HILLSIDE DRIVE
        SANTA ROSA, CA 95404            ACCOUNT NO.: NOT AVAILABLE


3.11772 ROWETT, JEFFERY                           VARIOUS                              Litigation             UNDETERMINED
        2060 DONOVAN DR
        LINCOLN, CA 95644               ACCOUNT NO.: NOT AVAILABLE


3.11773 ROWLAND, D. JEFFREY                       VARIOUS                              Litigation             UNDETERMINED
        P O BOX 338
        KINGSBURG, CA 93631             ACCOUNT NO.: NOT AVAILABLE


3.11774 ROWLAND, FRANK                            VARIOUS                              Litigation             UNDETERMINED
        1734 DENKINGER RD/
        CONCORD, CA 94521               ACCOUNT NO.: NOT AVAILABLE


3.11775 ROWLAND, NANCY                            VARIOUS                              Litigation             UNDETERMINED
        21 E 7TH ST
        ANTIOCH, CA 94509               ACCOUNT NO.: NOT AVAILABLE


3.11776 ROXAS, JENNIFER                           VARIOUS                              Litigation             UNDETERMINED
        24980 PINE HILLS DRIVE
        CARMEL, CA 93923                ACCOUNT NO.: NOT AVAILABLE


3.11777 ROY, DAVID                                VARIOUS                              Litigation             UNDETERMINED
        1102 N. LAS POSAS CT.
        RIDGECREST, CA 93555            ACCOUNT NO.: NOT AVAILABLE




                                            Page 1099 of 7835 to Schedule E/F Part 2

        Case: 19-30088             Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10         Page 2
                                                         of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.11778 ROYAL SIAM-JOHNSON,                       VARIOUS                              Litigation             UNDETERMINED
        WASUMA
        6124 PACIFIC AVENUE             ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95207


3.11779 ROYCE, DOUGLAS                            VARIOUS                              Litigation             UNDETERMINED
        3675 SE CENTER ST.
        PORTLAND, CA 97202              ACCOUNT NO.: NOT AVAILABLE


3.11780 ROZEN, TONYA                              VARIOUS                              Litigation             UNDETERMINED
        723 48TH AVE
        SAN FRANCISCO, CA 94121         ACCOUNT NO.: NOT AVAILABLE


3.11781 ROZPORKA, LENKA                           VARIOUS                              Litigation             UNDETERMINED
        21856 BEAR CREEK RD
        LOS GATOS, CA 95033             ACCOUNT NO.: NOT AVAILABLE


3.11782 RPK INVESTMENTS INC-PATEL,                VARIOUS                              Litigation             UNDETERMINED
        KUNAL
        1561 WEST EL CAMINO REAL        ACCOUNT NO.: NOT AVAILABLE
        MOUNTAIN VIEW, CA 94030


3.11783 RPS REAL ESTATE                           VARIOUS                              Litigation             UNDETERMINED
        42047 ROAD 56
        REEDLEY, CA 93654               ACCOUNT NO.: NOT AVAILABLE


3.11784 RUANO-RODRIQUEZ, RAUL                     VARIOUS                              Litigation             UNDETERMINED
        1338 VENIC CIRCLE
        STOCKTON, CA 95206              ACCOUNT NO.: NOT AVAILABLE


3.11785 RUBALCAVA, TYLER-                         VARIOUS                              Litigation             UNDETERMINED
        ALEXANDER
        2553 BALD MOUNTAIN ROAD         ACCOUNT NO.: NOT AVAILABLE
        WEST POINT, CA 95255


3.11786 RUBANOWITZ, DANIEL                        VARIOUS                              Litigation             UNDETERMINED
        1211 MAGNOLIA AVE.
        REDDING, CA 96001               ACCOUNT NO.: NOT AVAILABLE


3.11787 RUBEN GARCIA, DAMAGING                    VARIOUS                              Litigation             UNDETERMINED
        DRIVER: SARA JEANNE GARCIA
        P.O. BOX 1474                   ACCOUNT NO.: NOT AVAILABLE
        COLFAX, CA 95713


3.11788 RUBERTE, LUIS                             VARIOUS                              Litigation             UNDETERMINED
        3703 DAYTONA DRIVE
        BAKERSFIELD, CA 93306           ACCOUNT NO.: NOT AVAILABLE



                                            Page 1100 of 7835 to Schedule E/F Part 2

       Case: 19-30088              Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10         Page 3
                                                         of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.11789 RUBEY, NANCY                              VARIOUS                              Litigation             UNDETERMINED
        2081 CEDAR RIDGE DRIVE
        STOCKTON, CA 95207              ACCOUNT NO.: NOT AVAILABLE


3.11790 RUBINO, DIANA                             VARIOUS                              Litigation             UNDETERMINED
        1215 WELLER WAY
        SACRAMENTO, CA 95818            ACCOUNT NO.: NOT AVAILABLE


3.11791 RUBINSTEIN DVM, ALAN                      VARIOUS                              Litigation             UNDETERMINED
        15107 TUOLUMNE RD
        SONORA, CA 95370                ACCOUNT NO.: NOT AVAILABLE


3.11792 RUBIO TIRADO, MARIA                       VARIOUS                              Litigation             UNDETERMINED
        1225A BOLERO AVE
        SALINAS, CA 93906               ACCOUNT NO.: NOT AVAILABLE


3.11793 RUBIO, NOE                                VARIOUS                              Litigation             UNDETERMINED
        72 THURWACHER RD
        WATSONVILLE, CA 95076           ACCOUNT NO.: NOT AVAILABLE


3.11794 RUBIO, RAMIRO                             VARIOUS                              Litigation             UNDETERMINED
        1225 BOLERO AVE
        SALINAS, CA 93906               ACCOUNT NO.: NOT AVAILABLE


3.11795 RUCKER, JOSHUA                            VARIOUS                              Litigation             UNDETERMINED
        21 PRENDERGAST LANE
        WATSONVILLE, CA 95076           ACCOUNT NO.: NOT AVAILABLE


3.11796 RUCKMAN, AMY                              VARIOUS                              Litigation             UNDETERMINED
        6415 TUSTIN RD.
        SALINAS, CA 93907               ACCOUNT NO.: NOT AVAILABLE


3.11797 RUCKMAN, GLORIA                           VARIOUS                              Litigation             UNDETERMINED
        RODRIGUEZ & ASSOCIATES
        2020 EYE STREET                 ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93301


3.11798 RUCKMAN, GLORIA AND                       VARIOUS                              Litigation             UNDETERMINED
        ROBERT, ET AL.
        C/O RODRIGUEZ & ASSOCIATES      ACCOUNT NO.: NOT AVAILABLE
        2020 EYE STREET
        BAKERSFIELD, CA 93301


3.11799 RUDD, MARSHA                              VARIOUS                              Litigation             UNDETERMINED
        13800 SKYLINE BLVD
        UNIT 1                          ACCOUNT NO.: NOT AVAILABLE
        WOODSIDE, CA 94062



                                            Page 1101 of 7835 to Schedule E/F Part 2

        Case: 19-30088             Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10         Page 4
                                                         of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.11800 RUDE, DAVID                               VARIOUS                              Litigation             UNDETERMINED
        17756 NAVAJO TRAIL
        LOS GATOS, CA 95033             ACCOUNT NO.: NOT AVAILABLE


3.11801 RUDICK, CHRISTINA                         VARIOUS                              Litigation             UNDETERMINED
        3656 OLD ARCATA RD SPC 62
        EUREKA, CA 95503                ACCOUNT NO.: NOT AVAILABLE


3.11802 RUDLOFF, MARY                             VARIOUS                              Litigation             UNDETERMINED
        PO BOX 26
        LOWER LAKE, CA 95457            ACCOUNT NO.: NOT AVAILABLE


3.11803 RUEL, BERNARD                             VARIOUS                              Litigation             UNDETERMINED
        816 BORDEN RAE COURT
        SAN JOSE, CA 95117              ACCOUNT NO.: NOT AVAILABLE


3.11804 RUELAS PINTADO, FELIPE                    VARIOUS                              Litigation             UNDETERMINED
        2681 LAKESHORE BLVD #3
        LAKEPORT, CA 95453              ACCOUNT NO.: NOT AVAILABLE


3.11805 RUELAS, AURORA                            VARIOUS                              Litigation             UNDETERMINED
        255 E. BOLIVAR ST SPC 42
        SALINAS, CA 93906               ACCOUNT NO.: NOT AVAILABLE


3.11806 RUELAS, MARY                              VARIOUS                              Litigation             UNDETERMINED
        128 EAST BOLIVAR STREET
        SALINAS, CA 93906               ACCOUNT NO.: NOT AVAILABLE


3.11807 RUELAS, MIGUEL & LENA                     VARIOUS                              Litigation             UNDETERMINED
        586 N WESTLAWN
        FRESNO, CA 93723                ACCOUNT NO.: NOT AVAILABLE


3.11808 RUEVE, ALEX                               VARIOUS                              Litigation             UNDETERMINED
        558 SPARKES RD
        SEBASTOPOL, CA 95472            ACCOUNT NO.: NOT AVAILABLE


3.11809 RUFE, ELLEN                               VARIOUS                              Litigation             UNDETERMINED
        252 LA QUESTA DR
        DANVILLE, CA 94526              ACCOUNT NO.: NOT AVAILABLE


3.11810 RUHLAND, RICHARD                          VARIOUS                              Litigation             UNDETERMINED
        919 KENSINGTON PLACE
        PETALUMA, CA 94954              ACCOUNT NO.: NOT AVAILABLE




                                            Page 1102 of 7835 to Schedule E/F Part 2

        Case: 19-30088             Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10         Page 5
                                                         of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.11811 RUIGOMEZ, JACKIE                          VARIOUS                              Litigation             UNDETERMINED
        2200 PRINCETON DRIVE
        107                             ACCOUNT NO.: NOT AVAILABLE
        SAN BRUNO, CA 94066


3.11812 RUIZ JR., JOE                             VARIOUS                              Litigation             UNDETERMINED
        4115 QUAIL HILL COURT
        IONE, CA 95640                  ACCOUNT NO.: NOT AVAILABLE


3.11813 RUIZ, ALMA                                VARIOUS                              Litigation             UNDETERMINED
        2120 LARCUS AVE
        BAKERSFIELD, CA 93307           ACCOUNT NO.: NOT AVAILABLE


3.11814 RUIZ, ASHLEY                              VARIOUS                              Litigation             UNDETERMINED
        25140 BARONET RD
        SALINAS, CA 93908               ACCOUNT NO.: NOT AVAILABLE


3.11815 RUIZ, DOMINGO & SANDRA                    VARIOUS                              Litigation             UNDETERMINED
        19114 MARJORIE RD
        PRUNEDALE, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.11816 RUIZ, JESUS                               VARIOUS                              Litigation             UNDETERMINED
        2305 CASTRO LANE
        BAKERSFIELD, CA 93304           ACCOUNT NO.: NOT AVAILABLE


3.11817 RUIZ, JULIE                               VARIOUS                              Litigation             UNDETERMINED
        7 E LAKE ST
        SALINAS, CA 93901               ACCOUNT NO.: NOT AVAILABLE


3.11818 RUIZ, LILIANA                             VARIOUS                              Litigation             UNDETERMINED
        2282 PEREZ STREET #344
        #344                            ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.11819 RUIZ, MARIA                               VARIOUS                              Litigation             UNDETERMINED
        477 BLOSSOM HILL ROAD
        SAN JOSE, CA 95123              ACCOUNT NO.: NOT AVAILABLE


3.11820 RUIZ, MARIA                               VARIOUS                              Litigation             UNDETERMINED
        639 STRAWBERRY RD
        WATSONVILLE, CA 95076           ACCOUNT NO.: NOT AVAILABLE


3.11821 RUIZ, MELISSA                             VARIOUS                              Litigation             UNDETERMINED
        1102 ROSEWOOD DR
        SANTA MARIA, CA 93458           ACCOUNT NO.: NOT AVAILABLE




                                            Page 1103 of 7835 to Schedule E/F Part 2

        Case: 19-30088             Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10         Page 6
                                                         of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.11822 RUIZ, RUBEN                               VARIOUS                              Litigation             UNDETERMINED
        1724 N. ALISON AVENUE
        SANTA MARIA, CA 93458           ACCOUNT NO.: NOT AVAILABLE


3.11823 RUIZ, WILLY                               VARIOUS                              Litigation             UNDETERMINED
        809 AVALON AVE
        SAN FRANCISCO, CA 94112         ACCOUNT NO.: NOT AVAILABLE


3.11824 RULEY, GLENN & CAROL                      VARIOUS                              Litigation             UNDETERMINED
        9694 ASHBY WAY
        SAN RAMON, CA 94583             ACCOUNT NO.: NOT AVAILABLE


3.11825 RULL, JAYE                                VARIOUS                              Litigation             UNDETERMINED
        20098 TOLLHOUSE ROAD
        CLOVIS, CA 93619                ACCOUNT NO.: NOT AVAILABLE


3.11826 RUMLEY, KATRINA                           VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 221
        75 NORTH COURT                  ACCOUNT NO.: NOT AVAILABLE
        SCOTIA, CA 95565


3.11827 RUMSEY, DELBERT                           VARIOUS                              Litigation             UNDETERMINED
        8646 RITTS MILL RD
        SHINGLETOWN, CA 96088           ACCOUNT NO.: NOT AVAILABLE


3.11828 RUNDLE, CAROL                             VARIOUS                              Litigation             UNDETERMINED
        11501 HARRINGTON STREET
        BAKERSFIELD, CA 93311           ACCOUNT NO.: NOT AVAILABLE


3.11829 RUNDLE, DENNIS                            VARIOUS                              Litigation             UNDETERMINED
        6660 CROWN POINT VISTA
        GRANITE BAY, CA 95746           ACCOUNT NO.: NOT AVAILABLE


3.11830 RUNGE, STEVE                              VARIOUS                              Litigation             UNDETERMINED
        37987 UPPER EMORY LANE
        WISHON, CA 93669                ACCOUNT NO.: NOT AVAILABLE


3.11831 RUNKEL, ALEXANDER                         VARIOUS                              Litigation             UNDETERMINED
        2450 CENTER ROAD
        NOVATO, CA 94947                ACCOUNT NO.: NOT AVAILABLE


3.11832 RUPP, ASHLEY                              VARIOUS                              Litigation             UNDETERMINED
        215 30TH AVE.
        SANTA CRUZ, CA 95062            ACCOUNT NO.: NOT AVAILABLE




                                            Page 1104 of 7835 to Schedule E/F Part 2

        Case: 19-30088             Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10         Page 7
                                                         of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.11833 RUPPERT, ALBERT & DIANE                   VARIOUS                              Litigation             UNDETERMINED
        5024 PARKVILLE RD.
        ANDERSON, CA 96007              ACCOUNT NO.: NOT AVAILABLE


3.11834 RUSCHMEYER, ERIC                          VARIOUS                              Litigation             UNDETERMINED
        7330 BAKER LANE
        SEBASTOPOL, CA 95472            ACCOUNT NO.: NOT AVAILABLE


3.11835 RUSH LANDING LLC-DARBY,                   VARIOUS                              Litigation             UNDETERMINED
        JACOB
        200 RUSH LANDING RD             ACCOUNT NO.: NOT AVAILABLE
        NOVATO, CA 94945


3.11836 RUSHING, ADAM                             VARIOUS                              Litigation             UNDETERMINED
        PO BOX 281
        GUINDA, CA 95637                ACCOUNT NO.: NOT AVAILABLE


3.11837 RUSHING, JANICE                           VARIOUS                              Litigation             UNDETERMINED
        3000 SHANE DR.
        RICHMOND, CA 94806              ACCOUNT NO.: NOT AVAILABLE


3.11838 RUSHMERE, LINDA                           VARIOUS                              Litigation             UNDETERMINED
        5200 EDGEVIEW DRIVE
        DISCOVERY BAY, CA 94505         ACCOUNT NO.: NOT AVAILABLE


3.11839 RUSK, MARY                                VARIOUS                              Litigation             UNDETERMINED
        16460 S FOWLER AVE
        SELMA, CA 93662                 ACCOUNT NO.: NOT AVAILABLE


3.11840 RUSSELL, BEN                              VARIOUS                              Litigation             UNDETERMINED
        1325 FOX FARM RD.
        TRINIDAD, CA 95570              ACCOUNT NO.: NOT AVAILABLE


3.11841 RUSSELL, BRIAN                            VARIOUS                              Litigation             UNDETERMINED
        1739 S. CORNELIA
        FRESNO, CA 93706                ACCOUNT NO.: NOT AVAILABLE


3.11842 RUSSELL, DARRELL                          VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 3522
        2891 VENADO DRIVE               ACCOUNT NO.: NOT AVAILABLE
        ARNOLD, CA 95223


3.11843 RUSSELL, HEATHER                          VARIOUS                              Litigation             UNDETERMINED
        19600 OAK HILLS LANE
        VOLCANO, CA 95689               ACCOUNT NO.: NOT AVAILABLE




                                            Page 1105 of 7835 to Schedule E/F Part 2

        Case: 19-30088             Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10         Page 8
                                                         of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.11844 RUSSELL, HEATHER                          VARIOUS                              Litigation             UNDETERMINED
        3 A WALLACE CT
        PETALUMA, CA 94952              ACCOUNT NO.: NOT AVAILABLE


3.11845 RUSSELL, JOHN                             VARIOUS                              Litigation             UNDETERMINED
        1688 SPRINGVALE ROAD
        PLACERVILLE, CA 95667           ACCOUNT NO.: NOT AVAILABLE


3.11846 RUSSELL, KAREN                            VARIOUS                              Litigation             UNDETERMINED
        66 MEREDITH WAY
        WATSONVILLE, CA 95076           ACCOUNT NO.: NOT AVAILABLE


3.11847 RUSSELL, LESTER                           VARIOUS                              Litigation             UNDETERMINED
        121 DIANA STREET
        PLACERVILLE, CA 95667-3313      ACCOUNT NO.: NOT AVAILABLE


3.11848 RUSSELL, SARAH                            VARIOUS                              Litigation             UNDETERMINED
        19457 LUCILLE ST
        ANDERSON, CA 96007              ACCOUNT NO.: NOT AVAILABLE


3.11849 RUSSELL, STEVEN & NANCY                   VARIOUS                              Litigation             UNDETERMINED
        34750 EMIGRANT TRAIL
        SHINGLETOWN, CA 96088           ACCOUNT NO.: NOT AVAILABLE


3.11850 RUSSELL, THOMAS                           VARIOUS                              Litigation             UNDETERMINED
        241 OAKVIEW DRIVE
        SAN CARLOS, CA 94070            ACCOUNT NO.: NOT AVAILABLE


3.11851 RUSSELL, WENDY                            VARIOUS                              Litigation             UNDETERMINED
        P. O. BOX 1207
        SANTA CRUZ, CA 95061            ACCOUNT NO.: NOT AVAILABLE


3.11852 RUSSIAN RIVER WINERY-WADE,                VARIOUS                              Litigation             UNDETERMINED
        ROB
        2191 LAGUNA RD                  ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95401


3.11853 RUSSIAN RIVER WINERY-WADE,                VARIOUS                              Litigation             UNDETERMINED
        ROBERT
        2191 LAGUNA RD                  ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95401


3.11854 RUSSIE, CYNTHIA                           VARIOUS                              Litigation             UNDETERMINED
        344 SANDY GULCH ROAD
        WILSEYVILLE, CA 95257           ACCOUNT NO.: NOT AVAILABLE




                                            Page 1106 of 7835 to Schedule E/F Part 2

        Case: 19-30088             Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10         Page 9
                                                         of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.11855 RUSSO, DONALD                           VARIOUS                              Litigation             UNDETERMINED
        114 FILBERT AVE
        SAUSALITO, CA 94965           ACCOUNT NO.: NOT AVAILABLE


3.11856 RUSSO, JANE                             VARIOUS                              Litigation             UNDETERMINED
        33 GREENWOOD WAY
        MONTEREY, CA 93940            ACCOUNT NO.: NOT AVAILABLE


3.11857 RUSSO, WAYNE                            VARIOUS                              Litigation             UNDETERMINED
        LAW OFFICES OF MICHAEL E.
        ADAMS                         ACCOUNT NO.: NOT AVAILABLE
        702 MARSHALL ST.
        CITY, CA 94063


3.11858 RUSSO, WAYNE/ATTY REP                   VARIOUS                              Litigation             UNDETERMINED
        9966 2507 HUMBOLT DR
        OAKLAND, CA 94605             ACCOUNT NO.: NOT AVAILABLE


3.11859 RUSSO, WAYNE/ATTY REP                   VARIOUS                              Litigation             UNDETERMINED
        9966 2507 HUMBOLT DR
        OAKLAND, CA 94605             ACCOUNT NO.: NOT AVAILABLE


3.11860 RUSSOJANG, FIORELLA                     VARIOUS                              Litigation             UNDETERMINED
        2415 DEER TREE CT
        MARTINEZ, CA 94553            ACCOUNT NO.: NOT AVAILABLE


3.11861 RUTENBURG, MARIA                        VARIOUS                              Litigation             UNDETERMINED
        930 FAR CREEK WAY
        REDWOOD CITY, CA 94062        ACCOUNT NO.: NOT AVAILABLE


3.11862 RUTH, ROBERT                            VARIOUS                              Litigation             UNDETERMINED
        927 CAYETANO DR
        NAPA, CA 94559                ACCOUNT NO.: NOT AVAILABLE


3.11863 RUTLEDGE, KARISSA                       VARIOUS                              Litigation             UNDETERMINED
        1325 SOUTHPOINTE DR
        RED BLUFF, CA 96080           ACCOUNT NO.: NOT AVAILABLE


3.11864 RUTZ FAMILY LLC-FAMILY LLC,             VARIOUS                              Litigation             UNDETERMINED
        RUTZ
        PO BOX 2030                   ACCOUNT NO.: NOT AVAILABLE
        PASO ROBLES, CA 93447


3.11865 RUVALCABA RANCH-                        VARIOUS                              Litigation             UNDETERMINED
        RUVALCABA, CESAR
        11922 28 MILE RD              ACCOUNT NO.: NOT AVAILABLE
        OAKDALE, CA 95361



                                          Page 1107 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3     Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 10
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.11866 RUVALCABA, ELBA                         VARIOUS                              Litigation             UNDETERMINED
        421 GREENMONT DR
        VALLEJO, CA 94533             ACCOUNT NO.: NOT AVAILABLE


3.11867 RUVALCUBA, GABRIEL                      VARIOUS                              Litigation             UNDETERMINED
        17146 WILSON WAY
        WATSONVILLE, CA 95016         ACCOUNT NO.: NOT AVAILABLE


3.11868 RUYBAI, YOLANDA                         VARIOUS                              Litigation             UNDETERMINED
        1400 A ST #B3
        ANTIOCH, CA 94509             ACCOUNT NO.: NOT AVAILABLE


3.11869 RUZIEKA, PAT                            VARIOUS                              Litigation             UNDETERMINED
        3005 HAGEN ROAD
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.11870 RV SERVICE CENTER OF SANTA              VARIOUS                              Litigation             UNDETERMINED
        CRUZ
        2525 MISSION ST               ACCOUNT NO.: NOT AVAILABLE
        SANTA CRUZ, CA 95060


3.11871 RY AND HAMMER LLC-PLOETZ,               VARIOUS                              Litigation             UNDETERMINED
        MICHAEL
        424 ROOSEVELT WAY             ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94114


3.11872 RYAN RANCH HORSE RESCUE-                VARIOUS                              Litigation             UNDETERMINED
        PFITZNER, STEVE
        7001 RYAN RANCH RD            ACCOUNT NO.: NOT AVAILABLE
        EL DORADO HILLS, CA 95762


3.11873 RYAN W. JERGENSEN DDS PC-               VARIOUS                              Litigation             UNDETERMINED
        JERGENSEN, RYAN
        2243 MOWRY AVE.               ACCOUNT NO.: NOT AVAILABLE
        B
        FREMONT, CA 94538


3.11874 RYAN, DIERDRE                           VARIOUS                              Litigation             UNDETERMINED
        3913 JUNIPER DRIVE
        CONCORD, CA 94519             ACCOUNT NO.: NOT AVAILABLE


3.11875 RYAN, JAMIE                             VARIOUS                              Litigation             UNDETERMINED
        1255 VINE AVENUE
        MARTINEZ, CA 94553            ACCOUNT NO.: NOT AVAILABLE


3.11876 RYAN, JOSEPH                            VARIOUS                              Litigation             UNDETERMINED
        PO BOX 4104
        4490 SERPENTINE LANE          ACCOUNT NO.: NOT AVAILABLE
        SAN LUIS OBISPO, CA 94403

                                          Page 1108 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 11
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.11877 RYAN, JULIUS                            VARIOUS                              Litigation             UNDETERMINED
        8404 SARGENT WAY
        BAKERSFIELD, CA 93311         ACCOUNT NO.: NOT AVAILABLE


3.11878 RYAN, KIMBERLY                          VARIOUS                              Litigation             UNDETERMINED
        1096 LAUREL LANE
        PEBBLE BEACH, CA 93953        ACCOUNT NO.: NOT AVAILABLE


3.11879 RYAN, STEVEN & CATHY                    VARIOUS                              Litigation             UNDETERMINED
        1180 MARENGO DRIVE
        MORRO BAY, CA 93442           ACCOUNT NO.: NOT AVAILABLE


3.11880 RYDER, ERIN                             VARIOUS                              Litigation             UNDETERMINED
        1787 CARSWELL CT
        SUISUN CITY, CA 94585         ACCOUNT NO.: NOT AVAILABLE


3.11881 RYDER, PAM                              VARIOUS                              Litigation             UNDETERMINED
        3202 DOGLEG COURT
        CAMERON PARK, CA 95682        ACCOUNT NO.: NOT AVAILABLE


3.11882 RYKOFF, MARINA                          VARIOUS                              Litigation             UNDETERMINED
        8350 AMSELL COURT
        CITRUS HEIGHTS, CA            ACCOUNT NO.: NOT AVAILABLE


3.11883 RYLAND RACING-RYLAND, FRED              VARIOUS                              Litigation             UNDETERMINED
        4601 BRIONES VALLEY ROAD
        BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.11884 RYMER, DEBRA                            VARIOUS                              Litigation             UNDETERMINED
        16698 PALM AVE
        ANDERSON, CA 96007            ACCOUNT NO.: NOT AVAILABLE


3.11885 RYNIEWICZ, MARY                         VARIOUS                              Litigation             UNDETERMINED
        102 ROBAK DRIVE
        LA SELVA BEACH, CA 95076      ACCOUNT NO.: NOT AVAILABLE


3.11886 RYU, HYON SEON                          VARIOUS                              Litigation             UNDETERMINED
        SEASIDE, CA 93955
                                      ACCOUNT NO.: NOT AVAILABLE


3.11887 S & S DELI GRILL-AYYOUB,                VARIOUS                              Litigation             UNDETERMINED
        BATOOL
        115 E DORSET DR               ACCOUNT NO.: NOT AVAILABLE
        B
        DIXON, CA 95620




                                          Page 1109 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 12
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.11888 S & S FARMS & NURSERY-                 VARIOUS                              Litigation             UNDETERMINED
        SIHOTA, SIMON
        7375 E. FLORAL               ACCOUNT NO.: NOT AVAILABLE
        SELMA, CA 93663


3.11889 S&H FUEL STOP INC., HENG               VARIOUS                              Litigation             UNDETERMINED
        CHAO
        19400 TAFT HWY               ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93311


3.11890 S&R FARMS, SAUL & REBEECA              VARIOUS                              Litigation             UNDETERMINED
        ACOSTA
        P.O. BOX 557                 ACCOUNT NO.: NOT AVAILABLE
        NW SW 36-16-21
        KINGSBURG, CA 93631


3.11891 S. BRENT HENDRIX AND                   VARIOUS                              Litigation             UNDETERMINED
        CATHERINE S. HENDRIX
        BAUMAN, LOEWE, WITT, &       ACCOUNT NO.: NOT AVAILABLE
        MAXWELL, PLLC
        8765 EAST BELL ROAD, SUITE
        120
        SCOTTSDALE, AZ 85260


3.11892 S3 GROUP LLC.-SRAN, LAKHY              VARIOUS                              Litigation             UNDETERMINED
        P.O BOX 401
        KERMAN, CA 93630             ACCOUNT NO.: NOT AVAILABLE


3.11893 SAARI, DAVID                           VARIOUS                              Litigation             UNDETERMINED
        1451 BRANCH MILL ROAD
        ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.11894 SAAVEDRA, IGNACIO                      VARIOUS                              Litigation             UNDETERMINED
        850 ELVEE DR
        SALINAS, CA 93901            ACCOUNT NO.: NOT AVAILABLE


3.11895 SABA SERVICE CENTER-                   VARIOUS                              Litigation             UNDETERMINED
        ALWASIM, MOHAMED
        3201 TELEGRAPH AVE           ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94609


3.11896 SABA, MICHAEL                          VARIOUS                              Litigation             UNDETERMINED
        43 STARVIEW DRIVE
        OAKLAND, CA 94618            ACCOUNT NO.: NOT AVAILABLE


3.11897 SABALA, JANINA                         VARIOUS                              Litigation             UNDETERMINED
        390 RIO LINDA AVE
        CHICO, CA 95926              ACCOUNT NO.: NOT AVAILABLE



                                         Page 1110 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 13
                                                      of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.11898 SABHARWAL, JULIETTA                    VARIOUS                              Litigation             UNDETERMINED
        417 ALTA LOMA LN
        SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.11899 SABOLBORO, DIXIE                       VARIOUS                              Litigation             UNDETERMINED
        PO BOX 556
        NICASIO, CA 94946            ACCOUNT NO.: NOT AVAILABLE


3.11900 SABSVINC-KUMAR, RAVI                   VARIOUS                              Litigation             UNDETERMINED
        920 E ARQUES AVE
        SUNNYVALE, CA 94085          ACCOUNT NO.: NOT AVAILABLE


3.11901 SACHS, MORRIE                          VARIOUS                              Litigation             UNDETERMINED
        320 EMMONS RD
        CAMBRIA, CA 93428            ACCOUNT NO.: NOT AVAILABLE


3.11902 SACKMAN, RON                           VARIOUS                              Litigation             UNDETERMINED
        P O BOX 355
        44280 O'ROREYS ROOST         ACCOUNT NO.: NOT AVAILABLE
        MANCHESTER, CA 95459


3.11903 SACRAMENTO AREA FLOOD                  VARIOUS                              Litigation             UNDETERMINED
        CONTROL AGENCY
        SHUTE, MIHALY & WEINBERGER   ACCOUNT NO.: NOT AVAILABLE
        LLP
        396 HAYES STREETSAN
        FRANCISCO
        SAN FRANCISCO, CA 94102


3.11904 SACRAMENTO AREA SEWER                  VARIOUS                              Litigation             UNDETERMINED
        DISTRICT, (SASD)
        10060 GOETHE ROAD            ACCOUNT NO.: NOT AVAILABLE
        4217 HOWARD AVE.,
        SACRAMENTO, CA. 95820
        SACRAMENTO, CA 95827


3.11905 SACRAMENTO AREA SEWER                  VARIOUS                              Litigation             UNDETERMINED
        DISTRICT, (SASD)
        10060 GOETHE ROAD            ACCOUNT NO.: NOT AVAILABLE
        4217 HOWARD AVE.,
        SACRAMENTO, CA. 95820
        SACRAMENTO, CA 95827


3.11906 SACRAMENTO AREA SEWER                  VARIOUS                              Litigation             UNDETERMINED
        DISTRICT, (SASD)
        10060 GOETHE ROAD            ACCOUNT NO.: NOT AVAILABLE
        4217 HOWARD AVE.,
        SACRAMENTO, CA. 95820
        SACRAMENTO, CA 95827




                                         Page 1111 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 14
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.11907 SACRAMENTO AREA SEWER                   VARIOUS                              Litigation             UNDETERMINED
        DISTRICT, ATTN: AMBER
        SCHALANSKY                    ACCOUNT NO.: NOT AVAILABLE
        10060 GOETHE ROAD
        5130 14TH AVE., SACRAMENTO
        SACRAMENTO, CA 95827


3.11908 SACRAMENTO AREA SEWER                   VARIOUS                              Litigation             UNDETERMINED
        DISTRICT-HOLM, JAN
        10060 GOETHE RD.              ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95827


3.11909 SACRAMENTO COOKIE                       VARIOUS                              Litigation             UNDETERMINED
        FACTORY-KNEDLIK, JIRI
        3428 AUBURN BLVD.             ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95821


3.11910 SADAO DENNIS                            VARIOUS                              Litigation             UNDETERMINED
        MARY ALEXANDER, BRENDAN
        WAY, CATALINA MUNOZ           ACCOUNT NO.: NOT AVAILABLE
        44 MONTGOMERY STREET
        SUITE 1303
        SAN FRANCISCO, CA 94104


3.11911 SADAO DENNIS                            VARIOUS                              Litigation             UNDETERMINED
        CHRISTOPHER AUMAIS,
        ASHKAHN MOHAMADI, KELLY       ACCOUNT NO.: NOT AVAILABLE
        WINTER
        1131 WILSHIRE BLVD.
        LOS ANGELES, CA 90017


3.11912 SADDI, JOHN                             VARIOUS                              Litigation             UNDETERMINED
        3631 ELSTON DR.
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.11913 SADIQ, ZAMIL                            VARIOUS                              Litigation             UNDETERMINED
        16 CANTERBURY AVE
        DALY CITY, CA 94015           ACCOUNT NO.: NOT AVAILABLE


3.11914 SADOIAN, JUSTIN                         VARIOUS                              Litigation             UNDETERMINED
        1441 8TH AVE.,
        SAN FRANCISCO, CA 94122       ACCOUNT NO.: NOT AVAILABLE


3.11915 SADREDDIN, BABAK                        VARIOUS                              Litigation             UNDETERMINED
        463 GATEWAY DR
        153                           ACCOUNT NO.: NOT AVAILABLE
        PACIFICA, CA 94044




                                          Page 1112 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 15
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.11916 SADUESTE, FROILAN                      VARIOUS                              Litigation             UNDETERMINED
        1475 FREELAND DR
        MILPITAS, CA 95035           ACCOUNT NO.: NOT AVAILABLE


3.11917 SAECHIN, ASHLEY                        VARIOUS                              Litigation             UNDETERMINED
        16875 WINCHELL DR
        REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.11918 SAEKS, EILEEN                          VARIOUS                              Litigation             UNDETERMINED
        789 COLUSA AVE
        EL CERRITO, CA 94530         ACCOUNT NO.: NOT AVAILABLE


3.11919 SAELEE, MUANG MAY                      VARIOUS                              Litigation             UNDETERMINED
        2767 GRIFFITH AVE
        CLOVIS, CA 93611             ACCOUNT NO.: NOT AVAILABLE


3.11920 SAELEE, SUSING                         VARIOUS                              Litigation             UNDETERMINED
        9125 ROSE PARADE WAY
        SACRAMENTO, CA 95826         ACCOUNT NO.: NOT AVAILABLE


3.11921 SAELEE, TORN                           VARIOUS                              Litigation             UNDETERMINED
        3720 WEBSTER DR
        ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.11922 SAENZ/STATE FARM                       VARIOUS                              Litigation             UNDETERMINED
        PO BOX 52250
        PHOENIX, CA 85072            ACCOUNT NO.: NOT AVAILABLE


3.11923 SAEPHAN, PAO                           VARIOUS                              Litigation             UNDETERMINED
        2317 E 30TH STREET
        OAKLAND, CA 94606            ACCOUNT NO.: NOT AVAILABLE


3.11924 SAEPHARN, YOON                         VARIOUS                              Litigation             UNDETERMINED
        240 HATCH LANE APT 4
        APT 4                        ACCOUNT NO.: NOT AVAILABLE
        BURLINGAME, CA 94010


3.11925 SAFDAR, MOHAMMAD                       VARIOUS                              Litigation             UNDETERMINED
        87 SCOTIA AVENUE
        SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE


3.11926 SAFECO - MCCARTNEY, VICKI              VARIOUS                              Litigation             UNDETERMINED
        PO BOX 515097
        5075 COUNTRY CLUB DRIVE,     ACCOUNT NO.: NOT AVAILABLE
        ROHNERT PARK CA
        LOS ANGELES, CA 90051-5097




                                         Page 1113 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 16
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.11927 SAFECO INSURANCE                        VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 2825
        NEW YORK, CA 10116-2825       ACCOUNT NO.: NOT AVAILABLE


3.11928 SAFECO INSURANCE COMPANY                VARIOUS                              Litigation             UNDETERMINED
        OF AMERICA-DAVID CHURCH
        PO BOX 91019                  ACCOUNT NO.: NOT AVAILABLE
        CHICAGO, CA 60680-1019


3.11929 SAFECO INSURANCE COMPANY-               VARIOUS                              Litigation             UNDETERMINED
        GAAL, JULIE
        1400 S OUTER RD               ACCOUNT NO.: NOT AVAILABLE
        FENTON, CA 63026


3.11930 SAFECO INSURANCE, 037674429             VARIOUS                              Litigation             UNDETERMINED
        PO BOX 63166-6532
        ST. LOUIS, CA 63166-6532      ACCOUNT NO.: NOT AVAILABLE


3.11931 SAFEWAY, STORE 950                      VARIOUS                              Litigation             UNDETERMINED
        16405 HWY 116
        GUERNEVILLE, CA 95446         ACCOUNT NO.: NOT AVAILABLE


3.11932 SAFFEN, RICHARD                         VARIOUS                              Litigation             UNDETERMINED
        14873 VALLEY VISTA CT
        REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.11933 SAFIER, SAM                             VARIOUS                              Litigation             UNDETERMINED
        430 EVANS RD
        MCKINLEYVILLE, CA 95519       ACCOUNT NO.: NOT AVAILABLE


3.11934 SAFRAZIAN, ALEX                         VARIOUS                              Litigation             UNDETERMINED
        1536 E VARTIKIAN AVE
        FRESNO, CA 93710              ACCOUNT NO.: NOT AVAILABLE


3.11935 SAGAN, JAMES                            VARIOUS                              Litigation             UNDETERMINED
        177 TOYON ROAD
        ATHERTON, CA 94027            ACCOUNT NO.: NOT AVAILABLE


3.11936 SAGAR, KEVIN                            VARIOUS                              Litigation             UNDETERMINED
        116 RIDGE ROAD
        FAIRFAX, CA 94930             ACCOUNT NO.: NOT AVAILABLE


3.11937 SAGHEBI, FARIBA                         VARIOUS                              Litigation             UNDETERMINED
        1434 BLOSSOM HILL RD.
        SAN JOSE, CA 95118            ACCOUNT NO.: NOT AVAILABLE




                                          Page 1114 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 17
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.11938 SAGMILLER, BREANNA                      VARIOUS                              Litigation             UNDETERMINED
        33990 RD 603
        MADERA, CA 93638              ACCOUNT NO.: NOT AVAILABLE


3.11939 SAGRERO, ANDRES                         VARIOUS                              Litigation             UNDETERMINED
        4797 PAGALING DR
        GUADALUPE, CA 93434           ACCOUNT NO.: NOT AVAILABLE


3.11940 SAH, RAM                                VARIOUS                              Litigation             UNDETERMINED
        900 SIMON TERRACE
        WEST SACRAMENTO, CA 95605     ACCOUNT NO.: NOT AVAILABLE


3.11941 SAHA BERKELEY LLC-                      VARIOUS                              Litigation             UNDETERMINED
        ABOGHANEM, MOHAMED
        2451 SHATTUCK AVE #1          ACCOUNT NO.: NOT AVAILABLE
        BERKELEY, CA 94704


3.11942 SAHAGUN, JAVIER & MARIA                 VARIOUS                              Litigation             UNDETERMINED
        30301 LONGVIEW LANE E.
        COARSEGOLD, CA 93614          ACCOUNT NO.: NOT AVAILABLE


3.11943 SAID, JEFF                              VARIOUS                              Litigation             UNDETERMINED
        21543 EEL RIVER DRIVE
        SONORA, CA 95370              ACCOUNT NO.: NOT AVAILABLE


3.11944 SAILOR JACKS-JACK, SAILOR               VARIOUS                              Litigation             UNDETERMINED
        123 FIRST STREET
        BENICIA, CA 94510             ACCOUNT NO.: NOT AVAILABLE


3.11945 SAINE, WANDA                            VARIOUS                              Litigation             UNDETERMINED
        2519 E 23RD ST
        OAKLAND, CA 94601             ACCOUNT NO.: NOT AVAILABLE


3.11946 SAINT ANDREW'S EPISCOPAL                VARIOUS                              Litigation             UNDETERMINED
        CHURCH, BRUCE FRIESEN
        13601 SARATOGA AVENUE         ACCOUNT NO.: NOT AVAILABLE
        SARATOGA, CA 95070


3.11947 SAINT JAVA-HAMAN, SABRINA               VARIOUS                              Litigation             UNDETERMINED
        3371 DAISY COURT
        HAYWARD, CA 94542             ACCOUNT NO.: NOT AVAILABLE


3.11948 SAINZ, JOSE                             VARIOUS                              Litigation             UNDETERMINED
        85 THERESA STREET
        639 CAPP STREET               ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94112




                                          Page 1115 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 18
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.11949 SAITO, MIEKO                           VARIOUS                              Litigation             UNDETERMINED
        4150 24TH ST
        SAN FRANCISCO, CA 94114      ACCOUNT NO.: NOT AVAILABLE


3.11950 SAITO, YURI                            VARIOUS                              Litigation             UNDETERMINED
        PO BOX 111836
        878 ALMARIDA DRIVE           ACCOUNT NO.: NOT AVAILABLE
        CAMPBELL, CA 95011


3.11951 SAITTA, DAVID                          VARIOUS                              Litigation             UNDETERMINED
        3997 BOLINAS PL
        DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.11952 SAKAMOTO, FUMIKO                       VARIOUS                              Litigation             UNDETERMINED
        17512 DORSON LANE
        CASTRO VALLEY, CA 94546      ACCOUNT NO.: NOT AVAILABLE


3.11953 SAKO, LINDA                            VARIOUS                              Litigation             UNDETERMINED
        3 GREENWOOD PLACE
        MENLO PARK, CA 94025         ACCOUNT NO.: NOT AVAILABLE


3.11954 SALA, RODNEY                           VARIOUS                              Litigation             UNDETERMINED
        2869 DANDELION CIRCLE
        ANTIOCH, CA 94531            ACCOUNT NO.: NOT AVAILABLE


3.11955 SALAHIFAR, MITRA                       VARIOUS                              Litigation             UNDETERMINED
        2650 JONES RD
        APT 1                        ACCOUNT NO.: NOT AVAILABLE
        WALNUT CREEK, CA 94597


3.11956 SALAMEH, MARY                          VARIOUS                              Litigation             UNDETERMINED
        1015 DAVID AVENUE
        PACIFIC GROVE, CA 93950      ACCOUNT NO.: NOT AVAILABLE


3.11957 SALAMONE, PETER                        VARIOUS                              Litigation             UNDETERMINED
        3500 MAYFIELD CT
        RESCUE, CA 95672             ACCOUNT NO.: NOT AVAILABLE


3.11958 SALAS, REENA                           VARIOUS                              Litigation             UNDETERMINED
        1336 N COMMERCE
        STOCKTON, CA 95202           ACCOUNT NO.: NOT AVAILABLE


3.11959 SALAS, WALESKA                         VARIOUS                              Litigation             UNDETERMINED
        106 NORTH SPRINGER ROAD
        LOS ALTOS, CA 94024          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1116 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 19
                                                      of 566
PG&E Corporation                                                                             Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.11960 SALAZAR RUIZ, JUANITA                    VARIOUS                              Litigation             UNDETERMINED
        2431 FORSE LN
        SANTA ROSA, CA 95476           ACCOUNT NO.: NOT AVAILABLE


3.11961 SALAZAR, DOLORES                         VARIOUS                              Litigation             UNDETERMINED
        3841 N. ORCHARD ST
        FRESNO, CA 93726               ACCOUNT NO.: NOT AVAILABLE


3.11962 SALAZAR, DOUGLAS                         VARIOUS                              Litigation             UNDETERMINED
        OLIVERA CANYON RD
        SANTA MARIA, CA 93454          ACCOUNT NO.: NOT AVAILABLE


3.11963 SALAZAR, OFELIA                          VARIOUS                              Litigation             UNDETERMINED
        1021 POLK STRET #34
        SALINAS, CA 93906              ACCOUNT NO.: NOT AVAILABLE


3.11964 SALAZAR, TERESA                          VARIOUS                              Litigation             UNDETERMINED
        8612 FOX CREEK CT
        BAKERSFIELD, CA 93312          ACCOUNT NO.: NOT AVAILABLE


3.11965 SALCEDO, SALVADOR                        VARIOUS                              Litigation             UNDETERMINED
        1601 E. 9TH ST.
        STOCKTON, CA 95206             ACCOUNT NO.: NOT AVAILABLE


3.11966 SALCEDO, VERONICA                        VARIOUS                              Litigation             UNDETERMINED
        19040 DEER HILL RD
        HIDDEN VALLEY LAKE, CA 95467   ACCOUNT NO.: NOT AVAILABLE


3.11967 SALCIDO, BERTHA                          VARIOUS                              Litigation             UNDETERMINED
        253 W 14TH STREET
        MERCED, CA 95340               ACCOUNT NO.: NOT AVAILABLE


3.11968 SALDANA, GUSTAVO                         VARIOUS                              Litigation             UNDETERMINED
        PO BOX 624
        CHUALAR, CA 93925              ACCOUNT NO.: NOT AVAILABLE


3.11969 SALDANA, JENNIFER                        VARIOUS                              Litigation             UNDETERMINED
        PO BOX 777
        19022 ORANGE AVE               ACCOUNT NO.: NOT AVAILABLE
        SONOMA, CA


3.11970 SALDANA, KELLY                           VARIOUS                              Litigation             UNDETERMINED
        5891 LILLIAN DR
        KELSEYVILLE, CA 95451          ACCOUNT NO.: NOT AVAILABLE




                                           Page 1117 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3     Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 20
                                                        of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.11971 SALDANA, MARIA                          VARIOUS                              Litigation             UNDETERMINED
        732 TOWT ST
        SALINAS, CA 93905             ACCOUNT NO.: NOT AVAILABLE


3.11972 SALDANA-RICKS, LETICIA                  VARIOUS                              Litigation             UNDETERMINED
        PO BOX 1200
        CARUTHERS, CA 93609           ACCOUNT NO.: NOT AVAILABLE


3.11973 SALDATE, LYDIA                          VARIOUS                              Litigation             UNDETERMINED
        25 SECONDO WAY
        ROYAL OAKS, CA 95076          ACCOUNT NO.: NOT AVAILABLE


3.11974 SALEM, VIRNA                            VARIOUS                              Litigation             UNDETERMINED
        1276 CRESTWOOD DR
        SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
        94080


3.11975 SALEMME, NICHOLAS                       VARIOUS                              Litigation             UNDETERMINED
        8091 SPARROWK DR
        VALLEY SPRINGS, CA 95252      ACCOUNT NO.: NOT AVAILABLE


3.11976 SALFITI, FARIS                          VARIOUS                              Litigation             UNDETERMINED
        471 MARKHAM AVE
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.11977 SALGADO, IRMA                           VARIOUS                              Litigation             UNDETERMINED
        PO BOX 826
        HURON, CA 93234               ACCOUNT NO.: NOT AVAILABLE


3.11978 SALGADO, MANUEL                         VARIOUS                              Litigation             UNDETERMINED
        363 STRAWBERRY ROAD
        WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.11979 SALGADO, MARIA                          VARIOUS                              Litigation             UNDETERMINED
        973 SAGE CT
        SALINAS, CA 93905             ACCOUNT NO.: NOT AVAILABLE


3.11980 SALINAS FARMS-SALINAS,                  VARIOUS                              Litigation             UNDETERMINED
        NORMA
        1770 W NORTH AVE              ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93706


3.11981 SALINAS, ERNEST                         VARIOUS                              Litigation             UNDETERMINED
        7271 HIGHWAY 32
        ORLAND, CA 95963              ACCOUNT NO.: NOT AVAILABLE




                                          Page 1118 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 21
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.11982 SALINAS, GERARDO                        VARIOUS                              Litigation             UNDETERMINED
        1224 W UNIVERSITY AVE
        FRESNO, CA 93705              ACCOUNT NO.: NOT AVAILABLE


3.11983 SALISBURY, JOE                          VARIOUS                              Litigation             UNDETERMINED
        1434 OAK AVE
        REDWOOD, CA 94061             ACCOUNT NO.: NOT AVAILABLE


3.11984 SALLEY, JERRY                           VARIOUS                              Litigation             UNDETERMINED
        38902 ROAD 810
        RAYMOND, CA 93653             ACCOUNT NO.: NOT AVAILABLE


3.11985 SALMON, CHERYL                          VARIOUS                              Litigation             UNDETERMINED
        1177 HAGEN RD
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.11986 SALMONS, ELIZABETH                      VARIOUS                              Litigation             UNDETERMINED
        175 LARISSA LANE
        VALLEJO, CA 94540             ACCOUNT NO.: NOT AVAILABLE


3.11987 SALOMA, GLORIA                          VARIOUS                              Litigation             UNDETERMINED
        1095 RACHEL RD
        SAN PABLO, CA 94806           ACCOUNT NO.: NOT AVAILABLE


3.11988 SALOMON, KENNETH                        VARIOUS                              Litigation             UNDETERMINED
        PRO SE
        740 CHILES AVE.               ACCOUNT NO.: NOT AVAILABLE
        ST. HELENA, CA 94574


3.11989 SALSA VERDE RESTAURANT-                 VARIOUS                              Litigation             UNDETERMINED
        LOPEZ, HUMBERTO
        970 DETROIT AVE               ACCOUNT NO.: NOT AVAILABLE
        STE A
        CONCORD, CA 94518


3.11990 SALSIPUEDES SANTITARY                   VARIOUS                              Litigation             UNDETERMINED
        DISTRICT, DELIA N. BRAMBILA
        739 EAST LAKE AVE. #2         ACCOUNT NO.: NOT AVAILABLE
        WATSONVILLE, CA 95076


3.11991 SALT & STRAW LLC-GUERRERO,              VARIOUS                              Litigation             UNDETERMINED
        JAVIER
        110                           ACCOUNT NO.: NOT AVAILABLE
        SE 2ND
        PORTLAND, CA 97214


3.11992 SALTO, RAMZI                            VARIOUS                              Litigation             UNDETERMINED
        1218 GALSTON DRIVE
        FOLSOM, CA 95630              ACCOUNT NO.: NOT AVAILABLE

                                          Page 1119 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 22
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.11993 SALTZER, SARAH & TOM                    VARIOUS                              Litigation             UNDETERMINED
        1989 ASILOMAR DR.
        OAKLAND, CA 94611-2309        ACCOUNT NO.: NOT AVAILABLE


3.11994 SALTZSTINE, KENNETH                     VARIOUS                              Litigation             UNDETERMINED
        5319 RIDGEVIEW CIR
        2                             ACCOUNT NO.: NOT AVAILABLE
        EL SOBRANTE, CA 94803


3.11995 SALVADORE, DIANE                        VARIOUS                              Litigation             UNDETERMINED
        1069 PHELPS AVE
        SAN JOSE, CA 95117            ACCOUNT NO.: NOT AVAILABLE


3.11996 SALVO, DEBBIE                           VARIOUS                              Litigation             UNDETERMINED
        277 W. TRENTON AVE.
        CLOVIS, CA 93619              ACCOUNT NO.: NOT AVAILABLE


3.11997 SALYERS, DEBRA                          VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 165
        FRENCH GULCH, CA 96033        ACCOUNT NO.: NOT AVAILABLE


3.11998 SAM ALLADEEN DBA VALERO                 VARIOUS                              Litigation             UNDETERMINED
        STATION
        1438 SOUTH MAIN STREET        ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93908


3.11999 SAMBRANA, LUPE                          VARIOUS                              Litigation             UNDETERMINED
        1640 W J ST
        OAKDALE, CA 95361             ACCOUNT NO.: NOT AVAILABLE


3.12000 SAMJUNG CORPORATION DBA                 VARIOUS                              Litigation             UNDETERMINED
        VIRGINA CLEANERS, SAMIL KIM
        1650 SHATUCK AVENUE           ACCOUNT NO.: NOT AVAILABLE
        BERKELEY, CA 94709


3.12001 SAMMONS, CHLOE                          VARIOUS                              Litigation             UNDETERMINED
        5 RIVER VISTA COURT
        NOVATO, CA 94945              ACCOUNT NO.: NOT AVAILABLE


3.12002 SAMMOUR, JAY V. PG&E                    VARIOUS                              Litigation             UNDETERMINED
        693 SANTA ANA DRIVE
        SANTA ROSA, CA 95404          ACCOUNT NO.: NOT AVAILABLE


3.12003 SAMODIO, ANTHONY                        VARIOUS                              Litigation             UNDETERMINED
        HIGHWAY 680
        624 CENTRAL AVENUE            ACCOUNT NO.: NOT AVAILABLE
        CONCORD, CA 94590



                                          Page 1120 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 23
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12004 SAMONTE, EDGARDO                       VARIOUS                              Litigation             UNDETERMINED
        62 HILLVIEW COURT
        DALY CITY, CA 94015          ACCOUNT NO.: NOT AVAILABLE


3.12005 SAMORA, LAWERENCE                      VARIOUS                              Litigation             UNDETERMINED
        717 SAND DOLLAR CT
        MADERA, CA 93637             ACCOUNT NO.: NOT AVAILABLE


3.12006 SAMPLE, JOHN                           VARIOUS                              Litigation             UNDETERMINED
        11596 RUSTY SPUR LANE
        CLOVIS, CA 93619             ACCOUNT NO.: NOT AVAILABLE


3.12007 SAMPLE, KEVIN                          VARIOUS                              Litigation             UNDETERMINED
        2345 SPRING VALLEY RD
        CLEARLAKE OAKS, CA 95423     ACCOUNT NO.: NOT AVAILABLE


3.12008 SAMPSON, BROOKE AND GARY               VARIOUS                              Litigation             UNDETERMINED
        2645 FILBERT STREET
        SAN FRANCISCO, CA 94123      ACCOUNT NO.: NOT AVAILABLE


3.12009 SAMS MEDITERRANEAN CAFE                VARIOUS                              Litigation             UNDETERMINED
        DELI, SAMER HOURANIA
        613 MARTIN AVE               ACCOUNT NO.: NOT AVAILABLE
        ROHNERT PARK, CA 94928


3.12010 SAMS ROAD HOUSE                        VARIOUS                              Litigation             UNDETERMINED
        276 NORTHGATE DRIVE
        SAN RAFAEL, CA 94903         ACCOUNT NO.: NOT AVAILABLE


3.12011 SAMSON, BRUCE                          VARIOUS                              Litigation             UNDETERMINED
        96 VIA LA CUMBRE
        GREENBRAE, CA 94904          ACCOUNT NO.: NOT AVAILABLE


3.12012 SAMUAL MAXWELL                         VARIOUS                              Litigation             UNDETERMINED
        BOBBY THOMPSON
        707 AIRPORT BLVD             ACCOUNT NO.: NOT AVAILABLE
        SUITE 167
        BURLINGAME, CA 94010


3.12013 SAMUAL MAXWELL                         VARIOUS                              Litigation             UNDETERMINED
        W. GORDON KAUPP
        ONE SANSOME STREET           ACCOUNT NO.: NOT AVAILABLE
        35TH FLOOR
        SAN FRANCISCO, CA 94104




                                         Page 1121 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 24
                                                      of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12014 SAMUAL MAXWELL                         VARIOUS                              Litigation             UNDETERMINED
        RYAN VLASAK
        220 MONTGOMERY STREET        ACCOUNT NO.: NOT AVAILABLE
        SUITE 870
        SAN FRANCISCO, CA 94104


3.12015 SAMUAL MAXWELL                         VARIOUS                              Litigation             UNDETERMINED
        MARY ALEXANDER, BRENDAN
        WAY, CATALINA MUNOZ          ACCOUNT NO.: NOT AVAILABLE
        44 MONTGOMERY STREET
        SUITE 1303
        SAN FRANCISCO, CA 94104


3.12016 SAMURAI JAPANESE                       VARIOUS                              Litigation             UNDETERMINED
        RESTAURANT, KIM, BEOM J
        425 MILLER AVE               ACCOUNT NO.: NOT AVAILABLE
        MILL VALLEY, CA 94941


3.12017 SAMY, HA                               VARIOUS                              Litigation             UNDETERMINED
        1522 TIMBER CREEK DRIVE
        SAN JOSE, CA 95131           ACCOUNT NO.: NOT AVAILABLE


3.12018 SAN ANDREAS MUTUAL WATER               VARIOUS                              Litigation             UNDETERMINED
        COMPANY, PATRICK SHARP
        166 PALM LANE                ACCOUNT NO.: NOT AVAILABLE
        LA SELVA BEACH, CA 950076


3.12019 SAN ANDREAS RECREATION &               VARIOUS                              Litigation             UNDETERMINED
        PARK DISTRICT
        PO BOX 24                    ACCOUNT NO.: NOT AVAILABLE
        999 PARK DRIVE
        SAN ANDREAS, CA 95249


3.12020 SAN ANTONIO WINERY-RIBOLI,             VARIOUS                              Litigation             UNDETERMINED
        ANTHONY
        737 LAMAR STREET             ACCOUNT NO.: NOT AVAILABLE
        LOS ANGELES, CA 90031


3.12021 SAN BRUNO AVENUE DENTAL                VARIOUS                              Litigation             UNDETERMINED
        GROUP-TIN, JUSTIN
        2817 SAN BRUNO AVENUE        ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94134


3.12022 SAN FILIPPO, KEN                       VARIOUS                              Litigation             UNDETERMINED
        4986 TAMPLEN LANE
        WINTERS, CA 95694            ACCOUNT NO.: NOT AVAILABLE




                                         Page 1122 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 25
                                                      of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12023 SAN FRANCISCO AIRPORT                  VARIOUS                              Litigation             UNDETERMINED
        MARRIOTT-STILES, GEOFFREY
        1800 OLD BAYSHORE HIGHWAY    ACCOUNT NO.: NOT AVAILABLE
        BURLINGAME, CA 94010


3.12024 SAN FRANCISCO FRIENDS                  VARIOUS                              Litigation             UNDETERMINED
        SCHOOL-HEWITT, ED
        250 VALENCIA STREET          ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94103


3.12025 SAN FRANCISCO SPCA-                    VARIOUS                              Litigation             UNDETERMINED
        RECINOS, JUAN
        201 ALABAMA STREET           ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94103


3.12026 SAN FRANCISCO TOYOTA-                  VARIOUS                              Litigation             UNDETERMINED
        LEUNG, PETER
        4099 GEARY BLVD              ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94118


3.12027 SAN JOSE BALLET SCHOOL-                VARIOUS                              Litigation             UNDETERMINED
        VERTIN, JANET
        157 N. 4TH ST.               ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95112


3.12028 SAN JOSE NEUROSPINE                    VARIOUS                              Litigation             UNDETERMINED
        THE MAUL FIRM, P.C.
        101 BROADWAY, SUITE 3A       ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94607


3.12029 SAN JUAN OAKS LLC-FREITAS,             VARIOUS                              Litigation             UNDETERMINED
        MANNY
        3825 UNION ROAD              ACCOUNT NO.: NOT AVAILABLE
        HOLLISTER, CA 95023


3.12030 SAN JUAN OAKS LLC-FREITAS,             VARIOUS                              Litigation             UNDETERMINED
        MANNY
        3825 UNION ROAD              ACCOUNT NO.: NOT AVAILABLE
        HOLLISTER, CA 95023


3.12031 SAN JUAN OAKS LLC-FREITAS,             VARIOUS                              Litigation             UNDETERMINED
        MANNY
        3825 UNION ROAD              ACCOUNT NO.: NOT AVAILABLE
        HOLLISTER, CA 95023


3.12032 SAN JUAN WATER SYSTEMS-                VARIOUS                              Litigation             UNDETERMINED
        HAAS, FREDERICK
        2000 SAN JUAN ROAD           ACCOUNT NO.: NOT AVAILABLE
        AROMAS, CA 95004


                                         Page 1123 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 26
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12033 SAN JUAN, PATRICIA                      VARIOUS                              Litigation             UNDETERMINED
        17850 BRUCE AVE
        LOS GATOS, CA 95030           ACCOUNT NO.: NOT AVAILABLE


3.12034 SAN LUIS BAY MOBILE ESTATES             VARIOUS                              Litigation             UNDETERMINED
        HOA-CONNELLA, DELPHIA
        PO BOX 2272                   ACCOUNT NO.: NOT AVAILABLE
        AVILA BEACH, CA 93424


3.12035 SAN MATEO COUNTY DEPUTY                 VARIOUS                              Litigation             UNDETERMINED
        SHERIFF'S ASSOCIATION-
        WOZNIAK, DAVID                ACCOUNT NO.: NOT AVAILABLE
        2421 BROADWAY STREET
        REDWOOD CITY, CA 94063


3.12036 SAN PABLO LAUNDRY, ARIKAT,              VARIOUS                              Litigation             UNDETERMINED
        DERMASH
        2701 EL PORTAL DRIVE #B       ACCOUNT NO.: NOT AVAILABLE
        SAN PABLO, CA 94806


3.12037 SANA, AHSAN                             VARIOUS                              Litigation             UNDETERMINED
        1409 GRACE AVE
        SACRAMENTO, CA 95838          ACCOUNT NO.: NOT AVAILABLE


3.12038 SANCHEZ HERNANDEZ,                      VARIOUS                              Litigation             UNDETERMINED
        SALVADOR
        1253 INDEPENDENCE RD          ACCOUNT NO.: NOT AVAILABLE
        MOKELUMNE HILL, CA 95255


3.12039 SANCHEZ INC., NANCY                     VARIOUS                              Litigation             UNDETERMINED
        SANCHEZ
        9091 FAIRVIEW ROAD            ACCOUNT NO.: NOT AVAILABLE


3.12040 SANCHEZ V DAVEY TREE, ET                VARIOUS                              Litigation             UNDETERMINED
        AL., STEVE SANCHEZ
        44 MONTGOMERY ST.             ACCOUNT NO.: NOT AVAILABLE
        STE 1610
        SAN FRANCISCO, CA 94101


3.12041 SANCHEZ, ADELA                          VARIOUS                              Litigation             UNDETERMINED
        5146 W WILLIS AVE
        FRESNO, CA 93722              ACCOUNT NO.: NOT AVAILABLE


3.12042 SANCHEZ, CARMELA                        VARIOUS                              Litigation             UNDETERMINED
        PO BOX 458
        VALLECITO, CA 95251           ACCOUNT NO.: NOT AVAILABLE




                                          Page 1124 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3     Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 27
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12043 SANCHEZ, CARMEN                         VARIOUS                              Litigation             UNDETERMINED
        942 WESTRIDGE DR.
        MILPITAS, CA 95035            ACCOUNT NO.: NOT AVAILABLE


3.12044 SANCHEZ, CASILDA                        VARIOUS                              Litigation             UNDETERMINED
        2285 S SUTTER STREET
        STOCKTON, CA 95206            ACCOUNT NO.: NOT AVAILABLE


3.12045 SANCHEZ, CECILIO                        VARIOUS                              Litigation             UNDETERMINED
        643 N. 4TH STREET
        FRESNO, CA 93702              ACCOUNT NO.: NOT AVAILABLE


3.12046 SANCHEZ, DANIEL                         VARIOUS                              Litigation             UNDETERMINED
        1204 W BROWN AVE
        FRESNO, CA 93705              ACCOUNT NO.: NOT AVAILABLE


3.12047 SANCHEZ, DINORA                         VARIOUS                              Litigation             UNDETERMINED
        1602 GARVIN AVE
        RICHMOND, CA 94801            ACCOUNT NO.: NOT AVAILABLE


3.12048 SANCHEZ, DINORA                         VARIOUS                              Litigation             UNDETERMINED
         833 NEWMAN DR
        SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
        94080


3.12049 SANCHEZ, GUADALUPE                      VARIOUS                              Litigation             UNDETERMINED
        49 BLANCA LN SPC 807
        WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.12050 SANCHEZ, GUADALUPE                      VARIOUS                              Litigation             UNDETERMINED
        15 BISON CIRCLE
        SALINAS, CA 93905             ACCOUNT NO.: NOT AVAILABLE


3.12051 SANCHEZ, JAMI                           VARIOUS                              Litigation             UNDETERMINED
        3826 FREEDOM ROAD
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.12052 SANCHEZ, JOSE                           VARIOUS                              Litigation             UNDETERMINED
        PO BOX 239
        WILLOW CREEK, CA 95573        ACCOUNT NO.: NOT AVAILABLE


3.12053 SANCHEZ, JUANA                          VARIOUS                              Litigation             UNDETERMINED
        585 HUNTINGTON AVE #2
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE




                                          Page 1125 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 28
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12054 SANCHEZ, LARISSA                        VARIOUS                              Litigation             UNDETERMINED
        8812 VISTA DE TIERRA CIRCLE
        CASTROVILLE, CA 95012         ACCOUNT NO.: NOT AVAILABLE


3.12055 SANCHEZ, LILIANA                        VARIOUS                              Litigation             UNDETERMINED
        PO BOX 1593
        2137 PEREZ STREET             ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93902


3.12056 SANCHEZ, LINDA                          VARIOUS                              Litigation             UNDETERMINED
        3502 STONE PL
        ANTIOCH, CA 94509             ACCOUNT NO.: NOT AVAILABLE


3.12057 SANCHEZ, MICHELLE                       VARIOUS                              Litigation             UNDETERMINED
        28449 TWO RIVERS ROAD
        MANTECA, CA 95337             ACCOUNT NO.: NOT AVAILABLE


3.12058 SANCHEZ, MIGUEL                         VARIOUS                              Litigation             UNDETERMINED
        16288 CRAIG LANE
        ANDERSON, CA 96007            ACCOUNT NO.: NOT AVAILABLE


3.12059 SANCHEZ, MIGUEL                         VARIOUS                              Litigation             UNDETERMINED
        6309 NOSHA LANE
        ANDERSON, CA 96007            ACCOUNT NO.: NOT AVAILABLE


3.12060 SANCHEZ, NAYELI                         VARIOUS                              Litigation             UNDETERMINED
        11110 CHOCTAW DR
        BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE


3.12061 SANCHEZ, NICOLE                         VARIOUS                              Litigation             UNDETERMINED
        5861 ERSKINE CT
        SAN JOSE, CA 95123            ACCOUNT NO.: NOT AVAILABLE


3.12062 SANCHEZ, REX                            VARIOUS                              Litigation             UNDETERMINED
        186 MUIR ST
        APT 10                        ACCOUNT NO.: NOT AVAILABLE
        WOODLAND, CA 95695


3.12063 SANCHEZ, ROBERT & CONNI                 VARIOUS                              Litigation             UNDETERMINED
        407 10TH ST.
        PACIFIC GROVE, CA 93950       ACCOUNT NO.: NOT AVAILABLE


3.12064 SANCHEZ, RON                            VARIOUS                              Litigation             UNDETERMINED
        4510 HIDDEN COURT
        ROCKLIN, CA 95677             ACCOUNT NO.: NOT AVAILABLE




                                          Page 1126 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 29
                                                       of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.12065 SANCHEZ, SALVADOR                         VARIOUS                              Litigation             UNDETERMINED
        2453 REGAL DRIVE
        UNION CITY, CA 94587            ACCOUNT NO.: NOT AVAILABLE


3.12066 SANCHEZ, SHERRY                           VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 1175
        LUCERNE, CA 95458               ACCOUNT NO.: NOT AVAILABLE


3.12067 SANCHEZ, STEVE                            VARIOUS                              Litigation             UNDETERMINED
        LAW OFFICES OF MICHAEL O.
        STEPHENSON                      ACCOUNT NO.: NOT AVAILABLE
        P.O. BOX 71227
        OAKLAND, CA 94612


3.12068 SANCHEZ, TERESA ALVAREZ                   VARIOUS                              Litigation             UNDETERMINED
        DOW PATTEN
        888 S. FIGUEROA STREET,         ACCOUNT NO.: NOT AVAILABLE
        SUITE 2030
        LOS ANGELES, CA 90017


3.12069 SANCHEZ, TRINIDAD                         VARIOUS                              Litigation             UNDETERMINED
        520 ST. JULIEN DRIVE
        MADERA, CA 93637                ACCOUNT NO.: NOT AVAILABLE


3.12070 SANCHEZ, UBALDO                           VARIOUS                              Litigation             UNDETERMINED
        1251 SAN PABLO AVE
        SEASIDE, CA 93955               ACCOUNT NO.: NOT AVAILABLE


3.12071 SANCHEZ, VERONICA                         VARIOUS                              Litigation             UNDETERMINED
        685 CHINABERRY CT
        LOS BANOS, CA 93635             ACCOUNT NO.: NOT AVAILABLE


3.12072 SANCHEZ, VICTORIA                         VARIOUS                              Litigation             UNDETERMINED
        400 LA SALLE STREET
        WOODBRIDGE, CA 95258            ACCOUNT NO.: NOT AVAILABLE


3.12073 SANCO PIPELINES INC                       VARIOUS                              Litigation             UNDETERMINED
        727 UNIVERSITY AVENUE
        LOS GATOS, CA 95032             ACCOUNT NO.: NOT AVAILABLE


3.12074 SANCO PIPELINES, INC., U16-05             VARIOUS                              Litigation             UNDETERMINED
        727 UNIVERSITY AVE
        LOS GATOS, CA 95032             ACCOUNT NO.: NOT AVAILABLE


3.12075 SANCO PIPELINES, U16-05                   VARIOUS                              Litigation             UNDETERMINED
        727 UNIVERSITY AVENUE
        RED /TOP RD & HWY 12,           ACCOUNT NO.: NOT AVAILABLE
        FAIRFIELD
        LOS GATOS, CA 95032

                                            Page 1127 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3       Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 30
                                                         of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12076 SANCO PIPELINES, U16-05                 VARIOUS                              Litigation             UNDETERMINED
        727 UNIVERSITY AVENUE
        RED /TOP RD & HWY 12,         ACCOUNT NO.: NOT AVAILABLE
        FAIRFIELD
        LOS GATOS, CA 95032


3.12077 SANCRANT, ROBERT                        VARIOUS                              Litigation             UNDETERMINED
        1063 ANGELICA WAY
        LIVERMORE, CA 94550           ACCOUNT NO.: NOT AVAILABLE


3.12078 SANDAHL, BENJAMIN                       VARIOUS                              Litigation             UNDETERMINED
        3540 BANYAN ST
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.12079 SANDBERG, JENNIE                        VARIOUS                              Litigation             UNDETERMINED
        PO BOX 898
        NORTH SAN JUAN, CA 95960      ACCOUNT NO.: NOT AVAILABLE


3.12080 SANDBERG, TERESA                        VARIOUS                              Litigation             UNDETERMINED
        55 PARTRIDGE DRIVE
        NOVATO, CA 94945              ACCOUNT NO.: NOT AVAILABLE


3.12081 SANDELL, GINNY                          VARIOUS                              Litigation             UNDETERMINED
        3348 PARADISE DRIVE
        TIBURON, CA 94920             ACCOUNT NO.: NOT AVAILABLE


3.12082 SANDERS, BETTY AND FELIX                VARIOUS                              Litigation             UNDETERMINED
        1617 LUCCHESI LANE
        MODESTO, CA 95351             ACCOUNT NO.: NOT AVAILABLE


3.12083 SANDERS, JESSIE                         VARIOUS                              Litigation             UNDETERMINED
        2104 JEWETTA AVE
        BAKERSFIELD, CA 93312         ACCOUNT NO.: NOT AVAILABLE


3.12084 SANDERS, MAURIAUNA                      VARIOUS                              Litigation             UNDETERMINED
        3165 26TH ST
        17TH & HAMPSHIRE ST           ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94110


3.12085 SANDERSON, BETTY                        VARIOUS                              Litigation             UNDETERMINED
        1242 3RD STREET
        LOS OSOS, CA 93402            ACCOUNT NO.: NOT AVAILABLE


3.12086 SANDERSON, BETTY                        VARIOUS                              Litigation             UNDETERMINED
        1242 3RD STREET
        LOS OSOS, CA 93402            ACCOUNT NO.: NOT AVAILABLE




                                          Page 1128 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 31
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12087 SANDERSON, DAVID                        VARIOUS                              Litigation             UNDETERMINED
        172 SERRA DR
        VALLEJO, CA 94590             ACCOUNT NO.: NOT AVAILABLE


3.12088 SANDERSON, ELIJAH                       VARIOUS                              Litigation             UNDETERMINED
        PO BOX 21
        4923 HILLCREST DRIVE          ACCOUNT NO.: NOT AVAILABLE
        HATHAWWAY PINES, CA 95233


3.12089 SANDERSON, GLENDA                       VARIOUS                              Litigation             UNDETERMINED
        4115 N CECELIA AVE
        FRESNO, CA 93722              ACCOUNT NO.: NOT AVAILABLE


3.12090 SANDERSON, MARYANN                      VARIOUS                              Litigation             UNDETERMINED
        10918 ROSA TRAIL
        KELSEYVILLE, CA 95451         ACCOUNT NO.: NOT AVAILABLE


3.12091 SANDHOFF, CHRISTY                       VARIOUS                              Litigation             UNDETERMINED
        902 DRUMMAND AVE
        DAVID, CA 95618               ACCOUNT NO.: NOT AVAILABLE


3.12092 SANDHU FARMS-SANDHU,                    VARIOUS                              Litigation             UNDETERMINED
        AJITPAL
        246 OCONNER AVENUE            ACCOUNT NO.: NOT AVAILABLE
        YUBA CITY, CA 95991


3.12093 SANDHU, RAUL                            VARIOUS                              Litigation             UNDETERMINED
        8101 KERN CANYON RD
        BAKERSFIELD, CA 93301         ACCOUNT NO.: NOT AVAILABLE


3.12094 SANDOVAL, ABEL                          VARIOUS                              Litigation             UNDETERMINED
        421 VALVERDE DR
        SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
        94080


3.12095 SANDOVAL, ADRIENNE                      VARIOUS                              Litigation             UNDETERMINED
        1021 POLK STREET
        SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.12096 SANDOVAL, ALEJANDRO                     VARIOUS                              Litigation             UNDETERMINED
        361 BEALS DR.
        ATWATER, CA 95301             ACCOUNT NO.: NOT AVAILABLE


3.12097 SANDOVAL, JESUS                         VARIOUS                              Litigation             UNDETERMINED
        3138 NICOL
        OAKLAND, CA 94602             ACCOUNT NO.: NOT AVAILABLE




                                          Page 1129 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 32
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12098 SANDOVAL, JUAN                          VARIOUS                              Litigation             UNDETERMINED
        20231 CLAYTON AVE
        REDLEY, CA 93654              ACCOUNT NO.: NOT AVAILABLE


3.12099 SANDOVAL, LUPITA                        VARIOUS                              Litigation             UNDETERMINED
        5910 GREENHORN MOUNTAIN
        CT                            ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93313


3.12100 SANDOVAL, MARY                          VARIOUS                              Litigation             UNDETERMINED
        2810 MONTGOMERY DR
        SANTA ROSA, CA 95405          ACCOUNT NO.: NOT AVAILABLE


3.12101 SANDOVAL, RAUL                          VARIOUS                              Litigation             UNDETERMINED
        4345 BELL AVENUE
        RICHMOND, CA 94804            ACCOUNT NO.: NOT AVAILABLE


3.12102 SANDOVAL, SOFIA                         VARIOUS                              Litigation             UNDETERMINED
        PO BOX 482
        SAN JUAN BAUTISTA, CA 95045   ACCOUNT NO.: NOT AVAILABLE


3.12103 SANDOVAL, TONY                          VARIOUS                              Litigation             UNDETERMINED
        4963 E LEISURE STREET
        FRESNO, CA 93727              ACCOUNT NO.: NOT AVAILABLE


3.12104 SANDRA NORTH                            VARIOUS                              Litigation             UNDETERMINED
        SHAHRAD MILANFAR BENJAMIN
        HOWARD BECHERER KANNETT       ACCOUNT NO.: NOT AVAILABLE
        & SCHWIETZER
        1255 POWELL STREET
        EMERYVILLE, CA 94608-2604


3.12105 SANDS, PATRICIA                         VARIOUS                              Litigation             UNDETERMINED
        18045 TINNIN
        SONORA, CA 95370              ACCOUNT NO.: NOT AVAILABLE


3.12106 SANDSTROM, LEILANI                      VARIOUS                              Litigation             UNDETERMINED
        4216 BROOKSIDE PL
        SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.12107 SANDY BAR RANCH, REIS                   VARIOUS                              Litigation             UNDETERMINED
        BLYTHE
        797 ISHI PISHI RAID           ACCOUNT NO.: NOT AVAILABLE
        ORLEANS, CA 95556


3.12108 SANGHA, SUKHJIT                         VARIOUS                              Litigation             UNDETERMINED
        1020 EAST SHAW AVENUE
        FRESNO, CA 93710              ACCOUNT NO.: NOT AVAILABLE


                                          Page 1130 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 33
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12109 SANGHERA, RAJ HARBANS                  VARIOUS                              Litigation             UNDETERMINED
        2488 COUNTRY CLUB LANE
        SELMA, CA 93662              ACCOUNT NO.: NOT AVAILABLE


3.12110 SANGUERA CHEVRON, PAUL                 VARIOUS                              Litigation             UNDETERMINED
        SANGUERA
        5 W MAIN STREET              ACCOUNT NO.: NOT AVAILABLE
        WOODLAND, CA 95695


3.12111 SANITAROV, VENIAMIN                    VARIOUS                              Litigation             UNDETERMINED
        5905 NICOLAUS RD
        LINCOLN, CA 95648            ACCOUNT NO.: NOT AVAILABLE


3.12112 SANITARY DISTRICT,                     VARIOUS                              Litigation             UNDETERMINED
        SAUSALITO-MARIN
        1 EAST ROAD                  ACCOUNT NO.: NOT AVAILABLE
        ATTN. KEVIN RAHMAN
        SAUSALITO, CA 94965


3.12113 SANJURJO, MIKE                         VARIOUS                              Litigation             UNDETERMINED
        1037 BENITO AVE
        PACIFIC GROVE, CA 93950      ACCOUNT NO.: NOT AVAILABLE


3.12114 SANKARANARAYNAN, INDRA                 VARIOUS                              Litigation             UNDETERMINED
        PRIYADARSINI
        750 MILLER STREET            ACCOUNT NO.: NOT AVAILABLE
        APT 801
        SAN JOSE, CA 95110


3.12115 SANKEY RODONI, PATRICIA                VARIOUS                              Litigation             UNDETERMINED
        614 UPLAND ROAD
        REDWOOD CITY, CA 94062       ACCOUNT NO.: NOT AVAILABLE


3.12116 SANSONI, SHEILA                        VARIOUS                              Litigation             UNDETERMINED
        21564 PRINCETON CT
        HAYWARD, CA 94541            ACCOUNT NO.: NOT AVAILABLE


3.12117 SANTA CLARA MARRIOTT-                  VARIOUS                              Litigation             UNDETERMINED
        RAMOS, LUIS
        2700 MISSION COLLEGE BLVD    ACCOUNT NO.: NOT AVAILABLE
        SANTA CLARA, CA 95054


3.12118 SANTA CLARA VALLEY TRAN                VARIOUS                              Litigation             UNDETERMINED
        AUTHORITY, CARL, WARREN &
        CO                           ACCOUNT NO.: NOT AVAILABLE
        1735 N. FIRST ST, STE 100
        SAN JOSE, CA 95112




                                         Page 1131 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 34
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12119 SANTA CRUZ LASER                        VARIOUS                              Litigation             UNDETERMINED
        MICROFURNACE, LLC-
        HOURIGAN, JEREMY              ACCOUNT NO.: NOT AVAILABLE
        1515 KING ST
        SANTA CRUZ, CA 95060


3.12120 SANTA FE MERCADOS INC-DIAZ,             VARIOUS                              Litigation             UNDETERMINED
        JOSE LUIS
        1712 FREMONT BLVD             ACCOUNT NO.: NOT AVAILABLE
        SEASIDE, CA 93955


3.12121 SANTA MARIA ENERGY LLC.-                VARIOUS                              Litigation             UNDETERMINED
        MARQUARDT, IAN
        PO BOX 7202                   ACCOUNT NO.: NOT AVAILABLE
        SANTA MARIA, CA 93456


3.12122 SANTA ROSA PHYSICAL                     VARIOUS                              Litigation             UNDETERMINED
        THERAPY
        2255 CHALLENGER WAY #104      ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95407


3.12123 SANTA YSABEL RANCH MUTUAL               VARIOUS                              Litigation             UNDETERMINED
        WATER COMPANY-LANGLEY,
        DEVIN                         ACCOUNT NO.: NOT AVAILABLE
        PO BOX 4198
        C/O THE MANAGEMENT TRUST
        SANTA ANA, CA 92702


3.12124 SANTANA, MICHELLE                       VARIOUS                              Litigation             UNDETERMINED
        701 SHELTER CREEK LANE
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.12125 SANTANA, RANDY                          VARIOUS                              Litigation             UNDETERMINED
        859 VILLA AVE
        SAN JOSE, CA 95126            ACCOUNT NO.: NOT AVAILABLE


3.12126 SANTANA, SHARISSE                       VARIOUS                              Litigation             UNDETERMINED
        1185 BRYCE COURT
        LAKEPORT, CA 95453            ACCOUNT NO.: NOT AVAILABLE


3.12127 SANTANGELO, RICHARD                     VARIOUS                              Litigation             UNDETERMINED
        2830 MELILLO DRIVE
        WALNUT CREEK, CA 94597        ACCOUNT NO.: NOT AVAILABLE


3.12128 SANTANGELO, SAM                         VARIOUS                              Litigation             UNDETERMINED
        3551 POACHING LANE
        RESCUE, CA 95672              ACCOUNT NO.: NOT AVAILABLE




                                          Page 1132 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3     Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 35
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12129 SANTELIO, LACEY                         VARIOUS                              Litigation             UNDETERMINED
        6216 SWEENEY RD
        SOMERSET, CA 95684            ACCOUNT NO.: NOT AVAILABLE


3.12130 SANTELLANO, MARIA                       VARIOUS                              Litigation             UNDETERMINED
        2143 E 8TH STREET
        STOCKTON, CA 95206            ACCOUNT NO.: NOT AVAILABLE


3.12131 SANTILLAN, PATRICIA                     VARIOUS                              Litigation             UNDETERMINED
        210 WOODLAND WAY
        MILPITAS, CA 95035            ACCOUNT NO.: NOT AVAILABLE


3.12132 SANTOS, ALFRED & CECILIA                VARIOUS                              Litigation             UNDETERMINED
        17 MONTCLAIR PLACE
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.12133 SANTOS, ALFREDO                         VARIOUS                              Litigation             UNDETERMINED
        237 CENTAUR DRIVE
        DIAMOND SPRINGS, CA 95619     ACCOUNT NO.: NOT AVAILABLE


3.12134 SANTOS, DIAMANTINO                      VARIOUS                              Litigation             UNDETERMINED
        19061 RAWHIDE ROAD
        JAMESTOWN, CA 95327           ACCOUNT NO.: NOT AVAILABLE


3.12135 SANTOS, ELVIA                           VARIOUS                              Litigation             UNDETERMINED
        718 BROCKHURST ST.
        OAKLAND, CA 94609             ACCOUNT NO.: NOT AVAILABLE


3.12136 SANTOS, IVONNE                          VARIOUS                              Litigation             UNDETERMINED
        170 SAN MARCOS AVE.
        SAN FRANCISCO, CA 94116       ACCOUNT NO.: NOT AVAILABLE


3.12137 SANTOS, JAIME                           VARIOUS                              Litigation             UNDETERMINED
        1041 BUCKHORN DR
        UNIT 75                       ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93905


3.12138 SANTOY, ROSARIO                         VARIOUS                              Litigation             UNDETERMINED
        407 W BUNNY AVE
        SANTA MARIA, CA 93458         ACCOUNT NO.: NOT AVAILABLE


3.12139 SANTOYA, MANUEL                         VARIOUS                              Litigation             UNDETERMINED
        6475 N GENTRY AVE
        FRESNO, CA 93711              ACCOUNT NO.: NOT AVAILABLE




                                          Page 1133 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 36
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12140 SANTUCCI, CHASE                        VARIOUS                              Litigation             UNDETERMINED
        17230 LAUREL RD
        LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.12141 SANTY, TRICIA                          VARIOUS                              Litigation             UNDETERMINED
        3735 N VAN NESS BLVD
        FRESNO, CA 93704             ACCOUNT NO.: NOT AVAILABLE


3.12142 SAP LABS-BURKE, MARK                   VARIOUS                              Litigation             UNDETERMINED
        1512 36TH AVE
        SAN FRANCISCO, CA 94122      ACCOUNT NO.: NOT AVAILABLE


3.12143 SAP-BROCKINGTON, DAVID                 VARIOUS                              Litigation             UNDETERMINED
        2750 N RODEO GULCH RD
        SOQUEL, CA 95073             ACCOUNT NO.: NOT AVAILABLE


3.12144 SAPIRO, CLAIRE                         VARIOUS                              Litigation             UNDETERMINED
        1355 LAWNDALE RD
        KENWOOD, CA 95452            ACCOUNT NO.: NOT AVAILABLE


3.12145 SARAC, MUSTAFA                         VARIOUS                              Litigation             UNDETERMINED
        232 PARK ROAD
        #5                           ACCOUNT NO.: NOT AVAILABLE
        BURLINGAME, CA 94010


3.12146 SARAH JEANNETTE PRICER,                VARIOUS                              Litigation             UNDETERMINED
        ADJUSTER: DANIEL MORENO
        2485 DONNA DRIVE             ACCOUNT NO.: NOT AVAILABLE
        EUREKA, CA 95503


3.12147 SARAH NATIONAL                         VARIOUS                              Litigation             UNDETERMINED
        ENTERPRISES-MICHAELS, HANY
        400 DEWEY BLVD.              ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94116


3.12148 SARAH SCHISLER-SCHISLER,               VARIOUS                              Litigation             UNDETERMINED
        SARAH
        1867 PLEASANT VALLEY AVE     ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94611


3.12149 SARAJ LLC-AHMETSPAHIC,                 VARIOUS                              Litigation             UNDETERMINED
        MEHMED
        1210 LINCOLN AVE.            ACCOUNT NO.: NOT AVAILABLE
        ALAMEDA, CA 94501




                                         Page 1134 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 37
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12150 SARASWATI, ATTY REP, SWAMI              VARIOUS                              Litigation             UNDETERMINED
        SHRADDHANANDA
        C/O LAW OFFICE OF SANJAY S.   ACCOUNT NO.: NOT AVAILABLE
        SCHMIDT
        1388 SUTTER STREET, SUITE
        810
        SAN FRANCISCO, CA 94109


3.12151 SARASWATI, SWAMI                        VARIOUS                              Litigation             UNDETERMINED
        SHRADDHANANDA
        DERBY MCGUINNESS &            ACCOUNT NO.: NOT AVAILABLE
        GOLDSMITH LLP,
        200 LAKESIDE DRIVE, SUITE A
        OAKLAND, CA 94612


3.12152 SARASWATI, SWAMI                        VARIOUS                              Litigation             UNDETERMINED
        SHRADDHANANDA
        LAW OFFICE OF SANJAY S.       ACCOUNT NO.: NOT AVAILABLE
        SCHMIDT
        1388 SUTTER STREET, SUITE
        810
        SAN FRANCISCO, CA 94109


3.12153 SARGENT, ELAINE                         VARIOUS                              Litigation             UNDETERMINED
        1635 PASEO DEL CAJON
        PLEASANTON, CA 94566          ACCOUNT NO.: NOT AVAILABLE


3.12154 SARGENT, MARILYN                        VARIOUS                              Litigation             UNDETERMINED
        2050 EUREKA CANYON ROAD
        CORRALITOS, CA 95076          ACCOUNT NO.: NOT AVAILABLE


3.12155 SARIN, WILLIAM                          VARIOUS                              Litigation             UNDETERMINED
        PO BOX 1950
        BOULDER CREEK, CA 95006       ACCOUNT NO.: NOT AVAILABLE


3.12156 SARKESSIAN, ARTIN                       VARIOUS                              Litigation             UNDETERMINED
        878 TIOGA DR
        MILLBRAE, CA 94030            ACCOUNT NO.: NOT AVAILABLE


3.12157 SARMANIAN, MARGARET                     VARIOUS                              Litigation             UNDETERMINED
        731 OCEAN VIEW BOULEVARD
        PACIFIC GROVE, CA 93950       ACCOUNT NO.: NOT AVAILABLE


3.12158 SARMANIAN, MARGARET                     VARIOUS                              Litigation             UNDETERMINED
        731 OCEAN VIEW BLVD
        PACIFICA GROVE, CA 93950      ACCOUNT NO.: NOT AVAILABLE


3.12159 SARMIENTO, JULIIETTE                    VARIOUS                              Litigation             UNDETERMINED
        463 WEST M STREET
        BENICIA, CA 94510             ACCOUNT NO.: NOT AVAILABLE

                                          Page 1135 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3     Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 38
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12160 SAROTIC RONNEBURG, MERIMA              VARIOUS                              Litigation             UNDETERMINED
        CRESTMONT AVE
        1320                         ACCOUNT NO.: NOT AVAILABLE
        ROSEVILLE, CA 95661


3.12161 SARRAF, PATRICIA                       VARIOUS                              Litigation             UNDETERMINED
        25380 WHITETHORNE ROAD
        CLOVIS, CA 93619             ACCOUNT NO.: NOT AVAILABLE


3.12162 SARUKAVANU FOOD SERVICES               VARIOUS                              Litigation             UNDETERMINED
        LLC-PATEL, DHARMESH
        43844 PACIFIC COMMONS BLVD   ACCOUNT NO.: NOT AVAILABLE
        FREMONT, CA 94538


3.12163 SASTRY, SHANKARA                       VARIOUS                              Litigation             UNDETERMINED
        140 CAMINO DON MIGUEL
        ORINDA, CA 94563             ACCOUNT NO.: NOT AVAILABLE


3.12164 SATCHELL, DANIELLE                     VARIOUS                              Litigation             UNDETERMINED
        2981 MAGLIOCCO DR
        8                            ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95128


3.12165 SATO, SHIN JI                          VARIOUS                              Litigation             UNDETERMINED
        580 LAKEVIEW WAY
        REDWOOD CITY, CA 94062       ACCOUNT NO.: NOT AVAILABLE


3.12166 SATTERFIELD, EARL                      VARIOUS                              Litigation             UNDETERMINED
        9614 N SHARON AVE
        FRESNO, CA 93720             ACCOUNT NO.: NOT AVAILABLE


3.12167 SAUNDERS, AMI                          VARIOUS                              Litigation             UNDETERMINED
        1525 MAXINE AVENUE
        SAN MATEO, CA 94401          ACCOUNT NO.: NOT AVAILABLE


3.12168 SAUNDERS, JENNIFER                     VARIOUS                              Litigation             UNDETERMINED
        31175 SHEERWOOD RD
        FORT BRAGG, CA 95437         ACCOUNT NO.: NOT AVAILABLE


3.12169 SAUNDERS, SHEL                         VARIOUS                              Litigation             UNDETERMINED
        31175 SHERWOOD RD
        FORT BRAGG, CA 95437         ACCOUNT NO.: NOT AVAILABLE


3.12170 SAUNDERSON, HELEN                      VARIOUS                              Litigation             UNDETERMINED
        3281 ASCOT COURT
        FAIRFIELD, CA 94534          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1136 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 39
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12171 SAUTON, VINCENT                         VARIOUS                              Litigation             UNDETERMINED
        40 LANGTON ST
        SAN FRANCISCO, CA 94103       ACCOUNT NO.: NOT AVAILABLE


3.12172 SAUTTER, JULIE & WILLIAM                VARIOUS                              Litigation             UNDETERMINED
        1325 HOWARD AVE PMB 930
        BURLINGAME, CA 94010          ACCOUNT NO.: NOT AVAILABLE


3.12173 SAUTTER, KEITH                          VARIOUS                              Litigation             UNDETERMINED
        BRAYTON PURCELL, LLP
        222 RUSH LANDING ROAD, P.O    ACCOUNT NO.: NOT AVAILABLE
        BOX 6169
        NOVATO, CA 94949-6169


3.12174 SAVAGE, HARRY                           VARIOUS                              Litigation             UNDETERMINED
        2145 FOLSOM FAIR CIRCLE
        DIXON, CA 95620-4857          ACCOUNT NO.: NOT AVAILABLE


3.12175 SAVOIE, JASMINE                         VARIOUS                              Litigation             UNDETERMINED
        20 W ELM STREET
        STOCKTON, CA 95204            ACCOUNT NO.: NOT AVAILABLE


3.12176 SAWYER, ABBY                            VARIOUS                              Litigation             UNDETERMINED
        1240 S VAN NESS AVE
        #A                            ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94110


3.12177 SAWYER, BRIAN                           VARIOUS                              Litigation             UNDETERMINED
        622 CHEROKEE PL
        NIPOMO, CA 93444              ACCOUNT NO.: NOT AVAILABLE


3.12178 SAWYER, JOEY                            VARIOUS                              Litigation             UNDETERMINED
        606 HUDSON LN
        MODESTO, CA 95351             ACCOUNT NO.: NOT AVAILABLE


3.12179 SAYAVANG, SOPHIA                        VARIOUS                              Litigation             UNDETERMINED
        2303 GREENWOOD DRIVE
        SAN PABLO, CA 94806           ACCOUNT NO.: NOT AVAILABLE


3.12180 SAYLOR, RUTH                            VARIOUS                              Litigation             UNDETERMINED
        299 FLORENCE LANE
        BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE


3.12181 SBBSC, LLC-CLARK, SCOTT                 VARIOUS                              Litigation             UNDETERMINED
        900 EAST HAMILTON
        SUITE 140                     ACCOUNT NO.: NOT AVAILABLE
        CAMPBELL, CA 95008



                                          Page 1137 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 40
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12182 SCAGLIOTTI-SMITH, LAUREN                VARIOUS                              Litigation             UNDETERMINED
        484 WASHINGTON STREET BOX
        131                           ACCOUNT NO.: NOT AVAILABLE
        MONTEREY, CA 93940


3.12183 SCAHILL, STEVE                          VARIOUS                              Litigation             UNDETERMINED
        4347 GRACE CT
        ROHNERT PARK, CA 94928        ACCOUNT NO.: NOT AVAILABLE


3.12184 SCALLY, OWEN                            VARIOUS                              Litigation             UNDETERMINED
        626 CATHEDRAL DRIVE
        APTOS, CA 95003               ACCOUNT NO.: NOT AVAILABLE


3.12185 SCANLON, BEAUJEAN                       VARIOUS                              Litigation             UNDETERMINED
        3320 DEL MONTE BLVD APT 101
        MARINA, CA 93933              ACCOUNT NO.: NOT AVAILABLE


3.12186 SCARIONI, CHRISTINE                     VARIOUS                              Litigation             UNDETERMINED
        17269 CACHE CREEK ROAD
        CLEARLAKE OAKS, CA 95423      ACCOUNT NO.: NOT AVAILABLE


3.12187 SCARPELLI, CYNTHIA                      VARIOUS                              Litigation             UNDETERMINED
        23750 CARSON DRIVE
        #30                           ACCOUNT NO.: NOT AVAILABLE
        PIONEER, CA 95666


3.12188 SCARR, ERIC                             VARIOUS                              Litigation             UNDETERMINED
        5559 EAST CHRISTINE AVE
        FRESNO, CA 93727              ACCOUNT NO.: NOT AVAILABLE


3.12189 SCHADY, CLAUDETTE & ROBERT         VARIOUS                                   Litigation             UNDETERMINED
        837 BEECHWOOD AVE.
        VALLEJO, CA 94591          ACCOUNT NO.: NOT AVAILABLE


3.12190 SCHAEFFER, PETER                        VARIOUS                              Litigation             UNDETERMINED
        15 QUADRA COURT
        CHICO, CA 95928               ACCOUNT NO.: NOT AVAILABLE


3.12191 SCHAEZLER, VIVIAN                       VARIOUS                              Litigation             UNDETERMINED
        330 BORICA PL
        DANVILLE, CA 94526            ACCOUNT NO.: NOT AVAILABLE


3.12192 SCHAFER, JOHN PAUL                      VARIOUS                              Litigation             UNDETERMINED
        2907 KRISTIE COURT
        SANTA CRUZ, CA 95065          ACCOUNT NO.: NOT AVAILABLE




                                          Page 1138 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3     Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 41
                                                       of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.12193 SCHAFER, WALTER                           VARIOUS                              Litigation             UNDETERMINED
        5357 NIMSHEW RUM LANE
        CHICO, CA 95928                 ACCOUNT NO.: NOT AVAILABLE


3.12194 SCHAFFER, ASHER                           VARIOUS                              Litigation             UNDETERMINED
        19 HILL ST
        SAN FRANCISCO, CA 94110         ACCOUNT NO.: NOT AVAILABLE


3.12195 SCHAFFNER, RON                            VARIOUS                              Litigation             UNDETERMINED
        27124 SILVER DRIVE
        PIONEER, CA 95666               ACCOUNT NO.: NOT AVAILABLE


3.12196 SCHANUTH, RICHARD & NAOMI                 VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 493716
        REDDING, CA 96049               ACCOUNT NO.: NOT AVAILABLE


3.12197 SCHARF, LESLIE                            VARIOUS                              Litigation             UNDETERMINED
        2856 HOLLY HILLS LANE
        CAMERON PARK, CA 95682          ACCOUNT NO.: NOT AVAILABLE


3.12198 SCHEEL, PATRICIA                          VARIOUS                              Litigation             UNDETERMINED
        5580 ROYAL ARCHES
        MARIPOSA, CA 95338              ACCOUNT NO.: NOT AVAILABLE


3.12199 SCHEELE, JAN                              VARIOUS                              Litigation             UNDETERMINED
        1510 FREDERICK ST.
        SANTA ROSA, CA 95401            ACCOUNT NO.: NOT AVAILABLE


3.12200 SCHEFFEL, PAUL                            VARIOUS                              Litigation             UNDETERMINED
        1011 TUOMPPIAN CT, IRVINS, UT
        3077 VALDEZ RD                  ACCOUNT NO.: NOT AVAILABLE
        PEBLE BEACH, CA 84738


3.12201 SCHENONE, EVELYN                          VARIOUS                              Litigation             UNDETERMINED
        1440 E. HIGHWAY 26
        LINDEN, CA 95236                ACCOUNT NO.: NOT AVAILABLE


3.12202 SCHER, JERRY                              VARIOUS                              Litigation             UNDETERMINED
        5245 JILLTREE LN.
        GARDEN VALLEY, CA 95633         ACCOUNT NO.: NOT AVAILABLE


3.12203 SCHERMER, GAIL                            VARIOUS                              Litigation             UNDETERMINED
        LAW OFFICES OF LAWRENCE A.
        PURITZ                          ACCOUNT NO.: NOT AVAILABLE
        P.O. BOX 935
        CHICO, CA 95927




                                            Page 1139 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3       Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 42
                                                         of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12204 SCHERMERHORN, PATRICIA                 VARIOUS                              Litigation             UNDETERMINED
        122 TERRACE AVE.
        KENTFIELD, CA 94904          ACCOUNT NO.: NOT AVAILABLE


3.12205 SCHIFFBAUER, MARILYN                   VARIOUS                              Litigation             UNDETERMINED
        328 W 28TH STRET
        MERCED, CA 95340             ACCOUNT NO.: NOT AVAILABLE


3.12206 SCHIFRIN, GAGNON & DICKEY,             VARIOUS                              Litigation             UNDETERMINED
        LKRIS HUFF
        3550 CAMINO DEL RIO NORTH,   ACCOUNT NO.: NOT AVAILABLE
        SUITE 212
        182 STANISLAUS CT.,
        HAYWARD, CA.,
        SAN DIEGO, CA 92108


3.12207 SCHIFRIN, GAGNON &                     VARIOUS                              Litigation             UNDETERMINED
        DICKEY/AT&T
        HAGAMAN 200 FEET WEST OF     ACCOUNT NO.: NOT AVAILABLE
        RENFRO ROAD
        3530 CAMINO DEL RIO NORTH
        STE 204
        SAN DIEGO, CA 63101


3.12208 SCHILLING, MARY LEE                    VARIOUS                              Litigation             UNDETERMINED
        4 KRISTIN LN
        NOVATO, CA 94945             ACCOUNT NO.: NOT AVAILABLE


3.12209 SCHIRATO, MARC                         VARIOUS                              Litigation             UNDETERMINED
        C/O DOWNEY BRAND LLP
        3425 BROOKSIDE RD, SUITE A   ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95219


3.12210 SCHIRMANN, WILLIAM                     VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 447
        SALYER, CA 95563             ACCOUNT NO.: NOT AVAILABLE


3.12211 SCHLEGEL, MARK                         VARIOUS                              Litigation             UNDETERMINED
        2305 S HWY 26
        VALLEY SPRINGS, CA 95252     ACCOUNT NO.: NOT AVAILABLE


3.12212 SCHLEICHER, OTTO                       VARIOUS                              Litigation             UNDETERMINED
        16079 WAGON RD
        FOREST RANCH, CA 95942       ACCOUNT NO.: NOT AVAILABLE


3.12213 SCHLENZIG, LEISA                       VARIOUS                              Litigation             UNDETERMINED
        2441 BASELINE RD
        ROSEVILLE, CA 95747          ACCOUNT NO.: NOT AVAILABLE



                                         Page 1140 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 43
                                                      of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12214 SCHLEUSENER, STEVEN                    VARIOUS                              Litigation             UNDETERMINED
        36 LINDA VISTA PL
        MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.12215 SCHLICHTING, HEIDI                     VARIOUS                              Litigation             UNDETERMINED
        PO BOX 3
        FISH CAMP, CA 93623          ACCOUNT NO.: NOT AVAILABLE


3.12216 SCHLICHTING, LINDA                     VARIOUS                              Litigation             UNDETERMINED
        1236 POSSUM LANE
        AUBURN, CA 95602             ACCOUNT NO.: NOT AVAILABLE


3.12217 SCHLUETER, THOMAS                      VARIOUS                              Litigation             UNDETERMINED
        19865 GEYSERVILLE AVE.
        GEYSERVILLE, CA 95441        ACCOUNT NO.: NOT AVAILABLE


3.12218 SCHMADEKE, DANIEL                      VARIOUS                              Litigation             UNDETERMINED
        11995 ALTA VIA ROAD
        BROOKDALE, CA 95007          ACCOUNT NO.: NOT AVAILABLE


3.12219 SCHMADEKE, JULIA                       VARIOUS                              Litigation             UNDETERMINED
        5330 LAKESHORE BLVD
        11                           ACCOUNT NO.: NOT AVAILABLE
        LAKEPORT, CA 95453


3.12220 SCHMADEL, TRULA                        VARIOUS                              Litigation             UNDETERMINED
        414 COWELL AVE
        MANTECA, CA 95336            ACCOUNT NO.: NOT AVAILABLE


3.12221 SCHMALL, BARRY & KIMBERLEY             VARIOUS                              Litigation             UNDETERMINED
        9925 N. GRANVILLE AVE.
        FRESNO, CA 93720             ACCOUNT NO.: NOT AVAILABLE


3.12222 SCHMEECKLE, DEDRA                      VARIOUS                              Litigation             UNDETERMINED
        705 SKY RANCH CT.
        CAMINO, CA 95709             ACCOUNT NO.: NOT AVAILABLE


3.12223 SCHMIDT, BETTY                         VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 566
        UPPER LAKE, CA 95485         ACCOUNT NO.: NOT AVAILABLE


3.12224 SCHMIDT, KARI                          VARIOUS                              Litigation             UNDETERMINED
        300 LAUREL RIDGE ROAD
        LOST GATOS, CA 95033         ACCOUNT NO.: NOT AVAILABLE




                                         Page 1141 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 44
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12225 SCHMIDT, KEN & JUDY                     VARIOUS                              Litigation             UNDETERMINED
        24343 KENNEFICK RD
        GALT, CA 95632                ACCOUNT NO.: NOT AVAILABLE


3.12226 SCHMIDT, LILIAN                         VARIOUS                              Litigation             UNDETERMINED
        1364 EASTSHORE DR
        ALAMEDA, CA 94501             ACCOUNT NO.: NOT AVAILABLE


3.12227 SCHMIDT, LILLIAN                        VARIOUS                              Litigation             UNDETERMINED
        2661 RAOD WS 1 MI S/RD 35
        1364 EAST SHORE DRIVE         ACCOUNT NO.: NOT AVAILABLE
        WILLOWS, CA 94501


3.12228 SCHMIDT, LOUANNA                        VARIOUS                              Litigation             UNDETERMINED
        PO BOX 1204
        15594 PIONEER CREEK RD        ACCOUNT NO.: NOT AVAILABLE
        PIONEER, CA 95666


3.12229 SCHMIDT, RICHARD                        VARIOUS                              Litigation             UNDETERMINED
        4661 CLIPPER DRIVE
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.12230 SCHMIDT, STEVE                          VARIOUS                              Litigation             UNDETERMINED
        604 E. UTAH AVE
        FRESNO, CA 93720              ACCOUNT NO.: NOT AVAILABLE


3.12231 SCHMIDT, TOM                            VARIOUS                              Litigation             UNDETERMINED
        19549 VINEYARD LN
        SARATOGA, CA 95070            ACCOUNT NO.: NOT AVAILABLE


3.12232 SCHMIDT'S-SCHMIDT,                      VARIOUS                              Litigation             UNDETERMINED
        CHRISTIANE
        2400 FOLSOM STREET            ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94110


3.12233 SCHMIEDER, PATRICIA                     VARIOUS                              Litigation             UNDETERMINED
        315 CATAMARAN STREET
        FOSTER CITY, CA 94404         ACCOUNT NO.: NOT AVAILABLE


3.12234 SCHMITT, VALERIE                        VARIOUS                              Litigation             UNDETERMINED
        921 EL SERENO COURT
        APTOS, CA 95003               ACCOUNT NO.: NOT AVAILABLE


3.12235 SCHMITZ, MARIE                          VARIOUS                              Litigation             UNDETERMINED
        22764 TAMARACK DRIVE
        TWAIN HARTE, CA 95383         ACCOUNT NO.: NOT AVAILABLE




                                          Page 1142 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 45
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12236 SCHNEIDER, FELICIA                      VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 491
        PINE GROVE, CA 95665          ACCOUNT NO.: NOT AVAILABLE


3.12237 SCHNEIDER, JANICE                       VARIOUS                              Litigation             UNDETERMINED
        487 CAMELBACK RD
        PLEASANT HILL, CA 94523       ACCOUNT NO.: NOT AVAILABLE


3.12238 SCHNEIDER, KAREN                        VARIOUS                              Litigation             UNDETERMINED
        1544 DEBBRA WAY
        MANTECA, CA 95336             ACCOUNT NO.: NOT AVAILABLE


3.12239 SCHNEIDER, SUSIE                        VARIOUS                              Litigation             UNDETERMINED
        1112 VALENCIA DR
        BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.12240 SCHOCK STRANGE, DIANE                   VARIOUS                              Litigation             UNDETERMINED
        5840 PONY EXPRESS TRAIL
        POLLOCK PINES, CA 95726       ACCOUNT NO.: NOT AVAILABLE


3.12241 SCHOEMEHL, THOMAS                       VARIOUS                              Litigation             UNDETERMINED
        3210 ADELAIDE WAY
        BELMONT, CA 94002             ACCOUNT NO.: NOT AVAILABLE


3.12242 SCHOENBOGDAN, NANCY                     VARIOUS                              Litigation             UNDETERMINED
        701 SHELTER CREEK LANE
        #6155                         ACCOUNT NO.: NOT AVAILABLE
        SAN BRUNO, CA 94066


3.12243 SCHOOL-BORGES, MARY                     VARIOUS                              Litigation             UNDETERMINED
        16893 WINCHELL
        REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.12244 SCHRAM JR, GERALD                       VARIOUS                              Litigation             UNDETERMINED
        1083 ROSE DR
        BENICIA, CA 94510             ACCOUNT NO.: NOT AVAILABLE


3.12245 SCHRANDT, JULIA                         VARIOUS                              Litigation             UNDETERMINED
        679 MIDDLEFIELD RD
        SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.12246 SCHREIBER, CAROLINE                     VARIOUS                              Litigation             UNDETERMINED
        36 EUCALYPTUS ROAD
        BERKELEY, CA 94705            ACCOUNT NO.: NOT AVAILABLE




                                          Page 1143 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 46
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12247 SCHREPPEL, GLADYS                       VARIOUS                              Litigation             UNDETERMINED
        3943 NINA AVENUE
        STOCKTON, CA 95204            ACCOUNT NO.: NOT AVAILABLE


3.12248 SCHREYER, JENNIFER/STATE                VARIOUS                              Litigation             UNDETERMINED
        FARM
        5637 MASONIC AVENUE           ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94618


3.12249 SCHRICK, CLEMENT                        VARIOUS                              Litigation             UNDETERMINED
        4480 DRIFTWOOD COURT
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.12250 SCHRODER, RAY                           VARIOUS                              Litigation             UNDETERMINED
        24601 UPPER TRL
        CARMEL, CA 93923              ACCOUNT NO.: NOT AVAILABLE
        CARMEL, CA 93923


3.12251 SCHROEDER AND LOSCOTOFF,                VARIOUS                              Litigation             UNDETERMINED
        ,ENCOMPASS INSURANCE CO
        7410 GREENHAVEN DRIVE,        ACCOUNT NO.: NOT AVAILABLE
        SUITE 200
        SACRAMENTO, CA 95831


3.12252 SCHROEDER LOSCOTOFF LLP                 VARIOUS                              Litigation             UNDETERMINED
        7410 GREENHAVEN DRIVE
        SUITE 200                     ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95831


3.12253 SCHROEDER LOSCOTOFF LLP                 VARIOUS                              Litigation             UNDETERMINED
        7410 GREENHAVEN DRIVE
        SUITE 200                     ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95831


3.12254 SCHROEDER LOSCOTOFF LLP,                VARIOUS                              Litigation             UNDETERMINED
        MARTINEZ, SALVADOR
        7410 GREENHAVN DRIVE, SUITE   ACCOUNT NO.: NOT AVAILABLE
        200
        1547 SECOND AVENUE
        OAKLAND, CA 94603


3.12255 SCHROEDER                               VARIOUS                              Litigation             UNDETERMINED
        LOSCOTOFF/ALLSTATE ASO
        LEE, SONNY                    ACCOUNT NO.: NOT AVAILABLE
        2749 35TH AVE
        SAN FRANCISCO, CA 94116


3.12256 SCHROEDER, SAMANTHA                     VARIOUS                              Litigation             UNDETERMINED
        1844 POLSON AVE
        CLOVBIS, CA 93611             ACCOUNT NO.: NOT AVAILABLE

                                          Page 1144 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3     Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 47
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12257 SCHROEDER/LOSCOTOFF LLP,                VARIOUS                              Litigation             UNDETERMINED
        DENISE WALLACE
        2945 RAMCO STREET SUITE 110   ACCOUNT NO.: NOT AVAILABLE
        WEST SACRAMENTO, CA 95691


3.12258 SCHROTER, ALISA                         VARIOUS                              Litigation             UNDETERMINED
        15133 GARDEN HILL DR,
        LOS GATOS, CA 95032           ACCOUNT NO.: NOT AVAILABLE


3.12259 SCHUBART, PETER                         VARIOUS                              Litigation             UNDETERMINED
        24624 OLIVE TREE LANE
        LOS ALTOS HILLS, CA 94024     ACCOUNT NO.: NOT AVAILABLE


3.12260 SCHUBERT, WILLIAM                       VARIOUS                              Litigation             UNDETERMINED
        5900 VIA DEL SOL ROAD
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.12261 SCHUBROS BREWERY LLC,                   VARIOUS                              Litigation             UNDETERMINED
        SCHUSTER, IAN
        12893 ALCOSTA BLVD            ACCOUNT NO.: NOT AVAILABLE
        USS HORNET / WESTERN
        ALAMEDA, CA


3.12262 SCHUCHMAN, MARIAN                       VARIOUS                              Litigation             UNDETERMINED
        235 FLAMINGO ROAD
        MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.12263 SCHUETZ, THOMAS                         VARIOUS                              Litigation             UNDETERMINED
        6785 KEREN MARIE AVE.
        LAS VEGAS, CA 89110           ACCOUNT NO.: NOT AVAILABLE


3.12264 SCHULLERTS, GUY                         VARIOUS                              Litigation             UNDETERMINED
        8365 LUCANIA ST
        DUBLIN, CA 94568              ACCOUNT NO.: NOT AVAILABLE


3.12265 SCHULMAN, DAVID                         VARIOUS                              Litigation             UNDETERMINED
        931 DAINTY AVE
        BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.12266 SCHULMEYER, PHILLIP                     VARIOUS                              Litigation             UNDETERMINED
        2405 ALAMEDA ST
        VALLEJO, CA 94590             ACCOUNT NO.: NOT AVAILABLE


3.12267 SCHULTZ, DEBORAH                        VARIOUS                              Litigation             UNDETERMINED
        270 FALCON CREST DRIVE
        ARROYO GRANDE, CA 93420       ACCOUNT NO.: NOT AVAILABLE




                                          Page 1145 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 48
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12268 SCHULTZ, MARK                           VARIOUS                              Litigation             UNDETERMINED
        320 CHESAPEAKE AVE
        FOSTER CITY, CA 94404         ACCOUNT NO.: NOT AVAILABLE


3.12269 SCHULTZ, MICHAEL                        VARIOUS                              Litigation             UNDETERMINED
        2138 BROADMOOR STREET
        LIVERMORE, CA 94551           ACCOUNT NO.: NOT AVAILABLE


3.12270 SCHULTZ, PAUL                           VARIOUS                              Litigation             UNDETERMINED
        5820 GROVE ST
        A                             ACCOUNT NO.: NOT AVAILABLE
        LUCERNE, CA 95458


3.12271 SCHULZE, FRANK                          VARIOUS                              Litigation             UNDETERMINED
        2771 CHANATE ROAD
        2772 OR 2774 CHANATE ROAD     ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95404


3.12272 SCHULZE, RICHARD                        VARIOUS                              Litigation             UNDETERMINED
        561 ISLAND PL
        REDWOOD CITY, CA 94065        ACCOUNT NO.: NOT AVAILABLE


3.12273 SCHULZE, SALLY                          VARIOUS                              Litigation             UNDETERMINED
        9973 E UNDERWOOD ROAD
        ACAMPO, CA 95220              ACCOUNT NO.: NOT AVAILABLE


3.12274 SCHUMACHER, SALLY                       VARIOUS                              Litigation             UNDETERMINED
        623 CHERRY AVE
        SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.12275 SCHUTT, ALLEN                           VARIOUS                              Litigation             UNDETERMINED
        POST OFFICE BOX469
        CRESTON, CA 93432             ACCOUNT NO.: NOT AVAILABLE


3.12276 SCHUTTE, JEROME                         VARIOUS                              Litigation             UNDETERMINED
        16331 CLARISSE ST
        BAKERSFIELD, CA 93314         ACCOUNT NO.: NOT AVAILABLE


3.12277 SCHWAB, PAUL                            VARIOUS                              Litigation             UNDETERMINED
        2489 LOS ROBLES ROAD
        MEADOW VISTA, CA 95722        ACCOUNT NO.: NOT AVAILABLE


3.12278 SCHWARTZ, DAVID                         VARIOUS                              Litigation             UNDETERMINED
        PO BOX 1640
        BUELLTON, CA 93427            ACCOUNT NO.: NOT AVAILABLE




                                          Page 1146 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 49
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12279 SCHWARTZ, SHARON                        VARIOUS                              Litigation             UNDETERMINED
        1357 DEVONSHIRE AVENUE
        SAN LEANDRO, CA 94579         ACCOUNT NO.: NOT AVAILABLE


3.12280 SCHWARZ, GINA                           VARIOUS                              Litigation             UNDETERMINED
        64 RANCHO DR
        SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.12281 SCHWEBEL, JAROD                         VARIOUS                              Litigation             UNDETERMINED
        9906 POLO TRAIL AVE
        BAKERSFIELD, CA 93312         ACCOUNT NO.: NOT AVAILABLE


3.12282 SCHWEISINGER, JOHN                      VARIOUS                              Litigation             UNDETERMINED
        177 WEBSTER STREET, #368
        MONTEREY, CA 93940            ACCOUNT NO.: NOT AVAILABLE


3.12283 SCHWEIZER, OLIVIA                       VARIOUS                              Litigation             UNDETERMINED
        19656 ADAIR DR
        CASTRO VALLEY, CA 94546       ACCOUNT NO.: NOT AVAILABLE


3.12284 SCHWENGER, JOSEPH AND                   VARIOUS                              Litigation             UNDETERMINED
        CYNTHIA
        742 DANVILLE BLVD.            ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 94526


3.12285 SCHWERIN, WILLIAM                       VARIOUS                              Litigation             UNDETERMINED
        2649 SILVERADO DRIVE
        PINOLE, CA 94564              ACCOUNT NO.: NOT AVAILABLE


3.12286 SCHWOERER, ROBERT                       VARIOUS                              Litigation             UNDETERMINED
        P.O BOX 232
        SHAVER LAKE, CA 93664         ACCOUNT NO.: NOT AVAILABLE


3.12287 SCIBETTA, BEVERLY                       VARIOUS                              Litigation             UNDETERMINED
        4332 SHELTER BAY AVE
        MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.12288 SCONTRIANO, ASHLEY                      VARIOUS                              Litigation             UNDETERMINED
        404 CALIFORNIA STREET
        SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.12289 SCOOPS OF MARIN-OSTERMAN,               VARIOUS                              Litigation             UNDETERMINED
        MICHAEL
        209 GRANDE VISTA              ACCOUNT NO.: NOT AVAILABLE
        NOVATO, CA 94947




                                          Page 1147 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 50
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12290 SCOTT BENNETT FOR, ANNA                 VARIOUS                              Litigation             UNDETERMINED
        MCKENZIE
        620 GREAT JONES ST            ACCOUNT NO.: NOT AVAILABLE
        FAIRFIELD, CA 94533


3.12291 SCOTT RAVEN AND CHARLYSE                VARIOUS                              Litigation             UNDETERMINED
        RAVEN
        CAMPAGNE & CAMPAGNE           ACCOUNT NO.: NOT AVAILABLE
        1685 NORTH HELM AVENUE
        FRESNO, CA 93727


3.12292 SCOTT RAVEN FARMING                     VARIOUS                              Litigation             UNDETERMINED
        COMPANY INC.-RAVEN, SCOTT
        5700 E. CLARKSON AVE          ACCOUNT NO.: NOT AVAILABLE
        SELMA, CA 93662


3.12293 SCOTT RAVEN FARMING CO-                 VARIOUS                              Litigation             UNDETERMINED
        RAVEN, SCOTT
        5700 E CLARKSON AVE.          ACCOUNT NO.: NOT AVAILABLE
        SELMA, CA 93662


3.12294 SCOTT, AUDRA                            VARIOUS                              Litigation             UNDETERMINED
        RAYMOND GHERMEZIAN, A
        PROFESSIONAL LAW              ACCOUNT NO.: NOT AVAILABLE
        CORPORATION
        3435 WILSHIRE BOULEVARD,
        SUITE 1800
        LOS ANGELES, CA 90010


3.12295 SCOTT, AUDRA                            VARIOUS                              Litigation             UNDETERMINED
        MICHAEL MUTALIPASSI
        200 LINCOLN AVE.              ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93901


3.12296 SCOTT, BURTON                           VARIOUS                              Litigation             UNDETERMINED
        P. O BOX 374
        BELLA VISTA, CA 96008         ACCOUNT NO.: NOT AVAILABLE


3.12297 SCOTT, CAROLYN                          VARIOUS                              Litigation             UNDETERMINED
        1541 STROMBERG AVE.
        ARCATA, CA 95521              ACCOUNT NO.: NOT AVAILABLE


3.12298 SCOTT, DAVID                            VARIOUS                              Litigation             UNDETERMINED
        25838 SPRINGHILL DRIVE
        LOS ALTOS HILLS, CA 94022     ACCOUNT NO.: NOT AVAILABLE


3.12299 SCOTT, DEBORAH                          VARIOUS                              Litigation             UNDETERMINED
        125 ALTURAS AVE APT C
        PITTSBURG, CA 94565           ACCOUNT NO.: NOT AVAILABLE


                                          Page 1148 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 51
                                                       of 566
PG&E Corporation                                                                             Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12300 SCOTT, LORNA                             VARIOUS                              Litigation             UNDETERMINED
        2875 BIRCH AVE
        CAMINO, CA 95709               ACCOUNT NO.: NOT AVAILABLE


3.12301 SCOTT, MARC                              VARIOUS                              Litigation             UNDETERMINED
        PO BOX 419
        COALINGA, CA 93210             ACCOUNT NO.: NOT AVAILABLE


3.12302 SCOTT, MARGARET                          VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 5371
        VACAVILLE, CA 95696            ACCOUNT NO.: NOT AVAILABLE


3.12303 SCOTT, MARYANN                           VARIOUS                              Litigation             UNDETERMINED
        1742 BLUCHER VALLEY RD
        CA                             ACCOUNT NO.: NOT AVAILABLE


3.12304 SCOTT, MAXINE                            VARIOUS                              Litigation             UNDETERMINED
        75 TATE TERRACE
        OAKLAND, CA 94605              ACCOUNT NO.: NOT AVAILABLE


3.12305 SCOTT, MICHAEL                           VARIOUS                              Litigation             UNDETERMINED
        4961 FAIRFAX AVE
        OAKLAND, CA 94601              ACCOUNT NO.: NOT AVAILABLE


3.12306 SCOTT, ROBERT                            VARIOUS                              Litigation             UNDETERMINED
        449 W ELLSWORTH CT
        SAN MATEO, CA 94401            ACCOUNT NO.: NOT AVAILABLE


3.12307 SCOTT, STEPHEN                           VARIOUS                              Litigation             UNDETERMINED
        411 UNIVERSITY AVENUE
        DAVIS, CA 95616                ACCOUNT NO.: NOT AVAILABLE


3.12308 SCOTT, SUSAN                             VARIOUS                              Litigation             UNDETERMINED
        1141 PINEWOOD DRIVE
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.12309 SCOTT, SYDNI                             VARIOUS                              Litigation             UNDETERMINED
        668 HUMBOLDT ST
        RICHMOND, CA 94805             ACCOUNT NO.: NOT AVAILABLE


3.12310 SCOTTSDALE INSURANCE CO.                 VARIOUS                              Litigation             UNDETERMINED
        (WEBER)
        LAW OFFICES OF JEFFREY C.      ACCOUNT NO.: NOT AVAILABLE
        SPARKS
        229 AVENUE "I", SECOND FLOOR
        REDONDO BEACH, CA 90277




                                           Page 1149 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3      Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 52
                                                        of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12311 SCOVILLE, BONNIE                        VARIOUS                              Litigation             UNDETERMINED
        128 SHADY LANE
        ANTIOCH, CA 94509             ACCOUNT NO.: NOT AVAILABLE


3.12312 SCREEND PRINTZ-KAUFMANN,                VARIOUS                              Litigation             UNDETERMINED
        MARK
        1305 SOUTH RAILROAD AVE       ACCOUNT NO.: NOT AVAILABLE
        SAN MATEO, CA 94402


3.12313 SCRIVENS, ARLENE                        VARIOUS                              Litigation             UNDETERMINED
        3631 SUNDANCE TRL
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.12314 SCRUGGS, TODD                           VARIOUS                              Litigation             UNDETERMINED
        918 LIDO CIRCLE
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.12315 SEA BREEZE INN & COTTAGES -             VARIOUS                              Litigation             UNDETERMINED
        BIRCH, WILLIAM
        1100 LIGHTHOUSE AVE           ACCOUNT NO.: NOT AVAILABLE
        PACIFIC GROVE, CA 93950


3.12316 SEA TEL-CORDOVA, RAY                    VARIOUS                              Litigation             UNDETERMINED
        4030 NELSON AVENUE
        CONCORD, CA 94520             ACCOUNT NO.: NOT AVAILABLE


3.12317 SEACE, DENNIS                           VARIOUS                              Litigation             UNDETERMINED
        1771 PLUEWOOD CT
        CONCORD, CA 94521             ACCOUNT NO.: NOT AVAILABLE


3.12318 SEAN DOHERTY FARMS-                     VARIOUS                              Litigation             UNDETERMINED
        SCHOFIELD, TYLER
        PO BOX 770                    ACCOUNT NO.: NOT AVAILABLE
        DUNNIGAN, CA 95937


3.12319 SEARS, DARRELL                          VARIOUS                              Litigation             UNDETERMINED
        STOCKTON, CA 95206
                                      ACCOUNT NO.: NOT AVAILABLE


3.12320 SEATON, GUY                             VARIOUS                              Litigation             UNDETERMINED
        6701 PEYCER DRIVE
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.12321 SEAVEY, JESSIE                          VARIOUS                              Litigation             UNDETERMINED
        16497 ISOM LANE
        SONORA, CA 95370              ACCOUNT NO.: NOT AVAILABLE




                                          Page 1150 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 53
                                                       of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.12322 SECOR, EILEEN                             VARIOUS                              Litigation             UNDETERMINED
        3360 EASTVIEW DR
        SHINGLE SPRINGS, CA 95682       ACCOUNT NO.: NOT AVAILABLE


3.12323 SEDERS, JEFFREY                           VARIOUS                              Litigation             UNDETERMINED
        15466 LOS GATOS BLVD.
        10965                           ACCOUNT NO.: NOT AVAILABLE
        LOS GATOS, CA 95032


3.12324 SEDGWICK                                  VARIOUS                              Litigation             UNDETERMINED
        PO BOX 14512
        LEXINGTON, CA 40512-4051        ACCOUNT NO.: NOT AVAILABLE


3.12325 SEDGWICK - ZUNIGA,                        VARIOUS                              Litigation             UNDETERMINED
        STEPHANIE
        4200 UNIVERSITY AVE, STE 317    ACCOUNT NO.: NOT AVAILABLE
        CA 50266


3.12326 SEDGWICK CLAIMS                           VARIOUS                              Litigation             UNDETERMINED
        MANAGEMENT SERVICES
        4200 UNIVERSITY AVE #317        ACCOUNT NO.: NOT AVAILABLE
        WEST DES MOINES, CA 50266


3.12327 SEDGWICK, SAFEWAY STORE                   VARIOUS                              Litigation             UNDETERMINED
        1547
        11000 PRAIRIE LAKES DR, SUITE   ACCOUNT NO.: NOT AVAILABLE
        200
        1450 HOWARD AVE
        BURLINGAME, CA 94010


3.12328 SEDGWICK, STEPHEN DRISCOLL                VARIOUS                              Litigation             UNDETERMINED
        21 IRONWOOD
        OAKLAND, CA 94605               ACCOUNT NO.: NOT AVAILABLE


3.12329 SEDGWICK-LEWIN, DAVID                     VARIOUS                              Litigation             UNDETERMINED
        SEDGWICK 2281 LAVA RIDGE
        CT.,                            ACCOUNT NO.: NOT AVAILABLE
        ROSEVILLE, CA 95661


3.12330 SEDUSA STUDIOS, CAROL                     VARIOUS                              Litigation             UNDETERMINED
        WHITSETT
        1300 DELL AVENUE SUITE A&B      ACCOUNT NO.: NOT AVAILABLE
        CAMPBELL, CA 95008


3.12331 SEDWICK CLAIMS                            VARIOUS                              Litigation             UNDETERMINED
        MANAGEMENT SERVICES INC,
        SAFEWAY INC # 0788              ACCOUNT NO.: NOT AVAILABLE
        11000 PRAIRIE LAKES DRIVE
        1 CAMINO ALTO
        MILL VALLEY, CA 94941

                                            Page 1151 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3      Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 54
                                                         of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12332 SEE U CAFE-SCHUMAN, JOHN                VARIOUS                              Litigation             UNDETERMINED
        1465 BEACH PARK BLVD
        FOSTER CITY, CA 94404         ACCOUNT NO.: NOT AVAILABLE


3.12333 SEED NEVADA COUNTY-PROUT,               VARIOUS                              Litigation             UNDETERMINED
        DAN
        15150 BANNER LAVA CAP RD      ACCOUNT NO.: NOT AVAILABLE
        NEVADA CITY, CA 95959


3.12334 SEEGER, ELSA                            VARIOUS                              Litigation             UNDETERMINED
        PO BOX 10
        23151 DA KINE RD              ACCOUNT NO.: NOT AVAILABLE
        VOLCANO, CA 95689


3.12335 SEEVER, TINA                            VARIOUS                              Litigation             UNDETERMINED
        19551 MELLA DRIVE
        20 BRYSON DRIVE               ACCOUNT NO.: NOT AVAILABLE
        VOLCANO, CA 95689


3.12336 SEFCHIK, LAURA                          VARIOUS                              Litigation             UNDETERMINED
        7405 HENNESS RIDGE ROAD
        YOSEMITE NATIONAL PARK, CA    ACCOUNT NO.: NOT AVAILABLE
        95389


3.12337 SEFCIK, ROSE                            VARIOUS                              Litigation             UNDETERMINED
        4820 W DURHAM FERRY ROAD
        TRACY, CA 95304               ACCOUNT NO.: NOT AVAILABLE


3.12338 SEGALE, WILLIAM                         VARIOUS                              Litigation             UNDETERMINED
        8305 MIRABEL AVE
        FORESTVILLE, CA 95436         ACCOUNT NO.: NOT AVAILABLE


3.12339 SEGOVIA, MYRA                           VARIOUS                              Litigation             UNDETERMINED
        3131 SHELTER CREEK LANE
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.12340 SEGOVIA, RAQUEL                         VARIOUS                              Litigation             UNDETERMINED
        5443 CABRILLO SUR
        RICHMOND, CA 94803            ACCOUNT NO.: NOT AVAILABLE


3.12341 SEGUERRE, NOEL                          VARIOUS                              Litigation             UNDETERMINED
        77 SOLANO SQUARE
        223                           ACCOUNT NO.: NOT AVAILABLE
        BENICIA, CA 94510


3.12342 SEGURA, ALEJANDRA                       VARIOUS                              Litigation             UNDETERMINED
        213 S 39TH STREET
        RICHMOND, CA 94804            ACCOUNT NO.: NOT AVAILABLE


                                          Page 1152 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 55
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12343 SEGURA, JOSE                            VARIOUS                              Litigation             UNDETERMINED
        949 BURLINGTON DR
        SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.12344 SEGURA, RAMON                           VARIOUS                              Litigation             UNDETERMINED
        PO BOX 181
        MADISON, CA 95653             ACCOUNT NO.: NOT AVAILABLE


3.12345 SEIBERT, JOEL                           VARIOUS                              Litigation             UNDETERMINED
        2951 HOBBY HORSE LN
        GEORGETOWN, CA 95634          ACCOUNT NO.: NOT AVAILABLE


3.12346 SEIBERT, ROBERT                         VARIOUS                              Litigation             UNDETERMINED
        PO BOX 228
        VOLCANO, CA 95689             ACCOUNT NO.: NOT AVAILABLE


3.12347 SEIDEN, BEN                             VARIOUS                              Litigation             UNDETERMINED
        6053 VERA CRUZ DR
        SAN JOSE, CA 95120            ACCOUNT NO.: NOT AVAILABLE


3.12348 SEIDEWITZ, DOUG                         VARIOUS                              Litigation             UNDETERMINED
        1273 MANZANITA WAY
        SSAN LUIS OBISPO, CA 93401    ACCOUNT NO.: NOT AVAILABLE


3.12349 SEIFERT, HELEN                          VARIOUS                              Litigation             UNDETERMINED
        24355 SANTA CRUZ HWY
        LOS GATOS, CA 95033           ACCOUNT NO.: NOT AVAILABLE


3.12350 SEILER BROTHERS RANCH-                  VARIOUS                              Litigation             UNDETERMINED
        BELL, STEPHANIE
        9263 MACE BLVD.               ACCOUNT NO.: NOT AVAILABLE
        DAVIS, CA 95618


3.12351 SEIMAS, BERNICE                         VARIOUS                              Litigation             UNDETERMINED
        PO BOX 1358
        SAN JOSE, CA 95109            ACCOUNT NO.: NOT AVAILABLE


3.12352 SEITELMAN, ROBERT                       VARIOUS                              Litigation             UNDETERMINED
        2724 ECCLESTON AVE
        WALNUT CREEK, CA 94597        ACCOUNT NO.: NOT AVAILABLE


3.12353 SEITZ, CHRIS                            VARIOUS                              Litigation             UNDETERMINED
        1529 GREAT HERON DR
        SANTA ROSA, CA 95409          ACCOUNT NO.: NOT AVAILABLE




                                          Page 1153 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 56
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12354 SELBY CABINET SHOPPE INC,              VARIOUS                              Litigation             UNDETERMINED
        SIMON SHELBY
        21350 KNOX DRIVE             ACCOUNT NO.: NOT AVAILABLE
        TWAIN HARTE, CA 95383


3.12355 SELECT-MESSNER, ADAM                   VARIOUS                              Litigation             UNDETERMINED
        149 MORNING SUN AVE
        MILL VALLEY, CA 94941        ACCOUNT NO.: NOT AVAILABLE


3.12356 SELF-GEESAMAN, LAUREN                  VARIOUS                              Litigation             UNDETERMINED
        142 BALDWIN STREET
        SANTA CRUZ, CA 95060         ACCOUNT NO.: NOT AVAILABLE


3.12357 SELF-NOLAN, AZADEH                     VARIOUS                              Litigation             UNDETERMINED
        23609 SKYVIEW TERRACE
        LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.12358 SELF-REUTER, MIKE                      VARIOUS                              Litigation             UNDETERMINED
        3551 BRUNELL DRIVE
        OAKLAND, CA 94602            ACCOUNT NO.: NOT AVAILABLE


3.12359 SELLECK, PATRICIA                      VARIOUS                              Litigation             UNDETERMINED
        3672 HASTINGS CT
        LAFAYETTE, CA 94549          ACCOUNT NO.: NOT AVAILABLE


3.12360 SELLECK, SHARON                        VARIOUS                              Litigation             UNDETERMINED
        2290 PRINCETON DRIVE
        SAN BRUNO, CA 94066          ACCOUNT NO.: NOT AVAILABLE


3.12361 SELVIN, GARY                           VARIOUS                              Litigation             UNDETERMINED
        1806 GIU PORT COURT
        51 SHERIDIAN RAOD            ACCOUNT NO.: NOT AVAILABLE
        WALNUT CREEK, CA 94618


3.12362 SEMLA, RAKESH                          VARIOUS                              Litigation             UNDETERMINED
        2325 DEMARTINI LN
        BRENTWOOD, CA 94513          ACCOUNT NO.: NOT AVAILABLE


3.12363 SENA, BROOKE                           VARIOUS                              Litigation             UNDETERMINED
        15220 HEVENLY GLEN
        FOREST RANCH, CA 95942       ACCOUNT NO.: NOT AVAILABLE


3.12364 SENECHAL, BRETT & ANDREA               VARIOUS                              Litigation             UNDETERMINED
        1080 W A ST.
        DIXON, CA 95620              ACCOUNT NO.: NOT AVAILABLE




                                         Page 1154 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 57
                                                      of 566
PG&E Corporation                                                                             Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12365 SENFT, RYAN                              VARIOUS                              Litigation             UNDETERMINED
        135 RIVIERA DRIVE
        APT 407                        ACCOUNT NO.: NOT AVAILABLE
        LOS GATOS, CA 95032


3.12366 SENGCO, REYNALDO                         VARIOUS                              Litigation             UNDETERMINED
        3152 CHAPARRAL CT.
        RICHMOND, CA 94806             ACCOUNT NO.: NOT AVAILABLE


3.12367 SENICERO, GABRIEL                        VARIOUS                              Litigation             UNDETERMINED
        STAWICKI, ANDERSON &
        SINCLAIR                       ACCOUNT NO.: NOT AVAILABLE
        5207 SUNRISE BLVD.
        FAIR OAKS, CA 95628


3.12368 SENICERO, GABRIEL                        VARIOUS                              Litigation             UNDETERMINED
        5207 SUNRISE BLVD
        FAIR OAKS, CA 95628            ACCOUNT NO.: NOT AVAILABLE


3.12369 SENIORES PIZZA-JABER, NAIF               VARIOUS                              Litigation             UNDETERMINED
        730 KAINS AVE
        SAN BRUNO, CA 94066            ACCOUNT NO.: NOT AVAILABLE


3.12370 SENTINEL INS CO, SENTINEL                VARIOUS                              Litigation             UNDETERMINED
        INS (CHEN DBA ABC COIN
        LAUNDRY)                       ACCOUNT NO.: NOT AVAILABLE
        8765 E. BELL ROAD
        CA 95340


3.12371 SENTINEL INS CO, SENTINEL                VARIOUS                              Litigation             UNDETERMINED
        INS (CHEN DBA ABC COIN
        LAUNDRY)                       ACCOUNT NO.: NOT AVAILABLE
        8765 E. BELL ROAD
        CA 95340


3.12372 SENTINEL INSURANCE                       VARIOUS                              Litigation             UNDETERMINED
        COMPANY (CHEN)
        BAUMAN LOEWE WITT &            ACCOUNT NO.: NOT AVAILABLE
        MAXWELL, PLLC
        8765 E. BELL ROAD, SUITE 210
        SCOTTSDALE, CA 85260


3.12373 SENTZ, HEATHER                           VARIOUS                              Litigation             UNDETERMINED
        2929 INDIAN HILL RD
        CLEARLAKE OAKS, CA 95423       ACCOUNT NO.: NOT AVAILABLE


3.12374 SEO, YO SUB                              VARIOUS                              Litigation             UNDETERMINED
        1007 PINEWOOD DR.
        SAN JOSE, CA 95129             ACCOUNT NO.: NOT AVAILABLE


                                           Page 1155 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3      Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 58
                                                        of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12375 SEPULVEDA, JOE                         VARIOUS                              Litigation             UNDETERMINED
        1281 REDONDO DR.
        SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.12376 SEQUEIRA, MELVIN                       VARIOUS                              Litigation             UNDETERMINED
        PO BOX 1194
        22211 HIGHWAY 26             ACCOUNT NO.: NOT AVAILABLE
        WEST POINT, CA 95255


3.12377 SEQUEIRA, RICK                         VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 513
        CROWS LANDING, CA 95313      ACCOUNT NO.: NOT AVAILABLE


3.12378 SEQUOIA REDWOOD CITY-                  VARIOUS                              Litigation             UNDETERMINED
        PRASAD, STEPHANIE
        1212 WHIPPLE AVE             ACCOUNT NO.: NOT AVAILABLE
        LEASING OFFICE
        REDWOOD CITY, CA 94062


3.12379 SERABIAN, REINETTE                     VARIOUS                              Litigation             UNDETERMINED
        349 EAST TERRACE
        FRESNO, CA 93704             ACCOUNT NO.: NOT AVAILABLE


3.12380 SERAFIN, DANIRA                        VARIOUS                              Litigation             UNDETERMINED
        21258 MEEKLAND AVE.
        HAYWARD, CA 94541            ACCOUNT NO.: NOT AVAILABLE


3.12381 SERAFIN, MARY                          VARIOUS                              Litigation             UNDETERMINED
        4687 E LOWE
        FRESNO, CA 93702             ACCOUNT NO.: NOT AVAILABLE


3.12382 SERAPIO, RAMON                         VARIOUS                              Litigation             UNDETERMINED
        1761 CRESTWOOD DRIVE
        SAN BRUNO, CA 94066          ACCOUNT NO.: NOT AVAILABLE


3.12383 SERASIO, MICHAELE                      VARIOUS                              Litigation             UNDETERMINED
        135 NISSEN RD
        SALINAS, CA 93901            ACCOUNT NO.: NOT AVAILABLE


3.12384 SERENO GROUP-KAZEMI, LILA              VARIOUS                              Litigation             UNDETERMINED
        114 LESTER LN.
        LOS GATOS, CA 95032          ACCOUNT NO.: NOT AVAILABLE


3.12385 SEREX, JOHN & DONNA                    VARIOUS                              Litigation             UNDETERMINED
        38670 DREXEL COURT
        FREMONT, CA 94536            ACCOUNT NO.: NOT AVAILABLE




                                         Page 1156 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 59
                                                      of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12386 SERGEANT, CAROLE                       VARIOUS                              Litigation             UNDETERMINED
        3643 HADLEY HILL DR
        SANTA ROSA, CA 95404         ACCOUNT NO.: NOT AVAILABLE


3.12387 SERGEEFF, JOHN AND DONETTA         VARIOUS                                  Litigation             UNDETERMINED
        3327 STANFORD DRIVE
        REDDING, CA 96003          ACCOUNT NO.: NOT AVAILABLE


3.12388 SERPA, DAVID                           VARIOUS                              Litigation             UNDETERMINED
        18465 DEL NORTE DR
        COTTONWOOD, CA 96022         ACCOUNT NO.: NOT AVAILABLE


3.12389 SERPA, PAULO                           VARIOUS                              Litigation             UNDETERMINED
        1071 LAUREL LANE
        PEBBLE BEACH, CA 93953       ACCOUNT NO.: NOT AVAILABLE


3.12390 SERRA HOSPITALITY GROUP                VARIOUS                              Litigation             UNDETERMINED
        LLC-COQUETA, COQUETA
        6525 WASHINGTHON ST          ACCOUNT NO.: NOT AVAILABLE
        SUITE D2B
        YOUNTHVILLE, CA 94599


3.12391 SERRA VETERINARY HOSPITAL              VARIOUS                              Litigation             UNDETERMINED
        INC.-NATT, J.
        520 WEST FREMONT AVENUE      ACCOUNT NO.: NOT AVAILABLE
        SUNNYVLE, CA 94087


3.12392 SERRANO FARMS-DAVID,                   VARIOUS                              Litigation             UNDETERMINED
        SERRANO
        9901 E. BUCHANAN HOLLOW RD   ACCOUNT NO.: NOT AVAILABLE
        LE GRAND, CA 76633


3.12393 SERRANO, GIL & ANITA                   VARIOUS                              Litigation             UNDETERMINED
        21151 PAYTON LANE
        PINE GROVE, CA 95665         ACCOUNT NO.: NOT AVAILABLE


3.12394 SERRANO, GUADALUPE                     VARIOUS                              Litigation             UNDETERMINED
        196 JOHNSON RD
        ROYAL OAKS, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.12395 SERRANO, JUNE                          VARIOUS                              Litigation             UNDETERMINED
        23 WYNDEMERE RISE
        MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.12396 SERRANO, MARIBEL                       VARIOUS                              Litigation             UNDETERMINED
        130 MARTELLA ST
        SALINAS, CA 93901            ACCOUNT NO.: NOT AVAILABLE



                                         Page 1157 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 60
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12397 SERRANO, YOLANDA                        VARIOUS                              Litigation             UNDETERMINED
        5404 MILAGRO DRIVE
        BAKERSFIELD, CA 93307         ACCOUNT NO.: NOT AVAILABLE


3.12398 SERRATO, ARTHUR                         VARIOUS                              Litigation             UNDETERMINED
        3030 CHIANTI AVE,
        MADERA, CA 93637              ACCOUNT NO.: NOT AVAILABLE


3.12399 SERRATOS, JUAN                          VARIOUS                              Litigation             UNDETERMINED
        565 MCLAUGHLIN
        RICHMOND, CA 94805            ACCOUNT NO.: NOT AVAILABLE


3.12400 SERRES CORPORATION-                     VARIOUS                              Litigation             UNDETERMINED
        SERRES, ELIZABETH
        16060 HIGHWAY 12              ACCOUNT NO.: NOT AVAILABLE
        SONOMA, CA 95476


3.12401 SERVICE STOP-SING DHAMI,                VARIOUS                              Litigation             UNDETERMINED
        BALWANT
        972 BROADWAY AVE              ACCOUNT NO.: NOT AVAILABLE
        ATWATER, CA 95301


3.12402 SERVICES, REPUBLIC                      VARIOUS                              Litigation             UNDETERMINED
        PO BOX 27920
        ATTN. GLEN BELL               ACCOUNT NO.: NOT AVAILABLE
        SCOTTSDALE, CA 85255


3.12403 SETHI, SUMAN                            VARIOUS                              Litigation             UNDETERMINED
        9013 CRESSON COURT
        BAKERSFIELD, CA 93307         ACCOUNT NO.: NOT AVAILABLE


3.12404 SETTLE, STEVE                           VARIOUS                              Litigation             UNDETERMINED
        PO BOX 783
        13700 GLASS ROCK RD           ACCOUNT NO.: NOT AVAILABLE
        BUTTONWILLOW, CA 93206


3.12405 SEUNG CHUNG-CHUNG, SEUNG                VARIOUS                              Litigation             UNDETERMINED
        301 MERCURY WAY
        PLEASANT HILL, CA 94523       ACCOUNT NO.: NOT AVAILABLE


3.12406 SEVEN ROOTS RANCH-VARELA,               VARIOUS                              Litigation             UNDETERMINED
        ALAN
        4 DONALD DRIVE                ACCOUNT NO.: NOT AVAILABLE
        ORINDA, CA 94563


3.12407 SEVERNS, SALLIE                         VARIOUS                              Litigation             UNDETERMINED
        3289 ECCLESTON AVE
        WALNUT CREEK, CA 94597        ACCOUNT NO.: NOT AVAILABLE


                                          Page 1158 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 61
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12408 SEVERSON, MONICA                        VARIOUS                              Litigation             UNDETERMINED
        PALO COLORADO CYN
        BIG SUR, CA 93920             ACCOUNT NO.: NOT AVAILABLE


3.12409 SEVGI CURTIS, JANOS LIBOR               VARIOUS                              Litigation             UNDETERMINED
        AND
        10 BOOKER AVE.                ACCOUNT NO.: NOT AVAILABLE
        SAUSALITO, CA 94965


3.12410 SEVGI CURTIS; JANOS LIBOR               VARIOUS                              Litigation             UNDETERMINED
        ANDRUS ANDERSON LLP
        155 MONTGOMERY STREET,        ACCOUNT NO.: NOT AVAILABLE
        SUITE 900
        SAN FRANCISCO, CA 94104


3.12411 SEVILLA, RHODORA                        VARIOUS                              Litigation             UNDETERMINED
        7005 HIGHLAND KNOLLS DR
        BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.12412 SEVILLE TAPAS-YAQUE,                    VARIOUS                              Litigation             UNDETERMINED
        CATHERINE
        80 N CABRILLO HWY SUITE Q     ACCOUNT NO.: NOT AVAILABLE
        BOX 127
        HALF MOON BAY, CA 94019


3.12413 SEVILLE, RICHARD                        VARIOUS                              Litigation             UNDETERMINED
        7853 ENGLISH HILLS RD
        VACAVILLE, CA 95688           ACCOUNT NO.: NOT AVAILABLE


3.12414 SEVIN, CYNTHIA                          VARIOUS                              Litigation             UNDETERMINED
        2587 SHADOW MOUNTAIN DRIVE
        SAN RAMON, CA 94583           ACCOUNT NO.: NOT AVAILABLE


3.12415 SEWARD, SHELLY                          VARIOUS                              Litigation             UNDETERMINED
        1280 MILLS ST
        APT 2                         ACCOUNT NO.: NOT AVAILABLE
        MENLO PARK, CA 94025


3.12416 SEWELL, DEREK                           VARIOUS                              Litigation             UNDETERMINED
        12425 SHADY CREEK DR
        NEVADA CITY, CA 95959         ACCOUNT NO.: NOT AVAILABLE


3.12417 SEWELL, GERALD                          VARIOUS                              Litigation             UNDETERMINED
        20350 AL FRESCO AVE
        RED BLUFF, CA 96080           ACCOUNT NO.: NOT AVAILABLE




                                          Page 1159 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 62
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12418 SEWERAGE COMMISSION                  VARIOUS                                 Litigation             UNDETERMINED
        OROVILLE REGION-SALSI, MIKAH
        PO BOX 1350                  ACCOUNT NO.: NOT AVAILABLE
        OROVILLE, CA 95969


3.12419 SEXTON, MYLENE                          VARIOUS                              Litigation             UNDETERMINED
        1177 NORWEGIAN AVE, APT #41
        MODESTO, CA 95350             ACCOUNT NO.: NOT AVAILABLE


3.12420 SEYMOUR, CHARITY                        VARIOUS                              Litigation             UNDETERMINED
        303 W MAGNOLIA ST
        STOCKTON, CA 95203            ACCOUNT NO.: NOT AVAILABLE


3.12421 SF BART DISTRICT                        VARIOUS                              Litigation             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.12422 SFIEC-CROSSETT, DEEDEE                  VARIOUS                              Litigation             UNDETERMINED
        1067 FOLSOM STREET
        SAN FRANCISCO, CA 94103       ACCOUNT NO.: NOT AVAILABLE


3.12423 SFO FORECAST DBA LOUIE                  VARIOUS                              Litigation             UNDETERMINED
        LINGUINIS, SUZANNA LI
        496 JEFFERSON STREET          ACCOUNT NO.: NOT AVAILABLE
        660 CANNERY ROW, MONTEREY
        SAN FRANCISCO, CA 94109


3.12424 SFO FORECAST, INC.                      VARIOUS                              Litigation             UNDETERMINED
        496 JEFFERSON ST.
        SAN FRANCISCO, CA 94109       ACCOUNT NO.: NOT AVAILABLE


3.12425 SHABU HOUSE-LO, ROBERT                  VARIOUS                              Litigation             UNDETERMINED
        1150 PALOMA
        BURLINGAME, CA 94010          ACCOUNT NO.: NOT AVAILABLE


3.12426 SHACHAR, AMOS                           VARIOUS                              Litigation             UNDETERMINED
        1626 HOHFLEUR
        SUNNYVALE, CA 94087           ACCOUNT NO.: NOT AVAILABLE


3.12427 SHADAN, CAROLYN                         VARIOUS                              Litigation             UNDETERMINED
        279 CECILIA WAY
        TIBURON, CA 94920             ACCOUNT NO.: NOT AVAILABLE


3.12428 SHADOW CREEK INC-SANTORO,               VARIOUS                              Litigation             UNDETERMINED
        MICHAEL
        2150 ALAMO PINTADO RD         ACCOUNT NO.: NOT AVAILABLE
        SOLVAN, CA 93463



                                          Page 1160 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3     Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 63
                                                       of 566
PG&E Corporation                                                                             Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12429 SHADOW OAKS STEAKHOUSE,                  VARIOUS                              Litigation             UNDETERMINED
        SANDRA PRESTON
        7555 PACIFIC AVE SUITE # 155   ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95207


3.12430 SHADOW WOODS HOA C/O                     VARIOUS                              Litigation             UNDETERMINED
        ASSOCIA-GARCIA, AMY
        500 CANYON OAKS                ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94605


3.12431 SHAFFER, AUBREY                          VARIOUS                              Litigation             UNDETERMINED
        4120 N ANCHOR CT
        DISCOVERY BAY, CA 94505        ACCOUNT NO.: NOT AVAILABLE


3.12432 SHAFFER, TODD                            VARIOUS                              Litigation             UNDETERMINED
        882 MANOR WAY
        LOS ALTOS, CA 94024            ACCOUNT NO.: NOT AVAILABLE


3.12433 SHAFFER, VEDA                            VARIOUS                              Litigation             UNDETERMINED
        761 EAST J STREET
        OAKDALE, CA 95361              ACCOUNT NO.: NOT AVAILABLE


3.12434 SHAFI, SHAOIB                            VARIOUS                              Litigation             UNDETERMINED
        2519 ORSAY WAY
        EL DORADO HILLS, CA 95762      ACCOUNT NO.: NOT AVAILABLE


3.12435 SHAFSKY, KATHLEEN                        VARIOUS                              Litigation             UNDETERMINED
        1231 CEDAR ST
        FORT BRAGG, CA 95437           ACCOUNT NO.: NOT AVAILABLE


3.12436 SHAGHAFI, AMIR                           VARIOUS                              Litigation             UNDETERMINED
        5750 ATHENOUR COURT
        PLEASANTON, CA 94588           ACCOUNT NO.: NOT AVAILABLE


3.12437 SHAH, KALPEN                             VARIOUS                              Litigation             UNDETERMINED
        6928 LAKE DRIVE, #F
        DUBLIN, CA 94568               ACCOUNT NO.: NOT AVAILABLE


3.12438 SHAHABI, NAJIB                           VARIOUS                              Litigation             UNDETERMINED
        3201 CARPENTER WAY
        BOLLINGER CANYONE AND          ACCOUNT NO.: NOT AVAILABLE
        ALCASTA
        SAN RAMON, CA 94582


3.12439 SHAKE TEA, LI YI ZHU                     VARIOUS                              Litigation             UNDETERMINED
        925 BLOSSOM HILL ROAD #1378
        SAN JOSE, CA 95123             ACCOUNT NO.: NOT AVAILABLE



                                           Page 1161 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3      Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 64
                                                        of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12440 SHAKERPOOR, MONA                       VARIOUS                              Litigation             UNDETERMINED
        774
        N CENTRAL AVE                ACCOUNT NO.: NOT AVAILABLE
        CAMPBELL, CA 95008


3.12441 SHAKOORI, SHABAN                       VARIOUS                              Litigation             UNDETERMINED
        2615 CALIFORNIA STREET
        SAN FRANCISCO, CA 94115      ACCOUNT NO.: NOT AVAILABLE


3.12442 SHALIT, SUSAN                          VARIOUS                              Litigation             UNDETERMINED
        3844 SUNCREST AVE
        SAN JOSE, CA 95132           ACCOUNT NO.: NOT AVAILABLE


3.12443 SHAMAH, TINA                           VARIOUS                              Litigation             UNDETERMINED
        51 PASO CRESTA
        CARMEL VALLEY, CA 93924      ACCOUNT NO.: NOT AVAILABLE


3.12444 SHAMELOSHVILI, ROSS                    VARIOUS                              Litigation             UNDETERMINED
        1223 WEST MCYINLEY AVE
        SUNNYVALE, CA 94086          ACCOUNT NO.: NOT AVAILABLE


3.12445 SHAMIEH, RAY                           VARIOUS                              Litigation             UNDETERMINED
        1545 NORTH TEXAS STREET
        SUITE 304                    ACCOUNT NO.: NOT AVAILABLE
        FAIRFIELD, CA 94533


3.12446 SHANK, LES                             VARIOUS                              Litigation             UNDETERMINED
        12280 WILDER ROAD
        RED BLUFF, CA 96080          ACCOUNT NO.: NOT AVAILABLE


3.12447 SHANKAR, JADAV                         VARIOUS                              Litigation             UNDETERMINED
        1075 N. WILSON AVE
        STOCKTON, CA 95205           ACCOUNT NO.: NOT AVAILABLE


3.12448 SHANKLAND, ROXANNE                     VARIOUS                              Litigation             UNDETERMINED
        585 VIA LA BARRANCA
        ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.12449 SHANMUGANATHAN,                        VARIOUS                              Litigation             UNDETERMINED
        CARTHIKEYAN
        48928 VENTURA DR             ACCOUNT NO.: NOT AVAILABLE
        FREMONT, CA 94539


3.12450 SHANNON, KYLE                          VARIOUS                              Litigation             UNDETERMINED
        13600 NIGHT STAR LN
        CA, CA 93314                 ACCOUNT NO.: NOT AVAILABLE




                                         Page 1162 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 65
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12451 SHANNON, RONALD                         VARIOUS                              Litigation             UNDETERMINED
        840 HORSTMAN RD
        TEMPLETON, CA 93465           ACCOUNT NO.: NOT AVAILABLE


3.12452 SHANNON, STEVE                          VARIOUS                              Litigation             UNDETERMINED
        11291 TOLLHOUSE ROAD
        CLOVIS, CA 93619              ACCOUNT NO.: NOT AVAILABLE


3.12453 SHAPIRO, EDWARD                         VARIOUS                              Litigation             UNDETERMINED
        764 BRIDGE RD
        SAN LEANDRO, CA 94577         ACCOUNT NO.: NOT AVAILABLE


3.12454 SHAPIRO, JESSICA                        VARIOUS                              Litigation             UNDETERMINED
        20747 LOWER HILLVIEW DR.
        SONORA, CA 95370              ACCOUNT NO.: NOT AVAILABLE


3.12455 SHAPIRO, JONATHAN                       VARIOUS                              Litigation             UNDETERMINED
        446 OCEAN VIEW AVENUE
        PISMO BEACH, CA 93449         ACCOUNT NO.: NOT AVAILABLE


3.12456 SHAPOSHNIKOV, VITALIY                   VARIOUS                              Litigation             UNDETERMINED
        8253 SHELTER CREEK LANE
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.12457 SHARDON, FRED                           VARIOUS                              Litigation             UNDETERMINED
        2440 HASTE STREET
        B                             ACCOUNT NO.: NOT AVAILABLE
        BERKELEY, CA 94704


3.12458 SHARIFI, TONY                           VARIOUS                              Litigation             UNDETERMINED
        1 CRESTED OAK CT
        SAN RAMON, CA 94583           ACCOUNT NO.: NOT AVAILABLE


3.12459 SHARMA, NAMRTA                          VARIOUS                              Litigation             UNDETERMINED
        1630 MONTEREY DRIVE
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.12460 SHARMA, RISHI                           VARIOUS                              Litigation             UNDETERMINED
        4934 CODY CT
        FREMONT, CA 94538             ACCOUNT NO.: NOT AVAILABLE


3.12461 SHARON OAKS ASSOCIATION-                VARIOUS                              Litigation             UNDETERMINED
        BROWNE, JASON
        2421 SHARON OAKS DRIVE        ACCOUNT NO.: NOT AVAILABLE
        MENLO PARK, CA 94025




                                          Page 1163 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 66
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12462 SHARP, STEVE                            VARIOUS                              Litigation             UNDETERMINED
        16203 SANBORN ROAD
        SARATOGA, CA 95070            ACCOUNT NO.: NOT AVAILABLE


3.12463 SHARP, TRISTA                           VARIOUS                              Litigation             UNDETERMINED
        2700 TIERRA WAY
        AROMAS, CA 95004              ACCOUNT NO.: NOT AVAILABLE


3.12464 SHARPACK, ROBERT                        VARIOUS                              Litigation             UNDETERMINED
        477 PARKWOOD DR
        MANTECA, CA 95336             ACCOUNT NO.: NOT AVAILABLE


3.12465 SHARPE- TRUSTOR JARVIS                  VARIOUS                              Litigation             UNDETERMINED
        PROPERTY, MARTHA
        706 TWIN OAKS DRIVE           ACCOUNT NO.: NOT AVAILABLE
        TEMPLE, CA 76504


3.12466 SHARROCK, DORIS                         VARIOUS                              Litigation             UNDETERMINED
        2266 ST GEORGE DRIVE
        CONCORD, CA 94520             ACCOUNT NO.: NOT AVAILABLE


3.12467 SHASTA APARTMENTS-                      VARIOUS                              Litigation             UNDETERMINED
        MORIARTY, KENT
        2699 SAMUEL ST                ACCOUNT NO.: NOT AVAILABLE
        PINOLE, CA 94564


3.12468 SHASTA MARKET, ABDULLA, ALI             VARIOUS                              Litigation             UNDETERMINED
        17477 W WHITESBRIDGE
        KERMAN, CA 93630              ACCOUNT NO.: NOT AVAILABLE


3.12469 SHASTA MARKET, ALI ABDULLA              VARIOUS                              Litigation             UNDETERMINED
        17477 W WHITESBRIDGE AVE
        KERMAN, CA 93630              ACCOUNT NO.: NOT AVAILABLE


3.12470 SHATARU, JOSEPH                         VARIOUS                              Litigation             UNDETERMINED
        544 GRAND AVE
        S. SAN FRANCISCO, CA 94080    ACCOUNT NO.: NOT AVAILABLE


3.12471 SHATTO, ELIZABETH                       VARIOUS                              Litigation             UNDETERMINED
        854 FIRST ST.
        SEBASTOPOL, CA 95472          ACCOUNT NO.: NOT AVAILABLE


3.12472 SHATZ, ROXANNA                          VARIOUS                              Litigation             UNDETERMINED
        1700 RIESLING WAY
        453 1ST STREET                ACCOUNT NO.: NOT AVAILABLE
        ESCALON, CA 95380




                                          Page 1164 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3     Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 67
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12473 SHAVER, DAVID                           VARIOUS                              Litigation             UNDETERMINED
        840 NELSON WAY
        NIPOMO, CA 93444              ACCOUNT NO.: NOT AVAILABLE


3.12474 SHAVER, THOMAS                          VARIOUS                              Litigation             UNDETERMINED
        6427 NEPO COURT
        SAN JOSE, CA 95119            ACCOUNT NO.: NOT AVAILABLE


3.12475 SHAW PIPELINE INC.                      VARIOUS                              Litigation             UNDETERMINED
        150 EXECUTIVE PARK BLVD.
        STE. 3790                     ACCOUNT NO.: NOT AVAILABLE
        41ST AVE., (CLEMENT-GEARY),
        S.F.
        SAN FRANCISCO, CA 94134


3.12476 SHAW PIPELINE INC-PIGOTT,               VARIOUS                              Litigation             UNDETERMINED
        DERMOT
        150 EXECUTIVE PARK BLVD.      ACCOUNT NO.: NOT AVAILABLE
        SUITE #3790
        SAN FRANCISCO, CA 94134


3.12477 SHAW PIPELINE, INC.-                    VARIOUS                              Litigation             UNDETERMINED
        MCMASTER, JENSENA
        150 EXECUTIVE PARK BLVD       ACCOUNT NO.: NOT AVAILABLE
        3790
        SAN FRANCISCO, CA 94589


3.12478 SHAW PIPELINE, INC.-SHAW,               VARIOUS                              Litigation             UNDETERMINED
        MATTHEW
        150 EXECUTIVE PARK BLVD.,     ACCOUNT NO.: NOT AVAILABLE
        SUITE #3790
        SAN FRANCISCO, CA 94134


3.12479 SHAW PIPELINE, INC.-SHAW,               VARIOUS                              Litigation             UNDETERMINED
        MATTHEW
        150 EXECUTIVE PARK BLVD.,     ACCOUNT NO.: NOT AVAILABLE
        SUITE #3790
        SAN FRANCISCO, CA 94134


3.12480 SHAW PIPELINE, INC.-SHAW,               VARIOUS                              Litigation             UNDETERMINED
        MATTHEW
        150 EXECUTIVE PARK BLVD       ACCOUNT NO.: NOT AVAILABLE
        SUITE 3790
        SAN FRANCISCO, CA 94589


3.12481 SHAW WEST INDUSTRIES-                   VARIOUS                              Litigation             UNDETERMINED
        BAIRD, JOHN
        4281 W. SHAW AVE              ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93722




                                          Page 1165 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3     Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 68
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12482 SHAW, BRUCE & KATHLEEN                 VARIOUS                              Litigation             UNDETERMINED
        566 VIEJO RD.
        CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE


3.12483 SHAW, BUTCH                            VARIOUS                              Litigation             UNDETERMINED
        1756 CASTERBRIDGE DRIVE
        ROSEVILLE, CA 95747          ACCOUNT NO.: NOT AVAILABLE


3.12484 SHAW, CHARLES                          VARIOUS                              Litigation             UNDETERMINED
        7286 STATE HWY 49 N
        MARIPOSA, CA 95338           ACCOUNT NO.: NOT AVAILABLE


3.12485 SHAW, CHASITY                          VARIOUS                              Litigation             UNDETERMINED
        17336 WALKERMINE RD
        REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.12486 SHAW, JAMES/CLAUDIA                    VARIOUS                              Litigation             UNDETERMINED
        7840 LYNNE HAVEN WAY
        SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.12487 SHAW, REGINA                           VARIOUS                              Litigation             UNDETERMINED
        521 ELLA DR
        SAN JOSE, CA 95111           ACCOUNT NO.: NOT AVAILABLE


3.12488 SHAW, RUSSELL                          VARIOUS                              Litigation             UNDETERMINED
        PO BOX 1569
        OAKHURST, CA 93644           ACCOUNT NO.: NOT AVAILABLE


3.12489 SHAYEGI, ALI                           VARIOUS                              Litigation             UNDETERMINED
        9150 GREENBACK LN
        ORANGEVALE, CA 95662         ACCOUNT NO.: NOT AVAILABLE


3.12490 SHEA, JAMES                            VARIOUS                              Litigation             UNDETERMINED
        1224 MAXWELL LANE
        REDWOOD CITY, CA 94062       ACCOUNT NO.: NOT AVAILABLE


3.12491 SHEA, MARGARET                         VARIOUS                              Litigation             UNDETERMINED
        139 HUGO ST
        SAN FRANCISCO, CA 94122      ACCOUNT NO.: NOT AVAILABLE


3.12492 SHEDOUDI, RAUL                         VARIOUS                              Litigation             UNDETERMINED
        320 N KINGSTON ST
        SAN MATEO, CA 94401          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1166 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 69
                                                      of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12493 SHEEHY, LYNN                           VARIOUS                              Litigation             UNDETERMINED
        21245 TOPAKE LANE
        ADDRESS 2                    ACCOUNT NO.: NOT AVAILABLE
        ANDERSON, CA 96007


3.12494 SHEENE, KENNETH & CHUN                 VARIOUS                              Litigation             UNDETERMINED
        425 N. MATHILDA
        SUNNYVALE, CA 94086          ACCOUNT NO.: NOT AVAILABLE


3.12495 SHEERAN, ELISABETH                     VARIOUS                              Litigation             UNDETERMINED
        130 BAY ST
        HERCULES, CA 94547           ACCOUNT NO.: NOT AVAILABLE


3.12496 SHEETMETAL & ASSOCIATES,               VARIOUS                              Litigation             UNDETERMINED
        SHANNON MURPHY SR.
        2 MARINA BOULEVARD           ACCOUNT NO.: NOT AVAILABLE
        PITTSBURG, CA 94565


3.12497 SHEHABI, FARROKH                       VARIOUS                              Litigation             UNDETERMINED
        2633 LA HONDA AVE
        ELCERRITO, CA 94530          ACCOUNT NO.: NOT AVAILABLE


3.12498 SHELL BEACH BREWHOUSE                  VARIOUS                              Litigation             UNDETERMINED
        1527 SHELL BEACH ROAD
        PISMO BEACH, CA 93449        ACCOUNT NO.: NOT AVAILABLE


3.12499 SHELLEY, STEPHEN                       VARIOUS                              Litigation             UNDETERMINED
        25267 TABLEMEADOW RD.
        AUBURN, CA 95602             ACCOUNT NO.: NOT AVAILABLE


3.12500 SHELTON, CLEVELAND                     VARIOUS                              Litigation             UNDETERMINED
        615 SAN MIGUEL AVE
        STOCKTON, CA 95210           ACCOUNT NO.: NOT AVAILABLE


3.12501 SHELTON, TED                           VARIOUS                              Litigation             UNDETERMINED
        367 LILAC LANE
        LINCOLN, CA 95648            ACCOUNT NO.: NOT AVAILABLE


3.12502 SHELTONHILL, LAVERNE                   VARIOUS                              Litigation             UNDETERMINED
        PO BOX 50036
        SANTA BARBARA, CA 93150      ACCOUNT NO.: NOT AVAILABLE


3.12503 SHEMIRANI, JAVAD                       VARIOUS                              Litigation             UNDETERMINED
        46 CATALPA LN
        CAMPBELL, CA 95008           ACCOUNT NO.: NOT AVAILABLE




                                         Page 1167 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 70
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12504 SHEN, SHEHUA                            VARIOUS                              Litigation             UNDETERMINED
        21081 CHIQUITA WAY
        SARATOGA, CA 95070            ACCOUNT NO.: NOT AVAILABLE


3.12505 SHEPHARD, JOAN                          VARIOUS                              Litigation             UNDETERMINED
        521 E. MARIPOSA AVE.
        STOCKTON, CA 95204            ACCOUNT NO.: NOT AVAILABLE


3.12506 SHEPHARD, RICHARD                       VARIOUS                              Litigation             UNDETERMINED
        757 B MIDDLEFIELD ROAD
        SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.12507 SHEPHERD, BOB                           VARIOUS                              Litigation             UNDETERMINED
        20491 FORREST HILLS DR.
        SARATOGA, CA 95070            ACCOUNT NO.: NOT AVAILABLE


3.12508 SHERIDAN CAPITAL MGMT-                  VARIOUS                              Litigation             UNDETERMINED
        SHERIDAN, CONOR
        119 MENDOSA AVE.              ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94116


3.12509 SHERMAN, ALAN                           VARIOUS                              Litigation             UNDETERMINED
        1982 RELIEZ VALLEY ROAD
        LAFAYETTE, CA 94549           ACCOUNT NO.: NOT AVAILABLE


3.12510 SHERMAN, GREGG                          VARIOUS                              Litigation             UNDETERMINED
        P.O.BOX 189
        IGO, CA 96047                 ACCOUNT NO.: NOT AVAILABLE


3.12511 SHERMAN, TERESA                         VARIOUS                              Litigation             UNDETERMINED
        801 W WARD AVE SPC 35
        RIDGECREST, CA 93555          ACCOUNT NO.: NOT AVAILABLE


3.12512 SHERMAN, TRAVIS                         VARIOUS                              Litigation             UNDETERMINED
        5029 MCCOY AVENUE
        SAN JOSE, CA 95130            ACCOUNT NO.: NOT AVAILABLE


3.12513 SHERMER, GAYLE                          VARIOUS                              Litigation             UNDETERMINED
        117 SOUTH ST.
        ORLAND, CA 95962              ACCOUNT NO.: NOT AVAILABLE


3.12514 SHERPA BROTHERS CORP,                   VARIOUS                              Litigation             UNDETERMINED
        FARMERS INS. FOR
        121 E SPAIN STREET            ACCOUNT NO.: NOT AVAILABLE
        SONOMA, CA 94576




                                          Page 1168 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 71
                                                       of 566
PG&E Corporation                                                                             Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12515 SHERRILL, DEAN                           VARIOUS                              Litigation             UNDETERMINED
        1548 JEFFRIES STREET
        ANDERSON, CA 96007             ACCOUNT NO.: NOT AVAILABLE


3.12516 SHERWOOD VALLEY CASINO,                  VARIOUS                              Litigation             UNDETERMINED
        STEVE BERENTES
        10 KAWI PLACE                  ACCOUNT NO.: NOT AVAILABLE
        WILLITS, CA 95490


3.12517 SHERWOOD, DUSTINA                        VARIOUS                              Litigation             UNDETERMINED
        1214 GRANT DRIVE
        BAKERSFIELD, CA 93308          ACCOUNT NO.: NOT AVAILABLE


3.12518 SHERWOOD, ROBERT                         VARIOUS                              Litigation             UNDETERMINED
        24835 SHAKE RIDGE ROAD
        VOLCANO, CA 95659              ACCOUNT NO.: NOT AVAILABLE


3.12519 SHETA, MAJEDA                            VARIOUS                              Litigation             UNDETERMINED
        122 MISSISSIPPI STREET
        VALLEJO, CA 94590              ACCOUNT NO.: NOT AVAILABLE


3.12520 SHETTER, RANDY                           VARIOUS                              Litigation             UNDETERMINED
        5957 ALLAN DR
        ROCKLIN, CA 95677              ACCOUNT NO.: NOT AVAILABLE


3.12521 SHEVCHENKO, DENIS                        VARIOUS                              Litigation             UNDETERMINED
        3162 PHELPS CT.
        WEST SACRAMENTO, CA 95691      ACCOUNT NO.: NOT AVAILABLE


3.12522 SHEW, KING                               VARIOUS                              Litigation             UNDETERMINED
        33 VIOLA ST
        SOUTH SAN FRANCISCO, CA        ACCOUNT NO.: NOT AVAILABLE
        94080


3.12523 SHEWARD, DEBBIE                          VARIOUS                              Litigation             UNDETERMINED
        11726 S. POLK AVE
        CARUTHERS, CA 93631            ACCOUNT NO.: NOT AVAILABLE


3.12524 SHIBA RAMEN CORPORATION                  VARIOUS                              Litigation             UNDETERMINED
        631 VIONA AVE
        OAKLAND, CA 94610              ACCOUNT NO.: NOT AVAILABLE


3.12525 SHIEH, SAMUEL                            VARIOUS                              Litigation             UNDETERMINED
        3930 YERBA BUENA AVE
        SAN JOSE, CA 95121             ACCOUNT NO.: NOT AVAILABLE




                                           Page 1169 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 72
                                                        of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12526 SHIELDS HARPER & CO.-                   VARIOUS                              Litigation             UNDETERMINED
        BROWN, GREG
        4591 PACHECO BLVD.            ACCOUNT NO.: NOT AVAILABLE
        MARTINEZ, CA 94553


3.12527 SHIELDS, GEORGE                         VARIOUS                              Litigation             UNDETERMINED
        861 ENTERPRICE ROAD
        HOLLISTER, CA 95023           ACCOUNT NO.: NOT AVAILABLE


3.12528 SHIELDS, LAWRENCE                       VARIOUS                              Litigation             UNDETERMINED
        945 DISCOVERY BAY BLVD.
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.12529 SHIELDS, LEE                            VARIOUS                              Litigation             UNDETERMINED
        19715 PINEHURST LANE
        SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.12530 SHIELDS, MICHAEL                        VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 338
        FORESTVILLE, CA 95463         ACCOUNT NO.: NOT AVAILABLE


3.12531 SHIELDS, STEVEN                         VARIOUS                              Litigation             UNDETERMINED
        2040 MONROE ST
        YOUNTVILLE, CA 94599          ACCOUNT NO.: NOT AVAILABLE


3.12532 SHIFLETT, LUANNE                        VARIOUS                              Litigation             UNDETERMINED
        1027 AZALEA DR
        7149 DUBLIN MEADOWS ST-       ACCOUNT NO.: NOT AVAILABLE
        DUBLIN
        ALAMEDA, CA 94568


3.12533 SHIH, CHRISTINA                         VARIOUS                              Litigation             UNDETERMINED
        478 37TH AVENUE
        SAN FRANCISCO, CA 94121       ACCOUNT NO.: NOT AVAILABLE


3.12534 SHIKHVARG, SERGEY                       VARIOUS                              Litigation             UNDETERMINED
        941 STANYAN STREET
        SAN FRANCISCO, CA 94117       ACCOUNT NO.: NOT AVAILABLE


3.12535 SHIKI BISTRO                            VARIOUS                              Litigation             UNDETERMINED
        PO BOX 7276
        SAN CARLOS, CA 94070          ACCOUNT NO.: NOT AVAILABLE


3.12536 SHILK, TERA                             VARIOUS                              Litigation             UNDETERMINED
        513 TARTER COURT
        SAN JOSE, CA 95136            ACCOUNT NO.: NOT AVAILABLE




                                          Page 1170 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 73
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12537 SHILL, MARIA                            VARIOUS                              Litigation             UNDETERMINED
        5910 PECKY CEDAR LN
        FORESTHILL, CA 95631          ACCOUNT NO.: NOT AVAILABLE


3.12538 SHIMKO, ROBERT                          VARIOUS                              Litigation             UNDETERMINED
        2601 E HAWKEN WAY
        CHANDLER, CA 85286            ACCOUNT NO.: NOT AVAILABLE


3.12539 SHIMMICK, AMY                           VARIOUS                              Litigation             UNDETERMINED
        PO BOX 620007
        WOODSIDE, CA 94062            ACCOUNT NO.: NOT AVAILABLE


3.12540 SHIN, HAN SUP                           VARIOUS                              Litigation             UNDETERMINED
        230 E. F ST.
        OAKDALE, CA 95361             ACCOUNT NO.: NOT AVAILABLE


3.12541 SHINAZY ENTERRPISES INC                 VARIOUS                              Litigation             UNDETERMINED
        DBA DONS AUTO BODY-
        SHINAZY, DONALD               ACCOUNT NO.: NOT AVAILABLE
        1270 BUSH SATREET
        SAN FRANCISCO, CA 94109


3.12542 SHINDLER, JOEL                          VARIOUS                              Litigation             UNDETERMINED
        1147 LONGBRANCH AVENUE,
        APT #7                        ACCOUNT NO.: NOT AVAILABLE
        GROVER BEACH, CA 93433


3.12543 SHINE, MARIANNE                         VARIOUS                              Litigation             UNDETERMINED
        11 HILL ST
        MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.12544 SHIPLEY, WILLIAM                        VARIOUS                              Litigation             UNDETERMINED
        1270 CAMINO CABALLO
        NIPOMO, CA 93444              ACCOUNT NO.: NOT AVAILABLE


3.12545 SHIPMAN, DAVID                          VARIOUS                              Litigation             UNDETERMINED
        7424 SEAVIEW PL
        EL CERRITO, CA 94530          ACCOUNT NO.: NOT AVAILABLE


3.12546 SHIRAYANAGI, IKUO                       VARIOUS                              Litigation             UNDETERMINED
        150 BRIAR LANE
        SAN MATEO, CA 94403           ACCOUNT NO.: NOT AVAILABLE


3.12547 SHIRODKAR, REENA                        VARIOUS                              Litigation             UNDETERMINED
        1500 YELLOWSTONE DR
        ANTIOCH, CA 94509             ACCOUNT NO.: NOT AVAILABLE




                                          Page 1171 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 74
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12548 SHOCKLEY ROBINSON, IRENE                VARIOUS                              Litigation             UNDETERMINED
        7079 PLUMS ST
        NICE, CA 95464                ACCOUNT NO.: NOT AVAILABLE


3.12549 SHOCKLEY, FRED                          VARIOUS                              Litigation             UNDETERMINED
        PO BOX 883
        PALO CEDRO, CA 96073          ACCOUNT NO.: NOT AVAILABLE


3.12550 SHOEMAKE, AMANDA &                      VARIOUS                              Litigation             UNDETERMINED
        MICHAEL
        1639 W FAIRMONT # D           ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93705


3.12551 SHOGUN JAPANESE                         VARIOUS                              Litigation             UNDETERMINED
        RESTAURANT
        1123 PACIFIC AVE              ACCOUNT NO.: NOT AVAILABLE
        SANTA CRUZ, CA 95060


3.12552 SHOJA, MATTI                            VARIOUS                              Litigation             UNDETERMINED
        4 BROADWAY
        KENTFIELD, CA 94904           ACCOUNT NO.: NOT AVAILABLE


3.12553 SHOOK, COURTNEY                         VARIOUS                              Litigation             UNDETERMINED
        2781 GREENWOOD RD
        GREENWOOD, CA 95635           ACCOUNT NO.: NOT AVAILABLE


3.12554 SHOOTERS LOUNGE AND BAR                 VARIOUS                              Litigation             UNDETERMINED
        SAN LEANDRO LLC-SOHAL,
        SANTOKH                       ACCOUNT NO.: NOT AVAILABLE
        1859 ZENATO PLACE
        PLEASANTON, CA 94566


3.12555 SHOPRITE SUPERMARKET-                   VARIOUS                              Litigation             UNDETERMINED
        OBAD, ALI
        5800 BANCROFT AVE             ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94605


3.12556 SHORELINE, A LAW                        VARIOUS                              Litigation             UNDETERMINED
        CORPORATION, ANDREW J.
        HALEY                         ACCOUNT NO.: NOT AVAILABLE
        7298 W. STATE ROUTE HWY 12
        1299 OCEAN AVE., SUITE 400,
        SANTA MONICA
        LODI, CA


3.12557 SHORT, GERALDINE                        VARIOUS                              Litigation             UNDETERMINED
        936 HAYCASTLE COURT
        NEWMAN, CA 95360              ACCOUNT NO.: NOT AVAILABLE



                                          Page 1172 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3     Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 75
                                                       of 566
PG&E Corporation                                                                             Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12558 SHORT, PHILO                             VARIOUS                              Litigation             UNDETERMINED
        4 SHEPHERDS PLACE
        MONTEREY, CA 93940             ACCOUNT NO.: NOT AVAILABLE


3.12559 SHOWERS OF FLOWERS-                      VARIOUS                              Litigation             UNDETERMINED
        MARTINEZ, ANTHONY
        3850 SAN PABLO AVE             ACCOUNT NO.: NOT AVAILABLE
        100
        EMERYVILLE, CA 94608


3.12560 SHREE LAXMI LP - AMIN,                   VARIOUS                              Litigation             UNDETERMINED
        MANAHORLAI/LAXMIBEN
        1820 UNIVERSITY AVE            ACCOUNT NO.: NOT AVAILABLE
        BERKELEY, CA 94703


3.12561 SHRIEVE, ROBERT                          VARIOUS                              Litigation             UNDETERMINED
        1517 HYDE ST.
        SAN FRANCISCO, CA 94109        ACCOUNT NO.: NOT AVAILABLE


3.12562 SHRIVASTAV, VIJAY                        VARIOUS                              Litigation             UNDETERMINED
        13888 LYNDE AVE
        SARATOGA, CA 95070             ACCOUNT NO.: NOT AVAILABLE


3.12563 SHUBECK, BARBARA                         VARIOUS                              Litigation             UNDETERMINED
        4148 WOODLAND ST.
        SANTA MARIA, CA 93455          ACCOUNT NO.: NOT AVAILABLE


3.12564 SHUKER, ALISON                           VARIOUS                              Litigation             UNDETERMINED
        5866 ROSE COURT
        POLLOCK PINES, CA 95726        ACCOUNT NO.: NOT AVAILABLE


3.12565 SHUKLA, VINAY                            VARIOUS                              Litigation             UNDETERMINED
        2046 LIMEWOOD DR
        SAN JOSE, CA 95132             ACCOUNT NO.: NOT AVAILABLE


3.12566 SHULMAN, LAWRENCE                        VARIOUS                              Litigation             UNDETERMINED
        3087 WINDMILL CANYON
        CLAYTON, CA 95417              ACCOUNT NO.: NOT AVAILABLE


3.12567 SHULTZ, BARBARA                          VARIOUS                              Litigation             UNDETERMINED
        19734 PONDEROSA DRIVE
        VOLCANO, CA 95689-9730         ACCOUNT NO.: NOT AVAILABLE


3.12568 SHULUBSKY ENTERPRISES-                   VARIOUS                              Litigation             UNDETERMINED
        UMEKI, SPENCER
        154 S. 23RD STREET             ACCOUNT NO.: NOT AVAILABLE
        RICHMOND, CA 94804



                                           Page 1173 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 76
                                                        of 566
PG&E Corporation                                                                             Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12569 SHUTTLEWORTH, STAN                       VARIOUS                              Litigation             UNDETERMINED
        P O BOX 540
        TRINIDAD, CA 95570             ACCOUNT NO.: NOT AVAILABLE


3.12570 SHVESTHA, MAMIL                          VARIOUS                              Litigation             UNDETERMINED
        2166 SOLANO WAY
        CONCORD, CA 94520              ACCOUNT NO.: NOT AVAILABLE


3.12571 SI SENOR MEXICAN                         VARIOUS                              Litigation             UNDETERMINED
        RESTAURANT-LOPEZ, OCTAVIO
        18990 COYOTE VALLEY RD.        ACCOUNT NO.: NOT AVAILABLE
        SUITE 17 AND 18
        HIDDEN VALLEY LAKE, CA 95467


3.12572 SIACUNCO, VIRGILIO & CELIA               VARIOUS                              Litigation             UNDETERMINED
        369 NOB HILL DR.
        WALNUT CREEK, CA 94596         ACCOUNT NO.: NOT AVAILABLE


3.12573 SIAFU-BAYUS, TERI                        VARIOUS                              Litigation             UNDETERMINED
        1156 SHANNON
        ARROYO GRANDE, CA 93449        ACCOUNT NO.: NOT AVAILABLE


3.12574 SIBBITT, PAUL                            VARIOUS                              Litigation             UNDETERMINED
        2154 CYPRESS PT
        DISCOVERY BAY, CA 94505        ACCOUNT NO.: NOT AVAILABLE


3.12575 SIDENO, MARK                             VARIOUS                              Litigation             UNDETERMINED
        2367 HANCOCK DRIVE
        FAIRFIELD, CA 94533            ACCOUNT NO.: NOT AVAILABLE


3.12576 SIDORVICH, CHARLENE                      VARIOUS                              Litigation             UNDETERMINED
        PO BOX 1848
        334 APPLE BLOSSON DRIVE        ACCOUNT NO.: NOT AVAILABLE
        MURPHYS, CA 95247


3.12577 SIDRIAN, MICHELLE                        VARIOUS                              Litigation             UNDETERMINED
        1509 A ST.
        1509 A. ST., ANTIOCH           ACCOUNT NO.: NOT AVAILABLE
        ANTIOCH, CA 94509


3.12578 SIEBEN, TIM                              VARIOUS                              Litigation             UNDETERMINED
        1012 W KNICKERBOCKER DR
        SUNNYVALE, CA 94087            ACCOUNT NO.: NOT AVAILABLE


3.12579 SIEBERN, DIANE                           VARIOUS                              Litigation             UNDETERMINED
        132 KREUZER LN
        NAPA, CA 94559                 ACCOUNT NO.: NOT AVAILABLE



                                           Page 1174 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3      Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 77
                                                        of 566
PG&E Corporation                                                                             Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12580 SIEFERT, CHRISTIAN                       VARIOUS                              Litigation             UNDETERMINED
        PO BOX 322
        15234 STORMY LANE              ACCOUNT NO.: NOT AVAILABLE
        GLENCOE, CA 95232


3.12581 SIEG, JESENNIE                           VARIOUS                              Litigation             UNDETERMINED
        930 CASSANOVA AVE.
        45                             ACCOUNT NO.: NOT AVAILABLE
        MONTEREY, CA 93940


3.12582 SIEGLE, DAVID & LESLIE                   VARIOUS                              Litigation             UNDETERMINED
        2834 PARK AVE
        PLACERVILLE, CA 95667          ACCOUNT NO.: NOT AVAILABLE


3.12583 SIERRA BODY SHOP-FIELDER,                VARIOUS                              Litigation             UNDETERMINED
        MIKE
        262 S 4TH ST                   ACCOUNT NO.: NOT AVAILABLE
        GROVER BEACH, CA 93433


3.12584 SIERRA CINEMAS INC-GETZ,                 VARIOUS                              Litigation             UNDETERMINED
        MIKE
        840 E MAIN ST                  ACCOUNT NO.: NOT AVAILABLE
        STE C
        GRASS VALLEY, CA 95945


3.12585 SIERRA CINEMAS INC-GETZ,                 VARIOUS                              Litigation             UNDETERMINED
        MIKE
        840 E MAIN ST                  ACCOUNT NO.: NOT AVAILABLE
        STE C
        GRASS VALLEY, CA 95945


3.12586 SIERRA CITY GASOLINE,                    VARIOUS                              Litigation             UNDETERMINED
        HERRINGTON, MIKE
        PO BOX 235                     ACCOUNT NO.: NOT AVAILABLE
        308 MAIN
        SIERRA CITY, CA 96125


3.12587 SIERRA GRILL-MURTADA, PETER         VARIOUS                                   Litigation             UNDETERMINED
        13360 LINCOLN WAY
        AUBURN, CA 95603            ACCOUNT NO.: NOT AVAILABLE


3.12588 SIGALA, VALERIE                          VARIOUS                              Litigation             UNDETERMINED
        1429 LINWOOD DRIVE
        SALINAS, CA 93906              ACCOUNT NO.: NOT AVAILABLE


3.12589 SIGGE, SUSAN                             VARIOUS                              Litigation             UNDETERMINED
        1548 BEECHWOOD DR.
        MARTINEZ, CA 94553             ACCOUNT NO.: NOT AVAILABLE



                                           Page 1175 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 78
                                                        of 566
PG&E Corporation                                                                             Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12590 SIGLER, RYAN                             VARIOUS                              Litigation             UNDETERMINED
        1549 HAVILAND PL.
        CLAYTON, CA 94517              ACCOUNT NO.: NOT AVAILABLE


3.12591 SIGMAN, CYNTHIA                          VARIOUS                              Litigation             UNDETERMINED
        934 MICHIGAN AVE
        SAN JOSE, CA 95125             ACCOUNT NO.: NOT AVAILABLE


3.12592 SIGURDSSON, HOLLY                        VARIOUS                              Litigation             UNDETERMINED
        1168 E 10 ST
        CHICO, CA 95928                ACCOUNT NO.: NOT AVAILABLE


3.12593 SIINO, HORACE                            VARIOUS                              Litigation             UNDETERMINED
        7960 BRENTWOOD BLVD, SUITE
        A                              ACCOUNT NO.: NOT AVAILABLE
        BRENTWOOD, CA 94513


3.12594 SILAS, STACYE                            VARIOUS                              Litigation             UNDETERMINED
        4332 PACIFIC AVE, APT #43
        STOCKTON, CA 95207             ACCOUNT NO.: NOT AVAILABLE


3.12595 SILBERKLEIT, THOMAS                      VARIOUS                              Litigation             UNDETERMINED
        19372 LOVALL VALLEY CT.
        SONOMA, CA 95476               ACCOUNT NO.: NOT AVAILABLE


3.12596 SILICON VALLEY CLEAN                     VARIOUS                              Litigation             UNDETERMINED
        ENERGY-BRAY, DONALD
        333 W. EL CAMINO REAL, SUITE   ACCOUNT NO.: NOT AVAILABLE
        290
        SUNNYVALE, CA 94087


3.12597 SILIVA, JUAN ALBERTO                     VARIOUS                              Litigation             UNDETERMINED
        410 AUBURN WAY
        APT #2                         ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 85129


3.12598 SILL, JEREMY & SHANNON                   VARIOUS                              Litigation             UNDETERMINED
        1039 TERRACE LANE
        NAPA, CA 94559                 ACCOUNT NO.: NOT AVAILABLE


3.12599 SILOT, ELVIS                             VARIOUS                              Litigation             UNDETERMINED
        3304 MOUNTAIRE DRIVE
        ANTIOCH, CA 94509              ACCOUNT NO.: NOT AVAILABLE


3.12600 SILVA EDWARD FARMS,                      VARIOUS                              Litigation             UNDETERMINED
        MANUEL AMORAL
        P.O BOX Z                      ACCOUNT NO.: NOT AVAILABLE
        21 GONZALES
        GONZALES, CA 93926

                                           Page 1176 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3      Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 79
                                                        of 566
PG&E Corporation                                                                             Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12601 SILVA, ARTHUR                            VARIOUS                              Litigation             UNDETERMINED
        6705 ONYX TRL
        POLLOCK PINES, CA 95726        ACCOUNT NO.: NOT AVAILABLE


3.12602 SILVA, DANFER                            VARIOUS                              Litigation             UNDETERMINED
        4752 CANYON HILLS DRIVE
        FAIRFIELD, CA 94534            ACCOUNT NO.: NOT AVAILABLE


3.12603 SILVA, GRISELDA                          VARIOUS                              Litigation             UNDETERMINED
        PO BOX 253
        NICE, CA 95464                 ACCOUNT NO.: NOT AVAILABLE


3.12604 SILVA, JUAN                              VARIOUS                              Litigation             UNDETERMINED
        104 W CHESNUT ST
        NIPOMO, CA 93444               ACCOUNT NO.: NOT AVAILABLE


3.12605 SILVA, KASEY                             VARIOUS                              Litigation             UNDETERMINED
        24665 CABRILLO ST
        CARMEL, CA 93923               ACCOUNT NO.: NOT AVAILABLE


3.12606 SILVA, KASEY                             VARIOUS                              Litigation             UNDETERMINED
        24665 CABRILLO ST
        CARMEL, CA 93923               ACCOUNT NO.: NOT AVAILABLE


3.12607 SILVA, KATHRYN                           VARIOUS                              Litigation             UNDETERMINED
        3016 SPRING VALLEY RD.
        CLEARLAKE OAKS, CA 95423       ACCOUNT NO.: NOT AVAILABLE


3.12608 SILVA, STACY                             VARIOUS                              Litigation             UNDETERMINED
        3879 CEDAR AVE
        CLEARLAKE, CA 95422            ACCOUNT NO.: NOT AVAILABLE


3.12609 SILVA, TIBERIO                           VARIOUS                              Litigation             UNDETERMINED
        805 N HOBSON AVE
        WEST SACRAMENTO, CA 95605      ACCOUNT NO.: NOT AVAILABLE


3.12610 SILVAS, JESSIE                           VARIOUS                              Litigation             UNDETERMINED
        1684 WILLOW CREEK DRIVE
        SAN JOSE, CA 95124             ACCOUNT NO.: NOT AVAILABLE


3.12611 SILVEIRA, DAVE                           VARIOUS                              Litigation             UNDETERMINED
        27952 COUNTY ROAD 23
        P.O. BOX 809, WINTERS, 95694   ACCOUNT NO.: NOT AVAILABLE
        ESPARTO, CA 95694




                                           Page 1177 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3      Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 80
                                                        of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12612 SILVEIRA, FERNANDO                      VARIOUS                              Litigation             UNDETERMINED
        3291 QUESADA DRIVE
        SAN JOSE, CA 95148            ACCOUNT NO.: NOT AVAILABLE


3.12613 SILVEIRA, JOSEPH                        VARIOUS                              Litigation             UNDETERMINED
        PO BOX 236
        CARPENTER 3NW 1ST CARMEL      ACCOUNT NO.: NOT AVAILABLE
        MOSS LANDING, CA 95039


3.12614 SILVER CREEK RANCH-                     VARIOUS                              Litigation             UNDETERMINED
        RUNYAN, ROBERT
        865 GEER RD                   ACCOUNT NO.: NOT AVAILABLE
        TURLOCK, CA 95380


3.12615 SILVER FOX CLEANERS, GOV,               VARIOUS                              Litigation             UNDETERMINED
        KIM
        2235 GREENWICH STREET         ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94123


3.12616 SILVER, JASEN                           VARIOUS                              Litigation             UNDETERMINED
        1562 MOUNT HERMAN DRIVE
        SAN JOSE, CA 95127            ACCOUNT NO.: NOT AVAILABLE


3.12617 SILVERKING OCEANIC FARMS,          VARIOUS                                   Litigation             UNDETERMINED
        TOM EBERT
        245 DAVENPORT LANDING ROAD ACCOUNT NO.: NOT AVAILABLE
        DAVENPORT, CA 95017


3.12618 SILVERMAN, JOEL                         VARIOUS                              Litigation             UNDETERMINED
        6411 CAPITOL AVENUE
        DIAMOND SPRINGS, CA 95619     ACCOUNT NO.: NOT AVAILABLE


3.12619 SILVERMAN, LEONARD                      VARIOUS                              Litigation             UNDETERMINED
        2941 MUIRFIELD CIRCLE
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.12620 SILVERMAN, MATT                         VARIOUS                              Litigation             UNDETERMINED
        64 MOLINO AVE
        MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.12621 SILVERMAN, NEIL                         VARIOUS                              Litigation             UNDETERMINED
        2209 SEMINOLE CT.
        SANTA ROSA, CA 95405          ACCOUNT NO.: NOT AVAILABLE


3.12622 SILVEY, DONNA                           VARIOUS                              Litigation             UNDETERMINED
        24695 AVENIDA PRINCIPAL
        SALINAS, CA 93908             ACCOUNT NO.: NOT AVAILABLE



                                          Page 1178 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 81
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12623 SIMAO, PAULA                            VARIOUS                              Litigation             UNDETERMINED
        4105 GLENBROOK AVE
        BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.12624 SIMCOE, PAUL                            VARIOUS                              Litigation             UNDETERMINED
        19112 MARJORIE RD
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.12625 SIMKO, NOREEN                           VARIOUS                              Litigation             UNDETERMINED
        PO BOX 276
        MILL VALLEY, CA 94942         ACCOUNT NO.: NOT AVAILABLE


3.12626 SIMMONDS, KEVIN                         VARIOUS                              Litigation             UNDETERMINED
        926 BUCKINGHAM DR
        WINDSOR, CA 95492             ACCOUNT NO.: NOT AVAILABLE


3.12627 SIMMONS, MIKE                           VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 431
        PETALUMA, CA 94953            ACCOUNT NO.: NOT AVAILABLE


3.12628 SIMON, DICK                             VARIOUS                              Litigation             UNDETERMINED
        941 BAYVIEW STREET
        ARCATA, CA 95521              ACCOUNT NO.: NOT AVAILABLE


3.12629 SIMONDS, CHAZ                           VARIOUS                              Litigation             UNDETERMINED
        28 CURTIS AVE
        SAN RAFAEL, CA 94901          ACCOUNT NO.: NOT AVAILABLE


3.12630 SIMONEUX, CHRIS                         VARIOUS                              Litigation             UNDETERMINED
        4609 LINCOLN DR
        CONCORD, CA 94521             ACCOUNT NO.: NOT AVAILABLE


3.12631 SIMONS SHUMWAY, JULIANNE                VARIOUS                              Litigation             UNDETERMINED
        PO BOX 22
        VOLCANO, CA 95689             ACCOUNT NO.: NOT AVAILABLE


3.12632 SIMONS SHUMWAY, JULIANNE                VARIOUS                              Litigation             UNDETERMINED
        PO BOX 22
        VOLCANO, CA 95689             ACCOUNT NO.: NOT AVAILABLE


3.12633 SIMONS, WALDO                           VARIOUS                              Litigation             UNDETERMINED
        19660 PESANTE ROAD
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.12634 SIMONSON, DEANNE                        VARIOUS                              Litigation             UNDETERMINED
        12645 ALBA ROAD
        BEN LOMOND, CA 95005          ACCOUNT NO.: NOT AVAILABLE


                                          Page 1179 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 82
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12635 SIMOTAS, NATALIE                        VARIOUS                              Litigation             UNDETERMINED
        421 CRESTLAKE DRIVE
        SAN FRANCISCO, CA 94132       ACCOUNT NO.: NOT AVAILABLE


3.12636 SIMPSON, AUBREY                         VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 523
        MIDPINES, CA 95345            ACCOUNT NO.: NOT AVAILABLE


3.12637 SIMPSON, AUBREY                         VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 523
        MIDPINES, CA 95345            ACCOUNT NO.: NOT AVAILABLE


3.12638 SIMPSON, AUBREY                         VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 523
        MIDPINES, CA 95345            ACCOUNT NO.: NOT AVAILABLE


3.12639 SIMPSON, DEBY                           VARIOUS                              Litigation             UNDETERMINED
        5650 COLUMBIA DRIVE S
        FRESNO, CA 93727              ACCOUNT NO.: NOT AVAILABLE


3.12640 SIMPSON, JEANNIE                        VARIOUS                              Litigation             UNDETERMINED
        PO BOX 402
        BURSON, CA 95225              ACCOUNT NO.: NOT AVAILABLE


3.12641 SIMPSON, KECHAUN                        VARIOUS                              Litigation             UNDETERMINED
        4452 COTTON CT #2
        STOCKTON, CA 95207            ACCOUNT NO.: NOT AVAILABLE


3.12642 SIMPSON, KECHAUN                        VARIOUS                              Litigation             UNDETERMINED
        4452 COTTON CT #2
        STOCKTON, CA 95207            ACCOUNT NO.: NOT AVAILABLE


3.12643 SIMPSON, RICHARD                        VARIOUS                              Litigation             UNDETERMINED
        195 VIEW ROAD
        FELTON, CA 95018              ACCOUNT NO.: NOT AVAILABLE


3.12644 SIMS, BARBARA                           VARIOUS                              Litigation             UNDETERMINED
        18737 VICTORIA LANE
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.12645 SIMS, DEDAN                             VARIOUS                              Litigation             UNDETERMINED
        3849 ROCK CREEK RD
        WEST SACRAMENTO, CA 95691     ACCOUNT NO.: NOT AVAILABLE


3.12646 SIMS, DONALD                            VARIOUS                              Litigation             UNDETERMINED
        UNKNOWN
        OAKLAND, CA 94607             ACCOUNT NO.: NOT AVAILABLE


                                          Page 1180 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 83
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12647 SIMS, JEANETTE                         VARIOUS                              Litigation             UNDETERMINED
        2357 NEWCASTLE ROAD
        NEWCASTLE, CA 95658          ACCOUNT NO.: NOT AVAILABLE


3.12648 SINCLAIR WILSON BALDO &                VARIOUS                              Litigation             UNDETERMINED
        CHAMBERLINE, MILLERTOWN
        CREEK                        ACCOUNT NO.: NOT AVAILABLE
        PO BOX 32
        MILLERTOWN CREEK, AUBURN
        AUBURN, CA 95604


3.12649 SINCLAIR, ELAINE                       VARIOUS                              Litigation             UNDETERMINED
        3453 STEWARTON DR
        RICHMOND, CA 94803           ACCOUNT NO.: NOT AVAILABLE


3.12650 SINCLAIR, KELLY                        VARIOUS                              Litigation             UNDETERMINED
        2260 SOUTH ST
        ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.12651 SINCLAIR, LESLIE                       VARIOUS                              Litigation             UNDETERMINED
        3191 MEYERS RD
        CAMINO, CA 95709             ACCOUNT NO.: NOT AVAILABLE


3.12652 SINGH, AMRIK                           VARIOUS                              Litigation             UNDETERMINED
        5392 E BELGRAVIA AVE
        FRESNO, CA 93725             ACCOUNT NO.: NOT AVAILABLE


3.12653 SINGH, BALBIR                          VARIOUS                              Litigation             UNDETERMINED
        6153 E DAYTON AVE
        FRESNO, CA 93727             ACCOUNT NO.: NOT AVAILABLE


3.12654 SINGH, BALKAR                          VARIOUS                              Litigation             UNDETERMINED
        2174 BRISTOLWOOD LN
        SAN JOSE, CA 95132           ACCOUNT NO.: NOT AVAILABLE


3.12655 SINGH, BANDANA                         VARIOUS                              Litigation             UNDETERMINED
        6562 EDGEBROOK CT
        SAN JOSE, CA 95120           ACCOUNT NO.: NOT AVAILABLE


3.12656 SINGH, GURMINDER                       VARIOUS                              Litigation             UNDETERMINED
        2652 DARWIN STREET
        HAYWARD, CA 94545            ACCOUNT NO.: NOT AVAILABLE


3.12657 SINGH, MANINDER                        VARIOUS                              Litigation             UNDETERMINED
        1640 EDGEWORTH AVENUE
        DALY CITY, CA 94015          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1181 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 84
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12658 SINGH, MANMEET                          VARIOUS                              Litigation             UNDETERMINED
        5736 PLAYA DEL REY
        1                             ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95123


3.12659 SINGH, NARINDER                         VARIOUS                              Litigation             UNDETERMINED
        164 TEDDY DRIVE
        UNION CITY, CA 94587          ACCOUNT NO.: NOT AVAILABLE


3.12660 SINGH, PARAMJIT                         VARIOUS                              Litigation             UNDETERMINED
        2415 ABERDEEN LANE
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.12661 SINGH, RAMNIK                           VARIOUS                              Litigation             UNDETERMINED
        1093 IVY GLEN DR
        SAN JOSE, CA 95133            ACCOUNT NO.: NOT AVAILABLE


3.12662 SINGH, SHANE                            VARIOUS                              Litigation             UNDETERMINED
        801 E. ATHERTON DRIVE
        165                           ACCOUNT NO.: NOT AVAILABLE
        MANTECA, CA 95337


3.12663 SINGH, SHANNON                          VARIOUS                              Litigation             UNDETERMINED
        227 CAMARITAS AVENUE
        SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
        94080


3.12664 SINGH, TAJINDER                         VARIOUS                              Litigation             UNDETERMINED
        1180 CADILLAC CT
        MILPITAS, CA 95035            ACCOUNT NO.: NOT AVAILABLE


3.12665 SINGH, VINITA                           VARIOUS                              Litigation             UNDETERMINED
        101 WILD OAK CT
        DANVILLE, CA 94506            ACCOUNT NO.: NOT AVAILABLE


3.12666 SINGLETON, ANTOINE                      VARIOUS                              Litigation             UNDETERMINED
        110 FALCON DR
        VALLEJO, CA 94589             ACCOUNT NO.: NOT AVAILABLE


3.12667 SINGLETON, MELISSA                      VARIOUS                              Litigation             UNDETERMINED
        PO BOX 4416
        CAMP CONNELL, CA 95223        ACCOUNT NO.: NOT AVAILABLE


3.12668 SINKIEWICZ, THOMAS & GAYLE              VARIOUS                              Litigation             UNDETERMINED
        818 WAKE FOREST DR.
        MOUNTAIN VIEW, CA 94043       ACCOUNT NO.: NOT AVAILABLE




                                          Page 1182 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 85
                                                       of 566
PG&E Corporation                                                                             Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12669 SINTAK STUDIO, MARTIN                    VARIOUS                              Litigation             UNDETERMINED
        TAKIGAWA
        2779 16TH STREET               ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94103


3.12670 SISNEROZ, MARIA DOLORES                  VARIOUS                              Litigation             UNDETERMINED
        1219 DOUGLAS ROAD
        STOCKTON, CA 95207             ACCOUNT NO.: NOT AVAILABLE


3.12671 SISNEROZ, MARTIN                         VARIOUS                              Litigation             UNDETERMINED
        24115 GOLD CIRCLE DR
        PIONEER, CA 95666              ACCOUNT NO.: NOT AVAILABLE


3.12672 SITKO, PATSY                             VARIOUS                              Litigation             UNDETERMINED
        2175 BRUTUS STREET
        SALINAS, CA 93906              ACCOUNT NO.: NOT AVAILABLE


3.12673 SIVAN'S CAFE-XU, SIWEI                   VARIOUS                              Litigation             UNDETERMINED
        766 A STREET
        HAYWARD, CA 94541              ACCOUNT NO.: NOT AVAILABLE


3.12674 SIVORI, NORMA                            VARIOUS                              Litigation             UNDETERMINED
        PO BOX 804
        TUOLUMNE, CA 95379             ACCOUNT NO.: NOT AVAILABLE


3.12675 SIZEMORE, JAMES                          VARIOUS                              Litigation             UNDETERMINED
        LANDRY & SWARR, LLC
        1010 COMMON STREET, SUITE      ACCOUNT NO.: NOT AVAILABLE
        2050
        NEW ORLEANS, LA 70112


3.12676 SJ CATTLE-SNYDER, CHARLES                VARIOUS                              Litigation             UNDETERMINED
        1707 LIMEKILN RD
        HOLLISTER, CA 95023            ACCOUNT NO.: NOT AVAILABLE


3.12677 SJC PRECISION INC-                       VARIOUS                              Litigation             UNDETERMINED
        CHEMMACHEL, JIJO
        1811 HOURET COURT              ACCOUNT NO.: NOT AVAILABLE
        MILPITAS, CA 95035


3.12678 SJOGRELL, INES                           VARIOUS                              Litigation             UNDETERMINED
        2440 CAMINO RAMON STE 129
        SAN RAMON, CA 94583            ACCOUNT NO.: NOT AVAILABLE


3.12679 SJOLUND, DON                             VARIOUS                              Litigation             UNDETERMINED
        34 SAINT MATHEWS CT
        SONOMA, CA 95476               ACCOUNT NO.: NOT AVAILABLE



                                           Page 1183 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 86
                                                        of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12680 SKAGGS, BRENDA                          VARIOUS                              Litigation             UNDETERMINED
        768 DEL NORTE DR.
        LIVERMORE, CA 94551           ACCOUNT NO.: NOT AVAILABLE


3.12681 SKAVDAL, LOREN                          VARIOUS                              Litigation             UNDETERMINED
        2472 DRAKE HILL ROAD
        FORTUNA, CA 95540             ACCOUNT NO.: NOT AVAILABLE


3.12682 SKEELS, WADE                            VARIOUS                              Litigation             UNDETERMINED
        20252 BIG CANYON ROAD
        MIDDLETOWN, CA 95461          ACCOUNT NO.: NOT AVAILABLE


3.12683 SKEEN, JOSH                             VARIOUS                              Litigation             UNDETERMINED
        19210 MARJORIE RD
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.12684 SKELTON, LESSLEY & GC COLE              VARIOUS                              Litigation             UNDETERMINED
        3975 OLD HWY 53
        CLEARLAKE, CA 95422           ACCOUNT NO.: NOT AVAILABLE


3.12685 SKILES, CALEB                           VARIOUS                              Litigation             UNDETERMINED
        PO BOX 76
        COBB, CA 95426                ACCOUNT NO.: NOT AVAILABLE


3.12686 SKINNER, JAMIE                          VARIOUS                              Litigation             UNDETERMINED
        5840 YAWL STREET
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.12687 SKINNER, MELISA                         VARIOUS                              Litigation             UNDETERMINED
        PO BOX 846
        6301 LITTLE CANYON RD         ACCOUNT NO.: NOT AVAILABLE
        EL DORADO, CA 95623


3.12688 SKINNER, ROB                            VARIOUS                              Litigation             UNDETERMINED
        PO BOX 11
        PESCADERO, CA 94060           ACCOUNT NO.: NOT AVAILABLE


3.12689 SKONDIN, RAVIN                          VARIOUS                              Litigation             UNDETERMINED
        STEVEN M. CAMPORA, DREYER
        BABICH BUCCOLA WOOD           ACCOUNT NO.: NOT AVAILABLE
        CAMPORA LLP
        20 BICENNTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.12690 SKONDIN, RAVIN                          VARIOUS                              Litigation             UNDETERMINED
        2209 S GEORGE WASHINGTON
        BLVD                          ACCOUNT NO.: NOT AVAILABLE
        YUBA CITY, CA 95993


                                          Page 1184 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 87
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12691 SKORLICH, MARK                         VARIOUS                              Litigation             UNDETERMINED
        36 SEVILLE WAY
        SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE


3.12692 SKRIVANICH, MARK                       VARIOUS                              Litigation             UNDETERMINED
        1261 PINE CREEK WAY
        CONCORD, CA 94520            ACCOUNT NO.: NOT AVAILABLE


3.12693 SKULTETY, RUDY                         VARIOUS                              Litigation             UNDETERMINED
        218 PHILLIP CT
        MODESTO, CA 95350            ACCOUNT NO.: NOT AVAILABLE


3.12694 SKYROSE RANCH, LLC-KEENAN,             VARIOUS                              Litigation             UNDETERMINED
        JOHN
        69430 DEER CANYON ROAD       ACCOUNT NO.: NOT AVAILABLE
        SAN MIGUEL, CA 93451


3.12695 SLADE, JENNIFER                        VARIOUS                              Litigation             UNDETERMINED
        211 CRYSTAL LANE
        MEADOW VISTA, CA 95722       ACCOUNT NO.: NOT AVAILABLE


3.12696 SLAGLE, DOYLE                          VARIOUS                              Litigation             UNDETERMINED
        14801 ORANGE BLOSSOM RD
        OAKDALE, CA 95361            ACCOUNT NO.: NOT AVAILABLE


3.12697 SLAKER, MICHAEL                        VARIOUS                              Litigation             UNDETERMINED
        4480 SHELLFLOWER CT.
        CONCORD, CA 94518            ACCOUNT NO.: NOT AVAILABLE


3.12698 SLAKEY, BOB                            VARIOUS                              Litigation             UNDETERMINED
        4343 GLENRIDGE DR
        CARMICHAEL, CA 95608         ACCOUNT NO.: NOT AVAILABLE


3.12699 SLAM DUNK ENTERPRISES DBA              VARIOUS                              Litigation             UNDETERMINED
        PUMP IT UP OF MORGAN HILL,
        CREMA LARRY                  ACCOUNT NO.: NOT AVAILABLE
        285 DIGITAL DR
        MORGAN HILL, CA 95008


3.12700 SLANE, MICHAEL                         VARIOUS                              Litigation             UNDETERMINED
        2130 35TH AVE
        SAN FRANCISCO, CA 94116      ACCOUNT NO.: NOT AVAILABLE


3.12701 SLAPIN, BEVERLY                        VARIOUS                              Litigation             UNDETERMINED
        2702 MATHEWS ST
        BERKELEY, CA 94702           ACCOUNT NO.: NOT AVAILABLE




                                         Page 1185 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 88
                                                      of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.12702 SLATER, KENNETH                           VARIOUS                              Litigation             UNDETERMINED
        17005 MERIDIAN RD.
        SALINAS, CA 93907               ACCOUNT NO.: NOT AVAILABLE


3.12703 SLATTERY, JAMIL                           VARIOUS                              Litigation             UNDETERMINED
        148 BURLWOOD DR.
        SAN FRANCISCO, CA 94127         ACCOUNT NO.: NOT AVAILABLE


3.12704 SLATTERY, JENNIFER                        VARIOUS                              Litigation             UNDETERMINED
        10429 MARY AVE., CUPERTINO,
        CA.                             ACCOUNT NO.: NOT AVAILABLE
        4839 VANDERBILTY DR.
        SAN JOSE, CA 95130


3.12705 SLATTERY, TIMOTHY                         VARIOUS                              Litigation             UNDETERMINED
        2533 CLAIRE CT
        MOUNTAIN VIEW, CA 94043         ACCOUNT NO.: NOT AVAILABLE


3.12706 SLAVIN, DIANA                             VARIOUS                              Litigation             UNDETERMINED
        317 PACHECO AVE.
        SOQUEL AND TREVATHAN            ACCOUNT NO.: NOT AVAILABLE
        SANTA CRUZ, CA 95062


3.12707 SLEEPY HOLLOW WATER                       VARIOUS                              Litigation             UNDETERMINED
        ASSOCIATION-SMITH, BRAD
        P.O. BOX 714                    ACCOUNT NO.: NOT AVAILABLE
        TWAIN HARTE, CA 95383


3.12708 SLEVIN, KIMBERLY                          VARIOUS                              Litigation             UNDETERMINED
        654 OAKDALE AVE
        SAN FRANCISCO, CA 94929         ACCOUNT NO.: NOT AVAILABLE


3.12709 SLICA, INC S & G ESTATE-                  VARIOUS                              Litigation             UNDETERMINED
        BJEKOVIC, GORAN
        5885 VISTA DEL PASO             ACCOUNT NO.: NOT AVAILABLE
        PASO ROBLES, CA 93446


3.12710 SLOAN, RODERICK                           VARIOUS                              Litigation             UNDETERMINED
        1209 SANCHEZ AVENUE
        BURLINGAME, CA 94010            ACCOUNT NO.: NOT AVAILABLE


3.12711 SLOAT, BETTY                              VARIOUS                              Litigation             UNDETERMINED
        1830 E YOSEMITE AVE, SPC #103
        MANTECA, CA 95336               ACCOUNT NO.: NOT AVAILABLE


3.12712 SLOCUM, JANA                              VARIOUS                              Litigation             UNDETERMINED
        4332 CABALLO WAY
        CHICO, CA 95973                 ACCOUNT NO.: NOT AVAILABLE


                                            Page 1186 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3       Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 89
                                                         of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12713 SLONE, THOMAS & QIRON                   VARIOUS                              Litigation             UNDETERMINED
        ADHIKAY
        358 CAPRICORN AVENUE          ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94611


3.12714 SLOVER, LISA                            VARIOUS                              Litigation             UNDETERMINED
        84 TIERRA VISTA RD
        PASO ROBLES, CA 93446         ACCOUNT NO.: NOT AVAILABLE


3.12715 SLUDER, BENJAMIN                        VARIOUS                              Litigation             UNDETERMINED
        PO BOX 912
        COTTONWOOD, CA 96022          ACCOUNT NO.: NOT AVAILABLE


3.12716 SLY PARK RESORT-COLE,                   VARIOUS                              Litigation             UNDETERMINED
        DENISE
        4782 SLY PARK ROAD            ACCOUNT NO.: NOT AVAILABLE
        POLLOCK PINES, CA 95726


3.12717 SLYVESTER, BETTY ANN                    VARIOUS                              Litigation             UNDETERMINED
        LAW OFFICES OF GEORGE
        HOLLAND                       ACCOUNT NO.: NOT AVAILABLE
        1970 BROADWAY
        SUITE 1030
        OAKLAND, CA 94612


3.12718 SMALL CHANGE, DBA KINDER'S              VARIOUS                              Litigation             UNDETERMINED
        FAIRFIELD-BURRIDGE, JAMES
        1363 OLIVER RD. #C            ACCOUNT NO.: NOT AVAILABLE
        FAIRFIELD, CA 94534


3.12719 SMALL TOWN WINE BAR,                    VARIOUS                              Litigation             UNDETERMINED
        GINGER BUDRICK
        P.O. BOX 595                  ACCOUNT NO.: NOT AVAILABLE
        AMADOR CITY, CA 95601


3.12720 SMALLING, KARL                          VARIOUS                              Litigation             UNDETERMINED
        4727 HUNT RD
        FARMINGTON, CA 95230          ACCOUNT NO.: NOT AVAILABLE


3.12721 SMART MICROFARMS, ROBERT                VARIOUS                              Litigation             UNDETERMINED
        HENRIKSON
        P.O BOX 71024                 ACCOUNT NO.: NOT AVAILABLE
        RICHMOND, CA 94807


3.12722 SMARTT, MARY                            VARIOUS                              Litigation             UNDETERMINED
        100 FRANKLIN ST.
        NAPA, CA 94559                ACCOUNT NO.: NOT AVAILABLE




                                          Page 1187 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 90
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12723 SMETANA, HEATHER                       VARIOUS                              Litigation             UNDETERMINED
        1474 MINGO AVE
        SEASIDE, CA 93955            ACCOUNT NO.: NOT AVAILABLE


3.12724 SMITH DENISON CONST CO-TED             VARIOUS                              Litigation             UNDETERMINED
        PORWOLL, TED PORWOLL
        PO BOX 2143                  ACCOUNT NO.: NOT AVAILABLE
        LIVERMORE, CA 94581-2143


3.12725 SMITH DENISON CONST. CO.,              VARIOUS                              Litigation             UNDETERMINED
        TED PORWOLL
        PO BOX 2143                  ACCOUNT NO.: NOT AVAILABLE
        LIVERMORE, CA 94551-2143


3.12726 SMITH KETTLEWELL EYE                   VARIOUS                              Litigation             UNDETERMINED
        RESEARCH INSTITUTE-DEVIS,
        SONY                         ACCOUNT NO.: NOT AVAILABLE
        2318 FILLMORE ST
        SAN FRANCISCO, CA 94115


3.12727 SMITH UNGER, COURTNEY                  VARIOUS                              Litigation             UNDETERMINED
        1493 PORTOBELO DRIVE
        SAN JOSE, CA 95118           ACCOUNT NO.: NOT AVAILABLE


3.12728 SMITH, TED                             VARIOUS                              Litigation             UNDETERMINED
        708PAGE AVE
        LOS BANOS, CA 93635          ACCOUNT NO.: NOT AVAILABLE


3.12729 SMITH, ALEXIS                          VARIOUS                              Litigation             UNDETERMINED
        25 BLANKEN AVE
        SAN FRANCISCO, CA 94134      ACCOUNT NO.: NOT AVAILABLE


3.12730 SMITH, ALISHA                          VARIOUS                              Litigation             UNDETERMINED
        6601 CAT CANYON RD
        ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.12731 SMITH, ANDREW                          VARIOUS                              Litigation             UNDETERMINED
        4186 CORTINA COURT
        PLEASANTON, CA 94588         ACCOUNT NO.: NOT AVAILABLE


3.12732 SMITH, B.H.                            VARIOUS                              Litigation             UNDETERMINED
        7920 CLEARVIEW DRIVE
        CITRUS HEIGHTS, CA 95610     ACCOUNT NO.: NOT AVAILABLE


3.12733 SMITH, BARBARA                         VARIOUS                              Litigation             UNDETERMINED
        2 PENNY LANE
        FAIRFAX, CA 94930            ACCOUNT NO.: NOT AVAILABLE



                                         Page 1188 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 91
                                                      of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12734 SMITH, BETTY                           VARIOUS                              Litigation             UNDETERMINED
        339 EASTGATE LN
        MARTINEZ, CA 94553           ACCOUNT NO.: NOT AVAILABLE


3.12735 SMITH, BRAD                            VARIOUS                              Litigation             UNDETERMINED
        20455 SILVER DAWN DR
        SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.12736 SMITH, BRANDON                         VARIOUS                              Litigation             UNDETERMINED
        10371 DIXON RD
        GRASS VALLEY, CA 95945       ACCOUNT NO.: NOT AVAILABLE


3.12737 SMITH, BRUCE                           VARIOUS                              Litigation             UNDETERMINED
        494 VAUGHN AVE
        SAN JOSE, CA 95128           ACCOUNT NO.: NOT AVAILABLE


3.12738 SMITH, CHANTE                          VARIOUS                              Litigation             UNDETERMINED
        519 AVENIDA MONTECITO
        VERDE                        ACCOUNT NO.: NOT AVAILABLE
        NIPOMO, CA 93444


3.12739 SMITH, CLARETTA                        VARIOUS                              Litigation             UNDETERMINED
        333 S. 50TH STREET
        RICHMOND, CA 94804           ACCOUNT NO.: NOT AVAILABLE


3.12740 SMITH, DAWN                            VARIOUS                              Litigation             UNDETERMINED
        10985 BACHELOR VALLEY RD
        WITTER SPRINGS, CA 95493     ACCOUNT NO.: NOT AVAILABLE


3.12741 SMITH, EDWARD                          VARIOUS                              Litigation             UNDETERMINED
        3131 MCVIE DR
        STOCKTON, CA 95123           ACCOUNT NO.: NOT AVAILABLE


3.12742 SMITH, EDWARD                          VARIOUS                              Litigation             UNDETERMINED
        5537 NO NAME RD
        HEALDSBURG, CA 95448         ACCOUNT NO.: NOT AVAILABLE


3.12743 SMITH, ELAINE                          VARIOUS                              Litigation             UNDETERMINED
        19964 WINTER LN
        SARATOGA, CA 95070           ACCOUNT NO.: NOT AVAILABLE


3.12744 SMITH, ERIKA                           VARIOUS                              Litigation             UNDETERMINED
        4134 DAVID ST
        CASTRO VALLEY, CA 94546      ACCOUNT NO.: NOT AVAILABLE




                                         Page 1189 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 92
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12745 SMITH, GARY                             VARIOUS                              Litigation             UNDETERMINED
        2125 TOSCANA PLACE
        AUBURN, CA 95603              ACCOUNT NO.: NOT AVAILABLE


3.12746 SMITH, GREGORY                          VARIOUS                              Litigation             UNDETERMINED
        1337 THAIS LANE
        HAYWARD, CA 94544             ACCOUNT NO.: NOT AVAILABLE


3.12747 SMITH, GUY                              VARIOUS                              Litigation             UNDETERMINED
        2806 PITZER CIRCLE
        WEST SACRAMENTO, CA 95691     ACCOUNT NO.: NOT AVAILABLE


3.12748 SMITH, HENRY                            VARIOUS                              Litigation             UNDETERMINED
        545 WEST F STREET
        DIXON, CA 95620               ACCOUNT NO.: NOT AVAILABLE


3.12749 SMITH, JACK                             VARIOUS                              Litigation             UNDETERMINED
        1800 YOUD RD.
        WINTON, CA 95388              ACCOUNT NO.: NOT AVAILABLE


3.12750 SMITH, JEFFREY                          VARIOUS                              Litigation             UNDETERMINED
        6219 USHER DRIVE
        VALLEY SPRINGS, CA 95252      ACCOUNT NO.: NOT AVAILABLE


3.12751 SMITH, JIM                              VARIOUS                              Litigation             UNDETERMINED
        9459 ALCOSTA BLVD
        SAN RAMON, CA 94583           ACCOUNT NO.: NOT AVAILABLE


3.12752 SMITH, JOHN                             VARIOUS                              Litigation             UNDETERMINED
        3 NORTHVIEW WAY
        THUNDERBOLT MINE RD           ACCOUNT NO.: NOT AVAILABLE
        TWAIN HARTE, CA 95383


3.12753 SMITH, JULIE                            VARIOUS                              Litigation             UNDETERMINED
        744 MARIN DRIVE
        MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.12754 SMITH, KEITH & CHERYL                   VARIOUS                              Litigation             UNDETERMINED
        1638 WOODLAND DRIVE
        SAN LUIS OBIPO, CA 93401      ACCOUNT NO.: NOT AVAILABLE


3.12755 SMITH, KEN                              VARIOUS                              Litigation             UNDETERMINED
        22923 BURL CT
        LOS GATOS, CA 95033           ACCOUNT NO.: NOT AVAILABLE




                                          Page 1190 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 93
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12756 SMITH, KYLE                             VARIOUS                              Litigation             UNDETERMINED
        270 PENN WAY
        LOS GATOS, CA 95032           ACCOUNT NO.: NOT AVAILABLE


3.12757 SMITH, LARRY & PAM                      VARIOUS                              Litigation             UNDETERMINED
        639 SEQUOIA VALLEY ROAD
        MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.12758 SMITH, LAURA                            VARIOUS                              Litigation             UNDETERMINED
        1225 MILITARY AVE APT A
        SEASIDE, CA 93955             ACCOUNT NO.: NOT AVAILABLE


3.12759 SMITH, LAWRENCE                         VARIOUS                              Litigation             UNDETERMINED
        13200 ORO QUINCY HWY
        BERRY CREEK, CA 95916         ACCOUNT NO.: NOT AVAILABLE


3.12760 SMITH, LINDA                            VARIOUS                              Litigation             UNDETERMINED
        2296 BROMPTON AVE
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.12761 SMITH, MARGARET                         VARIOUS                              Litigation             UNDETERMINED
        247 28TH AVE
        SAN FRANCISCO, CA 94121       ACCOUNT NO.: NOT AVAILABLE


3.12762 SMITH, MARILYN                          VARIOUS                              Litigation             UNDETERMINED
        3191 SOMERSET DRIVE
        462 RHEEM BOULEVARD           ACCOUNT NO.: NOT AVAILABLE
        MORAGA, CA 94556


3.12763 SMITH, MARY                             VARIOUS                              Litigation             UNDETERMINED
        29866 HWY 44
        SHINGLETOWN, CA 96088         ACCOUNT NO.: NOT AVAILABLE


3.12764 SMITH, MARY & DONALD                    VARIOUS                              Litigation             UNDETERMINED
        10625 BACHELOR VALLEY RD
        WITTER SPRINGS, CA 95493      ACCOUNT NO.: NOT AVAILABLE


3.12765 SMITH, MAVELDA                          VARIOUS                              Litigation             UNDETERMINED
        105BRISTOL
        HERCULES, CA 94547            ACCOUNT NO.: NOT AVAILABLE


3.12766 SMITH, MELISSA & CARL                   VARIOUS                              Litigation             UNDETERMINED
        11809 LEWIS LANE
        REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE




                                          Page 1191 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 94
                                                       of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12767 SMITH, MICHAEL                          VARIOUS                              Litigation             UNDETERMINED
        2941 N VAN NESS BLVD
        FRESNO, CA 93704              ACCOUNT NO.: NOT AVAILABLE


3.12768 SMITH, MICHELLE                         VARIOUS                              Litigation             UNDETERMINED
        16400 DEER PARK RD
        COTTONWOOD, CA 96022          ACCOUNT NO.: NOT AVAILABLE


3.12769 SMITH, MOLLY                            VARIOUS                              Litigation             UNDETERMINED
        19000 SCOTTS FLAT ROAD
        NEVADA CITY, CA 95959         ACCOUNT NO.: NOT AVAILABLE


3.12770 SMITH, MONA                             VARIOUS                              Litigation             UNDETERMINED
        P.O. BOX 92
        SUNOL, CA 94586               ACCOUNT NO.: NOT AVAILABLE


3.12771 SMITH, MONTE                            VARIOUS                              Litigation             UNDETERMINED
        POP BOX 22
        CRESCENT MILLS, CA 95934      ACCOUNT NO.: NOT AVAILABLE


3.12772 SMITH, MOSEYA                           VARIOUS                              Litigation             UNDETERMINED
        70 MILLER RD
        WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.12773 SMITH, NATACHA                          VARIOUS                              Litigation             UNDETERMINED
        2733 MILVIA ST
        BERKELEY, CA 94703            ACCOUNT NO.: NOT AVAILABLE


3.12774 SMITH, NEIL                             VARIOUS                              Litigation             UNDETERMINED
        433 60TH ST.
        OAKLAND, CA 94609             ACCOUNT NO.: NOT AVAILABLE


3.12775 SMITH, PATRICK                          VARIOUS                              Litigation             UNDETERMINED
        13842 BLUE RIDGE DR
        REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.12776 SMITH, PATRICK                          VARIOUS                              Litigation             UNDETERMINED
        PO BOX 371
        LITTLEFIELD, CA 86432         ACCOUNT NO.: NOT AVAILABLE


3.12777 SMITH, PETER                            VARIOUS                              Litigation             UNDETERMINED
        4120 CHARDONNAY DRIVE
        BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.12778 SMITH, QUENTIN                          VARIOUS                              Litigation             UNDETERMINED
        2553 CARLA DR
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


                                          Page 1192 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 95
                                                       of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12779 SMITH, RAHEL                           VARIOUS                              Litigation             UNDETERMINED
        716 KEY ROUTE BLVD.
        ALBANY, CA 94706             ACCOUNT NO.: NOT AVAILABLE


3.12780 SMITH, RAQUEL                          VARIOUS                              Litigation             UNDETERMINED
        15926 40TH AVE
        CLEARLAKE, CA 95422          ACCOUNT NO.: NOT AVAILABLE


3.12781 SMITH, REBEKAH                         VARIOUS                              Litigation             UNDETERMINED
        20480 DEERHAVEN DR
        TUOLUMNE, CA 95379           ACCOUNT NO.: NOT AVAILABLE


3.12782 SMITH, RICHARD                         VARIOUS                              Litigation             UNDETERMINED
        3200 PEAR TREE LANE
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.12783 SMITH, RICHARD                         VARIOUS                              Litigation             UNDETERMINED
        8515 COKER RD
        PRUNEDALE, CA 93907          ACCOUNT NO.: NOT AVAILABLE


3.12784 SMITH, RICHARD                         VARIOUS                              Litigation             UNDETERMINED
        8515 COKER RD
        PRUNEDALE, CA 93907          ACCOUNT NO.: NOT AVAILABLE


3.12785 SMITH, RICHARD                         VARIOUS                              Litigation             UNDETERMINED
        8660 N. BOND AVE
        FRESNO, CA 93720             ACCOUNT NO.: NOT AVAILABLE


3.12786 SMITH, RONALD                          VARIOUS                              Litigation             UNDETERMINED
        2665 JORNEY LOOP ROAD
        RESCUE, CA 95672             ACCOUNT NO.: NOT AVAILABLE


3.12787 SMITH, SALLY                           VARIOUS                              Litigation             UNDETERMINED
        88 CORRALDE TIERRA TERRACE
        SALINAS, CA 93908            ACCOUNT NO.: NOT AVAILABLE


3.12788 SMITH, SAMIA                           VARIOUS                              Litigation             UNDETERMINED
        1306 ROSARIO ST.
        DAVIS, CA 95618              ACCOUNT NO.: NOT AVAILABLE


3.12789 SMITH, SAMUEL                          VARIOUS                              Litigation             UNDETERMINED
        311 FIRST AVE SO
        PACHECO, CA 94553            ACCOUNT NO.: NOT AVAILABLE


3.12790 SMITH, SAMUEL                          VARIOUS                              Litigation             UNDETERMINED
        2030 ARNOLD DRIVE
        MARTINEZ, CA 94553           ACCOUNT NO.: NOT AVAILABLE


                                         Page 1193 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 96
                                                      of 566
PG&E Corporation                                                                              Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.12791 SMITH, SANDI                              VARIOUS                              Litigation             UNDETERMINED
        4563 KENNETH
        SANTA MARIA, CA 93455           ACCOUNT NO.: NOT AVAILABLE


3.12792 SMITH, SCOTT                              VARIOUS                              Litigation             UNDETERMINED
        23184 MARK TWAIN DR.
        TWAIN HARTE, CA 95383           ACCOUNT NO.: NOT AVAILABLE


3.12793 SMITH, SHARON                             VARIOUS                              Litigation             UNDETERMINED
        9009 COULTER CT.
        BAKERSFIELD, CA 93311           ACCOUNT NO.: NOT AVAILABLE


3.12794 SMITH, STEPHANIE                          VARIOUS                              Litigation             UNDETERMINED
        PO BOX 11
        401 VALLEY VIEW DRIVE           ACCOUNT NO.: NOT AVAILABLE
        PISMO BEACH, CA 93448


3.12795 SMITH, STEPHANIE                          VARIOUS                              Litigation             UNDETERMINED
        12811 JASPER WAY
        SALINAS, CA 93906               ACCOUNT NO.: NOT AVAILABLE


3.12796 SMITH, STEPHEN                            VARIOUS                              Litigation             UNDETERMINED
        2635 NAPA ST #402
        VALLEJO, CA 94590               ACCOUNT NO.: NOT AVAILABLE


3.12797 SMITH, STEVEN                             VARIOUS                              Litigation             UNDETERMINED
        3780 LARK LANE
        CAMINO, CA 95709                ACCOUNT NO.: NOT AVAILABLE


3.12798 SMITH, TRICIA                             VARIOUS                              Litigation             UNDETERMINED
        2089 PACIFIC BLVD. #203
        SAN MATEO, CA 94403             ACCOUNT NO.: NOT AVAILABLE


3.12799 SMITH, VALERIE                            VARIOUS                              Litigation             UNDETERMINED
        1015 S GENEVIEVE LN
        SAN JOSE, CA 95128              ACCOUNT NO.: NOT AVAILABLE


3.12800 SMITH, WILBER                             VARIOUS                              Litigation             UNDETERMINED
        876 TRYSAIL CT.
        VACAVILLE, CA 95687             ACCOUNT NO.: NOT AVAILABLE


3.12801 SMITH, WILLIAM                            VARIOUS                              Litigation             UNDETERMINED
        PO BOX 5113
        OILDALE, CA 93388               ACCOUNT NO.: NOT AVAILABLE




                                            Page 1194 of 7835 to Schedule E/F Part 2

       Case: 19-30088             Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 97
                                                         of 566
PG&E Corporation                                                                           Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12802 SMITH, WYATT                           VARIOUS                              Litigation             UNDETERMINED
        1335 EL CAMINO REAL
        306                          ACCOUNT NO.: NOT AVAILABLE
        BURLINGAME, CA 94010


3.12803 SMITH, ZACK                            VARIOUS                              Litigation             UNDETERMINED
        40 ABINGTON LANE
        ALAMO, CA 94507              ACCOUNT NO.: NOT AVAILABLE


3.12804 SMITHEY, PAM                           VARIOUS                              Litigation             UNDETERMINED
        811 1/2 G ST
        ANTIOCH, CA 94509            ACCOUNT NO.: NOT AVAILABLE


3.12805 SMITTYS BAR, CHARLES KELLER         VARIOUS                                 Litigation             UNDETERMINED
        214 CALEDONA STREET
        SAUSALITO, CA 94965         ACCOUNT NO.: NOT AVAILABLE


3.12806 SMOG AND AUTO REPAIR-                  VARIOUS                              Litigation             UNDETERMINED
        PABLA, RAJINDER
        1814 HWY 99                  ACCOUNT NO.: NOT AVAILABLE
        GRIDLEY, CA 95948


3.12807 SMOG KINGS-CETRONE,                    VARIOUS                              Litigation             UNDETERMINED
        THOMAS
        379 GREEN VALLEY RD          ACCOUNT NO.: NOT AVAILABLE
        EL DORADO HILLS, CA 95762


3.12808 SMOOTH BLENDS                          VARIOUS                              Litigation             UNDETERMINED
        BARBERSHOP, MALBROUGH,
        TERRY                        ACCOUNT NO.: NOT AVAILABLE
        3047 SACRAMENTO STREET
        BERKELEY, CA 94702


3.12809 SMR EATERY, INC-WOLCOTT,               VARIOUS                              Litigation             UNDETERMINED
        RICHARD
        P.O. BOX 459                 ACCOUNT NO.: NOT AVAILABLE
        PIONEER, CA 95666


3.12810 SMUD                                   VARIOUS                              Litigation             UNDETERMINED
        P O BOX 15830
        ATTN LOLITA SHIRLEY          ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95852


3.12811 SMUD, 3729 BLACKFOOT WAY               VARIOUS                              Litigation             UNDETERMINED
        PO BOX 15830
        6301 S STREET                ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95852




                                         Page 1195 of 7835 to Schedule E/F Part 2

       Case: 19-30088          Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 98
                                                      of 566
PG&E Corporation                                                                            Case Number:   19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12812 SMYTH, TREVOR                           VARIOUS                              Litigation             UNDETERMINED
        2009 DIVISADERO STREET, APT
        3A                            ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94115


3.12813 SNARR, BRYAN                            VARIOUS                              Litigation             UNDETERMINED
        300 HOPE MOUNTAIN RD
        BOULDER CREEK, CA 95006       ACCOUNT NO.: NOT AVAILABLE


3.12814 SNEED, PENNY                            VARIOUS                              Litigation             UNDETERMINED
        4993 BREEZY WAY
        PLACERVILLE, CA 95667-9514    ACCOUNT NO.: NOT AVAILABLE


3.12815 SNEED, RICK AND MARIA                   VARIOUS                              Litigation             UNDETERMINED
        2 W. SEAVIEW AVENUE
        94901, CA 94901               ACCOUNT NO.: NOT AVAILABLE


3.12816 SNEED, STEPHANIE                        VARIOUS                              Litigation             UNDETERMINED
        485 MELODY LANE
        UPPER LAKE, CA 95485          ACCOUNT NO.: NOT AVAILABLE


3.12817 SNELGROVE, CINDY                        VARIOUS                              Litigation             UNDETERMINED
        8063 BLUE OAK COURT
        SUTTER, CA 95982              ACCOUNT NO.: NOT AVAILABLE


3.12818 SNELLING COMMUNITY                      VARIOUS                              Litigation             UNDETERMINED
        SERVICE DIST, SHERRY
        RICHARDS                      ACCOUNT NO.: NOT AVAILABLE
        PO BOX 323
        SNELLING, CA 95369


3.12819 SNELLING, PHILIP & MICHAELE             VARIOUS                              Litigation             UNDETERMINED
        15991 DAVE ROAD
        CLEARLAKE, CA 95422           ACCOUNT NO.: NOT AVAILABLE


3.12820 SNUG HARBOR MHV-HIPSHER,                VARIOUS                              Litigation             UNDETERMINED
        JEFFREY
        7 RIO VISTA LANE              ACCOUNT NO.: NOT AVAILABLE
        RED BLUFF, CA 96080


3.12821 SNYDER, GILBERT                         VARIOUS                              Litigation             UNDETERMINED
        2196 BRUTUS ST
        H                             ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.12822 SNYDER, GREGORY                         VARIOUS                              Litigation             UNDETERMINED
        21 RAY CT.
        SAN RAFAEL, CA 94901          ACCOUNT NO.: NOT AVAILABLE


                                          Page 1196 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19          Entered: 03/14/19 22:42:10          Page 99
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12823 SNYDER, JERRY                           VARIOUS                              Litigation              UNDETERMINED
        660 COLD SPRINGS RD.
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.12824 SNYDER, KARI                            VARIOUS                              Litigation              UNDETERMINED
        172 HERLONG AVE
        SAN JOSE, CA 95123            ACCOUNT NO.: NOT AVAILABLE


3.12825 SNYDER, KAVITA                          VARIOUS                              Litigation              UNDETERMINED
        18529 ASPESI DRIVE
        SARATOGA, CA 95070            ACCOUNT NO.: NOT AVAILABLE


3.12826 SNYDER, MARGARET                        VARIOUS                              Litigation              UNDETERMINED
        PO BOX 2291
        CARMEL, CA 93921              ACCOUNT NO.: NOT AVAILABLE


3.12827 SNYDER, MICHAEL                         VARIOUS                              Litigation              UNDETERMINED
        20766 CHAMISE STREET
        LAKEHEAD, CA 96051            ACCOUNT NO.: NOT AVAILABLE


3.12828 SNYDER, MICHAEL                         VARIOUS                              Litigation              UNDETERMINED
        129 VALLEY RIDGE DR
        PARADISE, CA 95969            ACCOUNT NO.: NOT AVAILABLE


3.12829 SO, UNSUK                               VARIOUS                              Litigation              UNDETERMINED
        1411 45TH AVENUE
        SAN FRANCISCO, CA 94122       ACCOUNT NO.: NOT AVAILABLE


3.12830 SOARES, CARMEN                          VARIOUS                              Litigation              UNDETERMINED
        378 GAVEN ST
        SAN FRANCISCO, CA 94134       ACCOUNT NO.: NOT AVAILABLE


3.12831 SOBA ICHI LLC                           VARIOUS                              Litigation              UNDETERMINED
        2311A MAGNOLIA STREET
        OAKLAND, CA 94607             ACCOUNT NO.: NOT AVAILABLE


3.12832 SOBA ICHI-MIZRAHI, AITAN                VARIOUS                              Litigation              UNDETERMINED
        2311 MAGNOLIA STREET
        OAKLAND, CA 94607             ACCOUNT NO.: NOT AVAILABLE


3.12833 SOBERANIS, PABLO                        VARIOUS                              Litigation              UNDETERMINED
        3340 DOHERTY CT
        STOCKTON, CA 95206            ACCOUNT NO.: NOT AVAILABLE




                                          Page 1197 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 100
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12834 SODA SPRINGS GEN STORE,                  VARIOUS                              Litigation              UNDETERMINED
        PADUANO, CHERYL
        PO BOX 926                     ACCOUNT NO.: NOT AVAILABLE
        21719 DONNER PASS ROAD
        SODA SPRINGS, CA 95728


3.12835 SODERBERG, RICK                          VARIOUS                              Litigation              UNDETERMINED
        1954 WINDWARD PT.
        DISCOVERY BAY, CA 94514        ACCOUNT NO.: NOT AVAILABLE


3.12836 SODOS, JONATHON                          VARIOUS                              Litigation              UNDETERMINED
        21656 IRMA LYLE DRIVE
        LOS GATOS, CA 95033            ACCOUNT NO.: NOT AVAILABLE


3.12837 SOERENSEN, JENS                          VARIOUS                              Litigation              UNDETERMINED
        1785 SAN JOSE AVENUE
        SAN FRANCISCO, CA 94112        ACCOUNT NO.: NOT AVAILABLE


3.12838 SOFRITO LLC-HIGGINS, WILLIAM             VARIOUS                              Litigation              UNDETERMINED
        1613 4TH ST
        SAN RAFAEL, CA 94901           ACCOUNT NO.: NOT AVAILABLE


3.12839 SOGOOD RETAIL, LLC-                      VARIOUS                              Litigation              UNDETERMINED
        GIACALONE, DOMINIC
        350 W. JULIAN STREET           ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95110


3.12840 SOK, TANYA                               VARIOUS                              Litigation              UNDETERMINED
        557 E SAN RAMON AVE
        FRESNO, CA 93710               ACCOUNT NO.: NOT AVAILABLE


3.12841 SOKOLAY, ELISE                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 403
        8225 TYRONE ROAD               ACCOUNT NO.: NOT AVAILABLE
        MONTE RIO, CA 95462


3.12842 SOKOLOW, STAN                            VARIOUS                              Litigation              UNDETERMINED
        210 HIGHVIEW DR.
        SANTA CRUZ, CA 95060           ACCOUNT NO.: NOT AVAILABLE


3.12843 SOL TRAVELS-ALMADA, HELEN                VARIOUS                              Litigation              UNDETERMINED
        308 WILLOW ST
        SAN JOSE, CA 95110             ACCOUNT NO.: NOT AVAILABLE


3.12844 SOLANO IRRIGATION DISTRICT-              VARIOUS                              Litigation              UNDETERMINED
        FORTENBERRY, VICTOR
        810 VACA VALLEY PARKWAY        ACCOUNT NO.: NOT AVAILABLE
        STE. 201
        VACAVILLE, CA 95688

                                           Page 1198 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 101
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12845 SOLANO IRRIGATION DISTRICT-             VARIOUS                              Litigation              UNDETERMINED
        LUM, PAUL
        810 VACA VALLEY PARKWAY       ACCOUNT NO.: NOT AVAILABLE
        201
        VACAVILLE, CA 95688


3.12846 SOLANO, MANUEL                          VARIOUS                              Litigation              UNDETERMINED
        75 FRUITLAND AVE
        WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.12847 SOLAPURKAR, ABHAY                       VARIOUS                              Litigation              UNDETERMINED
        1495 BITTERN DRIVE
        SUNNYVALE, CA 94087           ACCOUNT NO.: NOT AVAILABLE


3.12848 SOLAR TECHNOLOGY-                       VARIOUS                              Litigation              UNDETERMINED
        NOMBERTO, PEDRO
        14 BETA COURT                 ACCOUNT NO.: NOT AVAILABLE
        SAN RAMON, CA 94583


3.12849 SOLE PROPRIETOR DARLINE                 VARIOUS                              Litigation              UNDETERMINED
        LINDSEY-LINDSEY, DARLINE
        PO BOX 542                    ACCOUNT NO.: NOT AVAILABLE
        SAN LUIS OBISPO, CA 93406


3.12850 SOLECTRAC-HECKEROTH,                    VARIOUS                              Litigation              UNDETERMINED
        STEVE
        30151 NAVARRO RIDGE ROAD      ACCOUNT NO.: NOT AVAILABLE
        ALBION, CA 95410


3.12851 SOLEDAD LLC, UCP                        VARIOUS                              Litigation              UNDETERMINED
        900 E. HAMILTON AVE.
        SUITE 500                     ACCOUNT NO.: NOT AVAILABLE
        CAMPBELL, CA 95008


3.12852 SOLF, SHIRLEY AND JEREMY                VARIOUS                              Litigation              UNDETERMINED
        15617 SEQUOIA GROVE AVE
        BAKERSFIELD, CA 93314         ACCOUNT NO.: NOT AVAILABLE


3.12853 SOLIS JR, LUIS                          VARIOUS                              Litigation              UNDETERMINED
        6221 E BRUNDAGE LN
        BAKERSFIELD, CA 93307         ACCOUNT NO.: NOT AVAILABLE


3.12854 SOLIS, JESSICA                          VARIOUS                              Litigation              UNDETERMINED
        6221 E BRUNDAGE LN
        BAKERSFIELD, CA 93307         ACCOUNT NO.: NOT AVAILABLE


3.12855 SOLIS, LUIS M                           VARIOUS                              Litigation              UNDETERMINED
        6221 E BRUNDAGE LN
        BAKERSFIELD, CA 93307         ACCOUNT NO.: NOT AVAILABLE

                                          Page 1199 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 102
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.12856 SOLIS, NICOLE                         VARIOUS                              Litigation              UNDETERMINED
        234 ARLINGTON ST
        SAN FRANCISCO, CA 94131     ACCOUNT NO.: NOT AVAILABLE


3.12857 SOLIS, OSCAR                          VARIOUS                              Litigation              UNDETERMINED
        400 N G STREET
        MADERA, CA 93637            ACCOUNT NO.: NOT AVAILABLE


3.12858 SOLOMON, JOEL                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 941
        FOLSOM, CA 95763            ACCOUNT NO.: NOT AVAILABLE


3.12859 SOLORIO, MIGUEL                       VARIOUS                              Litigation              UNDETERMINED
        16786 COWELL DR
        ESPARTO, CA 95627           ACCOUNT NO.: NOT AVAILABLE


3.12860 SOLORIO, TESSA                        VARIOUS                              Litigation              UNDETERMINED
        1436 ELMWOOD AVE
        STOCKTON, CA 95204          ACCOUNT NO.: NOT AVAILABLE


3.12861 SOLORIO, TRINIDAD                     VARIOUS                              Litigation              UNDETERMINED
        7682 CONE AVE
        LOS MOLINOS, CA 96055       ACCOUNT NO.: NOT AVAILABLE


3.12862 SOLORZANO, MARIA                      VARIOUS                              Litigation              UNDETERMINED
        1008 SAN ANTONIO CIRCLE
        219                         ACCOUNT NO.: NOT AVAILABLE
        DALY CITY, CA 94014


3.12863 SOLUS, RHONDA                         VARIOUS                              Litigation              UNDETERMINED
        14771 TWIST RD
        JAMESTOWN, CA 95327         ACCOUNT NO.: NOT AVAILABLE


3.12864 SOMMERFIELD, JOHN                     VARIOUS                              Litigation              UNDETERMINED
        12900 WINDSONG CT
        AUBURN, CA 95602            ACCOUNT NO.: NOT AVAILABLE


3.12865 SOMMERFIELD, JOHN                     VARIOUS                              Litigation              UNDETERMINED
        12900 WINDSONG CT
        AUBURN, CA 95602            ACCOUNT NO.: NOT AVAILABLE


3.12866 SOMMERS, KATY                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1135
        UKIAH, CA 95482             ACCOUNT NO.: NOT AVAILABLE




                                        Page 1200 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 103
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12867 SOMO VILLAGE                           VARIOUS                              Litigation              UNDETERMINED
        1100 VALLEY HOUSE DR.
        ROHNERT PARK, CA             ACCOUNT NO.: NOT AVAILABLE


3.12868 SOMO VILLAGE                           VARIOUS                              Litigation              UNDETERMINED
        1400 VALLEY HOUSE DR.
        ROHNERT PARK, CA             ACCOUNT NO.: NOT AVAILABLE


3.12869 SOMSACK, KHAMMOUNH                     VARIOUS                              Litigation              UNDETERMINED
        5490 WALNUT ROAD
        CORNING, CA 96021            ACCOUNT NO.: NOT AVAILABLE


3.12870 SONE, ILYA                             VARIOUS                              Litigation              UNDETERMINED
        510 SILALA LN
        SEBASTOPOL, CA 95472         ACCOUNT NO.: NOT AVAILABLE


3.12871 SONNE, KAREN                           VARIOUS                              Litigation              UNDETERMINED
        1079 PALOMA ROAD
        MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.12872 SONOMA CANOPY                          VARIOUS                              Litigation              UNDETERMINED
        MANAGEMENT / MAYACAMAS
        WAREHOUSING-OWEN, BEN        ACCOUNT NO.: NOT AVAILABLE
        PO BOX 1344
        SONOMA, CA 95476


3.12873 SONOMA CATERING, JENSCH                VARIOUS                              Litigation              UNDETERMINED
        EVA
        21548 HYDE ROAD              ACCOUNT NO.: NOT AVAILABLE
        SONOMA, CA 95476


3.12874 SONOMA RANCHO VISTA LLC-               VARIOUS                              Litigation              UNDETERMINED
        SCHWARTZ, GINA
        64 RANCHO DR                 ACCOUNT NO.: NOT AVAILABLE
        SONOMA, CA 95476


3.12875 SONOMA VALLEY FRUIT                    VARIOUS                              Litigation              UNDETERMINED
        BASKET-HOMRAN, JOEWAD
        24101 ARNOLD DR              ACCOUNT NO.: NOT AVAILABLE
        SONOMA, CA 95476


3.12876 SORACCO, JERALD                        VARIOUS                              Litigation              UNDETERMINED
        4949 DOLLHOUSE ROAD
        PLACERVILLE, CA 95667        ACCOUNT NO.: NOT AVAILABLE


3.12877 SORBELLO, SALVATORE                    VARIOUS                              Litigation              UNDETERMINED
        1948 WINDWARD PT
        1948 WINDWARD PT             ACCOUNT NO.: NOT AVAILABLE
        DISCOVERY BAY, CA 94505

                                         Page 1201 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 104
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12878 SORDI & SONS INC., ROBERT              VARIOUS                              Litigation              UNDETERMINED
        SORDI
        13447 ROAD 23                ACCOUNT NO.: NOT AVAILABLE
        MADERA, CA 93637


3.12879 SORDI & SONS INC., ROBERT              VARIOUS                              Litigation              UNDETERMINED
        SORDI
        13447 ROAD 23                ACCOUNT NO.: NOT AVAILABLE
        MADERA, CA 93637


3.12880 SORENSEN, DENNIS                       VARIOUS                              Litigation              UNDETERMINED
        568 VIEJO ROAD
        CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE


3.12881 SORENSEN, ELAINE                       VARIOUS                              Litigation              UNDETERMINED
        20081 AUDREY LN
        SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.12882 SORENSEN, ELLEN                        VARIOUS                              Litigation              UNDETERMINED
        2159 MAGELLAN DR
        OAKLAND, CA 94611            ACCOUNT NO.: NOT AVAILABLE


3.12883 SORENSEN, ERIK                         VARIOUS                              Litigation              UNDETERMINED
        17806 SKYLINE DR
        LAKEHEAD, CA 95051           ACCOUNT NO.: NOT AVAILABLE


3.12884 SORENSEN, MAGGIE                       VARIOUS                              Litigation              UNDETERMINED
        17806 SKYLINE DR
        LAKEHEAD, CA 96051           ACCOUNT NO.: NOT AVAILABLE


3.12885 SORENSEN, MILES                        VARIOUS                              Litigation              UNDETERMINED
        17511 VOLTA ROAD
        LOS BANOS, CA 93635          ACCOUNT NO.: NOT AVAILABLE


3.12886 SORENSEN, MILES                        VARIOUS                              Litigation              UNDETERMINED
        17511 VOLTA ROAD
        LOS BANOS, CA 93635          ACCOUNT NO.: NOT AVAILABLE


3.12887 SORENSON, JOHN                         VARIOUS                              Litigation              UNDETERMINED
        155 PARADISE PARK
        SANTA CRUZ, CA 95060         ACCOUNT NO.: NOT AVAILABLE


3.12888 SORGE, JOHN                            VARIOUS                              Litigation              UNDETERMINED
        5735 N WESTLAWN
        FRESNO, CA 93723             ACCOUNT NO.: NOT AVAILABLE




                                         Page 1202 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 105
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12889 SORIA, ASHLEY                          VARIOUS                              Litigation              UNDETERMINED
        5605 W. PINE AVE
        FRESNO, CA 93722             ACCOUNT NO.: NOT AVAILABLE


3.12890 SORIA, MICHELLE                        VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1806
        4201 LEEWAY DRIVE            ACCOUNT NO.: NOT AVAILABLE
        DIAMOND SPRINGS, CA 95619


3.12891 SORIA, PATRICIA                        VARIOUS                              Litigation              UNDETERMINED
        2151 OAKLAND RD
        SPACE 597                    ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95131


3.12892 SORIA, ROSA                            VARIOUS                              Litigation              UNDETERMINED
        1313 GYANADA AVENUE
        SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE


3.12893 SORIANO, ZORAIDA                       VARIOUS                              Litigation              UNDETERMINED
        2509 ROXBY WAY
        ROSEVILLE, CA 95747          ACCOUNT NO.: NOT AVAILABLE


3.12894 SORKIN, GERRI                          VARIOUS                              Litigation              UNDETERMINED
        14340 PRAIRIE WAY
        MENDOCINO, CA 95460          ACCOUNT NO.: NOT AVAILABLE


3.12895 SOROKIN, PAUL                          VARIOUS                              Litigation              UNDETERMINED
        6196 BRIDGEPORT DR.
        CAMERON PARK, CA 95682       ACCOUNT NO.: NOT AVAILABLE


3.12896 SORRELL, TERRI                         VARIOUS                              Litigation              UNDETERMINED
        1141 STANTON WAY
        STOCKTON, CA 95207           ACCOUNT NO.: NOT AVAILABLE


3.12897 SORRELLS, STACY                        VARIOUS                              Litigation              UNDETERMINED
        4240 APOLLO CIRCLE
        UNION CITY, CA 94587         ACCOUNT NO.: NOT AVAILABLE


3.12898 SORTER, KATHY                          VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 5232
        SALINAS, CA 93915            ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93915


3.12899 SORTINO, KELLY                         VARIOUS                              Litigation              UNDETERMINED
        71 INYO PLACE
        REDWOOD CITY, CA 94061       ACCOUNT NO.: NOT AVAILABLE




                                         Page 1203 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 106
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12900 SOSA, MIGUEL                             VARIOUS                              Litigation              UNDETERMINED
        64 TINKER WAY
        NOVATO, CA 94949               ACCOUNT NO.: NOT AVAILABLE


3.12901 SOSBEE, ROBERTA                          VARIOUS                              Litigation              UNDETERMINED
        1400 WESTON RIDGE ROAD
        SCOTTS VALLEY, CA 95066        ACCOUNT NO.: NOT AVAILABLE


3.12902 SOSIC, Z. & ELIZABETH                    VARIOUS                              Litigation              UNDETERMINED
        25344 PINE HILLS DRIVE
        CARMEL, CA 93923               ACCOUNT NO.: NOT AVAILABLE


3.12903 SOSNOVEC, TOM                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 821
        MENDOCINO, CA 95460            ACCOUNT NO.: NOT AVAILABLE


3.12904 SOSNOWSKI, KATE                          VARIOUS                              Litigation              UNDETERMINED
        211 NATAQUA AVE
        PACIFICA, CA 94044             ACCOUNT NO.: NOT AVAILABLE


3.12905 SOTELLO, DANIEL                          VARIOUS                              Litigation              UNDETERMINED
        7604 LANGLEY CANYON RD
        SALINAS, CA 93907              ACCOUNT NO.: NOT AVAILABLE


3.12906 SOTERIOU, SUSAN                          VARIOUS                              Litigation              UNDETERMINED
        2255 CARMELITA DR
        SAN CARLOS, CA 94070           ACCOUNT NO.: NOT AVAILABLE


3.12907 SOTERO, TODD                             VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 1569
        APTOS, CA 95001                ACCOUNT NO.: NOT AVAILABLE


3.12908 SOTO, LYDIA                              VARIOUS                              Litigation              UNDETERMINED
        3009 ARNOLD STREET
        BAKERSFIELD, CA 93305          ACCOUNT NO.: NOT AVAILABLE


3.12909 SOTO, LYDIA                              VARIOUS                              Litigation              UNDETERMINED
        3009 ARNOLD STREET
        BAKERSFIELD, CA 93305          ACCOUNT NO.: NOT AVAILABLE


3.12910 SOTO, MARIA                              VARIOUS                              Litigation              UNDETERMINED
        400 S. MAIN ST.
        FORT BRAGG, CA 95437           ACCOUNT NO.: NOT AVAILABLE


3.12911 SOTO, OCTAVIO                            VARIOUS                              Litigation              UNDETERMINED
        2031 GRAY AVE
        YUBA CITY, CA 95991            ACCOUNT NO.: NOT AVAILABLE


                                           Page 1204 of 7835 to Schedule E/F Part 2

      Case: 19-30088             Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 107
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12912 SOTO, STEPHANIE                        VARIOUS                              Litigation              UNDETERMINED
        67 CASTRO ST APT 207
        SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE


3.12913 SOTOGRONDONA, SANDRA                   VARIOUS                              Litigation              UNDETERMINED
        246 2ND STREET #506
        SAN FRANCISCO, CA 94105      ACCOUNT NO.: NOT AVAILABLE


3.12914 SOTOLO, SVITLANA                       VARIOUS                              Litigation              UNDETERMINED
        1602 RONALD CT.
        SAN JOSE, CA 95118           ACCOUNT NO.: NOT AVAILABLE


3.12915 SOULCYCLE INC                          VARIOUS                              Litigation              UNDETERMINED
        609 GREENWICH ST
        NEW YORK, CA 10014           ACCOUNT NO.: NOT AVAILABLE


3.12916 SOUND BASIS & WANDA                    VARIOUS                              Litigation              UNDETERMINED
        BARKHURST REALTOR-
        BARKHURST, JIM               ACCOUNT NO.: NOT AVAILABLE
        820 ROYAL ELF CT
        DIXON, CA 95620


3.12917 SOUSA, JOHN                            VARIOUS                              Litigation              UNDETERMINED
        20860 MERCHANTAL DRIVE
        SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.12918 SOUSA, LISA                            VARIOUS                              Litigation              UNDETERMINED
        4543 BRIGHTON DR.
        SANTA ROSA, CA               ACCOUNT NO.: NOT AVAILABLE


3.12919 SOUSA, LUISA                           VARIOUS                              Litigation              UNDETERMINED
        751 VASQUES DRIVE
        HALF MOON BAY, CA 94019      ACCOUNT NO.: NOT AVAILABLE


3.12920 SOUTER, MARY                           VARIOUS                              Litigation              UNDETERMINED
        375 SUMMIT DR
        EMERALD HILLS, CA 94062      ACCOUNT NO.: NOT AVAILABLE


3.12921 SOUTH B STREET PROPERTIES,             VARIOUS                              Litigation              UNDETERMINED
        RICHARD ONORATO
        PO BOX 7340                  ACCOUNT NO.: NOT AVAILABLE
        MENLO PARK, CA 94026


3.12922 SOUTH BAY ANIMAL HOSPITAL              VARIOUS                              Litigation              UNDETERMINED
        5188 MOORPARK AVE
        SAN JOSE, CA 95129           ACCOUNT NO.: NOT AVAILABLE




                                         Page 1205 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 108
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12923 SOUTH BUTTE MARKET-                    VARIOUS                              Litigation              UNDETERMINED
        PEDIGO, VINCENT
        7803 SOUTH BUTTE RD          ACCOUNT NO.: NOT AVAILABLE
        SUTTER, CA 95982


3.12924 SOUTH CITY STAR SMOG TEST              VARIOUS                              Litigation              UNDETERMINED
        ONLY-KAHRAMAN, MAHIR
        209 EL CAMINO REAL           ACCOUNT NO.: NOT AVAILABLE
        SOUTH SAN FRANCISCO, CA
        94080


3.12925 SOUTH LAKE COUNTY FIRE                 VARIOUS                              Litigation              UNDETERMINED
        PROTECTION DISTRICT-HILL,
        BRIAN                        ACCOUNT NO.: NOT AVAILABLE
        PO BOX 269110
        SACRAMENTO, CA 95826


3.12926 SOUTH LAKE TRUCK AND AUTO-             VARIOUS                              Litigation              UNDETERMINED
        GREEN, JAKE
        PO BOX 576                   ACCOUNT NO.: NOT AVAILABLE
        MIDDLETOWN, CA 95461


3.12927 SOUTH NORTH DRAGON                     VARIOUS                              Litigation              UNDETERMINED
        RESTAURANT-HUANG SPKS
        CANTONESE, AMY               ACCOUNT NO.: NOT AVAILABLE
        1611 A ST
        UNIT A
        ANTIOCH, CA 94509


3.12928 SOUTHAVONG, ERIC                       VARIOUS                              Litigation              UNDETERMINED
        6320 TELEGRAPH AVENUE
        OAKLAND, CA 94609            ACCOUNT NO.: NOT AVAILABLE


3.12929 SOUTHERN CALIFORNIA                    VARIOUS                              Litigation              UNDETERMINED
        EDISON, BRIAN KELTIE
        2244 WALNUT GROVE AVE        ACCOUNT NO.: NOT AVAILABLE
        THOMPSON ROAD AT MT VIEW
        RD
        HINKLEY, CA


3.12930 SOUZA, GERALD & ALEXA                  VARIOUS                              Litigation              UNDETERMINED
        1033 JASMINE CIRCLE
        EL DORADO HILLS, CA 95762    ACCOUNT NO.: NOT AVAILABLE


3.12931 SOUZA, KEVIN                           VARIOUS                              Litigation              UNDETERMINED
        503 CABER DR
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE




                                         Page 1206 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 109
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12932 SOUZA, MELVIN                          VARIOUS                              Litigation              UNDETERMINED
        540 SNOW LANE
        NIPOMO, CA 93444             ACCOUNT NO.: NOT AVAILABLE


3.12933 SOUZA, PATRICIA                        VARIOUS                              Litigation              UNDETERMINED
        324 WILSON WAY
        LARKSPUR, CA 94939           ACCOUNT NO.: NOT AVAILABLE


3.12934 SOUZA, PATRICIA                        VARIOUS                              Litigation              UNDETERMINED
        324 WILSON WAY
        LARKSPUR, CA 94939           ACCOUNT NO.: NOT AVAILABLE


3.12935 SOWERS, ROBIN                          VARIOUS                              Litigation              UNDETERMINED
        149 CLEO RAND LN.
        SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE


3.12936 SOZA, LEODEGARIO                       VARIOUS                              Litigation              UNDETERMINED
        16965 EL RANCHO WAY
        SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.12937 SPAIN, MARIA LOLA                      VARIOUS                              Litigation              UNDETERMINED
        1258 PARADISE LOOP
        LEMOORE, CA 93245            ACCOUNT NO.: NOT AVAILABLE


3.12938 SPANGLER, MICHAEL                      VARIOUS                              Litigation              UNDETERMINED
        PO BOX 324
        FRENCH GULCH, CA 96033       ACCOUNT NO.: NOT AVAILABLE


3.12939 SPARIDAENS, LORI                       VARIOUS                              Litigation              UNDETERMINED
        388 CREST AVENUE
        ALAMO, CA 94507              ACCOUNT NO.: NOT AVAILABLE


3.12940 SPARKS, DALYNN                         VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 12482
        OAKLAND, CA 94604            ACCOUNT NO.: NOT AVAILABLE


3.12941 SPAULDING, SABRINA                     VARIOUS                              Litigation              UNDETERMINED
        2761 VAN DUZEN ST
        FORTUNA, CA 95540            ACCOUNT NO.: NOT AVAILABLE


3.12942 SPEACE, OSCAR                          VARIOUS                              Litigation              UNDETERMINED
        2715 N VAN NESS BLVD
        FRESNO, CA 93704             ACCOUNT NO.: NOT AVAILABLE


3.12943 SPEAKS, LAURIE AND ROBERT              VARIOUS                              Litigation              UNDETERMINED
        1526 W. CLIFF DRIVE
        SANTA CRUZ, CA 95060         ACCOUNT NO.: NOT AVAILABLE


                                         Page 1207 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 110
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12944 SPEARS, BLAINE                      VARIOUS                                  Litigation              UNDETERMINED
        10728 GLENBROOK ESTATES CT.
        GRASS VALLEY, CA 95945      ACCOUNT NO.: NOT AVAILABLE


3.12945 SPEARS, MICHAEL                         VARIOUS                              Litigation              UNDETERMINED
        4807 PLEASANT PL
        SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.12946 SPECIALIZED                             VARIOUS                              Litigation              UNDETERMINED
        PACKAGING/PABOJIAN, GREG
        787 W. NORTH AVENUE           ACCOUNT NO.: NOT AVAILABLE
        REEDLEY, CA 93654


3.12947 SPECTOR, MOUSTAFA                       VARIOUS                              Litigation              UNDETERMINED
        3947 SPICA WAY
        LOMPOC, CA 93436              ACCOUNT NO.: NOT AVAILABLE


3.12948 SPECTRUM PROPERTIES-                    VARIOUS                              Litigation              UNDETERMINED
        CLAFLIN, AMANDA
        411 DAVIS STREET              ACCOUNT NO.: NOT AVAILABLE
        102
        VACAVILLE, CA 95687


3.12949 SPEED OIL CHANGE CENTER,                VARIOUS                              Litigation              UNDETERMINED
        JANICE LEE
        5225 SHATTUCK AVENUE          ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94609


3.12950 SPEED OIL CHANGE CENTER,                VARIOUS                              Litigation              UNDETERMINED
        KYU LEE
        3601 PEARL AVENUE             ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95136


3.12951 SPEEDY FUEL-TERMYNDHAN,                 VARIOUS                              Litigation              UNDETERMINED
        GRIGOR
        27780 LAGOON DRIVE            ACCOUNT NO.: NOT AVAILABLE
        BUTTONWILLOW, CA 93206


3.12952 SPEKTOR, VALERIE                        VARIOUS                              Litigation              UNDETERMINED
        2055 REDBUD WAY
        ANTIOCH, CA 94509             ACCOUNT NO.: NOT AVAILABLE


3.12953 SPENCER, FRAN                           VARIOUS                              Litigation              UNDETERMINED
        10999 CHARLIE VALLEY RD
        SANTA MARIA, CA 93454         ACCOUNT NO.: NOT AVAILABLE


3.12954 SPENCER, KRISTA                         VARIOUS                              Litigation              UNDETERMINED
        213 VAN BUREN ST
        TAFT, CA 93268                ACCOUNT NO.: NOT AVAILABLE

                                          Page 1208 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 111
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12955 SPENCER, SHEREE                         VARIOUS                              Litigation              UNDETERMINED
        6915 FARBER LN.
        PARADISE, CA 95969            ACCOUNT NO.: NOT AVAILABLE


3.12956 SPENCER-WALTON, MARY                    VARIOUS                              Litigation              UNDETERMINED
        14855 LUPE ROAD
        PINE GROVE, CA 95665          ACCOUNT NO.: NOT AVAILABLE


3.12957 SPEROW, JANICE                          VARIOUS                              Litigation              UNDETERMINED
        4305 BEVERLY DR.
        LA MESA, CA 91941-7818        ACCOUNT NO.: NOT AVAILABLE


3.12958 SPEX 454-CAOLE, ALLISON                 VARIOUS                              Litigation              UNDETERMINED
        454 ALVARADO ST.
        MONTEREY, CA 93940            ACCOUNT NO.: NOT AVAILABLE


3.12959 SPICE COMPANY, BAY LEAF                 VARIOUS                              Litigation              UNDETERMINED
        21 C ORINDA WAY
        363                           ACCOUNT NO.: NOT AVAILABLE
        ORINDA, CA 94563


3.12960 SPILBERG, PHILLIP                       VARIOUS                              Litigation              UNDETERMINED
        4820 THOR WAY
        CARMICHAEL, CA 95608          ACCOUNT NO.: NOT AVAILABLE


3.12961 SPINDEL, JONATHAN                       VARIOUS                              Litigation              UNDETERMINED
        PERSHING SQUARE LAW FIRM,
        PC                            ACCOUNT NO.: NOT AVAILABLE
        555 W. FIFTH STREET, 31ST
        FLOOR
        LOS ANGELES, CA 90013


3.12962 SPINELLI, RICHARD                       VARIOUS                              Litigation              UNDETERMINED
        723 CLUBHOUSE DRIVE
        APTOS, CA 95003               ACCOUNT NO.: NOT AVAILABLE


3.12963 SPIRAL GARDENS COMMUNITY                VARIOUS                              Litigation              UNDETERMINED
        FOOD SECURITY PROJECT-
        MILLER, DANIEL                ACCOUNT NO.: NOT AVAILABLE
        2838 SACRAMENTO ST
        BERKELEY, CA 94702


3.12964 SPIRAL INTERNATIONAL                    VARIOUS                              Litigation              UNDETERMINED
        749A CLAY ST
        705 CAMINO PLAZA, SAN BRUNO   ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94108




                                          Page 1209 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 112
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.12965 SPIRAL INTL, INC - LEE, TONY             VARIOUS                              Litigation              UNDETERMINED
        749A CLAY ST
        SAN FRANCISCO, CA 94108        ACCOUNT NO.: NOT AVAILABLE


3.12966 SPIRES, VALLAREE                         VARIOUS                              Litigation              UNDETERMINED
        7554 PACIFIC AVE
        BOX 690068                     ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95269


3.12967 SPK AND ASSOCIATES-KLING,                VARIOUS                              Litigation              UNDETERMINED
        CHRISTINE
        4901 HIGHWAY 9                 ACCOUNT NO.: NOT AVAILABLE
        FELTON, CA 95018


3.12968 SPOELSTRA, MICHELLE                      VARIOUS                              Litigation              UNDETERMINED
        2717 NICOLE WAY
        BAKERSFIELD, CA 93312          ACCOUNT NO.: NOT AVAILABLE


3.12969 SPONHALTZ, JUSTIN                        VARIOUS                              Litigation              UNDETERMINED
        5075 ALLRED
        MARIPOSA, CA 95338             ACCOUNT NO.: NOT AVAILABLE


3.12970 SPOOKY MAGIC INC DBA THE                 VARIOUS                              Litigation              UNDETERMINED
        LEGIONNAIRE SALOON-
        TURNER, RAEANNE                ACCOUNT NO.: NOT AVAILABLE
        1814 109TH AVENUE
        OAKLAND, CA 94603


3.12971 SPOWHN, WESLEY                           VARIOUS                              Litigation              UNDETERMINED
        27577 SAMUEL LANE
        LOS ALTOS HILLS, CA 94022      ACCOUNT NO.: NOT AVAILABLE


3.12972 SPRADLEY, DEVIN                          VARIOUS                              Litigation              UNDETERMINED
        7653 HAPPY VALLEY ROAD
        ANDERSON, CA 96007             ACCOUNT NO.: NOT AVAILABLE


3.12973 SPRAGUE, MITCHELL                        VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 541
        LITTLE RIVER, CA 95456         ACCOUNT NO.: NOT AVAILABLE


3.12974 SPRINGER, KAREN                          VARIOUS                              Litigation              UNDETERMINED
        240 LA QUINTA DRIVE
        WINDSOR, CA 95492              ACCOUNT NO.: NOT AVAILABLE


3.12975 SPRINGFIELD NURSERY INC.-                VARIOUS                              Litigation              UNDETERMINED
        BURKE, PETER
        248 BLUFF RD.                  ACCOUNT NO.: NOT AVAILABLE
        MOSS LANDING, CA 95039


                                           Page 1210 of 7835 to Schedule E/F Part 2

      Case: 19-30088             Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 113
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.12976 SPRUIELL, SCOTT                         VARIOUS                              Litigation              UNDETERMINED
        1896 LOURDES CT
        TRACY, CA 95304               ACCOUNT NO.: NOT AVAILABLE


3.12977 SPURLOCK, LUCILE                        VARIOUS                              Litigation              UNDETERMINED
        856 CREEK DRIVE
        MENLO PARK, CA 94025          ACCOUNT NO.: NOT AVAILABLE


3.12978 SQUIRES, ELIZABETH                      VARIOUS                              Litigation              UNDETERMINED
        102 CALLE NIVEL
        LOS GATOS, CA 95032           ACCOUNT NO.: NOT AVAILABLE


3.12979 SRAI, INDERPAL                          VARIOUS                              Litigation              UNDETERMINED
        18809 PHILIP MARTIN CT
        TRACY, CA 95304               ACCOUNT NO.: NOT AVAILABLE


3.12980 SRAMEK, PAVEL                           VARIOUS                              Litigation              UNDETERMINED
        515 STELLAR WAY
        BOULDER CREEK, CA 95006       ACCOUNT NO.: NOT AVAILABLE


3.12981 SRINIVASAN, KISHORE                     VARIOUS                              Litigation              UNDETERMINED
        227 WEST EAGLEWOOD AVE
        SUNNYVALE, CA 94085           ACCOUNT NO.: NOT AVAILABLE


3.12982 SRNA, DANIEL                            VARIOUS                              Litigation              UNDETERMINED
        11682 OUR PEAK ROAD
        FORESTVILLE, CA 95436         ACCOUNT NO.: NOT AVAILABLE


3.12983 SSB CONSTRUCTION-MOORE,                 VARIOUS                              Litigation              UNDETERMINED
        JAMES
        1161 TERVEN AVE               ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93901


3.12984 SSC INC. D/B/A SUNNYVALE                VARIOUS                              Litigation              UNDETERMINED
        SEAFOOD (ATTY REP)
        THREE VALLEY SQUARE, SUITE    ACCOUNT NO.: NOT AVAILABLE
        220
        BLUE BELL, CA 19422


3.12985 SSD LAW FIRM, VETERANS CAB;             VARIOUS                              Litigation              UNDETERMINED
        SHIV KUMAR
        765 P STREET. STE 105         ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93721


3.12986 SSENGOBA, CONCEPTA                      VARIOUS                              Litigation              UNDETERMINED
        5016 LYNG DRIVE
        SAN JOSE, CA 95111            ACCOUNT NO.: NOT AVAILABLE



                                          Page 1211 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 114
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.12987 ST FRANCIS CENTER OF                  VARIOUS                              Litigation              UNDETERMINED
        REDWOOD CITY-HELTSLEY,
        SISTER CHRISTINA            ACCOUNT NO.: NOT AVAILABLE
        151 BUCKINGHAM AVE
        REDWOOD CITY, CA 94063


3.12988 ST FRANCIS ELECTRIC, LLC-             VARIOUS                              Litigation              UNDETERMINED
        NEJATI, ZUZKA
        975 CARDEN ST               ACCOUNT NO.: NOT AVAILABLE
        SAN LEANDRO, CA 94577


3.12989 ST JOHN, NANCY                        VARIOUS                              Litigation              UNDETERMINED
        4 PINEHURST LANE
        HALF MOON BAY, CA 94019     ACCOUNT NO.: NOT AVAILABLE


3.12990 ST PATRICK CHURCH-EVANS,              VARIOUS                              Litigation              UNDETERMINED
        JOHN
        235 CHURCH ST               ACCOUNT NO.: NOT AVAILABLE
        GRASS VALLEY, CA 95945


3.12991 ST. ANGELA'S CATHOLIC                 VARIOUS                              Litigation              UNDETERMINED
        CHURCH-D'ANGELO, SUSAN
        136 8TH ST                  ACCOUNT NO.: NOT AVAILABLE
        PACIFIC GROVE, CA 93950


3.12992 ST. ANNE VILLAGE INC.-                VARIOUS                              Litigation              UNDETERMINED
        RIZKALLA, MATHILDA
        2464 DEL MAR COURT          ACCOUNT NO.: NOT AVAILABLE
        DISCOVERY BAY, CA 94505


3.12993 ST. BARTHELEMY CELLARS,               VARIOUS                              Litigation              UNDETERMINED
        LLC-BARTHELEMY, RICHARD
        1001 STEELE CANYON ROAD     ACCOUNT NO.: NOT AVAILABLE
        NAPA, CA 94558


3.12994 ST. JEAN, VIRGINIA                    VARIOUS                              Litigation              UNDETERMINED
        188 MORAGA WAY
        ORINDA, CA 94563            ACCOUNT NO.: NOT AVAILABLE


3.12995 STACEY, JULIE                         VARIOUS                              Litigation              UNDETERMINED
        260 HOOVER ROAD
        SOQUEL, CA 95073            ACCOUNT NO.: NOT AVAILABLE


3.12996 STACY, MILDRED                        VARIOUS                              Litigation              UNDETERMINED
        12270 RIO OSO ROAD
        AUBURN, CA 95602            ACCOUNT NO.: NOT AVAILABLE




                                        Page 1212 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 115
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.12997 STACY, RACHELLE                        VARIOUS                              Litigation              UNDETERMINED
        128 PURPLE SAGE LANE
        RIDGECREST, CA 93555         ACCOUNT NO.: NOT AVAILABLE


3.12998 STACY'S DAYCARE-KELLY,                 VARIOUS                              Litigation              UNDETERMINED
        STACEY
        36533 SHOREHAVEN PL          ACCOUNT NO.: NOT AVAILABLE
        NEWARK, CA 94560


3.12999 STAEHLE, CAROLYN                       VARIOUS                              Litigation              UNDETERMINED
        26570 RANCHO SAN CARLOS
        ROAD                         ACCOUNT NO.: NOT AVAILABLE
        CARMEL, CA 93923


3.13000 STAFF, MERCURY INS                     VARIOUS                              Litigation              UNDETERMINED
        FORMEGAN
        480 ALBORAN SEA CIRCLE       ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95834


3.13001 STAGE, GRANT                           VARIOUS                              Litigation              UNDETERMINED
        618 CODDING DR
        SANTA ROSA, CA 95405         ACCOUNT NO.: NOT AVAILABLE


3.13002 STAGEMEDIA-KALOUSEK, JAKUB         VARIOUS                                  Litigation              UNDETERMINED
        1695 18TH STREET
        APT. 311                   ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94107


3.13003 STAGGS, TIM                            VARIOUS                              Litigation              UNDETERMINED
        2779 PROSSER ROAD
        SEBASTOPOL, CA 95472         ACCOUNT NO.: NOT AVAILABLE


3.13004 STAHL, DAVID                           VARIOUS                              Litigation              UNDETERMINED
        729 EUREKA CANYON ROAD
        WATONSVILLE,, CA 95076       ACCOUNT NO.: NOT AVAILABLE


3.13005 STAHR COMPUTERS-STAHR,                 VARIOUS                              Litigation              UNDETERMINED
        WILL
        4201 JACOBUS DR              ACCOUNT NO.: NOT AVAILABLE
        GARDEN VALLEY, CA 95633


3.13006 STAIRS, SETH                           VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 14198
        1171 W. KEATS AVE.           ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93650




                                         Page 1213 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 116
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13007 STALWORK CONSTRUCTION INC               VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 391
        848 VIA ESTEBEN               ACCOUNT NO.: NOT AVAILABLE
        SAN LUIS OBISPO, CA 93406


3.13008 STANALAND SR, MICHAEL W                 VARIOUS                              Litigation              UNDETERMINED
        4363 CLIPPER DR
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.13009 STANBERY, LETITIA                       VARIOUS                              Litigation              UNDETERMINED
        2891 BUCKBOARD RD.
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.13010 STANDART, EVELYN / WAYNE                VARIOUS                              Litigation              UNDETERMINED
        1029 SOUTH MAYFAIR AVE
        DALY CITY, CA 94015           ACCOUNT NO.: NOT AVAILABLE


3.13011 STANDLEY, MICHELLE                      VARIOUS                              Litigation              UNDETERMINED
        3250 ATHOLL RD
        PO BOX 1931                   ACCOUNT NO.: NOT AVAILABLE
        LUCERNE, CA 95458


3.13012 STANDLOCK BOTTLE SHOP,                  VARIOUS                              Litigation              UNDETERMINED
        DHARAMVIR SEHDEV
        320 S. CANNON WAY             ACCOUNT NO.: NOT AVAILABLE
        COLFAX, CA 95713


3.13013 STANFORD AVE AUTOMOTIVE-                VARIOUS                              Litigation              UNDETERMINED
        WEAVER, JENNIFER
        110 STANFORD AVE              ACCOUNT NO.: NOT AVAILABLE
        SANTA CRUZ, CA 95062


3.13014 STANFORD, ALEX                          VARIOUS                              Litigation              UNDETERMINED
        15328 AVE 22
        CHOWCHILLA, CA 93610          ACCOUNT NO.: NOT AVAILABLE


3.13015 STANLEY BOREN; CHRISTIE                 VARIOUS                              Litigation              UNDETERMINED
        NOBLE
        BRAYTON PURCELL, LLP          ACCOUNT NO.: NOT AVAILABLE
        226 RUSH LANDING ROAD, P.O
        BOX 6169
        NOVATO, CA 94949-6169


3.13016 STANLEY MACKLIN, NATIONAL               VARIOUS                              Litigation              UNDETERMINED
        SUBROGATION AS SUBROGEE
        FOR                           ACCOUNT NO.: NOT AVAILABLE
        P.O. BOX 11839
        NEWARK, CA 07101-8138



                                          Page 1214 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 117
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13017 STANLEY, JEFF                         VARIOUS                              Litigation              UNDETERMINED
        988 LYNN CT
        RIPON, CA 95366             ACCOUNT NO.: NOT AVAILABLE


3.13018 STANLEY, ROBERT                       VARIOUS                              Litigation              UNDETERMINED
        PO BOX 302
        CARLOTTA, CA 95528          ACCOUNT NO.: NOT AVAILABLE


3.13019 STANLEY, WAYNE                        VARIOUS                              Litigation              UNDETERMINED
        4273 MAPLE AVE.
        OAKLAND, CA 94602           ACCOUNT NO.: NOT AVAILABLE


3.13020 STANLEY, WILLIAM                      VARIOUS                              Litigation              UNDETERMINED
        4409 CLIPPER DRIVE
        DISCOVERY BAY, CA 94505     ACCOUNT NO.: NOT AVAILABLE


3.13021 STANOVICH, JANET                      VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1258
        COARSEGOLD, CA 93614        ACCOUNT NO.: NOT AVAILABLE


3.13022 STANTON, CRAIG                        VARIOUS                              Litigation              UNDETERMINED
        4133 YELLOW WOOD RD
        OROVILLE, CA 95965          ACCOUNT NO.: NOT AVAILABLE


3.13023 STAPLETON, FRED                       VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1012
        EL DORADO, CA 95623         ACCOUNT NO.: NOT AVAILABLE


3.13024 STARBRITE MARKET-SINGH,               VARIOUS                              Litigation              UNDETERMINED
        KARNAIL
        893 DELMAS AVENUE           ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95125


3.13025 STARICK, DANIEL                       VARIOUS                              Litigation              UNDETERMINED
        2260 N. MAIN ST.
        114                         ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.13026 STARK-DAVIDSON, RHONDA                VARIOUS                              Litigation              UNDETERMINED
        1937 WINDWARD POINT
        DISCOVERY BAY, CA 94505     ACCOUNT NO.: NOT AVAILABLE


3.13027 STARLING, HARRY                       VARIOUS                              Litigation              UNDETERMINED
        2205 HILLTOP DR. # 6004
        REDDING, CA 96002           ACCOUNT NO.: NOT AVAILABLE




                                        Page 1215 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 118
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13028 STARSTRUCK PRODUCTIONS                  VARIOUS                              Litigation              UNDETERMINED
        DBA STARSTRUCK THEATRE,
        LORI STOKES (OWNER)           ACCOUNT NO.: NOT AVAILABLE
        43575 MISSION BLVD. #616
        FREMONT, CA 94539


3.13029 STAT AND ARROW-MCNOLTY,                 VARIOUS                              Litigation              UNDETERMINED
        CHRIS
        6500 CLEARWATER CREEK WAY     ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93311


3.13030 STATE FARM                              VARIOUS                              Litigation              UNDETERMINED
        340 JAMES WAY, STE 230
        7165 SYCAMORE ROAD            ACCOUNT NO.: NOT AVAILABLE
        PISMO BEACH, CA 93449


3.13031 STATE FARM                              VARIOUS                              Litigation              UNDETERMINED
        PO BOX 106173
        ALTANTA, CA 30348-6173        ACCOUNT NO.: NOT AVAILABLE


3.13032 STATE FARM                              VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 106172
        ATLANTA, CA 30348-6172        ACCOUNT NO.: NOT AVAILABLE


3.13033 STATE FARM                              VARIOUS                              Litigation              UNDETERMINED
        PO BOX 106169
        ATLANTA, CA 30348             ACCOUNT NO.: NOT AVAILABLE


3.13034 STATE FARM (MISSION)                    VARIOUS                              Litigation              UNDETERMINED
        DAVID J. KESTENBAUM,
        GROTEFELD HOFFMANN,           ACCOUNT NO.: NOT AVAILABLE
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.13035 STATE FARM (STOLFO)                     VARIOUS                              Litigation              UNDETERMINED
        LAW OFFICES OF TODD F.
        HAINES                        ACCOUNT NO.: NOT AVAILABLE
        30495 CANWOOD ST.
        HILLS, CA 91301


3.13036 STATE FARM (VERMILYER)                  VARIOUS                              Litigation              UNDETERMINED
        WATKINS & LETOFSKY, LLP
        2900 S. HARBOR BLVD., SUITE   ACCOUNT NO.: NOT AVAILABLE
        240
        SANTA ANA, CA 92704




                                          Page 1216 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 119
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13037 STATE FARM C/O                          VARIOUS                              Litigation              UNDETERMINED
        STUARTLIPPMAN &
        ASSOCIATES-JONES, ALEX        ACCOUNT NO.: NOT AVAILABLE
        5447 E 5TH STREET, 110
        TUCSON, CA 85711


3.13038 STATE FARM FOR ROACH                    VARIOUS                              Litigation              UNDETERMINED
        CA
                                      ACCOUNT NO.: NOT AVAILABLE


3.13039 STATE FARM INS, C/O STUART-             VARIOUS                              Litigation              UNDETERMINED
        LIPPMAN & ASSOCIATES INC
        5447 E 5TH STREET #110        ACCOUNT NO.: NOT AVAILABLE
        RICHMOND
        RICHMOND, CA


3.13040 STATE FARM INSURANCE                    VARIOUS                              Litigation              UNDETERMINED
        PO BOX 52250
        PHOENIX, CA 85072             ACCOUNT NO.: NOT AVAILABLE


3.13041 STATE FARM INSURANCE,                   VARIOUS                              Litigation              UNDETERMINED
        ATTN: TEAM
        PO BOX 52250                  ACCOUNT NO.: NOT AVAILABLE
        PHOENIX, CA 85072


3.13042 STATE FARM INSURANCE-                   VARIOUS                              Litigation              UNDETERMINED
        SANDERS, SUSIE
        PO BOX 52250                  ACCOUNT NO.: NOT AVAILABLE
        PHOENIX, CA 85072


3.13043 STATE FARM(VERMILYER) V                 VARIOUS                              Litigation              UNDETERMINED
        PG&E, BRIAN LETOFSKY, ESQ.
        915 TUSTIN RD. (CUST ADDR)    ACCOUNT NO.: NOT AVAILABLE
        PRUNEDALE, CA 93907


3.13044 STATE FARM, C/O NATIONAL                VARIOUS                              Litigation              UNDETERMINED
        SERVICE BUREAU
        18912 N CREEK PKWY #205       ACCOUNT NO.: NOT AVAILABLE
        BOTHELL, CA 98011


3.13045 STATE FARM, FIRE CAUSE                  VARIOUS                              Litigation              UNDETERMINED
        ANALYSIS- PACIFIC
        PROPERTIES                    ACCOUNT NO.: NOT AVAILABLE
        220 OLIVE STREET UNIT B
        SANTA ROSA, CA


3.13046 STATE FARM, MONICA OQVIST -             VARIOUS                              Litigation              UNDETERMINED
        INSURED
        PO BOX 106169                 ACCOUNT NO.: NOT AVAILABLE
        ATLANTA, CA 30348-6169

                                          Page 1217 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 120
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13047 STATE FARM, NAIM NAZZAL                 VARIOUS                              Litigation              UNDETERMINED
        P O BOX 106173
        ATLANTA, CA 30348             ACCOUNT NO.: NOT AVAILABLE


3.13048 STATE FARM, PRITPAL SINGH               VARIOUS                              Litigation              UNDETERMINED
        SHERGILL
        PO BOX 4155                   ACCOUNT NO.: NOT AVAILABLE
        SARASOTA, CA 34230-4155


3.13049 STATE FARM, SCOTT A. GRANT.             VARIOUS                              Litigation              UNDETERMINED
        PO BOX 106169
        5864 GLENEAGLES CIR, SAN      ACCOUNT NO.: NOT AVAILABLE
        JOSE.
        ATLANTA, CA 30348-6169


3.13050 STATE FARM, SUBROGATION                 VARIOUS                              Litigation              UNDETERMINED
        SERVICES
        P.O. BOX 106172               ACCOUNT NO.: NOT AVAILABLE
        ATLANTA, CA 30348-6172


3.13051 STATE FARM, ZADRAVEC,                   VARIOUS                              Litigation              UNDETERMINED
        FRANK
        PO BOX106172                  ACCOUNT NO.: NOT AVAILABLE
        207 CLAUS COURT
        APTOS, CA


3.13052 STATE FARM/B&C TRUCK PARTS              VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 52250
        PHOENIX, CA 85072-2250        ACCOUNT NO.: NOT AVAILABLE


3.13053 STATE FARM-BARBOSA,                     VARIOUS                              Litigation              UNDETERMINED
        ROBERTA
        PO BOX 52250                  ACCOUNT NO.: NOT AVAILABLE
        PHOENIX, CA 85072-2250


3.13054 STATE FARM-FONG, FANNY                  VARIOUS                              Litigation              UNDETERMINED
        PO BOX 52250
        PHOENIX, CA 85072             ACCOUNT NO.: NOT AVAILABLE


3.13055 STATE OF CA-BRADY, MICHAEL              VARIOUS                              Litigation              UNDETERMINED
        891 STAGECOACH RD
        ARROYO GRANDE, CA 93420       ACCOUNT NO.: NOT AVAILABLE


3.13056 STATE OF CALIFORNIA-RAI,                VARIOUS                              Litigation              UNDETERMINED
        SHREENA
        PO BOX 989052 MS 403          ACCOUNT NO.: NOT AVAILABLE
        WEST SACRAMENTO, CA 95798




                                          Page 1218 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 121
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13057 STATHIS, PETER                         VARIOUS                              Litigation              UNDETERMINED
        317 PALOMAR DR
        REDWOOD CITY, CA 94062       ACCOUNT NO.: NOT AVAILABLE


3.13058 STAUFFER, CHAD                         VARIOUS                              Litigation              UNDETERMINED
        10259 HARLEY LEIGHTON
        REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.13059 STAY GOLD-HERBERS, JASON               VARIOUS                              Litigation              UNDETERMINED
        2635 SAN PABLO AVE
        OAKLAND, CA 94612            ACCOUNT NO.: NOT AVAILABLE


3.13060 STCLAIR, JULIE                         VARIOUS                              Litigation              UNDETERMINED
        7921 HARVARD DRIVE
        BEN LOMOND, CA 95005         ACCOUNT NO.: NOT AVAILABLE


3.13061 STEADMAN, DON                          VARIOUS                              Litigation              UNDETERMINED
        13202 TIERRA OAKS DR
        REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.13062 STEAGER, JOSHUA                        VARIOUS                              Litigation              UNDETERMINED
        269 MOORLAND ST
        VALLEJO, CA 94590            ACCOUNT NO.: NOT AVAILABLE


3.13063 STECHMEYER, BETTY                      VARIOUS                              Litigation              UNDETERMINED
        30301 SHERWOOD RD.
        FORT BRAGG, CA 95437         ACCOUNT NO.: NOT AVAILABLE


3.13064 STECK, BARBARA                         VARIOUS                              Litigation              UNDETERMINED
        559 CIRCLE DRIVE NORTH
        FRESNO, CA 93704             ACCOUNT NO.: NOT AVAILABLE


3.13065 STECK, JOHN                            VARIOUS                              Litigation              UNDETERMINED
        5848 LEAN WAY
        SAN JOSE, CA 95123           ACCOUNT NO.: NOT AVAILABLE


3.13066 STEED, BERT                            VARIOUS                              Litigation              UNDETERMINED
        6410 LONGRIDGE COURT
        FORESTHILL, CA 95631         ACCOUNT NO.: NOT AVAILABLE


3.13067 STEED, SCOTT                           VARIOUS                              Litigation              UNDETERMINED
        569 MOUNTAINVIEW AVENUE
        BELMONT, CA 94002            ACCOUNT NO.: NOT AVAILABLE


3.13068 STEED, SHAWNA                          VARIOUS                              Litigation              UNDETERMINED
        16080 DAM RD APT D14
        CLEARLAKE, CA 95422          ACCOUNT NO.: NOT AVAILABLE


                                         Page 1219 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 122
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13069 STEEGE, TABITHA/RYAN                    VARIOUS                              Litigation              UNDETERMINED
        4501 N DUKE AVE
        FRESNO, CA 93727              ACCOUNT NO.: NOT AVAILABLE


3.13070 STEELE, DOROTHY                         VARIOUS                              Litigation              UNDETERMINED
        1060 CLUBHOUSE DR
        SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.13071 STEELE, GEROLD                          VARIOUS                              Litigation              UNDETERMINED
        6713 CRATER DR
        SHINGLETOWN, CA 96088         ACCOUNT NO.: NOT AVAILABLE


3.13072 STEELE, LESLEY                          VARIOUS                              Litigation              UNDETERMINED
        12685 LOMPICO RD
        FELTON, CA 95018              ACCOUNT NO.: NOT AVAILABLE


3.13073 STEELE, STANLEY                         VARIOUS                              Litigation              UNDETERMINED
        7 W. NORWICH DRIVE
        STOCKTON, CA 95207            ACCOUNT NO.: NOT AVAILABLE


3.13074 STEENLARSEN, ROSIE                      VARIOUS                              Litigation              UNDETERMINED
        PO BOX 508
        OCCIDENTAL, CA 95465          ACCOUNT NO.: NOT AVAILABLE


3.13075 STEEP, LISA                             VARIOUS                              Litigation              UNDETERMINED
        14130 TULI LANE # 1
        CLEARLAKE, CA 95422           ACCOUNT NO.: NOT AVAILABLE


3.13076 STEFFEN, NANCE                          VARIOUS                              Litigation              UNDETERMINED
        1024 DOLORES WAY
        SACRAMENTO, CA 95816          ACCOUNT NO.: NOT AVAILABLE


3.13077 STEGER, NANCI                           VARIOUS                              Litigation              UNDETERMINED
        1880 5TH ST
        COLUSA, CA 95932              ACCOUNT NO.: NOT AVAILABLE


3.13078 STEIER, JOYCE                           VARIOUS                              Litigation              UNDETERMINED
        130 WESTGATE DRIVE
        SAN FRANCISCO, CA 94127       ACCOUNT NO.: NOT AVAILABLE


3.13079 STEIGLER, MIKE                          VARIOUS                              Litigation              UNDETERMINED
        2915 TEPUSQUET ROAD
        SANTA MARIA, CA 93454         ACCOUNT NO.: NOT AVAILABLE


3.13080 STEIN, MICHAEL                          VARIOUS                              Litigation              UNDETERMINED
        3612 VISTA CHARONOAKS
        WALNUT CREE, CA 94598         ACCOUNT NO.: NOT AVAILABLE


                                          Page 1220 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 123
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13081 STEINBECK, BARBARA                     VARIOUS                              Litigation              UNDETERMINED
        1541 SW WALLULA DR
        GRESHAM, CA 97080            ACCOUNT NO.: NOT AVAILABLE


3.13082 STEINEBRUNNER, INGE                    VARIOUS                              Litigation              UNDETERMINED
        1802 BRADDOCK CT
        SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.13083 STEINER, PAUL                          VARIOUS                              Litigation              UNDETERMINED
        9 CYPRESS CT.
        SAN CARLOS, CA 94070         ACCOUNT NO.: NOT AVAILABLE


3.13084 STEINER, REBECCA                       VARIOUS                              Litigation              UNDETERMINED
        2158 QUAIL CT
        VALLEY SPRINGS, CA 95252     ACCOUNT NO.: NOT AVAILABLE


3.13085 STEINFELD, CHRIS                       VARIOUS                              Litigation              UNDETERMINED
        3303 WOOD VALLEY RD
        SONOMA, CA 95476             ACCOUNT NO.: NOT AVAILABLE


3.13086 STEINKAMP AVILES, KATHY                VARIOUS                              Litigation              UNDETERMINED
        PO BOX 822
        20419 KUTCI DRIVE            ACCOUNT NO.: NOT AVAILABLE
        MI WUK VILLAGE, CA 95346


3.13087 STEINKUHLER, LISA                      VARIOUS                              Litigation              UNDETERMINED
        3423 PENNSYLVANIA CMN,
        FREMONT, CA 94536            ACCOUNT NO.: NOT AVAILABLE


3.13088 STEINMETZ, MONA                        VARIOUS                              Litigation              UNDETERMINED
        27270 BARTON RD
        PIONEER, CA 95666            ACCOUNT NO.: NOT AVAILABLE


3.13089 STEINWAND, ANNA                        VARIOUS                              Litigation              UNDETERMINED
        306 BAR W RD.
        CARLOTTA, CA 95528           ACCOUNT NO.: NOT AVAILABLE


3.13090 STELZNER, ERIKA                        VARIOUS                              Litigation              UNDETERMINED
        26745 MARSH CREEK RD
        BRENTWOOD, CA 94513          ACCOUNT NO.: NOT AVAILABLE


3.13091 STEMEN, CHARLOTTE                      VARIOUS                              Litigation              UNDETERMINED
        27042 SOWLES ROAD
        GALT, CA 95632               ACCOUNT NO.: NOT AVAILABLE




                                         Page 1221 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 124
                                                       of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.13092 STENBERG, CARL                            VARIOUS                              Litigation              UNDETERMINED
        24200 RAMSEY RIDGE RD.
        FORT BRAGG, CA 95437            ACCOUNT NO.: NOT AVAILABLE


3.13093 STEPHAN, DANIELA                          VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 4635
        CARMEL, CA 93921                ACCOUNT NO.: NOT AVAILABLE


3.13094 STEPHAN, DON                              VARIOUS                              Litigation              UNDETERMINED
        8200 DESCHUTES RD
        PALO CEDRO, CA 96073            ACCOUNT NO.: NOT AVAILABLE


3.13095 STEPHEN DRISCOLL,                         VARIOUS                              Litigation              UNDETERMINED
        STEPHANIE DRISCOLL
        LAW OFFICE OF THERESA A.        ACCOUNT NO.: NOT AVAILABLE
        BAUMGARTNER
        1630 N. MAIN STREET, STE. 346
        WALNUT CREEK, CA 4596


3.13096 STEPHEN PREE/ATTY                         VARIOUS                              Litigation              UNDETERMINED
        PATTERSON, DONALD
        PATTERSON, ESQ.                 ACCOUNT NO.: NOT AVAILABLE
        3260 BLUME DR. STE 410
        MORAGA, CA 94806


3.13097 STEPHEN, GEORGE L                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 309
        COPPEROPOLIS, CA 95228          ACCOUNT NO.: NOT AVAILABLE


3.13098 STEPHEN, SUNIL AND CAROLINE               VARIOUS                              Litigation              UNDETERMINED
        15145 BLOSSOM HILL ROAD
        LOS GATOS, CA 95032             ACCOUNT NO.: NOT AVAILABLE


3.13099 STEPHENS, ANNE                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1029
        BEN LOMOND, CA 95005            ACCOUNT NO.: NOT AVAILABLE


3.13100 STEPHENS, BEVERLY                         VARIOUS                              Litigation              UNDETERMINED
        1101 KADOTA AVE
        ATWATER, CA 95301               ACCOUNT NO.: NOT AVAILABLE


3.13101 STEPHENS, DUANE                           VARIOUS                              Litigation              UNDETERMINED
        75 HILL RD
        BERKELEY, CA 94708              ACCOUNT NO.: NOT AVAILABLE


3.13102 STEPHENS, JANICE                          VARIOUS                              Litigation              UNDETERMINED
        4631 QUIGG DR
        APT 1453                        ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95409

                                            Page 1222 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 125
                                                          of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13103 STEPHENS, JULIE                       VARIOUS                              Litigation              UNDETERMINED
        19691 HWY 36
        CARLOTTA, CA 95528          ACCOUNT NO.: NOT AVAILABLE


3.13104 STEPHENS, KELLY                       VARIOUS                              Litigation              UNDETERMINED
        48 CALLE DE LOS OSITOS
        CARMEL VALLEY, CA 93924     ACCOUNT NO.: NOT AVAILABLE


3.13105 STEPHENS, KRISTIN                     VARIOUS                              Litigation              UNDETERMINED
        21525 MADRONE DR
        LOS GATOS, CA 95033         ACCOUNT NO.: NOT AVAILABLE


3.13106 STEPHENS, LAYTON LEE                  VARIOUS                              Litigation              UNDETERMINED
        6938 LANGLEY CYN RD
        SALINAS, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.13107 STEPHENS, MARY                        VARIOUS                              Litigation              UNDETERMINED
        PO BOX 36
        KYBURZ, CA 95720            ACCOUNT NO.: NOT AVAILABLE


3.13108 STEPHENS, TED                         VARIOUS                              Litigation              UNDETERMINED
        P, O. BOX 169
        YORKVILLE, CA 95494         ACCOUNT NO.: NOT AVAILABLE


3.13109 STEPHENSON, NICOL                     VARIOUS                              Litigation              UNDETERMINED
        17002 ACACIA WAY
        CLEARLAKE OAKS, CA 95423    ACCOUNT NO.: NOT AVAILABLE


3.13110 STEPHENSON, PAULINE                   VARIOUS                              Litigation              UNDETERMINED
        1732 CARSON WOODS ROAD
        FORTUNA, CA 95540           ACCOUNT NO.: NOT AVAILABLE


3.13111 STEPHENSON, PEDRA                     VARIOUS                              Litigation              UNDETERMINED
        1743 HARROLD ST
        RICHMOND, CA 94801          ACCOUNT NO.: NOT AVAILABLE


3.13112 STEPPS, KEVIN                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 601
        MURPHYS, CA 95247           ACCOUNT NO.: NOT AVAILABLE


3.13113 STEREOGUYZ-WILSON, CHAD               VARIOUS                              Litigation              UNDETERMINED
        2451 ABERDEEN LN
        DISCOVERY BAY, CA 94505     ACCOUNT NO.: NOT AVAILABLE




                                        Page 1223 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 126
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13114 STERLING FOODS CARAVAN-                VARIOUS                              Litigation              UNDETERMINED
        RUGGERI, MARIA
        33300 WESTERN AVE            ACCOUNT NO.: NOT AVAILABLE
        UNION CITY, CA 94587


3.13115 STERLING, HALEY                        VARIOUS                              Litigation              UNDETERMINED
        PO BOX 901
        CARUTHERS, CA 93609          ACCOUNT NO.: NOT AVAILABLE


3.13116 STERN, ANDREW                          VARIOUS                              Litigation              UNDETERMINED
        1443 HAWTHORNE TERRACE
        BERKELEY, CA 94708           ACCOUNT NO.: NOT AVAILABLE


3.13117 STERN, PHILIP                          VARIOUS                              Litigation              UNDETERMINED
        100 WINDWALKER WAY
        NOVATO, CA 94945             ACCOUNT NO.: NOT AVAILABLE


3.13118 STERRY, LISHA                          VARIOUS                              Litigation              UNDETERMINED
        818 BARNESON AVE,
        SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE


3.13119 STEVENS, DOUGLAS                       VARIOUS                              Litigation              UNDETERMINED
        18681 SUGAR LOAF RD
        JACKSON, CA 95642            ACCOUNT NO.: NOT AVAILABLE


3.13120 STEVENS, GREGORY                       VARIOUS                              Litigation              UNDETERMINED
        12906 YORKMONT SR
        2050 MONUMENT BLVD SPACE     ACCOUNT NO.: NOT AVAILABLE
        12
        PLEASANT HILL, CA 94523


3.13121 STEVENS, HARRIET                       VARIOUS                              Litigation              UNDETERMINED
        6 ANDOVER CIRCLE
        SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE


3.13122 STEVENS, JANICE                        VARIOUS                              Litigation              UNDETERMINED
        2 MARINA BLVD
        12A4                         ACCOUNT NO.: NOT AVAILABLE
        PITTSBURG, CA 94565


3.13123 STEVENS, KIM-MARIE                     VARIOUS                              Litigation              UNDETERMINED
        3268 MICHAEL DRIVE
        MARINA, CA 93933             ACCOUNT NO.: NOT AVAILABLE


3.13124 STEVENS, MEGAN                         VARIOUS                              Litigation              UNDETERMINED
        1206 JOHNSON AVE
        MARYSVILLE, CA 95901         ACCOUNT NO.: NOT AVAILABLE



                                         Page 1224 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 127
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13125 STEVENS, MONICA                         VARIOUS                              Litigation              UNDETERMINED
        CA
                                      ACCOUNT NO.: NOT AVAILABLE


3.13126 STEVENS, ROBERT & CINDY                 VARIOUS                              Litigation              UNDETERMINED
        3755 CHARMSTONE WAY
        IONE, CA 95640                ACCOUNT NO.: NOT AVAILABLE


3.13127 STEVENSON, KENNETH                      VARIOUS                              Litigation              UNDETERMINED
        3081 BEAU PRE DRIVE
        MCKINLEYVILLE, CA 95519       ACCOUNT NO.: NOT AVAILABLE


3.13128 STEVENSON, MAYNARD                      VARIOUS                              Litigation              UNDETERMINED
        24785 PROSPECT AVE
        LOS ALTOS HILLS, CA 94022     ACCOUNT NO.: NOT AVAILABLE


3.13129 STEVER, CHILD                           VARIOUS                              Litigation              UNDETERMINED
        CA
                                      ACCOUNT NO.: NOT AVAILABLE


3.13130 STEVER, SUE                             VARIOUS                              Litigation              UNDETERMINED
        27832 N HIGHWAY 1
        FORT BRAGG, CA 95437          ACCOUNT NO.: NOT AVAILABLE


3.13131 STEWARD, JOHN                           VARIOUS                              Litigation              UNDETERMINED
        623 1/2 GRACE WAY
        SCOTTS VALLEY, CA 95066       ACCOUNT NO.: NOT AVAILABLE


3.13132 STEWARD, JOHN                           VARIOUS                              Litigation              UNDETERMINED
        623 1/2 GRACE WAY
        SCOTTS VALLEY, CA 95066       ACCOUNT NO.: NOT AVAILABLE


3.13133 STEWART MILLER/RICHARD                  VARIOUS                              Litigation              UNDETERMINED
        ROTH
        82-92 SOTHERN HEIGHTS BLVD.   ACCOUNT NO.: NOT AVAILABLE
        SAN RAFAEL, CA


3.13134 STEWART, CARRISA                        VARIOUS                              Litigation              UNDETERMINED
        1876 SUGAR PINE WAY
        VALLECITO, CA 95251           ACCOUNT NO.: NOT AVAILABLE


3.13135 STEWART, DAVID                          VARIOUS                              Litigation              UNDETERMINED
        50140 MEADOW VIEW DRIVE
        OAKHURST, CA 93644            ACCOUNT NO.: NOT AVAILABLE




                                          Page 1225 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 128
                                                        of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.13136 STEWART, DUANE                            VARIOUS                              Litigation              UNDETERMINED
        6613 CIPPONERI CIR
        RIVERBANK, CA 95367             ACCOUNT NO.: NOT AVAILABLE


3.13137 STEWART, GRACEANN                         VARIOUS                              Litigation              UNDETERMINED
        162 DEL MONTE ROAD
        HALF MOON BAY, CA 94019         ACCOUNT NO.: NOT AVAILABLE


3.13138 STEWART, HARRY                            VARIOUS                              Litigation              UNDETERMINED
        0638013577
        BRENTWOOD, CA 94513             ACCOUNT NO.: NOT AVAILABLE


3.13139 STEWART, KIM                              VARIOUS                              Litigation              UNDETERMINED
        3483 BLACK HAWK ROAD
        LAFAYETTE, CA 94549             ACCOUNT NO.: NOT AVAILABLE


3.13140 STEWART, PAULA                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 325
        834 FOX CREEK ROAD              ACCOUNT NO.: NOT AVAILABLE
        CARLOTTA, CA 95528


3.13141 STEWART, WINONA                           VARIOUS                              Litigation              UNDETERMINED
        P. O. BOX 7561/ 2 PALOU SE OF
        SECOND AVE.                     ACCOUNT NO.: NOT AVAILABLE
        CARMEL BY THE SEA, CA 93921


3.13142 STIEB, STEVEN                             VARIOUS                              Litigation              UNDETERMINED
        PO BOX 724
        CLEMENTS, CA 95227              ACCOUNT NO.: NOT AVAILABLE


3.13143 STIER, DAVID                              VARIOUS                              Litigation              UNDETERMINED
        80 NORLYN DRIVE
        WALNUT CREEK, CA 94596          ACCOUNT NO.: NOT AVAILABLE


3.13144 STIERS, SUSANA                            VARIOUS                              Litigation              UNDETERMINED
        3280 LONGVIEW DRIVE
        SAN BRUNO, CA 94066             ACCOUNT NO.: NOT AVAILABLE


3.13145 STIGER, ANNA                              VARIOUS                              Litigation              UNDETERMINED
        2729 W FAIR MONT AVE
        APT 204                         ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93705


3.13146 STILES, MARK                              VARIOUS                              Litigation              UNDETERMINED
        4597 LINCOLN DR
        CONCORD, CA 94521               ACCOUNT NO.: NOT AVAILABLE




                                            Page 1226 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 129
                                                          of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13147 STILLMAN, JAMES                         VARIOUS                              Litigation              UNDETERMINED
        11945 LARKSPUR LN
        GRASS VALLEY, CA 95949        ACCOUNT NO.: NOT AVAILABLE


3.13148 STILLMAN, JESSE                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 391
        LUCERNE, CA 95458             ACCOUNT NO.: NOT AVAILABLE


3.13149 STILLMAN, SHANE                         VARIOUS                              Litigation              UNDETERMINED
        11420 CHILDS AVE
        LE GRAND, CA 95333            ACCOUNT NO.: NOT AVAILABLE


3.13150 STILTNER, ROSIE                         VARIOUS                              Litigation              UNDETERMINED
        1193 HERMAN ST
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.13151 STIMPLE, STEVEN                         VARIOUS                              Litigation              UNDETERMINED
        3167 CORDOVA WAY
        LAFAYETTE, CA 94549           ACCOUNT NO.: NOT AVAILABLE


3.13152 STINE, MARY                             VARIOUS                              Litigation              UNDETERMINED
        5 NICOLE CIRCLE
        SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.13153 STINNETT, CHUCK                         VARIOUS                              Litigation              UNDETERMINED
        17450 JESUS MARIA ROAD
        MOUNTAIN RANCH, CA            ACCOUNT NO.: NOT AVAILABLE


3.13154 STINNETT, PAT                           VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 772
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.13155 STINSON, NORM                           VARIOUS                              Litigation              UNDETERMINED
        3861 MEADOW WOOD DR
        EL DORADO HILLS, CA 95762     ACCOUNT NO.: NOT AVAILABLE


3.13156 STIRLING, KAREN                         VARIOUS                              Litigation              UNDETERMINED
        3414 KELLY ST
        HAYWARD, CA 94541             ACCOUNT NO.: NOT AVAILABLE


3.13157 STOBING, CHRISTINA                      VARIOUS                              Litigation              UNDETERMINED
        1962 UNIVERSITY AVE
        BERKELEY, CA 94704            ACCOUNT NO.: NOT AVAILABLE




                                          Page 1227 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 130
                                                        of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.13158 STOCKEL, JOE                              VARIOUS                              Litigation              UNDETERMINED
        SEAN GAVIN
        3947 LENNANE DRIVE, SUITE 120   ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA


3.13159 STOCKTON AUTO CENTER                      VARIOUS                              Litigation              UNDETERMINED
        ASSOCIATION, VINCENT RICE
        3158 AUTO CENTER CIRCLE         ACCOUNT NO.: NOT AVAILABLE
        SUITE A
        STOCKTON, CA 95212


3.13160 STOCKTON'S WONDERFUL                      VARIOUS                              Litigation              UNDETERMINED
        ICECREAM-CHOUMWER, VEENA
        8532 HORNSBY DRIVE              ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95212


3.13161 STODDARD, CAROL                           VARIOUS                              Litigation              UNDETERMINED
        17243 NILE RIVER DRIVE
        SONORA, CA 95370                ACCOUNT NO.: NOT AVAILABLE


3.13162 STODDARD, FAITH                           VARIOUS                              Litigation              UNDETERMINED
        6719 LEON DR
        SALINAS, CA 93907               ACCOUNT NO.: NOT AVAILABLE


3.13163 STODDARD, TODD                            VARIOUS                              Litigation              UNDETERMINED
        4464 COVE LANE
        DISCOVERY BAY, CA 94505         ACCOUNT NO.: NOT AVAILABLE


3.13164 STOFER, MARK                              VARIOUS                              Litigation              UNDETERMINED
        520 LOMA ALTA RD
        CARMEL, CA 93923                ACCOUNT NO.: NOT AVAILABLE


3.13165 STOKES, ELAINA                            VARIOUS                              Litigation              UNDETERMINED
        61501 INDIAN VALLEY RD.
        SAN MIGUEL, CA 93451            ACCOUNT NO.: NOT AVAILABLE


3.13166 STOKES, PAT                               VARIOUS                              Litigation              UNDETERMINED
        PO BOX 560
        7222 MCCORMACK, RIO VISTA       ACCOUNT NO.: NOT AVAILABLE
        CA
        RIO VISTA, CA 94571


3.13167 STOKES, ROBERT                            VARIOUS                              Litigation              UNDETERMINED
        6005 OAKBRIDGE CT
        CITRUS HEIGHTS, CA 95621        ACCOUNT NO.: NOT AVAILABLE


3.13168 STOKLEY, JOSEPH                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1231
        BETHEL ISLAND, CA 94511         ACCOUNT NO.: NOT AVAILABLE

                                            Page 1228 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 131
                                                          of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13169 STOLFO, ABBY                          VARIOUS                              Litigation              UNDETERMINED
        1770 PINE ST., # 504
        SAN FRANCISCO, CA 94109     ACCOUNT NO.: NOT AVAILABLE


3.13170 STOLL, RAY                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 987
        1147 GREENSBORO WAY         ACCOUNT NO.: NOT AVAILABLE
        ARNOLD, CA 95223


3.13171 STOLTEY, CHRISTINE                    VARIOUS                              Litigation              UNDETERMINED
        2167 N DOUTY ST
        HANFORD, CA 93230           ACCOUNT NO.: NOT AVAILABLE


3.13172 STOLTZ, ANN                           VARIOUS                              Litigation              UNDETERMINED
        1411 LOYALL VALLEY ROAD
        SONOMA, CA 95476            ACCOUNT NO.: NOT AVAILABLE


3.13173 STONE, CAMERON                        VARIOUS                              Litigation              UNDETERMINED
        1076 ASHFORD LN
        LINCOLN, CA 95648           ACCOUNT NO.: NOT AVAILABLE


3.13174 STONE, CHRISTINA                      VARIOUS                              Litigation              UNDETERMINED
        16672 HENRY RD
        ESCALON, CA 95320           ACCOUNT NO.: NOT AVAILABLE


3.13175 STONE, CLAUDE                         VARIOUS                              Litigation              UNDETERMINED
        10567 DYERVILLE LOOP
        MYERS FLATT, CA 95554       ACCOUNT NO.: NOT AVAILABLE


3.13176 STONE, H T                            VARIOUS                              Litigation              UNDETERMINED
        1518 MCCLEARY WAY
        BAKERSFIELD, CA 93307       ACCOUNT NO.: NOT AVAILABLE


3.13177 STONE, JOHN                           VARIOUS                              Litigation              UNDETERMINED
        33710 CO RD 17
        WOODLAND, CA 95695          ACCOUNT NO.: NOT AVAILABLE


3.13178 STONE, LANGLAND                       VARIOUS                              Litigation              UNDETERMINED
        18850 BLACKBERRY LN
        MEADOW VISTA, CA 95722      ACCOUNT NO.: NOT AVAILABLE


3.13179 STONE, MICHAEL                        VARIOUS                              Litigation              UNDETERMINED
        22449 RED RIVER DR
        SONORA, CA 95370            ACCOUNT NO.: NOT AVAILABLE




                                        Page 1229 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 132
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13180 STONE, MICHAEL                         VARIOUS                              Litigation              UNDETERMINED
        55 VALLE VISTA
        VALLEJO, CA 94590            ACCOUNT NO.: NOT AVAILABLE


3.13181 STONE, RAY                             VARIOUS                              Litigation              UNDETERMINED
        8556 FERN CREST WAY
        ELK GROVE, CA 95624          ACCOUNT NO.: NOT AVAILABLE


3.13182 STONE, TAMMY                           VARIOUS                              Litigation              UNDETERMINED
        5175 SHAW AVE
        WINTON, CA 95388             ACCOUNT NO.: NOT AVAILABLE


3.13183 STONEMARK MAINTENANCE                  VARIOUS                              Litigation              UNDETERMINED
        ASSOCIATION-KIZY, JUSTIN
        3700 Q. STREET               ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93301


3.13184 STONER, JOSHUA                         VARIOUS                              Litigation              UNDETERMINED
        1211 DOUGLAS ROAD
        STOCKTON, CA 95207           ACCOUNT NO.: NOT AVAILABLE


3.13185 STONER, ROBERT & MINERVA               VARIOUS                              Litigation              UNDETERMINED
        2 HARBORD CT.
        OAKLAND, CA 94618            ACCOUNT NO.: NOT AVAILABLE


3.13186 STOOPS, DEBBY                          VARIOUS                              Litigation              UNDETERMINED
        3521 AYRES COURT
        BAKERSFIELD, CA 93309        ACCOUNT NO.: NOT AVAILABLE


3.13187 STOOSE, CHRISTINA                      VARIOUS                              Litigation              UNDETERMINED
        5830 ROBIN HILL ROAD
        LAKEPORT, CA 95453           ACCOUNT NO.: NOT AVAILABLE


3.13188 STORY, MILDRED                         VARIOUS                              Litigation              UNDETERMINED
        3621 EDISON HWY
        3619 EDISON HWY              ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93307


3.13189 STOTTS, GUY                            VARIOUS                              Litigation              UNDETERMINED
        1509 UNIVERSITY AVENUE
        2121 PARK WAY                ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93305


3.13190 STOUT COE, FRANCES                     VARIOUS                              Litigation              UNDETERMINED
        23510 PACK TRAIL RD
        SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE




                                         Page 1230 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 133
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13191 STOUT, NANCY                            VARIOUS                              Litigation              UNDETERMINED
        49 VIA DEL PINAR
        MONTEREY, CA 93940            ACCOUNT NO.: NOT AVAILABLE


3.13192 STOUT, VICKA                        VARIOUS                                  Litigation              UNDETERMINED
        2918 INDIAN CREEK DRIVE
        2220 BAY ROAD, REDWOOD CITY ACCOUNT NO.: NOT AVAILABLE
        BISHOP, CA 93514


3.13193 STOUT, WILLIAM                          VARIOUS                              Litigation              UNDETERMINED
        804 MONTGOMERY STREET
        SAN FRANCISCO, CA 94133       ACCOUNT NO.: NOT AVAILABLE


3.13194 STOVALL, MINTA                          VARIOUS                              Litigation              UNDETERMINED
        14940 AUBURN ROAD
        GRASS VALLEY, CA 95949        ACCOUNT NO.: NOT AVAILABLE


3.13195 STOVALL, STACEY                         VARIOUS                              Litigation              UNDETERMINED
        460 MOORLAND ST
        VALLEJO, CA 94589             ACCOUNT NO.: NOT AVAILABLE


3.13196 STOVALL, THOMAS                         VARIOUS                              Litigation              UNDETERMINED
        16673 POWER LINE ROAD
        REDDING, CA 96001             ACCOUNT NO.: NOT AVAILABLE


3.13197 STOVER, GEORGE                          VARIOUS                              Litigation              UNDETERMINED
        14104 GORDON DR
        BELLA VISTA, CA 96008         ACCOUNT NO.: NOT AVAILABLE


3.13198 STOWE, ADAM                             VARIOUS                              Litigation              UNDETERMINED
        KAWAS
        1594 HEMLOCK AVE              ACCOUNT NO.: NOT AVAILABLE
        ANDERSON, CA 96007


3.13199 STOWELL, LUCY                           VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 1569
        COTTONWOOD, CA 96022          ACCOUNT NO.: NOT AVAILABLE


3.13200 STRACNER, JONNIE                        VARIOUS                              Litigation              UNDETERMINED
        800 METER STREET
        ARVIN, CA 93203               ACCOUNT NO.: NOT AVAILABLE


3.13201 STRAIT, MONIQUE                         VARIOUS                              Litigation              UNDETERMINED
        646 LONGHORN WAY
        OAKLEY, CA 94561              ACCOUNT NO.: NOT AVAILABLE




                                          Page 1231 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 134
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13202 STRAJNA, DANIEL                        VARIOUS                              Litigation              UNDETERMINED
        MAUNE, RAICHLE, HARTLEY,
        FRENCH & MUDD, LLC           ACCOUNT NO.: NOT AVAILABLE
        70 WASHINGTON STREET,
        SUITE 200
        OAKLAND, CA 94607


3.13203 STRANGE, DIANE SCHOCK                  VARIOUS                              Litigation              UNDETERMINED
        5840 PONY EXPRESS TRAIL
        POLLOCK PINES, CA 95726      ACCOUNT NO.: NOT AVAILABLE


3.13204 STRATHAUS, KAREN                       VARIOUS                              Litigation              UNDETERMINED
        1235 DIAMOND MOUNTAIN ROAD
        GREENVILLE, CA 95947         ACCOUNT NO.: NOT AVAILABLE


3.13205 STRATINSKY, JOE                        VARIOUS                              Litigation              UNDETERMINED
        6653 COPPERWOOD CIRCLE
        SAN JOSE, CA 95120           ACCOUNT NO.: NOT AVAILABLE


3.13206 STRAUB, RHONDA                         VARIOUS                              Litigation              UNDETERMINED
        12012 HIGHWAY 29
        LOWER LAKE, CA 95457         ACCOUNT NO.: NOT AVAILABLE


3.13207 STRAUS FAMILY CREAMERY-                VARIOUS                              Litigation              UNDETERMINED
        REID, BRANDON
        925 HIGHLAND POINTE DR       ACCOUNT NO.: NOT AVAILABLE
        STE 250
        ROSEVILLE, CA 95678


3.13208 STRAWBERRY SHORES                      VARIOUS                              Litigation              UNDETERMINED
        APARTMENTS-JOSEPH, BARRY
        111 SEMINARY RIVE            ACCOUNT NO.: NOT AVAILABLE
        MILL VALLEY, CA 94941


3.13209 STRAWSER, HEATHER                      VARIOUS                              Litigation              UNDETERMINED
        588 PASEO STREET
        ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.13210 STREET, DEBORAH                        VARIOUS                              Litigation              UNDETERMINED
        9414 WARREN ROAD
        VALLEY SPRINGS, CA 95252     ACCOUNT NO.: NOT AVAILABLE


3.13211 STREET, STACY                          VARIOUS                              Litigation              UNDETERMINED
        14578 BASS DR
        27                           ACCOUNT NO.: NOT AVAILABLE
        REDDING, CA 96003




                                         Page 1232 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 135
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13212 STRICKLAND, LARRY                       VARIOUS                              Litigation              UNDETERMINED
        7TH ST AND LUCAS
        RICHMOND, CA 94594            ACCOUNT NO.: NOT AVAILABLE


3.13213 STRICKLAND, MORGAN                      VARIOUS                              Litigation              UNDETERMINED
        794 OAKES BLVD
        SAN LEANDRO, CA 94577         ACCOUNT NO.: NOT AVAILABLE


3.13214 STRIEK, GARY                            VARIOUS                              Litigation              UNDETERMINED
        6850 AMBER RIDGE DR
        ANDERSON, CA 96007            ACCOUNT NO.: NOT AVAILABLE


3.13215 STRINGER, PATRICIA                      VARIOUS                              Litigation              UNDETERMINED
        PO BOX 314
        SIERRA CITY, CA 96125         ACCOUNT NO.: NOT AVAILABLE


3.13216 STRUBLE, BILL                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 326
        216 MANOR CT                  ACCOUNT NO.: NOT AVAILABLE
        SUTTER CREEK, CA 95685


3.13217 STRUCKMAN, HAROLD                       VARIOUS                              Litigation              UNDETERMINED
        964 EDEN VALLEY RD
        COLFAX, CA 95713              ACCOUNT NO.: NOT AVAILABLE


3.13218 STRUCTURE FIRE, YUBA CITY               VARIOUS                              Litigation              UNDETERMINED
        2209 S GEORGE WASHINGTON
        YUBA CITY, CA                 ACCOUNT NO.: NOT AVAILABLE


3.13219 STUART-LIPPMAN AND                      VARIOUS                              Litigation              UNDETERMINED
        ASSOCIATES, INC., VICTORIA
        SWAN                          ACCOUNT NO.: NOT AVAILABLE
        5447 E. 5TH STREET STE 110
        1727 MAIN STREET
        NAPA, CA 94559-1844


3.13220 STUART-LIPPMAN AND                      VARIOUS                              Litigation              UNDETERMINED
        ASSOCIATES, INC./STATE FARM
        5447 EAST 5TH STREET, SUITE   ACCOUNT NO.: NOT AVAILABLE
        110
        TUCSON, CA 85711-2345


3.13221 STUBBLEFIELD, ROBERT                    VARIOUS                              Litigation              UNDETERMINED
        13660 GREENWOOD LANE
        SEBASTOPOL, CA 95472          ACCOUNT NO.: NOT AVAILABLE


3.13222 STUBSON, MENDI                          VARIOUS                              Litigation              UNDETERMINED
        167 DEL NORTE
        SAN LUIS OBISPO, CA 93405     ACCOUNT NO.: NOT AVAILABLE

                                          Page 1233 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 136
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13223 STUDIO RAYNAUD INTERIORS-              VARIOUS                              Litigation              UNDETERMINED
        RAYNAUD, NANCY
        4945 SANDY LANE              ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95124


3.13224 STUMPF, WAYNE                          VARIOUS                              Litigation              UNDETERMINED
        2105 N. FERGER
        6277 S. CORNELIA             ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93704


3.13225 STURGEON, JAMES                        VARIOUS                              Litigation              UNDETERMINED
        3690 LAUGHLIN ROAD
        WINDSOR, CA 95492            ACCOUNT NO.: NOT AVAILABLE


3.13226 STURM, CAMMY                           VARIOUS                              Litigation              UNDETERMINED
        17805 WESTERN WAY
        REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.13227 STURTEVANT, MIKE                       VARIOUS                              Litigation              UNDETERMINED
        18475 OLOV RD.
        SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.13228 STUTZMAN, LARRY                        VARIOUS                              Litigation              UNDETERMINED
        P O BOX 152
        MARIPOSA, CA 95338           ACCOUNT NO.: NOT AVAILABLE


3.13229 SUAREZ, MARIA                          VARIOUS                              Litigation              UNDETERMINED
        1479 LINWOOD DR
        SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE


3.13230 SUBEGA, CYNTHIA                        VARIOUS                              Litigation              UNDETERMINED
        2061 HASTINGS DRIVE
        LOS BANOS, CA 93635          ACCOUNT NO.: NOT AVAILABLE


3.13231 SUBMARINE CENTER-                      VARIOUS                              Litigation              UNDETERMINED
        BEDROUSSIAN, VAROOJAN
        820 ULLOA ST                 ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94127


3.13232 SUBOTNICK, STEVEN & JANICE             VARIOUS                              Litigation              UNDETERMINED
        67 LINCOLN AVE
        PIEDMONT, CA 94611           ACCOUNT NO.: NOT AVAILABLE


3.13233 SUBROGATION DEPARTMENT,                VARIOUS                              Litigation              UNDETERMINED
        STATE FARM SHIRLEY AND
        RICHARD HIBEY                ACCOUNT NO.: NOT AVAILABLE
        1310 MARTIN LUTHER DRIVE
        1307 VALLE VISTA AVENUE
        VALLEJO, CA 94589

                                         Page 1234 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 137
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13234 SUBROGATION STRATEGIES /               VARIOUS                              Litigation              UNDETERMINED
        NAVIGATORS INS CO.-
        REYNOLDS, JEROME INS         ACCOUNT NO.: NOT AVAILABLE
        ADJUSTER
        TWO COMMERCE SQ. 2001
        MARKET ST
        STE 2900
        PHILADELPHIA, CA 19010


3.13235 SUBROGEE KATHLEEN                      VARIOUS                              Litigation              UNDETERMINED
        HARWOOD, STATE FARM INS
        CO.                          ACCOUNT NO.: NOT AVAILABLE
        P.O. BOX 52250
        PHOENIX, CA 85072


3.13236 SUBWAY SANDWICH SHOP-                  VARIOUS                              Litigation              UNDETERMINED
        KAUR, RAMANDEEP
        14870 HWY 4                  ACCOUNT NO.: NOT AVAILABLE
        STE G
        DISCOVERY BAY, CA 94505


3.13237 SUBWAY NICOLAUS LLC-DULAY,             VARIOUS                              Litigation              UNDETERMINED
        JOGA
        2290 NICOLAUS RD             ACCOUNT NO.: NOT AVAILABLE
        101/SUBWAY
        LINCOLN, CA 95648


3.13238 SUBWAY SANDWICHES 3133,                VARIOUS                              Litigation              UNDETERMINED
        RAJIV KOHLI
        495 TARTER CT                ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95136


3.13239 SUBWAY SANDWICHES 5073-                VARIOUS                              Litigation              UNDETERMINED
        DANGOL, MANA
        4302 REDWOOD HWY STE 200     ACCOUNT NO.: NOT AVAILABLE
        SAN RAFAEL, CA 94903


3.13240 SUBWAY                                 VARIOUS                              Litigation              UNDETERMINED
        SANDWICHES/SUKHMANDER,
        BIAGINI PROPERTIES INC.      ACCOUNT NO.: NOT AVAILABLE
        4750 ALMADEN EXPRESSWAY,
        #E
        SAN JOSE, CA 95118


3.13241 SUBWAY STORE 44239 INC-                VARIOUS                              Litigation              UNDETERMINED
        SINGH, MANJINDER
        905 MERIDIAN AVE             ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95126




                                         Page 1235 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 138
                                                       of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Litigation & Disputes

3.13242 SUEN, JOHN                                VARIOUS                              Litigation              UNDETERMINED
        50 MADDUX AVE
        9107 CAPULLO CIRCLE             ACCOUNT NO.: NOT AVAILABLE
        LA GRANGE, CA 95329


3.13243 SUFFIA, KORINA                            VARIOUS                              Litigation              UNDETERMINED
        5917 RIVERSIDE BLVD
        35                              ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95831


3.13244 SUGAI, VINCENTA & BRIAN                   VARIOUS                              Litigation              UNDETERMINED
        1503 N. NICHOLS AVENUE
        DINUBA, CA 93618                ACCOUNT NO.: NOT AVAILABLE


3.13245 SUGAR PINE RV RESORT, VON                 VARIOUS                              Litigation              UNDETERMINED
        PINNON, STEVE
        PO BOX 1400                     ACCOUNT NO.: NOT AVAILABLE
        23699 HWY 108
        MI WUK VILLAGE, CA 95346


3.13246 SUGARS, MARC                              VARIOUS                              Litigation              UNDETERMINED
        2332 18TH AVENUE
        SAN FRANCISCO, CA 94116         ACCOUNT NO.: NOT AVAILABLE


3.13247 SUGGETT, RUSH                             VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 1804
        NEVADA CITY, CA 95959           ACCOUNT NO.: NOT AVAILABLE


3.13248 SUGGITT, BRYAN                            VARIOUS                              Litigation              UNDETERMINED
        118 DAY ST
        SAN FRANCISCO, CA 94131         ACCOUNT NO.: NOT AVAILABLE


3.13249 SUHONOS, LISA                             VARIOUS                              Litigation              UNDETERMINED
        13333 MEADOW SPRINGS RD
        SUITE # 6                       ACCOUNT NO.: NOT AVAILABLE
        CONCOW, CA 95965


3.13250 SUI GENERIS INC-LOPEZ,                    VARIOUS                              Litigation              UNDETERMINED
        MIGUEL
        2231 MARKET ST                  ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94114


3.13251 SULIGUIN, CATHERINE                       VARIOUS                              Litigation              UNDETERMINED
        LAW OFFICE OF JEFFREY D.
        FULTON                          ACCOUNT NO.: NOT AVAILABLE
        2150 RIVER PLAZA DRIVE, SUITE
        260
        SACRAMENTO, CA 95833



                                            Page 1236 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 139
                                                          of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13252 SULLINEN, DIANA                       VARIOUS                              Litigation              UNDETERMINED
        PO BOX 563
        16321 OLD CASPAR RAILROAD   ACCOUNT NO.: NOT AVAILABLE
        FORT BRAGG, CA 95437


3.13253 SULLIVAN, DANIEL                      VARIOUS                              Litigation              UNDETERMINED
        1908 GARDEN MEADOW AVE
        FAIRFIELD, CA 95401         ACCOUNT NO.: NOT AVAILABLE


3.13254 SULLIVAN, JANICE                      VARIOUS                              Litigation              UNDETERMINED
        6210 BAYVIEW AVENUE
        1120 PONDEROSA WAY          ACCOUNT NO.: NOT AVAILABLE
        ARNOLD, CA 95223


3.13255 SULLIVAN, LIZA                        VARIOUS                              Litigation              UNDETERMINED
        2113 BELVEDERE AVE
        BAKERSFIELD, CA 93304       ACCOUNT NO.: NOT AVAILABLE


3.13256 SULLIVAN, PATRICIA                    VARIOUS                              Litigation              UNDETERMINED
        PO BOX 190
        APTOS, CA 95001             ACCOUNT NO.: NOT AVAILABLE


3.13257 SULLIVAN, WENDY                       VARIOUS                              Litigation              UNDETERMINED
        PO BOX 309
        CATHEYS VALLEY, CA 95306    ACCOUNT NO.: NOT AVAILABLE


3.13258 SULLON, LIDIA                         VARIOUS                              Litigation              UNDETERMINED
        1440 SUTTER ST, #104
        SAN FRANCISCO, CA 94109     ACCOUNT NO.: NOT AVAILABLE


3.13259 SUMMERHILL DAIRY, JOHNNIE             VARIOUS                              Litigation              UNDETERMINED
        DEJONG
        3755 6TH AVENUE             ACCOUNT NO.: NOT AVAILABLE
        HANFORD, CA 93230


3.13260 SUMMERHILL DAIRY-DE JONG,             VARIOUS                              Litigation              UNDETERMINED
        JOHNNIE
        3755 6TH AVE                ACCOUNT NO.: NOT AVAILABLE
        HANFORD, CA 93230


3.13261 SUMMERHILL DAIRY-DE JONG,             VARIOUS                              Litigation              UNDETERMINED
        JOHNNIE
        3755 6TH AVE                ACCOUNT NO.: NOT AVAILABLE
        HANFORD, CA 93230


3.13262 SUMMERHILL PROPERTY                   VARIOUS                              Litigation              UNDETERMINED
        MANAGEMENT-BERWICK, TERI
        PO BOX 1466                 ACCOUNT NO.: NOT AVAILABLE
        LOS ALTOS, CA 94023

                                        Page 1237 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 140
                                                      of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13263 SUMMERLIN, GABRIELL                   VARIOUS                              Litigation              UNDETERMINED
        PO BOX 995
        LUCERNE, CA 95458           ACCOUNT NO.: NOT AVAILABLE


3.13264 SUMMERS, PATTI                        VARIOUS                              Litigation              UNDETERMINED
        19228 JAMES CIRCLE
        GROVELAND, CA 95321-9553    ACCOUNT NO.: NOT AVAILABLE


3.13265 SUMMERSET I AT BRENTWOOD              VARIOUS                              Litigation              UNDETERMINED
        ASSOCIATION-HANSEN, SALLY
        P.O. BOX 669                ACCOUNT NO.: NOT AVAILABLE
        DANVILLE, CA 94513


3.13266 SUMSKI, JACK                          VARIOUS                              Litigation              UNDETERMINED
        49 RHINESTONE TERRACE
        SAN RAFAEL, CA 94903        ACCOUNT NO.: NOT AVAILABLE


3.13267 SUMTER, RENEE                         VARIOUS                              Litigation              UNDETERMINED
        803 MORISSETTE WAY
        VACAVILLE, CA 95687         ACCOUNT NO.: NOT AVAILABLE


3.13268 SUN LAKES CONSTRUCTION-               VARIOUS                              Litigation              UNDETERMINED
        ROGERS, KELLY
        2185 THE ALAMEDA            ACCOUNT NO.: NOT AVAILABLE
        150
        SAN JOSE, CA 95126


3.13269 SUN VALLEY MARKET-QARU,               VARIOUS                              Litigation              UNDETERMINED
        SALIM
        230 REINA DEL MAR           ACCOUNT NO.: NOT AVAILABLE
        PACIFICA, CA 94044


3.13270 SUN, ANDREA                           VARIOUS                              Litigation              UNDETERMINED
        26 ROCKFORD AVENUE
        DALY CITY, CA 94015         ACCOUNT NO.: NOT AVAILABLE


3.13271 SUN, CHAOYING                         VARIOUS                              Litigation              UNDETERMINED
        871 BAYVIEW AVENUE
        PACIFIC GROVE, CA 93950     ACCOUNT NO.: NOT AVAILABLE


3.13272 SUN, I CHUN                           VARIOUS                              Litigation              UNDETERMINED
        1483 ORMSBY DR
        SUNNYVALE, CA 94087         ACCOUNT NO.: NOT AVAILABLE


3.13273 SUN, NANCY                            VARIOUS                              Litigation              UNDETERMINED
        14718 LA RINCONADA DRIVE
        LOS GATOS, CA 95032         ACCOUNT NO.: NOT AVAILABLE



                                        Page 1238 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 141
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13274 SUNBELT RENTALS-PINKEVICH,              VARIOUS                              Litigation              UNDETERMINED
        TEMA
        PO BOX 409211                 ACCOUNT NO.: NOT AVAILABLE
        ATLANTA, CA 30384


3.13275 SUNDBERG, RANDY                         VARIOUS                              Litigation              UNDETERMINED
        5211 BOYD ROAD
        ARCATA, CA 95521              ACCOUNT NO.: NOT AVAILABLE


3.13276 SUNDER, PHILIP                          VARIOUS                              Litigation              UNDETERMINED
        1317 THAIS LANE
        HAYWARD, CA 94544             ACCOUNT NO.: NOT AVAILABLE


3.13277 SUNFIRE SAMOYEDS-EMMETT,                VARIOUS                              Litigation              UNDETERMINED
        MICHAEL
        160 MAL PASO ROAD             ACCOUNT NO.: NOT AVAILABLE
        CARMEL, CA 93923


3.13278 SUNG, HEA SOOK                          VARIOUS                              Litigation              UNDETERMINED
        2790 CRESTMOOR DRIVE
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.13279 SUNG, KAIMIN                            VARIOUS                              Litigation              UNDETERMINED
        697 SATURN CT
        FOSTER CITY, CA 94404         ACCOUNT NO.: NOT AVAILABLE


3.13280 SUNG, STANLEY                           VARIOUS                              Litigation              UNDETERMINED
        40148 SAN CARLOS PL
        FREMONT, CA 94539             ACCOUNT NO.: NOT AVAILABLE


3.13281 SUNGA, ANABELLA                         VARIOUS                              Litigation              UNDETERMINED
        171 SANTA PAULA DR
        DALY CITY, CA 94015           ACCOUNT NO.: NOT AVAILABLE


3.13282 SUNGARI DUMPLING HOUSE-LI,              VARIOUS                              Litigation              UNDETERMINED
        WEI YUR
        4543 MISSION ST               ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94112


3.13283 SUNNY HILL FARM LLC-GRUBB,              VARIOUS                              Litigation              UNDETERMINED
        EH
        720 N GATE ROAD               ACCOUNT NO.: NOT AVAILABLE
        WALNUT CREEK, CA 94598


3.13284 SUNNYLAND BULGAR WHEAT                  VARIOUS                              Litigation              UNDETERMINED
        INC, STEVEN ORLAND
        4469 E. ANNADALE AVENUE       ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93725


                                          Page 1239 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 142
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13285 SUNRISE FARMS LLC-RIEBLI,             VARIOUS                              Litigation              UNDETERMINED
        ARNIE
        395 LIBERTY RD.             ACCOUNT NO.: NOT AVAILABLE
        PETALUMA, CA 94952


3.13286 SUN'S MARKET-LI, VIVIAN               VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1215
        MILLBRAE, CA 94030          ACCOUNT NO.: NOT AVAILABLE


3.13287 SUNSET DEVELOPMENT                    VARIOUS                              Litigation              UNDETERMINED
        COMPANY
        2600 CAMINO RAMON           ACCOUNT NO.: NOT AVAILABLE
        SUITE 201
        SAN RAMON, CA 94583


3.13288 SUNSET VENTURE LLC DBA                VARIOUS                              Litigation              UNDETERMINED
        SHARETEA-TSENG, ALBERT
        773 E EL CAMINO REAL        ACCOUNT NO.: NOT AVAILABLE
        PMB 177
        SUNNYVALE, CA 94087


3.13289 SUNSTATE EQUIPMENT CO,                VARIOUS                              Litigation              UNDETERMINED
        AMANDA HEMINEZ
        2115 WARM SPRINGS CT.       ACCOUNT NO.: NOT AVAILABLE
        FREMONT, CA 94539


3.13290 SUNSTATE EQUIPMENT CO.,               VARIOUS                              Litigation              UNDETERMINED
        PAUL SOUZA
        2115 WARN SPRINGS COURT     ACCOUNT NO.: NOT AVAILABLE
        FREMONT, CA 94539


3.13291 SUNVIEWVINEYARDS-WILCOX,              VARIOUS                              Litigation              UNDETERMINED
        RYAN
        1998 RD 152                 ACCOUNT NO.: NOT AVAILABLE
        DELANO, CA 93215


3.13292 SUPER 8 FORT BRAGG, WAGER             VARIOUS                              Litigation              UNDETERMINED
        TERRA
        888 S MAIN STREET           ACCOUNT NO.: NOT AVAILABLE
        FORT BRAGG, CA 95437


3.13293 SUPER 8 GILROY-PATEL,                 VARIOUS                              Litigation              UNDETERMINED
        RAKESH
        8435 SAN YSIDRO AVE         ACCOUNT NO.: NOT AVAILABLE
        GILROY, CA 95020


3.13294 SUPER 8 UKIAH-PATEL,                  VARIOUS                              Litigation              UNDETERMINED
        RAAKESH
        693 SOUTH ORCHARD AVENUE    ACCOUNT NO.: NOT AVAILABLE
        UKIAH, CA 95482

                                        Page 1240 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 143
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13295 SUPER DUPER BURGERS-                   VARIOUS                              Litigation              UNDETERMINED
        FRAUSTO, JOCELYN
        2304 MARKET ST               ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94114


3.13296 SUPERMARKET, ARTEAGAS                  VARIOUS                              Litigation              UNDETERMINED
        940 SACRAMENTO AVE
        ATTN. AMADOR ARTEAGA         ACCOUNT NO.: NOT AVAILABLE
        WEST SACRAMENTO, CA 95605


3.13297 SUPREME INTERIORS-                     VARIOUS                              Litigation              UNDETERMINED
        SAHAGUN, JOSEPH
        2800 EAST 8TH ST.            ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94601


3.13298 SURF THRU EXPRESS CAR                  VARIOUS                              Litigation              UNDETERMINED
        WASH-MARTINEZ, ADRIAN
        1421 HERNDON AVE             ACCOUNT NO.: NOT AVAILABLE
        CLOVIS, CA 93611


3.13299 SUSAN SLOCUM                           VARIOUS                              Litigation              UNDETERMINED
        BOBBY THOMPSON
        712 AIRPORT BLVD             ACCOUNT NO.: NOT AVAILABLE
        SUITE 172
        BURLINGAME, CA 94010


3.13300 SUSAN SLOCUM                           VARIOUS                              Litigation              UNDETERMINED
        MARY ALEXANDER, BRENDAN
        WAY, CATALINA MUNOZ          ACCOUNT NO.: NOT AVAILABLE
        44 MONTGOMERY STREET
        SUITE 1303
        SAN FRANCISCO, CA 94104


3.13301 SUSBILLA, ELENA                        VARIOUS                              Litigation              UNDETERMINED
        2220 COROVAL DR
        SACRAMENTO, CA 95833         ACCOUNT NO.: NOT AVAILABLE


3.13302 SUSHI BOAT TOWN                        VARIOUS                              Litigation              UNDETERMINED
        7130 SANTA TERESA BLVD
        SAN JOSE, CA 95139           ACCOUNT NO.: NOT AVAILABLE


3.13303 SUSHI TANGO-KANG, BO                   VARIOUS                              Litigation              UNDETERMINED
        4193 CUSHING PKWY
        FREMONT, CA 94538            ACCOUNT NO.: NOT AVAILABLE


3.13304 SUSHI TANGO-KANG, BO                   VARIOUS                              Litigation              UNDETERMINED
        4193 CUSHING PKWY
        FREMONT, CA 94538            ACCOUNT NO.: NOT AVAILABLE



                                         Page 1241 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 144
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13305 SUSHI TANGO-KANG, BO                    VARIOUS                              Litigation              UNDETERMINED
        4193 CUSHING PKWY
        FREMONT, CA 94538             ACCOUNT NO.: NOT AVAILABLE


3.13306 SUSTAINABLE FISHERY                     VARIOUS                              Litigation              UNDETERMINED
        ADVOCATES DBA FISHWISE-
        KING, JODIE                   ACCOUNT NO.: NOT AVAILABLE
        500 SEABRIGHT AVENUE, SUITE
        #201
        SANTA CRUZ, CA 95062


3.13307 SUTHERLAND, DIANE                       VARIOUS                              Litigation              UNDETERMINED
        14814 ROSSMOYNE DRIVE
        SAN JOSE, CA 95124            ACCOUNT NO.: NOT AVAILABLE


3.13308 SUTHERLAND, JOHN                        VARIOUS                              Litigation              UNDETERMINED
        4641 GLENWOOD DR.
        CAMINO, CA 95709              ACCOUNT NO.: NOT AVAILABLE


3.13309 SUTTER CREEK TRADING POST               VARIOUS                              Litigation              UNDETERMINED
        INC.
        121 HANFORD STREET            ACCOUNT NO.: NOT AVAILABLE
        SUTTER CREEK, CA 95685


3.13310 SUTTER HOME WINERY INC-                 VARIOUS                              Litigation              UNDETERMINED
        STROUDLEY, JOLYON
        18667 N JACOB BRACK RD        ACCOUNT NO.: NOT AVAILABLE
        LODI, CA 95242


3.13311 SUTTON, CAROL                           VARIOUS                              Litigation              UNDETERMINED
        800 ELDERBERRY LOOP
        VACAVILLE, CA 95688           ACCOUNT NO.: NOT AVAILABLE


3.13312 SUTTON, DAVID                           VARIOUS                              Litigation              UNDETERMINED
        416 COLON AVE.
        SAN FRANCISCO, CA 94127       ACCOUNT NO.: NOT AVAILABLE


3.13313 SUTTON, KATHRYN                         VARIOUS                              Litigation              UNDETERMINED
        538 TAMALPAIS DRIVE
        MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.13314 SWAGAT INDIA CUISINE-                   VARIOUS                              Litigation              UNDETERMINED
        KOMATI, NAYARAM
        68 S ABEL ST                  ACCOUNT NO.: NOT AVAILABLE
        MILPITAS, CA 95035




                                          Page 1242 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 145
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13315 SWAIN, ANGEL                           VARIOUS                              Litigation              UNDETERMINED
        3326 LONG VALLEY ROAD
        1700 BLOCK OF ALAMO          ACCOUNT NO.: NOT AVAILABLE
        PINTADO RD,SOLVANG 93463
        SANTA YNEZ, CA 93460


3.13316 SWAIN, BARBARA                         VARIOUS                              Litigation              UNDETERMINED
        3241 TAYLOR ROAD
        CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE


3.13317 SWAIN, SCOTT                           VARIOUS                              Litigation              UNDETERMINED
        3277 BALD MTN
        WEST POINT, CA 95252         ACCOUNT NO.: NOT AVAILABLE


3.13318 SWAN, CHARLES                          VARIOUS                              Litigation              UNDETERMINED
        39085 MT VERNON AVE
        FREMONT, CA 94538            ACCOUNT NO.: NOT AVAILABLE


3.13319 SWANK, SHAWNEE                         VARIOUS                              Litigation              UNDETERMINED
        P.O BOX 2252
        8065 ELPHICK ROAD            ACCOUNT NO.: NOT AVAILABLE
        SEBASTOPOL, CA 95405


3.13320 SWANSON, CHERYL                        VARIOUS                              Litigation              UNDETERMINED
        38501 MATTOLE ROAD
        PETROLIA, CA 95558           ACCOUNT NO.: NOT AVAILABLE


3.13321 SWANSON, LORETTA                       VARIOUS                              Litigation              UNDETERMINED
        17270 MELODY LANE
        LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.13322 SWARD, JOHN                            VARIOUS                              Litigation              UNDETERMINED
        200 PACIFIC WAY
        MUIR, CA 94965               ACCOUNT NO.: NOT AVAILABLE


3.13323 SWARR, BARBARA OR JOHN                 VARIOUS                              Litigation              UNDETERMINED
        22585 7TH STREET
        HAYWARD, CA 94541            ACCOUNT NO.: NOT AVAILABLE


3.13324 SWEARINGER, REBECCA                    VARIOUS                              Litigation              UNDETERMINED
        24 PLAZA WAY
        CHICO, CA 95926              ACCOUNT NO.: NOT AVAILABLE


3.13325 SWEAT, JOE                             VARIOUS                              Litigation              UNDETERMINED
        52000 PETTITT RD
        OAKHURST, CA 93644           ACCOUNT NO.: NOT AVAILABLE




                                         Page 1243 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 146
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13326 SWEENEY, PATRICIA                      VARIOUS                              Litigation              UNDETERMINED
        25 REDBERG AVE. #6
        QUINCY, CA 95977             ACCOUNT NO.: NOT AVAILABLE


3.13327 SWEET DARLING SALES, INC.-             VARIOUS                              Litigation              UNDETERMINED
        LARSE, JOHN
        24 SEASCAPE VILLAGE          ACCOUNT NO.: NOT AVAILABLE
        APTOS, CA 95003


3.13328 SWENSEN, ROBERT                        VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1056
        18494 HIGHWAY 88             ACCOUNT NO.: NOT AVAILABLE
        JACKSON, CA 95642


3.13329 SWENSON, MICHAEL                       VARIOUS                              Litigation              UNDETERMINED
        13099 SURCEASE MINE ROAD
        OROVILLE, CA 95965           ACCOUNT NO.: NOT AVAILABLE


3.13330 SWIERS, CAREY                          VARIOUS                              Litigation              UNDETERMINED
        5611 STARBOARD DRIVE
        DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.13331 SWIFT, AARON                           VARIOUS                              Litigation              UNDETERMINED
        2715 CHERRY HILLS DR
        DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.13332 SWIFT, AARON                           VARIOUS                              Litigation              UNDETERMINED
        2715 CHERRY HILLS DRIVE
        DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.13333 SWIFT, LARRY                           VARIOUS                              Litigation              UNDETERMINED
        2727 BALBOA
        SAN FRANCISCO, CA 94121      ACCOUNT NO.: NOT AVAILABLE


3.13334 SWIFT, SANDRA                          VARIOUS                              Litigation              UNDETERMINED
        15815 SAGE CT.
        PRUNEDALE, CA 93907          ACCOUNT NO.: NOT AVAILABLE


3.13335 SWIMMER, CHAD                          VARIOUS                              Litigation              UNDETERMINED
        16315 OLD CASPAR RAILROAD
        FORT BRAGG, CA 95437         ACCOUNT NO.: NOT AVAILABLE


3.13336 SWIMMER, DDS, MARK                     VARIOUS                              Litigation              UNDETERMINED
        907 MORAGA RD
        LAFAYETTE, CA 94549          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1244 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 147
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13337 SWIMMER, MARK                         VARIOUS                              Litigation              UNDETERMINED
        907 MORAGA ROAD
        LAFAYETTE, CA 94549         ACCOUNT NO.: NOT AVAILABLE


3.13338 SWINYER, MARY                         VARIOUS                              Litigation              UNDETERMINED
        1055 GOODWIN AVE
        PENNGROVE, CA 94951         ACCOUNT NO.: NOT AVAILABLE


3.13339 SYLVESTER, BETTY ANN                  VARIOUS                              Litigation              UNDETERMINED
        2359 CHURCH ST
        OAKLAND, CA 94605           ACCOUNT NO.: NOT AVAILABLE


3.13340 SYLVIA RENEE BARNAR-                  VARIOUS                              Litigation              UNDETERMINED
        BARNARD, SYLVIA
        9773 HARLEY LEIGHTON RD.    ACCOUNT NO.: NOT AVAILABLE
        REDDING, CA 96003


3.13341 SYNERGY PROJECT                       VARIOUS                              Litigation              UNDETERMINED
        MANAGEMENT
        1459 18TH STREET APT 190    ACCOUNT NO.: NOT AVAILABLE
        HAIGHT STREET BETWEEN
        ASHBY AND MASONIC
        SAN FRANCISCO, CA 94107


3.13342 SYNERGY PROJECT                       VARIOUS                              Litigation              UNDETERMINED
        MANAGEMENT
        1459 18TH STREET APT 190    ACCOUNT NO.: NOT AVAILABLE
        1436 HAIGHT STREET
        SAN FRANCISCO, CA 94107


3.13343 SYNERGY PROJECT                       VARIOUS                              Litigation              UNDETERMINED
        MANAGEMENT
        1459 18TH STREET APT 190    ACCOUNT NO.: NOT AVAILABLE
        HAIGHT STREET BETWEEN
        ASHBY AND MASONIC
        SAN FRANCISCO, CA 94107


3.13344 SYNERGY PROJECT                       VARIOUS                              Litigation              UNDETERMINED
        MANAGEMENT
        1459 18TH STREET APT 190    ACCOUNT NO.: NOT AVAILABLE
        HAIGHT STREET BETWEEN
        ASHBY AND MASONIC
        SAN FRANCISCO, CA 94107


3.13345 SYNERGY PROJECT                       VARIOUS                              Litigation              UNDETERMINED
        MANAGEMENT
        1459 18TH STREET APT 190    ACCOUNT NO.: NOT AVAILABLE
        HAIGHT STREET BETWEEN
        ASHBY AND MASONIC
        SAN FRANCISCO, CA 94107


                                        Page 1245 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 148
                                                      of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.13346 SYNERGY PROJECT                          VARIOUS                              Litigation              UNDETERMINED
        MANAGEMENT
        1459 18TH STREET APT 190       ACCOUNT NO.: NOT AVAILABLE
        1436 HAIGHT STREET
        SAN FRANCISCO, CA 94107


3.13347 SZABO, JOELLA                            VARIOUS                              Litigation              UNDETERMINED
        337 EL DORADO ST., SUITE A-1
        MONTEREY, CA 93940             ACCOUNT NO.: NOT AVAILABLE


3.13348 SZE - STARLIGHT LOUNGE,                  VARIOUS                              Litigation              UNDETERMINED
        WAIHAR
        1741 EL CAMINO REAL            ACCOUNT NO.: NOT AVAILABLE
        MILLBRAE, CA 94030


3.13349 SZETO, BENNY                             VARIOUS                              Litigation              UNDETERMINED
        11 LAKE MEADOW DR
        DALY CITY, CA 94015            ACCOUNT NO.: NOT AVAILABLE


3.13350 SZYMASZEK, JAMES                         VARIOUS                              Litigation              UNDETERMINED
        2332 NEWPORT PLACE
        DISCOVERY BAY, CA 94505        ACCOUNT NO.: NOT AVAILABLE


3.13351 T ROCK-HSIAO, EDWARD                     VARIOUS                              Litigation              UNDETERMINED
        605 E EL CAMINO REAL
        1                              ACCOUNT NO.: NOT AVAILABLE
        SUNNYVALE, CA 94087


3.13352 T&N GRIMMER ENT. INC.-                   VARIOUS                              Litigation              UNDETERMINED
        NGUYEN, TONY
        43411 GRIMMER BLVD.            ACCOUNT NO.: NOT AVAILABLE
        FREMONT, CA 94538


3.13353 T. MARK, CLARA                           VARIOUS                              Litigation              UNDETERMINED
        1072 W. MONTEREY AVE
        STOCKTON, CA 95204             ACCOUNT NO.: NOT AVAILABLE


3.13354 TABACCO OUTLET-ESMATYAR,                 VARIOUS                              Litigation              UNDETERMINED
        KAMBEZ
        10170 SAN PABLO AVE            ACCOUNT NO.: NOT AVAILABLE
        EL VERRITO, CA 94530


3.13355 TABAK, LAURA                             VARIOUS                              Litigation              UNDETERMINED
        23 BERENS DRIVE
        KENTFIELD, CA 94904            ACCOUNT NO.: NOT AVAILABLE




                                           Page 1246 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 149
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13356 TABB, GREGORY                          VARIOUS                              Litigation              UNDETERMINED
        2481 PALORA AVE
        RT 59                        ACCOUNT NO.: NOT AVAILABLE
        ATWATER, CA 95301


3.13357 TABER, BRET                            VARIOUS                              Litigation              UNDETERMINED
        5366 STONEHURST DRIVE
        MARTINEZ, CA 94553           ACCOUNT NO.: NOT AVAILABLE


3.13358 TABLE PIZZA #143, ROUND                VARIOUS                              Litigation              UNDETERMINED
        444 LANSING CIRCLE
        ATTN. GUNDEEP SETHI          ACCOUNT NO.: NOT AVAILABLE
        BENICIA, CA 94510


3.13359 TABOH, SANDER                          VARIOUS                              Litigation              UNDETERMINED
        19264 GUNTHER CT
        SARATOGA, CA 95070           ACCOUNT NO.: NOT AVAILABLE


3.13360 TABOOSS CORPORATION EL                 VARIOUS                              Litigation              UNDETERMINED
        MONO-KHADIVIAN, MATT
        10264 SAN PABLO AVE          ACCOUNT NO.: NOT AVAILABLE
        EL CERRITO, CA 94530


3.13361 TABRIZI, HABIB                         VARIOUS                              Litigation              UNDETERMINED
        2828 PECHO VALLEY ROAD
        LOS OSOS, CA 93402           ACCOUNT NO.: NOT AVAILABLE


3.13362 TACHIBANA, LARRY                       VARIOUS                              Litigation              UNDETERMINED
        51 LILLY WAY
        WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.13363 TACOS AL PASTOR-ROBLES,                VARIOUS                              Litigation              UNDETERMINED
        MARIA
        428 TOYON AVENUE             ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95127


3.13364 TADDEI, STEVE                          VARIOUS                              Litigation              UNDETERMINED
        PO BOX B61
        67 PECKS VALLEY ROAD         ACCOUNT NO.: NOT AVAILABLE
        GREENVILLE, CA 95947


3.13365 TADLOCK, SANDIE                        VARIOUS                              Litigation              UNDETERMINED
        674 SMITTY LANE
        WEST POINT, CA 95255         ACCOUNT NO.: NOT AVAILABLE


3.13366 TAFOYA, LORI                           VARIOUS                              Litigation              UNDETERMINED
        6030 POTTER COURT
        VACAVILLE, CA 95687          ACCOUNT NO.: NOT AVAILABLE


                                         Page 1247 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 150
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13367 TAFUA, KIMBERLY                       VARIOUS                              Litigation              UNDETERMINED
        1209 HILLCREST AVENUE
        YUBA CITY, CA 95991         ACCOUNT NO.: NOT AVAILABLE


3.13368 TAGER, IRA                            VARIOUS                              Litigation              UNDETERMINED
        17325 GEHRICKE RD
        SONOMA, CA 95476            ACCOUNT NO.: NOT AVAILABLE


3.13369 TAGLE, DINA                           VARIOUS                              Litigation              UNDETERMINED
        449 GARDENSIDE AVE
        SAN FRANCISCO, CA 94080     ACCOUNT NO.: NOT AVAILABLE


3.13370 TAHIR, JAVERIA                        VARIOUS                              Litigation              UNDETERMINED
        224 WEBER ST
        WOODLAND, CA 95695          ACCOUNT NO.: NOT AVAILABLE


3.13371 TAHIR, KARL                           VARIOUS                              Litigation              UNDETERMINED
        15 S BROADWAY
        4                           ACCOUNT NO.: NOT AVAILABLE
        MILLBRAE, CA 94030


3.13372 TAITO, TATYONA                        VARIOUS                              Litigation              UNDETERMINED
        5321 NEZ PERCE WAY
        ANTIOCH, CA 94531           ACCOUNT NO.: NOT AVAILABLE


3.13373 TAKAHASHI, TAZU W                     VARIOUS                              Litigation              UNDETERMINED
        926 LAUREL AVENUE
        SAN MATEO, CA 94401         ACCOUNT NO.: NOT AVAILABLE


3.13374 TAKAKUWA, KEVIN                       VARIOUS                              Litigation              UNDETERMINED
        24 ASHTON AVE
        SAN FRANCISCO, CA 94112     ACCOUNT NO.: NOT AVAILABLE


3.13375 TAKANO, JANE                          VARIOUS                              Litigation              UNDETERMINED
        111 BEAN CREEK ROAD
        SCOTTS VALLEY, CA 95066     ACCOUNT NO.: NOT AVAILABLE


3.13376 TAKEUCHI, MIKA                        VARIOUS                              Litigation              UNDETERMINED
        342 5TH AVENUE
        1                           ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94118


3.13377 TAKHER, HARBHAJAN                     VARIOUS                              Litigation              UNDETERMINED
        3222 TIERRA BUENA ROAD
        YUBA CITY, CA 95993         ACCOUNT NO.: NOT AVAILABLE




                                        Page 1248 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 151
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13378 TALASAZ, AMIRALI                       VARIOUS                              Litigation              UNDETERMINED
        18 ISABELLA AVE
        ATHERTON, CA 94027           ACCOUNT NO.: NOT AVAILABLE


3.13379 TALAVERAJUUL, MARTA                    VARIOUS                              Litigation              UNDETERMINED
        1918 46TH AVENUE
        SAN FRANCISCO, CA 94116      ACCOUNT NO.: NOT AVAILABLE


3.13380 TALBERT, BRUCE AND VICKI               VARIOUS                              Litigation              UNDETERMINED
        BRAYTON PURCELL, LLP
        222 RUSH LANDING ROAD, P.O   ACCOUNT NO.: NOT AVAILABLE
        BOX 6169
        NOVATO, CA 94949-6169


3.13381 TALKINGTON, DAVID                      VARIOUS                              Litigation              UNDETERMINED
        4840 SPINNAKER WAY
        DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.13382 TALLEY VINEYYARDS-HASEK,               VARIOUS                              Litigation              UNDETERMINED
        KEN
        3031 LOPEZ LAKE DRIVE        ACCOUNT NO.: NOT AVAILABLE
        ARROYO GRANDE, CA 93420


3.13383 TALLEY, GAYLE                          VARIOUS                              Litigation              UNDETERMINED
        10720 HUFFORD RANCH RD.
        WHITMORE, CA 96096           ACCOUNT NO.: NOT AVAILABLE


3.13384 TALLEY, JOHN                           VARIOUS                              Litigation              UNDETERMINED
        13519 SKYLINE BLVD
        WOODSIDE, CA 94062           ACCOUNT NO.: NOT AVAILABLE


3.13385 TALLEY, MATTHEW                        VARIOUS                              Litigation              UNDETERMINED
        810 BUENA VISTA DRIVE
        WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.13386 TALVENSAARI, MICHAEL                   VARIOUS                              Litigation              UNDETERMINED
        24120 SUMMIT WOODS DRIVE
        LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.13387 TAM, HELEN                             VARIOUS                              Litigation              UNDETERMINED
        220 CAMARITAS AVE
        SOUTH SAN FRANCISCO, CA      ACCOUNT NO.: NOT AVAILABLE
        94080


3.13388 TAM, IVY                               VARIOUS                              Litigation              UNDETERMINED
        132 W MOLTKE ST.
        DALY CITY, CA 94014          ACCOUNT NO.: NOT AVAILABLE



                                         Page 1249 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 152
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13389 TAM, ROSE                              VARIOUS                              Litigation              UNDETERMINED
        1343 46TH AVE
        SAN FRANCISCO, CA 94122      ACCOUNT NO.: NOT AVAILABLE


3.13390 TAM, TEDDY                             VARIOUS                              Litigation              UNDETERMINED
        650 DAVE BRUBECK WAY APT 2
        STOCKTON, CA 95204           ACCOUNT NO.: NOT AVAILABLE


3.13391 TAM, TERRY                             VARIOUS                              Litigation              UNDETERMINED
        13 LAKEFIELD COURT
        DANVILLE, CA 94506           ACCOUNT NO.: NOT AVAILABLE


3.13392 TAMAYO, JESUS                          VARIOUS                              Litigation              UNDETERMINED
        PO BOX 332
        635 MILHAM AVE               ACCOUNT NO.: NOT AVAILABLE
        KETTLEMAN CITY, CA 93239


3.13393 TAMAYO, OLIVIA                         VARIOUS                              Litigation              UNDETERMINED
        3615 GRANITE CREEK CT.
        BAKERSFIELD, CA 93313        ACCOUNT NO.: NOT AVAILABLE


3.13394 TAMIKO INC. DBA YUZU-ENDO,             VARIOUS                              Litigation              UNDETERMINED
        JOAN
        1519 BURLINGAME AVENUE       ACCOUNT NO.: NOT AVAILABLE
        BURLINGAME, CA 94010


3.13395 TAMMY WILSON DESIGN-                   VARIOUS                              Litigation              UNDETERMINED
        WILSON, TAMMY
        18150 BAYVIEW DR             ACCOUNT NO.: NOT AVAILABLE
        SELECT DAY
        LOS GATOS, CA 95033


3.13396 TAMO, GAETAN; CINNABAR                 VARIOUS                              Litigation              UNDETERMINED
        COIN LAUNDRY
        2695 AMBER LANE              ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA


3.13397 TAMURA, ERICA                          VARIOUS                              Litigation              UNDETERMINED
        629 SPRUCE ST.
        SAN FRANCISCO, CA 94118      ACCOUNT NO.: NOT AVAILABLE


3.13398 TAN BELLA, INC.-POPJEVALO,             VARIOUS                              Litigation              UNDETERMINED
        PETER
        PO BOX 369                   ACCOUNT NO.: NOT AVAILABLE
        MILL VALLEY, CA 94942




                                         Page 1250 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 153
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.13399 TAN, ADRIAN                              VARIOUS                              Litigation              UNDETERMINED
        417 VALVERDE DR
        SOUTH SAN FRANCISCO, CA        ACCOUNT NO.: NOT AVAILABLE
        94080


3.13400 TANAKA, HEIJA                            VARIOUS                              Litigation              UNDETERMINED
        800 W SANTA INEZ AVENUE
        HILLSBOROUGH, CA 94010         ACCOUNT NO.: NOT AVAILABLE


3.13401 TANAKA, KENT                             VARIOUS                              Litigation              UNDETERMINED
        240 S. BAILEY AVE.
        FRESNO, CA 93727               ACCOUNT NO.: NOT AVAILABLE


3.13402 TANAKA, S                                VARIOUS                              Litigation              UNDETERMINED
        POBOX269
        LITTLE RIVER, CA 95456         ACCOUNT NO.: NOT AVAILABLE


3.13403 TANCCA-YU, AI YONG                       VARIOUS                              Litigation              UNDETERMINED
        776 BROADWAY ST.
        SAN FRANCISCO, CA 94133        ACCOUNT NO.: NOT AVAILABLE


3.13404 TANFORAN INDUSTRIAL PARK,                VARIOUS                              Litigation              UNDETERMINED
        LLC
        STEYER LOWENTHAL               ACCOUNT NO.: NOT AVAILABLE
        BOODROOKAS ALVAREZ &
        SMITH LLP
        1 CALIFORNIA ST # 300
        SAN FRANCISCO, CA 94111


3.13405 TANG, AMY HUTPUTTANASIN                  VARIOUS                              Litigation              UNDETERMINED
        2791 CONCORD WAY
        SAN BRUNO, CA 94066            ACCOUNT NO.: NOT AVAILABLE


3.13406 TANG, HELEN                              VARIOUS                              Litigation              UNDETERMINED
        4000 QUIMBY ROAD
        SAN JOSE, CA 95148             ACCOUNT NO.: NOT AVAILABLE


3.13407 TANG, HELEN                              VARIOUS                              Litigation              UNDETERMINED
        4000 QUIMBY ROAD
        SAN JOSE, CA 95148             ACCOUNT NO.: NOT AVAILABLE


3.13408 TANG, LEONARD                            VARIOUS                              Litigation              UNDETERMINED
        180 TUCKER AVE
        SAN FRANCISCO, CA 94134        ACCOUNT NO.: NOT AVAILABLE


3.13409 TANG, NANCY                              VARIOUS                              Litigation              UNDETERMINED
        56 YERBA BUENA AVE
        SAN FRANCISCO, CA 94127        ACCOUNT NO.: NOT AVAILABLE


                                           Page 1251 of 7835 to Schedule E/F Part 2

      Case: 19-30088             Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 154
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13410 TANG, THANG                            VARIOUS                              Litigation              UNDETERMINED
        4537 ANTELOPE PARK WAY
        ANTELOPE, CA 95843           ACCOUNT NO.: NOT AVAILABLE


3.13411 TANGOSERVICESINC-                      VARIOUS                              Litigation              UNDETERMINED
        FJELDSTAD, JANET
        145 PARK STREET              ACCOUNT NO.: NOT AVAILABLE
        SAN RAFAEL, CA 94901


3.13412 TANIOKA FARMS LLC                      VARIOUS                              Litigation              UNDETERMINED
        2697 ATHLONE RD.
        MERCED, CA 95341             ACCOUNT NO.: NOT AVAILABLE


3.13413 TANKERSLEY, JOHN                       VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 432
        52840 BRADLEY LOCKWOOD RD    ACCOUNT NO.: NOT AVAILABLE
        LOCKWOOD, CA 93932


3.13414 TANKERSLEY, LESLIE                     VARIOUS                              Litigation              UNDETERMINED
        625 HIDDEN VALLEY
        8317898709, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.13415 TANKESLEY, RON                         VARIOUS                              Litigation              UNDETERMINED
        5514 E. WASHINGTON STREET
        STOCKTON, CA 95215           ACCOUNT NO.: NOT AVAILABLE


3.13416 TANNAHILL, RICHARD                     VARIOUS                              Litigation              UNDETERMINED
        3480 ASHLEY CREEK DR
        LOOMIS, CA 95650             ACCOUNT NO.: NOT AVAILABLE


3.13417 TANNER, JAMIE                          VARIOUS                              Litigation              UNDETERMINED
        3 JOSETTE CT
        PETALUMA, CA 94952           ACCOUNT NO.: NOT AVAILABLE


3.13418 TANTI, MARY                            VARIOUS                              Litigation              UNDETERMINED
        601 BRISTOL COURT
        DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.13419 TANTON, TIM                            VARIOUS                              Litigation              UNDETERMINED
        845 LINDEN AVENUE
        BURLINGAME, CA 94010         ACCOUNT NO.: NOT AVAILABLE


3.13420 TANZI, JOHN                            VARIOUS                              Litigation              UNDETERMINED
        4080 CAMANCHE PKWY N1
        IONE, CA 95640               ACCOUNT NO.: NOT AVAILABLE




                                         Page 1252 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 155
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13421 TAPIA, NOE                            VARIOUS                              Litigation              UNDETERMINED
        128 GRANT ST
        WATSONVILLE, CA 95076       ACCOUNT NO.: NOT AVAILABLE


3.13422 TAPIA, RUBI CELIA                     VARIOUS                              Litigation              UNDETERMINED
        2034 N MAIN ST
        APT 3                       ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.13423 TAPP, MARSHALL                        VARIOUS                              Litigation              UNDETERMINED
        56 CROOKED EAR CT
        SANDPOINT, CA 83864         ACCOUNT NO.: NOT AVAILABLE


3.13424 TAQUERIA MI HACIENDA-                 VARIOUS                              Litigation              UNDETERMINED
        HERNANDEZ, RAUL
        1661 N. TEXAS ST.           ACCOUNT NO.: NOT AVAILABLE
        FAIRFIELD, CA 94533


3.13425 TAQUERIA Y CARNERCERIA EL             VARIOUS                              Litigation              UNDETERMINED
        CHARRITO, PIEDAD MARTINEZ
        2327 N WEST AVE             ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93705


3.13426 TARANTINO, CHRISTINA                  VARIOUS                              Litigation              UNDETERMINED
        102 IRONWOOD WAY
        SAN FRANCISCO, CA 94124     ACCOUNT NO.: NOT AVAILABLE


3.13427 TARKE, CRAIG                          VARIOUS                              Litigation              UNDETERMINED
        327 WEST BUTTE ROAD
        SUTTER, CA 95982            ACCOUNT NO.: NOT AVAILABLE


3.13428 TARKE, STEPHEN                        VARIOUS                              Litigation              UNDETERMINED
        9441 W BUTTE RD
        LIVE OAK, CA 95953-9522     ACCOUNT NO.: NOT AVAILABLE


3.13429 TARPEY, JAMES                         VARIOUS                              Litigation              UNDETERMINED
        1844. SCHOOLDALE DR
        SAN JOSE, CA 95124          ACCOUNT NO.: NOT AVAILABLE


3.13430 TARQUINO, EVE                         VARIOUS                              Litigation              UNDETERMINED
        725 FAXON AVENUE
        SAN FRANCISCO, CA 94112     ACCOUNT NO.: NOT AVAILABLE


3.13431 TARQUINO, EVE                         VARIOUS                              Litigation              UNDETERMINED
        725 FAXON AVENUE
        SAN FRANCISCO, CA 94112     ACCOUNT NO.: NOT AVAILABLE




                                        Page 1253 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 156
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13432 TARRAR UTILITY CONSULTANTS              VARIOUS                              Litigation              UNDETERMINED
        813 FIRST STREET
        BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.13433 TARRAR UTILITY CONSULTANTS-         VARIOUS                                  Litigation              UNDETERMINED
        TARRAR, KHALID
        813 FIRST STREET            ACCOUNT NO.: NOT AVAILABLE
        BRENTWOOD, CA 94513


3.13434 TATE ELECTRICAL, INC.-TATE,             VARIOUS                              Litigation              UNDETERMINED
        DONALD
        P.O. BOX 551                  ACCOUNT NO.: NOT AVAILABLE
        SANTA MARIA, CA 93456


3.13435 TATE, MARIA                             VARIOUS                              Litigation              UNDETERMINED
        3232 DEL MONTE BOULEVARD #
        B                             ACCOUNT NO.: NOT AVAILABLE
        MARINA, CA 93933


3.13436 TATEOSIAN, GARO                         VARIOUS                              Litigation              UNDETERMINED
        4094 W CORTLAND AVE
        FRESNO, CA 93722              ACCOUNT NO.: NOT AVAILABLE


3.13437 TATSUGAWA, MITSUO                       VARIOUS                              Litigation              UNDETERMINED
        220 A SAN BENANERO ROAD
        SALINAS, CA 93908             ACCOUNT NO.: NOT AVAILABLE


3.13438 TATUM, JERMALA                          VARIOUS                              Litigation              UNDETERMINED
        262 MERCED STREET
        SALINAS, CA 93901             ACCOUNT NO.: NOT AVAILABLE


3.13439 TATUM, JERMALA                          VARIOUS                              Litigation              UNDETERMINED
        262 MERCED STREET
        SALINAS, CA 93901             ACCOUNT NO.: NOT AVAILABLE


3.13440 TATUM, MARVIN                           VARIOUS                              Litigation              UNDETERMINED
        4191 W SHIELDS AVE
        FRESNO, CA 93722              ACCOUNT NO.: NOT AVAILABLE


3.13441 TATUM, YVONNE                           VARIOUS                              Litigation              UNDETERMINED
        4657 E KAVILAND AVE
        FRESNO, CA 93725              ACCOUNT NO.: NOT AVAILABLE


3.13442 TAUEETIA, CAROL                         VARIOUS                              Litigation              UNDETERMINED
        10570 BLEVINS WAY
        CASTROVILLE, CA 95012         ACCOUNT NO.: NOT AVAILABLE




                                          Page 1254 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 157
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13443 TAUFIGHI, MAX                          VARIOUS                              Litigation              UNDETERMINED
        813 BERMUDA ST
        BAKERSFIELD, CA 93309        ACCOUNT NO.: NOT AVAILABLE


3.13444 TAVARES, CARLOS                        VARIOUS                              Litigation              UNDETERMINED
        3226 LOOKOUT POINT LOOP
        DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.13445 TAVASSOLI, MALAHAT                     VARIOUS                              Litigation              UNDETERMINED
        13761 LA PALOMA ROAD
        LOS ALTOS, CA 94022          ACCOUNT NO.: NOT AVAILABLE


3.13446 TAYLOR, ANN                            VARIOUS                              Litigation              UNDETERMINED
        33520 COUNTY ROAD 20
        WOODLAND, CA 95695           ACCOUNT NO.: NOT AVAILABLE


3.13447 TAYLOR, BARBARA                        VARIOUS                              Litigation              UNDETERMINED
        23168 SIERRA VISTA AVE.
        GERBER, CA 96035             ACCOUNT NO.: NOT AVAILABLE


3.13448 TAYLOR, CELESTE                        VARIOUS                              Litigation              UNDETERMINED
        1640 BEAU RIVAGE
        SAN PABLO, CA 94806          ACCOUNT NO.: NOT AVAILABLE


3.13449 TAYLOR, DAVID                          VARIOUS                              Litigation              UNDETERMINED
        5631 FERNHOFF RD
        OAKLAND, CA 94619            ACCOUNT NO.: NOT AVAILABLE


3.13450 TAYLOR, DENNIS                         VARIOUS                              Litigation              UNDETERMINED
        1610 N. WEST ST.
        TULARE, CA 93274             ACCOUNT NO.: NOT AVAILABLE


3.13451 TAYLOR, ERIC                           VARIOUS                              Litigation              UNDETERMINED
        P. O BOX 67111
        SCOTTS VALLEY, CA 90567      ACCOUNT NO.: NOT AVAILABLE


3.13452 TAYLOR, GUY                            VARIOUS                              Litigation              UNDETERMINED
        1233 FERNSIDE STREET
        REDWOOD CITY, CA 94061       ACCOUNT NO.: NOT AVAILABLE


3.13453 TAYLOR, KARMEISHA                      VARIOUS                              Litigation              UNDETERMINED
        1185 LIGHTLAND RD
        SAN JOSE, CA 95121           ACCOUNT NO.: NOT AVAILABLE


3.13454 TAYLOR, KENT                           VARIOUS                              Litigation              UNDETERMINED
        27861 MOODY ROAD
        LOS ALTOS HILLS, CA 94022    ACCOUNT NO.: NOT AVAILABLE


                                         Page 1255 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 158
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.13455 TAYLOR, KRISTINE                         VARIOUS                              Litigation              UNDETERMINED
        7332 WEST LN
        GRANITE BAY, CA 95746          ACCOUNT NO.: NOT AVAILABLE


3.13456 TAYLOR, LENA                             VARIOUS                              Litigation              UNDETERMINED
        2629 109TH AVE #3
        OAKLAND, CA 94605              ACCOUNT NO.: NOT AVAILABLE


3.13457 TAYLOR, MARK                             VARIOUS                              Litigation              UNDETERMINED
        3107 PINE KNOLL DR
        ARNOLD, CA 95223               ACCOUNT NO.: NOT AVAILABLE


3.13458 TAYLOR, MARVIN                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1329
        PINECREST, CA 95364            ACCOUNT NO.: NOT AVAILABLE


3.13459 TAYLOR, NATESSA                          VARIOUS                              Litigation              UNDETERMINED
        230 W 3RD ST
        TRACY, CA 95376                ACCOUNT NO.: NOT AVAILABLE


3.13460 TAYLOR, PATRICIA                         VARIOUS                              Litigation              UNDETERMINED
        21623 BELLVIEW CREEK
        SONORA, CA 95370               ACCOUNT NO.: NOT AVAILABLE


3.13461 TAYLOR, PAUL                             VARIOUS                              Litigation              UNDETERMINED
        3500 VALLEY OAK DR
        BRENTWOOD, CA 94513            ACCOUNT NO.: NOT AVAILABLE


3.13462 TAYLOR, RICHARD AND LULA                 VARIOUS                              Litigation              UNDETERMINED
        PO BOX 476
        COULTERVILLE, CA 95311         ACCOUNT NO.: NOT AVAILABLE


3.13463 TAYLOR, SCOTT                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 114
        PIEDRA, CA 93649               ACCOUNT NO.: NOT AVAILABLE


3.13464 TAYLOR, STEVE                            VARIOUS                              Litigation              UNDETERMINED
        7621 SYCAMORE DR
        SOMERSET, CA 95884             ACCOUNT NO.: NOT AVAILABLE


3.13465 TBN SOUTHPOINTE PLAZA LLC,               VARIOUS                              Litigation              UNDETERMINED
        VALENZUELA, JACQUELINE
        13337 SOUTH STREET STE. 415,   ACCOUNT NO.: NOT AVAILABLE
        CERRITOS, CA 90703
        6301 MACK ROAD
        SACRAMENTO, CA 95823




                                           Page 1256 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 159
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13466 TEAFAPILLER, JILL                      VARIOUS                              Litigation              UNDETERMINED
        39716 ROAD 33
        KINGSBURG, CA 93631          ACCOUNT NO.: NOT AVAILABLE


3.13467 TEALDI, THOMAS                         VARIOUS                              Litigation              UNDETERMINED
        1144 TANGLEWOOD WY
        SAN MATEO, CA 94403          ACCOUNT NO.: NOT AVAILABLE


3.13468 TEAM GHILOTTI, INC, MATT               VARIOUS                              Litigation              UNDETERMINED
        VERKE
        2531 PETALUMA BLVD., SOUTH   ACCOUNT NO.: NOT AVAILABLE
        PETALUMA, CA 94952


3.13469 TEAM PLATINUM MARKETING                VARIOUS                              Litigation              UNDETERMINED
        GROUPS, LLC, HANNAH BELL
        921 W HARDING WAY            ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95203


3.13470 TEAMER, BERNARD                        VARIOUS                              Litigation              UNDETERMINED
        2467 DEL MAR CT
        DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.13471 TEASLEY, CYNTHIA                       VARIOUS                              Litigation              UNDETERMINED
        5856 E KINGS CANYON
        FRESNO, CA 93727             ACCOUNT NO.: NOT AVAILABLE


3.13472 TEAZ N PLEAZ-DUFOUR,                   VARIOUS                              Litigation              UNDETERMINED
        SAMUEL
        PO BOX 16697                 ACCOUNT NO.: NOT AVAILABLE
        SOUTH LAKE TAHOE, CA 96151


3.13473 TECH SALES-WEST, BRANDON               VARIOUS                              Litigation              UNDETERMINED
        1860 CAMPHOR CT
        MILPITAS, CA 95035           ACCOUNT NO.: NOT AVAILABLE


3.13474 TECKNICA AUTO INC.-                    VARIOUS                              Litigation              UNDETERMINED
        ARREDONDO, JOSE
        10793 SAN PABLO AVE.         ACCOUNT NO.: NOT AVAILABLE
        EL CERRITO, CA 94530


3.13475 TEHAMA COUNTY DEPT. SOCIAL             VARIOUS                              Litigation              UNDETERMINED
        SERVICES-CASEY, JOHN
        310 S. MAIN ST.              ACCOUNT NO.: NOT AVAILABLE
        RED BLUFF, CA 96080




                                         Page 1257 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 160
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13476 TEHAMA COUNTY                         VARIOUS                              Litigation              UNDETERMINED
        OPPORTUNITY CENTER, INC,
        MICHAEL MEZZASALMA          ACCOUNT NO.: NOT AVAILABLE
        P.O. BOX 219
        RED BLUFF, CA 96080


3.13477 TEISCH, JOEL                          VARIOUS                              Litigation              UNDETERMINED
        650 WOODSTOCK ROAD
        HILLSBOROUGH, CA 94010      ACCOUNT NO.: NOT AVAILABLE


3.13478 TEJADA, JOSE                          VARIOUS                              Litigation              UNDETERMINED
        6870 RIVERLAND DR SPC 37
        REDDING, CA 96002           ACCOUNT NO.: NOT AVAILABLE


3.13479 TEJEDA CUEVAS, MARTHA                 VARIOUS                              Litigation              UNDETERMINED
        PO BOX 764
        CHUALAR, CA 93925           ACCOUNT NO.: NOT AVAILABLE


3.13480 TEJEDA, MAYRA                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 144
        CHUALAR, CA 93925           ACCOUNT NO.: NOT AVAILABLE


3.13481 TEKKA HOUSSE-GUAN, ZECONG             VARIOUS                              Litigation              UNDETERMINED
        678 CHENERY ST
        SAN FRANCISCO, CA 94131     ACCOUNT NO.: NOT AVAILABLE


3.13482 TELECOM-RAIKE, ANDREW                 VARIOUS                              Litigation              UNDETERMINED
        5190 MONTECITO AVE.
        SANTA ROSA, CA 95404        ACCOUNT NO.: NOT AVAILABLE


3.13483 TELLEZ, FABIOLA                       VARIOUS                              Litigation              UNDETERMINED
        137 CARR AVENUE
        SALINAS, CA 93905           ACCOUNT NO.: NOT AVAILABLE


3.13484 TELLEZ, FAVIOLA                       VARIOUS                              Litigation              UNDETERMINED
        6985 LAKEVIEW DR.
        PRUNEDALE, CA 93907         ACCOUNT NO.: NOT AVAILABLE


3.13485 TELLEZ, ROBERT                        VARIOUS                              Litigation              UNDETERMINED
        1903 SANFORD AVE
        SAN PABLO, CA 94806         ACCOUNT NO.: NOT AVAILABLE


3.13486 TEMES, ERIC                           VARIOUS                              Litigation              UNDETERMINED
        300 BOULDER BROOK DRIVE
        BOULDER CREEK, CA 95006     ACCOUNT NO.: NOT AVAILABLE




                                        Page 1258 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 161
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13487 TEMORES, SANDRA                         VARIOUS                              Litigation              UNDETERMINED
        519 ARCHER ST
        SALINAS, CA 93901             ACCOUNT NO.: NOT AVAILABLE


3.13488 TEMPEL, CHRISTOPHER                     VARIOUS                              Litigation              UNDETERMINED
        30 E ROSSI STREET, STE #309
        SALINAS, CA 93901             ACCOUNT NO.: NOT AVAILABLE


3.13489 TEMPLETON PRESBYTERIAN                  VARIOUS                              Litigation              UNDETERMINED
        CHURCH-CRAIG, POLLY
        610 MAIN STREET               ACCOUNT NO.: NOT AVAILABLE
        TEMPLETON, CA 93465


3.13490 TENA, ALEJANDRO                         VARIOUS                              Litigation              UNDETERMINED
        1567 S. THORNBURG ST.
        SANTA MARIA, CA 93458         ACCOUNT NO.: NOT AVAILABLE


3.13491 TENNANT, JASON                          VARIOUS                              Litigation              UNDETERMINED
        2478 BIXLER ROAD
        BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.13492 TENNANT, STEPHANIE                      VARIOUS                              Litigation              UNDETERMINED
        135 GLEN COURT
        DANVILLE, CA 94526            ACCOUNT NO.: NOT AVAILABLE


3.13493 TENNYSON ELECTRIC INC                   VARIOUS                              Litigation              UNDETERMINED
        7275 NATIONAL DR, A2
        LIVERMORE, CA 94550           ACCOUNT NO.: NOT AVAILABLE


3.13494 TENUTA VINEYARDS, NANCY                 VARIOUS                              Litigation              UNDETERMINED
        TENUTA
        633 KALTHOFF COMMON           ACCOUNT NO.: NOT AVAILABLE
        LIVERMORE, CA 94550


3.13495 TEO CHOW NOODLE SHACK-NG,               VARIOUS                              Litigation              UNDETERMINED
        CALVIN
        4165 CUSHING PARKWAY          ACCOUNT NO.: NOT AVAILABLE
        FREMONT, CA 94538


3.13496 TEPAYOTL, KRYSTYNA                      VARIOUS                              Litigation              UNDETERMINED
        25117 HIGHWAY 44
        MILLVILLE, CA 96062           ACCOUNT NO.: NOT AVAILABLE


3.13497 TER AVANESYAN, GRANT                    VARIOUS                              Litigation              UNDETERMINED
        11763 CASTLE CT
        DUBLIN, CA 94568              ACCOUNT NO.: NOT AVAILABLE




                                          Page 1259 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 162
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13498 TERAN, ROSEMARY & JOSE                 VARIOUS                              Litigation              UNDETERMINED
        2436 W 3RD STREET
        MADER, CA 93637              ACCOUNT NO.: NOT AVAILABLE


3.13499 TERCERO, JANE                          VARIOUS                              Litigation              UNDETERMINED
        6286 N GLENN AVENUE
        FRESNO, CA 93704             ACCOUNT NO.: NOT AVAILABLE


3.13500 TERLIZZI, KRISTEN                      VARIOUS                              Litigation              UNDETERMINED
        13545 HOWEN DRIVE
        SARATOGA, CA 95070           ACCOUNT NO.: NOT AVAILABLE


3.13501 TERLOUW, JOHN                          VARIOUS                              Litigation              UNDETERMINED
        31290 JAMES AVENUE
        MADERA, CA 93638             ACCOUNT NO.: NOT AVAILABLE


3.13502 TERPSTRA, MICHAEL                      VARIOUS                              Litigation              UNDETERMINED
        2351 SUNSET BLVD SUITE 170
        178                          ACCOUNT NO.: NOT AVAILABLE
        ROCKLIN, CA 95765


3.13503 TERRA DE ORO WATER                     VARIOUS                              Litigation              UNDETERMINED
        COMPANY-COHEN, TERRELL
        375 PLANCHA WAY              ACCOUNT NO.: NOT AVAILABLE
        ARROYO GRANDE, CA 93420


3.13504 TERRA, CHRIS                           VARIOUS                              Litigation              UNDETERMINED
        8404 HARBOURWOOD DRIVE
        ORANGEVALE, CA 95662         ACCOUNT NO.: NOT AVAILABLE


3.13505 TERRACE TWNHSE, COLLINS                VARIOUS                              Litigation              UNDETERMINED
        MGMT
        500 ALFRED NOBEL DRIVE       ACCOUNT NO.: NOT AVAILABLE
        250
        HERCULES, CA 94547


3.13506 TERRAPIN CREEK CAFE LLC-               VARIOUS                              Litigation              UNDETERMINED
        TRUONG, FORLON
        P.O. BOX 501                 ACCOUNT NO.: NOT AVAILABLE
        BODEGA BAY, CA 94923


3.13507 TERRAZAS, LEONEL                       VARIOUS                              Litigation              UNDETERMINED
        29033 LUIS AVE
        GUSTINE, CA 95322            ACCOUNT NO.: NOT AVAILABLE


3.13508 TERRONES-ESEVOCUCTA,                   VARIOUS                              Litigation              UNDETERMINED
        TERESA
        3208 KENTUCKY STREET         ACCOUNT NO.: NOT AVAILABLE
        BAKERSTFIELD, CA 93306

                                         Page 1260 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 163
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13509 TERRY CLARK-CLARK, TERRY               VARIOUS                              Litigation              UNDETERMINED
        1636 OLD ARCATA RD
        BAYSIDE, CA 95524            ACCOUNT NO.: NOT AVAILABLE


3.13510 TERRY LEE-LEE, TERRY                   VARIOUS                              Litigation              UNDETERMINED
        117 WINDWARD AVE
        PISMO BEACH, CA 93449        ACCOUNT NO.: NOT AVAILABLE


3.13511 TERRY, ADAM                            VARIOUS                              Litigation              UNDETERMINED
        20164 EASTVIEW DRIVE
        TUOLUMNE, CA 95379           ACCOUNT NO.: NOT AVAILABLE


3.13512 TERRY, BEN                             VARIOUS                              Litigation              UNDETERMINED
        P. O. BOX 237
        NIPOMO, CA 93444             ACCOUNT NO.: NOT AVAILABLE


3.13513 TERRY, CLYDE                           VARIOUS                              Litigation              UNDETERMINED
        90 HARRY LANE
        OROVILLE, CA 95966           ACCOUNT NO.: NOT AVAILABLE


3.13514 TERRY, JENNIFER                        VARIOUS                              Litigation              UNDETERMINED
        1401 ROAD D
        REDWOOD VALLEY, CA 95470     ACCOUNT NO.: NOT AVAILABLE


3.13515 TERRY, MICHELLE                        VARIOUS                              Litigation              UNDETERMINED
        389 CELIA COURT
        OAKDALE, CA 95361            ACCOUNT NO.: NOT AVAILABLE


3.13516 TERRY, PHILLIP                         VARIOUS                              Litigation              UNDETERMINED
        5697 HARRIS CUTOFF RD
        MARIPOSA, CA 95338           ACCOUNT NO.: NOT AVAILABLE


3.13517 TERRY, TRISTA                          VARIOUS                              Litigation              UNDETERMINED
        320 JAYMAR LN
        CARLOTTA, CA 95528           ACCOUNT NO.: NOT AVAILABLE


3.13518 TESI, LIZ                              VARIOUS                              Litigation              UNDETERMINED
        15219 HICKORY ST
        OMAHA, CA 68144              ACCOUNT NO.: NOT AVAILABLE


3.13519 TETER, SHANNON                         VARIOUS                              Litigation              UNDETERMINED
        36134 AVENUE 12
        MADERA, CA 93636             ACCOUNT NO.: NOT AVAILABLE


3.13520 TETRICK, BONNIE                        VARIOUS                              Litigation              UNDETERMINED
        9802 CLUB PLACE LANE
        CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE


                                         Page 1261 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 164
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13521 TEUFEL, MARGARET                      VARIOUS                              Litigation              UNDETERMINED
        2840 BELLAIRE PLACE
        OAKLAND, CA 94601           ACCOUNT NO.: NOT AVAILABLE


3.13522 TEUMA, THERESA                        VARIOUS                              Litigation              UNDETERMINED
        4505 HILLSBOROUGH DR
        PETALUMA, CA 94954          ACCOUNT NO.: NOT AVAILABLE


3.13523 TH ESTATE WINES-HOAGE,                VARIOUS                              Litigation              UNDETERMINED
        JENNIFER
        870 ARBOR RD                ACCOUNT NO.: NOT AVAILABLE
        NONE
        PASO ROBLES, CA 93446


3.13524 THABET, AFRAH                         VARIOUS                              Litigation              UNDETERMINED
        827 8TH STREET
        BAKERSFIELD, CA 93304       ACCOUNT NO.: NOT AVAILABLE


3.13525 THACH, THANG                          VARIOUS                              Litigation              UNDETERMINED
        1924 SOGOL CT
        SAN JOSE, CA 95122          ACCOUNT NO.: NOT AVAILABLE


3.13526 THAI, CATHY                           VARIOUS                              Litigation              UNDETERMINED
        2500 25TH AVENUE
        SAN FRANCISCO, CA 94116     ACCOUNT NO.: NOT AVAILABLE


3.13527 THAI, KHANH                           VARIOUS                              Litigation              UNDETERMINED
        3063 CUNNINGHAM AVE
        SAN JOSE, CA 95148          ACCOUNT NO.: NOT AVAILABLE


3.13528 THAMM, GAVIN                          VARIOUS                              Litigation              UNDETERMINED
        317 TREVOR AVE
        OAKDALE, CA 95361           ACCOUNT NO.: NOT AVAILABLE


3.13529 THANDI BROTHERS FARMS-                VARIOUS                              Litigation              UNDETERMINED
        THANDI, TEHAL
        PO BOX 2700                 ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93745


3.13530 THAT, LESLIE                          VARIOUS                              Litigation              UNDETERMINED
        1912 PAWNEE WAY
        STOCKTON, CA 95209          ACCOUNT NO.: NOT AVAILABLE


3.13531 THAXTON, MELVIN                       VARIOUS                              Litigation              UNDETERMINED
        2590 HUMBOLDT DRIVE
        SAN LEANDRO, CA 94577       ACCOUNT NO.: NOT AVAILABLE




                                        Page 1262 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 165
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13532 THE BRANDING IRON                      VARIOUS                              Litigation              UNDETERMINED
        RESTAURANT, GREG PARLE
        640 W. 16TH STREET           ACCOUNT NO.: NOT AVAILABLE
        MERCED, CA 95340


3.13533 THE ABSINTHE GROUP                     VARIOUS                              Litigation              UNDETERMINED
        888 BRANNNA STREET
        SAB FRANCISCO, CA 94103      ACCOUNT NO.: NOT AVAILABLE


3.13534 THE AMERICAN ITALIAN DELI-             VARIOUS                              Litigation              UNDETERMINED
        SLOAN, TAMAR
        139 MAIN STREET              ACCOUNT NO.: NOT AVAILABLE
        LOS ALTOS, CA 94022


3.13535 THE ARTISIAN KITCHEN-                  VARIOUS                              Litigation              UNDETERMINED
        INGHAM, LIANE
        865 MARINA BAY PKWY          ACCOUNT NO.: NOT AVAILABLE
        STE 33
        33, CA 94804


3.13536 THE ATHENIAN SCHOOL -                  VARIOUS                              Litigation              UNDETERMINED
        LUCAS, LESLIE
        2100 MT DIABLO BLVD          ACCOUNT NO.: NOT AVAILABLE
        DANVILLE, CA 94506


3.13537 THE BEAN BARN INC-                     VARIOUS                              Litigation              UNDETERMINED
        COPELAND, ANGELA
        428 PLACERVILLE DRIVE        ACCOUNT NO.: NOT AVAILABLE
        2ND LOCATION ACCOUNT
        #7149660397
        PLACERVILLE, CA 95667


3.13538 THE BRANDEIS SCHOOL OF SF-             VARIOUS                              Litigation              UNDETERMINED
        VIGIL, JOE
        655 BROTHERHOODWAY           ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94132


3.13539 THE BRASSWORKS-REESE,                  VARIOUS                              Litigation              UNDETERMINED
        MISTY
        500 LINNE RD, UNIT I         ACCOUNT NO.: NOT AVAILABLE
        PASO ROBLES, CA 93446


3.13540 THE BRIX GROUP INC                     VARIOUS                              Litigation              UNDETERMINED
        838 N. LAVERNE AVE
        FRESNO, CA 93727             ACCOUNT NO.: NOT AVAILABLE


3.13541 THE BROWN JUG, MAXWELL                 VARIOUS                              Litigation              UNDETERMINED
        MCINTIRE
        1511 GOUGH STREET            ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94109

                                         Page 1263 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 166
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13542 THE CARTWRIGHT LAW FIRM                 VARIOUS                              Litigation              UNDETERMINED
        INC, RON MATTSON & BERTHA
        BARBOZA                       ACCOUNT NO.: NOT AVAILABLE
        222 FRONT STREET FIFTH
        FLOOR
        SAN FRANCISCO, CA 94111


3.13543 THE CHURCH TEMPLO EL                    VARIOUS                              Litigation              UNDETERMINED
        MONTE HOREB-MATINEZ, SONIA
        455 E MAUDE AVE               ACCOUNT NO.: NOT AVAILABLE
        SUNNYVALE, CA 94085


3.13544 THE CORPORATE LAW GROUP-                VARIOUS                              Litigation              UNDETERMINED
        MAROTTA, PAUL
        1342 ROLLINS RD               ACCOUNT NO.: NOT AVAILABLE
        BURLINGAME, CA 94010


3.13545 THE CRUCIBLE-PATTEN, KUA                VARIOUS                              Litigation              UNDETERMINED
        1260 7TH ST.
        OAKLAND, CA 94607             ACCOUNT NO.: NOT AVAILABLE


3.13546 THE DENT SHOP LLC, MARK                 VARIOUS                              Litigation              UNDETERMINED
        TONKIN
        1701 MONTEREY ST              ACCOUNT NO.: NOT AVAILABLE
        SAN LUIS OBISPO, CA 93402


3.13547 THE ELLINGTON-MILLER, KELLY             VARIOUS                              Litigation              UNDETERMINED
        222 BROADWAY
        OAKLAND, CA 94607             ACCOUNT NO.: NOT AVAILABLE


3.13548 THE ESTABLISHMENT, LORI                 VARIOUS                              Litigation              UNDETERMINED
        GIOVANETTI
        7931 THORTON ROAD #A          ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95209


3.13549 THE FATHER'S HOUSE-                     VARIOUS                              Litigation              UNDETERMINED
        MCELROY, DANIEL
        3333 VACA VALLEY PKWY         ACCOUNT NO.: NOT AVAILABLE
        VACAVILLE, CA 95688


3.13550 THE FIRE GUY VENDING-KAUS,              VARIOUS                              Litigation              UNDETERMINED
        DAVID
        11106 STRATHAVEN STREET       ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93312


3.13551 THE GOOD TIME TAVERN-REID,              VARIOUS                              Litigation              UNDETERMINED
        SCOTT
        125 N LIVERMORE AVE           ACCOUNT NO.: NOT AVAILABLE
        LIVERMORE, CA 94550


                                          Page 1264 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 167
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13552 THE GRAND TAVERN, TEMOOR                VARIOUS                              Litigation              UNDETERMINED
        NOOR
        3601 GRAND AVENUE             ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94610


3.13553 THE GRANITE ROCK COMPANY-               VARIOUS                              Litigation              UNDETERMINED
        BRAZIL, TERRI
        P.O. BOX 50001                ACCOUNT NO.: NOT AVAILABLE
        WATSONVILLE, CA 95077


3.13554 THE GREAT OVERLAND BOOK                 VARIOUS                              Litigation              UNDETERMINED
        COMPANY-BEAUSOLEIL, BEAU
        345 JUDAH STREET              ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94122


3.13555 THE GRUBSTAKE-PIGOTT,                   VARIOUS                              Litigation              UNDETERMINED
        NICHOLAS
        1525 PINE STREET              ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94109


3.13556 THE HALL COMPANY-COFFMAN,               VARIOUS                              Litigation              UNDETERMINED
        JUSTIN
        44474 W. NEES AVE.            ACCOUNT NO.: NOT AVAILABLE
        FIREBAUGH, CA 93622


3.13557 THE HARTFORD-BRAUN, JON                 VARIOUS                              Litigation              UNDETERMINED
        PO BOX 7247
        PHILADELPHIA, CA 19170        ACCOUNT NO.: NOT AVAILABLE


3.13558 THE HATCH ROTISSERIE & BAR-             VARIOUS                              Litigation              UNDETERMINED
        CAMERON, MARGARET
        835 13TH ST                   ACCOUNT NO.: NOT AVAILABLE
        PASO ROBLES, CA 93446


3.13559 THE LAND-REYESRAUEN,                    VARIOUS                              Litigation              UNDETERMINED
        JULIAN
        18501 VAN ZANDT RESORT        ACCOUNT NO.: NOT AVAILABLE
        ROAD
        PHILO, CA 95466


3.13560 THE LAW OFFICE OF H.K.                  VARIOUS                              Litigation              UNDETERMINED
        GRAHAM-GRAHAM, H.K.
        518 OCEAN ST.                 ACCOUNT NO.: NOT AVAILABLE
        C
        SANTA CRUZ, CA 95060




                                          Page 1265 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 168
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13561 THE LAW OFFICES OF HUBERT              VARIOUS                              Litigation              UNDETERMINED
        & YASUTAKE, GARRY J.D.
        HUBERT, ESQ.                 ACCOUNT NO.: NOT AVAILABLE
        1320 WILLOW PASS ROAD,
        SUITE 590
        CONCORD, CA 94520


3.13562 THE LOUNGE NAIL SPA-HUA,               VARIOUS                              Litigation              UNDETERMINED
        OANH
        5108 BROADWAY                ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94611


3.13563 THE LUMENARIS GROUP, INC.-             VARIOUS                              Litigation              UNDETERMINED
        FATULA, DR. JOSEPH
        50 N MAIN ST                 ACCOUNT NO.: NOT AVAILABLE
        COLFAX, CA 95713


3.13564 THE MILLENNIUM MARKET                  VARIOUS                              Litigation              UNDETERMINED
        STREET CENTER ASSOCIATION,
        BRYAN RUCH                   ACCOUNT NO.: NOT AVAILABLE
        765 MARKET STREET
        SAN FRANCISCO, CA 94103


3.13565 THE MOUNTAIN HOUSE                     VARIOUS                              Litigation              UNDETERMINED
        RESTAURANT, JERRY OLSON
        13808 SKYLINE BOULEVARD      ACCOUNT NO.: NOT AVAILABLE
        WOODSIDE, CA 94062


3.13566 THE OLD HANKOW INC DBA                 VARIOUS                              Litigation              UNDETERMINED
        HANKOW CUISINE-LIU, LEO
        1071 S DE ANZA BLVD          ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95129


3.13567 THE OLD HANKOW INC DBA                 VARIOUS                              Litigation              UNDETERMINED
        HANKOW CUISINE-LIU, LEO
        1071 S DE ANZA BLVD          ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95129


3.13568 THE OPTOMETRY CENTER-                  VARIOUS                              Litigation              UNDETERMINED
        ZHUBLAWAR, MUJDA
        1575 B STREET                ACCOUNT NO.: NOT AVAILABLE
        HAYWARD, CA 94541


3.13569 THE PACHERA GROUP-                     VARIOUS                              Litigation              UNDETERMINED
        PACHERA, VIKKI
        23335 DEERFIELD RD           ACCOUNT NO.: NOT AVAILABLE
        LOS GATOS, CA 95033




                                         Page 1266 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 169
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13570 THE PHOENIX, JON MOREHEAD               VARIOUS                              Litigation              UNDETERMINED
        2200 OAK PARK
        CHICO, CA 95928               ACCOUNT NO.: NOT AVAILABLE


3.13571 THE PIKS GROUP                          VARIOUS                              Litigation              UNDETERMINED
        684 JAY STREET
        LOS ALTOS, CA 94022           ACCOUNT NO.: NOT AVAILABLE


3.13572 THE QUILL-LOFTUS, STEPHANIE             VARIOUS                              Litigation              UNDETERMINED
        553 LIGHTHOUSE AVENUE
        PACIFIC GROVE, CA 93950       ACCOUNT NO.: NOT AVAILABLE


3.13573 THE RAWLINGS COMPANY                    VARIOUS                              Litigation              UNDETERMINED
        LLC
        P.O. BOX 2000                 ACCOUNT NO.: NOT AVAILABLE
        LAGRANGE, KY 40031-2000


3.13574 THE REFUGE-LEVIN, MATT                  VARIOUS                              Litigation              UNDETERMINED
        963 LAUREL ST
        SAN CARLOS, CA 94070          ACCOUNT NO.: NOT AVAILABLE


3.13575 THE ROYAL CUCKOO ORGAN                  VARIOUS                              Litigation              UNDETERMINED
        LOUNGE-MILLER, PAUL
        3202 MISSION STREET           ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94110


3.13576 THE SARDINE FACTORY, INC.,              VARIOUS                              Litigation              UNDETERMINED
        JEAN KAMPE
        555 ABREGO STREET             ACCOUNT NO.: NOT AVAILABLE
        MONTEREY, CA 93940


3.13577 THE SCHUETTER TRUST-                    VARIOUS                              Litigation              UNDETERMINED
        SCHUETTER, LARRY
        1312 PINTAIL DR               ACCOUNT NO.: NOT AVAILABLE
        SUISUN CITY, CA 94585


3.13578 THE SILVER PESO-ADAM,                   VARIOUS                              Litigation              UNDETERMINED
        RICHARD
        5645 SAND JACINTO AVE         ACCOUNT NO.: NOT AVAILABLE
        ATASCADERO, CA 93422


3.13579 THE SPECIALTY CROP                      VARIOUS                              Litigation              UNDETERMINED
        COMPANY
        2985 AIRPORT DRIVE            ACCOUNT NO.: NOT AVAILABLE
        MADERA, CA 93637


3.13580 THE STIRRING                            VARIOUS                              Litigation              UNDETERMINED
        2250 CHURN CREEK RD.
        REDDING, CA 96002             ACCOUNT NO.: NOT AVAILABLE

                                          Page 1267 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 170
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13581 THE SWINGIN DOOR-CHAPMAN,             VARIOUS                              Litigation              UNDETERMINED
        WARREN
        106 E. 25TH AVE             ACCOUNT NO.: NOT AVAILABLE
        SAN MATEO, CA 94403


3.13582 THE SWINGIN DOOR-CHAPMAN,             VARIOUS                              Litigation              UNDETERMINED
        WARREN
        106 EAST 25TH AVE           ACCOUNT NO.: NOT AVAILABLE
        SAN MATEO, CA 94403


3.13583 THE WHITE HOUSE AT CHURN              VARIOUS                              Litigation              UNDETERMINED
        CREEK GOLF COURSE-DIVINE,
        DEBORAH                     ACCOUNT NO.: NOT AVAILABLE
        7335 CHURN CREEK RD
        REDDING, CA 96002


3.13584 THE WOODROSE CAFE LLC-                VARIOUS                              Litigation              UNDETERMINED
        MENDEZ, GUSTAVO
        P.O. BOX 791                ACCOUNT NO.: NOT AVAILABLE
        GARBERVILLE, CA 95542


3.13585 THE ZENITH                            VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 619083
        ROSEVILLE, CA 95661-5967    ACCOUNT NO.: NOT AVAILABLE


3.13586 THE ZENITH INSURANCE                  VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 9055
        VAN NUYS, CA 91409-9055     ACCOUNT NO.: NOT AVAILABLE


3.13587 THE ZENITH INSURANCE                  VARIOUS                              Litigation              UNDETERMINED
        COMPANY
        P.O. BOX 619083             ACCOUNT NO.: NOT AVAILABLE
        ROSEVILLE, CA 95661


3.13588 THE ZENITH/PHILIP VERWEY              VARIOUS                              Litigation              UNDETERMINED
        DAIRY
        P.O. BOX 619083             ACCOUNT NO.: NOT AVAILABLE
        ROSEVILLE, CA 95661


3.13589 THE ZENITH/PHILIP VERWEY              VARIOUS                              Litigation              UNDETERMINED
        DAIRY
        P.O. BOX 619083             ACCOUNT NO.: NOT AVAILABLE
        ROSEVILLE, CA 95661


3.13590 THECHINAPRESS-REN, HONGYU             VARIOUS                              Litigation              UNDETERMINED
        1648 GILBRETH ROAD
        BURLINGAME, CA 94010        ACCOUNT NO.: NOT AVAILABLE




                                        Page 1268 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 171
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13591 THEISEN GLASS CO-JOHNSON,               VARIOUS                              Litigation              UNDETERMINED
        SUSAN
        301 POTRERO AVE               ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94103


3.13592 THERIOT, KENNETH                        VARIOUS                              Litigation              UNDETERMINED
        4685 FREEMAN SCHOOL HOUSE
        RD                            ACCOUNT NO.: NOT AVAILABLE
        CORNING, CA 96021


3.13593 THERON, CONRAD                          VARIOUS                              Litigation              UNDETERMINED
        42800 CURLEY LANE
        POINT ARENA, CA 95468         ACCOUNT NO.: NOT AVAILABLE


3.13594 THEZENITH, FOR KEVIN                    VARIOUS                              Litigation              UNDETERMINED
        DONNELLEY
        PB BOX 619083                 ACCOUNT NO.: NOT AVAILABLE
        4615 COUNTRY ROAD KK
        ORLAND, CA


3.13595 THEZENITH-DEVINCENTIS,                  VARIOUS                              Litigation              UNDETERMINED
        ANTONIO
        925 HIGHLAND POINTE DRIVE,    ACCOUNT NO.: NOT AVAILABLE
        SUITE 250
        ROSEVILLE, CA 95678


3.13596 THEZENITH-DEVINCENTIS,                  VARIOUS                              Litigation              UNDETERMINED
        ANTONIO
        925 HIGHLAND POINTE DRIVE,    ACCOUNT NO.: NOT AVAILABLE
        SUITE 250
        ROSEVILLE, CA 95678


3.13597 THEZENITH-DEVINCENTIS,                  VARIOUS                              Litigation              UNDETERMINED
        ANTONIO
        925 HIGHLAND POINTE DRIVE,    ACCOUNT NO.: NOT AVAILABLE
        SUITE 250
        ROSEVILLE, CA 95678


3.13598 THIBODEAUX, LINDA                       VARIOUS                              Litigation              UNDETERMINED
        9580 KELSEY CREEK DRIVE
        KELSEYVILLE, CA 95451         ACCOUNT NO.: NOT AVAILABLE


3.13599 THIEL, FRITZ                            VARIOUS                              Litigation              UNDETERMINED
        13615 PASEO TERRANO
        SALINAS, CA 93908             ACCOUNT NO.: NOT AVAILABLE


3.13600 THIENES, PAUL                           VARIOUS                              Litigation              UNDETERMINED
        1300 CEDAR STREET
        CALISTOGA, CA 94515           ACCOUNT NO.: NOT AVAILABLE


                                          Page 1269 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 172
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13601 THIESEN, VICKI                         VARIOUS                              Litigation              UNDETERMINED
        2637 14TH AVE.
        KINGSBURG, CA 93631          ACCOUNT NO.: NOT AVAILABLE


3.13602 THILLARD, ATTY REP, OLIVIA             VARIOUS                              Litigation              UNDETERMINED
        1400 43RD AVE.
        SAN FRANCISCO, CA 94122      ACCOUNT NO.: NOT AVAILABLE


3.13603 THIRUCOTE, RAMACHANDRAN                VARIOUS                              Litigation              UNDETERMINED
        397 FLETCHER DRIVE
        ATHERTON, CA 94027           ACCOUNT NO.: NOT AVAILABLE


3.13604 THOMA, LEE                             VARIOUS                              Litigation              UNDETERMINED
        19405 MICHIGAN DR
        TWAIN HARTE, CA 95383        ACCOUNT NO.: NOT AVAILABLE


3.13605 THOMAES, SUSAN                         VARIOUS                              Litigation              UNDETERMINED
        2749 ACTON STREET
        BERKELEY, CA 94702           ACCOUNT NO.: NOT AVAILABLE


3.13606 THOMAS PARKER SARATOGA                 VARIOUS                              Litigation              UNDETERMINED
        OFFICE-KNIGHT, KARINA
        2750 BELMONT DR              ACCOUNT NO.: NOT AVAILABLE
        DAVIS, CA 95618


3.13607 THOMAS, AUBREY                         VARIOUS                              Litigation              UNDETERMINED
        39303 MATTOLE RD
        PETOLIA, CA 95558            ACCOUNT NO.: NOT AVAILABLE


3.13608 THOMAS, BILLY                          VARIOUS                              Litigation              UNDETERMINED
        5580 E HARNEY LANE
        LODI, CA 95240               ACCOUNT NO.: NOT AVAILABLE


3.13609 THOMAS, BROOKE                         VARIOUS                              Litigation              UNDETERMINED
        4100 BALLS FERRY RD
        COTTONWOOD, CA 96022         ACCOUNT NO.: NOT AVAILABLE


3.13610 THOMAS, CLIFFORD                       VARIOUS                              Litigation              UNDETERMINED
        1484 ANDREW AVE
        ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.13611 THOMAS, IAN                            VARIOUS                              Litigation              UNDETERMINED
        2210 CREEKVIEW PL
        DANVILLE, CA 94506           ACCOUNT NO.: NOT AVAILABLE




                                         Page 1270 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 173
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13612 THOMAS, JOSHUA                         VARIOUS                              Litigation              UNDETERMINED
        1007 SALINAS RD
        ROYAL OAKS, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.13613 THOMAS, KATIE                          VARIOUS                              Litigation              UNDETERMINED
        8105 HEMINGWAY DRIVE
        SACRAMENTO, CA 95828         ACCOUNT NO.: NOT AVAILABLE


3.13614 THOMAS, KEVIN                          VARIOUS                              Litigation              UNDETERMINED
        MICHAEL WELCH, ESQ.
        6210 STONERIDGE MALL ROAD,   ACCOUNT NO.: NOT AVAILABLE
        SUITE 550
        PLEASANTON, CA 94588


3.13615 THOMAS, KEVIN                          VARIOUS                              Litigation              UNDETERMINED
        LAW OFFICES OF BRIAN L.
        LARSEN                       ACCOUNT NO.: NOT AVAILABLE
        530 JACKSON STREET, 2ND
        FLOOR
        SAN FRANCISCO, CA 94133


3.13616 THOMAS, KEVIN (ATTY REPD)              VARIOUS                              Litigation              UNDETERMINED
        1268 PARKWAY DR.
        RICHMOND, CA 94803           ACCOUNT NO.: NOT AVAILABLE


3.13617 THOMAS, LA TASHEA                      VARIOUS                              Litigation              UNDETERMINED
        1543 W DAKOTA AVE
        FRESNO, CA 93705             ACCOUNT NO.: NOT AVAILABLE


3.13618 THOMAS, LIZZERENE                      VARIOUS                              Litigation              UNDETERMINED
        77 BISSELL WAY
        RICHMOND, CA 94801           ACCOUNT NO.: NOT AVAILABLE


3.13619 THOMAS, LYNN                           VARIOUS                              Litigation              UNDETERMINED
        13949 E SPARROW HAWK DRIVE
        LOCKEFORD, CA 95237          ACCOUNT NO.: NOT AVAILABLE


3.13620 THOMAS, LYNN                           VARIOUS                              Litigation              UNDETERMINED
        2029 COTTERELL CT
        PLEASANTON, CA 94566         ACCOUNT NO.: NOT AVAILABLE


3.13621 THOMAS, MARGARET                       VARIOUS                              Litigation              UNDETERMINED
        910 EL ORO DR
        AUBURN, CA 95603             ACCOUNT NO.: NOT AVAILABLE


3.13622 THOMAS, MARILYN                        VARIOUS                              Litigation              UNDETERMINED
        1127 DERBY STREET
        BERKELEY, CA 94702           ACCOUNT NO.: NOT AVAILABLE


                                         Page 1271 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 174
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13623 THOMAS, MARK & EMILY                  VARIOUS                              Litigation              UNDETERMINED
        19190 SALT CREEK LODGE
        ROAD                        ACCOUNT NO.: NOT AVAILABLE
        LAKEHEAD, CA 96051


3.13624 THOMAS, PAMELA                        VARIOUS                              Litigation              UNDETERMINED
        15 EASTERN DRIVE APT 14
        WATSONVILLE, CA 95076       ACCOUNT NO.: NOT AVAILABLE


3.13625 THOMAS, THOMAS & JOANIE               VARIOUS                              Litigation              UNDETERMINED
        2325 PINE ST.
        MARTINEZ, CA 94553          ACCOUNT NO.: NOT AVAILABLE


3.13626 THOMAS, TOMI                          VARIOUS                              Litigation              UNDETERMINED
        3007 CARVER AVENUE
        MODESTO, CA 95350           ACCOUNT NO.: NOT AVAILABLE


3.13627 THOMAS, TRICIA                        VARIOUS                              Litigation              UNDETERMINED
        2753 SAN ANTONIO DRIVE
        WALNUT CREEK, CA 94598      ACCOUNT NO.: NOT AVAILABLE


3.13628 THOMAS, WILLIAM                       VARIOUS                              Litigation              UNDETERMINED
        5568 LEXINGTON AVE
        520                         ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95123


3.13629 THOMASSON, SHALEENA                   VARIOUS                              Litigation              UNDETERMINED
        3279 COVE WAY
        MARINA, CA 93933            ACCOUNT NO.: NOT AVAILABLE


3.13630 THOMPSON, CHRISTOPHER                 VARIOUS                              Litigation              UNDETERMINED
        1205 ROBERTS ROAD
        BEN LOMOND, CA 95005        ACCOUNT NO.: NOT AVAILABLE


3.13631 THOMPSON, CONNIE                      VARIOUS                              Litigation              UNDETERMINED
        2450 COLLEGE PARK CIRCLE
        SANTA ROSA, CA 95401        ACCOUNT NO.: NOT AVAILABLE


3.13632 THOMPSON, COURTNEY                    VARIOUS                              Litigation              UNDETERMINED
        2651 PRESTWICK
        CONCORD, CA 94519           ACCOUNT NO.: NOT AVAILABLE


3.13633 THOMPSON, DOUG & JANICE               VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 989
        MIDDLETOWN, CA 95467        ACCOUNT NO.: NOT AVAILABLE




                                        Page 1272 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 175
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13634 THOMPSON, EARL                         VARIOUS                              Litigation              UNDETERMINED
        639 SPRUCE ST # 105
        REDWOOD CITY, CA 94063       ACCOUNT NO.: NOT AVAILABLE


3.13635 THOMPSON, GARY                         VARIOUS                              Litigation              UNDETERMINED
        2376 HARBOR VIEW DR.
        EUREKA, CA 95503             ACCOUNT NO.: NOT AVAILABLE


3.13636 THOMPSON, GEOFFREY                     VARIOUS                              Litigation              UNDETERMINED
        2424 BATTERING ROCK RD
        TEMPLETON, CA 93465          ACCOUNT NO.: NOT AVAILABLE


3.13637 THOMPSON, ILEAH                        VARIOUS                              Litigation              UNDETERMINED
        12800 BOTTLE ROCK RD.
        KELSEYVILLE, CA 95451        ACCOUNT NO.: NOT AVAILABLE


3.13638 THOMPSON, JEANETTE                     VARIOUS                              Litigation              UNDETERMINED
        910 S GRANT ST
        SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE


3.13639 THOMPSON, JESS                         VARIOUS                              Litigation              UNDETERMINED
        875 STONEWOOD RD
        NEWCASTLE, CA 95658          ACCOUNT NO.: NOT AVAILABLE


3.13640 THOMPSON, JON                          VARIOUS                              Litigation              UNDETERMINED
        2919 PONTIAC
        CLOVIS, CA 93611             ACCOUNT NO.: NOT AVAILABLE


3.13641 THOMPSON, KIMBERLY                     VARIOUS                              Litigation              UNDETERMINED
        1335 ARBOR AVENUE
        LOS ALTOS, CA 94024          ACCOUNT NO.: NOT AVAILABLE


3.13642 THOMPSON, LAWRENCE                     VARIOUS                              Litigation              UNDETERMINED
        25 CHATEAU LANE
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.13643 THOMPSON, LINDA                        VARIOUS                              Litigation              UNDETERMINED
        101 S. 35TH STREET
        RICHMOND, CA 94804           ACCOUNT NO.: NOT AVAILABLE


3.13644 THOMPSON, MARGIE                       VARIOUS                              Litigation              UNDETERMINED
        101 S. 35TH STREET
        RICHMOND, CA 94804           ACCOUNT NO.: NOT AVAILABLE


3.13645 THOMPSON, MICHAEL                      VARIOUS                              Litigation              UNDETERMINED
        12309 HORSESHOE ROAD
        OAKDALE, CA 95361            ACCOUNT NO.: NOT AVAILABLE


                                         Page 1273 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 176
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13646 THOMPSON, NICOLE                       VARIOUS                              Litigation              UNDETERMINED
        1611 SAINT DAVID DRIVE
        DANVILLE, CA 94526           ACCOUNT NO.: NOT AVAILABLE


3.13647 THOMPSON, PATRICK                      VARIOUS                              Litigation              UNDETERMINED
        328 NORTH 3RD STREET
        GROVER BEACH, CA 93433       ACCOUNT NO.: NOT AVAILABLE


3.13648 THOMPSON, ROBIN                        VARIOUS                              Litigation              UNDETERMINED
        2337 EL MONTE DRIVE
        OAKLEY, CA 94561             ACCOUNT NO.: NOT AVAILABLE


3.13649 THOMPSON, SABRINA V. PG&E              VARIOUS                              Litigation              UNDETERMINED
        4445 OAKRIDGE DRIVE
        TRACY, CA 95377              ACCOUNT NO.: NOT AVAILABLE


3.13650 THOMPSON, SHAWN                        VARIOUS                              Litigation              UNDETERMINED
        2142 HODGSON ST
        EUREKA, CA 95503             ACCOUNT NO.: NOT AVAILABLE


3.13651 THOMPSON, THURMAN                      VARIOUS                              Litigation              UNDETERMINED
        458 OREGON ST
        GRIDLEY, CA 95948            ACCOUNT NO.: NOT AVAILABLE


3.13652 THOMSON, JOHN                          VARIOUS                              Litigation              UNDETERMINED
        501 KIRKWOOD COURT
        EL DORADO HILLS, CA 95762    ACCOUNT NO.: NOT AVAILABLE


3.13653 THOREN, KELLI                          VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 297
        SALYEE, CA 95563             ACCOUNT NO.: NOT AVAILABLE


3.13654 THORESON, LOWELL & AUDREY              VARIOUS                              Litigation              UNDETERMINED
        4025 SNOWROSE LANE
        CAMINO, CA 95709             ACCOUNT NO.: NOT AVAILABLE


3.13655 THORLEY, MILON                         VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 2014
        DIAMOND SPRINGS, CA 95619    ACCOUNT NO.: NOT AVAILABLE


3.13656 THORNBURG, RYAN                        VARIOUS                              Litigation              UNDETERMINED
        5298 E. HARNEY LN
        LODI, CA 95240               ACCOUNT NO.: NOT AVAILABLE


3.13657 THORNE, AMANDA                         VARIOUS                              Litigation              UNDETERMINED
        149 BAY RD.
        MENLO PARK, CA 94025         ACCOUNT NO.: NOT AVAILABLE


                                         Page 1274 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 177
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13658 THORNE, TERRI                          VARIOUS                              Litigation              UNDETERMINED
        16671 POWERLINE RD
        REDDING, CA 96001            ACCOUNT NO.: NOT AVAILABLE


3.13659 THORNHILL, BRIDGETTE                   VARIOUS                              Litigation              UNDETERMINED
        P.O BOX 1602
        4142 USONA ROAD              ACCOUNT NO.: NOT AVAILABLE
        MARIPOSA, CA 95338


3.13660 THORNTON, CHARLES                      VARIOUS                              Litigation              UNDETERMINED
        17310 MONTE GRANDE DR.
        SOULSBYVILLE, CA 95372       ACCOUNT NO.: NOT AVAILABLE


3.13661 THORNTON, JOAN                         VARIOUS                              Litigation              UNDETERMINED
        1324 ZANDONELLA RD
        DIAMOND SPRINGS, CA 95619    ACCOUNT NO.: NOT AVAILABLE


3.13662 THORNTON, JOSEPH                       VARIOUS                              Litigation              UNDETERMINED
        190 E. ALEXANDER AVE
        MERCED, CA 95340             ACCOUNT NO.: NOT AVAILABLE


3.13663 THORNTON, LONNIE                       VARIOUS                              Litigation              UNDETERMINED
        808 NORTH MAIN STREET
        SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE


3.13664 THORTON, MICHELLE                      VARIOUS                              Litigation              UNDETERMINED
        3536 CUSTER ST. #A
        OAKLAND, CA 94601            ACCOUNT NO.: NOT AVAILABLE


3.13665 THORTON, RAY                           VARIOUS                              Litigation              UNDETERMINED
        2905 TAYLOR LANE
        BYRON, CA 94514              ACCOUNT NO.: NOT AVAILABLE


3.13666 THOSEN, DENISE                         VARIOUS                              Litigation              UNDETERMINED
        18065 JOSEPH DR
        CASTRO VALLEY, CA 94546      ACCOUNT NO.: NOT AVAILABLE


3.13667 THOUSAND TRAILS SAN BENITO-         VARIOUS                                 Litigation              UNDETERMINED
        KIM, JOANNE
        16225 CIENEGA ROAD          ACCOUNT NO.: NOT AVAILABLE
        PO BOX 85
        PAICINES, CA 95043


3.13668 THREE RESTAURANT                       VARIOUS                              Litigation              UNDETERMINED
        50 E. THIRD AVE
        SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1275 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 178
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13669 THREE RESTAURANT                        VARIOUS                              Litigation              UNDETERMINED
        50 E. THIRD AVE
        SAN MATEO, CA 94402           ACCOUNT NO.: NOT AVAILABLE


3.13670 THRESHOLD ENTERPRISES LTD-              VARIOUS                              Litigation              UNDETERMINED
        GOLDBERG, IRA
        23 JANIS WAY                  ACCOUNT NO.: NOT AVAILABLE
        SCOTTS VALLEY, CA 95066


3.13671 THRONE, WILLIAM                         VARIOUS                              Litigation              UNDETERMINED
        BRAYTON PURCELL, LLP
        222 RUSH LANDING ROAD, P.O    ACCOUNT NO.: NOT AVAILABLE
        BOX 6169
        NOVATO, CA 94949-6169


3.13672 THULIN, TERI                            VARIOUS                              Litigation              UNDETERMINED
        255 CRESTMONT DR
        SAN LUIS OBISPO, CA 93401     ACCOUNT NO.: NOT AVAILABLE


3.13673 THUREN, LACIE                           VARIOUS                              Litigation              UNDETERMINED
        641 SPRING MEADOW CRT, APT
        1                             ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93308


3.13674 THURLING, TONI                          VARIOUS                              Litigation              UNDETERMINED
        128 BONITA AVE
        PIEDMONT, CA 94611            ACCOUNT NO.: NOT AVAILABLE


3.13675 THURLOW, NOELLE                         VARIOUS                              Litigation              UNDETERMINED
        1264 MILLS ST
        MENLO PARK, CA 94025          ACCOUNT NO.: NOT AVAILABLE


3.13676 THURMAN, DIANE                          VARIOUS                              Litigation              UNDETERMINED
        1906 MATZEN RANCH CIRCLE
        PETALUMA, CA 95954            ACCOUNT NO.: NOT AVAILABLE


3.13677 THURMAN, GAIL AND JOHNNY                VARIOUS                              Litigation              UNDETERMINED
        LAW OFFICE OF MICHAEL C.
        COHEN                         ACCOUNT NO.: NOT AVAILABLE
        1814 FRANKLIN STREET, SUITE
        900
        OAKLAND, CA 94612


3.13678 THURMAN, GAIL/ATTY REP                  VARIOUS                              Litigation              UNDETERMINED
        9878 MACARTHUR BLVD.
        OAKLAND, CA 94605             ACCOUNT NO.: NOT AVAILABLE




                                          Page 1276 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 179
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13679 THURMAN, LESLIE                       VARIOUS                              Litigation              UNDETERMINED
        1085 MONROE
        108                         ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.13680 THYRRING, NILS                        VARIOUS                              Litigation              UNDETERMINED
        1855 CASITAS ST.
        OCEANO, CA 93445            ACCOUNT NO.: NOT AVAILABLE


3.13681 TIA, TONY                             VARIOUS                              Litigation              UNDETERMINED
        24 SOUTHDALE AVE
        DALY CITY, CA 94015         ACCOUNT NO.: NOT AVAILABLE


3.13682 TIBBEY, WILLIAM                       VARIOUS                              Litigation              UNDETERMINED
        6 FOREST RISE PLACE
        MONTEREY, CA 93940          ACCOUNT NO.: NOT AVAILABLE


3.13683 TIBBITTSHERNANDEZ, DAVID              VARIOUS                              Litigation              UNDETERMINED
        1678 S. CAPITOL AVE.
        SAN JOSE, CA 95127          ACCOUNT NO.: NOT AVAILABLE


3.13684 TIBER, WILLIAM                        VARIOUS                              Litigation              UNDETERMINED
        18401 MORO ROAD
        SALINAS, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.13685 TICKNOR, SEAN                         VARIOUS                              Litigation              UNDETERMINED
        19 OLIVE AVE
        SAN ANSELMO                 ACCOUNT NO.: NOT AVAILABLE
        SAN ANSELMO, CA 94960


3.13686 TIDWELL LOPEZ, ISABEL                 VARIOUS                              Litigation              UNDETERMINED
        571 PECAN STREET
        10                          ACCOUNT NO.: NOT AVAILABLE
        WEST SACRAMENTO, CA 95691


3.13687 TIFFANY, GUY                          VARIOUS                              Litigation              UNDETERMINED
        2550 FRONTIER
        AUBURN, CA 95603            ACCOUNT NO.: NOT AVAILABLE


3.13688 TIGER NATURAL GAS INC.                VARIOUS                              Litigation              UNDETERMINED
        THOMAS D. LELAND AND LEAH
        E. CAPRITTA HOLLAND &       ACCOUNT NO.: NOT AVAILABLE
        KNIGHT LLP
        1801 CALIFORNIA STREET,
        SUITE 5000
        DENVER, CO 80202




                                        Page 1277 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 180
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13689 TILDEN, DOUGLASS                       VARIOUS                              Litigation              UNDETERMINED
        1282 REDCAP RD
        PO BOX 374 (OR)              ACCOUNT NO.: NOT AVAILABLE
        ORLEANS, CA 95556


3.13690 TILLEY, JOHN                           VARIOUS                              Litigation              UNDETERMINED
        230 GROVE ACRE AVENUE, APT
        #333                         ACCOUNT NO.: NOT AVAILABLE
        PACIFIC GROVE, CA 93950


3.13691 TILLMAN, CINDY                         VARIOUS                              Litigation              UNDETERMINED
        2996 SUNRIDGE DRIVE
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.13692 TIMM, PETER                            VARIOUS                              Litigation              UNDETERMINED
        7925 PEEDRICK ROAD
        DIXON, CA                    ACCOUNT NO.: NOT AVAILABLE


3.13693 TIMMER, MATT                           VARIOUS                              Litigation              UNDETERMINED
        292 JAMES WAY
        ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.13694 TIMPANO, ETTORE                        VARIOUS                              Litigation              UNDETERMINED
        3985 MISSION STREET
        SAN FRANCISCO, CA 94112      ACCOUNT NO.: NOT AVAILABLE


3.13695 TIN CITY MACHINE, BOBBY                VARIOUS                              Litigation              UNDETERMINED
        ROACH DBA
        2295 ALBAN PLACE             ACCOUNT NO.: NOT AVAILABLE
        CAMBRIA, CA 93428


3.13696 TINDALL, JAMES                         VARIOUS                              Litigation              UNDETERMINED
        1750 ANCONA CT.
        CONCORD, CA 94519            ACCOUNT NO.: NOT AVAILABLE


3.13697 TINDULA, KATHERINE                     VARIOUS                              Litigation              UNDETERMINED
        410 PAJARO LANE
        NIPOMO, CA 93444             ACCOUNT NO.: NOT AVAILABLE


3.13698 TING, FLORENCE                         VARIOUS                              Litigation              UNDETERMINED
        703 OLD FARM RD
        DANVILLE, CA 94526           ACCOUNT NO.: NOT AVAILABLE


3.13699 TING, KEH CHYN                         VARIOUS                              Litigation              UNDETERMINED
        216 DANTLEY WAY
        WALNUT CREEK, CA 94598       ACCOUNT NO.: NOT AVAILABLE




                                         Page 1278 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 181
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13700 TING, LILLY                             VARIOUS                              Litigation              UNDETERMINED
        124 ROMNEY AVE.
        SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
        94080


3.13701 TINGLEY, WALTER                         VARIOUS                              Litigation              UNDETERMINED
        8655 CROFOOT COURT
        GRANITE BAY, CA 95746         ACCOUNT NO.: NOT AVAILABLE


3.13702 TINOCO, ANGEL                           VARIOUS                              Litigation              UNDETERMINED
        15737 QUINTERO PLACE
        BALERSFIELD, CA 93314         ACCOUNT NO.: NOT AVAILABLE


3.13703 TINSLEY, ALICIA                         VARIOUS                              Litigation              UNDETERMINED
        3632 RIO LOMA WAY
        SACRAMENTO, CA 95834          ACCOUNT NO.: NOT AVAILABLE


3.13704 TINSLEY, ED                             VARIOUS                              Litigation              UNDETERMINED
        2471 VAN PATTER DR
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.13705 TINSLEY, ED                             VARIOUS                              Litigation              UNDETERMINED
        2471 VAN PATTER DR
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.13706 TINT, LAWRENCE                          VARIOUS                              Litigation              UNDETERMINED
        123 SUGARLOAF DRIVE
        TIBURON, CA 94920             ACCOUNT NO.: NOT AVAILABLE


3.13707 TIPPIT, DEREK                           VARIOUS                              Litigation              UNDETERMINED
        12910 BOTTLE ROCK RD.
        KELSEYVILLE, CA 95451         ACCOUNT NO.: NOT AVAILABLE


3.13708 TISDALE, DARRIN                         VARIOUS                              Litigation              UNDETERMINED
        3928 N. LAFAYETTE AVE.
        FRESNO, CA 93705              ACCOUNT NO.: NOT AVAILABLE


3.13709 TITAN MANAGEMENT GROUP,                 VARIOUS                              Litigation              UNDETERMINED
        LLC-CORTEZ, JAVIER
        72 TEHAMA ST                  ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94105


3.13710 TITANIC LOUNGE (GANGWAY),               VARIOUS                              Litigation              UNDETERMINED
        LEE JUNG
        841 LARKIN STREET             ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94109




                                          Page 1279 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 182
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13711 TITSWORTH, CARL                         VARIOUS                              Litigation              UNDETERMINED
        4203 BEACON PL
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.13712 TITSWORTH, CARL                         VARIOUS                              Litigation              UNDETERMINED
        4203 BEACON PL
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.13713 TITSWORTH, MICHAEL                      VARIOUS                              Litigation              UNDETERMINED
        1541 VIA ESCONDIDO
        SAN LORENZO, CA 94580         ACCOUNT NO.: NOT AVAILABLE


3.13714 TITUS TAYLOR, CATHERINE                 VARIOUS                              Litigation              UNDETERMINED
        1137 CHINABERRY WA
        WINDSOR, CA 95492             ACCOUNT NO.: NOT AVAILABLE


3.13715 TITUS, JOHN                             VARIOUS                              Litigation              UNDETERMINED
        200 DIOGENES DRIVE
        ANGWIN, CA 94508              ACCOUNT NO.: NOT AVAILABLE


3.13716 TITUS, MICHAEL                          VARIOUS                              Litigation              UNDETERMINED
        1564 WOODLAND DRIVE
        STOCKTON, CA 95207            ACCOUNT NO.: NOT AVAILABLE


3.13717 TIWARI, ABHINAV                         VARIOUS                              Litigation              UNDETERMINED
        30 MIRAMONTE CT
        SAN CARLOS, CA 94070          ACCOUNT NO.: NOT AVAILABLE


3.13718 TJ RECREATIONAL STORAGE,                VARIOUS                              Litigation              UNDETERMINED
        MESSANA, RUSS
        2020 RIEBLI ROAD              ACCOUNT NO.: NOT AVAILABLE
        4266 SANTA ROSA AVE
        SANTA ROSA, CA 95404


3.13719 TMS AUTOMOTIVE-LEE, TONY                VARIOUS                              Litigation              UNDETERMINED
        1125 9TH AVE
        OAKLAND, CA 94501             ACCOUNT NO.: NOT AVAILABLE


3.13720 TNU, INC. - NELSON, TOM                 VARIOUS                              Litigation              UNDETERMINED
        PO BOX 339
        BEHIND 1173 LOS OLIVOS AVE,   ACCOUNT NO.: NOT AVAILABLE
        LOS OSOS, CA
        LOCKWOOD, CA 93932


3.13721 TOBIS, ROBERT E                         VARIOUS                              Litigation              UNDETERMINED
        11008 OLD POND LN
        GRASS VALLEY, CA 95949        ACCOUNT NO.: NOT AVAILABLE



                                          Page 1280 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 183
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13722 TODD COMPANIES-BRIGMAN,               VARIOUS                              Litigation              UNDETERMINED
        ZACKERY
        PO BOX 6820                 ACCOUNT NO.: NOT AVAILABLE
        VISALIA, CA 93290


3.13723 TODD, ERIC                            VARIOUS                              Litigation              UNDETERMINED
        1570 AETNA SPRINGS ROAD
        POPE VALLEY, CA 94567       ACCOUNT NO.: NOT AVAILABLE


3.13724 TODD, STEPHANIE                       VARIOUS                              Litigation              UNDETERMINED
        117 CALEDONIA STREET #1
        SAUSALITO, CA 94965         ACCOUNT NO.: NOT AVAILABLE


3.13725 TODD, VICKI                           VARIOUS                              Litigation              UNDETERMINED
        8500 BUSCH LANE
        POTTER VALLEY, CA 95469     ACCOUNT NO.: NOT AVAILABLE


3.13726 TOGNAZZINI, BRUCE                     VARIOUS                              Litigation              UNDETERMINED
        2995 WOODSIDE RD
        STE 400                     ACCOUNT NO.: NOT AVAILABLE
        WOODSIDE, CA 94062


3.13727 TOIVOLA, CHERYL                       VARIOUS                              Litigation              UNDETERMINED
        4266 E 3RD AVE
        NAPA, CA 94558              ACCOUNT NO.: NOT AVAILABLE


3.13728 TOKHI, GHULAM                         VARIOUS                              Litigation              UNDETERMINED
        356 ALLEGAN CIR
        SAN JOSE, CA 95123          ACCOUNT NO.: NOT AVAILABLE


3.13729 TOKI, JOHN                            VARIOUS                              Litigation              UNDETERMINED
        642 SPRING STREET
        RICHMOND, CA 94804          ACCOUNT NO.: NOT AVAILABLE


3.13730 TOKYO STEAK HOUSE, MOUA,              VARIOUS                              Litigation              UNDETERMINED
        JOHN
        1865 HERNDON AVE, STE H     ACCOUNT NO.: NOT AVAILABLE
        CLOVIS, CA 93611


3.13731 TOKYO STEAKHOUSE, JOHN                VARIOUS                              Litigation              UNDETERMINED
        MOUA
        1865 HERNDON AVE, STE H     ACCOUNT NO.: NOT AVAILABLE
        CLOVIS, CA 93611


3.13732 TOLAND, GARY                          VARIOUS                              Litigation              UNDETERMINED
        3245 BYER ROAD
        BYRON, CA 94514             ACCOUNT NO.: NOT AVAILABLE



                                        Page 1281 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 184
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13733 TOLEDO, MARIA                           VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 874
        101 FREEWAY, GILROY           ACCOUNT NO.: NOT AVAILABLE
        WATSONVILLE, CA 95077


3.13734 TOLEDO,PEDRO-ARBOCCO,                   VARIOUS                              Litigation              UNDETERMINED
        JUANJOSE
        101 2ND ST STE 190            ACCOUNT NO.: NOT AVAILABLE
        PETALUMA, CA 94952


3.13735 TOLENTINO, AMADOR                       VARIOUS                              Litigation              UNDETERMINED
        2330 NORTH MAIN STREET #B
        SALINAS, CA 93406             ACCOUNT NO.: NOT AVAILABLE


3.13736 TOLENTINO, ANDREA                       VARIOUS                              Litigation              UNDETERMINED
        344 WILSON AVE
        SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.13737 TOLLESON, COREY                         VARIOUS                              Litigation              UNDETERMINED
        2815 SUNNY GROVE AVE.
        MCKINLEYVILLE, CA 95519       ACCOUNT NO.: NOT AVAILABLE


3.13738 TOLOY, ROSANNA                          VARIOUS                              Litigation              UNDETERMINED
        2938 SHIMIZU DRIVE
        STOCKTON, CA 95203            ACCOUNT NO.: NOT AVAILABLE


3.13739 TOLVER, ADOLPHUS                        VARIOUS                              Litigation              UNDETERMINED
        9702 ENCHANTMENT LANE
        STOCKTON, CA 95209            ACCOUNT NO.: NOT AVAILABLE


3.13740 TOM SANTORO TRANS INC-                  VARIOUS                              Litigation              UNDETERMINED
        SANTORO, TOM
        PO BOX 6166                   ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93912


3.13741 TOM, DAVID                              VARIOUS                              Litigation              UNDETERMINED
        175 ROBINHOOD DR
        SAN FRANCISCO, CA 94127       ACCOUNT NO.: NOT AVAILABLE


3.13742 TOM, HOWARD                             VARIOUS                              Litigation              UNDETERMINED
        1362 GENEVA AVE
        SAN FRANCISCO, CA 94112       ACCOUNT NO.: NOT AVAILABLE


3.13743 TOMAS SILVA, MARGARITA                  VARIOUS                              Litigation              UNDETERMINED
        623 TOWT STREET
        SALINAS, CA 93905             ACCOUNT NO.: NOT AVAILABLE




                                          Page 1282 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 185
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13744 TOMASI, MICHAEL & THERESA             VARIOUS                              Litigation              UNDETERMINED
        2529 FRONTIER ROAD
        SHAWNEE ROAD                ACCOUNT NO.: NOT AVAILABLE
        AUBURN, CA 95603


3.13745 TOMASINI, WAYNE & ANNA                VARIOUS                              Litigation              UNDETERMINED
        1881 LEBERTY COURT
        FORTUNA, CA 95540           ACCOUNT NO.: NOT AVAILABLE


3.13746 TOMASO, DENISE                        VARIOUS                              Litigation              UNDETERMINED
        653 PARADISE RD
        SALINAS, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.13747 TOMLINSOM, DONALD                     VARIOUS                              Litigation              UNDETERMINED
        724 W BEVERLY DR
        CLOVIS, CA 93612            ACCOUNT NO.: NOT AVAILABLE


3.13748 TOMLINSON, DORENE                     VARIOUS                              Litigation              UNDETERMINED
        3625 YEW TREE COURT
        SAN JOSE, CA 95111          ACCOUNT NO.: NOT AVAILABLE


3.13749 TOMOVICK, GARY                        VARIOUS                              Litigation              UNDETERMINED
        1254 OAK RIDGE LN
        PINOLE, CA 94564            ACCOUNT NO.: NOT AVAILABLE


3.13750 TONELLI, GINA                         VARIOUS                              Litigation              UNDETERMINED
        50 WOODSIDE PLAZA, #422
        REDWOOD CITY, CA 94061      ACCOUNT NO.: NOT AVAILABLE


3.13751 TONG, LORETTA                         VARIOUS                              Litigation              UNDETERMINED
        2949 ULLOA STREET
        SAN FRANCISCO, CA 94116     ACCOUNT NO.: NOT AVAILABLE


3.13752 TONICK, SHANEAN                       VARIOUS                              Litigation              UNDETERMINED
        14899 ROSSMOYNE DR
        SAN JOSE, CA 95124          ACCOUNT NO.: NOT AVAILABLE


3.13753 TONY'S MARKET-CHA, SANG               VARIOUS                              Litigation              UNDETERMINED
        2034 N MAIN ST.
        STORE                       ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.13754 TONYS ONE STOP, MANJIT KAUR         VARIOUS                                Litigation              UNDETERMINED
        2407 N FRUIT AVE
        FRESNO, CA 93705            ACCOUNT NO.: NOT AVAILABLE




                                        Page 1283 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 186
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13755 TOOLE, TAYLOR                           VARIOUS                              Litigation              UNDETERMINED
        16333 OVERLOOK TERR
        PIONEER, CA 95666             ACCOUNT NO.: NOT AVAILABLE


3.13756 TOOMEY, CAROL                           VARIOUS                              Litigation              UNDETERMINED
        120 BUXTON AVE
        SO. SAN FRANCISCO, CA 94080   ACCOUNT NO.: NOT AVAILABLE


3.13757 TOP CAFE-KUANG, ZHEN PING               VARIOUS                              Litigation              UNDETERMINED
        1075 S DE ANZA BLVD
        SAN JOSE, CA 95129            ACCOUNT NO.: NOT AVAILABLE


3.13758 TOPNOTCH HAIR DESIGN-                   VARIOUS                              Litigation              UNDETERMINED
        GODWIN, RAESHELLE
        2822 SAN PABLO AVE            ACCOUNT NO.: NOT AVAILABLE
        BERKELEY, CA 94702


3.13759 TOPPING, STEPHANIE                      VARIOUS                              Litigation              UNDETERMINED
        2584 CALLE DE MERCADO
        BULLHEAD CITY, CA 86442       ACCOUNT NO.: NOT AVAILABLE


3.13760 TORBATI, DANIEL                         VARIOUS                              Litigation              UNDETERMINED
        371 SUNFISH COURT
        FOSTER CITY, CA 94404         ACCOUNT NO.: NOT AVAILABLE


3.13761 TORRANCE, ELIZABETH                     VARIOUS                              Litigation              UNDETERMINED
        1007 86TH AVE, APT C
        OAKLAND, CA 94621             ACCOUNT NO.: NOT AVAILABLE


3.13762 TORRECILLAS, GLORIA                     VARIOUS                              Litigation              UNDETERMINED
        1199 PARK AVE
        SAN JOSE, CA 95126            ACCOUNT NO.: NOT AVAILABLE


3.13763 TORRES CORTES, OLIVERIO                 VARIOUS                              Litigation              UNDETERMINED
        725 S MADERA AVENUE, APT
        #147                          ACCOUNT NO.: NOT AVAILABLE
        MADERA, CA 93637


3.13764 TORRES DE ARROYO, BLANCA                VARIOUS                              Litigation              UNDETERMINED
        417 DON CARLOS COURT
        STOCKTON, CA 95210            ACCOUNT NO.: NOT AVAILABLE


3.13765 TORRES GONZALEZ, SOLEDAD                VARIOUS                              Litigation              UNDETERMINED
        1119 H ST
        REAR                          ACCOUNT NO.: NOT AVAILABLE
        NAPA, CA 94559




                                          Page 1284 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 187
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13766 TORRES, ALEX                            VARIOUS                              Litigation              UNDETERMINED
        2135 GENTRY WAY
        RED BLUFF, CA 96080           ACCOUNT NO.: NOT AVAILABLE


3.13767 TORRES, FRANCISCO JAVIER                VARIOUS                              Litigation              UNDETERMINED
        631 7TH ST.
        COLUSA, CA 95932              ACCOUNT NO.: NOT AVAILABLE


3.13768 TORRES, LYDIA                           VARIOUS                              Litigation              UNDETERMINED
        291 BANGOR AVENUE
        SAN JOSE, CA 95123            ACCOUNT NO.: NOT AVAILABLE


3.13769 TORRES, MAGALENA                        VARIOUS                              Litigation              UNDETERMINED
        609 OLIVE ST
        SANTA ROSA, CA 95402          ACCOUNT NO.: NOT AVAILABLE


3.13770 TORRES, MANUEL                          VARIOUS                              Litigation              UNDETERMINED
        1677 SAN MIGUEL CYN RD
        ROYAL OAKS, CA 95076          ACCOUNT NO.: NOT AVAILABLE


3.13771 TORRES, MARIA                           VARIOUS                              Litigation              UNDETERMINED
        513 DAISY STREET
        BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.13772 TORRES, NEENATTE & MICHAEL              VARIOUS                              Litigation              UNDETERMINED
        1827 BRADFORD ST.
        STOCKTON, CA 95205            ACCOUNT NO.: NOT AVAILABLE


3.13773 TORRES, REGINA                          VARIOUS                              Litigation              UNDETERMINED
        1147 WILLOW LAKE ROAD
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.13774 TORRES, ROSA                            VARIOUS                              Litigation              UNDETERMINED
        330 BLOCK AVE
        SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.13775 TORRES, RUBEN                           VARIOUS                              Litigation              UNDETERMINED
        3138 W DAKOTA AVE, #69
        FRESNO, CA 93722              ACCOUNT NO.: NOT AVAILABLE


3.13776 TORRES, SILVIA                          VARIOUS                              Litigation              UNDETERMINED
        1926 W WILLOW STREET
        11554 E JAHANT ROAD, ACAMPO   ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95203




                                          Page 1285 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 188
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.13777 TORRES, SOPHIE                           VARIOUS                              Litigation              UNDETERMINED
        2249 W PRINCETON AVE, APT #A
        FRENSO, CA 93705               ACCOUNT NO.: NOT AVAILABLE


3.13778 TORRES, THODORE                          VARIOUS                              Litigation              UNDETERMINED
        1 SKYLINE DRIVE
        DALY CITY, CA 94015            ACCOUNT NO.: NOT AVAILABLE


3.13779 TORRES, VICTOR                           VARIOUS                              Litigation              UNDETERMINED
        496 EDGEFIELD PLACE
        BRENTWOOD, CA 94513            ACCOUNT NO.: NOT AVAILABLE


3.13780 TORRES, VICTORIA                         VARIOUS                              Litigation              UNDETERMINED
        2130 KING AVE
        CORCORAN, CA 93212             ACCOUNT NO.: NOT AVAILABLE


3.13781 TORRESGIL, ERIC                          VARIOUS                              Litigation              UNDETERMINED
        1185 MONROE STREET
        125                            ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.13782 TORREZ, TIANA                            VARIOUS                              Litigation              UNDETERMINED
        20 EAST 15TH STREET
        APT 3                          ACCOUNT NO.: NOT AVAILABLE
        ANTIOCH, CA 94509


3.13783 TORRISIHOWA-HANA, KARIN                  VARIOUS                              Litigation              UNDETERMINED
        215 7TH AVE
        551 37TH AVE                   ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94118


3.13784 TOSELLO, GREG                            VARIOUS                              Litigation              UNDETERMINED
        79 GALLEONES REACH
        35501 S HWY , UNIT 36          ACCOUNT NO.: NOT AVAILABLE
        SEA RANCH, CA 95497


3.13785 TOSHIKIAN, DAVID                         VARIOUS                              Litigation              UNDETERMINED
        54 CUTTER DRIVE
        WATSONVILLE, CA 95076          ACCOUNT NO.: NOT AVAILABLE


3.13786 TOSS NOODLE BAR-                         VARIOUS                              Litigation              UNDETERMINED
        TANGSIRIKUSOLWONG,
        THAWEEWAT                      ACCOUNT NO.: NOT AVAILABLE
        2272 SHATTUCK AVE.
        BERKELEY, CA 94704




                                           Page 1286 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 189
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13787 TOSTE FAMILY FARMS-TOSTE,              VARIOUS                              Litigation              UNDETERMINED
        PAUL
        405 N GOLDENROD AVE          ACCOUNT NO.: NOT AVAILABLE
        KERMAN, CA 93630


3.13788 TOTH, HUBA                             VARIOUS                              Litigation              UNDETERMINED
        20500 PONDEROSA WAY
        FIDDLETOWN, CA 95629         ACCOUNT NO.: NOT AVAILABLE


3.13789 TOTH, HUBA & MAGDALENA                 VARIOUS                              Litigation              UNDETERMINED
        20500 PONDEROSA WAY
        FIDDLETOWN, CA 95629         ACCOUNT NO.: NOT AVAILABLE


3.13790 TOUB, LIBBY                            VARIOUS                              Litigation              UNDETERMINED
        888 HARVARD AVE
        MENLO PARK, CA 94025         ACCOUNT NO.: NOT AVAILABLE


3.13791 TOUCH, THA                             VARIOUS                              Litigation              UNDETERMINED
        1009 HOBSON AVE
        WEST SACRAMENTO, CA 95605    ACCOUNT NO.: NOT AVAILABLE


3.13792 TOUPS, DEREK                           VARIOUS                              Litigation              UNDETERMINED
        863 MAGNOLIA AVENUE
        #101                         ACCOUNT NO.: NOT AVAILABLE
        LARKSPUR, CA 94939


3.13793 TOURE, EL HADJI                        VARIOUS                              Litigation              UNDETERMINED
        1028 KEY ROUTE BLVD
        ALBANY, CA 94706             ACCOUNT NO.: NOT AVAILABLE


3.13794 TOWN CENTER ARTIST-                    VARIOUS                              Litigation              UNDETERMINED
        ENGLES, CHARLES
        5 WINTERCREEK                ACCOUNT NO.: NOT AVAILABLE
        PORTOLA VALLEY, CA 94028


3.13795 TOWNE AND COUNTRY-                     VARIOUS                              Litigation              UNDETERMINED
        MARLAR, MARIE
        100 WELCOME AVE              ACCOUNT NO.: NOT AVAILABLE
        CONCORD, CA 94518


3.13796 TOWNSEND, LISA                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 196
        MIDPINES, CA 95345           ACCOUNT NO.: NOT AVAILABLE


3.13797 TOWNSEND, RICHARD                      VARIOUS                              Litigation              UNDETERMINED
        5070 JARVIS AVE
        21211 RIDGEWOOD DR.,         ACCOUNT NO.: NOT AVAILABLE
        SONORA, 95370
        SAN JOSE, CA 95118

                                         Page 1287 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 190
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13798 TOWNSEND, ROBERT                      VARIOUS                              Litigation              UNDETERMINED
        PO BOX 517
        CHICAGO PARK, CA 95712      ACCOUNT NO.: NOT AVAILABLE


3.13799 TOWNSEND, SHARON                      VARIOUS                              Litigation              UNDETERMINED
        9289 SKYWAY SPC 4
        PARADISE, CA 95969          ACCOUNT NO.: NOT AVAILABLE


3.13800 TOY, RAYMOND                          VARIOUS                              Litigation              UNDETERMINED
        2765 CAMINO CASA BUENA
        PLEASANTON, CA 94566        ACCOUNT NO.: NOT AVAILABLE


3.13801 TOYO JAPANESE RESTAURANT,             VARIOUS                              Litigation              UNDETERMINED
        WEILEI WU
        1463 SHATTUCK AVENUE        ACCOUNT NO.: NOT AVAILABLE
        BERKELEY, CA 94709


3.13802 TOYOTA OF SAN BERNARDINO-             VARIOUS                              Litigation              UNDETERMINED
        BURCROFF, ROBIN
        765 SHOWCASE DR             ACCOUNT NO.: NOT AVAILABLE
        SAN BERNARDINO, CA 92408


3.13803 TOYOTA OF SANTA CRUZ,                 VARIOUS                              Litigation              UNDETERMINED
        BRUCE FEINBERG
        4200 AUTO PLAZA DRIVE       ACCOUNT NO.: NOT AVAILABLE
        CAPITOLA, CA 95010


3.13804 TRABUCCO, TIMOTHY                     VARIOUS                              Litigation              UNDETERMINED
        1341 HOLSTED DRIVE
        SOLVANG, CA 93463           ACCOUNT NO.: NOT AVAILABLE


3.13805 TRACY, CANDI                          VARIOUS                              Litigation              UNDETERMINED
        BOX 1191
        070 COMMUNITY ROAD          ACCOUNT NO.: NOT AVAILABLE
        HOOPA, CA 95546


3.13806 TRAGNI, LAVONNE                       VARIOUS                              Litigation              UNDETERMINED
        376 SAND HILL ROAD
        SCOTTS VALLEY, CA 95066     ACCOUNT NO.: NOT AVAILABLE


3.13807 TRAKES, ALYSSA                        VARIOUS                              Litigation              UNDETERMINED
        6788 PALO VERDE ROAD
        CASTRO VALLEY, CA 94552     ACCOUNT NO.: NOT AVAILABLE


3.13808 TRAN, CUONG                           VARIOUS                              Litigation              UNDETERMINED
        181 TARAVAL STREET
        SAN FRANCISCO, CA 94116     ACCOUNT NO.: NOT AVAILABLE



                                        Page 1288 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 191
                                                      of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.13809 TRAN, DONG                            VARIOUS                              Litigation              UNDETERMINED
        69 ROCKFORD AVE
        DALY CITY, CA 94015         ACCOUNT NO.: NOT AVAILABLE


3.13810 TRAN, MAIOANH                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 197
        18409 HWY 1                 ACCOUNT NO.: NOT AVAILABLE
        BODEGA, CA 94922


3.13811 TRAN, MAIOANH                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 197
        18409 HWY 1                 ACCOUNT NO.: NOT AVAILABLE
        BODEGA, CA 94922


3.13812 TRAN, NICHOLAS                        VARIOUS                              Litigation              UNDETERMINED
        40435 LANDON AVENUE
        FREMONT, CA 94538           ACCOUNT NO.: NOT AVAILABLE


3.13813 TRAN, QUA                             VARIOUS                              Litigation              UNDETERMINED
        9396 BIG HORN WAY
        SACRAMENTO, CA 95827        ACCOUNT NO.: NOT AVAILABLE


3.13814 TRAN, THOMAS                          VARIOUS                              Litigation              UNDETERMINED
        187 PELTON CENTER WAY
        SAN LEANDRO, CA 94577       ACCOUNT NO.: NOT AVAILABLE


3.13815 TRAN, THUTHUY                         VARIOUS                              Litigation              UNDETERMINED
        1510 MADRONE DRIVE
        SALINAS, CA 93905           ACCOUNT NO.: NOT AVAILABLE


3.13816 TRANSATLANTIC                         VARIOUS                              Litigation              UNDETERMINED
        CONSTRUCTION-CASSIDY, LEO
        1189 TENNESSEE STREET       ACCOUNT NO.: NOT AVAILABLE
        UNIT 102
        SAN FRANCISCO, CA 94107


3.13817 TRANSFORM FITNESS LLC-                VARIOUS                              Litigation              UNDETERMINED
        BRAUN, LUCIE
        851 CHERRY AVE              ACCOUNT NO.: NOT AVAILABLE
        21
        SAN BRUNO, CA 94066


3.13818 TRAUB, CHRISTIANE                     VARIOUS                              Litigation              UNDETERMINED
        228 E. 23RD ST.
        MERCED, CA 95340            ACCOUNT NO.: NOT AVAILABLE




                                        Page 1289 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 192
                                                      of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.13819 TRAVALINI, RICHARD                       VARIOUS                              Litigation              UNDETERMINED
        BRAYTON PURCELL, LLP
        224 RUSH LANDING ROAD, P.O     ACCOUNT NO.: NOT AVAILABLE
        BOX 6169
        NOVATO, CA 94949-6169


3.13820 TRAVELCENTERS OF AMERICA-                VARIOUS                              Litigation              UNDETERMINED
        KNUCKLES, WILL
        24601 CENTER RIDGE RD          ACCOUNT NO.: NOT AVAILABLE
        WESTLAKE, CA 44145


3.13821 TRAVELERS CLAIMS HARTFORD                VARIOUS                              Litigation              UNDETERMINED
        PROPERTY
        PO BOX 660339                  ACCOUNT NO.: NOT AVAILABLE
        DALLAS, CA 75266-0339


3.13822 TRAVELERS COMMERCIAL                     VARIOUS                              Litigation              UNDETERMINED
        INSURANCE
        A. SCOTT LOEWE, BAUMAN         ACCOUNT NO.: NOT AVAILABLE
        LOEWE WITT & MAXWELL, PLLC
        8765 E. BELL ROAD, SUITE 210
        SCOTTSDALE, AZ 85260


3.13823 TRAVELERS INSURANCE,                     VARIOUS                              Litigation              UNDETERMINED
        CESAR CHAVEZ FOUNDATION
        PO BOX 5076                    ACCOUNT NO.: NOT AVAILABLE
        29700 WOODFORD
        TEHACHAPI, CA 06102


3.13824 TRAVELERS INSURANCE-BIELY,               VARIOUS                              Litigation              UNDETERMINED
        CARLA
        P. O. BOX 5076                 ACCOUNT NO.: NOT AVAILABLE
        HARTFORD, CA 06102


3.13825 TRAVELERS INSURANCE-                     VARIOUS                              Litigation              UNDETERMINED
        LETCHER, DAWN
        PO BOX 5076                    ACCOUNT NO.: NOT AVAILABLE
        HARTFORD, CA 06102


3.13826 TRAVELERS INSURANCE-                     VARIOUS                              Litigation              UNDETERMINED
        LUCIANO, PAMELA
        PO BOX 660339                  ACCOUNT NO.: NOT AVAILABLE
        DALLAS, CA 75266


3.13827 TRAVELERS, AVIET, BEVERLY                VARIOUS                              Litigation              UNDETERMINED
        PO BOX 5076
        3683 LAKEMONT DRIVE            ACCOUNT NO.: NOT AVAILABLE
        ARNOLD, CA 95223




                                           Page 1290 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 193
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13828 TRAVELODGE-JADAV, BHARAT                VARIOUS                              Litigation              UNDETERMINED
        349 W. PACHECO BLVD
        LOS BANOS, CA 93635           ACCOUNT NO.: NOT AVAILABLE


3.13829 TRAVIS MARTIN PLUMBING-                 VARIOUS                              Litigation              UNDETERMINED
        MARTIN, TRAVIS
        13352 BIG BASIN WAY           ACCOUNT NO.: NOT AVAILABLE
        BOULDER CREEK, CA 95006


3.13830 TRAVIS, STAN                            VARIOUS                              Litigation              UNDETERMINED
        83 PARNELL AVE
        DALY CITY, CA 94015           ACCOUNT NO.: NOT AVAILABLE


3.13831 TRAVNIKAR, JAMES                        VARIOUS                              Litigation              UNDETERMINED
        262 CALIFORNIA DR
        SUTTER CREEK, CA 95685        ACCOUNT NO.: NOT AVAILABLE


3.13832 TRAWICK, MARK AND KELLY                 VARIOUS                              Litigation              UNDETERMINED
        22654 BRIDLEWOOD LANE
        PALO CEDRO, CA 96073          ACCOUNT NO.: NOT AVAILABLE


3.13833 TREANOR, JASON                          VARIOUS                              Litigation              UNDETERMINED
        359 REEVES CT
        LINCOLN, CA 95648             ACCOUNT NO.: NOT AVAILABLE


3.13834 TREBER, MARK & SPENCER                  VARIOUS                              Litigation              UNDETERMINED
        FREEMAN
        88 TOWNSEND STREET UNIT 219   ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94107


3.13835 TRECEK, LINDA                           VARIOUS                              Litigation              UNDETERMINED
        55 MONTE VISTA RD.
        ORINDA, CA 94563              ACCOUNT NO.: NOT AVAILABLE


3.13836 TREDWAY, SANDRA                         VARIOUS                              Litigation              UNDETERMINED
        7448 LEAFWOOD DRIVE
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.13837 TREJO, ORALIA                           VARIOUS                              Litigation              UNDETERMINED
        2366 N. MAIN ST
        8                             ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.13838 TREMAYNE, JON                           VARIOUS                              Litigation              UNDETERMINED
        23272 LONE OAK ROAD
        ESCALON, CA 95320             ACCOUNT NO.: NOT AVAILABLE




                                          Page 1291 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 194
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13839 TRENTON, JOANNE                        VARIOUS                              Litigation              UNDETERMINED
        13559 PASEO TERRANO
        SALINAS, CA 93908            ACCOUNT NO.: NOT AVAILABLE


3.13840 TRES LAGOS NORTH HOA, KIM              VARIOUS                              Litigation              UNDETERMINED
        FLICKNER
        1661 TICE VALLEY BLVD        ACCOUNT NO.: NOT AVAILABLE
        SUITE 200
        WALNUT CREEK, CA 94595


3.13841 TRES LAGOS NORTH HOA-                  VARIOUS                              Litigation              UNDETERMINED
        FLICKNER, KIMBERLY
        264 THROUGH 360              ACCOUNT NO.: NOT AVAILABLE
        SCOTTSDALE RD
        PLEASANT HILL, CA 94523


3.13842 TREVINO, CHRISTINA                     VARIOUS                              Litigation              UNDETERMINED
        1001 BEVERLY DRIVE
        BAKERSFIELD, CA 93307        ACCOUNT NO.: NOT AVAILABLE


3.13843 TREVISAN, CYNTHIA                      VARIOUS                              Litigation              UNDETERMINED
        1290 W 2ND ST
        BENICIA, CA 94510            ACCOUNT NO.: NOT AVAILABLE


3.13844 TRIANA, EDUARDO                        VARIOUS                              Litigation              UNDETERMINED
        11401 QUEENSBURY DRIVE
        BAKERSFIELD, CA 93312        ACCOUNT NO.: NOT AVAILABLE


3.13845 TRIANGLE FARMS INC.                    VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1251
        SALINAS, CA 93902            ACCOUNT NO.: NOT AVAILABLE


3.13846 TRI-COUNTY MEDICAL,                    VARIOUS                              Litigation              UNDETERMINED
        TRANSPORT
        772 EAST 11TH STREET         ACCOUNT NO.: NOT AVAILABLE
        REEDLEY, CA 93654


3.13847 TRIMELONI, CHRISTINA                   VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 5499
        SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.13848 TRINDADE, EDWARD AND                   VARIOUS                              Litigation              UNDETERMINED
        CHERYL
        503 REILLY ROAD              ACCOUNT NO.: NOT AVAILABLE
        MERCED, CA 95340


3.13849 TRINH, OANH                            VARIOUS                              Litigation              UNDETERMINED
        1964 DONOHUE CT
        SAN JOSE, CA 95131           ACCOUNT NO.: NOT AVAILABLE

                                         Page 1292 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 195
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13850 TRINH, PHU                              VARIOUS                              Litigation              UNDETERMINED
        4143 CARRINGTON ST.
        OAKLAND, CA 94601             ACCOUNT NO.: NOT AVAILABLE


3.13851 TRINIDAD RAMIREZ, TRINA                 VARIOUS                              Litigation              UNDETERMINED
        256 BIEBER DR
        SAN JOSE, CA 95123            ACCOUNT NO.: NOT AVAILABLE


3.13852 TRINIDAD, MARIA THERESA                 VARIOUS                              Litigation              UNDETERMINED
        390 CHESTER STREET
        DALY CITY, CA 94014           ACCOUNT NO.: NOT AVAILABLE


3.13853 TRINITY CHURCH YOUTH                    VARIOUS                              Litigation              UNDETERMINED
        CENTER, RICHARD MYERS
        1328 ESCALON AVENUE           ACCOUNT NO.: NOT AVAILABLE
        ESCALON, CA 95320


3.13854 TRINITY TIMBER, INC.-KEYES,             VARIOUS                              Litigation              UNDETERMINED
        BARRY
        PO BOX 195 110 HORSESHOE      ACCOUNT NO.: NOT AVAILABLE
        LN.
        BURNT RANCH, CA 95527


3.13855 TRIPLETT, STEVE                         VARIOUS                              Litigation              UNDETERMINED
        761 WELBURN AVE
        GILROY, CA 95020              ACCOUNT NO.: NOT AVAILABLE


3.13856 TRIPP, GAVIN AND KATIE                  VARIOUS                              Litigation              UNDETERMINED
        21 EASTRIDGE DRIVE
        SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.13857 TRIPP, ROSALIE                          VARIOUS                              Litigation              UNDETERMINED
        2008 FLICKER CR.
        NICE, CA 95464                ACCOUNT NO.: NOT AVAILABLE


3.13858 TRISCH, TANNER                          VARIOUS                              Litigation              UNDETERMINED
        1210 E 22ND ST
        101                           ACCOUNT NO.: NOT AVAILABLE
        MARYSVILLE, CA 95901


3.13859 TRISKA, MARIA                           VARIOUS                              Litigation              UNDETERMINED
        7878 CEDAR MOUNTAIN RD
        LIVERMORE, CA 94550           ACCOUNT NO.: NOT AVAILABLE


3.13860 TRISTAN, VICTORIA                       VARIOUS                              Litigation              UNDETERMINED
        1091 N VILLA AVE, APT #3
        DINUBA, CA 93618              ACCOUNT NO.: NOT AVAILABLE



                                          Page 1293 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 196
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13861 TRIVERI, JORDAN                        VARIOUS                              Litigation              UNDETERMINED
        1025 SIBLEY
        APT B                        ACCOUNT NO.: NOT AVAILABLE
        FOLSOM, CA 95630


3.13862 TROIANO, MELINDA                       VARIOUS                              Litigation              UNDETERMINED
        PO BOX 871
        GEORGETOWN, CA 95634         ACCOUNT NO.: NOT AVAILABLE


3.13863 TROJANOWSKI, MATT                      VARIOUS                              Litigation              UNDETERMINED
        4113 MONOPOLY COURT
        ROCKLIN, CA 95677            ACCOUNT NO.: NOT AVAILABLE


3.13864 TROPICAL FISH WORLD-LUM,               VARIOUS                              Litigation              UNDETERMINED
        DAVE
        11365 SAN PABLO AVE          ACCOUNT NO.: NOT AVAILABLE
        EL CERRITO, CA 94530


3.13865 TROSIN, PHILLIP                        VARIOUS                              Litigation              UNDETERMINED
        1622 SAMEDRA ST
        SUNNYVALE, CA 94087          ACCOUNT NO.: NOT AVAILABLE


3.13866 TROTTER SR., STANLEY                   VARIOUS                              Litigation              UNDETERMINED
        807 FOOTHILL BLVD.
        OAKLAND, CA 94606            ACCOUNT NO.: NOT AVAILABLE


3.13867 TROUT, ARTHUR                          VARIOUS                              Litigation              UNDETERMINED
        560 PACIFICA AVENUE
        BAY POINT, CA 94565-1357     ACCOUNT NO.: NOT AVAILABLE


3.13868 TROVER-CENTURY SURETY                  VARIOUS                              Litigation              UNDETERMINED
        COMPANY, AMERICAN
        ABALONE FARMS-TOM EBERT      ACCOUNT NO.: NOT AVAILABLE
        245 DAVENPORT LANDING RD
        DAVENPORT, CA 95017


3.13869 TROWER, TOM                            VARIOUS                              Litigation              UNDETERMINED
        685 ROBLES DR
        SANTA CRUZ, CA 95060         ACCOUNT NO.: NOT AVAILABLE


3.13870 TROYER, LAUREN                         VARIOUS                              Litigation              UNDETERMINED
        249 BERRYESSA DR
        VACAVILLE, CA 95687          ACCOUNT NO.: NOT AVAILABLE


3.13871 TRUAX, NICHOLE                         VARIOUS                              Litigation              UNDETERMINED
        972 ALMANOR COURT
        LAFAYETTE, CA 94549          ACCOUNT NO.: NOT AVAILABLE



                                         Page 1294 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 197
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13872 TRUE LEAF FARMS-URETSKY,                VARIOUS                              Litigation              UNDETERMINED
        ALLISON
        1275 SAN JUSTO RD             ACCOUNT NO.: NOT AVAILABLE
        SAN JUAN BAUTISTA, CA 95045


3.13873 TRUEBA, JAVIER                          VARIOUS                              Litigation              UNDETERMINED
        10271 SHOREHAM CT.
        SAN JOSE, CA 95127            ACCOUNT NO.: NOT AVAILABLE


3.13874 TRUFOCUS CORPORATION-                   VARIOUS                              Litigation              UNDETERMINED
        HOWARD, GEORGE
        468 WESTRIDGE DRIVE           ACCOUNT NO.: NOT AVAILABLE
        WATSONVILLE, CA 95076


3.13875 TRUJILLO BURNS, MARCIA                  VARIOUS                              Litigation              UNDETERMINED
        605 COUNTRYBROOK LOOP
        SAN RAMON, CA 94583           ACCOUNT NO.: NOT AVAILABLE


3.13876 TRUJILLO HERRERA, ANEL                  VARIOUS                              Litigation              UNDETERMINED
        1005 W PINE
        FRESNO, CA 93728              ACCOUNT NO.: NOT AVAILABLE


3.13877 TRUJILLO, BETTY                         VARIOUS                              Litigation              UNDETERMINED
        824 W. BROWN
        FRESNO, CA 93705              ACCOUNT NO.: NOT AVAILABLE


3.13878 TRUJILLO, SANDRA                        VARIOUS                              Litigation              UNDETERMINED
        1922 RIDDLE CT
        STOCKTON, CA 95203            ACCOUNT NO.: NOT AVAILABLE


3.13879 TRUMP, ROGER                            VARIOUS                              Litigation              UNDETERMINED
        2065 CYPRESS PT
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.13880 TRUMP, ROGER                            VARIOUS                              Litigation              UNDETERMINED
        2065 CYPRESS PT
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.13881 TRUONG, DAT                             VARIOUS                              Litigation              UNDETERMINED
        1813 HOURET CT
        MILPITAS, CA 95035            ACCOUNT NO.: NOT AVAILABLE


3.13882 TRUONG, HIEP                            VARIOUS                              Litigation              UNDETERMINED
        1 MANDALAY PLACE
        UNIT 1811                     ACCOUNT NO.: NOT AVAILABLE
        SOUTH SAN FRANCISCO, CA
        94080



                                          Page 1295 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 198
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13883 TRUONG, HIEP                            VARIOUS                              Litigation              UNDETERMINED
        1 MANDALAY PLACE
        UNIT 1811                     ACCOUNT NO.: NOT AVAILABLE
        SOUTH SAN FRANCISCO, CA
        94080


3.13884 TRUONG, KAREN                           VARIOUS                              Litigation              UNDETERMINED
        1796 LA SALLE AVE
        SAN FRANCISCO, CA 94124       ACCOUNT NO.: NOT AVAILABLE


3.13885 TRUONG, ROBERT                          VARIOUS                              Litigation              UNDETERMINED
        2947 STUTZ WAY
        SAN JOSE, CA 95148            ACCOUNT NO.: NOT AVAILABLE


3.13886 TSAI, KUANGYU                           VARIOUS                              Litigation              UNDETERMINED
        465 LEE ST., APT. 301
        OAKLAND, CA 94610             ACCOUNT NO.: NOT AVAILABLE


3.13887 TSANG, JESSICA                          VARIOUS                              Litigation              UNDETERMINED
        255 SAN LEANDRO WAY
        SAN FRANCISCO, CA 94127       ACCOUNT NO.: NOT AVAILABLE


3.13888 TSENG, ERICK                            VARIOUS                              Litigation              UNDETERMINED
        16 OAK TREE PLACE
        HILLSBOROUGH, CA 94010        ACCOUNT NO.: NOT AVAILABLE


3.13889 TSHIMANGA, EVA                          VARIOUS                              Litigation              UNDETERMINED
        15682 HEBRON CT
        SAN LEANDRO, CA 94579         ACCOUNT NO.: NOT AVAILABLE


3.13890 TSUDAMA, KEVIN                          VARIOUS                              Litigation              UNDETERMINED
        1112 FERRIS DRIVE
        NOVATO, CA 94945              ACCOUNT NO.: NOT AVAILABLE


3.13891 TSUNEKAWA, STEVEN                       VARIOUS                              Litigation              UNDETERMINED
        717 PARDEE COURT
        BYRON, CA 94505               ACCOUNT NO.: NOT AVAILABLE


3.13892 TU, JANET                               VARIOUS                              Litigation              UNDETERMINED
        16 566 KEAAU PAHOA RD
        BOX 188/190                   ACCOUNT NO.: NOT AVAILABLE
        KEAAU, CA 96749


3.13893 TUCKER, CELIA                           VARIOUS                              Litigation              UNDETERMINED
        6587 WRANGLER CT.
        ANDERSON, CA 96007            ACCOUNT NO.: NOT AVAILABLE




                                          Page 1296 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 199
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13894 TUCKER, LAWRENCE                       VARIOUS                              Litigation              UNDETERMINED
        P.O.BOX 308
        GARBERVILLE, CA 95542        ACCOUNT NO.: NOT AVAILABLE


3.13895 TUCK'S INC.-CHINO, WILLIAM             VARIOUS                              Litigation              UNDETERMINED
        791 8TH STREET, STE B
        ARCATA, CA 95521             ACCOUNT NO.: NOT AVAILABLE


3.13896 TUFO, ELENA                            VARIOUS                              Litigation              UNDETERMINED
        124 SOUTH PARK WAY
        SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.13897 TULE BASIN FARMS, LLC-                 VARIOUS                              Litigation              UNDETERMINED
        MATTEOLI, LANCE
        P.O. BOX 226                 ACCOUNT NO.: NOT AVAILABLE
        ROBBINS, CA 95676


3.13898 TULLY, RANDALL                         VARIOUS                              Litigation              UNDETERMINED
        1157 PESARO WAY
        LIVERMORE, CA 94550          ACCOUNT NO.: NOT AVAILABLE


3.13899 TUMELLO, RICKEY                        VARIOUS                              Litigation              UNDETERMINED
        3101 SKY COURT
        CA 95667                     ACCOUNT NO.: NOT AVAILABLE


3.13900 TUMINO, JOHN                           VARIOUS                              Litigation              UNDETERMINED
        5103 AUDREY LN
        ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.13901 TUMMINELLI, JOHN                       VARIOUS                              Litigation              UNDETERMINED
        7809 POMEROY WAY
        CITRUS HEIGHTS, CA 95610     ACCOUNT NO.: NOT AVAILABLE


3.13902 TUNNEY, PATRICK J.                     VARIOUS                              Litigation              UNDETERMINED
        1141 SILVERHILL COURT
        LAFAYETTE, CA 94549          ACCOUNT NO.: NOT AVAILABLE


3.13903 TURIELLO, JILLIAN                      VARIOUS                              Litigation              UNDETERMINED
        424 GOLDEN ST
        SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.13904 TURK, JULIE                            VARIOUS                              Litigation              UNDETERMINED
        520 MARANATHA DRIVE
        HOLLISTER, CA 95023          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1297 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 200
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13905 TURLEY, NANCY                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 711
        5084 LAKEVIEW ROAD            ACCOUNT NO.: NOT AVAILABLE
        MARIPOSA, CA 95338


3.13906 TURLEY, NANCY                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 711
        5084 LAKEVIEW ROAD            ACCOUNT NO.: NOT AVAILABLE
        MARIPOSA, CA 95338


3.13907 TURLOCK IRRIGATION DISTRICT             VARIOUS                              Litigation              UNDETERMINED
        ATTN: ACCTG
        PO BOX 819007                 ACCOUNT NO.: NOT AVAILABLE
        TURLOCK, CA 95380


3.13908 TURNER, ADONA                           VARIOUS                              Litigation              UNDETERMINED
        1945 CONTRA COSTA BLVD.
        PLEASANT HILL, CA 94523       ACCOUNT NO.: NOT AVAILABLE


3.13909 TURNER, CATHY                           VARIOUS                              Litigation              UNDETERMINED
        P>O BOX 72
        AP# 082-020-36                ACCOUNT NO.: NOT AVAILABLE
        TWAIN HARTE, CA 95383


3.13910 TURNER, DELONGO                         VARIOUS                              Litigation              UNDETERMINED
        816 FOUNDERS LANE
        MILPITAS, CA 95035            ACCOUNT NO.: NOT AVAILABLE


3.13911 TURNER, DESIREE                         VARIOUS                              Litigation              UNDETERMINED
        1841 PINE AVENUE
        LOS OSOS, CA 93402            ACCOUNT NO.: NOT AVAILABLE


3.13912 TURNER, JAMES                           VARIOUS                              Litigation              UNDETERMINED
        6472 WESTOVER DR
        OAKLAND, CA 94611             ACCOUNT NO.: NOT AVAILABLE


3.13913 TURNER, JOEL                            VARIOUS                              Litigation              UNDETERMINED
        21601 BOYLE RD
        PALO CEDRO, CA 96073          ACCOUNT NO.: NOT AVAILABLE


3.13914 TURNER, LENARD                          VARIOUS                              Litigation              UNDETERMINED
        21675 N VALLEJO STREET
        BURNEY, CA 96013              ACCOUNT NO.: NOT AVAILABLE


3.13915 TURNER, LINAY                           VARIOUS                              Litigation              UNDETERMINED
        9299 FAWN HILLS CT.
        REDDING, CA 96002             ACCOUNT NO.: NOT AVAILABLE



                                          Page 1298 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 201
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13916 TURNER, MARLENE                         VARIOUS                              Litigation              UNDETERMINED
        166 MONTCLAIR DRIVE
        SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.13917 TURNER, MYRESHA                         VARIOUS                              Litigation              UNDETERMINED
        4600 KONOCTI ROAD
        KELSEYVILLE, CA 95451         ACCOUNT NO.: NOT AVAILABLE


3.13918 TURNER, ROBERT                          VARIOUS                              Litigation              UNDETERMINED
        15423 MIDDLETOWN PARK DR
        REDDING, CA 96001             ACCOUNT NO.: NOT AVAILABLE


3.13919 TURNQUIST, BRIAN                        VARIOUS                              Litigation              UNDETERMINED
        114 RIO DEL PAJARO CT
        WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.13920 TURNURE MEDICAL GROUP,                  VARIOUS                              Litigation              UNDETERMINED
        INC.-TURNURE, CAMIE
        6805 FIVE STAR BLVD.          ACCOUNT NO.: NOT AVAILABLE
        SUITE 100
        ROCKLIN, CA 95677


3.13921 TUROFF, ARLINE                          VARIOUS                              Litigation              UNDETERMINED
        585 SACRAMENTO STREET APT
        101                           ACCOUNT NO.: NOT AVAILABLE
        AUBURN, CA 95603


3.13922 TURRI, JOE                              VARIOUS                              Litigation              UNDETERMINED
        2941 COHASSET RD
        CHICO, CA 95973               ACCOUNT NO.: NOT AVAILABLE


3.13923 TUTAK, VICTORIA                         VARIOUS                              Litigation              UNDETERMINED
        1061 E MAIN ST
        STE 102                       ACCOUNT NO.: NOT AVAILABLE
        GRASS VALLEY, CA 95945


3.13924 TUTTLE, RICHARD                         VARIOUS                              Litigation              UNDETERMINED
        191 S. ELM ST.
        ARROYO GRANDE, CA 93420       ACCOUNT NO.: NOT AVAILABLE


3.13925 TWADDELL, RICHARD                       VARIOUS                              Litigation              UNDETERMINED
        6912 MERCEDES AVE
        CITRUS HEIGHTS, CA 95621      ACCOUNT NO.: NOT AVAILABLE


3.13926 TWAIN HARTE COMMUNITY                   VARIOUS                              Litigation              UNDETERMINED
        SERVICES DISTRICT
        PO BOX 649                    ACCOUNT NO.: NOT AVAILABLE
        BRET HARTE DRIVE
        TWAIN HARTE, CA 95383

                                          Page 1299 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 202
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13927 TWAIN HARTE COMMUNITY                  VARIOUS                              Litigation              UNDETERMINED
        SERVICES DISTRICT
        PO BOX 649                   ACCOUNT NO.: NOT AVAILABLE
        BRET HARTE DRIVE
        TWAIN HARTE, CA 95383


3.13928 TWAIN HARTE COMMUNITY                  VARIOUS                              Litigation              UNDETERMINED
        SERVICES DISTRICT
        PO BOX 649                   ACCOUNT NO.: NOT AVAILABLE
        BRET HARTE DRIVE
        TWAIN HARTE, CA 95383


3.13929 TWYMAN, MARK                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 425
        PILOT HILL, CA 95664         ACCOUNT NO.: NOT AVAILABLE


3.13930 TYAGI, PRASHANT                        VARIOUS                              Litigation              UNDETERMINED
        23596 SKY VIEW TERRACE
        LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.13931 TYREELL, ELENA                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 36
        CANYON, CA 94516             ACCOUNT NO.: NOT AVAILABLE


3.13932 TYSON, HELEN                           VARIOUS                              Litigation              UNDETERMINED
        2268 CULPEPPER ST
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.13933 TYSON, TYE                             VARIOUS                              Litigation              UNDETERMINED
        660 CASTLE HILL ROAD
        REDWOOD CITY, CA 94061       ACCOUNT NO.: NOT AVAILABLE


3.13934 TZINTZUN, LORENA                       VARIOUS                              Litigation              UNDETERMINED
        2176 BRUTUS ST.
        APT D                        ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.13935 UBALLE, ANNA                           VARIOUS                              Litigation              UNDETERMINED
        547 LEWIS
        APT 15                       ACCOUNT NO.: NOT AVAILABLE
        SAN ANDREAS, CA 95249


3.13936 UC MARKET-SEYOUM,                      VARIOUS                              Litigation              UNDETERMINED
        MEKONNEN
        1251 3RD AVENUE              ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94122




                                         Page 1300 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 203
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13937 UCHENNA, REINA                         VARIOUS                              Litigation              UNDETERMINED
        1985 TATE STREET, #213
        EAST PALO ALTO, CA 94303     ACCOUNT NO.: NOT AVAILABLE


3.13938 UDDIN, NASIR                           VARIOUS                              Litigation              UNDETERMINED
        17639 WINDING CREEK RD
        SALINAS, CA 93908            ACCOUNT NO.: NOT AVAILABLE


3.13939 UHV SPUTTERING INC.-                   VARIOUS                              Litigation              UNDETERMINED
        CLEMENT, ROBERT
        275 DIGITAL DR.              ACCOUNT NO.: NOT AVAILABLE
        MORGAN HILL, CA 95037


3.13940 UKESTAD, DEBBIE                        VARIOUS                              Litigation              UNDETERMINED
        20 FRUITLAND AVENUE
        WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.13941 ULRICH, WILLIAM                        VARIOUS                              Litigation              UNDETERMINED
        3428 MT DIABLO BLVD
        LAFAYETTE, CA 94549          ACCOUNT NO.: NOT AVAILABLE


3.13942 UME JAPANESE BISTRO-SHU,               VARIOUS                              Litigation              UNDETERMINED
        KELLY
        8710 OLD REDWOOD HWY         ACCOUNT NO.: NOT AVAILABLE
        WINDSOR, CA 95492


3.13943 UNCIANO, ROLAND                        VARIOUS                              Litigation              UNDETERMINED
        975 BUTLER AVENUE
        SANTA ROSA, CA 95407         ACCOUNT NO.: NOT AVAILABLE


3.13944 UNCLE CREDIT UNION                     VARIOUS                              Litigation              UNDETERMINED
        2100 LAS POSITAS COURT
        LIVERMORE, CA 94551          ACCOUNT NO.: NOT AVAILABLE


3.13945 UNDERHILL, JANE                        VARIOUS                              Litigation              UNDETERMINED
        6505 MT. HOOD DRIVE
        BAKERSFIELD, CA 93309        ACCOUNT NO.: NOT AVAILABLE


3.13946 UNDERHILL, WENDY                       VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 143
        RACKERBY, CA 95972           ACCOUNT NO.: NOT AVAILABLE


3.13947 UNDERWOOD, ANGELA                      VARIOUS                              Litigation              UNDETERMINED
        1408 CRESWELL DRIVE
        YUBA CITY, CA 95991          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1301 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 204
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13948 UNDERWOOD, TODD                        VARIOUS                              Litigation              UNDETERMINED
        46399 RD 417
        COARSEGOLD, CA 93614         ACCOUNT NO.: NOT AVAILABLE


3.13949 UNGERMAN, GARTH & TERRI                VARIOUS                              Litigation              UNDETERMINED
        328 S. ORO AVE.
        STOCKTON, CA 95215           ACCOUNT NO.: NOT AVAILABLE


3.13950 UNION PACIFIC RAILROAD              VARIOUS                                 Litigation              UNDETERMINED
        COMPANY
        RUSSELL D. COOK LAW OFFICES ACCOUNT NO.: NOT AVAILABLE
        1233 WEST SHAW
        FRESNO, CA 93711


3.13951 UNITED ENERGY TRADING, LLC             VARIOUS                              Litigation              UNDETERMINED
        THOMAS D. LELAND AND LEAH
        E. CAPRITTA HOLLAND &        ACCOUNT NO.: NOT AVAILABLE
        KNIGHT LLP
        1801 CALIFORNIA STREET,
        SUITE 5000
        DENVER, CO 80202


3.13952 UNITED FINANCIAL CASUALTY              VARIOUS                              Litigation              UNDETERMINED
        COMPANY (HAJISEYDALIZADEH)
        NIVINSKUS LAW GROUP, A LAW   ACCOUNT NO.: NOT AVAILABLE
        CORPORATION
        134 W. WILSHIRE AVENUE
        FULLERTON, CA 92832


3.13953 UNITED FLIGHT SERVICES,                VARIOUS                              Litigation              UNDETERMINED
        TERENCE MCKENNA
        120 AVIATION WAY             ACCOUNT NO.: NOT AVAILABLE
        WATSONVILLE, CA 95076


3.13954 UNITED PRO FAB MFG INC.-               VARIOUS                              Litigation              UNDETERMINED
        GUPTA, RAJESH
        45300 INDUSTRIAL PL # 5      ACCOUNT NO.: NOT AVAILABLE
        FREMONT, CA 94538


3.13955 UNITED SUBROGATION                     VARIOUS                              Litigation              UNDETERMINED
        ASSOCIATES-YAMILETH DIAZ
        TORRES, WENDY                ACCOUNT NO.: NOT AVAILABLE
        1723 27TH AVENUE
        OAKLAND, CA 94601


3.13956 UNIVERSITYSEQUOIA                      VARIOUS                              Litigation              UNDETERMINED
        SUNNYSIDE COUNTRY CLUB-
        MENDOZA, JESSICA             ACCOUNT NO.: NOT AVAILABLE
        5704 E. BUTLER AVE
        FRESNO, CA 93727


                                         Page 1302 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 205
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.13957 UNNITHAN, VINOD                         VARIOUS                              Litigation              UNDETERMINED
        4808 SENECA PARK AVE
        FREMONT, CA 94538             ACCOUNT NO.: NOT AVAILABLE


3.13958 UNRUH, JOHN                             VARIOUS                              Litigation              UNDETERMINED
        5433 SULTANA
        ATWATER, CA 95301             ACCOUNT NO.: NOT AVAILABLE


3.13959 UNRUH, WILLIAM                          VARIOUS                              Litigation              UNDETERMINED
        6309 DALE LN
        ANDERSON, CA 96007            ACCOUNT NO.: NOT AVAILABLE


3.13960 UNTERSEHER, GARY                        VARIOUS                              Litigation              UNDETERMINED
        6410 E HARNEY LANE
        LODI, CA 95240                ACCOUNT NO.: NOT AVAILABLE


3.13961 UPS, INC.                               VARIOUS                              Litigation              UNDETERMINED
        MARANGA MORGENSTERN
        5850 CANOGA AVENUE, SUITE     ACCOUNT NO.: NOT AVAILABLE
        600
        WOODLAND HILLS, CA 91367


3.13962 UPTOWN TAXI-EDWARDS,                    VARIOUS                              Litigation              UNDETERMINED
        THOMAS
        472 EAST 1ST AVENUE           ACCOUNT NO.: NOT AVAILABLE
        CHICO, CA 95926


3.13963 URBAN, COLEEN                           VARIOUS                              Litigation              UNDETERMINED
        5216 SHELTER CREEK LN.
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.13964 URBAN, JOSEFINA                         VARIOUS                              Litigation              UNDETERMINED
        918 FIRST ST.
        GALT, CA 95632                ACCOUNT NO.: NOT AVAILABLE


3.13965 URBAN, MARY E                           VARIOUS                              Litigation              UNDETERMINED
        9209 JALISCO WAY
        LA GRANGE, CA 95329           ACCOUNT NO.: NOT AVAILABLE


3.13966 URBANIZATION-NAGHDCHI, JILL             VARIOUS                              Litigation              UNDETERMINED
        1179 SAN CARLOS AVE
        SAN CARLOS, CA 94070          ACCOUNT NO.: NOT AVAILABLE


3.13967 URBANO, ALEX                            VARIOUS                              Litigation              UNDETERMINED
        8552 LIMAN WAY
        ROHNERT PARK, CA 94928        ACCOUNT NO.: NOT AVAILABLE




                                          Page 1303 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 206
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13968 URBINA, PATRICIA                       VARIOUS                              Litigation              UNDETERMINED
        BELMONT, CA 94002
                                     ACCOUNT NO.: NOT AVAILABLE


3.13969 URES, WAYNE                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 529
        CRESTON, CA 93432            ACCOUNT NO.: NOT AVAILABLE


3.13970 URETA, KAREN                           VARIOUS                              Litigation              UNDETERMINED
        1034 BAYPOINT WAY
        RODEO, CA 94572              ACCOUNT NO.: NOT AVAILABLE


3.13971 URIARTE, JANINNETH                     VARIOUS                              Litigation              UNDETERMINED
        2825 MARLBOROUGH AVE
        REDWOOD CITY, CA 94063       ACCOUNT NO.: NOT AVAILABLE


3.13972 URIBE, ARTURO                          VARIOUS                              Litigation              UNDETERMINED
        9656 LONGVIEW RD
        ATWATER, CA 95301            ACCOUNT NO.: NOT AVAILABLE


3.13973 URIBE, HILDA                           VARIOUS                              Litigation              UNDETERMINED
        2800 GIOVANETTI AVE
        BAKERSFIELD, CA 93331        ACCOUNT NO.: NOT AVAILABLE


3.13974 URICK, STEVEN                          VARIOUS                              Litigation              UNDETERMINED
        1720 MACARTHUR
        APT 521                      ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94602


3.13975 UROFF, EDWARD                          VARIOUS                              Litigation              UNDETERMINED
        2800 TAYLOR LN
        BRYON, CA 94514              ACCOUNT NO.: NOT AVAILABLE


3.13976 URQUHART, DAVE                         VARIOUS                              Litigation              UNDETERMINED
        530 E. OAKSIDE DRIVE
        SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.13977 URUETA, FERNANDO                       VARIOUS                              Litigation              UNDETERMINED
        684 MEADOW DR
        SALINAS, CA 93905            ACCOUNT NO.: NOT AVAILABLE


3.13978 US FOODS-CHIONO, CHRIS                 VARIOUS                              Litigation              UNDETERMINED
        300 LAWRENCE DR
        LIVERMORE, CA 94551          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1304 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 207
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.13979 US FOODS-CHIONO, CHRIS                 VARIOUS                              Litigation              UNDETERMINED
        300 LAWRENCE DR
        LIVERMORE, CA 94551          ACCOUNT NO.: NOT AVAILABLE


3.13980 US PIPE & FOUNDRY-                     VARIOUS                              Litigation              UNDETERMINED
        ROUSSEAU, CRAIG
        1295 WHIPPLE ROAD            ACCOUNT NO.: NOT AVAILABLE
        UNION CITY, CA 94587


3.13981 USA POWER MARKER-WONG,                 VARIOUS                              Litigation              UNDETERMINED
        AMY
        1524 OCEAN AVE               ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94112


3.13982 USAA                                   VARIOUS                              Litigation              UNDETERMINED
        9800 FREDREICKSBURG ROAD
        SAN ANTONIO, TX 78288        ACCOUNT NO.: NOT AVAILABLE


3.13983 USAA INSURANCE COPANY,                 VARIOUS                              Litigation              UNDETERMINED
        ATKINSON THOMAS
        O SAN CARLOS 5 SW OF 12TH    ACCOUNT NO.: NOT AVAILABLE
        STREET
        501 W BROADWAY SUITE 1610
        CARMEL, CA 93921


3.13984 USAA, LLEWELYN, JENNIFER               VARIOUS                              Litigation              UNDETERMINED
        9800 FREDERICKSBURG ROAD
        SAN ANTONIO, CA 78288        ACCOUNT NO.: NOT AVAILABLE


3.13985 USAA, RYAN J HOLLERAN                  VARIOUS                              Litigation              UNDETERMINED
        P. O. BOX 659462
        SANTA ROSA, CA               ACCOUNT NO.: NOT AVAILABLE


3.13986 USAA-ALDAZ, LUIS                       VARIOUS                              Litigation              UNDETERMINED
        PO BOX 33490
        SAN ANTONIO, CA 78265        ACCOUNT NO.: NOT AVAILABLE


3.13987 USDA FOREST SERVICE SIERRA             VARIOUS                              Litigation              UNDETERMINED
        NATIONAL FOREST-COX, AIMEE
        57003 ROAD 225               ACCOUNT NO.: NOT AVAILABLE
        NORTH FORK, CA 93643


3.13988 USELDINGER, KURT                       VARIOUS                              Litigation              UNDETERMINED
        434 MORRISSEY BLVD
        SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.13989 USHAKOFF, CHRISTOPHER                  VARIOUS                              Litigation              UNDETERMINED
        246 EDINBURGH AVE
        MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE

                                         Page 1305 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 208
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.13990 USREY, BILL                              VARIOUS                              Litigation              UNDETERMINED
        69483 INTERLAKE RD
        LOCKWOOD, CA 93932             ACCOUNT NO.: NOT AVAILABLE


3.13991 UY, JOSH                                 VARIOUS                              Litigation              UNDETERMINED
        333 SANTANA ROW
        #341                           ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95128


3.13992 UY, LEE                                  VARIOUS                              Litigation              UNDETERMINED
        4481OAKBROOK CT
        CONCORD, CA 94521              ACCOUNT NO.: NOT AVAILABLE


3.13993 UYEYAMA, JOHN                            VARIOUS                              Litigation              UNDETERMINED
        4219 DOGWOOD PLACE
        DAVIS, CA 95618                ACCOUNT NO.: NOT AVAILABLE


3.13994 UYTINGCO, ROBERT                         VARIOUS                              Litigation              UNDETERMINED
        8 LONGVIEW DR
        DALY CITY, CA 94015            ACCOUNT NO.: NOT AVAILABLE


3.13995 V & T SUNNY LLC-CAREY, JULI              VARIOUS                              Litigation              UNDETERMINED
        250 LAFAYETTE CIRCLE
        100                            ACCOUNT NO.: NOT AVAILABLE
        LAFAYETTE, CA 94549


3.13996 VACA, CHARDAE                            VARIOUS                              Litigation              UNDETERMINED
        18569 SPYGLASS RD
        HIDDEN VALLEY LAKE, CA 95467   ACCOUNT NO.: NOT AVAILABLE


3.13997 VACA, GERARDO                            VARIOUS                              Litigation              UNDETERMINED
        2035 ENRICO AVE
        FIREABUGH, CA 93622            ACCOUNT NO.: NOT AVAILABLE


3.13998 VADNEY, STEVEN                           VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 168
        3880 BALLARD ROAD              ACCOUNT NO.: NOT AVAILABLE
        VINA, CA 96092


3.13999 VADO, ROLANDO                            VARIOUS                              Litigation              UNDETERMINED
        1744 REVERE AVE
        SAN FRANCISCO, CA 94124        ACCOUNT NO.: NOT AVAILABLE


3.14000 VAL BETTI PLUMBING-BETTI,                VARIOUS                              Litigation              UNDETERMINED
        THOMAS
        3605 MACDONALD AVENUE          ACCOUNT NO.: NOT AVAILABLE
        RICHMOND, CA 94805



                                           Page 1306 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 209
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14001 VAL MAR FARMS LLC                      VARIOUS                              Litigation              UNDETERMINED
        2101 METTLER FRONTAGE EAST
        S/E CORNER OF NE 1/4 OF      ACCOUNT NO.: NOT AVAILABLE
        SITLIN R20W
        BAKERSFIELD, CA 93307


3.14002 VAL STROUGH HONDA, /KAY &              VARIOUS                              Litigation              UNDETERMINED
        MERKLE, LLP
        100 THE EMBARCADERO          ACCOUNT NO.: NOT AVAILABLE
        PENTHOUSE
        SAN FRANCISCO, CA 94105


3.14003 VALA, DIGVIJAY                         VARIOUS                              Litigation              UNDETERMINED
        615 MADISON AVENUE
        LOS BANOS, CA 93635          ACCOUNT NO.: NOT AVAILABLE


3.14004 VALADEZ, GERARDO                       VARIOUS                              Litigation              UNDETERMINED
        581 B SAN JUAN GRADE ROAD
        SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE


3.14005 VALADEZ, VANESSA                       VARIOUS                              Litigation              UNDETERMINED
        7935 LAVENDER LN
        5                            ACCOUNT NO.: NOT AVAILABLE
        PRUNEDALE, CA 93907


3.14006 VALCORE RECYCLING-MCCOY,               VARIOUS                              Litigation              UNDETERMINED
        NANCY
        38 SHERIDAN ST.              ACCOUNT NO.: NOT AVAILABLE
        VALLEJO, CA 94590


3.14007 VALDEZ, ANA                            VARIOUS                              Litigation              UNDETERMINED
        639 PRADERA PL
        NIPOMO, CA 93444             ACCOUNT NO.: NOT AVAILABLE


3.14008 VALDEZ, CARLOS                         VARIOUS                              Litigation              UNDETERMINED
        486 FLEMING AVE.
        SAN JOSE, CA 95727           ACCOUNT NO.: NOT AVAILABLE


3.14009 VALDEZ, CONSUELO & AUTOUIO         VARIOUS                                  Litigation              UNDETERMINED
        1105 EAGLE DRIVE
        SALINAS, CA 93905          ACCOUNT NO.: NOT AVAILABLE


3.14010 VALDEZ, EVE                            VARIOUS                              Litigation              UNDETERMINED
        1771 BRIGMAN ST
        ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.14011 VALDEZ, LEONARD                        VARIOUS                              Litigation              UNDETERMINED
        382 TERESA PL
        MANTECA, CA 95337            ACCOUNT NO.: NOT AVAILABLE

                                         Page 1307 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 210
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14012 VALDEZ, LETICIA                        VARIOUS                              Litigation              UNDETERMINED
        298 SMALLEY AVE
        HAYWARD, CA 94541            ACCOUNT NO.: NOT AVAILABLE


3.14013 VALDEZ, MARIA                          VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1839
        GONZALES, CA 93926           ACCOUNT NO.: NOT AVAILABLE


3.14014 VALDEZ, MARIBEL                        VARIOUS                              Litigation              UNDETERMINED
        1185 MONROE ST
        APT 9 BLDG A                 ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.14015 VALDEZ, ULISES                         VARIOUS                              Litigation              UNDETERMINED
        5120 STOETZ LN.
        SEBASTOPOL, CA 95472         ACCOUNT NO.: NOT AVAILABLE


3.14016 VALDIVIA, BRANDEE                      VARIOUS                              Litigation              UNDETERMINED
        1205 POPLAR STREET
        ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.14017 VALDIVIA, MARTINA                      VARIOUS                              Litigation              UNDETERMINED
        2601 BUDDY DRIVE
        BAKERSFIELD, CA 93307        ACCOUNT NO.: NOT AVAILABLE


3.14018 VALDOVINOS, JOSE                       VARIOUS                              Litigation              UNDETERMINED
        2040 WESTPORT STREET
        MANTECA, CA 95337            ACCOUNT NO.: NOT AVAILABLE


3.14019 VALENCIA, DEBBIE                       VARIOUS                              Litigation              UNDETERMINED
        26165 CASCADE ST
        HAYWARD, CA 94544            ACCOUNT NO.: NOT AVAILABLE


3.14020 VALENCIA, HOMER                        VARIOUS                              Litigation              UNDETERMINED
        1322 SHOREVIEW COURT
        SAN JOSE, CA 95122           ACCOUNT NO.: NOT AVAILABLE


3.14021 VALENCIA, JESUS                        VARIOUS                              Litigation              UNDETERMINED
        622 WILD OAK DRIVE
        WINDSOR, CA 95492            ACCOUNT NO.: NOT AVAILABLE


3.14022 VALENCIA, LONARDO                      VARIOUS                              Litigation              UNDETERMINED
        1806 IDAHO ST.
        FAIRFIELD, CA 94533          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1308 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 211
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14023 VALENCIA, MARY                         VARIOUS                              Litigation              UNDETERMINED
        6 ROCKWOOD CT
        SAN MATEO, CA 94403          ACCOUNT NO.: NOT AVAILABLE


3.14024 VALENTA, AARON                         VARIOUS                              Litigation              UNDETERMINED
        860 WOODCREEK WAY
        GILROY, CA 95020             ACCOUNT NO.: NOT AVAILABLE


3.14025 VALENTI, GARY                          VARIOUS                              Litigation              UNDETERMINED
        43480 MISSION BLVD #260
        FREMONT, CA 94539            ACCOUNT NO.: NOT AVAILABLE


3.14026 VALENTIN, ISAURA                       VARIOUS                              Litigation              UNDETERMINED
        632 26TH ST
        RICHMOND, CA 94804           ACCOUNT NO.: NOT AVAILABLE


3.14027 VALENTINE, ANDREW                      VARIOUS                              Litigation              UNDETERMINED
        1566 LENAY CT.
        MANTECA, CA 95337            ACCOUNT NO.: NOT AVAILABLE


3.14028 VALENTINE, HASSAUN V. PG&E             VARIOUS                              Litigation              UNDETERMINED
        200 2ND STREET #103
        OAKLAND, CA 94607            ACCOUNT NO.: NOT AVAILABLE


3.14029 VALENZUELA, JAMIE                      VARIOUS                              Litigation              UNDETERMINED
        2019 HAMMONTON RD
        24                           ACCOUNT NO.: NOT AVAILABLE
        MARYSVILLE, CA 95901


3.14030 VALENZUELA, MARIA                      VARIOUS                              Litigation              UNDETERMINED
        HARRIS PERSONAL INJURY
        LAWYERS, INC.                ACCOUNT NO.: NOT AVAILABLE
        55 S. MARKET STREET, SUITE
        1010
        SAN JOSE, CA 95113


3.14031 VALENZUELA, MARTIN                     VARIOUS                              Litigation              UNDETERMINED
        2326 W ROSE ST
        STOCKTON, CA 95203           ACCOUNT NO.: NOT AVAILABLE


3.14032 VALENZUELA, VICTOR                     VARIOUS                              Litigation              UNDETERMINED
        1309 GREENWICH CT
        SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.14033 VALENZUELA, VIRGINIA & BARRY         VARIOUS                                Litigation              UNDETERMINED
        6270 GLEN RIDGE DRIVE
        FORESTHILL, CA 95631         ACCOUNT NO.: NOT AVAILABLE



                                         Page 1309 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 212
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14034 VALERO LAWSUIT (BAHIA SUB)             VARIOUS                              Litigation              UNDETERMINED
        BENICIA, CA
                                     ACCOUNT NO.: NOT AVAILABLE


3.14035 VALERO REFINERY COMPANY                VARIOUS                              Litigation              UNDETERMINED
        CALIFORNIA
        KEESAL, YOUNG &              ACCOUNT NO.: NOT AVAILABLE
        LOGAN,WATTS GUERRA, L.L.P.
        450 PACIFIC AVE # 3
        SAN ANTONIO, TX 78257


3.14036 VALES, NORMAN                          VARIOUS                              Litigation              UNDETERMINED
        4319 CLARINBRIDGE CIRCLE
        DUBLIN, CA 94568             ACCOUNT NO.: NOT AVAILABLE


3.14037 VALLABHANENI, NAVEEN                   VARIOUS                              Litigation              UNDETERMINED
        KUMAR
        1661 NELSON DR               ACCOUNT NO.: NOT AVAILABLE


3.14038 VALLADARES, ADRIAN                     VARIOUS                              Litigation              UNDETERMINED
        4709 BERGQUIST AVENUE
        INTERSECTION OSWELL AND      ACCOUNT NO.: NOT AVAILABLE
        BERGQUIST AVENUE
        BAKERSFIELD, CA 93307


3.14039 VALLE, FRED                            VARIOUS                              Litigation              UNDETERMINED
        3215 3RD ST.
        SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE


3.14040 VALLEJO, MARIA                         VARIOUS                              Litigation              UNDETERMINED
        207 1/2 S 9TH ST
        FOWLER, CA 93625             ACCOUNT NO.: NOT AVAILABLE


3.14041 VALLENS, LAURENCE AND                  VARIOUS                              Litigation              UNDETERMINED
        HOWARD
        1050 PINERIDGE DR.           ACCOUNT NO.: NOT AVAILABLE
        CAMBRIA, CA 93428


3.14042 VALLER, HARRY & DONNA                  VARIOUS                              Litigation              UNDETERMINED
        7037 WEST LANE
        51589 TAMARACK CRESCENT      ACCOUNT NO.: NOT AVAILABLE
        KINGVALE, CA 95728


3.14043 VALLEY MARKET-GHAG,                    VARIOUS                              Litigation              UNDETERMINED
        GURINDER
        6644 HAPPY VALLEY RD         ACCOUNT NO.: NOT AVAILABLE
        ANDERSON, CA 96007




                                         Page 1310 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 213
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14044 VALLEY PAINTING-CAMERON, J              VARIOUS                              Litigation              UNDETERMINED
        532 BELLE TERRACE #3
        BAKERSFIELD, CA 93307         ACCOUNT NO.: NOT AVAILABLE


3.14045 VALLEY SPRINGS PUBLIC                   VARIOUS                              Litigation              UNDETERMINED
        UTILITY DISTRICT-MYSHRALL,
        DEE                           ACCOUNT NO.: NOT AVAILABLE
        PO BOX 284
        150 SEQUOIA AVE
        VALLEY SPRINGS, CA 95252


3.14046 VALLEY SPRINGS PUBLIC                   VARIOUS                              Litigation              UNDETERMINED
        UTILITY DISTRICT-MYSHRALL,
        DEE                           ACCOUNT NO.: NOT AVAILABLE
        PO BOX 284
        150 SEQUOIA AVE
        VALLEY SPRINGS, CA 95252


3.14047 VALLI GAS & CAR WASH-BASSI,             VARIOUS                              Litigation              UNDETERMINED
        CHHAJU
        1029 ACADEMY                  ACCOUNT NO.: NOT AVAILABLE
        SANGER, CA 93657


3.14048 VALVERDE CONSTRUCTION                   VARIOUS                              Litigation              UNDETERMINED
        INCORPORATED
        10918 SHOEMAKER AVENUE        ACCOUNT NO.: NOT AVAILABLE
        SANTA FE SPRINGS, CA 90670


3.14049 VAN DE VELDE, PIET A                    VARIOUS                              Litigation              UNDETERMINED
        2285 OAKRIDGE LN
        BENICIA, CA 94510             ACCOUNT NO.: NOT AVAILABLE


3.14050 VAN DER WYK, HARRY &                    VARIOUS                              Litigation              UNDETERMINED
        BARBARA
        226 CASA LINDA DRIVE          ACCOUNT NO.: NOT AVAILABLE
        WOODLAND, CA 95695


3.14051 VAN DOORN, LISA                         VARIOUS                              Litigation              UNDETERMINED
        3574 UNION STREET
        EUREKA, CA 95503              ACCOUNT NO.: NOT AVAILABLE


3.14052 VAN DORIEN, SHARON                      VARIOUS                              Litigation              UNDETERMINED
        6627 BLUE HERON DR.
        APT B                         ACCOUNT NO.: NOT AVAILABLE
        UPPERLAKE, CA 95485


3.14053 VAN GEENHOVEN, RACHEL                   VARIOUS                              Litigation              UNDETERMINED
        211 E REED ST
        SAN JOSE, CA 95112            ACCOUNT NO.: NOT AVAILABLE


                                          Page 1311 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 214
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14054 VAN HORN, ROB                           VARIOUS                              Litigation              UNDETERMINED
        595 MEMORY LN
        BOULDER CREEK, CA 95006       ACCOUNT NO.: NOT AVAILABLE


3.14055 VAN KESTERAN, CARMY                     VARIOUS                              Litigation              UNDETERMINED
        311 88TH STREET #3
        DALY CITY, CA 94015           ACCOUNT NO.: NOT AVAILABLE


3.14056 VAN LOBEN SELS, JOAN                    VARIOUS                              Litigation              UNDETERMINED
        PO BOX 22755
        CARMEL, CA 93922-0755         ACCOUNT NO.: NOT AVAILABLE


3.14057 VAN NORSDALL, LISA                      VARIOUS                              Litigation              UNDETERMINED
        LAW OFFICES OF ARNE J.
        NELSON                        ACCOUNT NO.: NOT AVAILABLE
        110 SUTTER ST
        SAN FRANCISCO, CA 94104


3.14058 VAN SLOTEN, JASON                       VARIOUS                              Litigation              UNDETERMINED
        1340 PARK VIEW DR
        MEADOW VISTA, CA 95722        ACCOUNT NO.: NOT AVAILABLE


3.14059 VAN VOORENE, ANNUNZIATA                 VARIOUS                              Litigation              UNDETERMINED
        P.O BOX 1127
        9850 ADAMS STREET             ACCOUNT NO.: NOT AVAILABLE
        LOWER LAKE, CA 95457


3.14060 VAN WAMBEKE, MARIA                      VARIOUS                              Litigation              UNDETERMINED
        142 MILL CREEK CIRCLE
        ARNOLD, CA 95223              ACCOUNT NO.: NOT AVAILABLE


3.14061 VAN, KHUN                               VARIOUS                              Litigation              UNDETERMINED
        5053 E HAMMON
        FRESNO, CA 93727              ACCOUNT NO.: NOT AVAILABLE


3.14062 VANBERGEN, POLLY                        VARIOUS                              Litigation              UNDETERMINED
        PO BOX 374
        477 REDWOOD GROVE ROAD        ACCOUNT NO.: NOT AVAILABLE
        HOOPA, CA 95546


3.14063 VANBROCKLIN, PAM                        VARIOUS                              Litigation              UNDETERMINED
        34629 COUNTRY ROAD 22
        WOODLAND, CA 95695            ACCOUNT NO.: NOT AVAILABLE


3.14064 VANCE, RICHARD                          VARIOUS                              Litigation              UNDETERMINED
        1026 PARTRICK RD
        NAPA, CA 94558-9701           ACCOUNT NO.: NOT AVAILABLE



                                          Page 1312 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 215
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14065 VANDBORG, CHRIS & ANGELA              VARIOUS                              Litigation              UNDETERMINED
        16020 COSTAJO ROAD
        BAKERSFIELD, CA 93313       ACCOUNT NO.: NOT AVAILABLE


3.14066 VANDENBERG, ELKE                      VARIOUS                              Litigation              UNDETERMINED
        102 COTTAGE CIRCLE
        MURPHYS, CA 95247           ACCOUNT NO.: NOT AVAILABLE


3.14067 VANDER VOOT, DEBBIE                   VARIOUS                              Litigation              UNDETERMINED
        1244 HOPKINS GULCH
        BOULDER CREEK, CA 95006     ACCOUNT NO.: NOT AVAILABLE


3.14068 VANDERHAM, LUKE                       VARIOUS                              Litigation              UNDETERMINED
        10846 W MT WHITNEY AVE
        RIVERDALE, CA 93656         ACCOUNT NO.: NOT AVAILABLE


3.14069 VANDERVEER, WILLIAM                   VARIOUS                              Litigation              UNDETERMINED
        4118 GUADALUPE CREEK RD
        MARIPOSA, CA 95338          ACCOUNT NO.: NOT AVAILABLE


3.14070 VANDERWERFF, DIANNA                   VARIOUS                              Litigation              UNDETERMINED
        439 APRIL WAY
        CAMPBELL, CA 95008          ACCOUNT NO.: NOT AVAILABLE


3.14071 VANG, LUE                             VARIOUS                              Litigation              UNDETERMINED
        69 JASMINE CT
        OROVILLE, CA 95965          ACCOUNT NO.: NOT AVAILABLE


3.14072 VANHOOK, JASMINE                      VARIOUS                              Litigation              UNDETERMINED
        626 ALABAMA STREET
        VALLEJO, CA 94590           ACCOUNT NO.: NOT AVAILABLE


3.14073 VANN, WILLIAM                         VARIOUS                              Litigation              UNDETERMINED
        2085 LAKESHORE BLVD
        LAKEPORT, CA 95453          ACCOUNT NO.: NOT AVAILABLE


3.14074 VANNATTA, VERN                        VARIOUS                              Litigation              UNDETERMINED
        4048 WILSON WAY
        LINCOLN, CA 95648           ACCOUNT NO.: NOT AVAILABLE


3.14075 VANRAUB, JESSICA                      VARIOUS                              Litigation              UNDETERMINED
        PO BOX 644
        LINDEN, CA 95236            ACCOUNT NO.: NOT AVAILABLE




                                        Page 1313 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 216
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14076 VAN'S ELECTRICAL                        VARIOUS                              Litigation              UNDETERMINED
        CONTRACTING SERVICE, VAN
        WASSON                        ACCOUNT NO.: NOT AVAILABLE
        2528 MONTE DIABLO AVENUE
        STOCKTON, CA 95203


3.14077 VANTHIDA, DANIELLE                      VARIOUS                              Litigation              UNDETERMINED
        21245 ALICE LANE
        REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.14078 VANTOL, JAKE/BRIDGETTE                  VARIOUS                              Litigation              UNDETERMINED
        6756 CO. ROAD 30
        ORLAND, CA 95963              ACCOUNT NO.: NOT AVAILABLE


3.14079 VANVOORHIS, SANDRA                      VARIOUS                              Litigation              UNDETERMINED
        1585 TERRACE WAY
        BOX 526                       ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95404


3.14080 VANZANDER, MADELINE                     VARIOUS                              Litigation              UNDETERMINED
        9913 HOLT ROAD
        CARMEL, CA 93923              ACCOUNT NO.: NOT AVAILABLE


3.14081 VANZANT, STACY                          VARIOUS                              Litigation              UNDETERMINED
        1300 KATHY LANE
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.14082 VARDAPETIAN, ARTHUR                     VARIOUS                              Litigation              UNDETERMINED
        PO BOX 5789
        FRESNO, CA 93755              ACCOUNT NO.: NOT AVAILABLE


3.14083 VARGAS HERRERA, MARIA                   VARIOUS                              Litigation              UNDETERMINED
        1777 CANNIBAL ISLAND RD
        LOLETA, CA 95551              ACCOUNT NO.: NOT AVAILABLE


3.14084 VARGAS, AMANDA                          VARIOUS                              Litigation              UNDETERMINED
        2213 PACIFIC DRIVE
        BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.14085 VARGAS, ANA                             VARIOUS                              Litigation              UNDETERMINED
        50870 PINE CANYON ROAD
        KING CITY, CA 93930           ACCOUNT NO.: NOT AVAILABLE


3.14086 VARGAS, JOSE                            VARIOUS                              Litigation              UNDETERMINED
        1356 SHAWN DR
        4                             ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95118



                                          Page 1314 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 217
                                                        of 566
PG&E Corporation                                                                                    Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address               Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                   Account Number                            Claim

Litigation & Disputes

3.14087 VARGAS, MARIA                                   VARIOUS                              Litigation              UNDETERMINED
        4500 55TH ST
        SACRAMENTO, CA 95820                  ACCOUNT NO.: NOT AVAILABLE


3.14088 VARGAS, MARY                                    VARIOUS                              Litigation              UNDETERMINED
        1204 CABERNET DRIVE
        GONZALES, CA 93926                    ACCOUNT NO.: NOT AVAILABLE


3.14089 VARIOUS PENDING                                 VARIOUS                              Litigation              UNDETERMINED
        GRIEVANCES AND
        ARBITRATIONS UNDER THE                ACCOUNT NO.: NOT AVAILABLE
        COLLECTIVE BARGAINING
        AGREEMENT BETWEEN PACIFIC
        GAS & ELECTRIC COMPANY
        AND THE UNION EFFECTIVE
        JANUARY 1, 2016 TO
        DECEMBER 31, 2019.
        JOHN MADER, PRESIDENT
        810 CLAY STREET
        OAKLAND, CA 94607


3.14090 Various pending grievances and                  VARIOUS                              Litigation              UNDETERMINED
        arbitrations under the Physical and
        Clerical collective bargaining        ACCOUNT NO.: NOT AVAILABLE
        agreements, and incorporated
        Letter Agreements, between Pacific
        Gas & Electric Company and the
        Union effective January 1, 2016 to
        December 31, 2021.
        Tom Dalzell, Business Manager
        30 Orange Tree Circle
        Vacaville, CA 95687


3.14091 Various pending grievances under                VARIOUS                              Litigation              UNDETERMINED
        the collective bargaining agreement
        between Pacific Gas & Electric        ACCOUNT NO.: NOT AVAILABLE
        Company and the Union effective
        August 1, 2016 to December 31,
        2019.
        Mark Sharwood, Statewide Vice
        President & Bargaining Director
        3411 East 12th Street
        Oakland, CA 94601


3.14092 VARNBUHLER, RAY                                 VARIOUS                              Litigation              UNDETERMINED
        5639 BLUE MOUNTAIN ROAD
        WILSEYVILLE, CA 95257                 ACCOUNT NO.: NOT AVAILABLE


3.14093 VARSHAVSKY, JACOB                               VARIOUS                              Litigation              UNDETERMINED
        6 MOONRAY COURT
        PACIFICA, CA 94044                    ACCOUNT NO.: NOT AVAILABLE




                                                  Page 1315 of 7835 to Schedule E/F Part 2

       Case: 19-30088             Doc# 900-3          Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 218
                                                                of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14094 VARSITY ICE CREAM CO., INC.-             VARIOUS                              Litigation              UNDETERMINED
        NELSON, KELSEY
        1732 2ND ST                    ACCOUNT NO.: NOT AVAILABLE
        EUREKA, CA 95501


3.14095 VARWIG, RANDY                            VARIOUS                              Litigation              UNDETERMINED
        15840 BRANDT RD
        LODI, CA 95240                 ACCOUNT NO.: NOT AVAILABLE


3.14096 VASCONCELLOS, GARRETT                    VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1157
        LOS MOLINOS, CA 96055          ACCOUNT NO.: NOT AVAILABLE


3.14097 VASQUEZ, CHRISTINE                       VARIOUS                              Litigation              UNDETERMINED
        190 KERN STREET
        #47                            ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93905


3.14098 VASQUEZ, FILIBERTO                       VARIOUS                              Litigation              UNDETERMINED
        1336 WALNUT ST
        SELMA, CA 93662                ACCOUNT NO.: NOT AVAILABLE


3.14099 VASQUEZ, MARIA & JOSEPH                  VARIOUS                              Litigation              UNDETERMINED
        560 E SHIELDS AVE APT. 107
        FRESNO, CA 93704               ACCOUNT NO.: NOT AVAILABLE


3.14100 VASQUEZ, MARY                            VARIOUS                              Litigation              UNDETERMINED
        1500 MIKON ST
        WEST SACRAMENTO, CA 95605      ACCOUNT NO.: NOT AVAILABLE


3.14101 VASQUEZ, MONICA                          VARIOUS                              Litigation              UNDETERMINED
        1526 TUCKER STREET
        OAKLAND, CA 94603              ACCOUNT NO.: NOT AVAILABLE


3.14102 VASQUEZ, PATRICIA                        VARIOUS                              Litigation              UNDETERMINED
        1647 W NORMAL AVE
        FRESNO, CA 93725               ACCOUNT NO.: NOT AVAILABLE


3.14103 VASQUEZ-PRICILLA, MEDINA                 VARIOUS                              Litigation              UNDETERMINED
        23855 SANTA CLARA STREET
        HAYWARD, CA 94541              ACCOUNT NO.: NOT AVAILABLE


3.14104 VASSILIOU, MARGARET                      VARIOUS                              Litigation              UNDETERMINED
        1012 LAS PAVADAS AVE
        SAN RAFAEL, CA 94903           ACCOUNT NO.: NOT AVAILABLE




                                           Page 1316 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 219
                                                         of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14105 VAUGHAN, DELIA                        VARIOUS                              Litigation              UNDETERMINED
        19090 MARJORIE RD
        SALINAS, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.14106 VAUGHAN-LEE, LLEWELLYN                VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1325
        25 BAYWOOD PLACE,           ACCOUNT NO.: NOT AVAILABLE
        INVERNESS CA
        POINT REYES STATION, CA
        94956


3.14107 VAUGHN, GINGER                        VARIOUS                              Litigation              UNDETERMINED
        1258 BUENA VISTA DRIVE
        WATSONVILLE, CA 95076       ACCOUNT NO.: NOT AVAILABLE


3.14108 VAUGHNS, THOMAS                       VARIOUS                              Litigation              UNDETERMINED
        9529 VELVET LEAF CIRCLE
        SAN RAMON, CA 94583         ACCOUNT NO.: NOT AVAILABLE


3.14109 VAUGHT WRIGHT AND BOND,               VARIOUS                              Litigation              UNDETERMINED
        INC.-DEZZANI, BRUCE
        PO BOX 1328                 ACCOUNT NO.: NOT AVAILABLE
        PLACERVILLE, CA 95667


3.14110 VAULT GALLERY-WHITTAKER,              VARIOUS                              Litigation              UNDETERMINED
        LYNDA LAYLON
        2289 MAIN STREET            ACCOUNT NO.: NOT AVAILABLE
        C AND B
        CAMBRIA, CA 93428


3.14111 VAWTER, JEFF                          VARIOUS                              Litigation              UNDETERMINED
        1211 N. WINTERGREEN AVE
        FRESNO, CA 93737            ACCOUNT NO.: NOT AVAILABLE


3.14112 VAZIRI, STEVEN                        VARIOUS                              Litigation              UNDETERMINED
        1109 DUFFERIN AVENUE
        BURLINGAME, CA 94010        ACCOUNT NO.: NOT AVAILABLE


3.14113 VAZQUEZ FONSECA, MARIA                VARIOUS                              Litigation              UNDETERMINED
        ISABEL
        333 29TH ST.                ACCOUNT NO.: NOT AVAILABLE
        RICHMOND, CA 94804


3.14114 VAZQUEZ, JAVIER                       VARIOUS                              Litigation              UNDETERMINED
        28 SECONDO WAY
        WATSONVILLE, CA 95076       ACCOUNT NO.: NOT AVAILABLE




                                        Page 1317 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 220
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14115 VAZQUEZ, JESUS                          VARIOUS                              Litigation              UNDETERMINED
        6031 ARCARO DRIVE
        RIVERBANK, CA 95367           ACCOUNT NO.: NOT AVAILABLE


3.14116 VB GOLF II, UC, DBA                     VARIOUS                              Litigation              UNDETERMINED
        BURLINGAME GOLF CENTER
        250 ANZA BLVD                 ACCOUNT NO.: NOT AVAILABLE
        BURLINGAME, CA 94010


3.14117 VEGA, ADRIAMA                           VARIOUS                              Litigation              UNDETERMINED
        62 MARCHANT ST
        WATSONVILLE,, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.14118 VEGA, ANITA                             VARIOUS                              Litigation              UNDETERMINED
        1316 MING AVENUE
        BAKERSFIELD, CA 93304         ACCOUNT NO.: NOT AVAILABLE


3.14119 VEGA, THOMAS                            VARIOUS                              Litigation              UNDETERMINED
        636 GRIDLEY STREET
        SAN JOSE, CA 95127            ACCOUNT NO.: NOT AVAILABLE


3.14120 VEHLING, KATHY                          VARIOUS                              Litigation              UNDETERMINED
        10043 HARLEY LEIGHTON
        REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.14121 VELA, CANDELARIA                        VARIOUS                              Litigation              UNDETERMINED
        18198 VIERRA CANYON RD
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.14122 VELASCO, MARIO                          VARIOUS                              Litigation              UNDETERMINED
        8980 OAK ROAD
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.14123 VELASCO, STEVEN                         VARIOUS                              Litigation              UNDETERMINED
        258 PEGASUS AVE
        LOMPOC, CA 93436              ACCOUNT NO.: NOT AVAILABLE


3.14124 VELASQUEZ, OSCAR                        VARIOUS                              Litigation              UNDETERMINED
        2604 VALORIE AVE
        BAKERSFIELD, CA 93304         ACCOUNT NO.: NOT AVAILABLE


3.14125 VELASQUEZ, ROBERT                       VARIOUS                              Litigation              UNDETERMINED
        348 ESTABROOK ST., APT. 304
        SAN LEANDRO, CA 94577         ACCOUNT NO.: NOT AVAILABLE




                                          Page 1318 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 221
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14126 VELASQUEZ, SILVIA                     VARIOUS                              Litigation              UNDETERMINED
        PO BOX 612
        ARBUCKLE, CA 95912          ACCOUNT NO.: NOT AVAILABLE


3.14127 VELAZQUEZ, EMMA                       VARIOUS                              Litigation              UNDETERMINED
        7771 GRIMES ARBUCKLE ROAD
        GRIMES, CA 95950            ACCOUNT NO.: NOT AVAILABLE


3.14128 VELAZQUEZ, JONATHAN                   VARIOUS                              Litigation              UNDETERMINED
        422 N E ST
        STOCKTON, CA 95205          ACCOUNT NO.: NOT AVAILABLE


3.14129 VELAZQUEZ, SERGIO                     VARIOUS                              Litigation              UNDETERMINED
        391 HOWE AVE
        SUITE 200                   ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95825


3.14130 VELEZ, DAVID                          VARIOUS                              Litigation              UNDETERMINED
        2180 WYNFAIR RIDGE WAY
        SAN JOSE, CA 95138          ACCOUNT NO.: NOT AVAILABLE


3.14131 VELEZ, SAILED                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 90247
        SAN JOSE, CA 95109          ACCOUNT NO.: NOT AVAILABLE


3.14132 VELLORE CHINNASWAMY                   VARIOUS                              Litigation              UNDETERMINED
        NAIDU, SANDEEP KUMAR
        500 AMALFI LOOP             ACCOUNT NO.: NOT AVAILABLE
        489
        MILPITAS, CA 95035


3.14133 VENDER, LYNN                          VARIOUS                              Litigation              UNDETERMINED
        14912 CRAIG LN
        GRASS VALLEY, CA 95945      ACCOUNT NO.: NOT AVAILABLE


3.14134 VENDEVENTER, ELIZABETH                VARIOUS                              Litigation              UNDETERMINED
        25829 KAY AVE
        HAYWARD, CA 94545           ACCOUNT NO.: NOT AVAILABLE


3.14135 VENTER, KEITH                         VARIOUS                              Litigation              UNDETERMINED
        39896 SAN MOREN COURT
        FREMONT, CA 94539           ACCOUNT NO.: NOT AVAILABLE


3.14136 VENTURA, FIDEL                        VARIOUS                              Litigation              UNDETERMINED
        1038 MARTSON STREET
        W SACRAMENTO, CA 95605      ACCOUNT NO.: NOT AVAILABLE




                                        Page 1319 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 222
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14137 VENTURA, JOSE                           VARIOUS                              Litigation              UNDETERMINED
        1304 OREGON AVE
        CORCORAN, CA 93212            ACCOUNT NO.: NOT AVAILABLE


3.14138 VERA, GEORGE & LEA                      VARIOUS                              Litigation              UNDETERMINED
        309 PRINCETON ROAD
        MENLO PARK, CA 94025          ACCOUNT NO.: NOT AVAILABLE


3.14139 VERA, LUCILA                            VARIOUS                              Litigation              UNDETERMINED
        201 CARMEL AVE
        SALINAS, CA 93901             ACCOUNT NO.: NOT AVAILABLE


3.14140 VERA, ROCIO                             VARIOUS                              Litigation              UNDETERMINED
        933 PRINCESS ANNE DR
        SAN JOSE, CA 95128            ACCOUNT NO.: NOT AVAILABLE


3.14141 VERBERA, ROSITA                         VARIOUS                              Litigation              UNDETERMINED
        16601 CREEKSIDE DRIVE
        SONORA, CA 95370              ACCOUNT NO.: NOT AVAILABLE


3.14142 VEREEKE, DAVID                          VARIOUS                              Litigation              UNDETERMINED
        3324 PTARMIGAN DR
        APT 2A                        ACCOUNT NO.: NOT AVAILABLE
        WALNUT CREEK, CA 94595


3.14143 VERGINE, JESSICA                        VARIOUS                              Litigation              UNDETERMINED
        14872 VALLEY VISTA CT
        REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.14144 VERHINES, DAVID                         VARIOUS                              Litigation              UNDETERMINED
        312 PINERIDGE ROAD
        SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.14145 VERLENGIA, ROMANO                       VARIOUS                              Litigation              UNDETERMINED
        1902 DEVAUL RANCH DR.
        SAN LUIS OBISPO, CA 93405     ACCOUNT NO.: NOT AVAILABLE


3.14146 VERMETTE, MARC                          VARIOUS                              Litigation              UNDETERMINED
        1981 SWEET VALLEY ROAD
        EL DORADO HILLS, CA 95762     ACCOUNT NO.: NOT AVAILABLE


3.14147 VERMEULEN, JAMES & LAURIE               VARIOUS                              Litigation              UNDETERMINED
        144 DOLPHIN CIRCLE
        MARINA, CA 93933              ACCOUNT NO.: NOT AVAILABLE




                                          Page 1320 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 223
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14148 VERNA, ANDREW                         VARIOUS                              Litigation              UNDETERMINED
        679 CHEMERETA DR
        SAN JOSE, CA 95723          ACCOUNT NO.: NOT AVAILABLE


3.14149 VERNIK, MICHAEL                       VARIOUS                              Litigation              UNDETERMINED
        2691 22ND AVE
        SAN FRANCISCO, CA 94116     ACCOUNT NO.: NOT AVAILABLE


3.14150 VERNON, ANNE                          VARIOUS                              Litigation              UNDETERMINED
        21981 TIMBER COVE RD.
        JENNER, CA 95450            ACCOUNT NO.: NOT AVAILABLE


3.14151 VERZOSA/ATTY REP, AMANDA              VARIOUS                              Litigation              UNDETERMINED
        611 ANTON BLVD, STE. 925
        COSTA MESA, CA 92626        ACCOUNT NO.: NOT AVAILABLE


3.14152 VESPUCCI RISTORANTE                   VARIOUS                              Litigation              UNDETERMINED
        ITALIANO-ZACCARO,
        FRANCESCO                   ACCOUNT NO.: NOT AVAILABLE
        147 E 3RD AVE
        SAN MATEO, CA 94402


3.14153 VESPUCCI RISTORANTE                   VARIOUS                              Litigation              UNDETERMINED
        ITALIANO-ZACCARO,
        FRANCESCO                   ACCOUNT NO.: NOT AVAILABLE
        147 E 3RD AVE
        SAN MATEO, CA 94402


3.14154 VESSELS, GARY                         VARIOUS                              Litigation              UNDETERMINED
        44099 ROAD 208
        MADERA, CA 93638            ACCOUNT NO.: NOT AVAILABLE


3.14155 VICENA, JAZZLE PEARL                  VARIOUS                              Litigation              UNDETERMINED
        754 NORTH 12TH STREET
        695 15TH STREET             ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95112


3.14156 VICHY SPRINGS RESORT-                 VARIOUS                              Litigation              UNDETERMINED
        ASHOFF, GILBERT
        2605 VICHY SPRINGS RD       ACCOUNT NO.: NOT AVAILABLE
        UKIAH, CA 95482


3.14157 VICK, ROLAND                          VARIOUS                              Litigation              UNDETERMINED
        215 ORO DRIVE
        ARROYO GRANDE, CA 93420     ACCOUNT NO.: NOT AVAILABLE


3.14158 VICKERY, TINA                         VARIOUS                              Litigation              UNDETERMINED
        10546 CREEKSIDE DR
        BAKERSFIELD, CA 93308       ACCOUNT NO.: NOT AVAILABLE

                                        Page 1321 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 224
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14159 VICTOR JOHNSON AND JANET                VARIOUS                              Litigation              UNDETERMINED
        JOHNSON
        BRAYTON PURCELL, LLP          ACCOUNT NO.: NOT AVAILABLE
        222 RUSH LANDING ROAD, P.O
        BOX 6169
        NOVATO, CA 94949-6169


3.14160 VICTOR, CANDACE/MORGAN                  VARIOUS                              Litigation              UNDETERMINED
        CRABLE
        692 LAUREL AVE                ACCOUNT NO.: NOT AVAILABLE
        GUSTINE, CA 95302


3.14161 VICTOR, MARC                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1085
        KENWOOD, CA 95452             ACCOUNT NO.: NOT AVAILABLE


3.14162 VICTORINE, RODNEY                       VARIOUS                              Litigation              UNDETERMINED
        41926 VIA SAN GABRIEL
        FREMONT, CA 94539             ACCOUNT NO.: NOT AVAILABLE


3.14163 VICTORINO, DAVID                        VARIOUS                              Litigation              UNDETERMINED
        5861 YAWL STREET
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.14164 VICTORY HALL-GEIS, CHANDRE              VARIOUS                              Litigation              UNDETERMINED
        360 RITCH STREET
        SUITE 200                     ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94107


3.14165 VIDKJER, JENNIFER                       VARIOUS                              Litigation              UNDETERMINED
        2996 FOOTHILL BLVD
        CALISTOGA, CA 94515           ACCOUNT NO.: NOT AVAILABLE


3.14166 VIEIRA, MARISA                          VARIOUS                              Litigation              UNDETERMINED
        561 RUSSELL ST
        VALLEJO, CA 94591             ACCOUNT NO.: NOT AVAILABLE


3.14167 VIELBAUM, BILL                          VARIOUS                              Litigation              UNDETERMINED
        7572 VIA GUISEPPE LN
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.14168 VIERRA FARMS-VIERRA, DAVID              VARIOUS                              Litigation              UNDETERMINED
        4610 SOUTH RIVER ROAD
        WEST SACRAMENTO, CA 95691     ACCOUNT NO.: NOT AVAILABLE


3.14169 VIERRA, BRIEN                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 2123
        ATASCADERO, CA 93423          ACCOUNT NO.: NOT AVAILABLE


                                          Page 1322 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 225
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14170 VIGIL, C                                 VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 36213
        SAN JOSE, CA 95158             ACCOUNT NO.: NOT AVAILABLE


3.14171 VIGIL, DANIELLE                          VARIOUS                              Litigation              UNDETERMINED
        1074 MINORU DRIVE
        SAN JOSE, CA 95120             ACCOUNT NO.: NOT AVAILABLE


3.14172 VIGIL, ROY                               VARIOUS                              Litigation              UNDETERMINED
        2227 W. MICHIGAN AVE.
        FRESNO, CA 93705               ACCOUNT NO.: NOT AVAILABLE


3.14173 VIGLIENZONE, NATALIA                     VARIOUS                              Litigation              UNDETERMINED
        1006 SIERRA AVE APT 3
        MARTINEZ, CA 94553             ACCOUNT NO.: NOT AVAILABLE


3.14174 VIGNATI, BRIAN                           VARIOUS                              Litigation              UNDETERMINED
        6450 SAUTER LN REAR
        EUREKA, CA 95503               ACCOUNT NO.: NOT AVAILABLE


3.14175 VIKING INSURANCE, ZEFERINO               VARIOUS                              Litigation              UNDETERMINED
        SILVA BAUTISTA
        PO BOX 8380                    ACCOUNT NO.: NOT AVAILABLE
        STEVENS POINT, CA 54481


3.14176 VILLA, DENISE & JOHN                     VARIOUS                              Litigation              UNDETERMINED
        12 DEL PASO DR.
        SOUTH SAN FRANCISCO, CA        ACCOUNT NO.: NOT AVAILABLE
        94080


3.14177 VILLA, JAQUELINE                         VARIOUS                              Litigation              UNDETERMINED
        2610 60TH AVE
        OAKLAND, CA 94605              ACCOUNT NO.: NOT AVAILABLE


3.14178 VILLAFANA, RAMONA                        VARIOUS                              Litigation              UNDETERMINED
        835 SIERRA ST
        MANTECA, CA 95336              ACCOUNT NO.: NOT AVAILABLE


3.14179 VILLAGE BAKERY, AZIZ FATTAHI             VARIOUS                              Litigation              UNDETERMINED
        403 G ST
        DAVIS, CA 95616                ACCOUNT NO.: NOT AVAILABLE


3.14180 VILLAGE COUNTRY CLUB                     VARIOUS                              Litigation              UNDETERMINED
        4300 CLUB HOUSE ROAD
        LOMPOC, CA 93436               ACCOUNT NO.: NOT AVAILABLE




                                           Page 1323 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 226
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14181 VILLAGE VETERINARY CLINIC-              VARIOUS                              Litigation              UNDETERMINED
        VERNE THACKER, VERNE
        THACKER                       ACCOUNT NO.: NOT AVAILABLE
        3883 CONSTELLATION ROAD
        LOMPOC, CA 93436


3.14182 VILLAGE/ATTY REP,                       VARIOUS                              Litigation              UNDETERMINED
        CANDLELIGHT
        415 CARRIAGE LANTERN CT.      ACCOUNT NO.: NOT AVAILABLE
        ATTN. JONATHAN EMIGH
        SOMERSET, CA 95684


3.14183 VILLAGOMEZ, RAMIRO                      VARIOUS                              Litigation              UNDETERMINED
        665 SOQUEL COURT
        MADERA, CA 93638              ACCOUNT NO.: NOT AVAILABLE


3.14184 VILLAGRAN, MARIE                        VARIOUS                              Litigation              UNDETERMINED
        2864 WILLOW ST
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.14185 VILLALOBOS VARGAS, MIRIAM               VARIOUS                              Litigation              UNDETERMINED
        2073 SANTA ANA STREET
        SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.14186 VILLALOBOS, MARGARTIA                   VARIOUS                              Litigation              UNDETERMINED
        326 N 18TH STREET
        SAN JOSE, CA 95112            ACCOUNT NO.: NOT AVAILABLE


3.14187 VILLALOBOS, ROBERT & MARIE              VARIOUS                              Litigation              UNDETERMINED
        6085 SHASTA RD.
        GARDEN VALLEY, CA 95633       ACCOUNT NO.: NOT AVAILABLE


3.14188 VILLALOBOS, SUSANA                      VARIOUS                              Litigation              UNDETERMINED
        134 HALL RD #B
        WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.14189 VILLALOBOS, VERONOICA                   VARIOUS                              Litigation              UNDETERMINED
        5554 TRAILHEAD LOOP
        MARYSVILLE, CA 95901          ACCOUNT NO.: NOT AVAILABLE


3.14190 VILLALPANDO, PETER                      VARIOUS                              Litigation              UNDETERMINED
        2635 TORREY PINES DR.
        BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.14191 VILLANUEVA, LEONARD                     VARIOUS                              Litigation              UNDETERMINED
        8710 PRUNEDALE NORTH RD
        SPC#39                        ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93907


                                          Page 1324 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 227
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14192 VILLANUEVA-MANRIQUEZ,                  VARIOUS                              Litigation              UNDETERMINED
        XEYDY
        1470 DAYTON AVENUE           ACCOUNT NO.: NOT AVAILABLE
        SAN LEANDRO, CA 94579


3.14193 VILLAREAL, MARTA                       VARIOUS                              Litigation              UNDETERMINED
        3600 OLD ADOBE
        PETALUMA, CA                 ACCOUNT NO.: NOT AVAILABLE


3.14194 VILLAREYES, LUZ                        VARIOUS                              Litigation              UNDETERMINED
        9 JACINTO LANE
        SOUTH SAN FRANCISCO, CA      ACCOUNT NO.: NOT AVAILABLE
        94080


3.14195 VILLARREAL, DIANA                      VARIOUS                              Litigation              UNDETERMINED
        1210 LYON AVE
        N/A                          ACCOUNT NO.: NOT AVAILABLE
        SANGER, CA 93657


3.14196 VILLARREAL, LUCIO                      VARIOUS                              Litigation              UNDETERMINED
        2630 WARD WAY
        CONCORD, CA 94518            ACCOUNT NO.: NOT AVAILABLE


3.14197 VILLEGAS, MAXIMINA                     VARIOUS                              Litigation              UNDETERMINED
        4777 E NORWICH AVE
        FRESNO, CA 93726             ACCOUNT NO.: NOT AVAILABLE


3.14198 VINCENT, RANDY                         VARIOUS                              Litigation              UNDETERMINED
        27422 VISTA DEL TORO PLACE
        SALINAS, CA 93908            ACCOUNT NO.: NOT AVAILABLE


3.14199 VINE, ROBERT GENE                      VARIOUS                              Litigation              UNDETERMINED
        650 1/2 FARROLL ROAD
        GROVER BEACH, CA 93433       ACCOUNT NO.: NOT AVAILABLE


3.14200 VINECOUR, EDWARD/DIANE                 VARIOUS                              Litigation              UNDETERMINED
        851 O'HARA COURT
        OAKLEY, CA 94561             ACCOUNT NO.: NOT AVAILABLE


3.14201 VINEYARD GROWERS, KELHAM               VARIOUS                              Litigation              UNDETERMINED
        PO BOX 2707
        ATTN. SUZANNA KELHAM         ACCOUNT NO.: NOT AVAILABLE
        YOUNTVILLE, CA 94599


3.14202 VINEYARDS, BARLOW                      VARIOUS                              Litigation              UNDETERMINED
        4411 SILVERADO TRL
        ATTN WARREN SMITH            ACCOUNT NO.: NOT AVAILABLE
        CALISTOGA, CA 94515


                                         Page 1325 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 228
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14203 VINO VISTA LLC-ERSKINE,                VARIOUS                              Litigation              UNDETERMINED
        GWENDOLYN
        PO BOX 510                   ACCOUNT NO.: NOT AVAILABLE
        PASO ROBLES, CA 93447


3.14204 VINTNERS INN-SANFILLIPPO,              VARIOUS                              Litigation              UNDETERMINED
        TOM
        4350 BARNES ROAD             ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403


3.14205 VIOLA, JEANNINE                        VARIOUS                              Litigation              UNDETERMINED
        617 1/2 VALLEJO
        CROCKETT, CA 94525           ACCOUNT NO.: NOT AVAILABLE


3.14206 VIP GROOMING SF-WOO, LANCY             VARIOUS                              Litigation              UNDETERMINED
        4299 24TH STREET
        SAN FRANCISCO, CA 94114      ACCOUNT NO.: NOT AVAILABLE


3.14207 VIP SMOG-HOSSEIN, JACKS                VARIOUS                              Litigation              UNDETERMINED
        2049 CONTRA COSTA BLVD
        PLESANT HILL, CA 94523       ACCOUNT NO.: NOT AVAILABLE


3.14208 VIPKID INDEPENDENT                     VARIOUS                              Litigation              UNDETERMINED
        CONTRACTOR-BRYANT,
        SAMANTHA                     ACCOUNT NO.: NOT AVAILABLE
        2112 DELL OAK LN
        BAKERSFIELD, CA 93311


3.14209 VIRAMONTES, VERONICA                   VARIOUS                              Litigation              UNDETERMINED
        995 ROBINSON AVE.
        CLOVIS, CA 93612             ACCOUNT NO.: NOT AVAILABLE


3.14210 VIRGEN, RUBEN                          VARIOUS                              Litigation              UNDETERMINED
        PO BOX 153
        MADISON, CA 95653            ACCOUNT NO.: NOT AVAILABLE


3.14211 VIRGIL, DANIELLE                       VARIOUS                              Litigation              UNDETERMINED
        2653 ALBERT RD
        ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.14212 VISCONTI, MICHAEL                      VARIOUS                              Litigation              UNDETERMINED
        130 FERNWOOD DRIVE
        SAN FRANCISCO, CA 94127      ACCOUNT NO.: NOT AVAILABLE


3.14213 VISION PROPERTIES AND                  VARIOUS                              Litigation              UNDETERMINED
        INVESTMENTS LLC, MARCELINO
        GARZA                        ACCOUNT NO.: NOT AVAILABLE
        7816 ISAAK LANE
        BAKESFIELD, CA 93314

                                         Page 1326 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 229
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14214 VISSER FARMS-VISSER,                    VARIOUS                              Litigation              UNDETERMINED
        RONALD
        27137 HWY 46                  ACCOUNT NO.: NOT AVAILABLE
        WASCO, CA 93280


3.14215 VISTA, LLOYD                            VARIOUS                              Litigation              UNDETERMINED
        1 DELANO AVE
        SAN FRANCISCO, CA 94112       ACCOUNT NO.: NOT AVAILABLE


3.14216 VITAL VITTLES BAKERY, INC-              VARIOUS                              Litigation              UNDETERMINED
        TRAN, BINH
        2810 SAN PABLO AVE            ACCOUNT NO.: NOT AVAILABLE
        BERKELEY, CA 94702


3.14217 VITUS, MICHELLE                         VARIOUS                              Litigation              UNDETERMINED
        725 GEORGIA AVE
        SUNNYVALE, CA 94085           ACCOUNT NO.: NOT AVAILABLE


3.14218 VIVIAN VAN VO, D.D.S., A                VARIOUS                              Litigation              UNDETERMINED
        PROFESSIONAL CORPORATION-
        VO, VIVIAN                    ACCOUNT NO.: NOT AVAILABLE
        816 W YOSEMITE AVE
        MADERA, CA 93637


3.14219 VLANTIS, GEORGE                         VARIOUS                              Litigation              UNDETERMINED
        1117 KELSEY DR
        SUNNYVALE, CA 94087           ACCOUNT NO.: NOT AVAILABLE


3.14220 VO, MAI                                 VARIOUS                              Litigation              UNDETERMINED
        1627 EDSEL DRIVE
        MILPITAS, CA 95035            ACCOUNT NO.: NOT AVAILABLE


3.14221 VOELZ, JOEL                             VARIOUS                              Litigation              UNDETERMINED
        1380 MONTEREY BLVD
        SAN FRANCISCO, CA 94127       ACCOUNT NO.: NOT AVAILABLE


3.14222 VOGEL, BESSIE                           VARIOUS                              Litigation              UNDETERMINED
        5562 BUCKS BAR CIR
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.14223 VOGT, DANIEL                            VARIOUS                              Litigation              UNDETERMINED
        8770 LEAVESLEY ROAD
        GILROY, CA 95020              ACCOUNT NO.: NOT AVAILABLE


3.14224 VOGT, DANIEL                            VARIOUS                              Litigation              UNDETERMINED
        8770 LEAVESLEY ROAD
        GILROY, CA 95020              ACCOUNT NO.: NOT AVAILABLE



                                          Page 1327 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 230
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14225 VOGT, GEORGE                            VARIOUS                              Litigation              UNDETERMINED
        4191 FALCON LANE
        CAMINO, CA 96709              ACCOUNT NO.: NOT AVAILABLE


3.14226 VOGT'S HOLSTEIN DAIRIES-                VARIOUS                              Litigation              UNDETERMINED
        VOGT, JOHNNY
        7831 CAPAY AVE.               ACCOUNT NO.: NOT AVAILABLE
        ORLAND, CA 95963


3.14227 VOHRA, VIRRAM                           VARIOUS                              Litigation              UNDETERMINED
        6451 E SHIELDS AVENUE
        FRESNO, CA 93727              ACCOUNT NO.: NOT AVAILABLE


3.14228 VOICHESCU, KIMBERLY                     VARIOUS                              Litigation              UNDETERMINED
        8364 N LAKE DR, APT G
        DUBLIN, CA 94568              ACCOUNT NO.: NOT AVAILABLE


3.14229 VOLAT, LARRY                            VARIOUS                              Litigation              UNDETERMINED
        2136 MAGNOLIA AVE
        PETALUMA, CA 94952            ACCOUNT NO.: NOT AVAILABLE


3.14230 VOLK, LESLIE                            VARIOUS                              Litigation              UNDETERMINED
        67 EL TOYONAL
        ORINDA, CA 94563              ACCOUNT NO.: NOT AVAILABLE


3.14231 VOLKER, STEPHAN C                       VARIOUS                              Litigation              UNDETERMINED
        1633 UNIVERSITY AVE
        BERKELEY, CA 94703            ACCOUNT NO.: NOT AVAILABLE


3.14232 VOLKING, SARA                           VARIOUS                              Litigation              UNDETERMINED
        2320 VIA ESPADA
        PLEASANTON, CA 94566          ACCOUNT NO.: NOT AVAILABLE


3.14233 VOLLMER, CLYDE                          VARIOUS                              Litigation              UNDETERMINED
        16240 GREENRIDGE TERRACE
        LOS GATOS, CA 95032           ACCOUNT NO.: NOT AVAILABLE


3.14234 VOM DORP, CHARLENE                      VARIOUS                              Litigation              UNDETERMINED
        49717 S HWY 245
        MIRAMONTE, CA 93641           ACCOUNT NO.: NOT AVAILABLE


3.14235 VOMERO, PETER                           VARIOUS                              Litigation              UNDETERMINED
        23640 OLD SANTA CRUZ HWY
        LOS GATOS, CA 95033           ACCOUNT NO.: NOT AVAILABLE




                                          Page 1328 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 231
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14236 VON BERG, MARIETTA                      VARIOUS                              Litigation              UNDETERMINED
        24622 RIMROCK RD
        SALINAS, CA 93908             ACCOUNT NO.: NOT AVAILABLE


3.14237 VON ZAMORY, CLAUDIA                     VARIOUS                              Litigation              UNDETERMINED
        3251 CONCORD AVE.
        BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.14238 VON ZAMORY, CLAUDIA                     VARIOUS                              Litigation              UNDETERMINED
        3251 CONCORD AVENUE
        BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.14239 VONGTAMA, YAADBHIROON                   VARIOUS                              Litigation              UNDETERMINED
        3742 S MERRIMAC CIR
        STOCKTON, CA 95219            ACCOUNT NO.: NOT AVAILABLE


3.14240 VOORHEES, LISA                          VARIOUS                              Litigation              UNDETERMINED
        230 GROVE ACRE AVENUE
        APT. 125                      ACCOUNT NO.: NOT AVAILABLE
        PACIFIC GROVE, CA 93950


3.14241 VOORHIES, BARBARA                       VARIOUS                              Litigation              UNDETERMINED
        10175 KELSEY CREEK DR.
        KELSEYVILLE, CA 95451         ACCOUNT NO.: NOT AVAILABLE


3.14242 VORA, PRAKASH                           VARIOUS                              Litigation              UNDETERMINED
        26849 JENNINGS WAY
        HAYWARD, CA 94544             ACCOUNT NO.: NOT AVAILABLE


3.14243 VORKAPICH, ROBERT                       VARIOUS                              Litigation              UNDETERMINED
        3636 CHUCKER CT.
        WALNUT CREEK, CA 94598        ACCOUNT NO.: NOT AVAILABLE


3.14244 VOSE, LOURDES                           VARIOUS                              Litigation              UNDETERMINED
        12194 MADRONA WAY
        NEVADA CITY, CA 95959         ACCOUNT NO.: NOT AVAILABLE


3.14245 VOSS, JASON                             VARIOUS                              Litigation              UNDETERMINED
        10525 CENTER AVE
        GILROY, CA 95020              ACCOUNT NO.: NOT AVAILABLE


3.14246 VOSSLER, ELIZABETH                      VARIOUS                              Litigation              UNDETERMINED
        1840 HILLISH ROCK RD
        MEADOW VISTA, CA 95722        ACCOUNT NO.: NOT AVAILABLE




                                          Page 1329 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 232
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14247 VOTH, CAROL                            VARIOUS                              Litigation              UNDETERMINED
        365 WHITE COTTAGE RD S
        ANGWIN, CA 94508             ACCOUNT NO.: NOT AVAILABLE


3.14248 VOTRAN, LY                             VARIOUS                              Litigation              UNDETERMINED
        4160 LEMOYNE WAY
        CAMPBELL, CA 95008           ACCOUNT NO.: NOT AVAILABLE


3.14249 VRBO-SHAW, DEBBIE                      VARIOUS                              Litigation              UNDETERMINED
        4375 HARNESS TRACT RD
        CAMINO, CA 95709             ACCOUNT NO.: NOT AVAILABLE


3.14250 VREDENBURGH, LINDA                     VARIOUS                              Litigation              UNDETERMINED
        202 CAMBRIDGE ST
        CAMBRIA, CA 93428            ACCOUNT NO.: NOT AVAILABLE


3.14251 VREELAND, ROBERT                       VARIOUS                              Litigation              UNDETERMINED
        45 MAYWOOD DR.
        SAN FRANCISCO, CA 94127      ACCOUNT NO.: NOT AVAILABLE


3.14252 VROOMMAN, GERARD                       VARIOUS                              Litigation              UNDETERMINED
        5836 FICKETT LANE
        PARADISE, CA 95969           ACCOUNT NO.: NOT AVAILABLE


3.14253 VUICH, JOHN                            VARIOUS                              Litigation              UNDETERMINED
        121 PAULSON LANE
        WALNUT CREEK, CA 94595       ACCOUNT NO.: NOT AVAILABLE


3.14254 VUKASIN, SUE                           VARIOUS                              Litigation              UNDETERMINED
        20 MARSH PL
        OAKLAND, CA 94611            ACCOUNT NO.: NOT AVAILABLE


3.14255 VULCAN MATERIALS COMPANY               VARIOUS                              Litigation              UNDETERMINED
        16101 HWY 166
        BAKERSFIELD, CA 93314        ACCOUNT NO.: NOT AVAILABLE


3.14256 VUNIWAI, VILIAME                       VARIOUS                              Litigation              UNDETERMINED
        7092 VIA RAMADA
        702 WOODWARD AVE., ORLAND,   ACCOUNT NO.: NOT AVAILABLE
        95963
        SAN JOSE, CA 95139


3.14257 VUONG, KEVIN                           VARIOUS                              Litigation              UNDETERMINED
        9200 EPHRAIM WAY
        ELK GROVE, CA 95758          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1330 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 233
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14258 W. CALVIN MEEDER-MEEDER,                 VARIOUS                              Litigation              UNDETERMINED
        CAL
        746 CHURCH ST                  ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94114


3.14259 W.R. FORDE ASSOCIATES-                   VARIOUS                              Litigation              UNDETERMINED
        ANDERSON, EVA
        984 HENSLEY ST                 ACCOUNT NO.: NOT AVAILABLE
        RICHMOND, CA 94801


3.14260 W.R. FORDE ASSOCIATES-                   VARIOUS                              Litigation              UNDETERMINED
        ANDERSON, EVA
        984 HENSLEY ST                 ACCOUNT NO.: NOT AVAILABLE
        RICHMOND, CA 94801


3.14261 W.S. HEITMAN DRILLING -                  VARIOUS                              Litigation              UNDETERMINED
        MEGLASSON, LORRAINE
        623 BUCKINGHAM PLACE           ACCOUNT NO.: NOT AVAILABLE
        PO BOX 5662, CORNING CA
        96021
        CHICO, CA 95973-8740


3.14262 WA KRAUSS & CO.-MAYON, MIKE              VARIOUS                              Litigation              UNDETERMINED
        541 S. MURPHY AVENUE
        SUNNYVALE, CA 94086            ACCOUNT NO.: NOT AVAILABLE


3.14263 WADE, JAMES                              VARIOUS                              Litigation              UNDETERMINED
        3811 LAKESIDE DR. APT. #D302
        RICHMOND, CA 94806             ACCOUNT NO.: NOT AVAILABLE


3.14264 WADSWORTH, EVARD                         VARIOUS                              Litigation              UNDETERMINED
        3660 CHURCH ST.
        OCCIDENTAL, CA 95465           ACCOUNT NO.: NOT AVAILABLE


3.14265 WAFFORD, DAVID                           VARIOUS                              Litigation              UNDETERMINED
        32201 MITCHELL WAY #A
        FORT BRAGG, CA 95437           ACCOUNT NO.: NOT AVAILABLE


3.14266 WAG EATS INC DBA TERIYAKI                VARIOUS                              Litigation              UNDETERMINED
        MADNESS-GHNAIM, ANCA
        236 WEST PORTAL AVE            ACCOUNT NO.: NOT AVAILABLE
        3
        SAN FRANCISCO, CA 94127


3.14267 WAGE WORKS PROVIDER                      VARIOUS                              Litigation              UNDETERMINED
        PROVIDER PROVIDER-BROWN,
        KRISTA                         ACCOUNT NO.: NOT AVAILABLE
        28673 YOSEMITE SPRINGS
        PARKWAY
        COARSEGOLD, CA 93614

                                           Page 1331 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 234
                                                         of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14268 WAGNER, CHEYENNE/ATTY REP             VARIOUS                              Litigation              UNDETERMINED
        1015 CALIFORNIA AVE
        BAKERSFIELD, CA 93304       ACCOUNT NO.: NOT AVAILABLE


3.14269 WAGNER, DAVID                         VARIOUS                              Litigation              UNDETERMINED
        19911 UNION SCHOOL RD
        REDDING, CA 96003           ACCOUNT NO.: NOT AVAILABLE


3.14270 WAGNER, ELLEN                         VARIOUS                              Litigation              UNDETERMINED
        20600 FRONT ST # B
        MONTE RIO, CA 95462         ACCOUNT NO.: NOT AVAILABLE


3.14271 WAGNER, JAY                           VARIOUS                              Litigation              UNDETERMINED
        1052 MANAN JOSENING DRIVE
        SAN JOSE, CA 95762          ACCOUNT NO.: NOT AVAILABLE


3.14272 WAGNER, JERRITT                       VARIOUS                              Litigation              UNDETERMINED
        19317 LIVE OAK RD
        RED BLUFF, CA 96080         ACCOUNT NO.: NOT AVAILABLE


3.14273 WAGNER, WENDY                         VARIOUS                              Litigation              UNDETERMINED
        1605 GEARY RD
        WALNUT CREEK, CA 94597      ACCOUNT NO.: NOT AVAILABLE


3.14274 WAGNER, WILLIAM                       VARIOUS                              Litigation              UNDETERMINED
        21 CALERA CANYON ROAD
        SALINAS, CA 93908           ACCOUNT NO.: NOT AVAILABLE


3.14275 WAHI, KURTIS                          VARIOUS                              Litigation              UNDETERMINED
        15372 CLOVER VALLEY RD
        GRASS VALLEY, CA 95949      ACCOUNT NO.: NOT AVAILABLE


3.14276 WAHLMAN, KARINA                       VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1465
        PENN VALLEY, CA 95946       ACCOUNT NO.: NOT AVAILABLE


3.14277 WAHLSTROM, JAMES AND                  VARIOUS                              Litigation              UNDETERMINED
        CHRISTINE
        18635 ARGUELLO AVE          ACCOUNT NO.: NOT AVAILABLE
        MORGAN HILL, CA 95037


3.14278 WAILI INC-CHAN, JOHNNY                VARIOUS                              Litigation              UNDETERMINED
        34348 ALVARADO NILES RD
        UNION CITY, CA 94587        ACCOUNT NO.: NOT AVAILABLE




                                        Page 1332 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 235
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14279 WAINWRIGHT CONSTRUCTION-               VARIOUS                              Litigation              UNDETERMINED
        WAINWRIGHT, WILLIAM
        12785 SUNDANCE LANE          ACCOUNT NO.: NOT AVAILABLE
        CARMEL VALLEY,, CA 93924


3.14280 WAISSBLUTH, LILIANA                    VARIOUS                              Litigation              UNDETERMINED
        120 LITTLEFIELD ROAD
        MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.14281 WAITE, PHILLIP                         VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 413
        LOOMIS, CA 95650             ACCOUNT NO.: NOT AVAILABLE


3.14282 WAITTE, BERRY                          VARIOUS                              Litigation              UNDETERMINED
        1251 TUBBS LANE
        CALISTOGA, CA 94515          ACCOUNT NO.: NOT AVAILABLE


3.14283 WAJDAK, VICKI                          VARIOUS                              Litigation              UNDETERMINED
        1573 BUENOA VENTURA DRIVE
        MERCED, CA 95340             ACCOUNT NO.: NOT AVAILABLE


3.14284 WAKEFIELD, PATRICIA                    VARIOUS                              Litigation              UNDETERMINED
        194 HIDDEN VALLEY RD
        ROYAL OAKS, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.14285 WAKEFORD LAW FIRM (ON                  VARIOUS                              Litigation              UNDETERMINED
        BEHALF OF-VECCINO, JOEL
        275 BATTERY STREET, SUITE    ACCOUNT NO.: NOT AVAILABLE
        1300
        SAN FRANCISCO, CA 94111


3.14286 WALASHEK, LENA                         VARIOUS                              Litigation              UNDETERMINED
        717 EVERDING ST
        EUREKA, CA 95503             ACCOUNT NO.: NOT AVAILABLE


3.14287 WALDEN, JERRY                          VARIOUS                              Litigation              UNDETERMINED
        529 ELKHORN BLVD.
        RIO LINDA, CA 95673          ACCOUNT NO.: NOT AVAILABLE


3.14288 WALDEN, KEN                            VARIOUS                              Litigation              UNDETERMINED
        3355 GARDEN HWY
        YUBA CITY, CA 95991          ACCOUNT NO.: NOT AVAILABLE


3.14289 WALDROP, DARREN                        VARIOUS                              Litigation              UNDETERMINED
        18447 FOURTH AVENUE
        SONOMA, CA 95476             ACCOUNT NO.: NOT AVAILABLE




                                         Page 1333 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 236
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14290 WALK, MARY ALICE                      VARIOUS                              Litigation              UNDETERMINED
        5865 SHERLOCK RD
        MIDPINES, CA 95345          ACCOUNT NO.: NOT AVAILABLE


3.14291 WALKER DAIRY, JIM WALKER              VARIOUS                              Litigation              UNDETERMINED
        2087 COFFEE CREEK ROAD
        FERNDALE, CA 95536          ACCOUNT NO.: NOT AVAILABLE


3.14292 WALKER, ANDRE V. PG&E                 VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 634
        FAIRFIELD, CA 94533         ACCOUNT NO.: NOT AVAILABLE


3.14293 WALKER, ANDREW                        VARIOUS                              Litigation              UNDETERMINED
        1400 TECHNOLOGY LN
        1032                        ACCOUNT NO.: NOT AVAILABLE
        PETALUMA, CA 94954


3.14294 WALKER, BARBARA                       VARIOUS                              Litigation              UNDETERMINED
        7607 AMBER WAY
        STOCKTON, CA 95207          ACCOUNT NO.: NOT AVAILABLE


3.14295 WALKER, CARLIN                        VARIOUS                              Litigation              UNDETERMINED
        129 EDWARDS AVE
        SAUSALITO, CA 94965         ACCOUNT NO.: NOT AVAILABLE


3.14296 WALKER, CAROL                         VARIOUS                              Litigation              UNDETERMINED
        41513 CR 27
        WOODLAND, CA 95695          ACCOUNT NO.: NOT AVAILABLE


3.14297 WALKER, CHARLES/RITA                  VARIOUS                              Litigation              UNDETERMINED
        18003 VIERRA CAY ROAD
        SALINAS, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.14298 WALKER, CIANNA                        VARIOUS                              Litigation              UNDETERMINED
        1627 ROOSEVELT AVE.
        RICHMOND, CA 94801          ACCOUNT NO.: NOT AVAILABLE


3.14299 WALKER, CINDY                         VARIOUS                              Litigation              UNDETERMINED
        21121 BRUSH ROAD
        LOS GATOS, CA 95033         ACCOUNT NO.: NOT AVAILABLE


3.14300 WALKER, CURTIS                        VARIOUS                              Litigation              UNDETERMINED
        3203 E ANDERSON STREET
        STOCKTON, CA 95205          ACCOUNT NO.: NOT AVAILABLE




                                        Page 1334 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 237
                                                      of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14301 WALKER, DARLENE                       VARIOUS                              Litigation              UNDETERMINED
        PO BOX 135
        15423 MORNING SIDE DR       ACCOUNT NO.: NOT AVAILABLE
        GUERNEVILLE, CA


3.14302 WALKER, DAWNYA                        VARIOUS                              Litigation              UNDETERMINED
        4000 INNOVATOR DR # 31103
        SACRAMENTO, CA 95834        ACCOUNT NO.: NOT AVAILABLE


3.14303 WALKER, ERROL                         VARIOUS                              Litigation              UNDETERMINED
        3600 CENTER AVE
        RICHMOND, CA 94804          ACCOUNT NO.: NOT AVAILABLE


3.14304 WALKER, FRANK                         VARIOUS                              Litigation              UNDETERMINED
        6 CORTE CONODA
        MILLBRAE, CA 94030          ACCOUNT NO.: NOT AVAILABLE


3.14305 WALKER, GRAHAM                        VARIOUS                              Litigation              UNDETERMINED
        14 6TH ST
        PETALUMA, CA 94952          ACCOUNT NO.: NOT AVAILABLE


3.14306 WALKER, JAMES                         VARIOUS                              Litigation              UNDETERMINED
        8325 OAK FRONT LN
        CITRUS HEIGHTS, CA 95610    ACCOUNT NO.: NOT AVAILABLE


3.14307 WALKER, JEAN                          VARIOUS                              Litigation              UNDETERMINED
        719 LAKE RIDGE RD
        LAKE ALMANOR, CA 96137      ACCOUNT NO.: NOT AVAILABLE


3.14308 WALKER, KATHRYN                       VARIOUS                              Litigation              UNDETERMINED
        382 W. BARSTOW
        CLOVIS, CA 93612            ACCOUNT NO.: NOT AVAILABLE


3.14309 WALKER, KEITH                         VARIOUS                              Litigation              UNDETERMINED
        EASON & TAMBORNINI
        1234 H ST. SUITE 200        ACCOUNT NO.: NOT AVAILABLE
        SANCRAMENTO, CA 95814


3.14310 WALKER, ONNYX                         VARIOUS                              Litigation              UNDETERMINED
        4 DUBLIN ST
        SAN FRANCISCO, CA 94134     ACCOUNT NO.: NOT AVAILABLE


3.14311 WALKER, PATRICK                       VARIOUS                              Litigation              UNDETERMINED
        14 GRENNAN CT
        VALLEJO, CA 94591           ACCOUNT NO.: NOT AVAILABLE




                                        Page 1335 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 238
                                                      of 566
PG&E Corporation                                                                                   Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Litigation & Disputes

3.14312 Walker, Roberta; Walker, Greg;                 VARIOUS                              Litigation              UNDETERMINED
        Banks, Daron; Banks, Reanna;
        Ray, Barbara; Carson, Ron;           ACCOUNT NO.: NOT AVAILABLE
        Carson, Amy; Lara, Francisco;
        Cooke, Cristopher; Cooke, Viviane;
        Cooke, Sara; Chavira, Stan;
        Dickinson, Ric; Jordan, Reba;
        Wetherington, Sandra; Caffey, Ann;
        Ziegler, K
        Girardi Keese
        1126 Wilshire Boulevard
        Los Angeles, CA 90017


3.14313 WALKER, SARA                                   VARIOUS                              Litigation              UNDETERMINED
        POBOX 683
        AROMAS, CA 95004                     ACCOUNT NO.: NOT AVAILABLE


3.14314 WALKER, SHIRLEY                                VARIOUS                              Litigation              UNDETERMINED
        97 APPLE VALLEY LN
        EUREKA, CA 95501                     ACCOUNT NO.: NOT AVAILABLE


3.14315 WALL, GARY/MICHELLE                            VARIOUS                              Litigation              UNDETERMINED
        2209 FARRLER ROAD
        ROCKLIN, CA 95765                    ACCOUNT NO.: NOT AVAILABLE


3.14316 WALL, JOHN                                     VARIOUS                              Litigation              UNDETERMINED
        6311 MOONSTONE DR.
        ROCKLIN, CA 95677                    ACCOUNT NO.: NOT AVAILABLE


3.14317 WALLACE, ANDREA                                VARIOUS                              Litigation              UNDETERMINED
        2286 WEST RIDGE DR
        SUTTER, CA 95982                     ACCOUNT NO.: NOT AVAILABLE


3.14318 WALLACE, DON                                   VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 691085
        STOCKTON, CA 95269                   ACCOUNT NO.: NOT AVAILABLE


3.14319 WALLACE, JAMES OR KAREN                        VARIOUS                              Litigation              UNDETERMINED
        46 SAINT STEPHENS DR
        ORINDA, CA 94563                     ACCOUNT NO.: NOT AVAILABLE


3.14320 WALLACE, JUSTIN                                VARIOUS                              Litigation              UNDETERMINED
        245 LILY LANE
        BAYSIDE, CA 95524                    ACCOUNT NO.: NOT AVAILABLE


3.14321 WALLACE, LORA                                  VARIOUS                              Litigation              UNDETERMINED
        1827 BERGTHOLD ST
        MANTECA, CA 95336                    ACCOUNT NO.: NOT AVAILABLE



                                                 Page 1336 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3          Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 239
                                                               of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14322 WALLACE, MARGARET D                    VARIOUS                              Litigation              UNDETERMINED
        417 MAHER RD APT D
        ROYAL OAKS, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.14323 WALLEN, JEAREMA                        VARIOUS                              Litigation              UNDETERMINED
        4415 CALANDRIA STREET, APT
        #4                           ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95207


3.14324 WALLER, DANIELLE                       VARIOUS                              Litigation              UNDETERMINED
        2560 CONCORD AVE
        BRENTWOOD, CA 94513          ACCOUNT NO.: NOT AVAILABLE


3.14325 WALLER, LARRY                          VARIOUS                              Litigation              UNDETERMINED
        368 SHELDON AVE
        GRIDLEY, CA 95948            ACCOUNT NO.: NOT AVAILABLE


3.14326 WALLER, LARRY                          VARIOUS                              Litigation              UNDETERMINED
        368 SHELDON AVE
        GRIDLEY, CA 94948            ACCOUNT NO.: NOT AVAILABLE


3.14327 WALLERS, JESSIE                        VARIOUS                              Litigation              UNDETERMINED
        7697 N CARNEGIE AVE
        FRESNO, CA 93722             ACCOUNT NO.: NOT AVAILABLE


3.14328 WALLEY, RICK                           VARIOUS                              Litigation              UNDETERMINED
        6916 RIATA DR.
        REDDING, CA 96002            ACCOUNT NO.: NOT AVAILABLE


3.14329 WALLIN, CAROLYN                        VARIOUS                              Litigation              UNDETERMINED
        2677 ATLAS PEAK ROAD
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.14330 WALLING, JESSICA                       VARIOUS                              Litigation              UNDETERMINED
        26341 PARKWOOD DRIVE
        PIONEER, CA 95666            ACCOUNT NO.: NOT AVAILABLE


3.14331 WALMART-LARKIN, JOHN                   VARIOUS                              Litigation              UNDETERMINED
        2700 LAS POSITAS ED
        LIVERMORE, CA 94550          ACCOUNT NO.: NOT AVAILABLE


3.14332 WALNUT GROVE APARTMENTS-               VARIOUS                              Litigation              UNDETERMINED
        NGUYEN, PHOUND
        450 STONY POINT ROAD         ACCOUNT NO.: NOT AVAILABLE
        139
        SANTA ROSA, CA 95401




                                         Page 1337 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 240
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14333 WALSH, JOHN                            VARIOUS                              Litigation              UNDETERMINED
        3405 HARBOR RD - BOX 70
        BETHEL ISLAND, CA 94511      ACCOUNT NO.: NOT AVAILABLE


3.14334 WALSH, JULIE                           VARIOUS                              Litigation              UNDETERMINED
        17780 COUNTRYSIDE COURT
        SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.14335 WALSH, KEVIN                           VARIOUS                              Litigation              UNDETERMINED
        267 ATLANTIC CITY AVE
        GROVER BEACH, CA 93433       ACCOUNT NO.: NOT AVAILABLE


3.14336 WALSH, THOMAS J AND                    VARIOUS                              Litigation              UNDETERMINED
        ELIZABETH R
        12984 SHADY CREEK DRIVE      ACCOUNT NO.: NOT AVAILABLE
        NEVADA CITY, CA 95959


3.14337 WALTER C. SMITH COMPANY-               VARIOUS                              Litigation              UNDETERMINED
        DEBENEDETTO, KYLE
        PO BOX 651                   ACCOUNT NO.: NOT AVAILABLE
        CLOVIS, CA 93613


3.14338 WALTER, ANTONEITTE                     VARIOUS                              Litigation              UNDETERMINED
        24045 PINE CONE RD
        MI WUK VILLAGE, CA 95346     ACCOUNT NO.: NOT AVAILABLE


3.14339 WALTER, DAVID                          VARIOUS                              Litigation              UNDETERMINED
        16637 ESTRALITA DRIVE
        SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.14340 WALTER/SCOTT HASHIMOTO,                VARIOUS                              Litigation              UNDETERMINED
        DDS FAMILY DENTISTRY-
        HASHIMOTO, DDS, SCOTT        ACCOUNT NO.: NOT AVAILABLE
        38080 MARTHA AVE., SUITE A
        FREMONT, CA 94536


3.14341 WALTERS, KAY                           VARIOUS                              Litigation              UNDETERMINED
        15059 REVILLA DRIVE
        CASTROVILLE, CA 95012        ACCOUNT NO.: NOT AVAILABLE


3.14342 WALTON, EMILY SUSAN & LEE              VARIOUS                              Litigation              UNDETERMINED
        475 WILLOW SPRINGS ROAD
        764 GETTYSBURG WAY, GILROY   ACCOUNT NO.: NOT AVAILABLE
        MORGAN HILL, CA 95020


3.14343 WALTON, JOHN                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1921
        CUPERTINO, CA 95060          ACCOUNT NO.: NOT AVAILABLE


                                         Page 1338 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 241
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14344 WALTON, SANDRA                         VARIOUS                              Litigation              UNDETERMINED
        9183 OAT AVE
        GERBER, CA 96035             ACCOUNT NO.: NOT AVAILABLE


3.14345 WALTS, JACKIE                          VARIOUS                              Litigation              UNDETERMINED
        6235 ASPINWALL ROAD
        OAKLAND, CA 94611            ACCOUNT NO.: NOT AVAILABLE


3.14346 WAN, CORRINA                           VARIOUS                              Litigation              UNDETERMINED
        36085 EASTERDAY WAY
        FREMONT, CA 94536            ACCOUNT NO.: NOT AVAILABLE


3.14347 WANDA WILLIAMS, FARMERS                VARIOUS                              Litigation              UNDETERMINED
        INS ON BEHALF OF
        PO BOX 268994                ACCOUNT NO.: NOT AVAILABLE
        CLM# 099 SUB 3009609163-1
        OKLAHOMA CITY, CA 73126


3.14348 WANG, GENEVIEVE                        VARIOUS                              Litigation              UNDETERMINED
        15 MAGELLAN AVENUE
        SAN FRANCISCO, CA 94116      ACCOUNT NO.: NOT AVAILABLE


3.14349 WANG, HONG SHENG                       VARIOUS                              Litigation              UNDETERMINED
        1300 PALMER AVENUE
        SAN PABLO, CA 94806          ACCOUNT NO.: NOT AVAILABLE


3.14350 WANG, JANE                             VARIOUS                              Litigation              UNDETERMINED
        19291 DE HAVILLAND DRIVE
        SARATOGA, CA 95070           ACCOUNT NO.: NOT AVAILABLE


3.14351 WANG, JEFFREY                          VARIOUS                              Litigation              UNDETERMINED
        417 DRACENA LN
        LOS ALTOS, CA 94022          ACCOUNT NO.: NOT AVAILABLE


3.14352 WANG, KEVIN                            VARIOUS                              Litigation              UNDETERMINED
        955 MCBRIDE LOOP
        SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.14353 WANG, MENGLU                           VARIOUS                              Litigation              UNDETERMINED
        36813 NEWARK BLVD
        APT E                        ACCOUNT NO.: NOT AVAILABLE
        NEWARK, CA 94560


3.14354 WANG, MIN & CAI                        VARIOUS                              Litigation              UNDETERMINED
        33248 CONDOR DRIVE
        UNION CITY, CA 94587         ACCOUNT NO.: NOT AVAILABLE




                                         Page 1339 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 242
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14355 WANG, MING LIANG                      VARIOUS                              Litigation              UNDETERMINED
        1027 SUTTON WAY
        GRASS VALLEY, CA 95945      ACCOUNT NO.: NOT AVAILABLE


3.14356 WANG, SULAN                           VARIOUS                              Litigation              UNDETERMINED
        5945 COUNTESS DR
        SAN JOSE, CA 95129          ACCOUNT NO.: NOT AVAILABLE


3.14357 WANG, TONY                            VARIOUS                              Litigation              UNDETERMINED
        3263 RIDGEFIELD WAY
        DUBLIN, CA 94568            ACCOUNT NO.: NOT AVAILABLE


3.14358 WANG, YAOTIAN                         VARIOUS                              Litigation              UNDETERMINED
        125 SPRINGDALE WAY
        REDWOOD CITY, CA 94062      ACCOUNT NO.: NOT AVAILABLE


3.14359 WANG, YEHONG                          VARIOUS                              Litigation              UNDETERMINED
        4857 DEEP CREEK RD
        FREMONT, CA 94555           ACCOUNT NO.: NOT AVAILABLE


3.14360 WANG, YU FENG S. V. PG&E              VARIOUS                              Litigation              UNDETERMINED
        6 WHITING CT
        MORAGA, CA 94556            ACCOUNT NO.: NOT AVAILABLE


3.14361 WANZER, TRACI                         VARIOUS                              Litigation              UNDETERMINED
        690 TODD RD
        LAKEPORT, CA 95453          ACCOUNT NO.: NOT AVAILABLE


3.14362 WAPIENNIK, JILL                       VARIOUS                              Litigation              UNDETERMINED
        3048 W. SAN CARLOS AVE
        FRESNO, CA 93711            ACCOUNT NO.: NOT AVAILABLE


3.14363 WARAICH, NANCY                        VARIOUS                              Litigation              UNDETERMINED
        5636 SARATOGA CR
        ROCKLIN, CA 95765           ACCOUNT NO.: NOT AVAILABLE


3.14364 WARBURG, JOSH                         VARIOUS                              Litigation              UNDETERMINED
        135 ROBIN DRIVE
        MARINA, CA 93933            ACCOUNT NO.: NOT AVAILABLE


3.14365 WARD, CAROL                           VARIOUS                              Litigation              UNDETERMINED
        1217 SAINT MATTHEW WAY
        LOS ALTOS, CA 94024         ACCOUNT NO.: NOT AVAILABLE


3.14366 WARD, CHRISTOPHER                     VARIOUS                              Litigation              UNDETERMINED
        4130 NULTY DRIVE
        CONCORD, CA 94521           ACCOUNT NO.: NOT AVAILABLE


                                        Page 1340 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 243
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14367 WARD, JAMES AND MAUREEN                VARIOUS                              Litigation              UNDETERMINED
        SULLIVAN
        136 REVERE AVE               ACCOUNT NO.: NOT AVAILABLE
        HAYWARD, CA 94544


3.14368 WARD, JUDY                             VARIOUS                              Litigation              UNDETERMINED
        PO BOX 4082
        ARNOLD, CA 95223             ACCOUNT NO.: NOT AVAILABLE


3.14369 WARD, LA TOYA                          VARIOUS                              Litigation              UNDETERMINED
        62 SARCEDON WAY
        AMERICAN, CA 94503           ACCOUNT NO.: NOT AVAILABLE


3.14370 WARD, LAURIE                           VARIOUS                              Litigation              UNDETERMINED
        155 LUCINDA ST
        SANTA CRUZ, CA 95066         ACCOUNT NO.: NOT AVAILABLE


3.14371 WARD, LAWRENCE                         VARIOUS                              Litigation              UNDETERMINED
        3035 RANDALL TRACT DR.
        POLLOCK PINES, CA 95726      ACCOUNT NO.: NOT AVAILABLE


3.14372 WARD, RICHARD & TERRI                  VARIOUS                              Litigation              UNDETERMINED
        1766 NORHTFIELD DRIVE
        YUBA CITY, CA 95993          ACCOUNT NO.: NOT AVAILABLE


3.14373 WARD, RICHARD/SUSAN                    VARIOUS                              Litigation              UNDETERMINED
        9017 ROCKEFELLER ST
        BAKERSFIELD, CA 93311        ACCOUNT NO.: NOT AVAILABLE


3.14374 WARD, SHARON                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1104
        15199 CHISUM TRAIL           ACCOUNT NO.: NOT AVAILABLE
        PENN VALLEY, CA 95946


3.14375 WARD, ZACHARY                          VARIOUS                              Litigation              UNDETERMINED
        2225 HAMPSHIRE DR
        DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.14376 WARDELL, DANA                          VARIOUS                              Litigation              UNDETERMINED
        4291 MAC LN
        SHINGLE SPRINGS, CA 95682    ACCOUNT NO.: NOT AVAILABLE


3.14377 WARDSTROM, DON & DANA                  VARIOUS                              Litigation              UNDETERMINED
        301 BRIGHTON COURT
        BYRON, CA 94505              ACCOUNT NO.: NOT AVAILABLE




                                         Page 1341 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 244
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14378 WARDWELL, ERIC                         VARIOUS                              Litigation              UNDETERMINED
        470 N SAN PABLO AVENUE
        FRESNO, CA 93701             ACCOUNT NO.: NOT AVAILABLE


3.14379 WARES, CLINT                           VARIOUS                              Litigation              UNDETERMINED
        1650 STRATHMORE WAY
        ROCKLIN, CA 95765            ACCOUNT NO.: NOT AVAILABLE


3.14380 WARGO, JOSEPH                          VARIOUS                              Litigation              UNDETERMINED
        21 BIRCHWOOD PLACE
        MORAGA, CA 94556             ACCOUNT NO.: NOT AVAILABLE


3.14381 WARING, MELINDA                        VARIOUS                              Litigation              UNDETERMINED
        4030 EL MACERO DRIVE
        DAVIS, CA 95618              ACCOUNT NO.: NOT AVAILABLE


3.14382 WARMINGTON, ANNE                       VARIOUS                              Litigation              UNDETERMINED
        2630 OAK WOODS CT
        CATHEYS VALLEY, CA 95306     ACCOUNT NO.: NOT AVAILABLE


3.14383 WARNER, CHARLEY                        VARIOUS                              Litigation              UNDETERMINED
        11617 E. SUSSEX AVE
        SANGER, CA 93657             ACCOUNT NO.: NOT AVAILABLE


3.14384 WARNER, JENNIFER                       VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 291
        MI WUK VILLAGE, CA 95346     ACCOUNT NO.: NOT AVAILABLE


3.14385 WARNER, ROBERT                         VARIOUS                              Litigation              UNDETERMINED
        3120 BIRMINGHAM WAY
        EL DORADO HILLS, CA 95762    ACCOUNT NO.: NOT AVAILABLE


3.14386 WARNER, WILLIAM                        VARIOUS                              Litigation              UNDETERMINED
        3907 ADAR LANE
        SOQUEL, CA 95073             ACCOUNT NO.: NOT AVAILABLE


3.14387 WARREN, BEN                            VARIOUS                              Litigation              UNDETERMINED
        37 CREST LANE
        WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.14388 WARREN, BENJAMIN                       VARIOUS                              Litigation              UNDETERMINED
        6229 SHELTER CREEK LANE
        SAN BRUNO, CA 94066          ACCOUNT NO.: NOT AVAILABLE


3.14389 WARREN, BRIGITTE                       VARIOUS                              Litigation              UNDETERMINED
        2440 CAMBRIDGE DRIVE
        ANTIOCH, CA 94509            ACCOUNT NO.: NOT AVAILABLE


                                         Page 1342 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 245
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14390 WARREN, CHRISTINA                     VARIOUS                              Litigation              UNDETERMINED
        22333 JONES VALLEY TRL
        REDDING, CA 96003           ACCOUNT NO.: NOT AVAILABLE


3.14391 WARREN, COREE                         VARIOUS                              Litigation              UNDETERMINED
        8565 SENECA ST
        OAKLAND, CA 94605           ACCOUNT NO.: NOT AVAILABLE


3.14392 WARREN, ERIC                          VARIOUS                              Litigation              UNDETERMINED
        1720 PACIFIC ST
        BAKERSFIELD, CA 93305       ACCOUNT NO.: NOT AVAILABLE


3.14393 WARREN, KAREN                         VARIOUS                              Litigation              UNDETERMINED
        3779 SAN BRUNO AVE.
        SAN FRANCISCO, CA 94134     ACCOUNT NO.: NOT AVAILABLE


3.14394 WARREN, LETHEA                        VARIOUS                              Litigation              UNDETERMINED
        1949 7TH AVE
        OAKLAND, CA 94606           ACCOUNT NO.: NOT AVAILABLE


3.14395 WARREN, TYLER                         VARIOUS                              Litigation              UNDETERMINED
        1816 LAUREL LANE
        WEST SACRAMENTO, CA 95691   ACCOUNT NO.: NOT AVAILABLE


3.14396 WASCO REAL PROPERTIES I,              VARIOUS                              Litigation              UNDETERMINED
        LLC-KNEALE, BRIAN
        PO BOX 1200                 ACCOUNT NO.: NOT AVAILABLE
        WASCO, CA 93280


3.14397 WASHINGTON, ANTEY                     VARIOUS                              Litigation              UNDETERMINED
        16 HUNTER CT
        OAKLAND, CA 94603           ACCOUNT NO.: NOT AVAILABLE


3.14398 WASHINGTON, DIANNA                    VARIOUS                              Litigation              UNDETERMINED
        1101 NATIONAL AVE
        APT 2120                    ACCOUNT NO.: NOT AVAILABLE
        SAN BRUNO, CA 94066


3.14399 WASHINGTON, JAMES                     VARIOUS                              Litigation              UNDETERMINED
        392 SPRINGBROOK DRIVE
        VALLEJO, CA 94591           ACCOUNT NO.: NOT AVAILABLE


3.14400 WASHINGTON, SHAWN                     VARIOUS                              Litigation              UNDETERMINED
        1085 SONORA AVENUE
        MANTECA, CA 95337           ACCOUNT NO.: NOT AVAILABLE




                                        Page 1343 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 246
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14401 WASIKS, STEPHEN & SUSAN                VARIOUS                              Litigation              UNDETERMINED
        6065 HAWVER ROAD
        MOKELUMNE HILL, CA           ACCOUNT NO.: NOT AVAILABLE


3.14402 WASSER, ELIE                           VARIOUS                              Litigation              UNDETERMINED
        3021 WOLSEY PLACE
        FREMONT, CA 94555            ACCOUNT NO.: NOT AVAILABLE


3.14403 WASSIO, PATRICIA                       VARIOUS                              Litigation              UNDETERMINED
        6210 PINE ST
        POLLOCK PINES, CA 95726      ACCOUNT NO.: NOT AVAILABLE


3.14404 WASSMANN, ERIC                         VARIOUS                              Litigation              UNDETERMINED
        274 REDWOOD SHORES PKWY
        #408                         ACCOUNT NO.: NOT AVAILABLE
        REDWOOD CITY, CA 94065


3.14405 WATER CO., HOWELL MOUNTAIN         VARIOUS                                  Litigation              UNDETERMINED
        1100 FRIESEN DR.
        ANGWIN, CA 94508           ACCOUNT NO.: NOT AVAILABLE


3.14406 WATER DISTRICT, NORTH YUBA             VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 299
        BROWNSVILLE, CA 95919        ACCOUNT NO.: NOT AVAILABLE


3.14407 WATERBAR RESTAURANT-                   VARIOUS                              Litigation              UNDETERMINED
        NICODIMOS, YETEM
        728 ALAMABA ST               ACCOUNT NO.: NOT AVAILABLE
        301
        SAN FRANCISCO, CA 94110


3.14408 WATERBAR RESTUARANT-                   VARIOUS                              Litigation              UNDETERMINED
        HARDIN, ROBERT
        341 WALLER STREET            ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94117


3.14409 WATERBAR-LUEVANO, JUAN                 VARIOUS                              Litigation              UNDETERMINED
        1781 GLAZIER DR
        CONCORD, CA 94521            ACCOUNT NO.: NOT AVAILABLE


3.14410 WATERBAR-PESCOSOLIDO,                  VARIOUS                              Litigation              UNDETERMINED
        ANDREA
        1016 BAYVIEW AVE             ACCOUNT NO.: NOT AVAILABLE
        A
        OAKLAND, CA 94610




                                         Page 1344 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 247
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14411 WATERGATE COMMUNITY                     VARIOUS                              Litigation              UNDETERMINED
        ASSOCIATION-ADOLF, KIM
        8 CAPTAIN DRIVE               ACCOUNT NO.: NOT AVAILABLE
        EMERYVILLE, CA 94608


3.14412 WATER-RUIZ, CLAUDIA                     VARIOUS                              Litigation              UNDETERMINED
        1898 CHERRY HILLS DR
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.14413 WATERS, IRENE                           VARIOUS                              Litigation              UNDETERMINED
        17855 OKLAHOMA LN
        FORT BRAGG, CA 95437          ACCOUNT NO.: NOT AVAILABLE


3.14414 WATERS, SANDRA                          VARIOUS                              Litigation              UNDETERMINED
        PONY EXPRESS WAY
        BURNT RANCH, CA 95527         ACCOUNT NO.: NOT AVAILABLE


3.14415 WATKINGS, DENNY                         VARIOUS                              Litigation              UNDETERMINED
        1145 WIGET LN
        WALNUT CREEK, CA 94598        ACCOUNT NO.: NOT AVAILABLE


3.14416 WATKINS, ELISSA                         VARIOUS                              Litigation              UNDETERMINED
        2777 W ASHLAN AVE, APT #122
        FRESNO, CA 93705              ACCOUNT NO.: NOT AVAILABLE


3.14417 WATKINS, STEVE                          VARIOUS                              Litigation              UNDETERMINED
        1255 TASHA DR.
        RIPON, CA 95366               ACCOUNT NO.: NOT AVAILABLE


3.14418 WATSON, ALLAN                           VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 483
        GEYSERVILLE, CA 95441-0483    ACCOUNT NO.: NOT AVAILABLE


3.14419 WATSON, BRET                            VARIOUS                              Litigation              UNDETERMINED
        5387 FIELDBROOK RD
        ARCATA, CA 95518              ACCOUNT NO.: NOT AVAILABLE


3.14420 WATSON, DOUGLAS                         VARIOUS                              Litigation              UNDETERMINED
        3186 KINGSLEY RD
        LAFAYETTE, CA 94549           ACCOUNT NO.: NOT AVAILABLE


3.14421 WATSON, JOSEPH                          VARIOUS                              Litigation              UNDETERMINED
        226 CAPITOL AVENUE
        SAN FRANCISCO, CA 94112       ACCOUNT NO.: NOT AVAILABLE




                                          Page 1345 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 248
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14422 WATSON, LINDA                            VARIOUS                              Litigation              UNDETERMINED
        6341 E JAHANT RD
        ACAMPO, CA 95220               ACCOUNT NO.: NOT AVAILABLE


3.14423 WATSON, MARY                             VARIOUS                              Litigation              UNDETERMINED
        2919 HIGHLAND CT
        A                              ACCOUNT NO.: NOT AVAILABLE
        ARCATA, CA 95521


3.14424 WATSON, WESLEY                           VARIOUS                              Litigation              UNDETERMINED
        2409 LANCASTER DR APT 7
        RICHMOND, CA 94806             ACCOUNT NO.: NOT AVAILABLE


3.14425 WATSONVILLE EXXON-INCE,                  VARIOUS                              Litigation              UNDETERMINED
        RON
        175 MAIN ST                    ACCOUNT NO.: NOT AVAILABLE
        WATSONVILLE, CA 95076


3.14426 WATTS UP INC. DBA ELECTRIC               VARIOUS                              Litigation              UNDETERMINED
        EXPRESS, GREG TUELL
        163 E. STANLEY BOULEVARD # B   ACCOUNT NO.: NOT AVAILABLE
        16711 MARSH CREEK ROAD
        CLAYTON, CA 94517


3.14427 WATTS, DONALD                            VARIOUS                              Litigation              UNDETERMINED
        1708 W ROSE STREET
        STOCKTON, CA 95203             ACCOUNT NO.: NOT AVAILABLE


3.14428 WATTS, LEEANNE                           VARIOUS                              Litigation              UNDETERMINED
        3475 NEAL RD
        PARADISE, CA 95969             ACCOUNT NO.: NOT AVAILABLE


3.14429 WATZTHIS-HOLLAND, EVA                    VARIOUS                              Litigation              UNDETERMINED
        3720 STOCKTON BLVD
        SACRAMENTO, CA 95820           ACCOUNT NO.: NOT AVAILABLE


3.14430 WAVE STREET STUDIOS-SMITH,               VARIOUS                              Litigation              UNDETERMINED
        RHETT
        774 WAVE ST                    ACCOUNT NO.: NOT AVAILABLE
        MONTEREY, CA 93940


3.14431 WAWANESA INSURANCE-                      VARIOUS                              Litigation              UNDETERMINED
        WILLIAMS, TERI
        PO BOX 82867                   ACCOUNT NO.: NOT AVAILABLE
        SAN DIEGO, CA 92138


3.14432 WAY, STEPHEN                             VARIOUS                              Litigation              UNDETERMINED
        338 GEORGETOWN
        SAN MATEO, CA 94402            ACCOUNT NO.: NOT AVAILABLE

                                           Page 1346 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 249
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14433 WAYT, JOSEPH                           VARIOUS                              Litigation              UNDETERMINED
        3815 PRIMROSE AVE
        SANTA ROSA, CA 95407         ACCOUNT NO.: NOT AVAILABLE


3.14434 WC ARTISAN 6040 LLC-                   VARIOUS                              Litigation              UNDETERMINED
        DEYOUNG, MIKE
        1446 TOLLHOUSE ROAD, SUITE   ACCOUNT NO.: NOT AVAILABLE
        #103
        CLOVIS, CA 93611


3.14435 WEAKLEY, MICHAEL                       VARIOUS                              Litigation              UNDETERMINED
        PO BOX 7
        MOSS LANDING, CA 95039       ACCOUNT NO.: NOT AVAILABLE


3.14436 WEAVER, LARRY                          VARIOUS                              Litigation              UNDETERMINED
        2475 W SCOTT AVE
        FRESNO, CA 93711             ACCOUNT NO.: NOT AVAILABLE


3.14437 WEAVER, MICHAEL                        VARIOUS                              Litigation              UNDETERMINED
        1279 E CARLYLE WAY
        FRESNO, CA 93730             ACCOUNT NO.: NOT AVAILABLE


3.14438 WEAVER, ROBERT                         VARIOUS                              Litigation              UNDETERMINED
        358 APACHE TRAIL
        ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.14439 WEBB, DAVID                            VARIOUS                              Litigation              UNDETERMINED
        7790 SUNRISE CREEK COURT
        CITRUS HEIGHTS, CA 95610     ACCOUNT NO.: NOT AVAILABLE


3.14440 WEBB, EDDIE                            VARIOUS                              Litigation              UNDETERMINED
        18430 GILMAN PLACE
        ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.14441 WEBB, GEORGE                           VARIOUS                              Litigation              UNDETERMINED
        6838 KITTERY AVE
        CITRUS HEIGHTS, CA 95621     ACCOUNT NO.: NOT AVAILABLE


3.14442 WEBB, MARTHA                           VARIOUS                              Litigation              UNDETERMINED
        244 PEGASUS AVE
        LOMPOC, CA 93436             ACCOUNT NO.: NOT AVAILABLE


3.14443 WEBB, MICHAEL                          VARIOUS                              Litigation              UNDETERMINED
        992 WARM SPRINGS ROAD
        KENWOOD, CA 95452            ACCOUNT NO.: NOT AVAILABLE




                                         Page 1347 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 250
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14444 WEBB, MIKE                              VARIOUS                              Litigation              UNDETERMINED
        1416 N. MCCALL AVE
        SANGER, CA 93657              ACCOUNT NO.: NOT AVAILABLE


3.14445 WEBB, STEVEN                            VARIOUS                              Litigation              UNDETERMINED
        7084 ELEANOR RD
        OAKDALE, CA 95361             ACCOUNT NO.: NOT AVAILABLE


3.14446 WEBB, WILIAM                            VARIOUS                              Litigation              UNDETERMINED
        3998 CHERRY AVE
        SAN JOSE, CA 95118            ACCOUNT NO.: NOT AVAILABLE


3.14447 WEBER, ARTHUR                           VARIOUS                              Litigation              UNDETERMINED
        6165 PONY EXPRESS TRL
        SPC 37                        ACCOUNT NO.: NOT AVAILABLE
        POLLOCK PINES, CA 95726


3.14448 WEBER, LUKAS                            VARIOUS                              Litigation              UNDETERMINED
        529 MENKER AVENUE
        SAN JOSE, CA 95128            ACCOUNT NO.: NOT AVAILABLE


3.14449 WEBER, PAUL                             VARIOUS                              Litigation              UNDETERMINED
        5300 BASSI RD
        LOTUS, CA 95651               ACCOUNT NO.: NOT AVAILABLE


3.14450 WEBER, PAUL                             VARIOUS                              Litigation              UNDETERMINED
        5300 BASSI RD
        LOTUS, CA 95651               ACCOUNT NO.: NOT AVAILABLE


3.14451 WEBSTER, BRENDA                         VARIOUS                              Litigation              UNDETERMINED
        639 LOBOS STREET
        743 GRENADA COURT             ACCOUNT NO.: NOT AVAILABLE
        MONTEREY, CA 93940


3.14452 WEBSTER, DONALD                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 265
        THORNTON, CA 95686            ACCOUNT NO.: NOT AVAILABLE


3.14453 WEBSTER, DOUGLAS                        VARIOUS                              Litigation              UNDETERMINED
        1500 JENNILSA LANE
        SOLVANG, CA 93463             ACCOUNT NO.: NOT AVAILABLE


3.14454 WEBSTER, MONICA                         VARIOUS                              Litigation              UNDETERMINED
        34888 11TH STREET, APT #406
        UNION CITY, CA 94587          ACCOUNT NO.: NOT AVAILABLE




                                          Page 1348 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 251
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14455 WEDAS, ESTELN                            VARIOUS                              Litigation              UNDETERMINED
        6527 STEFFOMO CT.
        CITRUS HEIGHTS, CA 95621       ACCOUNT NO.: NOT AVAILABLE


3.14456 WEDDEL, LAURENCE                         VARIOUS                              Litigation              UNDETERMINED
        788 UPTON CT
        SAN JOSE, CA 95136             ACCOUNT NO.: NOT AVAILABLE


3.14457 WEEKS, NATALIE                           VARIOUS                              Litigation              UNDETERMINED
        8855 OLIVER PLACE
        DUBLIN, CA 94568               ACCOUNT NO.: NOT AVAILABLE


3.14458 WEHMHOENER, JASON                        VARIOUS                              Litigation              UNDETERMINED
        613 LAKEVIEW RD
        WATSONVILLE, CA 95076          ACCOUNT NO.: NOT AVAILABLE


3.14459 WEHRHAGEN-KASTELL, URSULA                VARIOUS                              Litigation              UNDETERMINED
        2514 CASTINE CT
        SACRAMENTO, CA 95826           ACCOUNT NO.: NOT AVAILABLE


3.14460 WEHRLY, JIM                              VARIOUS                              Litigation              UNDETERMINED
        10049 OAKLEAF PLACE
        CUPERTINO, CA 95014            ACCOUNT NO.: NOT AVAILABLE


3.14461 WEI, YILIN                               VARIOUS                              Litigation              UNDETERMINED
        556 LEXINGTON AVE
         APT 2                         ACCOUNT NO.: NOT AVAILABLE
        EL CERRITO, CA 94530


3.14462 WEIDENBACH, KAREN                        VARIOUS                              Litigation              UNDETERMINED
        8074 PERRY CREEK RD., UNIT #
        40                             ACCOUNT NO.: NOT AVAILABLE
        SOMERSET, CA 95684


3.14463 WEIMING, LI                              VARIOUS                              Litigation              UNDETERMINED
        137 ABBOT AVE
        DALY CITY, CA 94014            ACCOUNT NO.: NOT AVAILABLE


3.14464 WEINBERG, JOSHUA                         VARIOUS                              Litigation              UNDETERMINED
        135 SAN BENITO WAY
        SAN FRANCISCO, CA 94127        ACCOUNT NO.: NOT AVAILABLE


3.14465 WEIR, KELLEY AND ROBERT                  VARIOUS                              Litigation              UNDETERMINED
        1387 6H STREET
        LOS OSOS, CA 93402             ACCOUNT NO.: NOT AVAILABLE




                                           Page 1349 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 252
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14466 WEISER, RHONDA                         VARIOUS                              Litigation              UNDETERMINED
        20 BRYSON DRIVE
        SUTTER CREEK, CA 95685       ACCOUNT NO.: NOT AVAILABLE


3.14467 WEISS, DONNA                           VARIOUS                              Litigation              UNDETERMINED
        273 ANCHOR CT.
        BOULDER CREEK, CA 95006      ACCOUNT NO.: NOT AVAILABLE


3.14468 WEISS, GEORGE & BONNIE                 VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 373
        12300 COUNTY ROAD 97         ACCOUNT NO.: NOT AVAILABLE
        WOODLAND, CA 95695


3.14469 WEISS, RHONDA                          VARIOUS                              Litigation              UNDETERMINED
        17760 NAVAJO TRAIL
        LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.14470 WEISS, SALLY                           VARIOUS                              Litigation              UNDETERMINED
        2222 47TH AVENUE
        SAN FRANCISCO, CA 94116      ACCOUNT NO.: NOT AVAILABLE


3.14471 WEISSMAN, RICHARD                      VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1346
        ANGELS CAMP, CA 95222        ACCOUNT NO.: NOT AVAILABLE


3.14472 WELCH, CAROLE                          VARIOUS                              Litigation              UNDETERMINED
        638 AHWAHNEE COURT
        WALNUT CREEK, CA 94596       ACCOUNT NO.: NOT AVAILABLE


3.14473 WELCH, CORY                            VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 509119
        SAN DIEGO, CA 92150          ACCOUNT NO.: NOT AVAILABLE


3.14474 WELCH, DEANA                           VARIOUS                              Litigation              UNDETERMINED
        4775 W ROSETTA DRIVE
        FRESNO, CA 93722             ACCOUNT NO.: NOT AVAILABLE


3.14475 WELCH, DEBORAH                         VARIOUS                              Litigation              UNDETERMINED
        370 VAQUEROS AVE
        RODEO, CA 94572              ACCOUNT NO.: NOT AVAILABLE


3.14476 WELCH, GAIL                            VARIOUS                              Litigation              UNDETERMINED
        1443 LOFTY LANE
        PARADISE, CA 95969           ACCOUNT NO.: NOT AVAILABLE




                                         Page 1350 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 253
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14477 WELCH, JOHN                              VARIOUS                              Litigation              UNDETERMINED
        18281 LAS CUMBRESS RD
        P.O. BOX 476                   ACCOUNT NO.: NOT AVAILABLE
        LOS GATOS, CA 95031


3.14478 WELCH, RAYMOND                           VARIOUS                              Litigation              UNDETERMINED
        21500 BROADWAY
        SONOMA, CA 95476               ACCOUNT NO.: NOT AVAILABLE


3.14479 WELCOME INN-GAJJAR, MITESH               VARIOUS                              Litigation              UNDETERMINED
        777 N PARKWAY DR
        FRESNO, CA 93728               ACCOUNT NO.: NOT AVAILABLE


3.14480 WELDING WORKS, WOODLAND                  VARIOUS                              Litigation              UNDETERMINED
        1955 EAST MAIN STREET
        ATTN. FELIX FRANCO             ACCOUNT NO.: NOT AVAILABLE
        WOODLAND, CA 95776


3.14481 WELDON KING, AMBER KING,                 VARIOUS                              Litigation              UNDETERMINED
        CODY KING, JUSTIN KING, AND
        TYLER KING                     ACCOUNT NO.: NOT AVAILABLE
        COATES & COATES LLP
        1005 COURT STREET, SUITE 310
        SAN LUIS OBISPO, CA 93401


3.14482 WELDON, TAMETRA                          VARIOUS                              Litigation              UNDETERMINED
        1200 38TH STREET #115
        BAKERSFIELD, CA 93301          ACCOUNT NO.: NOT AVAILABLE


3.14483 WELF, RONALD                             VARIOUS                              Litigation              UNDETERMINED
        PO BOX 371063
        MONTARA, CA 94037              ACCOUNT NO.: NOT AVAILABLE


3.14484 WELISCH, VICTORIA                        VARIOUS                              Litigation              UNDETERMINED
        1 VERONA PLACE
        CORTE MADERA, CA 94925         ACCOUNT NO.: NOT AVAILABLE


3.14485 WELLS, FREDRIC                           VARIOUS                              Litigation              UNDETERMINED
        2905 OLD SAN JOSE RD.
        SOQUEL, CA 95073               ACCOUNT NO.: NOT AVAILABLE


3.14486 WELLS, HENRIETTA                         VARIOUS                              Litigation              UNDETERMINED
        3160 KINGSLAND AVE.
        OAKLAND, CA 94619              ACCOUNT NO.: NOT AVAILABLE


3.14487 WELLS, JOCELYN                           VARIOUS                              Litigation              UNDETERMINED
        16662 CAROLYN CT
        PIONEER, CA 95666              ACCOUNT NO.: NOT AVAILABLE


                                           Page 1351 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 254
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14488 WELLS, JOHNNIE                         VARIOUS                              Litigation              UNDETERMINED
        3975 VISTAPARK DR APT 329
        SAN JOSE, CA 95136           ACCOUNT NO.: NOT AVAILABLE


3.14489 WELLS, PETER                           VARIOUS                              Litigation              UNDETERMINED
        359 PURDUE CT
        FAIRFIELD, CA 94534          ACCOUNT NO.: NOT AVAILABLE


3.14490 WELLS, REBECCA                         VARIOUS                              Litigation              UNDETERMINED
        P O BOX 304
        SOMERSET, CA 95684           ACCOUNT NO.: NOT AVAILABLE


3.14491 WELSH, CHRIS                           VARIOUS                              Litigation              UNDETERMINED
        1469 SANDPIPER SPIT
        RICHMOND, CA 94801           ACCOUNT NO.: NOT AVAILABLE


3.14492 WELSH, KATHLEEN & WILL                 VARIOUS                              Litigation              UNDETERMINED
        10 MANOR VIEW DRIVE
        FAIRFAX, CA 94930            ACCOUNT NO.: NOT AVAILABLE


3.14493 WELTCHEK, ALORA                        VARIOUS                              Litigation              UNDETERMINED
        1141 HIGHLAND DR
        BOULDER CREEK, CA 95006      ACCOUNT NO.: NOT AVAILABLE


3.14494 WENDY NATHAN VS. ANN D.                VARIOUS                              Litigation              UNDETERMINED
        GREEVICH, SUCCESSOR
        TRUSTEE OF THE SURVIVOR'S    ACCOUNT NO.: NOT AVAILABLE
        TRUST, GREEVICH TRUST
        DATED JUNE 7, 1991
        JOSE MONTALVO
        401 LENNON LANE, SUITE 125
        WALNUT CREEK, CA 94598


3.14495 WENDY NATHAN VS. ANN D.                VARIOUS                              Litigation              UNDETERMINED
        GREEVICH, SUCCESSOR
        TRUSTEE OF THE SURVIVOR'S    ACCOUNT NO.: NOT AVAILABLE
        TRUST, GREEVICH TRUST
        DATED JUNE 7, 1991
        JOHN BURKE
        6001 SHELLMOUND ST., SUITE
        875
        EMERYVILLE, CA 94608




                                         Page 1352 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 255
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14496 WENDY NATHAN VS. ANN D.                 VARIOUS                              Litigation              UNDETERMINED
        GREEVICH, SUCCESSOR
        TRUSTEE OF THE SURVIVOR'S     ACCOUNT NO.: NOT AVAILABLE
        TRUST, GREEVICH TRUST
        DATED JUNE 7, 1991
        ANDREW HUANG,
        ONE FRANK H. OGAWA PLAZA,
        6TH FLOOR
        OAKLAND, CA 94612


3.14497 WENDY NATHAN VS. ANN D.                 VARIOUS                              Litigation              UNDETERMINED
        GREEVICH, SUCCESSOR
        TRUSTEE OF THE SURVIVOR'S     ACCOUNT NO.: NOT AVAILABLE
        TRUST, GREEVICH TRUST
        DATED JUNE 7, 1991
        SETH ROSENBERG,
        5 THIRT ST., SUITE 1000
        SAN FRANCISCO, CA 94105


3.14498 WENDY'S-ARCHER, JODY                    VARIOUS                              Litigation              UNDETERMINED
        189 98TH AVE.
        OAKALND, CA 94603             ACCOUNT NO.: NOT AVAILABLE


3.14499 WENGER, KATHLEEN                        VARIOUS                              Litigation              UNDETERMINED
        717 ARROYO WAY
        SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.14500 WENGROFSKY, KATY                        VARIOUS                              Litigation              UNDETERMINED
        655 31ST ST
        RICHMOND, CA 94804            ACCOUNT NO.: NOT AVAILABLE


3.14501 WENTLING, MICHAEL                       VARIOUS                              Litigation              UNDETERMINED
        269 MORAGA WAY
        SAN JOSE, CA 95119            ACCOUNT NO.: NOT AVAILABLE


3.14502 WENTZEL, SHAWN                          VARIOUS                              Litigation              UNDETERMINED
        20550 E KETTLEMAN LANE
        LODI, CA 95240                ACCOUNT NO.: NOT AVAILABLE


3.14503 WEPPLER, BRITTANY                       VARIOUS                              Litigation              UNDETERMINED
        3534 TORINO WAY
        CONCORD, CA 94518             ACCOUNT NO.: NOT AVAILABLE


3.14504 WERESZYNSKI, HENRY                      VARIOUS                              Litigation              UNDETERMINED
        10 GREENWOOD RISE
        MONTEREY, CA 93940            ACCOUNT NO.: NOT AVAILABLE




                                          Page 1353 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 256
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14505 WERMES, DBA AUBURN                      VARIOUS                              Litigation              UNDETERMINED
        COFFEE CO., LISA
        AUBURN COFFEE COMPANY         ACCOUNT NO.: NOT AVAILABLE
        1425 LINCOLN WAY
        AUBURN, CA 95603


3.14506 WERNER, DEANNA                          VARIOUS                              Litigation              UNDETERMINED
        25025 HWY 88
        PIONEER, CA 95666             ACCOUNT NO.: NOT AVAILABLE


3.14507 WERNER, NIKKIE                          VARIOUS                              Litigation              UNDETERMINED
        1601 N. CHERRY ST
        CHICO, CA 95926               ACCOUNT NO.: NOT AVAILABLE


3.14508 WERNIG, GLENN                           VARIOUS                              Litigation              UNDETERMINED
        6853 GLENVIEW DRIVE
        SAN JOSE, CA 95120            ACCOUNT NO.: NOT AVAILABLE


3.14509 WERTH, SHARON                           VARIOUS                              Litigation              UNDETERMINED
        21504 BROADWAY
        SONOMA, CA 95426              ACCOUNT NO.: NOT AVAILABLE


3.14510 WERTHEIMER, MARY                        VARIOUS                              Litigation              UNDETERMINED
        566 SYLVAN AVE
        SAN MATEO, CA 94403           ACCOUNT NO.: NOT AVAILABLE


3.14511 WERTZ, TIM                              VARIOUS                              Litigation              UNDETERMINED
        POST OFFICE BOX 656
        TWAIN HARTE, CA 95383         ACCOUNT NO.: NOT AVAILABLE


3.14512 WESLEY ENTERPRISE-KIM,                  VARIOUS                              Litigation              UNDETERMINED
        ELLEN
        1919 FRUITDALE AVE APT K767   ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95128


3.14513 WESSON, DEBORAH                         VARIOUS                              Litigation              UNDETERMINED
        3501 RIDGEMONT STREET
        BAKERSFIELD, CA 93313         ACCOUNT NO.: NOT AVAILABLE


3.14514 WESSON, SEDERIA                         VARIOUS                              Litigation              UNDETERMINED
        451 SOUTH 21ST STREET
        RICHMOND, CA 94804            ACCOUNT NO.: NOT AVAILABLE


3.14515 WEST MICHIGAN ROAD                      VARIOUS                              Litigation              UNDETERMINED
        ASSOCIATION-THOMA, LEE
        PO BOX 1786                   ACCOUNT NO.: NOT AVAILABLE
        TWAIN HARTE, CA 95383



                                          Page 1354 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 257
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14516 WEST POINT TRADING POST,               VARIOUS                              Litigation              UNDETERMINED
        GURVINDER DOSANJH
        22663 HIGHWAY 26             ACCOUNT NO.: NOT AVAILABLE
        WEST POINT, CA 95255


3.14517 WEST V. PG&E, STEPHEN WEST             VARIOUS                              Litigation              UNDETERMINED
        4900 LA HONDA ROAD
        LA HONDA, CA 94020           ACCOUNT NO.: NOT AVAILABLE


3.14518 WEST, CHARLES                          VARIOUS                              Litigation              UNDETERMINED
        3063 ROYAL DRIVE
        CAMERON PARK, CA 95682       ACCOUNT NO.: NOT AVAILABLE


3.14519 WEST, JERRY                            VARIOUS                              Litigation              UNDETERMINED
        4616 KNEELAND RD
        KNEELAND , CA 95549-9017     ACCOUNT NO.: NOT AVAILABLE


3.14520 WEST, RYAN                             VARIOUS                              Litigation              UNDETERMINED
        976 35TH STREET
        SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.14521 WEST, SAMANTHA                         VARIOUS                              Litigation              UNDETERMINED
        2101 SALYER LOOP ROAD
        SALYER, CA 95563             ACCOUNT NO.: NOT AVAILABLE


3.14522 WEST, STEPHEN                          VARIOUS                              Litigation              UNDETERMINED
        DOLAN LAW FIRM, PC
        1438 MARKET STREET           ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94102


3.14523 WESTBROOK, CHRIS                       VARIOUS                              Litigation              UNDETERMINED
        5400 PLANZ ROAD, APT #55
        BAKERSFIELD, CA 93309        ACCOUNT NO.: NOT AVAILABLE


3.14524 WESTCOTT, DAVE                         VARIOUS                              Litigation              UNDETERMINED
        16773 POTTER CT
        LOS GATOS, CA 95032          ACCOUNT NO.: NOT AVAILABLE


3.14525 WESTEC ELECTRIC INC.-                  VARIOUS                              Litigation              UNDETERMINED
        HARVEY, PAUL
        1650 WILSHIRE DR             ACCOUNT NO.: NOT AVAILABLE
        APTOS, CA 95003


3.14526 WESTERMEIER, JOAN                      VARIOUS                              Litigation              UNDETERMINED
        753 WOOD DUCK CIRCLE
        FRESNO, CA 93730             ACCOUNT NO.: NOT AVAILABLE




                                         Page 1355 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 258
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14527 WESTERN AG & TURF, INC.                 VARIOUS                              Litigation              UNDETERMINED
        501 N. GATEWAY DRIVE
        MADERA, CA 93637              ACCOUNT NO.: NOT AVAILABLE


3.14528 WESTERN GATEWAY PARK                    VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 597
        PENN VALLEY, CA 95946         ACCOUNT NO.: NOT AVAILABLE


3.14529 WESTERN PACIFIC HOUSING                 VARIOUS                              Litigation              UNDETERMINED
        INC.-GIBBONS, ERIC
        419 W. MURRAY AVE             ACCOUNT NO.: NOT AVAILABLE
        VISALIA, CA 93291


3.14530 WESTFALL, RICHARD                       VARIOUS                              Litigation              UNDETERMINED
        1365 LESLEY CT.
        SANTA MARIA, CA 93454         ACCOUNT NO.: NOT AVAILABLE


3.14531 WESTGATE PETROLEUM CO.,                 VARIOUS                              Litigation              UNDETERMINED
        INC-BROWN, CLAUDE
        3740 HIGHLAND SPRINGS RD      ACCOUNT NO.: NOT AVAILABLE
        LAKEPORT, CA 95453


3.14532 WESTIN ST. FRANCIS-HANSON,              VARIOUS                              Litigation              UNDETERMINED
        KURT
        335 POWELL STREET             ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94102


3.14533 WESTIN, LOANN                           VARIOUS                              Litigation              UNDETERMINED
        2969 BUCKBOARD RD
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.14534 WESTLAWN RANCHES, INC -                 VARIOUS                              Litigation              UNDETERMINED
        GUNLUND, RUSSELL
        12406 S WESTLAWN AVE          ACCOUNT NO.: NOT AVAILABLE
        CARUTHERS, CA 93609


3.14535 WESTLUND, JAMES                         VARIOUS                              Litigation              UNDETERMINED
        2123 LAKEVIEW CIRCLE
        PITTSBURG, CA 94565           ACCOUNT NO.: NOT AVAILABLE


3.14536 WESTOBY, THOMAS L                       VARIOUS                              Litigation              UNDETERMINED
        567 PARADISE CANYON ROAD
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.14537 WESTON, DAVID                           VARIOUS                              Litigation              UNDETERMINED
        LEVI & KORSINSKY, LLP
        44 MONTGOMERY STREET          ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94104


                                          Page 1356 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 259
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14538 WESTON, SHAWN                           VARIOUS                              Litigation              UNDETERMINED
        2020 CABIAO ROAD
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.14539 WESTOVER, RUSS                          VARIOUS                              Litigation              UNDETERMINED
        141 SAN MARINO DR
        SAN RAFAEL, CA 94901          ACCOUNT NO.: NOT AVAILABLE


3.14540 WESTPARK HOMEOWNERS                     VARIOUS                              Litigation              UNDETERMINED
        ASSOCIATION-MORGADO,
        DANYELLE                      ACCOUNT NO.: NOT AVAILABLE
        43 QUAIL COURT, SUITE #205
        WALNUT CREEK, CA 94596


3.14541 WESTSIDE COFFEE CO., JAKUB              VARIOUS                              Litigation              UNDETERMINED
        KALINOWSKI
        849 ALMAR AVE., #H            ACCOUNT NO.: NOT AVAILABLE
        SANTA CRUZ, CA 95060


3.14542 WESTSIDE COFFEE CO.-                    VARIOUS                              Litigation              UNDETERMINED
        KALINOWSKI, JAKUB
        151 ANDREA LN                 ACCOUNT NO.: NOT AVAILABLE
        FELTON, CA 95018


3.14543 WETHINGTON, JOAN                        VARIOUS                              Litigation              UNDETERMINED
        24780 SANTA FE
        CARMEL, CA 93923              ACCOUNT NO.: NOT AVAILABLE


3.14544 WETTERER REAL ESTATE-                   VARIOUS                              Litigation              UNDETERMINED
        WETTERER, CRAIG
        5392 YELLOW PINE WAY          ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95841


3.14545 WETTSTEAD, KRISTINA                     VARIOUS                              Litigation              UNDETERMINED
        6462 N VAGEDES
        FRESNO, CA 93711              ACCOUNT NO.: NOT AVAILABLE


3.14546 WETZEL, AMY                             VARIOUS                              Litigation              UNDETERMINED
        847 ENCINO DRIVE
        MORGAN HILL, CA 95037         ACCOUNT NO.: NOT AVAILABLE


3.14547 WEYMOUTH, DOUGLASS                      VARIOUS                              Litigation              UNDETERMINED
        P. O. BOX 3396
        SANTA CRUZ, CA 95063          ACCOUNT NO.: NOT AVAILABLE


3.14548 WHEATON, BRUCE                          VARIOUS                              Litigation              UNDETERMINED
        1136 PORTLAND AVENUE
        ALBANY, CA 94706              ACCOUNT NO.: NOT AVAILABLE


                                          Page 1357 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 260
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14549 WHEELER, DORCAS                       VARIOUS                              Litigation              UNDETERMINED
        1721 N. RECREATION
        FRESNO, CA                  ACCOUNT NO.: NOT AVAILABLE


3.14550 WHEELER, KIRK                         VARIOUS                              Litigation              UNDETERMINED
        8682 SANTA ROSA ROAD
        ATASCADERO, CA 93422        ACCOUNT NO.: NOT AVAILABLE


3.14551 WHEELER, LINDA                        VARIOUS                              Litigation              UNDETERMINED
        18819 STATE HIGHWAY 140
        STEVINSON, CA 95374         ACCOUNT NO.: NOT AVAILABLE


3.14552 WHEELER, MARGARET                     VARIOUS                              Litigation              UNDETERMINED
        2634 SUMMER STREET
        HENDERSON ST X H ST         ACCOUNT NO.: NOT AVAILABLE
        EUREKA, CA 95501


3.14553 WHEELUS, GAYLA                        VARIOUS                              Litigation              UNDETERMINED
        511 PARADISE RD
        SALINAS, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.14554 WHINERY, KEN                          VARIOUS                              Litigation              UNDETERMINED
        1412 NORD AVE #36
        CHICO, CA 95926             ACCOUNT NO.: NOT AVAILABLE


3.14555 WHIPPLE, DEREK                        VARIOUS                              Litigation              UNDETERMINED
        214 LAUREL AVE
        SAN ANSELMO, CA 94960       ACCOUNT NO.: NOT AVAILABLE


3.14556 WHISNANT, WILLIAM                     VARIOUS                              Litigation              UNDETERMINED
        14090 SHADOW OAKS WAY
        SARATOGA, CA 95070          ACCOUNT NO.: NOT AVAILABLE


3.14557 WHISPERS CAFE - QUTAMI,               VARIOUS                              Litigation              UNDETERMINED
        ANYMAN DANNY
        390 EL CAMINO READ #V       ACCOUNT NO.: NOT AVAILABLE
        BELMONT, CA 94002


3.14558 WHITAKER, LAURA                       VARIOUS                              Litigation              UNDETERMINED
        5825 DEERPARK LN
        PARADISE, CA 95969          ACCOUNT NO.: NOT AVAILABLE


3.14559 WHITE, ANDREW                         VARIOUS                              Litigation              UNDETERMINED
        21328 HIGHWAY 36
        CARLOTTA, CA 95528          ACCOUNT NO.: NOT AVAILABLE




                                        Page 1358 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 261
                                                      of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14560 WHITE, APRIL                          VARIOUS                              Litigation              UNDETERMINED
        1985 SANTA FE ST
        OAKLEY, CA 94561            ACCOUNT NO.: NOT AVAILABLE


3.14561 WHITE, BLAIR                          VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 5961
        CARMEL, CA 93921            ACCOUNT NO.: NOT AVAILABLE


3.14562 WHITE, BUD                            VARIOUS                              Litigation              UNDETERMINED
        12312 MABEL COURT
        SARATOGA, CA 95070          ACCOUNT NO.: NOT AVAILABLE


3.14563 WHITE, CORY                           VARIOUS                              Litigation              UNDETERMINED
        20155 THOMPSON ROAD
        LOS GATOS, CA 95033         ACCOUNT NO.: NOT AVAILABLE


3.14564 WHITE, DEREK                          VARIOUS                              Litigation              UNDETERMINED
        3341 DOLBEER STREET
        EUREKA, CA 95503            ACCOUNT NO.: NOT AVAILABLE


3.14565 WHITE, ERNEST                         VARIOUS                              Litigation              UNDETERMINED
        172 PALISADES COURT
        VACAVILLE, CA 95688         ACCOUNT NO.: NOT AVAILABLE


3.14566 WHITE, JEFF                           VARIOUS                              Litigation              UNDETERMINED
        4477 PAMPAS CIRCLE
        ANTIOCH, CA 94531           ACCOUNT NO.: NOT AVAILABLE


3.14567 WHITE, KATHLEEN                       VARIOUS                              Litigation              UNDETERMINED
        5678 PAUTZKE COURT
        MARIPOSA, CA 95338          ACCOUNT NO.: NOT AVAILABLE


3.14568 WHITE, KRIS                           VARIOUS                              Litigation              UNDETERMINED
        26121 OHARA LANE
        STEVENSON RANCH, CA 91364   ACCOUNT NO.: NOT AVAILABLE


3.14569 WHITE, LAUREN                         VARIOUS                              Litigation              UNDETERMINED
        19201 VIERRA CANYON ROAD
        PRUNEDALE, CA 93907         ACCOUNT NO.: NOT AVAILABLE


3.14570 WHITE, MARK                           VARIOUS                              Litigation              UNDETERMINED
        18101 LA VERNE DR
        LOS GATOS, CA 95033         ACCOUNT NO.: NOT AVAILABLE


3.14571 WHITE, MICHAEL                        VARIOUS                              Litigation              UNDETERMINED
        3548 MARINER RD.
        OAKLEY, CA 94561            ACCOUNT NO.: NOT AVAILABLE


                                        Page 1359 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 262
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14572 WHITE, MICHELLE                        VARIOUS                              Litigation              UNDETERMINED
        PO BOX 4343
        SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.14573 WHITE, MONICA                          VARIOUS                              Litigation              UNDETERMINED
        49 COLE DR
        15                           ACCOUNT NO.: NOT AVAILABLE
        MARIN CITY, CA 94965


3.14574 WHITE, PATRICIA                        VARIOUS                              Litigation              UNDETERMINED
        2038 DANDER HALL WAY
        SAN JOSE, CA 95121           ACCOUNT NO.: NOT AVAILABLE


3.14575 WHITE, PETER                           VARIOUS                              Litigation              UNDETERMINED
        101 TUNNEL ROAD
        CA 94705                     ACCOUNT NO.: NOT AVAILABLE


3.14576 WHITE, RICHARD                         VARIOUS                              Litigation              UNDETERMINED
        17284 W KEARNEY BLVD.
        KERMAN, CA 93630             ACCOUNT NO.: NOT AVAILABLE


3.14577 WHITE, SANDRA                          VARIOUS                              Litigation              UNDETERMINED
        PO BOX 795
        WOODACRE, CA 94973           ACCOUNT NO.: NOT AVAILABLE


3.14578 WHITE, SANDRA                          VARIOUS                              Litigation              UNDETERMINED
        411 BLUERIDGE DRIVE
        MADERA, CA 93637             ACCOUNT NO.: NOT AVAILABLE


3.14579 WHITE, TAMMI                           VARIOUS                              Litigation              UNDETERMINED
        22019 ALMA AVENUE
        RED BLUFF, CA 96080          ACCOUNT NO.: NOT AVAILABLE


3.14580 WHITE, TERRI                           VARIOUS                              Litigation              UNDETERMINED
        225 MT. HERMAN RD
        SCOTTS VALLEY, CA 95066      ACCOUNT NO.: NOT AVAILABLE


3.14581 WHITE/NATIONWIDE INSURANCE         VARIOUS                                  Litigation              UNDETERMINED
        ONE NATIONWIDE GATEWAY
        DEPT 5572                  ACCOUNT NO.: NOT AVAILABLE
        DES MOINES, CA 50391


3.14582 WHITEHAIR, ROBERT                      VARIOUS                              Litigation              UNDETERMINED
        1530 EDINBURGH ST.
        SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1360 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 263
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14583 WHITEHEAD, GARY                         VARIOUS                              Litigation              UNDETERMINED
        3195 PARK RD STE C
        BENICIA, CA 94510             ACCOUNT NO.: NOT AVAILABLE


3.14584 WHITEHOUSE, MARILYN                     VARIOUS                              Litigation              UNDETERMINED
        2112 STONEFIELD LANE
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.14585 WHITELAW, RYAN                          VARIOUS                              Litigation              UNDETERMINED
        4455 NOVA DRIVE
        SANTA CRUZ, CA 95062          ACCOUNT NO.: NOT AVAILABLE


3.14586 WHITE'S MOVING & STORAGE                VARIOUS                              Litigation              UNDETERMINED
        INC.-BUSH, SANDRA
        2381 S. TAYLOR AVE.           ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93706


3.14587 WHITING, THERESA                        VARIOUS                              Litigation              UNDETERMINED
        2016 MERIDIAN WAY
        ROCKLIN, CA 95765             ACCOUNT NO.: NOT AVAILABLE


3.14588 WHITLEY, ASHLEY                         VARIOUS                              Litigation              UNDETERMINED
        8513 SILVER BRIDGE RD.
        PALO CEDRO, CA 96073          ACCOUNT NO.: NOT AVAILABLE


3.14589 WHITLOW, HAROLD                         VARIOUS                              Litigation              UNDETERMINED
        4831 CABRILLO PT
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.14590 WHITMAN, BENJAMIN                       VARIOUS                              Litigation              UNDETERMINED
        312 PRECITA AVE
        MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.14591 WHITMORE UNION                          VARIOUS                              Litigation              UNDETERMINED
        ELEMENTARY-BARRY, SHIRLEY
        12645 FERN ROAD EAST          ACCOUNT NO.: NOT AVAILABLE
        WHITMORE, CA 96096


3.14592 WHITNEY, JOHN                           VARIOUS                              Litigation              UNDETERMINED
        3007 EAGLES NEST COURT
        VACAVILLE, CA 95688           ACCOUNT NO.: NOT AVAILABLE


3.14593 WHITTINGTON, CHARLES                    VARIOUS                              Litigation              UNDETERMINED
        51494 PARTINGTON
        P.O. BOX 457                  ACCOUNT NO.: NOT AVAILABLE
        BIG SUR, CA 93920




                                          Page 1361 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 264
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14594 WHITTINGTON, DONNA                      VARIOUS                              Litigation              UNDETERMINED
        1422 44TH ST
        SACRAMENTO, CA 95819          ACCOUNT NO.: NOT AVAILABLE


3.14595 WHITWORTH, THOMAS                       VARIOUS                              Litigation              UNDETERMINED
        5453 EICKHOFF ROAD
        LAKEPORT, CA 95453            ACCOUNT NO.: NOT AVAILABLE


3.14596 WHOLE FOODS MARKET-BELTZ,               VARIOUS                              Litigation              UNDETERMINED
        ALLI
        3502 MT. DIABLO BLVD.         ACCOUNT NO.: NOT AVAILABLE
        LAFAYETTE, CA 94549


3.14597 WHYTE, CHRIS                            VARIOUS                              Litigation              UNDETERMINED
        201 CAMARITAS AVE
        SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
        94080


3.14598 WHYTE, DOUGLAS                          VARIOUS                              Litigation              UNDETERMINED
        100 EL CAMPO DRIVE
        SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
        94080


3.14599 WIANECKI, DEBORAH                       VARIOUS                              Litigation              UNDETERMINED
        1300 CRESTVIEW RD
        HOLLISTER, CA 95023           ACCOUNT NO.: NOT AVAILABLE


3.14600 WICKER, DALLAS                          VARIOUS                              Litigation              UNDETERMINED
        4770 MONTECITO AVE
        SANTA ROSA, CA 95404          ACCOUNT NO.: NOT AVAILABLE


3.14601 WICKIZER, CHRIS                         VARIOUS                              Litigation              UNDETERMINED
        3429 18TH STREET
        EUREKA, CA 95501-2745         ACCOUNT NO.: NOT AVAILABLE


3.14602 WICKUM, DAVE & YVONNE                   VARIOUS                              Litigation              UNDETERMINED
        395 BRANNAN ISLAND RD.
        ISLETON, CA 95641             ACCOUNT NO.: NOT AVAILABLE


3.14603 WIECZIOREK, JOHN                        VARIOUS                              Litigation              UNDETERMINED
        3690 BROOKWOOD DR
        BAYSIDE, CA 95524             ACCOUNT NO.: NOT AVAILABLE


3.14604 WIEDEL, THERESA                         VARIOUS                              Litigation              UNDETERMINED
        15821 ZEPHYR
        REDDING, CA 96001             ACCOUNT NO.: NOT AVAILABLE




                                          Page 1362 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 265
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14605 WIEDERHOLT, ALFRED                      VARIOUS                              Litigation              UNDETERMINED
        7892 HEATHER LANE
        VACAVILLE, CA 95688           ACCOUNT NO.: NOT AVAILABLE


3.14606 WIEDMER, BRUCE                          VARIOUS                              Litigation              UNDETERMINED
        1303 CORBEROSA DR
        ARROYO GRANDE, CA 93420       ACCOUNT NO.: NOT AVAILABLE


3.14607 WIENEERSCHNITZEL-AHMAR,                 VARIOUS                              Litigation              UNDETERMINED
        FRAIDOON
        816 NORTH VASCO ROAD          ACCOUNT NO.: NOT AVAILABLE
        LIVERMORE, CA 94551


3.14608 WIENERSCHNITZEL                         VARIOUS                              Litigation              UNDETERMINED
        1365 BROADWAY
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.14609 WIESEN, MARK                            VARIOUS                              Litigation              UNDETERMINED
        2041 SAND POINT ROAD
        DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.14610 WIESENTHAL,                             VARIOUS                              Litigation              UNDETERMINED
        STEVEN/DEBORAH
        1770 1ST AVENUE               ACCOUNT NO.: NOT AVAILABLE
        WALNUT CREEK, CA 94597


3.14611 WIETSTOCK, AMANDA                       VARIOUS                              Litigation              UNDETERMINED
        12985 SYCAMORE AVE
        SAN MARTIN, CA 95046          ACCOUNT NO.: NOT AVAILABLE


3.14612 WIGGINS, CLARICE                        VARIOUS                              Litigation              UNDETERMINED
        35 SECONDO WAY
        ROYAL OAKS, CA 95076          ACCOUNT NO.: NOT AVAILABLE


3.14613 WIGGINS, GERALD                         VARIOUS                              Litigation              UNDETERMINED
        105 RANCHO GRANDE CIRCLE
        ATWATER, CA 95301             ACCOUNT NO.: NOT AVAILABLE


3.14614 WIGGINS, JIM                            VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 1085
        SODA SPRINGS, CA 95728        ACCOUNT NO.: NOT AVAILABLE


3.14615 WIGLEY, DIANA                           VARIOUS                              Litigation              UNDETERMINED
        4324 H ST
        SACRAMENTO, CA 95819          ACCOUNT NO.: NOT AVAILABLE




                                          Page 1363 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 266
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14616 WIKER, IVAN                            VARIOUS                              Litigation              UNDETERMINED
        1762 FAIRHAVEN CT
        OAKLEY, CA 94561             ACCOUNT NO.: NOT AVAILABLE


3.14617 WILBER & ASSOCIATES, P.C.,             VARIOUS                              Litigation              UNDETERMINED
        LIBERTY MUTUAL GROUP
        210 LANDMARK DRIVE           ACCOUNT NO.: NOT AVAILABLE
        NORMAL, CA 61761


3.14618 WILBER & ASSOCIATES, P.C.,             VARIOUS                              Litigation              UNDETERMINED
        LIBERTY MUTUAL GROUP
        210 LANDMARK DRIVE           ACCOUNT NO.: NOT AVAILABLE
        NORMAL, CA 61761


3.14619 WILBER & ASSOCIATES, PC,               VARIOUS                              Litigation              UNDETERMINED
        LAW OFFICES OF
        210 LANDMARK DR              ACCOUNT NO.: NOT AVAILABLE
        NORMAL, CA 61761


3.14620 WILCOTS, CHARMAINE V. PG&E             VARIOUS                              Litigation              UNDETERMINED
        401 SUOERIOR AVE
        SAN LEANDRO, CA 94577        ACCOUNT NO.: NOT AVAILABLE


3.14621 WILCOX, DONALD                         VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 156
        SOLEDAD, CA 93960            ACCOUNT NO.: NOT AVAILABLE


3.14622 WILCOX, KAREN                          VARIOUS                              Litigation              UNDETERMINED
        5248 TUSCANY DRIVE
        FAIRFIELD, CA 94534          ACCOUNT NO.: NOT AVAILABLE


3.14623 WILCOX, MATTHEW                        VARIOUS                              Litigation              UNDETERMINED
        17 CORDELIA DR
        PETALUMA, CA 94952           ACCOUNT NO.: NOT AVAILABLE


3.14624 WILD, ELLA                             VARIOUS                              Litigation              UNDETERMINED
        818 WASHINGTON AVE
        ALBANY, CA 94706             ACCOUNT NO.: NOT AVAILABLE


3.14625 WILDCATS LESSEE LLC,                   VARIOUS                              Litigation              UNDETERMINED
        ARGONAUT HOTEL-CHOW,
        KEITH                        ACCOUNT NO.: NOT AVAILABLE
        495 JEFFERSON ST
        SAN FRANCISCO, CA 94109


3.14626 WILDER, GARY                           VARIOUS                              Litigation              UNDETERMINED
        2008 CANAL DRIVE
        STOCKTON, CA 95204           ACCOUNT NO.: NOT AVAILABLE


                                         Page 1364 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 267
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14627 WILDER, THOMAS                          VARIOUS                              Litigation              UNDETERMINED
        1818 CITRUS AVE
        CHICO, CA 95926               ACCOUNT NO.: NOT AVAILABLE


3.14628 WILES & WILES, ATTORNEYS AT             VARIOUS                              Litigation              UNDETERMINED
        LAW, LINDA WILES
        518 OCEAN STREET STE B        ACCOUNT NO.: NOT AVAILABLE
        SANTA CRUZ, CA 95060


3.14629 WILEY, JAMES                            VARIOUS                              Litigation              UNDETERMINED
        1771 MASON ROAD
        FAIRFIELD, CA 94534           ACCOUNT NO.: NOT AVAILABLE


3.14630 WILEY, PATTI                            VARIOUS                              Litigation              UNDETERMINED
        3306 TROWLER PLACE
        DAVIS, CA 94616               ACCOUNT NO.: NOT AVAILABLE


3.14631 WILHELM, JEFF                           VARIOUS                              Litigation              UNDETERMINED
        6038 BELL SPRINGS RD
        GARBERVILLE, CA 95542         ACCOUNT NO.: NOT AVAILABLE


3.14632 WILHELM, KAREN                          VARIOUS                              Litigation              UNDETERMINED
        18 ESTADO CT
        NOVATO, CA 94945              ACCOUNT NO.: NOT AVAILABLE


3.14633 WILHITE, JOYETTE                        VARIOUS                              Litigation              UNDETERMINED
        6930 RUSSELL LN
        REDDING, CA 96002             ACCOUNT NO.: NOT AVAILABLE


3.14634 WILIE-GONZALEZ, RACHEL                  VARIOUS                              Litigation              UNDETERMINED
        PO BOX 394
        33177 AUBERRY ROAD,           ACCOUNT NO.: NOT AVAILABLE
        AUBERRY
        PRATHER, CA 93651


3.14635 WILKINS, JAMES                          VARIOUS                              Litigation              UNDETERMINED
        10129 E SOUTH AVENUE
        CAMP 8 RD & GATE 4            ACCOUNT NO.: NOT AVAILABLE
        CRESTON, CA


3.14636 WILKINS, LAVERNE                        VARIOUS                              Litigation              UNDETERMINED
        2003 GREEN BROOK LANE
        PASO ROBLES, CA 93446         ACCOUNT NO.: NOT AVAILABLE


3.14637 WILKINSON, NORA                         VARIOUS                              Litigation              UNDETERMINED
        1029 VERNIER PLACE
        STANFORD, CA 94305            ACCOUNT NO.: NOT AVAILABLE



                                          Page 1365 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 268
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14638 WILLARD, CHARLES                        VARIOUS                              Litigation              UNDETERMINED
        23320 HOGSBACK ROAD
        RED BLUFF, CA 96080           ACCOUNT NO.: NOT AVAILABLE


3.14639 WILLEM, MICHAEL                         VARIOUS                              Litigation              UNDETERMINED
        14135 ARCADIA PALMS DR
        SARATOGA, CA 95070            ACCOUNT NO.: NOT AVAILABLE


3.14640 WILLEMS, BRUCE                          VARIOUS                              Litigation              UNDETERMINED
        1546 46TH AVENUE
        SAN FRANCISCO, CA 94122       ACCOUNT NO.: NOT AVAILABLE


3.14641 WILLENT, GANG                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 781
        22105 MEADOWBROOK DRIVE       ACCOUNT NO.: NOT AVAILABLE
        PINE GROVE, CA 95665


3.14642 WILLET, ISLA EMILI/HOLLY                VARIOUS                              Litigation              UNDETERMINED
        204 HIGHVIEW DR
        SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.14643 WILLETT, DARRIN                         VARIOUS                              Litigation              UNDETERMINED
        15201MITCHELL CK DR
        FORT BRAGG, CA 95437          ACCOUNT NO.: NOT AVAILABLE


3.14644 WILLEY, ADRIAN                          VARIOUS                              Litigation              UNDETERMINED
        1384 NORTHSIDE AVE
        BERKELEY, CA 94702            ACCOUNT NO.: NOT AVAILABLE


3.14645 WILLIAM PURE WATER-HUA,                 VARIOUS                              Litigation              UNDETERMINED
        TAM
        95 DIXON RD                   ACCOUNT NO.: NOT AVAILABLE
        MILPITAS, CA 95035


3.14646 WILLIAMS JR, JOHN                       VARIOUS                              Litigation              UNDETERMINED
        1365 HARBOR COURT
        PITTSBURG, CA 94565           ACCOUNT NO.: NOT AVAILABLE


3.14647 WILLIAMS, ARLEAN                        VARIOUS                              Litigation              UNDETERMINED
        1007 FREEDOM DR
        SUISUN CITY, CA 94621         ACCOUNT NO.: NOT AVAILABLE


3.14648 WILLIAMS, ARTHUR                        VARIOUS                              Litigation              UNDETERMINED
        22031 CAROLINE DRIVE
        CUPERTINO, CA 95014           ACCOUNT NO.: NOT AVAILABLE




                                          Page 1366 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 269
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14649 WILLIAMS, BRAD                          VARIOUS                              Litigation              UNDETERMINED
        3137 KENYON ST
        STOCKTON, CA 95205            ACCOUNT NO.: NOT AVAILABLE


3.14650 WILLIAMS, CALLIE                        VARIOUS                              Litigation              UNDETERMINED
        770 CHADWICK LN
        BAY POINT, CA 94565           ACCOUNT NO.: NOT AVAILABLE


3.14651 WILLIAMS, CONNIE                        VARIOUS                              Litigation              UNDETERMINED
        3320 ADELINE
        EMERYVILLE, CA 94608          ACCOUNT NO.: NOT AVAILABLE


3.14652 WILLIAMS, DANA                          VARIOUS                              Litigation              UNDETERMINED
        2170 SAINT ANDREWS RD
        HALF MOON BAY, CA 94019       ACCOUNT NO.: NOT AVAILABLE


3.14653 WILLIAMS, DARREL                        VARIOUS                              Litigation              UNDETERMINED
        4805 BADGER LANE
        SQUAW VALLEY, CA 93675        ACCOUNT NO.: NOT AVAILABLE


3.14654 WILLIAMS, DERA & RONALD                 VARIOUS                              Litigation              UNDETERMINED
        4316 RILEA WAY #2
        OAKLAND, CA 94605             ACCOUNT NO.: NOT AVAILABLE


3.14655 WILLIAMS, DERROLD                       VARIOUS                              Litigation              UNDETERMINED
        201 PENNSYLVANIA AVE
        316                           ACCOUNT NO.: NOT AVAILABLE
        FAIRFIELD, CA 94533


3.14656 WILLIAMS, EBONY                         VARIOUS                              Litigation              UNDETERMINED

       DENNIS J. HERRERACHERYL        ACCOUNT NO.: NOT AVAILABLE
       ADAMSTIMOTHY J. FAMA
       1390 MARKET STREET, 6TH
       FLOOR
       SAN FRANCISCO, CA 94102-5408


3.14657 WILLIAMS, EBONY                         VARIOUS                              Litigation              UNDETERMINED
        BRAL & ASSOCIATES
        1875 CENTURY PARK EAST,       ACCOUNT NO.: NOT AVAILABLE
        SUITE 1770
        LOS ANGELES, CA 90067


3.14658 WILLIAMS, EVELYN                        VARIOUS                              Litigation              UNDETERMINED
        POB 25
        CAZADERO, CA 95421            ACCOUNT NO.: NOT AVAILABLE




                                          Page 1367 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 270
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14659 WILLIAMS, GAIL                         VARIOUS                              Litigation              UNDETERMINED
        239 SANTA FE AVENUE
        SHELL BEACH, CA 93449        ACCOUNT NO.: NOT AVAILABLE


3.14660 WILLIAMS, GERTRUDE                     VARIOUS                              Litigation              UNDETERMINED
        2615 SCOTTS RIGHT OF WAY
        SEBASTAPOL, CA 95472         ACCOUNT NO.: NOT AVAILABLE


3.14661 WILLIAMS, GRACE                        VARIOUS                              Litigation              UNDETERMINED
        9950 CANDY FALLS COURT
        JAMESTOWN, CA 95327          ACCOUNT NO.: NOT AVAILABLE


3.14662 WILLIAMS, JANICE                       VARIOUS                              Litigation              UNDETERMINED
        506 WILLIAMS DR
        RICHMOND, CA 94806           ACCOUNT NO.: NOT AVAILABLE


3.14663 WILLIAMS, JEANETTE                     VARIOUS                              Litigation              UNDETERMINED
        6315 TELEGRAPH APT 4
        OAKLAND, CA 94609            ACCOUNT NO.: NOT AVAILABLE


3.14664 WILLIAMS, JENNIFER                     VARIOUS                              Litigation              UNDETERMINED
        938 W. MAGNOLIA STREET
        STOCKTON, CA 95203           ACCOUNT NO.: NOT AVAILABLE


3.14665 WILLIAMS, JOHNNIE                      VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 1911
        LUCERNE, CA 95458            ACCOUNT NO.: NOT AVAILABLE


3.14666 WILLIAMS, KELLY                        VARIOUS                              Litigation              UNDETERMINED
        1310 MAMTHBATHEN CT
        CONCORD, CA 94518            ACCOUNT NO.: NOT AVAILABLE


3.14667 WILLIAMS, KENNY                        VARIOUS                              Litigation              UNDETERMINED
        1715 CENTRAL AVE APT 30
        ALAMEDA, CA 94501            ACCOUNT NO.: NOT AVAILABLE


3.14668 WILLIAMS, LESLIE                       VARIOUS                              Litigation              UNDETERMINED
        4820 REINHARDT DR
        OAKLAND, CA 94619            ACCOUNT NO.: NOT AVAILABLE


3.14669 WILLIAMS, MARGARET                     VARIOUS                              Litigation              UNDETERMINED
        2060 B ST
        HAYWARD, CA 94541            ACCOUNT NO.: NOT AVAILABLE




                                         Page 1368 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 271
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14670 WILLIAMS, MARKUS                         VARIOUS                              Litigation              UNDETERMINED
        3272 BLUE RIDGE CIRCLE
        9                              ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95219


3.14671 WILLIAMS, MARVIN                   VARIOUS                                    Litigation              UNDETERMINED
        19173 WOODHILL DRIVE S
        MONTGOMERY CREEK, CA 96065 ACCOUNT NO.: NOT AVAILABLE


3.14672 WILLIAMS, MAXIE                          VARIOUS                              Litigation              UNDETERMINED
        1624 BAYVIEW CIR
        BENICIA, CA 94510              ACCOUNT NO.: NOT AVAILABLE


3.14673 WILLIAMS, MELISSA                        VARIOUS                              Litigation              UNDETERMINED
        2804 GRASSLANDS DR
        SACRAMENTO, CA 95834           ACCOUNT NO.: NOT AVAILABLE


3.14674 WILLIAMS, MICHAEL                        VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 2847
        22530 3RD ST                   ACCOUNT NO.: NOT AVAILABLE
        HAYWARD, CA 94526


3.14675 WILLIAMS, NANCY                          VARIOUS                              Litigation              UNDETERMINED
        3279 APPLEGATE ROAD
        ATWATER, CA 95301              ACCOUNT NO.: NOT AVAILABLE


3.14676 WILLIAMS, REGINA                         VARIOUS                              Litigation              UNDETERMINED
        1053 NUTMEG DRIVE
        OAKLEY, CA 94561               ACCOUNT NO.: NOT AVAILABLE


3.14677 WILLIAMS, RICHARD & PATRICIA             VARIOUS                              Litigation              UNDETERMINED
        1343 CHARLOTTE DR
        SANTA MARIA, CA 93454          ACCOUNT NO.: NOT AVAILABLE


3.14678 WILLIAMS, ROBERT                         VARIOUS                              Litigation              UNDETERMINED
        25997 MAR VISTA COURT
        LOS GATOS, CA 95033            ACCOUNT NO.: NOT AVAILABLE


3.14679 WILLIAMS, SAMANTHA                       VARIOUS                              Litigation              UNDETERMINED
        4271 WAKE ROBIN DR
        GLEN ELLEN, CA 95442           ACCOUNT NO.: NOT AVAILABLE


3.14680 WILLIAMS, SONJA                          VARIOUS                              Litigation              UNDETERMINED
        97 AMBROSE AVENUE
        BAY POINT, CA 94565            ACCOUNT NO.: NOT AVAILABLE




                                           Page 1369 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 272
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14681 WILLIAMS, STACEY                       VARIOUS                              Litigation              UNDETERMINED
        2237 S. GEORGE WASHINGTON
        BLVD                         ACCOUNT NO.: NOT AVAILABLE
        YUBA CITY, CA 95993


3.14682 WILLIAMS, TAMMARA V. PG&E              VARIOUS                              Litigation              UNDETERMINED
        4145 DAVID DRIVE
        NORTH HIGHLANDS, CA 95660    ACCOUNT NO.: NOT AVAILABLE


3.14683 WILLIAMS, WENDY                        VARIOUS                              Litigation              UNDETERMINED
        562 1/2 MONTGOMERY ST.
        COTTAGE                      ACCOUNT NO.: NOT AVAILABLE
        NAPA, CA 94559


3.14684 WILLIAMSON, HUGH                       VARIOUS                              Litigation              UNDETERMINED
        1706 NORTE DAME
        BELMONT, CA 94002            ACCOUNT NO.: NOT AVAILABLE


3.14685 WILLIAMSON, LISA                       VARIOUS                              Litigation              UNDETERMINED
        1565 RALSTON AVE
        BURLINGAME, CA 94010         ACCOUNT NO.: NOT AVAILABLE


3.14686 WILLIAMSON, TAMARA                     VARIOUS                              Litigation              UNDETERMINED
        182 STOAKES AVE
        SAN LEANDRO, CA 94577        ACCOUNT NO.: NOT AVAILABLE


3.14687 WILLIAMSON, WESLEY/TONI                VARIOUS                              Litigation              UNDETERMINED
        1863 NASH DRIVE
        SAN MATEO, CA 94401          ACCOUNT NO.: NOT AVAILABLE


3.14688 WILLIAMSON, WILFORD                    VARIOUS                              Litigation              UNDETERMINED
        OAKLAND, CA
                                     ACCOUNT NO.: NOT AVAILABLE


3.14689 WILLIAMSON, WILLIE                     VARIOUS                              Litigation              UNDETERMINED
        148 HERLONG AVE
        SAN JOSE, CA 95123           ACCOUNT NO.: NOT AVAILABLE


3.14690 WILLIS, JOSEPH                         VARIOUS                              Litigation              UNDETERMINED
        58 TOMPKINS HILL ROAD
        FORTUNA, CA 95540            ACCOUNT NO.: NOT AVAILABLE


3.14691 WILLIS, JULIE                          VARIOUS                              Litigation              UNDETERMINED
        212 HEIRLOOM COURT
        VACAVILLE, CA 95687          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1370 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 273
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14692 WILLIS, LESTER                        VARIOUS                              Litigation              UNDETERMINED
        4925 RONCHITA VISTA WAY
        SAN MIGUEL, CA 93451        ACCOUNT NO.: NOT AVAILABLE


3.14693 WILLMS FAMILY LIMITED                 VARIOUS                              Litigation              UNDETERMINED
        PARTNERSHIP-PRICHARD,
        TERRY                       ACCOUNT NO.: NOT AVAILABLE
        6601 STANLEY RD
        N/A
        STOCKTON, CA 95215


3.14694 WILLOW CREEK COMMUNITY                VARIOUS                              Litigation              UNDETERMINED
        SERVICES DISTRICT, SUSAN
        O'GORMAN                    ACCOUNT NO.: NOT AVAILABLE
        PO BOX 8
        315 HWY 96
        WILLOW CREEK, CA 95573


3.14695 WILLOW CREEK MUTUAL                   VARIOUS                              Litigation              UNDETERMINED
        WATER COMPANY-ZWALD,
        GREG                        ACCOUNT NO.: NOT AVAILABLE
        PO BOX 85
        WILLOWS, CA 95988


3.14696 WILLOW GLEN ELECTRIC                  VARIOUS                              Litigation              UNDETERMINED
        PO BOX 8430
        SAN JOSE, CA 95155          ACCOUNT NO.: NOT AVAILABLE


3.14697 WILLOW RANCH RESTAURANT-              VARIOUS                              Litigation              UNDETERMINED
        SCOTT, LELAND
        27770 LAGOON DR             ACCOUNT NO.: NOT AVAILABLE
        BUTTONWILLOW, CA 93206


3.14698 WILLS, ANGELA                         VARIOUS                              Litigation              UNDETERMINED
        22260 MONTGOMERY STREET
        HAYWARD, CA 94541           ACCOUNT NO.: NOT AVAILABLE


3.14699 WILLS, VICKI                          VARIOUS                              Litigation              UNDETERMINED
        13455 PAINTBRUSH LANE
        PINE GROVE, CA 95665        ACCOUNT NO.: NOT AVAILABLE


3.14700 WILPTZ, ROGER                         VARIOUS                              Litigation              UNDETERMINED
        1506 CABRILLO ST
        SAN FRANCISCO, CA 94118     ACCOUNT NO.: NOT AVAILABLE


3.14701 WILSON AG-MCMANUS WILSON,             VARIOUS                              Litigation              UNDETERMINED
        MICHEL
        P.O. BOX 1300               ACCOUNT NO.: NOT AVAILABLE
        SHAFTER, CA 93263


                                        Page 1371 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 274
                                                      of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14702 WILSON HOMES, INC-AGUAYO,             VARIOUS                              Litigation              UNDETERMINED
        HENRY
        7225 N PALM AVENUE          ACCOUNT NO.: NOT AVAILABLE
        102
        FRESNO, CA 93711


3.14703 WILSON, ALDEN                         VARIOUS                              Litigation              UNDETERMINED
        9361 BOCINA LN APT H
        ATASCADERO, CA 93422        ACCOUNT NO.: NOT AVAILABLE


3.14704 WILSON, ANGELA                        VARIOUS                              Litigation              UNDETERMINED
        PO BOX 69
        4653 CEBRIAN AVENUE         ACCOUNT NO.: NOT AVAILABLE
        NEW CUYAMA, CA 93254


3.14705 WILSON, CHERIE                        VARIOUS                              Litigation              UNDETERMINED
        18527 REX LN
        REDDING, CA 96003           ACCOUNT NO.: NOT AVAILABLE


3.14706 WILSON, CHRIS                         VARIOUS                              Litigation              UNDETERMINED
        25891 RIDGE DR
        PIONEER, CA 95666           ACCOUNT NO.: NOT AVAILABLE


3.14707 WILSON, DARLENE                       VARIOUS                              Litigation              UNDETERMINED
        209 LEA COURT
        SAN PABLO, CA 94806         ACCOUNT NO.: NOT AVAILABLE


3.14708 WILSON, DAVID                         VARIOUS                              Litigation              UNDETERMINED
        13309 FOUNTAIN DR
        WATERFORD, CA 95386         ACCOUNT NO.: NOT AVAILABLE


3.14709 WILSON, GUS                           VARIOUS                              Litigation              UNDETERMINED
        784 WESLEY AVE
        APT 1                       ACCOUNT NO.: NOT AVAILABLE
        VACAVILLE, CA 95688


3.14710 WILSON, JAMES                         VARIOUS                              Litigation              UNDETERMINED
        2000 W KETTLEMAN LANE,
        SUITE 104                   ACCOUNT NO.: NOT AVAILABLE
        LODI, CA 95242


3.14711 WILSON, JAMES                         VARIOUS                              Litigation              UNDETERMINED
        POBOX 304
        GOLD RUN, CA 95717          ACCOUNT NO.: NOT AVAILABLE


3.14712 WILSON, JANET                         VARIOUS                              Litigation              UNDETERMINED
        8130 MOUNTAIN CREST DR.
        KELSEYVILLE, CA 95451       ACCOUNT NO.: NOT AVAILABLE


                                        Page 1372 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 275
                                                      of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14713 WILSON, JOYCE WILSON                     VARIOUS                              Litigation              UNDETERMINED
        17552 HILLCREST DR.
        SALINAS, CA 93908              ACCOUNT NO.: NOT AVAILABLE


3.14714 WILSON, KEN                              VARIOUS                              Litigation              UNDETERMINED
        1851 ROYAL CT
        WALNUT CREEK, CA 94595         ACCOUNT NO.: NOT AVAILABLE


3.14715 WILSON, KIMBERLY                         VARIOUS                              Litigation              UNDETERMINED
        1550 S B STREET, SP 21
        STOCKTON, CA 95206             ACCOUNT NO.: NOT AVAILABLE


3.14716 WILSON, KOURTNEY                         VARIOUS                              Litigation              UNDETERMINED
        11501 SUN VALLEY DRIVE
        OAKLAND, CA 94605              ACCOUNT NO.: NOT AVAILABLE


3.14717 WILSON, LAUREN                           VARIOUS                              Litigation              UNDETERMINED
        129 ROSE LN
        HELENA, CA 94574               ACCOUNT NO.: NOT AVAILABLE


3.14718 WILSON, OWEN                             VARIOUS                              Litigation              UNDETERMINED
        3332 WOOLSEY RD
        SONOMA, CA 95492               ACCOUNT NO.: NOT AVAILABLE


3.14719 WILSON, RICK                             VARIOUS                              Litigation              UNDETERMINED
        3892 N STANDFORD
        FRESNO, CA 93727               ACCOUNT NO.: NOT AVAILABLE


3.14720 WILSON, ROBERT                           VARIOUS                              Litigation              UNDETERMINED
        2047 VANDERSLICE AVE
        WALNUT CREEK, CA 94596         ACCOUNT NO.: NOT AVAILABLE


3.14721 WILSON, SHELLY                           VARIOUS                              Litigation              UNDETERMINED
        2161 GREEN ST LOT 13 15
        CAMBRIA, CA 93428              ACCOUNT NO.: NOT AVAILABLE


3.14722 WILSON, TAMMY                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 212
        TAYLORSVILLE, CA 95983         ACCOUNT NO.: NOT AVAILABLE


3.14723 WILSON, TERRY                            VARIOUS                              Litigation              UNDETERMINED
        4665 NORTH ZEDIKER AVENUE
        SANGER, CA 93657               ACCOUNT NO.: NOT AVAILABLE


3.14724 WILSON, WILLIAM AND CINDY                VARIOUS                              Litigation              UNDETERMINED
        1490 BELL HILL ROAD
        KELSEYVILLE, CA 95451          ACCOUNT NO.: NOT AVAILABLE


                                           Page 1373 of 7835 to Schedule E/F Part 2

      Case: 19-30088             Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 276
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14725 WILT, DON                              VARIOUS                              Litigation              UNDETERMINED
        13992 CRESTON ROAD
        MAGALIA, CA 95954            ACCOUNT NO.: NOT AVAILABLE


3.14726 WIMMER, HERB                           VARIOUS                              Litigation              UNDETERMINED
        4275 PUTAH CREEK RD.
        WINTERS, CA 95694            ACCOUNT NO.: NOT AVAILABLE


3.14727 WINANS, GAYE                           VARIOUS                              Litigation              UNDETERMINED
        99 PAMELA CT
        PETALUMA, CA 94954           ACCOUNT NO.: NOT AVAILABLE


3.14728 WINCHELL, KATHLEEN                     VARIOUS                              Litigation              UNDETERMINED
        1392 PALMER ROAD
        WEST POINT, CA 95255         ACCOUNT NO.: NOT AVAILABLE


3.14729 WINCHESTER, COLLEEN                    VARIOUS                              Litigation              UNDETERMINED
        5651 MORNINGSIDE DRIVE
        SAN JOSE, CA 95138           ACCOUNT NO.: NOT AVAILABLE


3.14730 WINCHESTERS RESTAURANT-                VARIOUS                              Litigation              UNDETERMINED
        WINCHESTER, STEVE
        2714 COUNTRY CLUB BLVD.,     ACCOUNT NO.: NOT AVAILABLE
        STE #C
        STOCKTON, CA 95204


3.14731 WIND AND SOLAR SOLUTIONS-              VARIOUS                              Litigation              UNDETERMINED
        CANADAY, CORKRAN
        PO BOX 2001                  ACCOUNT NO.: NOT AVAILABLE
        MORROW BAY, CA 93443


3.14732 WIND, JEFFREY                          VARIOUS                              Litigation              UNDETERMINED
        3501 PUTTER DR
        SOQUEL, CA 95073             ACCOUNT NO.: NOT AVAILABLE


3.14733 WINDSOR CREEK VINEYARD-                VARIOUS                              Litigation              UNDETERMINED
        CARR, MICHAEL
        1975 JONES ROAD              ACCOUNT NO.: NOT AVAILABLE
        WINDSOR, CA 95492


3.14734 WINDSOR FIRE PROTECTION                VARIOUS                              Litigation              UNDETERMINED
        DISTRICT
        PO BOX 530                   ACCOUNT NO.: NOT AVAILABLE
        WINDSOR, CA 95492


3.14735 WINDSOR, KEITH                         VARIOUS                              Litigation              UNDETERMINED
        18 PASEO TERCERO
        CORRAL DE TIERRA, CA 93908   ACCOUNT NO.: NOT AVAILABLE


                                         Page 1374 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 277
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14736 WINDY CITY PIZZA PARLOR,                VARIOUS                              Litigation              UNDETERMINED
        ROBERT YEATS
        35 BOVET RD.                  ACCOUNT NO.: NOT AVAILABLE
        SAN MATEO, CA 94402


3.14737 WINE CELLAR RESTAURANT-                 VARIOUS                              Litigation              UNDETERMINED
        HAUCK, LISA
        50 UNIVERSITY AVENUE          ACCOUNT NO.: NOT AVAILABLE
        MULLEN AVENUE
        LOS GATOS, CA 95030


3.14738 WINE CELLAR RESTAURANT-                 VARIOUS                              Litigation              UNDETERMINED
        HAUCK, LISA
        50 UNIVERSITY AVENUE          ACCOUNT NO.: NOT AVAILABLE
        MULLEN AVENUE
        LOS GATOS, CA 95030


3.14739 WINE WAY INN-KITE, NICHOLAS             VARIOUS                              Litigation              UNDETERMINED
        1019 FOOTHILL BLVD
        CALISTOGA, CA 94515           ACCOUNT NO.: NOT AVAILABLE


3.14740 WINEGAR, PATRICK                        VARIOUS                              Litigation              UNDETERMINED
        10360 MELODY RD
        SMARTVILLE, CA 95977          ACCOUNT NO.: NOT AVAILABLE


3.14741 WINEGARDEN, DON                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 2514
        APTOS, CA 95003               ACCOUNT NO.: NOT AVAILABLE


3.14742 WINEMBERG, MARGIE                       VARIOUS                              Litigation              UNDETERMINED
        239 COVINGTON STREET
        OAKLAND, CA 94605             ACCOUNT NO.: NOT AVAILABLE


3.14743 WINESUFF, IRVIN & ROSALIE               VARIOUS                              Litigation              UNDETERMINED
        P.O BOX 517
        13350 FT CABRILLO DRIVE       ACCOUNT NO.: NOT AVAILABLE
        MENDOCINO, CA 95460


3.14744 WING, HANNAH                            VARIOUS                              Litigation              UNDETERMINED
        2055 AMANDA WAY, APT #37
        CHICO, CA 95928               ACCOUNT NO.: NOT AVAILABLE


3.14745 WINGSTOP                                VARIOUS                              Litigation              UNDETERMINED
        110 CARNOUSTIE DR
        EAST PALO ALTO, CA 94303      ACCOUNT NO.: NOT AVAILABLE


3.14746 WINKLEPLECK, RYAN                       VARIOUS                              Litigation              UNDETERMINED
        2581 ACHESON WAY
        ARCATA, CA 95521              ACCOUNT NO.: NOT AVAILABLE

                                          Page 1375 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 278
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14747 WINKLER, SANDRA                         VARIOUS                              Litigation              UNDETERMINED
        586 LAKEVIEW WAY
        EMERALD HILLS / REDWOOD       ACCOUNT NO.: NOT AVAILABLE
        CITY, CA 94062


3.14748 WINKS / KILVAROCK LAW, ANNE             VARIOUS                              Litigation              UNDETERMINED
        237 KEARNY STREET STE 160
        SAN FRANCISCO, CA 94108       ACCOUNT NO.: NOT AVAILABLE


3.14749 WINN, PETER                             VARIOUS                              Litigation              UNDETERMINED
        PO BOX 34167
        FRESNO, CA 92163              ACCOUNT NO.: NOT AVAILABLE


3.14750 WINNETT, FRANCES                        VARIOUS                              Litigation              UNDETERMINED
        40 FINGER AVE
        REDWOOD CITY, CA 94062        ACCOUNT NO.: NOT AVAILABLE


3.14751 WINSLOW, ROGER                          VARIOUS                              Litigation              UNDETERMINED
        902 BONNEVILLE WAY
        SUNNYVALE, CA 94087           ACCOUNT NO.: NOT AVAILABLE


3.14752 WINSOR, JAQUILYN                        VARIOUS                              Litigation              UNDETERMINED
        4661 MORMON BAR XING
        MARIPOSA, CA 95338            ACCOUNT NO.: NOT AVAILABLE


3.14753 WINSTON, VERNA                          VARIOUS                              Litigation              UNDETERMINED
        2175 ADDISON AVENUE
        EAST PALO ALTO, CA 94303      ACCOUNT NO.: NOT AVAILABLE


3.14754 WINTER, BRANDY                          VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 93
        WHITMORE, CA 96096            ACCOUNT NO.: NOT AVAILABLE


3.14755 WINTER, CARLA                           VARIOUS                              Litigation              UNDETERMINED
        1841 4TH ST STE E
        1826 RAMORINI LANE, ANGELS    ACCOUNT NO.: NOT AVAILABLE
        CAMP
        LIVERMORE, CA 94550


3.14756 WINTER, RONALD                          VARIOUS                              Litigation              UNDETERMINED
        2600 SHADY LANE
        61                            ACCOUNT NO.: NOT AVAILABLE
        ANDERSON, CA 96007


3.14757 WINTER, SAMANTHA                        VARIOUS                              Litigation              UNDETERMINED
        220 BLACKFIELD DR.
        TIBURON, CA 94920             ACCOUNT NO.: NOT AVAILABLE



                                          Page 1376 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 279
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14758 WINTON, WENDY                         VARIOUS                              Litigation              UNDETERMINED
        3454 SPRING CREEK LANE
        MILPITAS, CA 95035          ACCOUNT NO.: NOT AVAILABLE


3.14759 WIRTH, NATHAN                         VARIOUS                              Litigation              UNDETERMINED
        630 FAIRHAVEN WAY
        NOVATO, CA 94947            ACCOUNT NO.: NOT AVAILABLE


3.14760 WISE, CHRISTINA                       VARIOUS                              Litigation              UNDETERMINED
        15666 KINGS CREEK ROAD
        BOULDER CREEK, CA 95006     ACCOUNT NO.: NOT AVAILABLE


3.14761 WISE, DAVID                           VARIOUS                              Litigation              UNDETERMINED
        119 PASEO PALENCIA
        SOMONA, CA 95476            ACCOUNT NO.: NOT AVAILABLE


3.14762 WISE, DUANE                           VARIOUS                              Litigation              UNDETERMINED
        25100 BEAR MOUNTAIN CT
        VOLCANO, CA 95689           ACCOUNT NO.: NOT AVAILABLE


3.14763 WISE, NANCY/WILLIE                    VARIOUS                              Litigation              UNDETERMINED
        3768 SANFORD STREET
        CONCORD, CA 94520           ACCOUNT NO.: NOT AVAILABLE


3.14764 WISEBLOOD, JOY                        VARIOUS                              Litigation              UNDETERMINED
        1216 LAKE COURT
        PEBBLE BEACH, CA 93953      ACCOUNT NO.: NOT AVAILABLE


3.14765 WISEBLOOD, JOY                        VARIOUS                              Litigation              UNDETERMINED
        1216 LAKE CT
        PEBBLE BEACH, CA 93953      ACCOUNT NO.: NOT AVAILABLE


3.14766 WISEBLOOD, JOY                        VARIOUS                              Litigation              UNDETERMINED
        1216 LAKE COURT
        PEBBLE BEACH, CA 93953      ACCOUNT NO.: NOT AVAILABLE


3.14767 WISECARVER, BRETT                     VARIOUS                              Litigation              UNDETERMINED
        1680 WALNUT PL
        CONCORD, CA 94519           ACCOUNT NO.: NOT AVAILABLE


3.14768 WISER, BOB                            VARIOUS                              Litigation              UNDETERMINED
        120 ARTHUR ROAD
        WATSONVILLE, CA 95076       ACCOUNT NO.: NOT AVAILABLE


3.14769 WISNYI, PAUL                          VARIOUS                              Litigation              UNDETERMINED
        3315 JACKSON ST
        SAN FRANCISCO, CA 94118     ACCOUNT NO.: NOT AVAILABLE


                                        Page 1377 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 280
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14770 WISTOS, JOHN                            VARIOUS                              Litigation              UNDETERMINED
        21680 JOY LANE
        REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.14771 WITT, MONIQUE                           VARIOUS                              Litigation              UNDETERMINED
        2611 DAYTON LANE
        ANTIOCH, CA 94509             ACCOUNT NO.: NOT AVAILABLE


3.14772 WITT, WENDY (ATTY REPD)                 VARIOUS                              Litigation              UNDETERMINED
        855 BRYANT STREET
        SAN FRANCISCO, CA 94103       ACCOUNT NO.: NOT AVAILABLE


3.14773 WITTENHANNAH, JOLIE                     VARIOUS                              Litigation              UNDETERMINED
        116 TREETOP DR
        SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.14774 WOELFEL, REGAN                          VARIOUS                              Litigation              UNDETERMINED
        2160 LA MADRONA DRIVE
        SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.14775 WOFFORD, SHARY                          VARIOUS                              Litigation              UNDETERMINED
        287 W EL PASO AVENUE
        CLOVIS, CA 93611              ACCOUNT NO.: NOT AVAILABLE


3.14776 WOJDAC, DANIEL                          VARIOUS                              Litigation              UNDETERMINED
        3840 LYNN LANE
        AUBURN, CA 95602              ACCOUNT NO.: NOT AVAILABLE


3.14777 WOLCOTT, BARBARA                        VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 1000
        SEBASTOPOL, CA 95473          ACCOUNT NO.: NOT AVAILABLE


3.14778 WOLF, CAROLINE                          VARIOUS                              Litigation              UNDETERMINED
        18730 LINDA VISTA PLACE
        PRUNEDALE, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.14779 WOLF, GAYLE                             VARIOUS                              Litigation              UNDETERMINED
        608 GLASS LANE
        MODESTO, CA 95356             ACCOUNT NO.: NOT AVAILABLE


3.14780 WOLF, NANCY                             VARIOUS                              Litigation              UNDETERMINED
        455 E. BLITHEDALE AVE
        MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.14781 WOLFE, GAVIN                            VARIOUS                              Litigation              UNDETERMINED
        463 GLENDALE AVE
        SUNNYVALE, CA 94085           ACCOUNT NO.: NOT AVAILABLE


                                          Page 1378 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 281
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Litigation & Disputes

3.14782 WOLFE, PAUL AND LINDA                      VARIOUS                              Litigation              UNDETERMINED
        36141 AVENUE 16
        MADERA, CA 93636                 ACCOUNT NO.: NOT AVAILABLE


3.14783 WOLFERS, DENNIS                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 777
        PENN VALLEY, CA 95946            ACCOUNT NO.: NOT AVAILABLE


3.14784 WOLFF, GLENN                               VARIOUS                              Litigation              UNDETERMINED
        4441 THOR WAY
        SACRAMENTO, CA 93728             ACCOUNT NO.: NOT AVAILABLE


3.14785 WOLFF, LUANNE                              VARIOUS                              Litigation              UNDETERMINED
        850 W. AQUA CALIENTE RD.
        SONOMA, CA 95476                 ACCOUNT NO.: NOT AVAILABLE


3.14786 WOLLENBERG, ALBERT &                       VARIOUS                              Litigation              UNDETERMINED
        ASTRDID
        WOOLSEY ROAD                     ACCOUNT NO.: NOT AVAILABLE
        FULTON, CA 95439


3.14787 WOLLUM, CARL                               VARIOUS                              Litigation              UNDETERMINED
        16600 RICHARD DR
        COTTONWOOD, CA 96022             ACCOUNT NO.: NOT AVAILABLE


3.14788 WOLPA, MARV                                VARIOUS                              Litigation              UNDETERMINED
        225 DOUGLASS STREET
        SAN FRANCISCO, CA 94114          ACCOUNT NO.: NOT AVAILABLE


3.14789 WONDERFUL COMPANY LLC,                     VARIOUS                              Litigation              UNDETERMINED
        LANE MILLER
        39639 AVE 10                     ACCOUNT NO.: NOT AVAILABLE
        1263 E/O RD 38 ON N/S OF AVE 9
        MADERA, CA 93636


3.14790 WONDRA, KARL                               VARIOUS                              Litigation              UNDETERMINED
        2750 DATE ST. #28
        LIVE OAK, CA 95953               ACCOUNT NO.: NOT AVAILABLE


3.14791 WONG, ALEXANDER                            VARIOUS                              Litigation              UNDETERMINED
        2833 OAK CREEK DRIVE
        SAN RAMON, CA 94583              ACCOUNT NO.: NOT AVAILABLE


3.14792 WONG, ANNIE                                VARIOUS                              Litigation              UNDETERMINED
        7129 SHELTER CREEK LN
        SAN BRUNO, CA 94066              ACCOUNT NO.: NOT AVAILABLE




                                             Page 1379 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 282
                                                           of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14793 WONG, CRAIG                              VARIOUS                              Litigation              UNDETERMINED
        3718 ENCLINE WAY
        BELMONT, CA 94002-1249         ACCOUNT NO.: NOT AVAILABLE


3.14794 WONG, INGREM                             VARIOUS                              Litigation              UNDETERMINED
        138 LA MIRADA AVE
        OROVILLE, CA 95966             ACCOUNT NO.: NOT AVAILABLE


3.14795 WONG, JEFFREY                            VARIOUS                              Litigation              UNDETERMINED
        905 W MIDDLEFIELD RD APT 954
        MOUNTAIN VIEW, CA 94043        ACCOUNT NO.: NOT AVAILABLE


3.14796 WONG, JEFFREY                            VARIOUS                              Litigation              UNDETERMINED
        585 GIRALDA DRIVE
        LOS ALTOS, CA 94024            ACCOUNT NO.: NOT AVAILABLE


3.14797 WONG, JERRILYN                           VARIOUS                              Litigation              UNDETERMINED
        803 N HUMMINGBIRD LN.
        SAN MATEO, CA 94402            ACCOUNT NO.: NOT AVAILABLE


3.14798 WONG, KEN                                VARIOUS                              Litigation              UNDETERMINED
        1935 QUESADA AVE
        SAN FRANCISCO, CA 93301        ACCOUNT NO.: NOT AVAILABLE


3.14799 WONG, KIM                                VARIOUS                              Litigation              UNDETERMINED
        1857 NOCHE BUENA ST.
        SEASIDE, CA 93955              ACCOUNT NO.: NOT AVAILABLE


3.14800 WONG, KWOK                               VARIOUS                              Litigation              UNDETERMINED
        284 LELAND AVE.
        SAN FRANCISCO, CA 94134        ACCOUNT NO.: NOT AVAILABLE


3.14801 WONG, LISA                               VARIOUS                              Litigation              UNDETERMINED
        239 28TH AVE
        SAN FRANCISCO, CA 94121        ACCOUNT NO.: NOT AVAILABLE


3.14802 WONG, MARK                               VARIOUS                              Litigation              UNDETERMINED
        1447 16TH AVENUE
        SAN FRANCISCO, CA 94122        ACCOUNT NO.: NOT AVAILABLE


3.14803 WONG, MICHAEL AND                        VARIOUS                              Litigation              UNDETERMINED
        STEPHANIE
        114 VASQUEZ AVE                ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94127




                                           Page 1380 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 283
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14804 WONG, PAUL/PACIFIC                     VARIOUS                              Litigation              UNDETERMINED
        RESTAURANT(
        6356 MISSION ST.             ACCOUNT NO.: NOT AVAILABLE
        DALY CITY, CA 94014


3.14805 WONG, RAYMOND                          VARIOUS                              Litigation              UNDETERMINED
        1743 ROCKSPRING PL
        WALNUT CREEK, CA 94596       ACCOUNT NO.: NOT AVAILABLE


3.14806 WONG, RAYMOND                          VARIOUS                              Litigation              UNDETERMINED
        1743 ROCKSPRING PLACE
        WALNUT CREEK, CA 94596       ACCOUNT NO.: NOT AVAILABLE


3.14807 WONG, SABRINA                          VARIOUS                              Litigation              UNDETERMINED
        41 AMETHYST WAY
        SAN FRANCISCO, CA 94131      ACCOUNT NO.: NOT AVAILABLE


3.14808 WONG, SHING                            VARIOUS                              Litigation              UNDETERMINED
        27843 BARCELONA AVE
        HAYWARD, CA 94545            ACCOUNT NO.: NOT AVAILABLE


3.14809 WONG, WALLIS                           VARIOUS                              Litigation              UNDETERMINED
        12 BITTING AVENUE
        SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE


3.14810 WONG, WING                             VARIOUS                              Litigation              UNDETERMINED
        295 SENECA AVE
        SAN FRANCISCO, CA 94112      ACCOUNT NO.: NOT AVAILABLE


3.14811 WOO, CATHY                             VARIOUS                              Litigation              UNDETERMINED
        314 SAN JUAN AVE
        SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.14812 WOO, EVA                               VARIOUS                              Litigation              UNDETERMINED
        1142 MARTINO ROAD
        LAFAYETTE, CA 94549          ACCOUNT NO.: NOT AVAILABLE


3.14813 WOO, STEPHAN                           VARIOUS                              Litigation              UNDETERMINED
        4332 FLEMING AVE
        OAKLAND, CA 94619            ACCOUNT NO.: NOT AVAILABLE


3.14814 WOO, TINKAY                            VARIOUS                              Litigation              UNDETERMINED
        33 MONTCLAIR AVE
        DALY CITY, CA 94015          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1381 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 284
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14815 WOOD V. PG&E, ET AL., ANDREA             VARIOUS                              Litigation              UNDETERMINED
        WOOD
        40 HILLDALE CT.                ACCOUNT NO.: NOT AVAILABLE
        ORINDA, CA 94563


3.14816 WOOD, ANDREW                             VARIOUS                              Litigation              UNDETERMINED
        1950 GREAT HIGHWAY
        SAN FRANCISCO, CA 94116        ACCOUNT NO.: NOT AVAILABLE


3.14817 WOOD, BRIAN                              VARIOUS                              Litigation              UNDETERMINED
        4 CHAMES CT
        OROVILLE, CA 95966             ACCOUNT NO.: NOT AVAILABLE


3.14818 WOOD, EDDIE                              VARIOUS                              Litigation              UNDETERMINED
        4060 WINDING LANE
        ROCKLIN, CA 95677              ACCOUNT NO.: NOT AVAILABLE


3.14819 WOOD, PAULA                              VARIOUS                              Litigation              UNDETERMINED
        3198 W. MORRIS AVENUE
        FRESNO, CA 93711               ACCOUNT NO.: NOT AVAILABLE


3.14820 WOOD, WILLIAM                            VARIOUS                              Litigation              UNDETERMINED
        28 CYRIL MAGNIN
        SAN FRANCISCO, CA 94102        ACCOUNT NO.: NOT AVAILABLE


3.14821 WOODARD, CHARLOTTE                       VARIOUS                              Litigation              UNDETERMINED
        754 40TH ST., APT. 760
        OAKLAND, CA 94609              ACCOUNT NO.: NOT AVAILABLE


3.14822 WOODBURY, HEATHER                        VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 642
        SOULSBYVILLE, CA 95372         ACCOUNT NO.: NOT AVAILABLE


3.14823 WOODEN, SHARON & ISAAC                   VARIOUS                              Litigation              UNDETERMINED
        1350 CALIFORNIA STREET
        BERKELEY, CA 94703             ACCOUNT NO.: NOT AVAILABLE


3.14824 WOODLAND NUT INC                         VARIOUS                              Litigation              UNDETERMINED
        919 MESSICK ROAD
        YUBA CITY, CA 95991            ACCOUNT NO.: NOT AVAILABLE


3.14825 WOODRUFF, KRISTI                         VARIOUS                              Litigation              UNDETERMINED
        13890 DRUID LANE
        PINE GROVE, CA 95665           ACCOUNT NO.: NOT AVAILABLE




                                           Page 1382 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 285
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14826 WOODRUFF, LAWRENCE                       VARIOUS                              Litigation              UNDETERMINED
        2817 WAVERLEY WAY
        LIVERMORE, CA 94551            ACCOUNT NO.: NOT AVAILABLE


3.14827 WOODS, CHERISSE                          VARIOUS                              Litigation              UNDETERMINED
        55 HARLAN ST
        SAN LEANDRO, CA 94577          ACCOUNT NO.: NOT AVAILABLE


3.14828 WOODS, DOROTHY                           VARIOUS                              Litigation              UNDETERMINED
        1254 WEST CORNELL AVE, APT
        #102                           ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93705


3.14829 WOODS, EDUARDO                           VARIOUS                              Litigation              UNDETERMINED
        5320 DISCOVERY WAY
        FAIRFIELD, CA 94533            ACCOUNT NO.: NOT AVAILABLE


3.14830 WOODS, GENEVIEVE                         VARIOUS                              Litigation              UNDETERMINED
        5576 CROW CANYON RD
        CASTRO VALLEY, CA 94552        ACCOUNT NO.: NOT AVAILABLE


3.14831 WOODS, GREGORY                           VARIOUS                              Litigation              UNDETERMINED
        2109 SAN MIGUEL CANYON
        ROAD                           ACCOUNT NO.: NOT AVAILABLE
        PRUNEDALE, CA 95039


3.14832 WOODS, JOHN                              VARIOUS                              Litigation              UNDETERMINED
        BRAYTON PURCELL, LLP
        223 RUSH LANDING ROAD, P.O     ACCOUNT NO.: NOT AVAILABLE
        BOX 6169
        NOVATO, CA 94949-6169


3.14833 WOODS, RAQUEL                            VARIOUS                              Litigation              UNDETERMINED
        850 E. LELAND RD. # 56
        PITTSBURG, CA 94565            ACCOUNT NO.: NOT AVAILABLE


3.14834 WOODS, STEVEN AND LINDA                  VARIOUS                              Litigation              UNDETERMINED
        4181 FALCON LANE
        CAMINO, CA 95709               ACCOUNT NO.: NOT AVAILABLE


3.14835 WOODS, SYLVESTER                         VARIOUS                              Litigation              UNDETERMINED
        1254 W CORNELL AVE APT 103
        FRESNO, CA 93705-3952          ACCOUNT NO.: NOT AVAILABLE


3.14836 WOODS, TIMOTHY                           VARIOUS                              Litigation              UNDETERMINED
        31290 SEANEW ROAD
        CAZADERO, CA 95421             ACCOUNT NO.: NOT AVAILABLE



                                           Page 1383 of 7835 to Schedule E/F Part 2

      Case: 19-30088             Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 286
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14837 WOODS, YVONNE                           VARIOUS                              Litigation              UNDETERMINED
        3295 ERNEST DRIVE
        TRACY, CA 95376               ACCOUNT NO.: NOT AVAILABLE


3.14838 WOODTOWN SPORTS LLC-                    VARIOUS                              Litigation              UNDETERMINED
        FAIRCLOTH, JASON
        2020 SF DRAKE BLVD            ACCOUNT NO.: NOT AVAILABLE
        FAIRFAX, CA 94930


3.14839 WOODWARD, BRAD & LINNETTE               VARIOUS                              Litigation              UNDETERMINED
        551 HOOKTON ROAD
        P.O. BOX 441                  ACCOUNT NO.: NOT AVAILABLE
        LOLETA, CA 95551


3.14840 WOODWORTH, MARY                         VARIOUS                              Litigation              UNDETERMINED
        7860 RUNNING DEER ROAD
        PASO ROBLES, CA 93446         ACCOUNT NO.: NOT AVAILABLE


3.14841 WOODWORTH, WALTER & SHERI               VARIOUS                              Litigation              UNDETERMINED
        1291 BRYAN AVENUE
        SAN JOSE, CA 95118            ACCOUNT NO.: NOT AVAILABLE


3.14842 WOODY, KIM                              VARIOUS                              Litigation              UNDETERMINED
        10216 E EIGHT MILE RD
        STOCKTON, CA 95212            ACCOUNT NO.: NOT AVAILABLE


3.14843 WOODY'S BUTCHER BLOCK-                  VARIOUS                              Litigation              UNDETERMINED
        WOODBURY, DARLENE
        700 E. MAIN ST., SUITE 104    ACCOUNT NO.: NOT AVAILABLE
        SANTA MARIA, CA 93454


3.14844 WOOLLE, VINCE                           VARIOUS                              Litigation              UNDETERMINED
        7047 BUTTE ST
        NICE, CA 95464                ACCOUNT NO.: NOT AVAILABLE


3.14845 WOOLMAN, DENNIS                         VARIOUS                              Litigation              UNDETERMINED
        17621 POND DEROSA LN
        SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.14846 WOORI FOOD MARKET-KIM,                  VARIOUS                              Litigation              UNDETERMINED
        HAKWOON
        1528 FILLMORE STREET          ACCOUNT NO.: NOT AVAILABLE
        CONTACT: KAY LESPERANCE
        SAN FRANCISCO, CA 94115


3.14847 WORKMAN, BARBARA                        VARIOUS                              Litigation              UNDETERMINED
        19883 OLD MILL RD
        LAKEHEAD, CA 96051            ACCOUNT NO.: NOT AVAILABLE


                                          Page 1384 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 287
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14848 WORKMAN, CRAIG                        VARIOUS                              Litigation              UNDETERMINED
        16677 HAWTHORN AVENUE
        ANDERSON, CA 96007          ACCOUNT NO.: NOT AVAILABLE


3.14849 WORKSHOPSF LLC-KNIGHT,                VARIOUS                              Litigation              UNDETERMINED
        DAVID
        1798 MCALLISTER STREET      ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94115


3.14850 WORKSHOPSF LLC-KNIGHT,                VARIOUS                              Litigation              UNDETERMINED
        DAVID
        1796 MCALLISTER STREET      ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94115


3.14851 WORKSHOPSF-KNIGHT,                    VARIOUS                              Litigation              UNDETERMINED
        KENNETH
        1798 MCALLISTER STREET      ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94115


3.14852 WORLD OF NOODLE-XIE, JIAN             VARIOUS                              Litigation              UNDETERMINED
        667 MONTEREY BLVD
        SAN FRANCISCO, CA 94127     ACCOUNT NO.: NOT AVAILABLE


3.14853 WORTH, DAVID                          VARIOUS                              Litigation              UNDETERMINED
        6738 LANDERWOOD LANE
        SAN JOSE, CA 95120          ACCOUNT NO.: NOT AVAILABLE


3.14854 WORTH, LAURA                          VARIOUS                              Litigation              UNDETERMINED
        PO BOX 3181
        ARNOLD, CA 95223            ACCOUNT NO.: NOT AVAILABLE


3.14855 WORTHINGTON, ROSE                     VARIOUS                              Litigation              UNDETERMINED
        19429 LUCILLE ST
        ANDERSON, CA 96007          ACCOUNT NO.: NOT AVAILABLE


3.14856 WORTHLEY, DAVID                       VARIOUS                              Litigation              UNDETERMINED
        2436 ASHBRIDGE LN
        MANTECA, CA 95336           ACCOUNT NO.: NOT AVAILABLE


3.14857 WORTON, KELLY                         VARIOUS                              Litigation              UNDETERMINED
        17358 E BELMONT AVE
        SANGER, CA 93657            ACCOUNT NO.: NOT AVAILABLE


3.14858 WOULFE, JOHN                          VARIOUS                              Litigation              UNDETERMINED
        1098 SHOREVIEW CT
        BAY POINT, CA 94565         ACCOUNT NO.: NOT AVAILABLE




                                        Page 1385 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 288
                                                      of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14859 WRB LLC-BINGHAM, WINIFRED              VARIOUS                              Litigation              UNDETERMINED
        268 BROADWAY
        SUITE 101                    ACCOUNT NO.: NOT AVAILABLE
        SARATOGA SPRINGS, CA 12866


3.14860 WRECK SLOUGH ROD AND GUN               VARIOUS                              Litigation              UNDETERMINED
        CLUB-KIMBERLEY, BEN
        3845 GLEN PARK RD            ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94602


3.14861 WRIGHT, CHAREASE                       VARIOUS                              Litigation              UNDETERMINED
        755 MOUNTAIN VIEW DRIVE #1
        DALY CITY, CA 94014          ACCOUNT NO.: NOT AVAILABLE


3.14862 WRIGHT, DIANE                          VARIOUS                              Litigation              UNDETERMINED
        8305 PRUNEDALE NORTH RD
        #28                          ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93907


3.14863 WRIGHT, HARRY & BETTYANN               VARIOUS                              Litigation              UNDETERMINED
        117 TRELLIS DRIVE
        SAN RAFAEL, CA 94903         ACCOUNT NO.: NOT AVAILABLE


3.14864 WRIGHT, KEITH                          VARIOUS                              Litigation              UNDETERMINED
        5321 PUERTA DEL SOL
        5321 PUERTO DEL SOL          ACCOUNT NO.: NOT AVAILABLE
        CAMINO, CA 95709


3.14865 WRIGHT, NICOLE                         VARIOUS                              Litigation              UNDETERMINED
        PO BOX 496
        BOLINAS, CA 94924            ACCOUNT NO.: NOT AVAILABLE


3.14866 WRIGHT, NORMA                          VARIOUS                              Litigation              UNDETERMINED
        3368 CALVIN AVE
        SAN JOSE, CA 95124           ACCOUNT NO.: NOT AVAILABLE


3.14867 WRIGHT, RICHARD                        VARIOUS                              Litigation              UNDETERMINED
        4738 CACHE PEAK DRIVE
        ANTIOCH, CA 94531            ACCOUNT NO.: NOT AVAILABLE


3.14868 WRIGHT, STEPHANIE                      VARIOUS                              Litigation              UNDETERMINED
        7607 INTERNATIONAL BLVD
        APT 202                      ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94621


3.14869 WRIGHT, WADE                           VARIOUS                              Litigation              UNDETERMINED
        897 UNION ST
        SAN FRANCISCO, CA 94133      ACCOUNT NO.: NOT AVAILABLE


                                         Page 1386 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 289
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14870 WRIGLEYMCCOLLUM, MARY                  VARIOUS                              Litigation              UNDETERMINED
        25310 SHAKE RIDGE ROAD
        VOLCANO, CA 95689            ACCOUNT NO.: NOT AVAILABLE


3.14871 WSA LAUNDROMAT-LAM, CHUCK         VARIOUS                                   Litigation              UNDETERMINED
        4082 PIEDMONT AVE
        OAKLAND, CA 94611         ACCOUNT NO.: NOT AVAILABLE


3.14872 WU, ERIC                               VARIOUS                              Litigation              UNDETERMINED
        842 AVALON AVE
        SAN FRANCISCO, CA 94112      ACCOUNT NO.: NOT AVAILABLE


3.14873 WU, JOYCE                              VARIOUS                              Litigation              UNDETERMINED
        1137 CAYUGA AVE.
        SAN FRANCISCO, CA 94112      ACCOUNT NO.: NOT AVAILABLE


3.14874 WU, KING                               VARIOUS                              Litigation              UNDETERMINED
        14795 MARTELL AVE
        SAN LEANDRO, CA 94578        ACCOUNT NO.: NOT AVAILABLE


3.14875 WU, PERRY                              VARIOUS                              Litigation              UNDETERMINED
        1140 CAMBRIDGE ROAD
        BURLINGAME, CA 94010         ACCOUNT NO.: NOT AVAILABLE


3.14876 WU, QIWEN                              VARIOUS                              Litigation              UNDETERMINED
        932 LUPIN WAY
        SAN CARLOS, CA 94070         ACCOUNT NO.: NOT AVAILABLE


3.14877 WUDEL-STREETER, LINDSAY                VARIOUS                              Litigation              UNDETERMINED
        5444 E MORADA LN
        STOCKTON, CA 95212           ACCOUNT NO.: NOT AVAILABLE


3.14878 WUESTEWALD, KATHY                      VARIOUS                              Litigation              UNDETERMINED
        7253 SLAB CREEK COURT
        PLACERVILLE, CA 95667        ACCOUNT NO.: NOT AVAILABLE


3.14879 WULZEN, WARREN                         VARIOUS                              Litigation              UNDETERMINED
        110 S MARY AVE
        STE 2 BOX 285                ACCOUNT NO.: NOT AVAILABLE
        NIPOMO, CA 93444


3.14880 WUNN, RICK                             VARIOUS                              Litigation              UNDETERMINED
        2400 CENTRAL AV
        ROSEVILLE, CA 95747          ACCOUNT NO.: NOT AVAILABLE




                                         Page 1387 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 290
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14881 WURM, ERIN                              VARIOUS                              Litigation              UNDETERMINED
        PO BOX 468
        UPPER LAKE, CA 95485          ACCOUNT NO.: NOT AVAILABLE


3.14882 WURTS, PAT/RANDY                        VARIOUS                              Litigation              UNDETERMINED
        5269 W BEECHWOOD AVE
        FRESNO, CA 93722              ACCOUNT NO.: NOT AVAILABLE


3.14883 WURZ, RON                               VARIOUS                              Litigation              UNDETERMINED
        PO BOX 805
        TWAIN HARTE, CA 95383         ACCOUNT NO.: NOT AVAILABLE


3.14884 WU-TAN, PATRICIA                        VARIOUS                              Litigation              UNDETERMINED
        1301 MILLBRAE AVENUE
        MILLBRAE, CA 94030            ACCOUNT NO.: NOT AVAILABLE


3.14885 WUTHRICH, PATRICIA                      VARIOUS                              Litigation              UNDETERMINED
        141 BRODIA WAY
        WALNUT CREEK, CA 94598        ACCOUNT NO.: NOT AVAILABLE


3.14886 WYANT, CAROL                            VARIOUS                              Litigation              UNDETERMINED
        3790 ARMSTRONG ROAD
        BYRON, CA 94514               ACCOUNT NO.: NOT AVAILABLE


3.14887 WYANT, JEFFREY                          VARIOUS                              Litigation              UNDETERMINED
        213 GRAND CANYON DR.
        PASO ROBLES, CA 93446         ACCOUNT NO.: NOT AVAILABLE


3.14888 WYATT, EARL                             VARIOUS                              Litigation              UNDETERMINED
        BH 4517 P.O. BOX 600
        CHINO HILLS, CA 91807         ACCOUNT NO.: NOT AVAILABLE


3.14889 WYATT-JONES, BEVERLY ANN                VARIOUS                              Litigation              UNDETERMINED
        4099 N. RICEWOOD AVE
        FRESNO, CA 93705              ACCOUNT NO.: NOT AVAILABLE


3.14890 WYBRECHT, BERNARD                       VARIOUS                              Litigation              UNDETERMINED
        3111 ELIZABETH LANE
        ANTIOCH, CA 94509             ACCOUNT NO.: NOT AVAILABLE


3.14891 WYER, JAMES                             VARIOUS                              Litigation              UNDETERMINED
        8160 CHURN CREEK RD
        REDDING, CA 96002             ACCOUNT NO.: NOT AVAILABLE


3.14892 WYNNE, ROBERT                           VARIOUS                              Litigation              UNDETERMINED
        712 BRADLEY AVENUE
        NOVATO, CA 94947              ACCOUNT NO.: NOT AVAILABLE


                                          Page 1388 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 291
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.14893 WYRICK, JOEL                             VARIOUS                              Litigation              UNDETERMINED
        69 SOUTH13TH STREET
        SAN JOSE, CA 95112             ACCOUNT NO.: NOT AVAILABLE


3.14894 XIAO LONG RESTAURANT-                    VARIOUS                              Litigation              UNDETERMINED
        LOUIE, JEFF
        250 WEST PORTAL AVE.           ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94127


3.14895 XIAOTIAN SUN                             VARIOUS                              Litigation              UNDETERMINED
        ROSSI, HAMERSLOUGH,
        REISCHL & CHUCK                ACCOUNT NO.: NOT AVAILABLE
        16 THE ALAMEDA, SUITE 200
        SAN JOSE, CA 95126-1493


3.14896 XIE, BAODE                               VARIOUS                              Litigation              UNDETERMINED
        840 OCEAN VIEW AVE
        SAN MATEO, CA 94401            ACCOUNT NO.: NOT AVAILABLE


3.14897 XIE, HAIMING                             VARIOUS                              Litigation              UNDETERMINED
        13755 CALLE TABUBA
        SARATOGA, CA 95070             ACCOUNT NO.: NOT AVAILABLE


3.14898 XU, ZHI                                  VARIOUS                              Litigation              UNDETERMINED
        1025 S IDAHO ST
        SAN MATEO, CA 94402            ACCOUNT NO.: NOT AVAILABLE


3.14899 YACONELLI, TRENT AND                     VARIOUS                              Litigation              UNDETERMINED
        ONDREJKA
        3825 CRESTVIEW DRIVE           ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403


3.14900 YAGJIAN, ARTO                            VARIOUS                              Litigation              UNDETERMINED
        2827 DARIUS WAY
        SAN LEANDRO, CA 94577          ACCOUNT NO.: NOT AVAILABLE


3.14901 YALTANSKIY, YELENA                       VARIOUS                              Litigation              UNDETERMINED
        535 CAMBELBACK ROAD
        PLEASANT HILL, CA 94523        ACCOUNT NO.: NOT AVAILABLE


3.14902 YAMA SUSHI & FOOD, INC.-KIM,             VARIOUS                              Litigation              UNDETERMINED
        HOKIL
        1290 DEL MONTER CENTER         ACCOUNT NO.: NOT AVAILABLE
        MONTEREY, CA 93940


3.14903 YAMADA, KRISTEN                          VARIOUS                              Litigation              UNDETERMINED
        2064 FOXHALL LOOP
        SAN JOSE, CA 95125             ACCOUNT NO.: NOT AVAILABLE


                                           Page 1389 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 292
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14904 YAMAGATA, KOREY                        VARIOUS                              Litigation              UNDETERMINED
        100 CHAMBERLAIN AVE.
        NOVATO, CA 94947             ACCOUNT NO.: NOT AVAILABLE


3.14905 YAMAMOTO, BRUCE                        VARIOUS                              Litigation              UNDETERMINED
        5680 BRIARCLIFF TER
        WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.14906 YAN, LARRY                             VARIOUS                              Litigation              UNDETERMINED
        1036 BRAZIL AVE
        SAN FRANCISCO, CA 94112      ACCOUNT NO.: NOT AVAILABLE


3.14907 YANEZ, ROSA                            VARIOUS                              Litigation              UNDETERMINED
        1185 MONROE STREET
        SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE


3.14908 YANG, IA                               VARIOUS                              Litigation              UNDETERMINED
        13255 E SHIELDS AVE
        SANGER, CA 93657             ACCOUNT NO.: NOT AVAILABLE


3.14909 YANG, KEE                              VARIOUS                              Litigation              UNDETERMINED
        34776 AVEUNE 14 1/2
        MADERA, CA 93636             ACCOUNT NO.: NOT AVAILABLE


3.14910 YANG, KIM                              VARIOUS                              Litigation              UNDETERMINED
        1873 GRANGER AVE
        LOS ALTOS, CA 94024          ACCOUNT NO.: NOT AVAILABLE


3.14911 YANOVSKY, YURI                         VARIOUS                              Litigation              UNDETERMINED
        1678 MAINE AVE
        CLOVIS, CA 93619             ACCOUNT NO.: NOT AVAILABLE


3.14912 YAP, CORTNEY                           VARIOUS                              Litigation              UNDETERMINED
        1267 FREDERICKS
        SAN LUIS OBISPO, CA 93405    ACCOUNT NO.: NOT AVAILABLE


3.14913 YAP, RENEE                             VARIOUS                              Litigation              UNDETERMINED
        5896 WINTERGREEN DRIVE
        NEWARK, CA 94560             ACCOUNT NO.: NOT AVAILABLE


3.14914 YAQUE, CATHERINE                       VARIOUS                              Litigation              UNDETERMINED
        6 ASHDOWN PLACE
        HALF MOON BAY, CA 94019      ACCOUNT NO.: NOT AVAILABLE


3.14915 YARALIAN, PATRICIA                     VARIOUS                              Litigation              UNDETERMINED
        5520 N. ROLINDA AVE
        FRESNO, CA 93723             ACCOUNT NO.: NOT AVAILABLE


                                         Page 1390 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 293
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14916 YARWOOD, JENNIFER                      VARIOUS                              Litigation              UNDETERMINED
        405 S 7TH ST
        DIXON, CA 95620              ACCOUNT NO.: NOT AVAILABLE


3.14917 YATES, DEBORAH                         VARIOUS                              Litigation              UNDETERMINED
        18121 BERTA CANYON ROAD
        PRUNEDALE, CA 93907          ACCOUNT NO.: NOT AVAILABLE


3.14918 YBARRA, JANICE                         VARIOUS                              Litigation              UNDETERMINED
        6590 FAIRVIEW RD
        HOLLISTER, CA 95023          ACCOUNT NO.: NOT AVAILABLE


3.14919 YBARRA, RACHEL                         VARIOUS                              Litigation              UNDETERMINED
        11762 AUGUSTA DR
        SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE


3.14920 YBARROLAZA, PAM                        VARIOUS                              Litigation              UNDETERMINED
        7682 FREDERIKSEN LN
        DUBLIN, CA 94568             ACCOUNT NO.: NOT AVAILABLE


3.14921 YBL HOSPITALITY PARTNERS               VARIOUS                              Litigation              UNDETERMINED
        PRESS CLUB-ARMANDO, MARIA
        735 MARKET ST                ACCOUNT NO.: NOT AVAILABLE
        6TH FLOOR
        SAN FRANCISCO, CA 94103


3.14922 YE, JIAN                               VARIOUS                              Litigation              UNDETERMINED
        20413 GLEN BRAE COURT
        SARATOGA, CA 95070           ACCOUNT NO.: NOT AVAILABLE


3.14923 YEAGER, MOLLY & CHRIS                  VARIOUS                              Litigation              UNDETERMINED
        9644 SILVER BRIDGE ROAD
        PALO CEDRO, CA 96073         ACCOUNT NO.: NOT AVAILABLE


3.14924 YEARBY, SAM                            VARIOUS                              Litigation              UNDETERMINED
        26559 SUGAR PINE DRIVE
        PIONEER, CA 95666            ACCOUNT NO.: NOT AVAILABLE


3.14925 YEAR-SAGMILLER, CYNTHIA                VARIOUS                              Litigation              UNDETERMINED
        1900 ASHBY
        6                            ACCOUNT NO.: NOT AVAILABLE
        MERCED, CA 95348


3.14926 YEATER, VIRGINIA                       VARIOUS                              Litigation              UNDETERMINED
        166 KERN STREET, #23
        SALINAS, CA 93905            ACCOUNT NO.: NOT AVAILABLE




                                         Page 1391 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 294
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14927 YEE, GEORGE                             VARIOUS                              Litigation              UNDETERMINED
        918 PONDEROSA AVE
        SUNNYVALE, CA 94086           ACCOUNT NO.: NOT AVAILABLE


3.14928 YEE, HEYMANS                            VARIOUS                              Litigation              UNDETERMINED
        3564 NANTES CT.
        SAN JOSE, CA 95148            ACCOUNT NO.: NOT AVAILABLE


3.14929 YEE, JUDY                               VARIOUS                              Litigation              UNDETERMINED
        1546 16TH AVE
        OAKLAND, CA 94606             ACCOUNT NO.: NOT AVAILABLE


3.14930 YEE, MEGAN                              VARIOUS                              Litigation              UNDETERMINED
        1940 HUXLEY COURT
        SAN JOSE, CA 95125            ACCOUNT NO.: NOT AVAILABLE


3.14931 YEH, CHENGKUO                           VARIOUS                              Litigation              UNDETERMINED
        807 LOIS AVENUE
        SUNNYVALE, CA 94087           ACCOUNT NO.: NOT AVAILABLE


3.14932 YEH, PAUL                               VARIOUS                              Litigation              UNDETERMINED
        1 MANDALAY PL
        UNIT 1207                     ACCOUNT NO.: NOT AVAILABLE
        SOUTH SAN FRANCISCO, CA
        94080


3.14933 YELLAMRAJU, ARUN                        VARIOUS                              Litigation              UNDETERMINED
        902 CERA DR
        SAN JOSE, CA 95129            ACCOUNT NO.: NOT AVAILABLE


3.14934 YELLICH, PATRICIA AND                   VARIOUS                              Litigation              UNDETERMINED
        GEORGE
        552 MONHOLLAN RD              ACCOUNT NO.: NOT AVAILABLE
        CARMEL, CA 93923


3.14935 YELLIN, MARC                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1656
        4147 PORTER GULCH RD          ACCOUNT NO.: NOT AVAILABLE
        APTOS, CA 95003


3.14936 YEN, CHIENKAI                           VARIOUS                              Litigation              UNDETERMINED
        2989 KNIGHTS BRIDGE RD.
        SAN JOSE, CA 95132            ACCOUNT NO.: NOT AVAILABLE


3.14937 YEOMAN, ERIC                            VARIOUS                              Litigation              UNDETERMINED
        545 CINNABAR
        LIVERMORE, CA 94550           ACCOUNT NO.: NOT AVAILABLE



                                          Page 1392 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 295
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14938 YESCAS, KAREN                          VARIOUS                              Litigation              UNDETERMINED
        401 N HEWITT RD
        LINDEN, CA 95236             ACCOUNT NO.: NOT AVAILABLE


3.14939 YET SUN MARKET-LOWE /                  VARIOUS                              Litigation              UNDETERMINED
        ZHENG, CHARLIE / YI XI
        397 8TH ST                   ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94607


3.14940 YETT, FRED                             VARIOUS                              Litigation              UNDETERMINED
        7340 VALLE AVE
        ATASCADERO, CA 93422         ACCOUNT NO.: NOT AVAILABLE


3.14941 YEUNG, NICOLE                          VARIOUS                              Litigation              UNDETERMINED
        226 ST FRANCIS BLVD
        DALY CITY, CA 94015          ACCOUNT NO.: NOT AVAILABLE


3.14942 YI, MINGQIANG                          VARIOUS                              Litigation              UNDETERMINED
        8620 TERRACE DR
        EL CERRITO, CA 94530         ACCOUNT NO.: NOT AVAILABLE


3.14943 YIN MCDONALDS-SNEAD, LIZ               VARIOUS                              Litigation              UNDETERMINED
        185 BUTCHER RD
        VACAVILLE, CA 95687          ACCOUNT NO.: NOT AVAILABLE


3.14944 YIP HOLDINGS, LLC-LO, FONG             VARIOUS                              Litigation              UNDETERMINED
        PO BOX 5161
        REDWOOD CITY, CA 94063       ACCOUNT NO.: NOT AVAILABLE


3.14945 YIP, CATHY                             VARIOUS                              Litigation              UNDETERMINED
        977 EVERGREEN WAY
        MILLBRAE, CA 94030           ACCOUNT NO.: NOT AVAILABLE


3.14946 YNZUNZA, SUZANN                        VARIOUS                              Litigation              UNDETERMINED
        PO BOX 14
        SAN MARTIN, CA 95046         ACCOUNT NO.: NOT AVAILABLE


3.14947 YOGURTLAND-AHN, HOJIN                  VARIOUS                              Litigation              UNDETERMINED
        30162 INDUSTRIAL PKWY SW
        HAYWARD, CA 94544            ACCOUNT NO.: NOT AVAILABLE


3.14948 YOLO (COUNTY OF)                       VARIOUS                              Litigation              UNDETERMINED
        SHUTE, MIHALY & WEINBERGER
        LLP                          ACCOUNT NO.: NOT AVAILABLE
        396 HAYES STREETSAN
        FRANCISCO
        SAN FRANCISCO, CA 94102



                                         Page 1393 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 296
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14949 YOLO COUNTY HOUSING                    VARIOUS                              Litigation              UNDETERMINED
        147 WEST MAIN STREET
        WOODLAND, CA 95695           ACCOUNT NO.: NOT AVAILABLE


3.14950 YOO, ALEK                              VARIOUS                              Litigation              UNDETERMINED
        546 MT. DELL DRIVE
        CLAYTON, CA 94517            ACCOUNT NO.: NOT AVAILABLE


3.14951 YORK RISK SERVICES GROUP-              VARIOUS                              Litigation              UNDETERMINED
        WINTERS, KELLEY
        PO BOX 619079                ACCOUNT NO.: NOT AVAILABLE
        ROSEVILLE, CA 95661


3.14952 YORK RISK, MARY                        VARIOUS                              Litigation              UNDETERMINED
        WEISENBERGER
        475 14TH STREET SUITE 600    ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94612


3.14953 YOSEMITE PACIFIC SERVICES-             VARIOUS                              Litigation              UNDETERMINED
        O'BRIEN, JAMES
        7604 SUMMIT RD               ACCOUNT NO.: NOT AVAILABLE
        FISH CAMP, CA 93623


3.14954 YOSHIYAMA, ANDY & KATHIE               VARIOUS                              Litigation              UNDETERMINED
        30 CASTANADA PLACE
        MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.14955 YOSIZONO JAPANESE CUISINE              VARIOUS                              Litigation              UNDETERMINED
        CORP-LO, SERENA
        1101 HOWARD AVENUE           ACCOUNT NO.: NOT AVAILABLE
        BURLIINGAME, CA 94010


3.14956 YOUN, CHRISTINE                        VARIOUS                              Litigation              UNDETERMINED
        SAN CARLOS & 1ST, NW
        CARMELBYTHESEA, CA 93921     ACCOUNT NO.: NOT AVAILABLE


3.14957 YOUNG, ALEX AND DARLENE                VARIOUS                              Litigation              UNDETERMINED
        10325 PARK CIRCLE DRIVE
        COULTERVILLE, CA 95311       ACCOUNT NO.: NOT AVAILABLE


3.14958 YOUNG, DAVID                           VARIOUS                              Litigation              UNDETERMINED
        17124 JAY DEE LANE
        ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.14959 YOUNG, DEVIN                           VARIOUS                              Litigation              UNDETERMINED
        1105 DEL NORTE ST
        2                            ACCOUNT NO.: NOT AVAILABLE
        EUREKA, CA 95501


                                         Page 1394 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 297
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.14960 YOUNG, DOROTHY                        VARIOUS                              Litigation              UNDETERMINED
        295 EAST NILES AVENUE
        FRESNO, CA 93720            ACCOUNT NO.: NOT AVAILABLE


3.14961 YOUNG, EDMUND                         VARIOUS                              Litigation              UNDETERMINED
        2346 14TH AVENUE
        OAKLAND, CA 94606           ACCOUNT NO.: NOT AVAILABLE


3.14962 YOUNG, EILEEN                         VARIOUS                              Litigation              UNDETERMINED
        1383 ADOBE DR
        APT 8                       ACCOUNT NO.: NOT AVAILABLE
        PACIFICA, CA 94044


3.14963 YOUNG, GARRETT                        VARIOUS                              Litigation              UNDETERMINED
        214 WIMBLEDON ROAD
        WALNUT CREEK, CA 94598      ACCOUNT NO.: NOT AVAILABLE


3.14964 YOUNG, GREG                           VARIOUS                              Litigation              UNDETERMINED
        7061 BENNETT VALLEY RD
        SANTA ROSA, CA 95404        ACCOUNT NO.: NOT AVAILABLE


3.14965 YOUNG, HAROLD                         VARIOUS                              Litigation              UNDETERMINED
        3947 HILL RD
        LAKEPORT, CA                ACCOUNT NO.: NOT AVAILABLE


3.14966 YOUNG, JEFF                           VARIOUS                              Litigation              UNDETERMINED
        491 WILDE AVE
        SAN FRANCISCO, CA 94134     ACCOUNT NO.: NOT AVAILABLE


3.14967 YOUNG, JODY                           VARIOUS                              Litigation              UNDETERMINED
        4495 INDIAN PEAK
        MARIPOSA, CA 95338          ACCOUNT NO.: NOT AVAILABLE


3.14968 YOUNG, JOE OR TINA                    VARIOUS                              Litigation              UNDETERMINED
        24 DRIFTWOOD COURT
        PLEASANT HILL, CA 94523     ACCOUNT NO.: NOT AVAILABLE


3.14969 YOUNG, JOSH                           VARIOUS                              Litigation              UNDETERMINED
        134 COUNTRY CLUB DR
        COLUSA, CA 95932            ACCOUNT NO.: NOT AVAILABLE


3.14970 YOUNG, KATY                           VARIOUS                              Litigation              UNDETERMINED
        3813 SHEFFIELD CIRCLE
        DANVILLE, CA 94506          ACCOUNT NO.: NOT AVAILABLE




                                        Page 1395 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 298
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14971 YOUNG, LISA                             VARIOUS                              Litigation              UNDETERMINED
        18564 LLOYD LANE
        A                             ACCOUNT NO.: NOT AVAILABLE
        ANDERSON, CA 96007


3.14972 YOUNG, SARAH & JOHN                     VARIOUS                              Litigation              UNDETERMINED
        8583 N MADISEN AVENUE
        CLOVIS, CA 93619              ACCOUNT NO.: NOT AVAILABLE


3.14973 YOUNGS CARPET ONE                       VARIOUS                              Litigation              UNDETERMINED
        330 IDAHO-MARYLAND ROAD
        GRASS VALLEY, CA 95945        ACCOUNT NO.: NOT AVAILABLE


3.14974 YOUNGSTOWN GRAPE                        VARIOUS                              Litigation              UNDETERMINED
        DISTRIBUTORS-FORREST, MIKE
        PO BOX 271                    ACCOUNT NO.: NOT AVAILABLE
        REEDLEY, CA 93654


3.14975 YOW, CLAUDIA                            VARIOUS                              Litigation              UNDETERMINED
        554 FAIRVIEW
        MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.14976 YOWS RANCH-YOWS, DENNIS                 VARIOUS                              Litigation              UNDETERMINED
        PO BOX 912
        UPPER LAKE, CA 95485          ACCOUNT NO.: NOT AVAILABLE


3.14977 YRAINA L. KOPELMAN                      VARIOUS                              Litigation              UNDETERMINED
        MARY ALEXANDER, BRENDAN
        WAY, CATALINA MUNOZ           ACCOUNT NO.: NOT AVAILABLE
        44 MONTGOMERY STREET
        SUITE 1303
        SAN FRANCISCO, CA 94104


3.14978 YRAINA L. KOPELMAN                      VARIOUS                              Litigation              UNDETERMINED
        PAUL A. MATIASIC, HANNAH
        MOHR                          ACCOUNT NO.: NOT AVAILABLE
        44 MONTGOMERY STREET
        SUITE 3850
        SAN FRANCISCO, CA 94104


3.14979 YRAINA L. KOPELMAN                      VARIOUS                              Litigation              UNDETERMINED
        BOBBY THOMPSON
        709 AIRPORT BLVD              ACCOUNT NO.: NOT AVAILABLE
        SUITE 169
        BURLINGAME, CA 94010


3.14980 YRC WORLDWIDE, INC.                  VARIOUS                                 Litigation              UNDETERMINED
        10990 ROE AVENUE
        OVERLAND PARK, CA 66211-9811 ACCOUNT NO.: NOT AVAILABLE


                                          Page 1396 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 299
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.14981 YSIP, ELENA                             VARIOUS                              Litigation              UNDETERMINED
        1910 VIA CARRO
        LOT 126                       ACCOUNT NO.: NOT AVAILABLE
        SANTA MARIA, CA 93458


3.14982 YU, ALBERT                              VARIOUS                              Litigation              UNDETERMINED
        2309 JAINE LANE
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.14983 YU, BENJAMIN                            VARIOUS                              Litigation              UNDETERMINED
        572 LEONA DR
        LIVERMORE, CA 94550           ACCOUNT NO.: NOT AVAILABLE


3.14984 YU, GRACE                               VARIOUS                              Litigation              UNDETERMINED
        120 ESTATES DR
        PIEDMONT, CA 94611            ACCOUNT NO.: NOT AVAILABLE


3.14985 YU, JONATHAN                            VARIOUS                              Litigation              UNDETERMINED
        325 CISCO STREET APT A
        RIDGECREST, CA 93555          ACCOUNT NO.: NOT AVAILABLE


3.14986 YU, KAM                                 VARIOUS                              Litigation              UNDETERMINED
        5212 SHELTER CREEK LANE
        SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.14987 YUBA COMMUNITY COLLEGE                  VARIOUS                              Litigation              UNDETERMINED
        DISTRICT-WILLIS, DAVID
        2088 NORTH BEALE ROAD         ACCOUNT NO.: NOT AVAILABLE
        MARYSVILLE, CA 95901


3.14988 YUBETA, RUTH                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 916
        154 S BURTON                  ACCOUNT NO.: NOT AVAILABLE
        NIPOMO, CA 93444


3.14989 YUEN, KIN CHUN                          VARIOUS                              Litigation              UNDETERMINED
        822 SKYLINE DR.
        DALY CITY, CA 94015           ACCOUNT NO.: NOT AVAILABLE


3.14990 YUEN, PASTEUR                           VARIOUS                              Litigation              UNDETERMINED
        17040 LOS CERRITOS DR
        LOS GATOS, CA 95030           ACCOUNT NO.: NOT AVAILABLE


3.14991 YUM YUM ICE CREAM, MARIA                VARIOUS                              Litigation              UNDETERMINED
        ZARAGOZA
        P.O. BOX 1179                 ACCOUNT NO.: NOT AVAILABLE
        9357 STANDFORD AVENUE
        BAKERSFIELD, CA 95365


                                          Page 1397 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 300
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.14992 YUN, NAM SIK                           VARIOUS                              Litigation              UNDETERMINED
        26185 PIERCE ROAD
        LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.14993 YURKEVICH, GENNADIY                    VARIOUS                              Litigation              UNDETERMINED
        22761 MAROLYN CT
        HAYWARD, CA 94541            ACCOUNT NO.: NOT AVAILABLE


3.14994 YUSON, REBEKAH                         VARIOUS                              Litigation              UNDETERMINED
        2140 DONOVAN DR.
        LINCOLN, CA 95648            ACCOUNT NO.: NOT AVAILABLE


3.14995 YYYY-SMITH, MARIE                      VARIOUS                              Litigation              UNDETERMINED
        7050 MARIE LANE
        ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.14996 YZQUIERDO, JOELLE                      VARIOUS                              Litigation              UNDETERMINED
        432 60TH STREET
        OAKLAND, CA 94609            ACCOUNT NO.: NOT AVAILABLE


3.14997 Z BAUMAN, JENNIFER                     VARIOUS                              Litigation              UNDETERMINED
        339 PACHECO AVE
        SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.14998 ZABALLOS, MICHAEL                      VARIOUS                              Litigation              UNDETERMINED
        60 SOUTH CIRCLE DRIVE
        SANTA CRUZ, CA 95060         ACCOUNT NO.: NOT AVAILABLE


3.14999 ZABOY, NICOLE                          VARIOUS                              Litigation              UNDETERMINED
        275 GOOD FELLOW DR
        MARTINEZ, CA 94553           ACCOUNT NO.: NOT AVAILABLE


3.15000 ZACHER, SHERRY/JOSEPH                  VARIOUS                              Litigation              UNDETERMINED
        14204 OAKVIEW DRIVE
        PRATHER, CA 93651            ACCOUNT NO.: NOT AVAILABLE


3.15001 ZADRAVEC, FRANK                        VARIOUS                              Litigation              UNDETERMINED
        207 CLAUS CRT
        APTOS, CA 95003              ACCOUNT NO.: NOT AVAILABLE


3.15002 ZAGAR, TINA                            VARIOUS                              Litigation              UNDETERMINED
        PO BOX 721
        SANTA CRUZ, CA 95061         ACCOUNT NO.: NOT AVAILABLE


3.15003 ZAGORIN, ELEONORA                      VARIOUS                              Litigation              UNDETERMINED
        1719 N. OAK
        CALISTOGA, CA 94515          ACCOUNT NO.: NOT AVAILABLE


                                         Page 1398 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 301
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.15004 ZAHNISER, TRACY                         VARIOUS                              Litigation              UNDETERMINED
        2220 LAKEVIEW CIRCLE
        VALLEY SPRINGS, CA 95252      ACCOUNT NO.: NOT AVAILABLE


3.15005 ZAHRA, ROSELYN REAL AND                 VARIOUS                              Litigation              UNDETERMINED
        MAISA ZAHRA
        780 PALM AVE                  ACCOUNT NO.: NOT AVAILABLE
        SEASIDE, CA 93955


3.15006 ZAIDI, SYEDALI                          VARIOUS                              Litigation              UNDETERMINED
        663 MOORPARK WAY APT 19
        19                            ACCOUNT NO.: NOT AVAILABLE
        MOUNTAIN VIEW, CA 94041


3.15007 ZAIDOON OWAIS DDS, MS, PDC-             VARIOUS                              Litigation              UNDETERMINED
        OWAIS, ZAIDOON
        511 W. CAPITOL EXPRESSWAY     ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95136


3.15008 ZALES, SEANN                            VARIOUS                              Litigation              UNDETERMINED
        15291 OLD CAZADERO RD
        GUERNEVILLE, CA 95446         ACCOUNT NO.: NOT AVAILABLE


3.15009 ZALPURI, R                              VARIOUS                              Litigation              UNDETERMINED
        338 ELM STREET
        SAN MATEO, CA 94401           ACCOUNT NO.: NOT AVAILABLE


3.15010 ZAMANI, GHAZAL                          VARIOUS                              Litigation              UNDETERMINED
        905 EVELYN AVE
        ALBANY, CA 94706              ACCOUNT NO.: NOT AVAILABLE


3.15011 ZAMBRANO PRODUCE,                       VARIOUS                              Litigation              UNDETERMINED
        EZEQUIEL ZAMBRANO
        1931 BEACH ROAD               ACCOUNT NO.: NOT AVAILABLE
        WATSONVILLE, CA 95076


3.15012 ZAMBRANO, BERENICE                      VARIOUS                              Litigation              UNDETERMINED
        519 LAUREL AVE APT A
        HAYWARD, CA 94541             ACCOUNT NO.: NOT AVAILABLE


3.15013 ZAMBRANO, MAGDALENA                     VARIOUS                              Litigation              UNDETERMINED
        480 RYAN DRIVE
        SHAFTER, CA 93263             ACCOUNT NO.: NOT AVAILABLE


3.15014 ZAMBRANO, ROSA                          VARIOUS                              Litigation              UNDETERMINED
        4897 HAVEN PLACE
        STOCKTON, CA 95206            ACCOUNT NO.: NOT AVAILABLE



                                          Page 1399 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 302
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.15015 ZAMFINO, JOSEPH                       VARIOUS                              Litigation              UNDETERMINED
        1627 QUAIL DRIVE
        1216 QUAIL DRIVE            ACCOUNT NO.: NOT AVAILABLE
        FAIRFIELD, CA 94533


3.15016 ZAMORA, ANABEL                        VARIOUS                              Litigation              UNDETERMINED
        2246 PORT TRINITY CIRCLE
        STOCKTON, CA 95206          ACCOUNT NO.: NOT AVAILABLE


3.15017 ZAMORA, EMILIO                        VARIOUS                              Litigation              UNDETERMINED
        593 NORTH MCDOWELL BLVD
        PETALUMA, CA 94954          ACCOUNT NO.: NOT AVAILABLE


3.15018 ZAMORA, ERICA                         VARIOUS                              Litigation              UNDETERMINED
        11080 RALPH LANE
        SALINAS, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.15019 ZAMORA, EVERARDO                      VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 655
        CHUALAR, CA 93925           ACCOUNT NO.: NOT AVAILABLE


3.15020 ZAMORA, LEOBARDO                      VARIOUS                              Litigation              UNDETERMINED
        510 HOFFMAN LN
        BRENTWOOD, CA 94513         ACCOUNT NO.: NOT AVAILABLE


3.15021 ZAMORA, MAKAYLL                       VARIOUS                              Litigation              UNDETERMINED
        4507 GOLDWOOD AVE
        BAKERSFIELD, CA 93306       ACCOUNT NO.: NOT AVAILABLE


3.15022 ZAMORA, MARIA                         VARIOUS                              Litigation              UNDETERMINED
        6630 KIM ANN LN
        SALINAS, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.15023 ZAMORA, NANCY                         VARIOUS                              Litigation              UNDETERMINED
        275 BETHANY DR #A
        SCOTTS VALLEY, CA 95066     ACCOUNT NO.: NOT AVAILABLE


3.15024 ZAMUDIO, JOSE                         VARIOUS                              Litigation              UNDETERMINED
        470 W MONTE VISTA AVE
        APT D                       ACCOUNT NO.: NOT AVAILABLE
        VACAVILLE, CA 95688


3.15025 ZAMUDIO, MANUEL                       VARIOUS                              Litigation              UNDETERMINED
        1019 WINTERPINE DR
        ORLAND, CA 95963            ACCOUNT NO.: NOT AVAILABLE




                                        Page 1400 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 303
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.15026 ZAMUDIO, MARIA                          VARIOUS                              Litigation              UNDETERMINED
        40 RIKER STREET
        SALINAS, CA 93901             ACCOUNT NO.: NOT AVAILABLE


3.15027 ZANETTI, MARIA                          VARIOUS                              Litigation              UNDETERMINED
        2262 SAN JOSE AVE
        ALAMEDA, CA 94501             ACCOUNT NO.: NOT AVAILABLE


3.15028 ZAPATA, CLAUDIA                         VARIOUS                              Litigation              UNDETERMINED
        3923 BERESFORD ST APT A
        SAN MATEO, CA 94403           ACCOUNT NO.: NOT AVAILABLE


3.15029 ZAPATA, MICHAEL                         VARIOUS                              Litigation              UNDETERMINED
        17900 VIEW TERRACE
        JACKSON, CA 95642             ACCOUNT NO.: NOT AVAILABLE


3.15030 ZAPIEN, LILIANA                         VARIOUS                              Litigation              UNDETERMINED
        12394 AVENUE 22
        CHOWCHILLA, CA 93610          ACCOUNT NO.: NOT AVAILABLE


3.15031 ZAPIEN, REBECCA                         VARIOUS                              Litigation              UNDETERMINED
        4695 N. 11TH ST, #104
        FRESNO, CA 93726              ACCOUNT NO.: NOT AVAILABLE


3.15032 ZARAGOZA, JAIME                         VARIOUS                              Litigation              UNDETERMINED
        19 15TH STREET
        RICHMOND, CA 94801            ACCOUNT NO.: NOT AVAILABLE


3.15033 ZARAGOZA, MIGUEL                        VARIOUS                              Litigation              UNDETERMINED
        PO BOX 1325
        NICE, CA 95464                ACCOUNT NO.: NOT AVAILABLE


3.15034 ZARAGOZA, NORMA                         VARIOUS                              Litigation              UNDETERMINED
        CATHYS VALLEY, CA 95306
                                      ACCOUNT NO.: NOT AVAILABLE


3.15035 ZARATE, ARON                            VARIOUS                              Litigation              UNDETERMINED
        140 HAP ARNOLD LOOP
        ROSEVILLE, CA 95747           ACCOUNT NO.: NOT AVAILABLE


3.15036 ZARMAY, LOUIS & MICHELE                 VARIOUS                              Litigation              UNDETERMINED
        31083 MOCCASSIN COURT
        COARSEGOLD, CA 93614          ACCOUNT NO.: NOT AVAILABLE


3.15037 ZARRIN, SIMON                           VARIOUS                              Litigation              UNDETERMINED
        13751 HARLEIGH CT
        SARATOGA, CA 95070            ACCOUNT NO.: NOT AVAILABLE


                                          Page 1401 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 304
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.15038 ZAVALA, ALAN                          VARIOUS                              Litigation              UNDETERMINED
        2377 MARICOPA AVENUE
        RICHMOND, CA 94804          ACCOUNT NO.: NOT AVAILABLE


3.15039 ZEHRING, WANDA                        VARIOUS                              Litigation              UNDETERMINED
        1259 OLIVE BRANCH LANE
        SAN JOSE, CA 95120          ACCOUNT NO.: NOT AVAILABLE


3.15040 ZEHRING, WANDA                        VARIOUS                              Litigation              UNDETERMINED
        1259 OLIVE BRANCH LANE
        SAN JOSE, CA 95120          ACCOUNT NO.: NOT AVAILABLE


3.15041 ZEITMAN, BOBBY                        VARIOUS                              Litigation              UNDETERMINED
        514 EL CAPITAN AVE
        MANTECA, CA 95337           ACCOUNT NO.: NOT AVAILABLE


3.15042 ZELENCIK, STEPHEN &                   VARIOUS                              Litigation              UNDETERMINED
        CATHERINE
        155 CREST ROAD              ACCOUNT NO.: NOT AVAILABLE
        WOODSIDE, CA 94062


3.15043 ZELLITTI, DAVID                       VARIOUS                              Litigation              UNDETERMINED
        28 MAL PASO ROAD
        CARMEL, CA 93923            ACCOUNT NO.: NOT AVAILABLE


3.15044 ZENDA INCORPORATED, BENNY             VARIOUS                              Litigation              UNDETERMINED
        XUE
        420 BROADWAY STREET         ACCOUNT NO.: NOT AVAILABLE
        MILLBRAE, CA 94030


3.15045 ZENG, XUMING                          VARIOUS                              Litigation              UNDETERMINED
        3888 QUIMBY RD
        SUNNYVALE, CA 95148         ACCOUNT NO.: NOT AVAILABLE


3.15046 ZENITH INSURANCE CO                   VARIOUS                              Litigation              UNDETERMINED
        925 HIGHLAND POINTE DR
        STE 250                     ACCOUNT NO.: NOT AVAILABLE
        ROSEVILLE, CA 95678


3.15047 ZENITH INSURANCE-                     VARIOUS                              Litigation              UNDETERMINED
        URQUHART, SCOTT
        P.O. BOX 619083             ACCOUNT NO.: NOT AVAILABLE
        ROSEVILLE, CA 95661


3.15048 ZENO, CINDY                           VARIOUS                              Litigation              UNDETERMINED
        157 C STREET
        VALLEJO, CA 94590           ACCOUNT NO.: NOT AVAILABLE



                                        Page 1402 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 305
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.15049 ZENZ, BARBARA                           VARIOUS                              Litigation              UNDETERMINED
        23284 MORA HEIGHTS WAY
        LOS ALTOS, CA 94024           ACCOUNT NO.: NOT AVAILABLE


3.15050 ZEPEDA, ARIANA                          VARIOUS                              Litigation              UNDETERMINED
        961 W DONOVAN
        SANTA MARIA, CA 93458         ACCOUNT NO.: NOT AVAILABLE


3.15051 ZEPEDA, GERARDO                         VARIOUS                              Litigation              UNDETERMINED
        1048 W CORNELL AVE #103
        FRESNO, CA 93705              ACCOUNT NO.: NOT AVAILABLE


3.15052 ZEPEDA, MARIANO                         VARIOUS                              Litigation              UNDETERMINED
        270 VAL VERDE LN
        ARROYO GRANDE, CA 93420       ACCOUNT NO.: NOT AVAILABLE


3.15053 ZEPEDA, MESHELL                         VARIOUS                              Litigation              UNDETERMINED
        2268 NORTH MAIN ST
        181                           ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.15054 ZEPEDA, SYLVIA                          VARIOUS                              Litigation              UNDETERMINED
        734 VENICE AVE
        LEMOORE, CA 93245             ACCOUNT NO.: NOT AVAILABLE


3.15055 ZERBIB, RAYMOND                         VARIOUS                              Litigation              UNDETERMINED
        4 MAIN DR
        SAN RAFAEL, CA 94901          ACCOUNT NO.: NOT AVAILABLE


3.15056 ZERBST, ROBERT AND ANNE                 VARIOUS                              Litigation              UNDETERMINED
        2500 STEINER STREET #5
        1520 VENADERO ROAD            ACCOUNT NO.: NOT AVAILABLE
        PEBBLE BEACH, CA 93953


3.15057 ZERMENO ORTIZ, JUAN                     VARIOUS                              Litigation              UNDETERMINED
        26030 GADING RD
        APT 24                        ACCOUNT NO.: NOT AVAILABLE
        HAYWARD, CA 94544


3.15058 ZHAI, JUN                               VARIOUS                              Litigation              UNDETERMINED
        6773 CLIFFORD DR
        CUPERTINO, CA 95014           ACCOUNT NO.: NOT AVAILABLE


3.15059 ZHANG, BENNY                            VARIOUS                              Litigation              UNDETERMINED
        93 TOPEKA AVE
        SAN FRANCISCO, CA 94124       ACCOUNT NO.: NOT AVAILABLE




                                          Page 1403 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 306
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.15060 ZHANG, HONG JIA                         VARIOUS                              Litigation              UNDETERMINED
        6402 BUENA VISTA DR # B
        NEWARK, CA 94560              ACCOUNT NO.: NOT AVAILABLE


3.15061 ZHANG, YANQUAN                          VARIOUS                              Litigation              UNDETERMINED
        16490 LUCKY ROAD
        LOS GATOS, CA 95030           ACCOUNT NO.: NOT AVAILABLE


3.15062 ZHANG, YIFAN                            VARIOUS                              Litigation              UNDETERMINED
        6411 MONTANA CT
        2212-2214 CAMDEN AVE          ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95120


3.15063 ZHANG, YIFAN                            VARIOUS                              Litigation              UNDETERMINED
        740 WHISKEY HILL ROAD
        WOODSIDE, CA 94062            ACCOUNT NO.: NOT AVAILABLE


3.15064 ZHANG, YU                               VARIOUS                              Litigation              UNDETERMINED
        3414 MONTEREY ST
        SAN MATEO, CA 94403           ACCOUNT NO.: NOT AVAILABLE


3.15065 ZHAO, RONGKUO                           VARIOUS                              Litigation              UNDETERMINED
        2930 TOBIN DRIVE
        SAN JOSE, CA 95132            ACCOUNT NO.: NOT AVAILABLE


3.15066 ZHEN, LING FANG                         VARIOUS                              Litigation              UNDETERMINED
        1447 PRELUDE DR
        SAN JOSE, CA 95131            ACCOUNT NO.: NOT AVAILABLE


3.15067 ZHENG, LI                               VARIOUS                              Litigation              UNDETERMINED
        855 W. EL CAMINO REAL
        MOUNTAIN VIEW, CA 94040       ACCOUNT NO.: NOT AVAILABLE


3.15068 ZHENG, LI                               VARIOUS                              Litigation              UNDETERMINED
        855 W. EL CAMINO REAL
        MOUNTAIN VIEW, CA 94040       ACCOUNT NO.: NOT AVAILABLE


3.15069 ZHEUTLIN, WENDY                         VARIOUS                              Litigation              UNDETERMINED
        526 PINE CREST ROAD
        MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.15070 ZHOU, HONG                              VARIOUS                              Litigation              UNDETERMINED
        240 EL CAJON WAY
        LOS GATOS, CA 95032           ACCOUNT NO.: NOT AVAILABLE




                                          Page 1404 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 307
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Litigation & Disputes

3.15071 ZHOU, JIANMING                         VARIOUS                              Litigation              UNDETERMINED
        228 ONEIDA AVE
        SAN FRANCISCO, CA 94112      ACCOUNT NO.: NOT AVAILABLE


3.15072 ZHOU, SHUNFA                           VARIOUS                              Litigation              UNDETERMINED
        6043 CORTE ENCINAS
        PLEASANTON, CA 94566         ACCOUNT NO.: NOT AVAILABLE


3.15073 ZHU, CINDY                             VARIOUS                              Litigation              UNDETERMINED
        83 SKYLINE PLAZA
        DALY CITY, CA 94015          ACCOUNT NO.: NOT AVAILABLE


3.15074 ZHU, ELAINE                            VARIOUS                              Litigation              UNDETERMINED
        9 MONTE VISTA WAY
        SOUTH SAN FRANCISCO, CA      ACCOUNT NO.: NOT AVAILABLE
        94080


3.15075 ZHU, LIANNE                            VARIOUS                              Litigation              UNDETERMINED
        1300 MILLBRAE AVE
        MILLBRAE, CA 94030           ACCOUNT NO.: NOT AVAILABLE


3.15076 ZHU, WEN                               VARIOUS                              Litigation              UNDETERMINED
        21086 WHITE FIR CT
        CUPERTINO, CA 95014          ACCOUNT NO.: NOT AVAILABLE


3.15077 ZIEGEBEIN, JAMES                       VARIOUS                              Litigation              UNDETERMINED
        7011 SEAVIEW DR
        EUREKA, CA 95503             ACCOUNT NO.: NOT AVAILABLE


3.15078 ZIEGLER, MARC                          VARIOUS                              Litigation              UNDETERMINED
        711 GEORGETOWN PLACE
        GILROY, CA 95020             ACCOUNT NO.: NOT AVAILABLE


3.15079 ZIELINSKI HOUSEHOLD-                   VARIOUS                              Litigation              UNDETERMINED
        ZIELINSKI, TRISHA
        24695 HANDLEY DRIVE          ACCOUNT NO.: NOT AVAILABLE
        CARMEL, CA 93923


3.15080 ZIERAU, RANDALL                        VARIOUS                              Litigation              UNDETERMINED
        265 HAMPSHIRE DRIVE
        DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.15081 ZILM, JEFF                             VARIOUS                              Litigation              UNDETERMINED
        2263 REEF CT
        DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE




                                         Page 1405 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 308
                                                       of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.15082 ZIMBAUER, DAVE                          VARIOUS                              Litigation              UNDETERMINED
        1109 PEMBRIDGE DR
        SAN JOSE, CA 95118            ACCOUNT NO.: NOT AVAILABLE


3.15083 ZIMBELMAN, KYLE                         VARIOUS                              Litigation              UNDETERMINED
        2800 STILL MEADOW RD
        PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.15084 ZIMMERMAN, BRUCE                        VARIOUS                              Litigation              UNDETERMINED
        18201 VON KARMAN AVE
        460                           ACCOUNT NO.: NOT AVAILABLE
        IRVINE, CA 92612


3.15085 ZINKE FARMS INC, JOHN ZINKE             VARIOUS                              Litigation              UNDETERMINED
        PO BOX 550
        12676 AVE 19                  ACCOUNT NO.: NOT AVAILABLE
        CHOWCHILLA, CA 93610


3.15086 ZINN, PATRICIA                          VARIOUS                              Litigation              UNDETERMINED
        P.O. BOX 1455
        PARADISE, CA 95967            ACCOUNT NO.: NOT AVAILABLE


3.15087 ZIPAY, HEIDI                            VARIOUS                              Litigation              UNDETERMINED
        248 HUMMINGBIRD WAY
        AMERICAN CANYON, CA 94503     ACCOUNT NO.: NOT AVAILABLE


3.15088 ZITO, WENDY                             VARIOUS                              Litigation              UNDETERMINED
        10507 FAIRWAY COURT
        CARMEL, CA 93923              ACCOUNT NO.: NOT AVAILABLE


3.15089 ZITOMER, JEFFREY                        VARIOUS                              Litigation              UNDETERMINED
        350 HANSON AVE
        SAN JOSE, CA 95117            ACCOUNT NO.: NOT AVAILABLE


3.15090 ZIVKOV, BARBARA                         VARIOUS                              Litigation              UNDETERMINED
        990 MENLO AVE
        MENLO PARK, CA 94025          ACCOUNT NO.: NOT AVAILABLE


3.15091 ZIVODER, SANDRINE                       VARIOUS                              Litigation              UNDETERMINED
        2235 3RD STREET
        W603                          ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94107


3.15092 ZIZILEUSKAS, PETER                      VARIOUS                              Litigation              UNDETERMINED
        36215 PALOMARES ROAD
        CASTRO VALLEY, CA 94552       ACCOUNT NO.: NOT AVAILABLE




                                          Page 1406 of 7835 to Schedule E/F Part 2

      Case: 19-30088            Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 309
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Litigation & Disputes

3.15093 ZIZZO, DAWN                           VARIOUS                              Litigation              UNDETERMINED
        PO BOX 625
        FELTON, CA 95018            ACCOUNT NO.: NOT AVAILABLE


3.15094 ZKOM-ALHELEW, LISSETTE                VARIOUS                              Litigation              UNDETERMINED
        549 WEST CAPITOL
        EXPRESSWAY                  ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95136


3.15095 ZOBEL, ROBERT                         VARIOUS                              Litigation              UNDETERMINED
        386 EL CAMINITO ROAD
        CARMEL VALLEY, CA 93924     ACCOUNT NO.: NOT AVAILABLE


3.15096 ZODIAC SEAT SHELLS LLC-               VARIOUS                              Litigation              UNDETERMINED
        FOURNILLON, YAHN
        3641 AIRPARK DRIVE          ACCOUNT NO.: NOT AVAILABLE
        SANTA MARIA, CA 93455


3.15097 ZOE'S HAWAIIAN BBQ-                   VARIOUS                              Litigation              UNDETERMINED
        MATSUNAGA, REX
        2280 SANTA MARIA WAY        ACCOUNT NO.: NOT AVAILABLE
        SUITE A2
        SANTA MARIA, CA 93455


3.15098 ZOLFARELLI, GRACE                     VARIOUS                              Litigation              UNDETERMINED
        15593 TILDEN ST
        SAN LEANDRO, CA 94579       ACCOUNT NO.: NOT AVAILABLE


3.15099 ZOOBY, ADHAM                          VARIOUS                              Litigation              UNDETERMINED
        6349 PURPLE HILL DRIVE
        SAN JOSE, CA 95119          ACCOUNT NO.: NOT AVAILABLE


3.15100 ZORRO'S CAFE & CANTINA-               VARIOUS                              Litigation              UNDETERMINED
        FORESEE, CINDY
        927 SHELL BEACH RD          ACCOUNT NO.: NOT AVAILABLE
        SHELL BEACH, CA 93449


3.15101 ZUBAIR, MOHAMMAD                      VARIOUS                              Litigation              UNDETERMINED
        1829 CROWS LANDING RD
        MODESTO, CA 95307           ACCOUNT NO.: NOT AVAILABLE


3.15102 ZUCCA, PETER                          VARIOUS                              Litigation              UNDETERMINED
        5011 FOXBORO DR
        CASTRO VALLEY, CA 94546     ACCOUNT NO.: NOT AVAILABLE


3.15103 ZUKAUKAS, JOHN                        VARIOUS                              Litigation              UNDETERMINED
        PO BOX 785
        BETHEL ISLAND, CA 94511     ACCOUNT NO.: NOT AVAILABLE


                                        Page 1407 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 310
                                                      of 566
PG&E Corporation                                                                            Case Number:       19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D     Basis For        Offset    Amount of Claim
Including Zip Code                         Account Number                             Claim

Litigation & Disputes

3.15104 ZULEGER, MAPUANA                      VARIOUS                                Litigation                 UNDETERMINED
        138 MYRTLE CT
        ARCATA, CA 95521            ACCOUNT NO.: NOT AVAILABLE


3.15105 ZUMOT, TALAL                          VARIOUS                                Litigation                 UNDETERMINED
        2200 CRESTMOOR DR
        SAN BRUNO, CA 94066         ACCOUNT NO.: NOT AVAILABLE


3.15106 ZUMWALT, HAYDEN                       VARIOUS                                Litigation                 UNDETERMINED
        2845 PETAR PLACE
        ANTIOCH, CA 94509           ACCOUNT NO.: NOT AVAILABLE


3.15107 ZUNIGA, JESUS                         VARIOUS                                Litigation                 UNDETERMINED
        5360 NORMA WAY
        LIVERMORE, CA 94550         ACCOUNT NO.: NOT AVAILABLE


3.15108 ZUNIGA, JORGE                         VARIOUS                                Litigation                 UNDETERMINED
        17360 HWY 156
        SALINAS, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.15109 ZUNIGA, MARCELA                       VARIOUS                                Litigation                 UNDETERMINED
        255 E. BOLIVAR ST
        160                         ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93906


3.15110 ZUNIGA, MARIO                         VARIOUS                                Litigation                 UNDETERMINED
        433 OLSON WAY
        ARVIN, CA 93203             ACCOUNT NO.: NOT AVAILABLE


3.15111 ZUTIS, AIVARS                         VARIOUS                                Litigation                 UNDETERMINED
        3292 LAKEWOOD DR
        ARNOLD, CA 95223            ACCOUNT NO.: NOT AVAILABLE


3.15112 ZUUR, JAMES                           VARIOUS                                Litigation                 UNDETERMINED
        516 ACACIA STREET
        MORRO BAY, CA 93442         ACCOUNT NO.: NOT AVAILABLE


3.15113 ZVENIGORODSKY, ALEX                   VARIOUS                                Litigation                 UNDETERMINED
        315 QUAY LANE
        REDWOOD CITY, CA 94065      ACCOUNT NO.: NOT AVAILABLE


                                                                               Litigation & Disputes Total:     UNDETERMINED




                                        Page 1408 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                        Page 311
                                                      of 566
PG&E Corporation                                                                                Case Number:      19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D      Basis For     Offset    Amount of Claim
Including Zip Code                              Account Number                              Claim

Environmental

3.15114 CITY OF CUPERTINO                          VARIOUS                              Environmental              UNDETERMINED
        UNKNOWN (NOV ISSUED BY
        ALEX WYKOFF,                     ACCOUNT NO.: NOT AVAILABLE
        ENVIRONMENTAL PROGRAMS
        SPECIALIST)
        CITY OF CUPERTINO, CODE
        ENFORCEMENT OFFICE
        1601 S. DE ANZA BLVD.
        CUPERTINO, CA 95014


3.15115 CITY OF LAFAYETTE                          VARIOUS                              Environmental              UNDETERMINED
        MALATHY SUBRAMANIAN,
        SARAH OWSOWITZ, ALISON           ACCOUNT NO.: NOT AVAILABLE
        MARTINEZ
        2001 N. MAIN STREET, SUITE 390
        WALNUT CREEK, CA 94596


3.15116 DAVID BROWN                                VARIOUS                              Environmental              UNDETERMINED
        PROPER
        COLUMBIA, CA 95310               ACCOUNT NO.: NOT AVAILABLE


3.15117 EAST BAY REGIONAL PARK                     VARIOUS                              Environmental              UNDETERMINED
        DISTRICT
        "CAROL R. VICTOR RACHEL J.       ACCOUNT NO.: NOT AVAILABLE
        SATER "
        2950 PERALTA OAKS COURT
        OAKLAND, CA 94605


3.15118 EAST BAY REGIONAL PARK                     VARIOUS                              Environmental              UNDETERMINED
        DISTRICT
        TAMARA GALANTER                  ACCOUNT NO.: NOT AVAILABLE
        396 HAYES STREET
        SAN FRANCISCO, CA 94102


3.15119 JEFF AND LINDSAY JURROW                    VARIOUS                              Environmental              UNDETERMINED
        PROPER
        279-281 MARRORCA AVE             ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA


3.15120 JESSE WALKER                               VARIOUS                              Environmental              UNDETERMINED
        ALISON MARTINEZ
        2001 N. MAIN STREET, SUITE 390   ACCOUNT NO.: NOT AVAILABLE


3.15121 SAN FRANCISCO HERRING                      VARIOUS                              Environmental              UNDETERMINED
        ASSOCIATION AND DAN CLARKE
        GROSS & KLEIN, LLP,              ACCOUNT NO.: NOT AVAILABLE
        THE EMBARCADERO, PIER 9
        SUITE 100
        SAN FRANCISCO, CA 94111




                                             Page 1409 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                      Page 312
                                                           of 566
PG&E Corporation                                                                              Case Number:      19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D      Basis For     Offset    Amount of Claim
Including Zip Code                            Account Number                              Claim

Environmental

3.15122 SAN JOAQUIN VALLEY AIR                   VARIOUS                              Environmental              UNDETERMINED
        POLLUTION CONTROL DISTRICT
        CHRIS KALASHIAN                ACCOUNT NO.: NOT AVAILABLE
        SAN JOAQUIN VALLEY AIR
        POLLUTION CONTROL DISTRICT
        1900 E. GETTYSBURG AVE
        FRESNO, CA 93726


3.15123 SAVE LAFAYETTE TREES,                    VARIOUS                              Environmental              UNDETERMINED
        MICHAEL DAWSON AND DAVID
        KOSTERS                        ACCOUNT NO.: NOT AVAILABLE
        "STEPHAN C. VOLKER ALEXIS E.
        KRIEG JAMEY M. B. VOLKER "
        1633 UNIVERSITY AVENUE
        BERKELEY, CA 94703


3.15124 VICTORIA DELGADILLO                      VARIOUS                              Environmental              UNDETERMINED
        PROPER
        2029 ALTON ST.                 ACCOUNT NO.: NOT AVAILABLE
        SELMA, CA 93622


                                                                                        Environmental Total:     UNDETERMINED




                                           Page 1410 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                      Page 313
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15125 1950-ALLAN, PETER AND                   VARIOUS                              Wildfire                UNDETERMINED
        KATHLEEN                                                                     Litigation
        925 WILD OAK DR               ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95409


3.15126 1951-RYAN, SAMANTHA                     VARIOUS                              Wildfire                UNDETERMINED
        158 SILVERADO SPRINGS DR                                                     Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.15127 1967-KENT, DENISE                       VARIOUS                              Wildfire                UNDETERMINED
        420 OCCIDENTAL CIRCLE                                                        Litigation
        SANTA ROSA, CA 95401          ACCOUNT NO.: NOT AVAILABLE


3.15128 1988-MELENDY, CAMERON                   VARIOUS                              Wildfire                UNDETERMINED
        3366 MENDOCINO AVE                                                           Litigation
        APT4                          ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403


3.15129 2016 B-J LIVING TRUST DATED             VARIOUS                              Wildfire                UNDETERMINED
        JUNE 24                                                                      Litigation
        JOHN F. MCGUIREJ. DOMENIC     ACCOUNT NO.: NOT AVAILABLE
        MARTINI
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15130 2016 B-J LIVING TRUST DATED             VARIOUS                              Wildfire                UNDETERMINED
        JUNE 24                                                                      Litigation
        MICHAEL A. KELLY              ACCOUNT NO.: NOT AVAILABLE
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15131 2016 B-J LIVING TRUST DATED             VARIOUS                              Wildfire                UNDETERMINED
        JUNE 24                                                                      Litigation
        GERALD SINGLETONTERRY         ACCOUNT NO.: NOT AVAILABLE
        SINGLETONERIKA L.
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                          Page 1411 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 314
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                             Claim

Wildfire Claims

3.15132 2016 B-J LIVING TRUST DATED                VARIOUS                              Wildfire                UNDETERMINED
        JUNE 24                                                                         Litigation
        PATRICK MCNICHOLAS, ABN         ACCOUNT NO.: NOT AVAILABLE
        125868JUSTIN J. EBALLAR,
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15133 2016 B-J LIVING TRUST DATED                VARIOUS                              Wildfire                UNDETERMINED
        JUNE 24                                                                         Litigation
        STEVEN M. CAMPORA               ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15134 21ST CENTURY CASUALTY                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        CRAIG S. SIMON                  ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.15135 21ST CENTURY INSURANCE                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        CRAIG S. SIMON                  ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.15136 21ST CENTURY INSURANCE                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        CRAIG S. SIMON (SBN 78158)      ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.15137 A Delaware Corporation                      VARIOUS                             Wildfire                UNDETERMINED
        Paul A. Casetta (Pro Hac                                                        Litigation
        Pending)Alan B. McMaster (Pro       ACCOUNT NO.: NOT AVAILABLE
        Hac Pending)Jarett M. Smith (Pro
        Hac Pending)Media Benjamin
        (SBN 236953)Zachary P. Marks
        (SBN 284642)
        Denenberg Tuffley PLLC
        1900 Avenue of the Stars, Suite 300
        Los Angeles, CAlifornia 90067




                                             Page 1412 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 315
                                                           of 566
PG&E Corporation                                                                                   Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.15138 A.G. PHILLIPS                                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15139 A.G. Phillips                                  VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.15140 A.G. PHILLIPS                                  VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15141 AAGE MADSEN                                    VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                           Litigation
        BAR NO. 154226)                      ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15142 AAGE MADSEN                                    VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                          Litigation
        STATE BAR NO. 157400)                ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                                 Page 1413 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3          Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 316
                                                               of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15143 AAGE MADSEN                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15144 AAGE MADSEN                              VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15145 AARAV KUMAR                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, STATE BAR                                                     Litigation
        NO. 100077                     ACCOUNT NO.: NOT AVAILABLE
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CALIFORNIA
        94010


3.15146 AARAV KUMAR                              VARIOUS                              Wildfire                UNDETERMINED
        BRIAN PANISH, STATE BAR NO.                                                   Litigation
        116060RAHUL RAVIPUDI,          ACCOUNT NO.: NOT AVAILABLE
        STATE BAR NO. 204519LYSSA
        A. ROBERTS, STATE BAR NO.
        235049
        PANISH SHEA & BOYLE LLP
        11111 SANTA MONICA
        BOULEVARD, SUITE 700
        LOS ANGELES, CALIFORNIA
        90025


3.15147 AARAV KUMAR                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY, STATE BAR                                                   Litigation
        NO. 71460                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CALIFORNIA
        94108




                                           Page 1414 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 317
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15148 AARON BARRETT                            VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.15149 AARON BARRETT                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.15150 AARON BOWERS                             VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15151 AARON BOWERS                             VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15152 AARON BOWERS                             VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15153 AARON BOWERS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                           Page 1415 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 318
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15154 AARON BURROWS                           VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                         Litigation
        296101)ROBERT T. BRYSON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15155 AARON COOPER                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15156 AARON COOPER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15157 AARON COOPER                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15158 AARON COOPER                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15159 AARON COOPER                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                          Page 1416 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 319
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15160 AARON DAVIS                              VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.15161 AARON DAVIS                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15162 AARON DAVIS                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15163 AARON DAVIS                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15164 AARON E BREHMER                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15165 AARON E BREHMER                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15166 AARON E BREHMER                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


                                           Page 1417 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 320
                                                         of 566
PG&E Corporation                                                                                   Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.15167 AARON E BREHMER                                VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                           Litigation
        MARTINI                              ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15168 AARON E BREHMER                                VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                               Litigation
        SINGLETONERIKA L.                    ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15169 Aaron Groves                                   VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.15170 AARON GROVES                                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15171 AARON GROVES                                   VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                                 Page 1418 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3          Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 321
                                                               of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15172 AARON HARPER                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15173 AARON HARPER                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15174 AARON HARPER                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15175 AARON HARPER                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15176 AARON HATTLEY                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15177 AARON HATTLEY                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


                                           Page 1419 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 322
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15178 AARON HATTLEY                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                     Litigation
        #117228                       ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15179 AARON HATTLEY                           VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                  Litigation
         REINER, SLAUGHTER &          ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.15180 AARON JOHNSON                           VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                         Litigation
        296101)ROBERT T. BRYSON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15181 AARON M ARNOLD                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15182 AARON M ARNOLD                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15183 AARON M ARNOLD                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                          Page 1420 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 323
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15184 AARON M ARNOLD                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15185 AARON M ARNOLD                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15186 AARON NELSON                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                         Litigation
        VICEPENDING)JOHN P. FISKE     ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15187 AARON NELSON                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                        Litigation
        208783)ERIKA L. VASQUEZ       ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15188 AARON NELSON                            VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                           Litigation
        262319)DEBORAH S. DIXON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15189 AARON NELSON                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                   Litigation
        (SBN 69176)IAN C.             ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103




                                          Page 1421 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 324
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15190 AARON NELSON                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15191 AARON RUHS                               VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15192 AARON S ELLSWORTH                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15193 AARON S ELLSWORTH                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15194 AARON S ELLSWORTH                        VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15195 AARON S ELLSWORTH                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103




                                           Page 1422 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 325
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15196 AARON S ELLSWORTH                       VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15197 AARON SPEER                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15198 AARON SPEER                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15199 AARON SPEER                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15200 AARON SPEER                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15201 AARON SPEER                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 1423 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 326
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15202 AARON TYLER BURROWS                      VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15203 AARON VIPPERMAN                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15204 AARON VIPPERMAN                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15205 AARON VIPPERMAN                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15206 AARON VIPPERMAN                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15207 AARON, AMANDA                            VARIOUS                              Wildfire                UNDETERMINED
        2417 GADS HILL ST                                                             Litigation
        SANTA ROSA, CA 95401           ACCOUNT NO.: NOT AVAILABLE



                                           Page 1424 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 327
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15208 ABATE, JULES                            VARIOUS                              Wildfire                UNDETERMINED
        P.O. BOX 30                                                                  Litigation
        EL VERANO, CA 95433           ACCOUNT NO.: NOT AVAILABLE


3.15209 ABBY NABAVI                             VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.15210 ABBY NABAVI                             VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.15211 ABIGAIL BABER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15212 ABIGAIL BABER                           VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTY, ESQ. (SBN                                                  Litigation
        248092)JACK W. WEAVER,        ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 278469)
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.15213 ABIGAIL BABER                           VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M. SCHACK, ESQ.                                                    Litigation
        (SBN 99126)NATASHA N.         ACCOUNT NO.: NOT AVAILABLE
        SERINO, ESQ. (SBN
        284711)SHANNON F. NOCON,
        ESQ. (SBN 316523)
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BERNARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127




                                          Page 1425 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 328
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15214 ABIGAIL BABER                              VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY, SR. (SBN                                                     Litigation
        9858)JESSICA W. HAYES.,          ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 28927) PRO HAE
        VICE APPLICATIONS TO BE
        FILED
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.15215 ABIGAIL GEE                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15216 ABIGAIL GEE                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15217 ABIGAIL GEE                                VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15218 ABIGAIL GEE                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15219 ABIGAIL GEE                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                             Page 1426 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 329
                                                           of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.15220 ABIGAIL MEDEIROS                       VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                    Litigation
        AMANWILLIAM P. HARRIS        ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.15221 ABIGAIL MEDEIROS                       VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                            Litigation
        ABRAHAM, WATKINS, NICHOLS,   ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.15222 ABRAHAM M. RUDOLPH                     VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15223 ABRAHAM M. RUDOLPH                     VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITREJOSEPH W.                                                     Litigation
        COTCHETTALISON E.            ACCOUNT NO.: NOT AVAILABLE
        CORDOVAABIGAIL D.
        BLODGETT
        COTCHETT, PITRE &
        MCCARTHY, LLP
        SAN FRANCISCO AIRPORT
        OFFICE CENTER840 MALCOLM
        ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15224 ABRAHAM MASARWEH                       VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                        Litigation
        VICEPENDING)JOHN P. FISKE    ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15225 ABRAHAM MASARWEH                       VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                       Litigation
        208783)ERIKA L. VASQUEZ      ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075



                                         Page 1427 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 330
                                                       of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                             Claim

Wildfire Claims

3.15226 ABRAHAM MASARWEH                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                              Litigation
        262319)DEBORAH S. DIXON         ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15227 ABRAHAM MASARWEH                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                      Litigation
        583 I 6)                        ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15228 ABRAHAM MASARWEH                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                      Litigation
        (SBN 69176)IAN C.               ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15229 ACE AMERICAN INSURANCE                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        ALAN J. JANG SALLY NOMA         ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.15230 Ace American Insurance Company              VARIOUS                             Wildfire                UNDETERMINED
        Paul A. Casetta (Pro Hac                                                        Litigation
        Pending)Alan B. McMaster (Pro       ACCOUNT NO.: NOT AVAILABLE
        Hac Pending)Jarett M. Smith (Pro
        Hac Pending)Media Benjamin
        (SBN 236953)Zachary P. Marks
        (SBN 284642)
        Denenberg Tuffley PLLC
        1900 Avenue of the Stars, Suite 300
        Los Angeles, CAlifornia 90067




                                             Page 1428 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 331
                                                           of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15231 ACE AMERICAN INSURANCE                   VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        KEVIN D. BUSHTHOMAS M.         ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.15232 ACE AMERICAN INSURANCE                   VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        HOWARD D. MAYCON               ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.15233 ACE AMERICAN INSURANCE                   VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        THOMAS M. REGAN (SBN           ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.15234 ACE PROPERTY & CASUALTY                  VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                             Litigation
        THOMAS M. REGAN (SBN           ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.15235 ACE TOWERS                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15236 ACE TOWERS                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028



                                           Page 1429 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 332
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15237 ACE TOWERS                               VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.15238 ACE TOWERS                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15239 ACEVALOS, JOSE                           VARIOUS                              Wildfire                UNDETERMINED
        3400 JEFFERSON STREET #211                                                    Litigation
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.15240 ACKERMAN, SCOTT                          VARIOUS                              Wildfire                UNDETERMINED
        P.O. BOX 2943                                                                 Litigation
        PARADISE, CA 95967             ACCOUNT NO.: NOT AVAILABLE


3.15241 ACKROYD, CAROLINE                        VARIOUS                              Wildfire                UNDETERMINED
        522 KELLOGG COURT                                                             Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE


3.15242 ACOSTA, RICHARD                          VARIOUS                              Wildfire                UNDETERMINED
        3237 DRY CREEK RD                                                             Litigation
        OROVILLE, CA 95965             ACCOUNT NO.: NOT AVAILABLE


3.15243 ACRES OF PARADISE                        VARIOUS                              Wildfire                UNDETERMINED
        INVESTORS LLC                                                                 Litigation
        MICHAEL A. KELLYKHALDOUN       ACCOUNT NO.: NOT AVAILABLE
        A. BAGHDADI
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15244 ACRES OF PARADISE                        VARIOUS                              Wildfire                UNDETERMINED
        INVESTORS LLC                                                                 Litigation
        MIKAL C. WATTS (PRO HAC VICE   ACCOUNT NO.: NOT AVAILABLE
        APPLICATION
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


                                           Page 1430 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 333
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15245 ACRES OF PARADISE                        VARIOUS                              Wildfire                UNDETERMINED
        INVESTORS LLC                                                                 Litigation
        E. ELLIOT ADLERBRITTANY S.     ACCOUNT NO.: NOT AVAILABLE
        ZUMMERAMANDA J.
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15246 ACRES OF PARADISE                        VARIOUS                              Wildfire                UNDETERMINED
        INVESTORS LLC                                                                 Litigation
        JOSEPH M. EARLEY III (CAL.     ACCOUNT NO.: NOT AVAILABLE
        STATE BAR NO. 157400)
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15247 ACRES OF PARADISE MOBILE                 VARIOUS                              Wildfire                UNDETERMINED
        HOME PARK, LLC, A                                                             Litigation
        CALIFORNIA LIMITED LIABILITY   ACCOUNT NO.: NOT AVAILABLE
        COMPANY
        MICHAELA. KELLY (SBN 71460)
        WALKUP MELODIA KELLY&
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15248 ACRES OF PARADISE MOBILE                 VARIOUS                              Wildfire                UNDETERMINED
        HOME PARK, LLC, A                                                             Litigation
        CALIFORNIA LIMITED LIABILITY   ACCOUNT NO.: NOT AVAILABLE
        COMPANY
        RICHARD L. HARRIMAN
        (SBN66124)
        LAW OFFICES OF RICHARD L.
        HARRIMAN
        1078 VIA VERONA DR.
        CHICO, CA 95973


3.15249 ACRES OF PARADISE MOBILE                 VARIOUS                              Wildfire                UNDETERMINED
        HOME PARK, LLC, A                                                             Litigation
        CALIFORNIA LIMITED LIABILITY   ACCOUNT NO.: NOT AVAILABLE
        COMPANY
        BRIANJ. PANISH (SBN 116060)
        PANISH SHEA &BOYLE, LLP
        11111 SANTA MONICA BLVD.,
        SUITE 700
        LOS ANGELES, CA 90025




                                           Page 1431 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 334
                                                         of 566
PG&E Corporation                                                                                Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.15250 Acres Of Paradise Mobile Home               VARIOUS                              Wildfire                UNDETERMINED
        Park, LLC, A California Limited                                                  Litigation
        Liability Company                 ACCOUNT NO.: NOT AVAILABLE
        Frank M. Pitre (SBN
        100077)Alison E. Cordova (SBN
        284942)John P. Thyken (SBN
        286598)
        Cotchett, Pitre & Mccarthy, LLP
        San Francisco Airport Office
        Center840 Malcolm Road, Suite
        200
        Burlingame, CA 94010


3.15251 ADALYNN DICKENS                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                Litigation
        DREYER BABICH BUCCOLA             ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15252 ADALYNN DICKENS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                 Litigation
        WALKUP, MELODIA, KELLY &          ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15253 ADALYNN DICKENS                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                       Litigation
        100077ALISON E. CORDOVA,          ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15254 ADALYNN DICKENS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                   Litigation
        71460KHALDOUN A. BAGHDADI         ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15255 ADALYNN DICKENS                             VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                           Litigation
        SHEARJASON BOYER                  ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105



                                              Page 1432 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 335
                                                            of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15256 ADAM AVILES                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15257 ADAM AVILES                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15258 ADAM AVILES                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15259 ADAM AVILES                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15260 ADAM AVILES                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15261 ADAM BALLEJOS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 1433 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 336
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15262 ADAM BALLEJOS                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                       Litigation
        110909)                       ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15263 ADAM BALLEJOS                           VARIOUS                              Wildfire                UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                      Litigation
        (BAR NO. 295951) RACHEL       ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.15264 ADAM BALLEJOS                           VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOX (BAR                                                                Litigation
        NO.254651)JOANNA LEE FOX      ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.15265 ADAM BALOGH                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15266 ADAM BALOGH                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                    Litigation
        SBN: 110909ANDREA R.          ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15267 ADAM BALOGH                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                          Page 1434 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 337
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15268 ADAM BALOGH                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15269 ADAM BALOGH                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15270 ADAM BERRY                                 VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.15271 ADAM BERRY                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15272 ADAM BERRY                                 VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15273 ADAM BERRY                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108




                                             Page 1435 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 338
                                                           of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15274 ADAM BERRY                               VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                    Litigation
        100077ALISON E. CORDOVA,       ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15275 ADAM CLARK                               VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15276 ADAM CLARK                               VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15277 ADAM CLARK                               VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15278 ADAM CLARK                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15279 ADAM GRANNEMAN                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401




                                           Page 1436 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 339
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15280 ADAM GRANNEMAN                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15281 ADAM HARGRAVE                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15282 ADAM HARGRAVE                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15283 ADAM HARGRAVE                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15284 ADAM HARGRAVE                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                           Page 1437 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 340
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15285 ADAM HILL                               VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.15286 ADAM HILL                               VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                     Litigation
        J. EBALLAR                    ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.15287 ADAM HOLLY                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15288 ADAM HOLLY                              VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15289 ADAM HOLLY                              VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15290 ADAM HOLLY                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 1438 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 341
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15291 ADAM HOLLY                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15292 ADAM J. DEPPE                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                       Litigation
        DOMENIC MARTINI               ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.15293 ADAM J. DEPPE                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15294 ADAM J. DEPPE                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15295 ADAM J. DEPPE                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15296 ADAM J. DEPPE                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                          Page 1439 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 342
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15297 ADAM KARLAN                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.15298 ADAM KARLAN                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.15299 ADAM KARLAN                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.15300 ADAM KARLAN                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15301 ADAM KIMBALL                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                       Litigation
        110909)                       ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 1440 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 343
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.15302 ADAM KIMBALL                           VARIOUS                              Wildfire                UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                     Litigation
        (BAR NO. 295951) RACHEL      ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.15303 ADAM KIMBALL                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15304 ADAM KIMBALL                           VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOX (BAR                                                               Litigation
        NO.254651)JOANNA LEE FOX     ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.15305 ADAM MALLOY                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15306 ADAM MALLOY                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15307 ADAM MALLOY                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                     Litigation
        125868JUSTIN J. EBALLAR,     ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                         Page 1441 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 344
                                                       of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.15308 ADAM MALLOY                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15309 ADAM MALLOY                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.15310 ADAM MEEK                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15311 ADAM MEEK                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.15312 ADAM MEEK                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15313 ADAM MEEK                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                          Litigation
        DREYER BABICH BUCCOLA       ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                        Page 1442 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 345
                                                      of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15314 ADAM MEEK                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15315 ADAM NATHANIEL DAVIS                     VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                            Litigation
        SR.JESSICA HAYES               ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.15316 ADAM NATHANIEL DAVIS                     VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                  Litigation
        SCHACKNATASHA N. SERINO        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.15317 ADAM NATHANIEL DAVIS                     VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                       Litigation
        WEAVER                         ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.15318 ADAM SIMMS                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNSJONATHAN E.                                                     Litigation
        DAVISKEVIN M.                  ACCOUNT NO.: NOT AVAILABLE
        OSBORNESHOUNAK S.
        DHARAP
        THE ARNS LAW FIRM
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105


3.15319 ADAM SIMMS                               VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                       Litigation
        D. EDWARDS                     ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104




                                           Page 1443 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 346
                                                         of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.15320 ADAM WACHTER                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ.,                                                           Litigation
        #166204COELL M. SIMMONS,        ACCOUNT NO.: NOT AVAILABLE
        ESQ., #292218
        ERIC RATINOFF LAW CORP
        401 WATT AVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15321 ADAM WACHTER                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                       Litigation
        #117228BRETT R. PARKINSON,      ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150DANIEL E.
        PASSMORE, ESQ., #312155
        JACKSON &PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15322 ADAM WACHTER                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN, ESQ.,                                                      Litigation
        #115632                         ACCOUNT NO.: NOT AVAILABLE
        FRIEDEMANN GOLDBERG LLP
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.15323 ADAM WACHTER                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS, ESQ., #161563                                                   Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.15324 ADAMS, ADRIENNE MARY              VARIOUS                                      Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                         Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.15325 ADAMS, ADRIENNE MARY                      VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                           Litigation
        ZUMMER                          ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15326 ADAMS, ADRIENNE MARY                      VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                       Litigation
        VASQUEZAMANDA LOCUTRO           ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075



                                            Page 1444 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 347
                                                          of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15327 ADAMS, BARBARA                           VARIOUS                              Wildfire                UNDETERMINED
        420 DEERFIELD CIRCLE                                                          Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE


3.15328 ADAMS, GERILYN                           VARIOUS                              Wildfire                UNDETERMINED
        5433 DRY CREEK RD                                                             Litigation
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.15329 ADAMS, SCOTT                             VARIOUS                              Wildfire                UNDETERMINED
        333 LA CROSSE AVE.                                                            Litigation
        SANTA ROSA, CA 95409           ACCOUNT NO.: NOT AVAILABLE


3.15330 ADAMS, YVONNE                            VARIOUS                              Wildfire                UNDETERMINED
        3501 DAYBREAK CT                                                              Litigation
        SANTA ROSA, CA 95404           ACCOUNT NO.: NOT AVAILABLE


3.15331 ADAMU, COLLEEN                           VARIOUS                              Wildfire                UNDETERMINED
        3456 HENDERSON CIRCLE                                                         Litigation
        SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.15332 ADAN ALVEZ                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15333 ADAN ALVEZ                               VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15334 ADAN ALVEZ                               VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN AND MILLER LAW FINN     ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15335 ADEL MUBARAKA                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 1445 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 348
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.15336 ADEL MUBARAKA                          VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                              Litigation
        FOXCOURTNEY VASQUEZ          ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.15337 ADEL MUBARAKA                          VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                              Litigation
        SIEGLOCKRACHEL               ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.15338 ADEL MUBARAKA                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15339 ADELAIDE M HARDT                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15340 ADELAIDE M HARDT                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15341 ADELAIDE M HARDT                       VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                     Litigation
        125868JUSTIN J. EBALLAR,     ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                         Page 1446 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 349
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15342 ADELAIDE M HARDT                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15343 ADELAIDE M HARDT                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15344 ADELE DIFFLEY                            VARIOUS                              Wildfire                UNDETERMINED
        THE ARNS LAW FIRM                                                             Litigation
        ROBERT S. ARNS                 ACCOUNT NO.: NOT AVAILABLE
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105


3.15345 ADELE DIFFLEY                            VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                       Litigation
        D. EDWARDSJASON B.             ACCOUNT NO.: NOT AVAILABLE
        FRIEDMAN
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.15346 ADELE LEARD                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15347 ADELE LEARD                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                           Page 1447 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 350
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15348 ADELE LEARD                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15349 ADELE LEARD                              VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15350 ADELINA MCNEIVE                          VARIOUS                              Wildfire                UNDETERMINED
        STUART G. GROSSCATHLEEN                                                       Litigation
        DONOHOE                        ACCOUNT NO.: NOT AVAILABLE
        GROSS & KLEIN LLP
        THE EMBARCADEROPIER 9,
        SUITE 100
        SAN FRANCISCO, CA 94111


3.15351 ADIA BARTOW                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15352 ADIA BARTOW                              VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.15353 ADIA BARTOW                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864




                                           Page 1448 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 351
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15354 ADIA BARTOW                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15355 ADMASSU, DANIEL                          VARIOUS                              Wildfire                UNDETERMINED
        4252 MAHER ST                                                                 Litigation
        NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.15356 ADNAN MUSHAMMEL                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15357 ADNAN MUSHAMMEL                          VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.15358 ADNAN MUSHAMMEL                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15359 ADNAN MUSHAMMEL                          VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.15360 ADRIAN ANDREONI                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 1449 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 352
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15361 ADRIAN ANDREONI                          VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15362 ADRIAN ANDREONI                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15363 ADRIAN ANDREONI                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.15364 ADRIAN ANDREONI                          VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.15365 ADRIAN BOWERS                            VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                    Litigation
        100077ALISON E. CORDOVA,       ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15366 ADRIAN BOWERS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 1450 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 353
                                                         of 566
PG&E Corporation                                                                                  Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.15367 ADRIAN BOWERS                                 VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                          Litigation
        SBN: 110909ANDREA R.                ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15368 ADRIAN BOWERS                                 VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                  Litigation
        DREYER BABICH BUCCOLA               ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15369 ADRIAN BOWERS                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                     Litigation
        71460KHALDOUN A. BAGHDADI           ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15370 ADRIAN DIAZ                                   VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                           Litigation
        NO. 197687)                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.15371 Adrian Diaz                                   VARIOUS                              Wildfire                UNDETERMINED
        Mikal C. Watts (Pro Hac Vice                                                       Litigation
        application anticipated)Guy Watts   ACCOUNT NO.: NOT AVAILABLE
        (Pro Hac Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.15372 ADRIAN G. POP                                 VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                                   Litigation
        ABRAHAM, WATKINS, NICHOLS,          ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002




                                                Page 1451 of 7835 to Schedule E/F Part 2

       Case: 19-30088             Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 354
                                                              of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15373 ADRIAN G. POP                           VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.15374 ADRIAN GARCIA                           VARIOUS                              Wildfire                UNDETERMINED
        MARY E. ALEXANDER,                                                           Litigation
        ESQJENNIFER L. FIORE,         ACCOUNT NO.: NOT AVAILABLE
        ESQSOPHIA M. ASLAMI, ESQ
        MARY ALEXANDER &
        ASSOCIATES, P.C.
        44 MONTGOMERY STREET,
        SUITE 1303
        SAN FRANCISCO, CA 94104


3.15375 ADRIAN GOWINS                           VARIOUS                              Wildfire                UNDETERMINED
        ANTHONY R. LAURETI, ESQ.,                                                    Litigation
        SBN: 147086                   ACCOUNT NO.: NOT AVAILABLE
        LAURETI & ASSOCIATES, APC
        402 W. BROADWAY, SUITE 2500
        SAN DIEGO, CA 9210 I


3.15376 ADRIAN GOWINS                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                     Litigation
        #117228BRETT R. PARKINSON,    ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15377 ADRIAN GOWINS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15378 ADRIAN GOWINS                           VARIOUS                              Wildfire                UNDETERMINED
        BONNIE E. KANE, ESQ., SBN:                                                   Litigation
        167700STEVEN S. KANE, ESQ.,   ACCOUNT NO.: NOT AVAILABLE
        SBN: 061670
        THE KANE LAW FIRM
        402 W. BROADWAY, SUITE 2500
        SAN DIEGO, CA 92101




                                          Page 1452 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 355
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15379 ADRIAN JOHN                              VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                      Litigation
        VASQUEZ AMANDA LOCURTO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15380 ADRIAN JOHN                              VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)JOHN P. FISKE          ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15381 ADRIAN JOHN                              VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15382 ADRIAN JOHN                              VARIOUS                              Wildfire                UNDETERMINED
        NATASHA SERINO                                                                Litigation
        LAW OFFICES OF ALEXANDER       ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127


3.15383 ADRIAN JOHN                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.15384 ADRIAN JOHN                              VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101




                                           Page 1453 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 356
                                                         of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15385 ADRIAN MAISONET                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15386 ADRIAN MAISONET                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15387 ADRIAN MAISONET                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                            Litigation
        178658DYLAN HUGHES- BAR          ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15388 ADRIAN MAISONET                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                     Litigation
        126782AMANDA L. RIDDLE -         ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15389 ADRIAN MAISONET                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15390 ADRIAN MAISONET                            VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


                                             Page 1454 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 357
                                                           of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.15391 ADRIAN MAISONET                        VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                      Litigation
        SHEARJASON BOYER             ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.15392 ADRIAN MAISONET                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15393 ADRIAN MAISONET                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                  Litigation
        111359KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15394 ADRIAN R ANDREONI                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15395 ADRIAN R ANDREONI                      VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15396 ADRIAN R ANDREONI                      VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                     Litigation
        125868JUSTIN J. EBALLAR,     ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                         Page 1455 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 358
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15397 ADRIAN R ANDREONI                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15398 ADRIAN R ANDREONI                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15399 ADRIAN SANDCHEZ DE LA CRUZ               VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15400 ADRIAN TORRES                            VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15401 ADRIANA CASTILLO                         VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15402 ADRIANA CASTILLO                         VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDTMIKAL C. WATTSGUY         ACCOUNT NO.: NOT AVAILABLE
        L. WATTS
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        225
        AUSTIN, TEXAS 78704




                                           Page 1456 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 359
                                                         of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15403 ADRIANA CASTILLO                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                        Litigation
        NO. 197687)                      ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15404 ADRIANA DEL SANTO GIZZI                    VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                        Litigation
        BRYSONKEVIN M. POLLACK           ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15405 ADRIANNA ONEAL                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15406 ADRIANNA ONEAL                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15407 ADRIANNA ONEAL                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15408 ADRIANNA ONEAL                             VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720




                                             Page 1457 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 360
                                                           of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15409 ADRIANNA ONEAL                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15410 ADRIEANNA BASFORD                       VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15411 ADRIEANNA BASFORD                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15412 ADRIEANNA BASFORD                       VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15413 ADRIEANNA BASFORD                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15414 ADRIEANNA BASFORD                       VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                          Page 1458 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 361
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.15415 ADRIEANNA BRASFORD                    VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                       Litigation
        296101)ROBERT T. BRYSON     ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15416 ADRIEN ACUNA-BECK, BY AND             VARIOUS                              Wildfire                UNDETERMINED
        THROUGH HIS GURADIAN AD                                                    Litigation
        LITEM, DANIEL BANUELOS      ACCOUNT NO.: NOT AVAILABLE
        STEVEN M. CAMPORA
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15417 ADRIEN ACUNA-BECK, BY AND             VARIOUS                              Wildfire                UNDETERMINED
        THROUGH HIS GURADIAN AD                                                    Litigation
        LITEM, DANIEL BANUELOS      ACCOUNT NO.: NOT AVAILABLE
        MICHAEL A. KELLY
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15418 ADRIEN ACUNA-BECK, BY AND             VARIOUS                              Wildfire                UNDETERMINED
        THROUGH HIS GURADIAN AD                                                    Litigation
        LITEM, DANIEL BANUELOS      ACCOUNT NO.: NOT AVAILABLE
        CATHERINE LOMBARDO (SBN #
        160461)
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171


3.15419 ADRIEN ACUNA-BECK, BY AND             VARIOUS                              Wildfire                UNDETERMINED
        THROUGH HIS GURADIAN AD                                                    Litigation
        LITEM, DANIEL BANUELOS      ACCOUNT NO.: NOT AVAILABLE
        MARY E. ALEXANDER, ESQ.
        (SBN: 104173)
        MARY ALEXANDER &
        ASSOCIATES, P.C.
        44 MONTGOMERY STREET,
        SUITE 1303
        SAN FRANCISCO, CA 94104




                                        Page 1459 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 362
                                                      of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15420 ADRIEN ACUNA-BECK, BY AND               VARIOUS                              Wildfire                UNDETERMINED
        THROUGH HIS GURADIAN AD                                                      Litigation
        LITEM, DANIEL BANUELOS        ACCOUNT NO.: NOT AVAILABLE
        MARK P. ROBINSON, JR. (SBN
        054426)
        ROBINSON CALCAGNIE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CALIFORNIA
        92660


3.15421 ADVENTIST RISK                          VARIOUS                              Wildfire                UNDETERMINED
        MANAGEMENT, INC.                                                             Litigation
        SHAWN E. CAIRNE               ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF SHAWN E.
        CAINE
        1221 CAMINO DEL MAR
        DEL MAR, CA 92014


3.15422 ADVENTIST RISK                          VARIOUS                              Wildfire                UNDETERMINED
        MANAGEMENT, INC.                                                             Litigation
        CRAIG S. SIMON                ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.15423 AESTHETICS OFFICE INC-FOX,              VARIOUS                              Wildfire                UNDETERMINED
        NANCIE                                                                       Litigation
        648 LARKFIELD CTR             ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403


3.15424 AGAJANIAN, INC., D/B/A                  VARIOUS                              Wildfire                UNDETERMINED
        AGAJANIAN VINEYARDS & WINE                                                   Litigation
        COMPANY                       ACCOUNT NO.: NOT AVAILABLE
        ANNE ANDREWSJOHN C.
        THORNTONSEAN THOMAS
        HIGGINS
        ANDREWS & THORNTON
        2 CORPORATE PARK, SUITE 110
        IRVINE, CALIFORNIA 92606


3.15425 AGAJANIAN, INC., D/B/A                  VARIOUS                              Wildfire                UNDETERMINED
        AGAJANIAN VINEYARDS & WINE                                                   Litigation
        COMPANY                       ACCOUNT NO.: NOT AVAILABLE
        STEVEN J. SKIKOSMARK G.
        CRAWFORDGREGORY T.
        SKIKOSMATTHEW J. SKIKOS
        SKIKOS, CRAWFORD, SKIKOS, &
        JOSEPH
        ONE SANSOME STREET, SUITE
        2830
        SAN FRANCISCO, CA 94104




                                          Page 1460 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 363
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15426 AGASI-HORN, CODY ALAN;                  VARIOUS                              Wildfire                UNDETERMINED
        AGASI-HORN, THE ESTATE OF                                                    Litigation
        CODY ALAN                     ACCOUNT NO.: NOT AVAILABLE
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15427 AGASI-HORN, CODY ALAN;            VARIOUS                                    Wildfire                UNDETERMINED
        AGASI-HORN, THE ESTATE OF                                                    Litigation
        CODY ALAN                 ACCOUNT NO.: NOT AVAILABLE
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.15428 AGASI-HORN, CODY ALAN;                  VARIOUS                              Wildfire                UNDETERMINED
        AGASI-HORN, THE ESTATE OF                                                    Litigation
        CODY ALAN                     ACCOUNT NO.: NOT AVAILABLE
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15429 AGATHA WYETMA                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                     Litigation
        J. EBALLAR                    ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.15430 AGATHA WYETMA                           VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105




                                          Page 1461 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 364
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15431 AGCS MARINE INSURANCE                    VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        KEVIN D. BUSHTHOMAS M.         ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.15432 AGCS MARINE INSURANCE                    VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        HOWARD D. MAYCON               ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.15433 AGCS MARINE INSURANCE                    VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        ALAN J. JANG SALLY NOMA        ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.15434 AGNETA STEVENS                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15435 AGNETA STEVENS                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15436 AGNETA STEVENS                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028




                                           Page 1462 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 365
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15437 AGNETA STEVENS                          VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                  Litigation
         REINER, SLAUGHTER &          ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.15438 AGUILAR, LUCIA                          VARIOUS                              Wildfire                UNDETERMINED
        6600 MONTECITO BLVD.                                                         Litigation
        34                            ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95409


3.15439 AGUILAR, OCTAVIO                        VARIOUS                              Wildfire                UNDETERMINED
        3527 JEFFERSON STREET                                                        Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.15440 AGUILAR, VERONICA                       VARIOUS                              Wildfire                UNDETERMINED
        1334 STROVEN LN                                                              Litigation
        SANTA ROSA, CA 95407          ACCOUNT NO.: NOT AVAILABLE


3.15441 AGUILAR, VICTOR                         VARIOUS                              Wildfire                UNDETERMINED
        52 W. BARHAM AVE                                                             Litigation
        SANTA ROSA, CA 95407          ACCOUNT NO.: NOT AVAILABLE


3.15442 AGUIRRE HERNANDEZ,                      VARIOUS                              Wildfire                UNDETERMINED
        SALVADOR                                                                     Litigation
        400 LOUISE WAY APT 206        ACCOUNT NO.: NOT AVAILABLE
        SONOMA, CA 95476


3.15443 AGUIRRE, JUAN                           VARIOUS                              Wildfire                UNDETERMINED
        1951 WISE DRIVE                                                              Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.15444 AHERN, LAURETTA ANN;                    VARIOUS                              Wildfire                UNDETERMINED
        AHERN, EDWARD JOSEPH CARL                                                    Litigation
        (A MINOR, BY AND THROUGH      ACCOUNT NO.: NOT AVAILABLE
        HIS GUARDIAN AD LITEM
        LAURETTA ANN AHERN)
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                          Page 1463 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 366
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15445 AHERN, LAURETTA ANN;              VARIOUS                                     Wildfire                UNDETERMINED
        AHERN, EDWARD JOSEPH CARL                                                     Litigation
        (A MINOR, BY AND THROUGH  ACCOUNT NO.: NOT AVAILABLE
        HIS GUARDIAN AD LITEM
        LAURETTA ANN AHERN)
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.15446 AHERN, LAURETTA ANN;                     VARIOUS                              Wildfire                UNDETERMINED
        AHERN, EDWARD JOSEPH CARL                                                     Litigation
        (A MINOR, BY AND THROUGH       ACCOUNT NO.: NOT AVAILABLE
        HIS GUARDIAN AD LITEM
        LAURETTA ANN AHERN)
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15447 AHMAD ROSTAMI                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15448 AHMAD ROSTAMI                            VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.15449 AHMAD ROSTAMI                            VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.15450 AHMAD ROSTAMI                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612



                                           Page 1464 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 367
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15451 AHRS PARADISE LLC                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15452 AHRS PARADISE LLC                        VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15453 AHRS PARADISE LLC                        VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15454 AHRS PARADISE LLC                        VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.15455 AIDA RODRIGUEZ                           VARIOUS                              Wildfire                UNDETERMINED
        STUART G. GROSSCATHLEEN                                                       Litigation
        DONOHOE                        ACCOUNT NO.: NOT AVAILABLE
        GROSS & KLEIN LLP
        THE EMBARCADEROPIER 9,
        SUITE 100
        SAN FRANCISCO, CA 94111


3.15456 AIDEN CORONADO                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15457 AIDEN CORONADO                           VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                        Litigation
        SHEARJASON BOYER               ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


                                           Page 1465 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 368
                                                         of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15458 AIDEN CORONADO                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15459 AIDEN CORONADO                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15460 AIDEN CORONADO                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15461 AIDEN JAMES DICKENS                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15462 AIDEN JAMES DICKENS                        VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.15463 AIDEN JAMES DICKENS                        VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010




                                             Page 1466 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 369
                                                           of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.15464 AIDEN JAMES DICKENS                   VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15465 AIDEN JAMES DICKENS                   VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                          Litigation
        DREYER BABICH BUCCOLA       ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15466 AIDEN W. KRUEGER                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15467 AIDEN W. KRUEGER                      VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15468 AIDEN W. KRUEGER                      VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15469 AIDEN W. KRUEGER                      VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.15470 AIDEN W. KRUEGER                      VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                          Litigation
        DREYER BABICH BUCCOLA       ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


                                        Page 1467 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 370
                                                      of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                             Claim

Wildfire Claims

3.15471 Aig Europe Limited                          VARIOUS                             Wildfire                UNDETERMINED
        Paul A. Casetta (Pro Hac                                                        Litigation
        Pending)Alan B. McMaster (Pro       ACCOUNT NO.: NOT AVAILABLE
        Hac Pending)Jarett M. Smith (Pro
        Hac Pending)Media Benjamin
        (SBN 236953)Zachary P. Marks
        (SBN 284642)
        Denenberg Tuffley PLLC
        1900 Avenue of the Stars, Suite 300
        Los Angeles, CAlifornia 90067


3.15472 AIG EUROPE LIMITED                         VARIOUS                              Wildfire                UNDETERMINED
        MAURA WALSH OCHOA                                                               Litigation
                                        ACCOUNT NO.: NOT AVAILABLE
       WAYLON J. PICKETT
       GROTEFELD, HOFFMAN,
       SCHLEITER, GORDON, OCHOA &
       EVINGER, LLP
       700 LARKSPUR LANDING
       CIRCLE, SUITE 280
       LARKSPUR, CA 94939


3.15473 AIG EUROPE LIMITED                         VARIOUS                              Wildfire                UNDETERMINED
        KEVIN D. BUSHTHOMAS M.                                                          Litigation
        REGANDAVID D. BRISCO            ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.15474 AIG EUROPE LIMITED                         VARIOUS                              Wildfire                UNDETERMINED
        ALAN J. JANG SALLY NOMA                                                         Litigation
        JANG & ASSOCIATES LLP           ACCOUNT NO.: NOT AVAILABLE
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.15475 AIG PROPERTY CASUALTY                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        ALAN J. JANG SALLY NOMA         ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596




                                             Page 1468 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 371
                                                           of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15476 AIG PROPERTY CASUALTY                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        MAURA WALSH OCHOA                ACCOUNT NO.: NOT AVAILABLE

        WAYLON J. PICKETT
        GROTEFELD, HOFFMAN,
        SCHLEITER, GORDON, OCHOA &
        EVINGER, LLP
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.15477 AIG PROPERTY CASUALTY                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        MAURA WALSH OCHOA (SBN           ACCOUNT NO.: NOT AVAILABLE
        193799)WAYLON J. PICKETT
        (SBN 248865)
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.15478 AIG PROPERTY CASUALTY                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        KEVIN D. BUSHTHOMAS M.           ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.15479 AIKEN, JENNIFER                            VARIOUS                              Wildfire                UNDETERMINED
        549 HILLCREST DR                                                                Litigation
        PARADISE, CA 95969               ACCOUNT NO.: NOT AVAILABLE


3.15480 Aimee Bronnenberg                          VARIOUS                              Wildfire                UNDETERMINED
        Elizabeth J. Cabraser (SBN                                                      Litigation
        083151)Robert J. Nelson (SBN     ACCOUNT NO.: NOT AVAILABLE
        132797)Lexi J. Hazam (SBN
        224457)Fabrice N. Vincent (SBN
        160780)Abby R. Wolf (SBN
        313049)Evan J. Ballan (SBN
        318649)
        Lieff Cabraser Heimann &
        Bernstein, LLP
        275 Battery Street, 29th Floor
        San Francisco, CA 92101




                                             Page 1469 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 372
                                                           of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15481 AIMEE BRONNENBERG                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15482 AIMEE BRONNENBERG                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15483 AIMEE BRONNENBERG                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15484 AIRA MELANIE MONTE                       VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15485 AIRA MELANIE MONTE                       VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN AND MILLER LAW FINN     ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15486 AIRA MELANIE MONTE                       VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15487 AIRES, DANIEL                            VARIOUS                              Wildfire                UNDETERMINED
        59 GREENWOOD DRIVE                                                            Litigation
        SOUTH SAN FRANCISCO, CA        ACCOUNT NO.: NOT AVAILABLE
        94080



                                           Page 1470 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 373
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15488 AIRINGTON, MICHAEL                       VARIOUS                              Wildfire                UNDETERMINED
        10791 S. PONDEROSA WAY                                                        Litigation
        ROUGH AND READY, CA 95975      ACCOUNT NO.: NOT AVAILABLE


3.15489 AISHA WALLS                              VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15490 AISHA WALLS                              VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15491 AISHA WALLS                              VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15492 AISHA WALLS                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15493 AISHA WALLS                              VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 1471 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 374
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15494 AIX - NOVA CASUALTY                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY PROGRAM                                                              Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.15495 AIX - NOVA CASUALTY                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY PROGRAM                                                              Litigation
        KEVIN D. BUSHTHOMAS M.        ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.15496 AIX - NOVA CASUALTY                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY PROGRAM                                                              Litigation
        MAURA WALSH OCHOA             ACCOUNT NO.: NOT AVAILABLE

       WAYLON J. PICKETT
       GROTEFELD, HOFFMAN,
       SCHLEITER, GORDON, OCHOA &
       EVINGER, LLP
       700 LARKSPUR LANDING
       CIRCLE, SUITE 280
       LARKSPUR, CA 94939


3.15497 AIX - NOVA CASUALTY                     VARIOUS                              Wildfire                UNDETERMINED
        COMPANY PROGRAM                                                              Litigation
        MAURA WALSH OCHOA (SBN        ACCOUNT NO.: NOT AVAILABLE
        193799)WAYLON J. PICKETT
        (SBN 248865)
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.15498 AJ LEX HARLAND                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                          Page 1472 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 375
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15499 AJ LEX HARLAND                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15500 AJ LEX HARLAND                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15501 AJ LEX HARLAND                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15502 AJ LEX HARLAND                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15503 AKHTAR, JAHAN Z.                  VARIOUS                                    Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                       Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.15504 AKHTAR, JAHAN Z.                        VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                         Litigation
        ZUMMER                        ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15505 AKHTAR, JAHAN Z.                        VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                     Litigation
        VASQUEZAMANDA LOCUTRO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                          Page 1473 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 376
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15506 AKRAM ELKHECHEN                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15507 AKRAM ELKHECHEN                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15508 AKRAM ELKHECHEN                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15509 AKRAM ELKHECHEN                          VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.15510 AL RYDELL                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15511 AL RYDELL                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 1474 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 377
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15512 AL RYDELL                                VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15513 AL RYDELL                                VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15514 ALAN BERG                                VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15515 ALAN BERG                                VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15516 ALAN BERG                                VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 1475 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 378
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15517 ALAN BERG                                VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15518 ALAN BERG                                VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15519 ALAN BRUCE BAXTER                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15520 ALAN BRUCE BAXTER                        VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15521 ALAN BRUCE BAXTER                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 1476 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 379
                                                         of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.15522 ALAN BRUCE BAXTER                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                   Litigation
        A. BAGHDADI                 ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15523 ALAN D. HETTS                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15524 ALAN D. HETTS                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                          Litigation
        DREYER BABICH BUCCOLA       ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15525 ALAN D. HETTS                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.15526 ALAN D. HETTS                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15527 ALAN D. HETTS                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                        Page 1477 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 380
                                                      of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15528 ALAN GUSTAFSON                           VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                       Litigation
        D. EDWARDS                     ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.15529 ALAN GUSTAFSON                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNSJONATHAN E.                                                     Litigation
        DAVISKEVIN M.                  ACCOUNT NO.: NOT AVAILABLE
        OSBORNESHOUNAK S.
        DHARAP
        THE ARNS LAW FIRM
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105


3.15530 ALAN KEOSAENG                            VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.15531 ALAN KEOSAENG                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.15532 ALAN PETTIT                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15533 ALAN PETTIT                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 1478 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 381
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15534 ALAN PETTIT                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15535 ALAN PETTIT                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15536 ALANDER, BARBARA                        VARIOUS                              Wildfire                UNDETERMINED
        1926 WALTZER RD                                                              Litigation
        SANTA ROSA, CA 94503          ACCOUNT NO.: NOT AVAILABLE


3.15537 ALANIS, JOSE                            VARIOUS                              Wildfire                UNDETERMINED
        1256 TROWER AVE                                                              Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.15538 ALAS, BLANCA                            VARIOUS                              Wildfire                UNDETERMINED
        2350 MCBRIDE LN                                                              Litigation
        APT C8                        ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403


3.15539 ALBERT AHAD                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                          Page 1479 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 382
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15540 ALBERT AHAD                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15541 ALBERT AHAD                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15542 ALBERT AHAD                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15543 ALBERT BEDROSIAN                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15544 ALBERT BEDROSIAN                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15545 ALBERT BEDROSIAN                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028




                                           Page 1480 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 383
                                                         of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.15546 ALBERT BEDROSIAN                          VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                    Litigation
         REINER, SLAUGHTER &            ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.15547 ALBERT C. LEE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG                                                            Litigation
        MICHAEL S. FEINBERG, APLC       ACCOUNT NO.: NOT AVAILABLE
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.15548 ALBERT C. LEE                             VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL                                                                  Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.15549 ALBERT C. LEE                             VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768GAYLE M. BLATT, SBN        ACCOUNT NO.: NOT AVAILABLE
        122048ANGELA JAE CHUN,
        SBN 248571
        CASEY GERRY SCHENK
        FRANKCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.15550 ALBERT DARBY                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                         Litigation
        110909)                         ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15551 ALBERT DARBY                              VARIOUS                              Wildfire                UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                        Litigation
        (BAR NO. 295951) RACHEL         ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014




                                            Page 1481 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 384
                                                          of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15552 ALBERT DARBY                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15553 ALBERT DARBY                               VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOX (BAR                                                                   Litigation
        NO.254651)JOANNA LEE FOX         ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.15554 ALBERT GURLUE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15555 ALBERT GURLUE                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15556 ALBERT GURLUE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15557 ALBERT GURLUE                              VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720




                                             Page 1482 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 385
                                                           of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15558 ALBERT GURLUE                           VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15559 ALBERT J LOPEZ                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15560 ALBERT J LOPEZ                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15561 ALBERT J LOPEZ                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15562 ALBERT J LOPEZ                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15563 ALBERT J LOPEZ                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 1483 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 386
                                                        of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.15564 ALBERT JOHN WROBEL                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.15565 ALBERT JOHN WROBEL                        VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.15566 ALBERT JOHN WROBEL                        VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                       Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL STREET
        SAN DIEGO, CA 92101


3.15567 ALBERT JOHN WROBEL                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15568 ALBERT LOW                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15569 ALBERT LOW                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15570 ALBERT LOW                                VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                     Litigation
        100077ALISON E. CORDOVA,        ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


                                            Page 1484 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 387
                                                          of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15571 ALBERT LOW                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15572 ALBERT LOW                                 VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15573 ALBERT RODRIGUEZ                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                            Litigation
        VICEPENDING)JOHN P. FISKE        ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15574 ALBERT RODRIGUEZ                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                           Litigation
        208783)ERIKA L. VASQUEZ          ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15575 ALBERT RODRIGUEZ                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                              Litigation
        262319)DEBORAH S. DIXON          ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15576 ALBERT RODRIGUEZ                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                      Litigation
        583 I 6)                         ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101




                                             Page 1485 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 388
                                                           of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15577 ALBERT RODRIGUEZ                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                   Litigation
        (SBN 69176)IAN C.             ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15578 ALBERT STYLES                           VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                     Litigation
        BRYSONKEVIN M. POLLACK        ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15579 ALBERTO CARDENAS                        VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.15580 ALBERTO CARDENAS                        VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.15581 ALBERTO CARDENAS                        VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                         Litigation
        296101)ROBERT T. BRYSON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15582 ALBERTO LOPEZ                           VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                      Litigation
        WEAVER                        ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


                                          Page 1486 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 389
                                                        of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.15583 ALBERTO LOPEZ                         VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                               Litigation
        SCHACKNATASHA N. SERINO     ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.15584 ALBERTO LOPEZ                         VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                         Litigation
        SR.JESSICA HAYES            ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.15585 ALBERTO RODRIGUEZ                     VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                               Litigation
        SCHACKNATASHA N. SERINO     ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.15586 ALBERTO RODRIGUEZ                     VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                    Litigation
        WEAVER                      ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.15587 ALBERTO RODRIGUEZ                     VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                         Litigation
        SR.JESSICA HAYES            ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.15588 ALBERTS, NIKOLAS PAUL                 VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                   Litigation
        VASQUEZAMANDA LOCUTRO       ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                        Page 1487 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 390
                                                      of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15589 ALBERTS, NIKOLAS PAUL             VARIOUS                                     Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                        Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.15590 ALBERTS, NIKOLAS PAUL                    VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                          Litigation
        ZUMMER                         ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15591 ALBERTZ, BRENDA                          VARIOUS                              Wildfire                UNDETERMINED
        P.O. BOX 8                                                                    Litigation
        GLEN ELLEN, CA 95442           ACCOUNT NO.: NOT AVAILABLE


3.15592 ALBERTZ, BRENDA                          VARIOUS                              Wildfire                UNDETERMINED
        13836 WILLIAMS RD                                                             Litigation
        GLEN ELLEN, CA 95442           ACCOUNT NO.: NOT AVAILABLE


3.15593 ALBO JACOBS NAPA HOUSE LLC               VARIOUS                              Wildfire                UNDETERMINED
        C. BROOKS CUTTER, SBN                                                         Litigation
        121407 JOHN G. ROUSSAS,        ACCOUNT NO.: NOT AVAILABLE
        SBN 227325 MATTHEW M.
        BREINING, SBN 306788
        CUTTER LAW P.C.
        401 WATT AVENUE
        SACRAMENTO, CA 95864


3.15594 ALBORZ SCAKOURI PARTOVI                  VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. THOMPSON                                                            Litigation
        THOMPSON LAW OFFICES, P.C.     ACCOUNT NO.: NOT AVAILABLE
        700 AIRPORT BLVD., SUITE 160
        BURLINGAME, CA 94010


3.15595 ALCANTARA, ZENAIDA                       VARIOUS                              Wildfire                UNDETERMINED
        2001 PINER ROAD                                                               Litigation
        290                            ACCOUNT NO.: NOT AVAILABLE
        SANTA ROSA, CA 95403


3.15596 ALEC PAGE                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 1488 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 391
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15597 ALEC PAGE                                VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15598 ALEC PAGE                                VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15599 ALEC PAGE                                VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.15600 ALEJANDRA COSTELLANOS                    VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDTMIKAL C. WATTSGUY         ACCOUNT NO.: NOT AVAILABLE
        L. WATTS
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        225
        AUSTIN, TEXAS 78704


3.15601 ALEJANDRA COSTELLANOS                    VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15602 ALEJANDRA COSTELLANOS                    VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 1489 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 392
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15603 ALEJANDRA RADILLO                        VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15604 ALEJANDRA RADILLO                        VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15605 ALEJANDRA RADILLO                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15606 ALEJANDRA RADILLO                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.15607 ALEJANDRA RADILLO                        VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15608 ALEJANDRO RIVERA                         VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401




                                           Page 1490 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 393
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15609 ALEX AICHINGER                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15610 ALEX AICHINGER                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15611 ALEX AICHINGER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15612 ALEX AICHINGER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15613 ALEX ARMSTRONG                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON PAIGE                                                        Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704




                                           Page 1491 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 394
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15614 ALEX ARMSTRONG                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.15615 ALEX ARMSTRONG                           VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15616 ALEX BURGER                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15617 ALEX BURGER                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15618 ALEX BURGER                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15619 ALEX BURGER                              VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669



                                           Page 1492 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 395
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15620 ALEX DAVIS                               VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.15621 ALEX DAVIS                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15622 ALEX DAVIS                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.15623 ALEX DAVIS                               VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15624 ALEX DAVIS                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15625 ALEX SANCHEZ                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)JOHN P. FISKE          ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                           Page 1493 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 396
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15626 ALEX SANCHEZ                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                      Litigation
        VASQUEZ AMANDA LOCURTO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15627 ALEX SANCHEZ                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15628 ALEX SANCHEZ                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.15629 ALEX SANCHEZ                             VARIOUS                              Wildfire                UNDETERMINED
        NATASHA SERINO                                                                Litigation
        LAW OFFICES OF ALEXANDER       ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127


3.15630 ALEX SANCHEZ                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15631 ALEX SMITH                               VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 1494 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 397
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15632 ALEX SMITH                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15633 ALEX SMITH                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15634 ALEX SMITH                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15635 ALEXANDER CANOVAS                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15636 ALEXANDER CANOVAS                        VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15637 ALEXANDER CANOVAS                        VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101




                                           Page 1495 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 398
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15638 ALEXANDER CANOVAS                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15639 ALEXANDER CANOVAS                        VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15640 ALEXANDER GUILHOT                        VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)JOHN P. FISKE          ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15641 ALEXANDER GUILHOT                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                      Litigation
        VASQUEZ AMANDA LOCURTO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15642 ALEXANDER GUILHOT                        VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15643 ALEXANDER GUILHOT                        VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 1496 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 399
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15644 ALEXANDER GUILHOT                        VARIOUS                              Wildfire                UNDETERMINED
        NATASHA SERINO                                                                Litigation
        LAW OFFICES OF ALEXANDER       ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127


3.15645 ALEXANDER GUILHOT                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.15646 ALEXANDER LOZANO                         VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.15647 ALEXANDER LOZANO                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.15648 ALEXANDER MILOTICH                       VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. THOMPSON                                                            Litigation
        THOMPSON LAW OFFICES, P.C.     ACCOUNT NO.: NOT AVAILABLE
        700 AIRPORT BLVD., SUITE 160
        BURLINGAME, CA 94010




                                           Page 1497 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 400
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15649 ALEXANDER PROVOST                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15650 ALEXANDER PROVOST                        VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15651 ALEXANDER PROVOST                        VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15652 ALEXANDER PROVOST                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15653 ALEXANDER PROVOST                        VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15654 ALEXANDER SEIDEL                         VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                  Litigation
        SCHACKNATASHA N. SERINO        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127



                                           Page 1498 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 401
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.15655 ALEXANDER SEIDEL                       VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                     Litigation
        WEAVER                       ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.15656 ALEXANDER SEIDEL                       VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                          Litigation
        SR.JESSICA HAYES             ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.15657 ALEXANDER, DANIEL BENJAMIN         VARIOUS                                  Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                      Litigation
        SPARACINO                  ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.15658 ALEXANDER, DANIEL BENJAMIN             VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                    Litigation
        VASQUEZAMANDA LOCUTRO        ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15659 ALEXANDER, DANIEL BENJAMIN             VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                        Litigation
        ZUMMER                       ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15660 ALEXANDER, DOROTHY                     VARIOUS                              Wildfire                UNDETERMINED
        6447 STONE BRIDGE RD                                                        Litigation
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.15661 ALEXANDER, IRVING DAVID;          VARIOUS                                   Wildfire                UNDETERMINED
        MILDRED JANE ALEXANDER                                                      Litigation
        CO-COUNSELDEMETRIOS A.    ACCOUNT NO.: NOT AVAILABLE
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101




                                         Page 1499 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 402
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.15662 ALEXANDER, IRVING DAVID;               VARIOUS                              Wildfire                UNDETERMINED
        MILDRED JANE ALEXANDER                                                      Litigation
        ELLIOT ADLERBRITTANY         ACCOUNT NO.: NOT AVAILABLE
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15663 ALEXANDER, IRVING DAVID;               VARIOUS                              Wildfire                UNDETERMINED
        MILDRED JANE ALEXANDER                                                      Litigation
        GERARD SINGLETONERIKA L.     ACCOUNT NO.: NOT AVAILABLE
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15664 ALEXANDER, JOYCE                       VARIOUS                              Wildfire                UNDETERMINED
        5240 SAN LUIS AVE                                                           Litigation
        SANTA ROSA, CA 95409-2813    ACCOUNT NO.: NOT AVAILABLE


3.15665 ALEXANDER, SCOTT                       VARIOUS                              Wildfire                UNDETERMINED
        4570 CREEKMONT CT                                                           Litigation
        SANTA ROSA, CA 95404         ACCOUNT NO.: NOT AVAILABLE


3.15666 ALEXANDRA CARVER                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15667 ALEXANDRA CARVER                       VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                      Litigation
        SHEARJASON BOYER             ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.15668 ALEXANDRA CARVER                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                         Page 1500 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 403
                                                       of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15669 ALEXANDRA CARVER                           VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15670 ALEXANDRA CARVER                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15671 ALEXANDRA JONES                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15672 ALEXANDRA JONES                            VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15673 ALEXANDRA JONES                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15674 ALEXANDRA JONES                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                             Page 1501 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 404
                                                           of 566
PG&E Corporation                                                                                   Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.15675 ALEXANDRA JONES                                VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                              Litigation
        SHEARJASON BOYER                     ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.15676 ALEXANDRA KOCH                                 VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                               Litigation
        BOLDT                                ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15677 ALEXANDRA KOCH                                 VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                            Litigation
        LAW OFFICES OF JOHN COX              ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15678 ALEXANDRA KOCH                                 VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                          Litigation
        HANSEN & MILLER LAW FIRM             ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15679 ALEXANDRIA DORSANEO                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15680 Alexandria Dorsaneo                            VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669



                                                 Page 1502 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3          Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 405
                                                               of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15681 ALEXANDRIA DORSANEO                      VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.15682 ALEXANDRIA SIMMS                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15683 ALEXANDRIA SIMMS                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15684 ALEXANDRIA SIMMS                         VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15685 ALEXANDRIA SIMMS                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15686 ALEXANDRIA SIMMS                         VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


                                           Page 1503 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 406
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15687 ALEXANDRIA STORM                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15688 ALEXANDRIA STORM                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15689 ALEXANDRIA STORM                         VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15690 ALEXANDRIA STORM                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15691 ALEXIS LILES                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15692 ALEXIS LILES                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                           Page 1504 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 407
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15693 ALEXIS LILES                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.15694 ALEXIS LILES                             VARIOUS                              Wildfire                UNDETERMINED
        RONALD L.M. GOLDMAN, ESQ.                                                     Litigation
        (STATE BAR #33422) DIANE       ACCOUNT NO.: NOT AVAILABLE
        MARGER MOORE, ESQ. (FLA.
        BAR #268364) (PRO HAE VICE
        APPLICATION PENDING)
        BAUM HEDLUND ARISTEI &
        GOLDMAN, P.C.
        10940 WILSHIRE BOULEVARD.,
        17TH FLOOR
        LOS ANGELES, CALIFORNIA
        90024


3.15695 ALEXIS LILES                             VARIOUS                              Wildfire                UNDETERMINED
        BRIAN R. STRANGE, ESQ.                                                        Litigation
        (STATE BAR #103252)BRIANNA     ACCOUNT NO.: NOT AVAILABLE
        STRANGE, ESQ. (STATE BAR
        #321882
        STRANGE & BUTLER
        12100 WILSHIRE BOULEVARD,
        SUITE 1900
        LOS ANGELES, CA 90025


3.15696 ALEXIS NAPIER                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15697 ALEXIS NAPIER                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                           Page 1505 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 408
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15698 ALEXIS NAPIER                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15699 ALEXIS NAPIER                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15700 ALEXIS NAPIER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15701 ALEXIS ROSA                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228BRETT R. PARKINSON,     ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150DANIEL E.
        PASSMORE, ESQ., #312155
        JACKSON &PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15702 ALEXIS ROSA                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ.,                                                          Litigation
        #166204COELL M. SIMMONS,       ACCOUNT NO.: NOT AVAILABLE
        ESQ., #292218
        ERIC RATINOFF LAW CORP
        401 WATT AVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15703 ALEXIS ROSA                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS, ESQ., #161563                                                  Litigation
        DEMAS LAW GROUP, P.C.          ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825




                                           Page 1506 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 409
                                                         of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.15704 ALEXIS ROSA                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN, ESQ.,                                                      Litigation
        #115632                         ACCOUNT NO.: NOT AVAILABLE
        FRIEDEMANN GOLDBERG LLP
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.15705 ALFARO, EDMANUEL                          VARIOUS                              Wildfire                UNDETERMINED
        4437 SUMMERFIELD DR                                                            Litigation
        NAPA, CA 94558                  ACCOUNT NO.: NOT AVAILABLE


3.15706 ALFARO, EOMANUEL                          VARIOUS                              Wildfire                UNDETERMINED
        4437 SUMMERFIELD DRIVE                                                         Litigation
        NAPA, CA 94558                  ACCOUNT NO.: NOT AVAILABLE


3.15707 ALFARO, MARISOL                           VARIOUS                              Wildfire                UNDETERMINED
        1714 WASHINGTON ST                                                             Litigation
        APT 26                          ACCOUNT NO.: NOT AVAILABLE
        CALISTOGA, CA 94515


3.15708 ALFONSO JESUS MAGDALENO                   VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15709 ALFONSO JESUS MAGDALENO                   VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                        Litigation
        125868JUSTIN J. EBALLAR,        ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15710 ALFONSO JESUS MAGDALENO                   VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD, ESQ.,                                                    Litigation
        SBN 119554MICHAEL H.            ACCOUNT NO.: NOT AVAILABLE
        ARTINIAN, ESQ., SBN 203443
        BRIDGFORD, GLEASON, &
        ARTINIAN
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                            Page 1507 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 410
                                                          of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15711 ALFONSO JESUS MAGDALENO                 VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ., SBN                                                   Litigation
        87492WILLIAM P. HARRIS III,   ACCOUNT NO.: NOT AVAILABLE
        ESQ., SBN 123575M. REGINA
        BAGDASARIAN, ESQ., SBN
        296219GEORGE T. STIEFEL,
        ESQ., SBN. 297611
        FRANTZ LAW GROUP, APLC
        770 L STREET, SUITE 950
        SACRAMENTO, CA 95814


3.15712 ALFONSO JESUS MAGDALENO                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15713 ALFRED BARTON                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.15714 ALFRED BARTON                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.15715 ALFRED BARTON                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669




                                          Page 1508 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 411
                                                        of 566
PG&E Corporation                                                                                    Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:         List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address               Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                   Account Number                            Claim

Wildfire Claims

3.15716 ALFRED CONKLIN III                              VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                               Litigation
        STATE BAR NO. 296841)PAIGE            ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15717 ALFRED CONKLIN III                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                             Litigation
        NO. 197687)                           ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.15718 Alfred Fecarotta                                VARIOUS                              Wildfire                UNDETERMINED
        Mikal C. Watts (Pro Hae Vice                                                         Litigation
        application anticipated)Guy           ACCOUNT NO.: NOT AVAILABLE
        Watts, II (Pro Hae Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.15719 ALFRED FECAROTTA                                VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                             Litigation
        NO. 197687)                           ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX,
        P.C.
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15720 ALFRED HICKS                                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                       Litigation
        71460KHALDOUN A. BAGHDADI             ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15721 ALFRED HICKS                                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                     Litigation
        WALKUP, MELODIA, KELLY &              ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                                  Page 1509 of 7835 to Schedule E/F Part 2

       Case: 19-30088              Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 412
                                                                of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15722 ALFRED HICKS                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15723 ALFRED HICKS                             VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                          Litigation
        #109455LAURA E. BROWN          ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.15724 ALFRED HICKS                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                    Litigation
        100077ALISON E. CORDOVA,       ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15725 ALFRED SPRUELL                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15726 ALFRED SPRUELL                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15727 ALFRED SPRUELL                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                           Page 1510 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 413
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15728 ALFRED SPRUELL                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15729 ALFRED T CLEMENTS                       VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15730 ALFRED T CLEMENTS                       VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15731 ALFRED T CLEMENTS                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15732 ALFRED T CLEMENTS                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15733 ALFRED T CLEMENTS                       VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                          Page 1511 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 414
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15734 ALI KAY LYNNE PAOLI                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15735 ALI KAY LYNNE PAOLI                      VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15736 ALI KAY LYNNE PAOLI                      VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15737 ALI KAY LYNNE PAOLI                      VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15738 ALI MEDERS KNIGHT                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15739 ALI MEDERS KNIGHT                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 1512 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 415
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15740 ALI MEDERS KNIGHT                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15741 ALI MEDERS KNIGHT                        VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15742 ALI RASOULI                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN J. SKIKOS, ESQ.MARK                                                    Litigation
        G. CRAWFORD,                   ACCOUNT NO.: NOT AVAILABLE
        ESQ.GREGORY T. SKIKOS,
        ESQ.MATTHEW J. SKIKOS,
        ESQ.
        SKIKOS, CRAWFORD, SKIKOS, &
        JOSEPH
        ONE SANSOME STREET, SUITE
        2830
        SAN FRANCISCO, CA 94104


3.15743 ALI REZA                                 VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                         Litigation
        SIMMONS                        ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15744 ALI REZA                                 VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                       Litigation
        R. PARKINSONDANIEL E.          ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15745 ALI REZA                                 VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                 Litigation
        DEMAS LAW GROUP, P.C.          ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825



                                           Page 1513 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 416
                                                         of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.15746 ALI REZA                                  VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.15747 ALI STRATTA                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15748 ALI STRATTA                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                           Litigation
        178658DYLAN HUGHES- BAR         ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15749 ALI STRATTA                               VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                    Litigation
        126782AMANDA L. RIDDLE -        ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15750 ALI STRATTA                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                     Litigation
        111359KRISTINE K.               ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15751 ALICA MARIE GOECKNER                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                            Page 1514 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 417
                                                          of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15752 ALICA MARIE GOECKNER                     VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15753 ALICA MARIE GOECKNER                     VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15754 ALICA MARIE GOECKNER                     VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15755 ALICE ALKOSSER                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNSJONATHAN E.                                                     Litigation
        DAVISKEVIN M.                  ACCOUNT NO.: NOT AVAILABLE
        OSBORNESHOUNAK S.
        DHARAP
        THE ARNS LAW FIRM
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105


3.15756 ALICE ALKOSSER                           VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                       Litigation
        D. EDWARDS                     ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.15757 ALICE BUS                                VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443



                                           Page 1515 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 418
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15758 ALICE BUS                               VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                        Litigation
        VICE PENDINGTEXAS BAR NO.     ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.15759 ALICE BUS                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15760 ALICE BUS                               VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                 Litigation
        262319)DEBORAH S. DIXON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15761 ALICE BUS                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15762 ALICE M . PADILLA                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15763 ALICE M . PADILLA                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 1516 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 419
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15764 ALICE M . PADILLA                        VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15765 ALICE M . PADILLA                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15766 ALICE M . PADILLA                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.15767 ALICE MARIE TURNER                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15768 ALICE MARIE TURNER                       VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15769 ALICE MARIE TURNER                       VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                           Page 1517 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 420
                                                         of 566
PG&E Corporation                                                                                Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.15770 ALICE MARIE TURNER                          VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                       Litigation
        STATE BAR NO. 157400)             ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15771 ALICE PASTRANO-SPRINGS                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                         Litigation
        A. BAGHDADI                       ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15772 ALICE PASTRANO-SPRINGS                      VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                             Litigation
        178658DYLAN HUGHES- BAR           ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15773 Alice Pastrano-Springs                      VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No.                                                      Litigation
        126782Amanda L. Riddle - Bar      ACCOUNT NO.: NOT AVAILABLE
        No. 215221Steven M. Berki - Bar
        No. 245426Sumble Manzoor- Bar
        No. 301704
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.15774 ALICE PASTRANO-SPRINGS                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                       Litigation
        111359KRISTINE K.                 ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15775 ALICE PLICHCIK                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                         Litigation
        NO. 197687)                       ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401



                                              Page 1518 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 421
                                                            of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15776 ALICE PLICHCIK                           VARIOUS                              Wildfire                UNDETERMINED
        NOREEN EVANSRYAN L.                                                           Litigation
        THOMPSONPAIGE BOLDT            ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15777 ALICE PLICHCIK                           VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN AND MILLER LAW FIRM     ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15778 ALICE SANDERS                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15779 ALICE SANDERS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15780 ALICE SANDERS                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15781 ALICE SANDERS                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15782 ALICE SANDERS                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


                                           Page 1519 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 422
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15783 ALICIA BLUM                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15784 ALICIA BLUM                              VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.15785 ALICIA BLUM                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.15786 ALICIA BLUM                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15787 ALICIA BLUM                              VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15788 ALICIA CARRASCO-ALDONEY                  VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                           Page 1520 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 423
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15789 ALICIA CARRASCO-ALDONEY                  VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15790 ALICIA CARRASCO-ALDONEY                  VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15791 ALICIA CARRASCO-ALDONEY                  VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15792 ALICIA CARRASCO-ALDONEY                  VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15793 ALICIA DUENAS                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15794 ALICIA DUENAS                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075



                                           Page 1521 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 424
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15795 ALICIA DUENAS                            VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15796 ALICIA DUENAS                            VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15797 ALICIA DUENAS                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15798 ALICIA LOUBE                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15799 ALICIA LOUBE                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15800 ALICIA LOUBE                             VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403




                                           Page 1522 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 425
                                                         of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15801 ALICIA PERRY                               VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15802 ALICIA PERRY                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15803 ALICIA PERRY                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15804 ALICIA PERRY                               VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.15805 ALICIA PERRY                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15806 ALICIA PINOLI                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                        Litigation
        NO. 197687)                      ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401




                                             Page 1523 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 426
                                                           of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15807 ALICIA PINOLI                            VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15808 ALICIA ROGERS                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15809 ALICIA ROGERS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15810 ALICIA ROGERS                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15811 ALICIA ROGERS                            VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 1524 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 427
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15812 ALICIA ROGERS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.15813 ALICIA ROGERS                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15814 ALICIA ROGERS                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15815 ALICIA ROGERS                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.15816 ALICIA ROGERS                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.15817 ALINA BROWN                              VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                           Page 1525 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 428
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15818 ALINA BROWN                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15819 ALINA BROWN                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15820 ALINA BROWN                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15821 ALISA HOOVER                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15822 ALISA HOOVER                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.15823 ALISHA BALENTINE                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 1526 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 429
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.15824 ALISHA BALENTINE                       VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                     Litigation
        125868JUSTIN J. EBALLAR,     ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15825 ALISHA BALENTINE                       VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                          Litigation
        DANIELS LAW                  ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403


3.15826 ALISHA BALENTINE                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15827 ALISHA BALENTINE                       VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR. (SBN                                                  Litigation
        54426) DANIEL S. ROBINSON    ACCOUNT NO.: NOT AVAILABLE
        (SBN 244245)
        ROBINSON CALCAGINE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CA 92660


3.15828 ALISHA LONG                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15829 ALISHA LONG                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                      Litigation
        110909)                      ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                         Page 1527 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 430
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.15830 ALISHA LONG                            VARIOUS                              Wildfire                UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                     Litigation
        (BAR NO. 295951) RACHEL      ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.15831 ALISHA LONG                            VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOX (BAR                                                               Litigation
        NO.254651)JOANNA LEE FOX     ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.15832 ALISHA MALONE                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15833 ALISHA MALONE                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                       Litigation
        SINGLETONERIKA L.            ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15834 ALISHA MALONE                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15835 ALISHA MALONE                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                     Litigation
        125868JUSTIN J. EBALLAR,     ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                         Page 1528 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 431
                                                       of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15836 ALISHA MALONE                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                          Litigation
        DOMENIC MARTINI                  ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.15837 ALISHA RANDALL                             VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.15838 ALISHA RANDALL                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15839 ALISHA RANDALL                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15840 ALISHA RANDALL                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15841 ALISHA RANDALL                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                             Page 1529 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 432
                                                           of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15842 ALISON GOULD                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDTMIKAL C. WATTSGUY         ACCOUNT NO.: NOT AVAILABLE
        L. WATTS
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        225
        AUSTIN, TEXAS 78704


3.15843 ALISON GOULD                             VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15844 ALISON GOULD                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15845 ALISON LUDIKHUIZE                        VARIOUS                              Wildfire                UNDETERMINED
        EUSTACE DE SAINT                                                              Litigation
        PHALLEJOSEPH R. LUCIA          ACCOUNT NO.: NOT AVAILABLE
        RAINS LUCIA STERN ST.
        PRALLE & SILVER, PC
        2300 CONTRA COSTA BLVD.,
        SUITE 500
        PLEASANT HILL, CA 94523


3.15846 ALISON MURNER                            VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.15847 ALISON MURNER                            VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002




                                           Page 1530 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 433
                                                         of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15848 ALISSA NUTT                                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15849 ALISSA NUTT                                VARIOUS                              Wildfire                UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                       Litigation
        160461)                          ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171


3.15850 ALISSA NUTT                                VARIOUS                              Wildfire                UNDETERMINED
        PEDRO "PETER" DE LA CERDA,                                                      Litigation
        OF COUNSEL - BAR NO. 249085      ACCOUNT NO.: NOT AVAILABLE
        MATTHEWS & ASSOCIATES
        250 VALLOMBROSA AVE STE.
        266
        CHICO, CA 95926


3.15851 ALISSA NUTT                                VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH LATIMER (STATE                                                        Litigation
        BAR #304697)                     ACCOUNT NO.: NOT AVAILABLE
        LATIMER AND KENKEL LAW
        OFFICES
        330 WALL STREET, SUITE 20
        CHICO, CA TELEPHONE: (530)
        345-1396 FACSIMILE: (530) 345-
        0439


3.15852 ALISSA NUTT                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15853 ALIYAH RAUTENBERG                          VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                            Litigation
        VICEPENDING)JOHN P. FISKE        ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                             Page 1531 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 434
                                                           of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15854 ALIYAH RAUTENBERG                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15855 ALIYAH RAUTENBERG                        VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15856 ALIYAH RAUTENBERG                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15857 ALIYAH RAUTENBERG                        VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15858 ALIZABETH DAVIS                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.15859 ALIZABETH DAVIS                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928



                                           Page 1532 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 435
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15860 ALIZABETH DAVIS                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15861 ALIZABETH DAVIS                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15862 ALIZABETH DAVIS                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.15863 ALLAN ROPER                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15864 ALLAN ROPER                              VARIOUS                              Wildfire                UNDETERMINED
        NOREEN EVANSRYAN L.                                                           Litigation
        THOMPSONPAIGE BOLDT            ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15865 ALLAN ROPER                              VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN AND MILLER LAW FIRM     ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15866 ALLAN STELLAR                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 1533 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 436
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15867 ALLAN STELLAR                            VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15868 ALLAN STELLAR                            VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.15869 ALLAN STELLAR                            VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15870 ALLAN TILLMAN                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15871 ALLAN TILLMAN                            VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15872 ALLAN TILLMAN                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15873 ALLAN TILLMAN                            VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


                                           Page 1534 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 437
                                                         of 566
PG&E Corporation                                                                                Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.15874 ALLAN TILLMAN                               VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                            Litigation
        BOLDT                             ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15875 ALLAN TILLMAN                               VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                       Litigation
        HANSEN & MILLER LAW FIRM          ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.15876 ALLAN WOOD                                  VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                             Litigation
        296101)ROBERT T. BRYSON           ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15877 ALLEGRA HANSEN                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                Litigation
        DREYER BABICH BUCCOLA             ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15878 ALLEGRA HANSEN                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITREALISON E.                                                          Litigation
        CORDOVADONALD J.                  ACCOUNT NO.: NOT AVAILABLE
        MAGILLIGAN
        COTCHETT, PITRE &
        MCCARTHY, LLP
        SAN FRANCISCO AIRPORT
        OFFICE CENTER
        840 MALCOLM ROAD, SUITE 200,
        BURLINGAME CA


3.15879 ALLEGRA HANSEN                              VARIOUS                              Wildfire                UNDETERMINED
        TELE: (415) 981-7210 FAX: (415)                                                  Litigation
        391-6965                          ACCOUNT NO.: NOT AVAILABLE




                                              Page 1535 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 438
                                                            of 566
PG&E Corporation                                                                                Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.15880 ALLEGRA HANSEN                              VARIOUS                              Wildfire                UNDETERMINED
        TELE: (310) 477-1700 FAX: (310)                                                  Litigation
        477-1699                          ACCOUNT NO.: NOT AVAILABLE
        MICHAEL A. KELLYKHALDOUN
        BAGHDADIANDREW P.
        MCDEVITT
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, SAN
        FRANCISCO CA


3.15881 ALLEGRA HANSEN                              VARIOUS                              Wildfire                UNDETERMINED
        TELEPHONE: (650) 697-6000                                                        Litigation
                                          ACCOUNT NO.: NOT AVAILABLE
        FACSIMILE: (650) 697-
        0577FPITRE@CPMLEGAL.COM

        ACORDOVA@CPMLEGAL.COM
        DMAGILLIGAN@CPMLEGAL.COM
        BRIAN J. PANISH
        PANISH SHEA & BOYLE, LLP
        11111 SANTA MONICA BLVD.,
        SUITE 700, LOS ANGELES CA


3.15882 ALLEN DUANE HOFFMANN                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                         Litigation
        A. BAGHDADI                       ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15883 ALLEN DUANE HOFFMANN                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                     Litigation
        APPLICATION                       ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15884 ALLEN DUANE HOFFMANN                        VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                        Litigation
        BAR NO. 154226)                   ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                              Page 1536 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 439
                                                            of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15885 ALLEN DUANE HOFFMANN                     VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15886 ALLEN GOLDBERG                           VARIOUS                              Wildfire                UNDETERMINED
        QUENTIN L. KOPPFREDERICK                                                      Litigation
        P. FURTHDANIEL S.              ACCOUNT NO.: NOT AVAILABLE
        MASONTHOMAS W. JACKSON
        FURTH SALEM MASON & LI LLP
        101 CALIFORNIA STREET, SUITE
        2710
        SAN FRANCISCO, CA 94111


3.15887 ALLEN GOLDBERG                           VARIOUS                              Wildfire                UNDETERMINED
        FRANCIS O.                                                                    Litigation
        SCARPULLAPATRICK B.            ACCOUNT NO.: NOT AVAILABLE
        CLAYTON
        LAW OFFICES OF FRANCIS O.
        SCARPULLA
        456 MONTGOMERY STREET,
        17TH FLOOR
        SAN FRANCISCO, CA 84194


3.15888 ALLEN GOLDBERG                           VARIOUS                              Wildfire                UNDETERMINED
        TAD S. SHAPIRO                                                                Litigation
        SHAPIRO, GALVIN, SHAPIRO &     ACCOUNT NO.: NOT AVAILABLE
        MORAN
        640 THIRD STREET
        SANTA ROSA, CA 95404


3.15889 ALLEN GOLDBERG                           VARIOUS                              Wildfire                UNDETERMINED
        FRANKLIN D. AZARHUGH                                                          Litigation
        ZACHARY BALKIN                 ACCOUNT NO.: NOT AVAILABLE
        FRANKLIN D. AZAR &
        ASSOCIATES, P.C.
        14426 EAST EVANS AVENUE
        AURORA, CO 80014


3.15890 ALLEN MCCALLUM                           VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                           Page 1537 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 440
                                                         of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.15891 ALLEN MCCALLUM                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                       Litigation
        #117228                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.15892 ALLEN MCCALLUM                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                   Litigation
        ERIC RATINOFF LAW CORP.         ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.15893 ALLEN MCCALLUM                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15894 ALLEN PATRICK HART JR                     VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.15895 ALLEN PATRICK HART JR                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.15896 ALLEN PATRICK HART JR                     VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.15897 ALLEN PATRICK HART JR                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


                                            Page 1538 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 441
                                                          of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.15898 ALLEN PATRICK HART SR.                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.15899 ALLEN PATRICK HART SR.                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15900 ALLEN PATRICK HART SR.                    VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.15901 ALLEN PATRICK HART SR.                    VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.15902 ALLEN STECK                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15903 ALLEN STECK                               VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                   Litigation
        262319)DEBORAH S. DIXON         ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15904 ALLEN STECK                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


                                            Page 1539 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 442
                                                          of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.15905 ALLEN STECK                                VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                    Litigation
        BAR #1999994) (PRO HAE VICE      ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.15906 ALLEN STECK                                VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                           Litigation
        VICE PENDINGTEXAS BAR NO.        ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.15907 ALLEN SUDDUTH                              VARIOUS                              Wildfire                UNDETERMINED
        THE ARNS LAW FIRM                                                               Litigation
        ROBERT S. ARNS                   ACCOUNT NO.: NOT AVAILABLE
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105


3.15908 ALLEN SUDDUTH                              VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                         Litigation
        D. EDWARDSJASON B.               ACCOUNT NO.: NOT AVAILABLE
        FRIEDMAN
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.15909 ALLEN, MARILYN                             VARIOUS                              Wildfire                UNDETERMINED
        3344 CANARY PLACE                                                               Litigation
        SANTA ROSA, CA 95403             ACCOUNT NO.: NOT AVAILABLE


3.15910 ALLEN, SUZANNE                             VARIOUS                              Wildfire                UNDETERMINED
        336 BEECH AVE                                                                   Litigation
        SANTA ROSA, CA 95409             ACCOUNT NO.: NOT AVAILABLE


3.15911 ALLENE LYN MOORE                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108




                                             Page 1540 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 443
                                                           of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15912 ALLENE LYN MOORE                        VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15913 ALLENE LYN MOORE                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.15914 ALLENE LYN MOORE                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15915 ALLENE LYN MOORE                        VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                         Litigation
        #109455LAURA E. BROWN         ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.15916 ALLENE LYNN MOORE                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15917 ALLENE LYNN MOORE                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 1541 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 444
                                                        of 566
PG&E Corporation                                                                                   Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.15918 ALLENE LYNN MOORE                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                          Litigation
        100077ALISON E. CORDOVA,             ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.15919 ALLENE LYNN MOORE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                      Litigation
        71460KHALDOUN A. BAGHDADI            ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.15920 ALLENE LYNN MOORE                              VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                                Litigation
        #109455LAURA E. BROWN                ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.15921 Allesanda Tolomei                              VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.15922 ALLESANDA TOLOMEI                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                                 Page 1542 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3          Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 445
                                                               of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15923 ALLESANDA TOLOMEI                       VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.15924 ALLIANCE GLOBAL RISKS US                VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        HOWARD D. MAYCON              ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.15925 ALLIANCE GLOBAL RISKS US                VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        KEVIN D. BUSHTHOMAS M.        ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.15926 ALLIANCE GLOBAL RISKS US                VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.15927 ALLIANZ GLOBAL RISKS US                 VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        HOWARD D. MAYCON              ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.15928 ALLIANZ GLOBAL RISKS US                 VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        KEVIN D. BUSHTHOMAS M.        ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101




                                          Page 1543 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 446
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15929 ALLIANZ GLOBAL RISKS US                 VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.15930 ALLIANZ MARINE INSURANCE                VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        THOMAS M. REGAN (SBN          ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.15931 ALLIED P&C INSURANCE                    VARIOUS                              Wildfire                UNDETERMINED
        ONE NATIONWIDE GATEWAY                                                       Litigation
        DEPT 5572                     ACCOUNT NO.: NOT AVAILABLE
        DES MOINES, CA 50391-1913


3.15932 ALLIED PROPERTY & CASUALTY              VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE CO.                                                                Litigation
        MAURA WALSH                   ACCOUNT NO.: NOT AVAILABLE
        OCHOAWAYLON J.
        PICKETTMARK S. GROTEFELD
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING CIR.,
        SUITE 280
        LARKSPUR, CA 94939


3.15933 ALLIED PROPERTY & CASUALTY              VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE CO.                                                                Litigation
        CRAIG S. SIMON (SBN 78158)    ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.15934 ALLIED PROPERTY AND                     VARIOUS                              Wildfire                UNDETERMINED
        CASUALTY INSURANCE                                                           Litigation
        COMPANY, A NATIONWIDE         ACCOUNT NO.: NOT AVAILABLE
        COMPANY
        ALAN J. JANG SALLY NOMA
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596



                                          Page 1544 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 447
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15935 ALLIED PROPERTY AND                      VARIOUS                              Wildfire                UNDETERMINED
        CASUALTY INSURANCE                                                            Litigation
        COMPANY, A NATIONWIDE          ACCOUNT NO.: NOT AVAILABLE
        COMPANY
        MARK S. GROTEFELDMAURA
        WALSH OCHOA WAYLON J.
        PICKETT
        GROTEFELD, HOFFMAN,
        SCHLEITER, GORDON, OCHOA &
        EVINGER, LLP
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.15936 ALLIED PROPERTY AND                      VARIOUS                              Wildfire                UNDETERMINED
        CASUALTY INSURANCE                                                            Litigation
        COMPANY, A NATIONWIDE          ACCOUNT NO.: NOT AVAILABLE
        COMPANY
        CRAIG S. SIMON
        BERGER KHAN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340

       IRVINE, CALIFORNIA 92614-8516


3.15937 ALLIED WORLD ASSURANCE                   VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        KEVIN D. BUSHTHOMAS M.         ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.15938 ALLIED WORLD ASSURANCE                   VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        HOWARD D. MAYCON               ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.15939 ALLIED WORLD ASSURANCE                   VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                       Litigation
        ALAN J. JANG SALLY NOMA        ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596




                                           Page 1545 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 448
                                                         of 566
PG&E Corporation                                                                                  Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.15940 ALLIED WORLD ASSURANCE                        VARIOUS                              Wildfire                UNDETERMINED
        COMPANY (U.S.) INC.                                                                Litigation
        THOMAS M. REGAN (SBN                ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.15941 Allison Ash                                   VARIOUS                              Wildfire                UNDETERMINED
        Mikal C. Watts (Pro Hae Vice                                                       Litigation
        application anticipated)Guy Watts   ACCOUNT NO.: NOT AVAILABLE
        (Pro Hae Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.15942 ALLISON ASH                                   VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                           Litigation
        NO. 197687)                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX,
        P.C.
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.15943 ALLISON BAZAN                                 VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                        Litigation
        126782 AMANDA L. RIDDLE -           ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

        SUMBLE MANZOOR- BAR NO.
        301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.15944 ALLISON BAZAN                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                           Litigation
        A. BAGHDADI                         ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                                Page 1546 of 7835 to Schedule E/F Part 2

       Case: 19-30088             Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 449
                                                              of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15945 ALLISON BAZAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359 KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.15946 ALLISON BAZAN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.15947 ALLISON GUNTER                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.15948 ALLISON GUNTER                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSON (CAL.                                                        Litigation
        STATE BAR NO. 296841)PAIGE     ACCOUNT NO.: NOT AVAILABLE
        BOLDT (CAL. STATE BAR NO.
        308772)
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.15949 ALLISON KIRIN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15950 ALLISON KIRIN                            VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


                                           Page 1547 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 450
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15951 ALLISON KIRIN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15952 ALLISON KIRIN                            VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.15953 ALLISON KIRIN                            VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.15954 ALLISON KLRIN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15955 ALLISON KLRIN                            VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                            Litigation
        DANIELS LAW                    ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403


3.15956 ALLISON KLRIN                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 1548 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 451
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15957 ALLISON KLRIN                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.15958 ALLISON KLRIN                           VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR. (SBN                                                   Litigation
        54426) DANIEL S. ROBINSON     ACCOUNT NO.: NOT AVAILABLE
        (SBN 244245)
        ROBINSON CALCAGINE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CA 92660


3.15959 ALLISON PARKS                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                         Litigation
        VICEPENDING)JOHN P. FISKE     ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15960 ALLISON PARKS                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                        Litigation
        208783)ERIKA L. VASQUEZ       ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15961 ALLISON PARKS                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                   Litigation
        (SBN 69176)IAN C.             ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15962 ALLISON PARKS                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                           Litigation
        262319)DEBORAH S. DIXON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


                                          Page 1549 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 452
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15963 ALLISON PARKS                            VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15964 ALLISON TAYLOR                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15965 ALLISON TAYLOR                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.15966 ALLISON TAYLOR                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15967 ALLISON TAYLOR                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.15968 ALLISON TAYLOR                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 1550 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 453
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15969 ALLISON WESTBROOK                        VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.15970 ALLISON WESTBROOK                        VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.15971 ALLISON WESTBROOK                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15972 ALLISON WESTBROOK                        VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.15973 ALLISON, PAUL                            VARIOUS                              Wildfire                UNDETERMINED
        PO BOX 8261                                                                   Litigation
        MARYSVILLE, CA 95901           ACCOUNT NO.: NOT AVAILABLE


3.15974 ALLISON, PAUL                            VARIOUS                              Wildfire                UNDETERMINED
        4872 FRUITLAND ROAD                                                           Litigation
        MARYSVILLE, CA 95901           ACCOUNT NO.: NOT AVAILABLE


3.15975 ALLSTATE INDEMNITY COMPANY         VARIOUS                                    Wildfire                UNDETERMINED
        ERIC M. SCHROEDERWILLIAM                                                      Litigation
        M. LOSCOTOFFAMANDA R.      ACCOUNT NO.: NOT AVAILABLE
        STEVENS
        SCHROEDER LOSCOTOFF LLP
        7410 GREENHAVEN DRIVE,
        SUITE 200
        SACRAMENTO, CA 95831




                                           Page 1551 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 454
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15976 ALLSTATE INSURANCE                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        ERIC M. SCHROEDERWILLIAM      ACCOUNT NO.: NOT AVAILABLE
        M. LOSCOTOFFAMANDA R.
        STEVENS
        SCHROEDER LOSCOTOFF LLP
        7410 GREENHAVEN DRIVE,
        SUITE 200
        SACRAMENTO, CA 95831


3.15977 ALLSTATE INSURANCE                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.15978 ALLSTATE INSURANCE                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        ERIC M. SCHROEDER (SBN        ACCOUNT NO.: NOT AVAILABLE
        153251) WILLIAM LOSCOTOTL
        (SBN 224638) AMANDA
        STEVENS (SBN 2S23S0)
        SCHROEDER LOSCOTOFF, LLP
        7410 OREENBAVEN DRIVE,
        SUITE 200
        SACRAMENTO, CA 95831


3.15979 ALLSTATE INSURANCE                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        MARK S. GROTEFELDMAURA        ACCOUNT NO.: NOT AVAILABLE
        WALSH OCHOA WAYLON J.
        PICKETT
        GROTEFELD, HOFFMAN,
        SCHLEITER, GORDON, OCHOA &
        EVINGER, LLP
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.15980 ALLSTATE INSURANCE                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY, CALIFORNIA                                                          Litigation
        CAPITAL INSURANCE COMPANY     ACCOUNT NO.: NOT AVAILABLE
        AND NORTH LIGHT SPECIALTY
        INSURANCE COMPANY
        ERIC M. SCHROEDERWILLIAM
        LOSCOTOFFAMANDA STEVENS
        2945 RAMCO STREET
        SUITE 110
        WEST SACRAMENTO, CA 95691




                                          Page 1552 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 455
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15981 ALLSTATE INSURANCE                       VARIOUS                              Wildfire                UNDETERMINED
        COMPANY, CALIFORNIA                                                           Litigation
        CAPITAL INSURANCE COMPANY      ACCOUNT NO.: NOT AVAILABLE
        AND NORTH LIGHT SPECIALTY
        INSURANCE COMPANY
        ERIC M. SCHROEDER WILLIAM
        LOSCOTOFF AMANDA
        STEVENS
        CULBRETH SCHROEDER, LLP
        2945 RAMCO STREET, SUITE 110
        WEST SACRAMENTO, CA 95691


3.15982 ALLSTATE INSURANCE                       VARIOUS                              Wildfire                UNDETERMINED
        EXPRESS TEAM                                                                  Litigation
        P.O BOX 660636                 ACCOUNT NO.: NOT AVAILABLE
        DALLAS, CA 75266


3.15983 ALLSTATE INSURANCE                       VARIOUS                              Wildfire                UNDETERMINED
        EXPRESS TEAM                                                                  Litigation
        P.O BOX 660636                 ACCOUNT NO.: NOT AVAILABLE
        DALLAS, CA 75266


3.15984 ALLSTATE NORTHBROOK                      VARIOUS                              Wildfire                UNDETERMINED
        INDEMNITY COMPANY                                                             Litigation
        ERIC M. SCHROEDERWILLIAM       ACCOUNT NO.: NOT AVAILABLE
        M. LOSCOTOFFAMANDA R.
        STEVENS
        SCHROEDER LOSCOTOFF LLP
        7410 GREENHAVEN DRIVE,
        SUITE 200
        SACRAMENTO, CA 95831


3.15985 ALLURE SENIOR CARE, A                    VARIOUS                              Wildfire                UNDETERMINED
        CORPORATION                                                                   Litigation
        FRANK M. PITRE, STATE BAR      ACCOUNT NO.: NOT AVAILABLE
        NO. 100077
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CALIFORNIA
        94010


3.15986 ALLURE SENIOR CARE, A                    VARIOUS                              Wildfire                UNDETERMINED
        CORPORATION                                                                   Litigation
        FRANK M. PITRE, STATE BAR      ACCOUNT NO.: NOT AVAILABLE
        NO. 100077
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CALIFORNIA
        94010




                                           Page 1553 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 456
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.15987 ALLURE SENIOR CARE, A                   VARIOUS                              Wildfire                UNDETERMINED
        CORPORATION                                                                  Litigation
        BRIAN PANISH, STATE BAR NO.   ACCOUNT NO.: NOT AVAILABLE
        116060RAHUL RAVIPUDI,
        STATE BAR NO. 204519LYSSA
        A. ROBERTS, STATE BAR NO.
        235049
        PANISH SHEA & BOYLE LLP
        11111 SANTA MONICA
        BOULEVARD, SUITE 700
        LOS ANGELES, CALIFORNIA
        90025


3.15988 ALLURE SENIOR CARE, A                   VARIOUS                              Wildfire                UNDETERMINED
        CORPORATION                                                                  Litigation
        BRIAN PANISH, STATE BAR NO.   ACCOUNT NO.: NOT AVAILABLE
        116060RAHUL RAVIPUDI,
        STATE BAR NO. 204519LYSSA
        A. ROBERTS, STATE BAR NO.
        235049
        PANISH SHEA & BOYLE LLP
        11111 SANTA MONICA
        BOULEVARD, SUITE 700
        LOS ANGELES, CALIFORNIA
        90025


3.15989 ALLURE SENIOR CARE, A                   VARIOUS                              Wildfire                UNDETERMINED
        CORPORATION                                                                  Litigation
        MICHAEL A. KELLY, STATE BAR   ACCOUNT NO.: NOT AVAILABLE
        NO. 71460
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CALIFORNIA
        94108


3.15990 ALLURE SENIOR CARE, A                   VARIOUS                              Wildfire                UNDETERMINED
        CORPORATION                                                                  Litigation
        MICHAEL A. KELLY, STATE BAR   ACCOUNT NO.: NOT AVAILABLE
        NO. 71460
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CALIFORNIA
        94108


3.15991 ALLYSON ARION DESOTO                    VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                   Litigation
        STATE BAR NO. 157400)         ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928

                                          Page 1554 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 457
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15992 ALLYSON ARION DESOTO                     VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.15993 ALLYSON ARION DESOTO                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.15994 ALLYSON ARION DESOTO                     VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.15995 ALLYSSA LUKE                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.15996 ALLYSSA LUKE                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                           Page 1555 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 458
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.15997 ALLYSSA LUKE                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.15998 ALLYSSA LUKE                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.15999 ALLYSSA LUKE                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16000 ALMA A GONZALEZ                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16001 ALMA A GONZALEZ                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16002 ALMA A GONZALEZ                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 1556 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 459
                                                         of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.16003 ALMA A GONZALEZ                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                        Litigation
        125868JUSTIN J. EBALLAR,        ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16004 ALMA A GONZALEZ                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                      Litigation
        MARTINI                         ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.16005 ALMA WILLIAMS                             VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.16006 ALMA WILLIAMS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAELS. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.16007 ALMA WILLIAMS                             VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.16008 ALMA WILLIAMS                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                            Page 1557 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 460
                                                          of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16009 ALONA DIANA HERNANDEZ                    VARIOUS                              Wildfire                UNDETERMINED
        GUERRERO                                                                      Litigation
        JOHN COX                       ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16010 ALONA DIANA HERNANDEZ                    VARIOUS                              Wildfire                UNDETERMINED
        GUERRERO                                                                      Litigation
        RYAN L. THOMPSONPAIGE          ACCOUNT NO.: NOT AVAILABLE
        BOLDT
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.16011 ALONA DIANA HERNANDEZ                    VARIOUS                              Wildfire                UNDETERMINED
        GUERRERO                                                                      Litigation
        ROY MILLER                     ACCOUNT NO.: NOT AVAILABLE
        HANSEN AND MILLER LAW FINN
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.16012 ALONZO LANG, JR.                         VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.16013 ALONZO LANG, JR.                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.16014 ALONZO LANG, JR.                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.16015 ALONZO LANG, JR.                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


                                           Page 1558 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 461
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16016 ALSHAINI, ARLETTE                       VARIOUS                              Wildfire                UNDETERMINED
        3135 CLEVELAND AVE                                                           Litigation
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.16017 ALTA NEAL                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16018 ALTA NEAL                               VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M. SCHACK, ESQ.                                                    Litigation
        (SBN 99126)NATASHA N.         ACCOUNT NO.: NOT AVAILABLE
        SERINO, ESQ. (SBN
        284711)SHANNON F. NOCON,
        ESQ. (SBN 316523)
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BERNARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.16019 ALTA NEAL                               VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTY, ESQ. (SBN                                                  Litigation
        248092)JACK W. WEAVER,        ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 278469)
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.16020 ALTA NEAL                               VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY, SR. (SBN                                                  Litigation
        9858)JESSICA W. HAYES.,       ACCOUNT NO.: NOT AVAILABLE
        ESQ. (SBN 28927) PRO HAE
        VICE APPLICATIONS TO BE
        FILED
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.16021 ALTHOFF, JOHN                           VARIOUS                              Wildfire                UNDETERMINED
        1183-A KELP TERRACE                                                          Litigation
        FULTON, CA 95439              ACCOUNT NO.: NOT AVAILABLE


3.16022 ALTHOFF, JOHN                           VARIOUS                              Wildfire                UNDETERMINED
        1183-A KELP TERRACE                                                          Litigation
        FULTON, CA 95439              ACCOUNT NO.: NOT AVAILABLE




                                          Page 1559 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 462
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16023 ALTOBELL, JEAN                          VARIOUS                              Wildfire                UNDETERMINED
        129 SILVERADO SPRINGS                                                        Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.16024 ALVAREZ, BRIDGET                        VARIOUS                              Wildfire                UNDETERMINED
        432 AVIATION BLVD                                                            Litigation
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.16025 ALVAREZ, MARIA                          VARIOUS                              Wildfire                UNDETERMINED
        3728 JEFFERSON ST                                                            Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.16026 ALVAREZ, MARIA                          VARIOUS                              Wildfire                UNDETERMINED
        17270 ARNOLD DRIVE                                                           Litigation
        SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.16027 ALVAREZ, MAURICIO                       VARIOUS                              Wildfire                UNDETERMINED
        4425 SOLANO AVE                                                              Litigation
        25                            ACCOUNT NO.: NOT AVAILABLE
        NAPA, CA 94558


3.16028 ALVAREZ, MELISSA                        VARIOUS                              Wildfire                UNDETERMINED
        47 HAHNEMANN LN                                                              Litigation
        NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.16029 ALVARO ALVAREZ                          VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.16030 ALVARO ALVAREZ                          VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669




                                          Page 1560 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 463
                                                        of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.16031 ALVARO ALVAREZ                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                  Litigation
        111359 KRISTINE K.           ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065


3.16032 ALVARO ALVAREZ                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                    Litigation
        A. BAGHDADI                  ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16033 ALVIN R. SIMAO SR                      VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                            Litigation
        ABRAHAM, WATKINS, NICHOLS,   ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.16034 ALVIN R. SIMAO SR                      VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                    Litigation
        AMANWILLIAM P. HARRIS        ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16035 ALYMAR EUGENIO                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                       Litigation
        208783)ERIKA L. VASQUEZ      ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.16036 ALYMAR EUGENIO                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                        Litigation
        VICEPENDING)JOHN P. FISKE    ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


                                         Page 1561 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 464
                                                       of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16037 ALYMAR EUGENIO                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                      Litigation
        (SBN 69176)IAN C.                ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.16038 ALYMAR EUGENIO                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                      Litigation
        583 I 6)                         ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16039 ALYMAR EUGENIO                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                              Litigation
        262319)DEBORAH S. DIXON          ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16040 ALYS PECK                                  VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16041 ALYS PECK                                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108




                                             Page 1562 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 465
                                                           of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16042 ALYS PECK                               VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.16043 ALYS PECK                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16044 ALYS PECK                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16045 ALYSHA A. S. STEWART                    VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.16046 ALYSHA A. S. STEWART                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16047 ALYSHA A. S. STEWART                    VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16048 ALYSHA A. S. STEWART                    VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                          Page 1563 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 466
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16049 ALYSHA A. S. STEWART                     VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16050 ALYSHA CRANDELL                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16051 ALYSHA CRANDELL                          VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.16052 ALYSHA CRANDELL                          VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.16053 ALYSHA CRANDELL                          VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16054 ALYSHA LANE                              VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                           Page 1564 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 467
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16055 ALYSHA LANE                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.16056 ALYSHA LANE                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.16057 ALYSHA LANE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16058 ALYSSA ACAMPORA                          VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.16059 ALYSSA ACAMPORA                          VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16060 ALYSSA BELLIVEAU                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075




                                           Page 1565 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 468
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16061 ALYSSA BELLIVEAU                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.16062 ALYSSA BELLIVEAU                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.16063 ALYSSA BELLIVEAU                         VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16064 ALYSSA BELLIVEAU                         VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16065 ALYSSA HECTOR                            VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16066 ALYSSA HECTOR                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                           Page 1566 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 469
                                                         of 566
PG&E Corporation                                                                          Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                            Claim

Wildfire Claims

3.16067 ALYSSA HECTOR                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                           Litigation
        WALKUP, MELODIA, KELLY &    ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16068 ALYSSA HECTOR                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                          Litigation
        DREYER BABICH BUCCOLA       ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16069 ALYSSA HECTOR                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.16070 ALYSSA M . HECTOR                     VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                     Litigation
        DOMENIC MARTINI             ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.16071 ALYSSA M . HECTOR                     VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                      Litigation
        SINGLETONERIKA L.           ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16072 ALYSSA M . HECTOR                     VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                    Litigation
        125868JUSTIN J. EBALLAR,    ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                        Page 1567 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 470
                                                      of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16073 ALYSSA M . HECTOR                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16074 ALYSSA M . HECTOR                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16075 ALYSSA MARCELLING                        VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.16076 ALYSSA MARCELLING                        VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.16077 ALYSSA MARCELLING                        VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16078 ALYSSA MARCELLING                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 1568 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 471
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16079 ALYSSA MARCELLING                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16080 ALYSSON CHANDLER                        VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH J.                                                                 Litigation
        CABRASERROBERT J.             ACCOUNT NO.: NOT AVAILABLE
        NELSON LEXI J. HAZAM

       FABRICE N. VINCENTANNIKA
       K. MARTINABBY R. WOLF
       LIEFF CABRASER HEIMANN &
       BERNSTEIN, LLP
       275 BATTERY STREET, 29TH
       FLOOR
       SAN FRANCISCO, CA 94111-3339


3.16081 AMAJI FOX                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16082 AMAJI FOX                               VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD, ESQ.,                                                  Litigation
        SBN 119554MICHAEL H.          ACCOUNT NO.: NOT AVAILABLE
        ARTINIAN, ESQ., SBN 203443
        BRIDGFORD, GLEASON, &
        ARTINIAN
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16083 AMAJI FOX                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16084 AMAJI FOX                               VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ., SBN                                                   Litigation
        87492WILLIAM P. HARRIS III,   ACCOUNT NO.: NOT AVAILABLE
        ESQ., SBN 123575M. REGINA
        BAGDASARIAN, ESQ., SBN
        296219GEORGE T. STIEFEL,
        ESQ., SBN. 297611
        FRANTZ LAW GROUP, APLC
        770 L STREET, SUITE 950
        SACRAMENTO, CA 95814



                                          Page 1569 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 472
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16085 AMAJI FOX                                VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16086 AMALIA PALMAZ                            VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERRENCE                                                      Litigation
        D. EDWARDS                     ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CA 94104


3.16087 AMALIA PALMAZ                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNS JONATHAN                                                       Litigation
        E. DAVIS KEVIN M. OSBORNE      ACCOUNT NO.: NOT AVAILABLE

       SHOUNAK S. DHARAP
       THE ARNS LAW FIRM A
       PROFESSIONAL CORPORATION
       515 FOLSOM STREET, 3RD
       FLOOR
       SAN FRANCISCO, CALIFORNIA
       94105


3.16088 AMALIA RAMIREZ                           VARIOUS                              Wildfire                UNDETERMINED
        DONALD S. EDGAR                                                               Litigation
        EDGAR LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        408 COLLEGE AVENUE
        SANTA ROSA, CA 95401


3.16089 AMALIA RAMIREZ                           VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                      Litigation
        BRYSONKEVIN M. POLLACK         ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.16090 AMANDA BLANKENSHIP                       VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                       Litigation
        60768ANGELA JAE CHUN, SBN      ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101




                                           Page 1570 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 473
                                                         of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.16091 AMANDA BLANKENSHIP                        VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.16092 AMANDA BLANKENSHIP                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.16093 AMANDA BLANKENSHIP                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16094 AMANDA GAYLORD                            VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                 Litigation
        SIEGLOCKRACHEL                  ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.16095 AMANDA GAYLORD                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                           Litigation
        178658DYLAN HUGHES- BAR         ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16096 AMANDA GAYLORD                            VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                 Litigation
        FOXCOURTNEY VASQUEZ             ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.16097 AMANDA GAYLORD                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                            Page 1571 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 474
                                                          of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16098 AMANDA GORDON                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)JOHN P. FISKE          ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.16099 AMANDA GORDON                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                      Litigation
        VASQUEZ AMANDA LOCURTO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.16100 AMANDA GORDON                            VARIOUS                              Wildfire                UNDETERMINED
        NATASHA SERINO                                                                Litigation
        LAW OFFICES OF ALEXANDER       ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127


3.16101 AMANDA GORDON                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.16102 AMANDA GORDON                            VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16103 AMANDA GORDON                            VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 1572 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 475
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16104 AMANDA KENSHALO                         VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16105 AMANDA KENSHALO                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16106 AMANDA KENSHALO                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.16107 AMANDA KENSHALO                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16108 AMANDA KENSHALO                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16109 AMANDA LARSON                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 1573 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 476
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16110 AMANDA LARSON                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.16111 AMANDA LARSON                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16112 AMANDA LARSON                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.16113 AMANDA LINDEMUTH-                        VARIOUS                              Wildfire                UNDETERMINED
        MCLAUGHLIN                                                                    Litigation
        MICHAEL A. KELLY               ACCOUNT NO.: NOT AVAILABLE
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16114 AMANDA LINDEMUTH-                        VARIOUS                              Wildfire                UNDETERMINED
        MCLAUGHLIN                                                                    Litigation
        GERALD SINGLETONTERRY          ACCOUNT NO.: NOT AVAILABLE
        SINGLETONERIKA L.
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                           Page 1574 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 477
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16115 AMANDA LINDEMUTH-                       VARIOUS                              Wildfire                UNDETERMINED
        MCLAUGHLIN                                                                   Litigation
        JOHN F. MCGUIREJ. DOMENIC     ACCOUNT NO.: NOT AVAILABLE
        MARTINI
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.16116 AMANDA LINDEMUTH-                       VARIOUS                              Wildfire                UNDETERMINED
        MCLAUGHLIN                                                                   Litigation
        PATRICK MCNICHOLAS, ABN       ACCOUNT NO.: NOT AVAILABLE
        125868JUSTIN J. EBALLAR,
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16117 AMANDA LINDEMUTH-                       VARIOUS                              Wildfire                UNDETERMINED
        MCLAUGHLIN                                                                   Litigation
        STEVEN M. CAMPORA             ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16118 AMANDA LYNN PITERA                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16119 AMANDA LYNN PITERA                      VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                          Page 1575 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 478
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16120 AMANDA LYNN PITERA                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.16121 AMANDA LYNN PITERA                       VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16122 AMANDA MARIE REILLY                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16123 AMANDA MARIE REILLY                      VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.16124 AMANDA MARIE REILLY                      VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16125 AMANDA MARIE REILLY                      VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


                                           Page 1576 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 479
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16126 AMANDA MCCLARREN                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16127 AMANDA MCCLARREN                        VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ., SBN                                                   Litigation
        87492WILLIAM P. HARRIS III,   ACCOUNT NO.: NOT AVAILABLE
        ESQ., SBN 123575M. REGINA
        BAGDASARIAN, ESQ., SBN
        296219GEORGE T. STIEFEL,
        ESQ., SBN. 297611
        FRANTZ LAW GROUP, APLC
        770 L STREET, SUITE 950
        SACRAMENTO, CA 95814


3.16128 AMANDA MCCLARREN                        VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD, ESQ.,                                                  Litigation
        SBN 119554MICHAEL H.          ACCOUNT NO.: NOT AVAILABLE
        ARTINIAN, ESQ., SBN 203443
        BRIDGFORD, GLEASON, &
        ARTINIAN
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16129 AMANDA MCCLARREN                        VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16130 AMANDA MCCLARREN                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16131 AMANDA MICHAELS                         VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                         Litigation
        296101)ROBERT T. BRYSON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401




                                          Page 1577 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 480
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16132 AMANDA NOWLIN                           VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                           Litigation
        SR.JESSICA HAYES              ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.16133 AMANDA NOWLIN                           VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                 Litigation
        SCHACKNATASHA N. SERINO       ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.16134 AMANDA NOWLIN                           VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                      Litigation
        WEAVER                        ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.16135 AMANDA PALOMARES                        VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.16136 AMANDA PALOMARES                        VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                         Litigation
        #109455LAURA E. BROWN         ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.16137 AMANDA PALOMARES                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 1578 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 481
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16138 AMANDA PALOMARES                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16139 AMANDA PALOMARES                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.16140 AMANDA ROGERS                              VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. DANIELS                                                              Litigation
        DANIELS LAW                      ACCOUNT NO.: NOT AVAILABLE
        15021 VENTURA BLVD., #883
        SHERMAN OAKS, CA 91403


3.16141 AMANDA ROGERS                              VARIOUS                              Wildfire                UNDETERMINED
        MARK P. ROBINSON, JR. (SBN                                                      Litigation
        54426) DANIEL S. ROBINSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 244245)
        ROBINSON CALCAGINE, INC.
        19 CORPORATE PLAZA DRIVE
        NEWPORT BEACH, CA 92660


3.16142 AMANDA ROGERS                              VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                         Litigation
        125868JUSTIN J. EBALLAR,         ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16143 AMANDA ROGERS                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16144 AMANDA ROGERS                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


                                             Page 1579 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 482
                                                           of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16145 AMANDA THOMPSON                         VARIOUS                              Wildfire                UNDETERMINED
        BRIAN J. HEFFERNAN, ESQ.                                                     Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       ALEXANDRA J. NEWSOM ESQ.
       ENGSTROM, LIPSCOMB &
       LACKA PROFESSIONAL
       CORPORATION
       10100 SANTA MONICA
       BOULEVARD, 12TH FLOOR
       LOS ANGELES, CALIFORNIA
       90067-4107


3.16146 AMANDA THOMPSON                         VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. LEVINLAUREL L.                                                    Litigation
        SIMES RACHEL B.               ACCOUNT NO.: NOT AVAILABLE
        ABRAMSMEGHAN E.
        MCCORMICK
        LEVIN SIMES LLP
        44 MONTGOMERY ST., 32ND
        FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.16147 AMANDA VOGELBACHER                      VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                       Litigation
        SHEARJASON BOYER              ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.16148 AMANDA VOGELBACHER                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16149 AMANDA VOGELBACHER                      VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.16150 AMANDA VOGELBACHER                      VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826



                                          Page 1580 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 483
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16151 AMANDA VOGELBACHER                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.16152 AMANPREET KAUR                             VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                     Litigation
         REINER, SLAUGHTER &             ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.16153 AMANPREET KAUR                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                        Litigation
        #117228                          ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.16154 AMANPREET KAUR                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                    Litigation
        ERIC RATINOFF LAW CORP.          ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.16155 AMANPREET KAUR                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16156 AMANTHA PLOURD                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                             Page 1581 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 484
                                                           of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16157 AMANTHA PLOURD                          VARIOUS                              Wildfire                UNDETERMINED
        ANTHONY R. LAURETI, ESQ.,                                                    Litigation
        SBN: 147086                   ACCOUNT NO.: NOT AVAILABLE
        LAURETI & ASSOCIATES, APC
        402 W. BROADWAY, SUITE 2500
        SAN DIEGO, CA 9210 I


3.16158 AMANTHA PLOURD                          VARIOUS                              Wildfire                UNDETERMINED
        BONNIE E. KANE, ESQ., SBN:                                                   Litigation
        167700STEVEN S. KANE, ESQ.,   ACCOUNT NO.: NOT AVAILABLE
        SBN: 061670
        THE KANE LAW FIRM
        402 W. BROADWAY, SUITE 2500
        SAN DIEGO, CA 92101


3.16159 AMANTHA PLOURD                          VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                     Litigation
        #117228BRETT R. PARKINSON,    ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.16160 AMANTIA, JOAN                           VARIOUS                              Wildfire                UNDETERMINED
        2037 ZINFADEL AVE                                                            Litigation
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.16161 AMANTITE, FREDIA                        VARIOUS                              Wildfire                UNDETERMINED
        175 OAK ISLAND DR.                                                           Litigation
        SANTA ROSA, CA 95409          ACCOUNT NO.: NOT AVAILABLE


3.16162 AMARAL, MARK                            VARIOUS                              Wildfire                UNDETERMINED
        PO BOX 754                                                                   Litigation
        OREGON HOUSE, CA 95962        ACCOUNT NO.: NOT AVAILABLE


3.16163 AMBABAHEN PATEL                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                        Litigation
        208783)ERIKA L. VASQUEZ       ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.16164 AMBABAHEN PATEL                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                         Litigation
        VICEPENDING)JOHN P. FISKE     ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


                                          Page 1582 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 485
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16165 AMBABAHEN PATEL                          VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16166 AMBABAHEN PATEL                          VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16167 AMBABAHEN PATEL                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.16168 AMBER LEE                                VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16169 AMBER LEE                                VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.16170 AMBER LEE                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 1583 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 486
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16171 AMBER LEE                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16172 AMBER LEE                               VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                        Litigation
        VICE PENDINGTEXAS BAR NO.     ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.16173 AMBER LIVINGSTON                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16174 AMBER LIVINGSTON                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16175 AMBER LIVINGSTON                        VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16176 AMBER LIVINGSTON                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 1584 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 487
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16177 AMBER LIVINGSTON                         VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.16178 AMBER LOCKHART                           VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.16179 AMBER LOCKHART                           VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.16180 AMBER LOCKHART                           VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16181 AMBER LOCKHART                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.16182 AMBER LOCKHART                           VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 1585 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 488
                                                         of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16183 AMBER MALKASSIAN                           VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                           Litigation
        BOLDT                            ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.16184 AMBER MALKASSIAN                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                        Litigation
        LAW OFFICES OF JOHN COX          ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16185 AMBER MALKASSIAN                           VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                      Litigation
        HANSEN & MILLER LAW FIRM         ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.16186 Amber Mcerquiaga                           VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No.                                                     Litigation
        126782 Amanda L. Riddle - Bar    ACCOUNT NO.: NOT AVAILABLE
        No. 215221 Steven M. Berki -
        Bar No. 245426 Sumble
        Manzoor- Bar No. 301704
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.16187 AMBER MCERQUIAGA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16188 AMBER MCERQUIAGA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                      Litigation
        111359 KRISTINE K.               ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                             Page 1586 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 489
                                                           of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16189 AMBER MCERQUIAGA                         VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                   Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES- BAR NO.
       209113
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.16190 AMBER MERRITT                            VARIOUS                              Wildfire                UNDETERMINED
        CHRISTOPHER C.                                                                Litigation
        SIEGLOCKRACHEL                 ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCKKRISTEN REANO
        SIEGLOCK LAW, APC
        1121 CAMINO DEL MAR
        DEL MAR, CA 92014


3.16191 AMBER MERRITT                            VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOXJOANNA                                                                Litigation
        FOXCOURTNEY VASQUEZ            ACCOUNT NO.: NOT AVAILABLE
        FOX LAW, APC
        225 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


3.16192 AMBER MERRITT                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16193 AMBER MERRITT                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16194 AMBER N DENNA                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075




                                           Page 1587 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 490
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16195 AMBER N DENNA                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16196 AMBER N DENNA                           VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16197 AMBER N DENNA                           VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16198 AMBER N DENNA                           VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.16199 AMBER NAYFEH                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16200 AMBER NAYFEH                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16201 AMBER NAYFEH                            VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                 Litigation
        262319)DEBORAH S. DIXON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


                                          Page 1588 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 491
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16202 AMBER NAYFEH                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.16203 AMBER NAYFEH                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.16204 AMBER SEARCY                             VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16205 AMBER SEARCY                             VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.16206 AMBER TAMERA LOMAS                       VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16207 AMBER TAMERA LOMAS                       VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002



                                           Page 1589 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 492
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16208 AMBER TONEY                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.16209 AMBER TONEY                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16210 AMBER TONEY                              VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.16211 AMBER TONEY                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16212 AMBER WATKINS                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                      Litigation
        VASQUEZ AMANDA LOCURTO         ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.16213 AMBER WATKINS                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                     Litigation
        PENDING)JOHN P. FISKE          ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075



                                           Page 1590 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 493
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16214 AMBER WATKINS                            VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                         Litigation
        TERRY SINGLETON, A.P.C.        ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16215 AMBER WATKINS                            VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16216 AMBER WATKINS                            VARIOUS                              Wildfire                UNDETERMINED
        NATASHA SERINO                                                                Litigation
        LAW OFFICES OF ALEXANDER       ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127


3.16217 AMBER WATKINS                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.16218 AMBERLYN HESKETT                         VARIOUS                              Wildfire                UNDETERMINED
        THOMAS J. BRANDITERENCE                                                       Litigation
        D. EDWARDS                     ACCOUNT NO.: NOT AVAILABLE
        THE BRANDI LAW FIRM
        354 PINE STREET, THIRD FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.16219 AMBERLYN HESKETT                         VARIOUS                              Wildfire                UNDETERMINED
        ROBERT S. ARNSJONATHAN E.                                                     Litigation
        DAVISKEVIN M.                  ACCOUNT NO.: NOT AVAILABLE
        OSBORNESHOUNAK S.
        DHARAP
        THE ARNS LAW FIRM
        515 FOLSOM STREET, THIRD
        FLOOR
        SAN FRANCISCO, CA 94105




                                           Page 1591 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 494
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16220 AMBROSE B. REUTER                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16221 AMBROSE B. REUTER                        VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.16222 AMBROSE B. REUTER                        VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16223 AMBROSE B. REUTER                        VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.16224 AMCO INSURANCE CO.                       VARIOUS                              Wildfire                UNDETERMINED
        MAURA WALSH                                                                   Litigation
        OCHOAWAYLON J.                 ACCOUNT NO.: NOT AVAILABLE
        PICKETTMARK S. GROTEFELD
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING CIR.,
        SUITE 280
        LARKSPUR, CA 94939


3.16225 AMCO INSURANCE CO.                       VARIOUS                              Wildfire                UNDETERMINED
        CRAIG S. SIMON (SBN 78158)                                                    Litigation
        BERGER KAHN, A LAW             ACCOUNT NO.: NOT AVAILABLE
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614




                                           Page 1592 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 495
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16226 AMCO INSURANCE COMPANY, A                VARIOUS                              Wildfire                UNDETERMINED
        NATIONWIDE COMP ANY                                                           Litigation
        MARK S. GROTEFELDMAURA         ACCOUNT NO.: NOT AVAILABLE
        WALSH OCHOA WAYLON J.
        PICKETT
        GROTEFELD, HOFFMAN,
        SCHLEITER, GORDON, OCHOA &
        EVINGER, LLP
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.16227 AMCO INSURANCE COMPANY, A                VARIOUS                              Wildfire                UNDETERMINED
        NATIONWIDE COMP ANY                                                           Litigation
        CRAIG S. SIMON                 ACCOUNT NO.: NOT AVAILABLE
        BERGER KHAN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340

       IRVINE, CALIFORNIA 92614-8516


3.16228 AMCO INSURANCE COMPANY, A                VARIOUS                              Wildfire                UNDETERMINED
        NATIONWIDE COMP ANY                                                           Litigation
        ALAN J. JANG SALLY NOMA        ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16229 AMELIA SANDOVAL                          VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.16230 AMELIA SANDOVAL                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075




                                           Page 1593 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 496
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16231 AMELIA SANDOVAL                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.16232 AMELIA SANDOVAL                          VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16233 AMELIA SANDOVAL                          VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16234 AMERICAN AUTO & HOME                     VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE                                                                     Litigation
        HOWARD D. MAYCON               ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.16235 AMERICAN AUTO & HOME                     VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE                                                                     Litigation
        ALAN J. JANG SALLY NOMA        ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16236 AMERICAN AUTO & HOME                     VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE                                                                     Litigation
        KEVIN D. BUSHTHOMAS M.         ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101



                                           Page 1594 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 497
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16237 AMERICAN AUTOMOBILE                     VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        HOWARD D. MAYCON              ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.16238 AMERICAN AUTOMOBILE                     VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16239 AMERICAN AUTOMOBILE                     VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        KEVIN D. BUSHTHOMAS M.        ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.16240 AMERICAN AUTOMOBILE                     VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        THOMAS M. REGAN (SBN          ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.16241 AMERICAN BANKERS                        VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        CRAIG S. SIMON                ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.16242 AMERICAN BANKERS                        VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY OF                                                         Litigation
        FLORIDA                       ACCOUNT NO.: NOT AVAILABLE
        CRAIG S. SIMON
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614



                                          Page 1595 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 498
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                             Claim

Wildfire Claims

3.16243 AMERICAN CASUALTY                          VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        ALAN J. JANG SALLY NOMA         ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16244 AMERICAN CASUALTY                          VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        HOWARD D. MAYCON                ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.16245 AMERICAN CASUALTY                          VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        KEVIN D. BUSHTHOMAS M.          ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.16246 AMERICAN ECONOMY                           VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                               Litigation
        THOMAS M. REGAN (SBN            ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.16247 American Family Home Insurance              VARIOUS                             Wildfire                UNDETERMINED
        Company                                                                         Litigation
        Paul A. Casetta (Pro Hac            ACCOUNT NO.: NOT AVAILABLE
        Pending)Alan B. McMaster (Pro
        Hac Pending)Jarett M. Smith (Pro
        Hac Pending)Media Benjamin
        (SBN 236953)Zachary P. Marks
        (SBN 284642)
        Denenberg Tuffley PLLC
        1900 Avenue of the Stars, Suite 300
        Los Angeles, CAlifornia 90067




                                             Page 1596 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 499
                                                           of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16248 AMERICAN FIRE & CASUALTY                VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        THOMAS M. REGAN (SBN          ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.16249 AMERICAN FIRE AND CASUALTY              VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        MAURA WALSH OCHOA             ACCOUNT NO.: NOT AVAILABLE

       WAYLON J. PICKETT
       GROTEFELD, HOFFMAN,
       SCHLEITER, GORDON, OCHOA &
       EVINGER, LLP
       700 LARKSPUR LANDING
       CIRCLE, SUITE 280
       LARKSPUR, CA 94939


3.16250 AMERICAN FIRE AND CASUALTY              VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16251 AMERICAN FIRE AND CASUALTY              VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        KEVIN D. BUSHTHOMAS M.        ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.16252 AMERICAN GUARANTEE &                VARIOUS                                  Wildfire                UNDETERMINED
        LIABILITY INSURANCE COMPANY                                                  Litigation
        HOWARD D. MAYCON            ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017




                                          Page 1597 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 500
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                             Claim

Wildfire Claims

3.16253 AMERICAN GUARANTEE &                VARIOUS                                     Wildfire                UNDETERMINED
        LIABILITY INSURANCE COMPANY                                                     Litigation
        ALAN J. JANG SALLY NOMA     ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16254 AMERICAN GUARANTEE &                VARIOUS                                     Wildfire                UNDETERMINED
        LIABILITY INSURANCE COMPANY                                                     Litigation
        KEVIN D. BUSHTHOMAS M.      ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.16255 American Guarantee And Liability            VARIOUS                             Wildfire                UNDETERMINED
        Insurance Company                                                               Litigation
        Paul A. Casetta (Pro Hac            ACCOUNT NO.: NOT AVAILABLE
        Pending)Alan B. McMaster (Pro
        Hac Pending)Jarett M. Smith (Pro
        Hac Pending)Media Benjamin
        (SBN 236953)Zachary P. Marks
        (SBN 284642)
        Denenberg Tuffley PLLC
        1900 Avenue of the Stars, Suite 300
        Los Angeles, CAlifornia 90067


3.16256 AMERICAN GUARANTEE AND              VARIOUS                                     Wildfire                UNDETERMINED
        LIABILITY INSURANCE COMPANY                                                     Litigation
        THOMAS M. REGAN (SBN        ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.16257 AMERICAN HOME ASSURANCE                    VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        MAURA WALSH OCHOA (SBN          ACCOUNT NO.: NOT AVAILABLE
        193799)WAYLON J. PICKETT
        (SBN 248865)
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939




                                             Page 1598 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 501
                                                           of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16258 AMERICAN HOME ASSURANCE                 VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16259 AMERICAN HOME ASSURANCE                 VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        MAURA WALSH OCHOA             ACCOUNT NO.: NOT AVAILABLE

       WAYLON J. PICKETT
       GROTEFELD, HOFFMAN,
       SCHLEITER, GORDON, OCHOA &
       EVINGER, LLP
       700 LARKSPUR LANDING
       CIRCLE, SUITE 280
       LARKSPUR, CA 94939


3.16260 AMERICAN HOME ASSURANCE                 VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        KEVIN D. BUSHTHOMAS M.        ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.16261 AMERICAN INSURANCE                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        HOWARD D. MAYCON              ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.16262 AMERICAN INSURANCE                      VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596




                                          Page 1599 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 502
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                             Claim

Wildfire Claims

3.16263 AMERICAN INSURANCE                         VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                         Litigation
        KEVIN D. BUSHTHOMAS M.          ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.16264 AMERICAN INSURANCE                         VARIOUS                              Wildfire                UNDETERMINED
        COMPANY (THE)                                                                   Litigation
        THOMAS M. REGAN (SBN            ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.16265 American Modern Home Insurance              VARIOUS                             Wildfire                UNDETERMINED
        Company                                                                         Litigation
        Paul A. Casetta (Pro Hac            ACCOUNT NO.: NOT AVAILABLE
        Pending)Alan B. McMaster (Pro
        Hac Pending)Jarett M. Smith (Pro
        Hac Pending)Media Benjamin
        (SBN 236953)Zachary P. Marks
        (SBN 284642)
        Denenberg Tuffley PLLC
        1900 Avenue of the Stars, Suite 300
        Los Angeles, CAlifornia 90067


3.16266 AMERICAN MODERN HOME                       VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY;                                                              Litigation
        AMERICAN FAMILY HOME            ACCOUNT NO.: NOT AVAILABLE
        INSURANCE COMPANY AND
        ARMED FORCES INSURANCE
        COMPANY
        DAVID R. DENTONERIN M.
        LAHEY
        10250 CONSTELLATION BLVD
        SUITE 2320
        LOS ANGELES, CA 90067


3.16267 AMERICAN MODERN HOME                       VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY;                                                              Litigation
        AMERICAN FAMILY HOME            ACCOUNT NO.: NOT AVAILABLE
        INSURANCE COMPANY AND
        ARMED FORCES INSURANCE
        COMPANY
        DAVID R. DENTON ERIN M.
        LAHEY
        DENENBERG TUFFLEY PLLC
        10250 CONSTELLATION BLVD.,
        SUITE 2320
        LOS ANGELES, CA 90067

                                             Page 1600 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 503
                                                           of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.16268 AMERICAN NATIONAL                         VARIOUS                              Wildfire                UNDETERMINED
        PROPERTY AND CASUALTY                                                          Litigation
        COMPANY                         ACCOUNT NO.: NOT AVAILABLE
        ALAN J. JANG SALLY NOMA
        JANG & ASSOCIATES, LLP
        1766 LACASSIDE AVE, SUITE 200
        WALNUT CREEK, CA 94596


3.16269 AMERICAN NATIONAL                         VARIOUS                              Wildfire                UNDETERMINED
        PROPERTY AND CASUALTY                                                          Litigation
        COMPANY                         ACCOUNT NO.: NOT AVAILABLE
        ALAN J. JANG SALLY NOMA
        JAND & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16270 AMERICAN RELIABLE                         VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                              Litigation
        CRAIG S. SIMON (SBN 78158)      ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.16271 AMERICAN RELIABLE                         VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                              Litigation
        CRAIG S. SIMON                  ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.16272 AMERICAN SECURITY                         VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                              Litigation
        CRAIG S. SIMON                  ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614


3.16273 AMERICAN STATES INSURANCE                 VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                        Litigation
        THOMAS M. REGAN (SBN            ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101




                                            Page 1601 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 504
                                                          of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16274 AMERICAN STATES                         VARIOUS                              Wildfire                UNDETERMINED
        PREFERRED INSURANCE                                                          Litigation
        COMPANY                       ACCOUNT NO.: NOT AVAILABLE
        THOMAS M. REGAN (SBN
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101


3.16275 AMERICAN STRATEGIC                      VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16276 AMERICAN STRATEGIC                      VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        KEVIN D. BUSHTHOMAS M.        ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.16277 AMERICAN STRATEGIC                      VARIOUS                              Wildfire                UNDETERMINED
        INSURANCE COMPANY                                                            Litigation
        HOWARD D. MAYCON              ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.16278 AMERICAN ZURICH INSURANCE               VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        THOMAS M. REGAN (SBN          ACCOUNT NO.: NOT AVAILABLE
        113800)KEVIN BUSH (SBN
        120480)DAVID D. BRISCO (SBN
        238270)PETER LYNCH, ESQ.
        (SBN 123603)
        COZEN O'CONNOR
        501 W. BROADWAY, SUITE 1610
        SAN DIEGO, CA 92101




                                          Page 1602 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 505
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16279 AMERICAN ZURICH INSURANCE               VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        HOWARD D. MAYCON              ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.16280 AMERICAN ZURICH INSURANCE               VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        KEVIN D. BUSHTHOMAS M.        ACCOUNT NO.: NOT AVAILABLE
        REGANDAVID D. BRISCO
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.16281 AMERICAN ZURICH INSURANCE               VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        ALAN J. JANG SALLY NOMA       ACCOUNT NO.: NOT AVAILABLE
        JANG & ASSOCIATES LLP
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16282 AMERMAN, CAROL A. & WILLIAM             VARIOUS                              Wildfire                UNDETERMINED
        R.                                                                           Litigation
        MIKE DANKOKRISTINE            ACCOUNT NO.: NOT AVAILABLE
        MEREDITHSHAWN
        MILLERBRAD BOWEN
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.16283 AMERMAN, CAROL A. & WILLIAM             VARIOUS                              Wildfire                UNDETERMINED
        R.                                                                           Litigation
        DARIO DE GHETALDI AMANDA      ACCOUNT NO.: NOT AVAILABLE
        L. RIDDLE CLARE CAPACCIOLI
        VELASQUEZ
        COREY, LUZAICH, DE
        GHETALDL, NASTARI & RIDDLE
        LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                          Page 1603 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 506
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16284 AMGUARD INSURANCE                       VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        MAURA WALSH OCHOA (SBN        ACCOUNT NO.: NOT AVAILABLE
        193799)WAYLON J. PICKETT
        (SBN 248865)
        GROTEFELD HOFFMANN
        700 LARKSPUR LANDING
        CIRCLE, SUITE 280
        LARKSPUR, CA 94939


3.16285 AMI KUMAR                               VARIOUS                              Wildfire                UNDETERMINED
        BRIAN PANISH, STATE BAR NO.                                                  Litigation
        116060RAHUL RAVIPUDI,         ACCOUNT NO.: NOT AVAILABLE
        STATE BAR NO. 204519LYSSA
        A. ROBERTS, STATE BAR NO.
        235049
        PANISH SHEA & BOYLE LLP
        11111 SANTA MONICA
        BOULEVARD, SUITE 700
        LOS ANGELES, CALIFORNIA
        90025


3.16286 AMI KUMAR                               VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, STATE BAR                                                    Litigation
        NO. 100077                    ACCOUNT NO.: NOT AVAILABLE
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CALIFORNIA
        94010


3.16287 AMI KUMAR                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY, STATE BAR                                                  Litigation
        NO. 71460                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CALIFORNIA
        94108


3.16288 AMICA MUTUAL INSURANCE                  VARIOUS                              Wildfire                UNDETERMINED
        COMPANY                                                                      Litigation
        CRAIG S. SIMON                ACCOUNT NO.: NOT AVAILABLE
        BERGER KAHN, A LAW
        CORPORATION
        1 PARK PLAZA, SUITE 340
        IRVINE, CA 92614




                                          Page 1604 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 507
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16289 AMIE MYERS                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16290 AMIE MYERS                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.16291 AMIE MYERS                                 VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16292 AMIE MYERS                                 VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.16293 AMIE MYERS                                 VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16294 AMIE SOLLECITO                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                         Litigation
        R. PARKINSONDANIEL E.            ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028




                                             Page 1605 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 508
                                                           of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.16295 AMIE SOLLECITO                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.16296 AMIE SOLLECITO                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825


3.16297 AMIE SOLLECITO                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.16298 AMIEE D'MARIS DRENGSON                    VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. LEVINLAUREL L.                                                      Litigation
        SIMES RACHEL B.                 ACCOUNT NO.: NOT AVAILABLE
        ABRAMSMEGHAN E.
        MCCORMICK
        LEVIN SIMES LLP
        44 MONTGOMERY ST., 32ND
        FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.16299 AMLIN UNDERWRITING LIMITED                VARIOUS                              Wildfire                UNDETERMINED
        KEVIN D. BUSHTHOMAS M.                                                         Litigation
        REGANDAVID D. BRISCO            ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.16300 AMLIN UNDERWRITING LIMITED                VARIOUS                              Wildfire                UNDETERMINED
        HOWARD D. MAYCON                                                               Litigation
        COZEN O'CONNOR                  ACCOUNT NO.: NOT AVAILABLE
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.16301 AMLIN UNDERWRITING LIMITED                VARIOUS                              Wildfire                UNDETERMINED
        ALAN J. JANG SALLY NOMA                                                        Litigation
        JANG & ASSOCIATES LLP           ACCOUNT NO.: NOT AVAILABLE
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


                                            Page 1606 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 509
                                                          of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16302 AMORINO, JAN                            VARIOUS                              Wildfire                UNDETERMINED
        2217 HILLSIDE DR                                                             Litigation
        SANTA ROSA, CA 95404          ACCOUNT NO.: NOT AVAILABLE


3.16303 AMTRUST AT LLOYD'S                      VARIOUS                              Wildfire                UNDETERMINED
        KEVIN D. BUSHTHOMAS M.                                                       Litigation
        REGANDAVID D. BRISCO          ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.16304 AMTRUST AT LLOYD'S                      VARIOUS                              Wildfire                UNDETERMINED
        ALAN J. JANG SALLY NOMA                                                      Litigation
        JANG & ASSOCIATES LLP         ACCOUNT NO.: NOT AVAILABLE
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16305 AMTRUST AT LLOYD'S                      VARIOUS                              Wildfire                UNDETERMINED
        HOWARD D. MAYCON                                                             Litigation
        COZEN O'CONNOR                ACCOUNT NO.: NOT AVAILABLE
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017


3.16306 AMTRUST SYNDICATE 1206                  VARIOUS                              Wildfire                UNDETERMINED
        ALAN J. JANG SALLY NOMA                                                      Litigation
        JANG & ASSOCIATES LLP         ACCOUNT NO.: NOT AVAILABLE
        1766 LACASSIE AVENUE, SUITE
        200
        WALNUT CREEK, CALIFORNIA
        94596


3.16307 AMTRUST SYNDICATE 1206                  VARIOUS                              Wildfire                UNDETERMINED
        KEVIN D. BUSHTHOMAS M.                                                       Litigation
        REGANDAVID D. BRISCO          ACCOUNT NO.: NOT AVAILABLE
        COZEN O'CONNOR
        501 WEST BROADWAY, SUITE
        1610
        SAN DIEGO, CA 92101


3.16308 AMTRUST SYNDICATE 1206                  VARIOUS                              Wildfire                UNDETERMINED
        HOWARD D. MAYCON                                                             Litigation
        COZEN O'CONNOR                ACCOUNT NO.: NOT AVAILABLE
        601 S. FIGUEROA STREET,
        SUITE 3700
        LOS ANGELES, CA 90017




                                          Page 1607 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 510
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16309 AMY ANDREWS                              VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                              Litigation
        ABRAHAM, WATKINS, NICHOLS,     ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.16310 AMY ANDREWS                              VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                      Litigation
        AMANWILLIAM P. HARRIS          ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16311 AMY CHRISTINE DREW                       VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16312 AMY CHRISTINE DREW                       VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.16313 AMY CHRISTINE DREW                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16314 AMY CHRISTINE DREW                       VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


                                           Page 1608 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 511
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16315 AMY DELMAGE                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16316 AMY DELMAGE                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.16317 AMY DELMAGE                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16318 AMY DELMAGE                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16319 AMY DELMAGE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16320 AMY L ANDERSON                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16321 AMY L ANDERSON                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


                                          Page 1609 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 512
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16322 AMY L ANDERSON                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16323 AMY L ANDERSON                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.16324 AMY L ANDERSON                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16325 AMY L MONTANEZ                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16326 AMY L MONTANEZ                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16327 AMY L MONTANEZ                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103




                                          Page 1610 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 513
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16328 AMY L MONTANEZ                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16329 AMY L MONTANEZ                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16330 AMY MARLAR                              VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782 AMANDA L. RIDDLE -     ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221 STEVEN M.
        BERKI - BAR NO. 245426

       SUMBLE MANZOOR- BAR NO.
       301704
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP
       700 EL CAMINO REALP.O. BOX
       669
       MILLBRAE, CA 94030-0669


3.16331 AMY MARLAR                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                  Litigation
                                      ACCOUNT NO.: NOT AVAILABLE
       DYLAN HUGHES - BAR NO.
       209113 STEVEN A. LOPEZ -
       BAR NO. 300540
       GIBBS LAW GROUP
       505 14TH STREET, SUITE I 110
       OAKLAND, CA 94612


3.16332 AMY MARLAR                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359 KRISTINE K.            ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

       SHAWN R. MILLER- BAR NO.
       238447
       DANKO MEREDITH
       333 TWIN DOLPHIN DRIVE,
       SUITE 145
       REDWOOD SHORES, CA 94065




                                          Page 1611 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 514
                                                        of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16333 AMY MERRITT-SMITH                       VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. LEVINLAUREL L.                                                    Litigation
        SIMES RACHEL B.               ACCOUNT NO.: NOT AVAILABLE
        ABRAMSMEGHAN E.
        MCCORMICK
        LEVIN SIMES LLP
        44 MONTGOMERY ST., 32ND
        FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.16334 AMY N BRAVO                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16335 AMY N BRAVO                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.16336 AMY N BRAVO                             VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16337 AMY N BRAVO                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16338 AMY N BRAVO                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 1612 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 515
                                                        of 566
PG&E Corporation                                                                                   Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address              Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                  Account Number                            Claim

Wildfire Claims

3.16339 Amy Pardini                                    VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No. 126782                                                  Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        Amanda L. Riddle - Bar No. 215221

        Steven M. Berki - Bar No. 245426

        Clare Capaccioli Velasquez - Bar
        No. 290466
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.16340 AMY PARDINI                                    VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359 KRISTINE K.                   ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO. 158243

        SHAWN R. MILLER- BAR NO.
        238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.16341 AMY PARDINI                                    VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO. 178658                                                         Litigation
                                             ACCOUNT NO.: NOT AVAILABLE
        DYLAN HUGHES - BAR NO.
        209113 STEVEN A. LOPEZ -
        BAR NO. 300540
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16342 AMY PIVATO                                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                            Litigation
        A. BAGHDADI                          ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16343 AMY PIVATO                                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                          Litigation
        111359KRISTINE K.                    ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065



                                                 Page 1613 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3          Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 516
                                                               of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16344 AMY PIVATO                               VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16345 AMY PIVATO                               VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.16346 AMY R. FRIEDKIN                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADIDORIS               ACCOUNT NO.: NOT AVAILABLE
        CHENGANDREW P. MCDEVITT
        WALKUP MELODIA KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16347 AMY R. FRIEDKIN                          VARIOUS                              Wildfire                UNDETERMINED
        TIMOTHY G. TIETJEN (STATE                                                     Litigation
        BAR #104975)                   ACCOUNT NO.: NOT AVAILABLE
        ROUDA, FEDER, TIETJEN &
        MCGUINN
        44 MONTGOMERY STREET,
        SUITE 750
        SAN FRANCISCO, CALIFORNIA
        94104


3.16348 AMY RICHARDSON                           VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001




                                           Page 1614 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 517
                                                         of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16349 AMY RICHARDSON                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                        Litigation
        #117228                          ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.16350 AMY RICHARDSON                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                    Litigation
        ERIC RATINOFF LAW CORP.          ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.16351 AMY RICHARDSON                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16352 AMY SCHUNEMAN                              VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.16353 AMY SCHUNEMAN                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.16354 AMY SCHUNEMAN                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                             Page 1615 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 518
                                                           of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16355 AMY SCHUNEMAN                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16356 AMY SCHUNEMAN                            VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                    Litigation
        100077ALISON E. CORDOVA,       ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.16357 AMY TURNER                               VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.16358 AMY TURNER                               VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.16359 AMY TURNER                               VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16360 AMY TURNER                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103




                                           Page 1616 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 519
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16361 AMY TURNER                               VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16362 AMY WALKER                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16363 AMY WALKER                               VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.16364 AMY WALKER                               VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.16365 AMY WALKER                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16366 AMY WALKER                               VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 1617 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 520
                                                         of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.16367 ANA ALEJO                                 VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                       Litigation
        AMANWILLIAM P. HARRIS           ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16368 ANA ALEJO                                 VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                               Litigation
        ABRAHAM, WATKINS, NICHOLS,      ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.16369 ANA BRODIE                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16370 ANA BRODIE                                VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.16371 ANA BRODIE                                VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.16372 ANA BRODIE                                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590




                                            Page 1618 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 521
                                                          of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.16373 ANA DEMENDOZA                          VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                    Litigation
        AMANWILLIAM P. HARRIS        ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16374 ANA DEMENDOZA                          VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                            Litigation
        ABRAHAM, WATKINS, NICHOLS,   ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.16375 ANA DEMENDOZA DANIELSON                VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                    Litigation
        AMANWILLIAM P. HARRIS        ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16376 ANA DEMENDOZA DANIELSON                VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                            Litigation
        ABRAHAM, WATKINS, NICHOLS,   ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.16377 ANA JUDITH COLLADO                     VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                          Litigation
        SR.JESSICA HAYES             ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.16378 ANA JUDITH COLLADO                     VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                Litigation
        SCHACKNATASHA N. SERINO      ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127




                                         Page 1619 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 522
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16379 ANA JUDITH COLLADO                       VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                       Litigation
        WEAVER                         ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.16380 ANA LARIOS                               VARIOUS                              Wildfire                UNDETERMINED
        MATTHEW H. WELTYJACK W.                                                       Litigation
        WEAVER                         ACCOUNT NO.: NOT AVAILABLE
        WELTY WELTY, PC
        141 NORTH STREET
        HEALDSBURG, CA 95448


3.16381 ANA LARIOS                               VARIOUS                              Wildfire                UNDETERMINED
        ALEXANDER M.                                                                  Litigation
        SCHACKNATASHA N. SERINO        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ALEXANDER
        M. SCHACK
        16870 WEST BEMARDO DRIVE,
        SUITE 400
        SAN DIEGO, CA 92127


3.16382 ANA LARIOS                               VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN B. MURRAY,                                                            Litigation
        SR.JESSICA HAYES               ACCOUNT NO.: NOT AVAILABLE
        MURRAY LAW FIRM
        650 POYDRAS STREET, SUITE
        2150
        NEW ORLEANS, LA 70130


3.16383 ANA NAGLE                                VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.16384 ANA NAGLE                                VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443




                                           Page 1620 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 523
                                                         of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.16385 ANA NAGLE                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                           Litigation
        DREYER BABICH BUCCOLA        ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16386 ANA NAGLE                              VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                Litigation
        262319)DEBORAH S. DIXON      ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16387 ANA NAGLE                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                            Litigation
        WALKUP, MELODIA, KELLY &     ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16388 ANA POLA CARDENAS                      VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                    Litigation
        AMANWILLIAM P. HARRIS        ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16389 ANA POLA CARDENAS                      VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                            Litigation
        ABRAHAM, WATKINS, NICHOLS,   ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.16390 ANA VIGIL                              VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                       Litigation
        208783)ERIKA L. VASQUEZ      ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075




                                         Page 1621 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 524
                                                       of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16391 ANA VIGIL                                VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.16392 ANA VIGIL                                VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16393 ANA VIGIL                                VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16394 ANA VIGIL                                VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.16395 ANAHI RODRIGUEZ                          VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.16396 ANAHI RODRIGUEZ                          VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                           Page 1622 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 525
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16397 ANAHI RODRIGUEZ                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.16398 ANAHI RODRIGUEZ                          VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16399 ANAHI RODRIGUEZ                          VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16400 ANASTACIA POUNDS                         VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.16401 ANASTACIA POUNDS                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.16402 ANASTACIA POUNDS                         VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101




                                           Page 1623 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 526
                                                         of 566
PG&E Corporation                                                                                  Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.16403 ANASTACIA POUNDS                              VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                                 Litigation
        262319)DEBORAH S. DIXON             ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16404 ANASTACIA POUNDS                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                         Litigation
        (SBN 69176)IAN C.                   ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.16405 Anastacia Wolfe                               VARIOUS                              Wildfire                UNDETERMINED
        Mikal C. Watts (Pro Hae Vice                                                       Litigation
        application anticipated)Guy Watts   ACCOUNT NO.: NOT AVAILABLE
        (Pro Hae Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.16406 ANASTACIA WOLFE                               VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                           Litigation
        NO. 197687)                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX,
        P.C.
        70 STONY POINT ROAD, SUITE
        70-A
        SANTA ROSA, CA 95401


3.16407 ANCA IANCU                                    VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                         Litigation
        HANSEN & MILLER LAW FIRM            ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.16408 ANCA IANCU                                    VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                           Litigation
        NO. 197687)                         ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


                                                Page 1624 of 7835 to Schedule E/F Part 2

       Case: 19-30088             Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 527
                                                              of 566
PG&E Corporation                                                                                  Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.16409 ANCA IANCU                                    VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                              Litigation
        BOLDTMIKAL C. WATTSGUY              ACCOUNT NO.: NOT AVAILABLE
        L. WATTS
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        225
        AUSTIN, TEXAS 78704


3.16410 ANCAR, BRANDIE LOU-ANN &                      VARIOUS                              Wildfire                UNDETERMINED
        CALEB JON-KEITH (BARRETTO);                                                        Litigation
        KEITH O. & MARY DENISE              ACCOUNT NO.: NOT AVAILABLE
        ANCAR (ANCAR)
        MIKE DANKOKRISTINE
        MEREDITHSHAWN
        MILLERBRAD BOWEN
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.16411 Ancar, Brandie Lou-Ann & Caleb                VARIOUS                              Wildfire                UNDETERMINED
        Jon-Keith (Barretto); Keith O. &                                                   Litigation
        Mary Denise Ancar (Ancar)           ACCOUNT NO.: NOT AVAILABLE
        Dario de Ghetaldi Amanda L.
        Riddle Clare Capaccioli Velasquez
        COREY, LUZAICH, DE GHETALDl,
        NASTARI & RIDDLE LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.16412 AND CHRISTINA LAMB,                           VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY                                                                       Litigation
        MICHAEL A. KELLYKHALDOUN            ACCOUNT NO.: NOT AVAILABLE
        A. BAGHDADI
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16413 AND CHRISTINA LAMB,                           VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY                                                                       Litigation
        MICHAEL S. DANKO - BAR NO.          ACCOUNT NO.: NOT AVAILABLE
        111359KRISTINE K.
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                                Page 1625 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3          Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 528
                                                              of 566
PG&E Corporation                                                                                 Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address            Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                Account Number                            Claim

Wildfire Claims

3.16414 And Christina Lamb, Individually             VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No.                                                       Litigation
        126782Amanda L. Riddle - Bar       ACCOUNT NO.: NOT AVAILABLE
        No. 215221Steven M. Berki - Bar
        No. 245426Sumble Manzoor- Bar
        No. 301704
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.16415 AND CHRISTINA LAMB,                          VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY                                                                      Litigation
        ERIC GIBBS - BAR NO.               ACCOUNT NO.: NOT AVAILABLE
        178658DYLAN HUGHES- BAR
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16416 AND GARY ZIMMERMAN                           VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                       Litigation
        126782AMANDA L. RIDDLE -           ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.16417 AND GARY ZIMMERMAN                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                              Litigation
        178658DYLAN HUGHES- BAR            ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16418 AND GARY ZIMMERMAN                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                        Litigation
        111359KRISTINE K.                  ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065




                                               Page 1626 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 529
                                                             of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16419 AND GARY ZIMMERMAN                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16420 AND LAURIE HEER                            VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                            Litigation
        296101)ROBERT T. BRYSON          ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.16421 AND MAIXEE YANG                            VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.16422 AND MAIXEE YANG                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16423 AND MAIXEE YANG                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16424 AND MAIXEE YANG                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108




                                             Page 1627 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 530
                                                           of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16425 AND MAIXEE YANG                          VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                          Litigation
        #109455LAURA E. BROWN          ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720


3.16426 AND PATRICIA ELKERTON                    VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS III (SBN                                                          Litigation
        296101)ROBERT T. BRYSON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 156953)KEVIN M.
        POLLACK (SBN 272786)
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.16427 AND REBECCA FINNIE                       VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16428 AND REBECCA FINNIE                       VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16429 AND REBECCA FINNIE                       VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                           Page 1628 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 531
                                                         of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16430 And Rebecca Finnie                         VARIOUS                              Wildfire                UNDETERMINED
        Elizabeth J. Cabraser (SBN                                                      Litigation
        083151)Robert J. Nelson (SBN     ACCOUNT NO.: NOT AVAILABLE
        132797)Lexi J. Hazam (SBN
        224457)Fabrice N. Vincent (SBN
        160780)Abby R. Wolf (SBN
        313049)Evan J. Ballan (SBN
        318649)
        Lieff Cabraser Heimann &
        Bernstein, LLP
        275 Battery Street, 29th Floor
        San Francisco, CA 92101


3.16431 AND UNIVERSAL NORTH                  VARIOUS                                    Wildfire                UNDETERMINED
        AMERICA INSURANCE COMPANY                                                       Litigation
        TIMOTHY E. CARY, ESQ., SBN   ACCOUNT NO.: NOT AVAILABLE
        093608 BONNIE J. BENNETT,
        ESQ., SBN 2403 I 3 NATHAN R.
        HURD, ESQ., SBN 279573 HURDN
        LAW OFFICES OF ROBERT A.
        STUTMAN, P.C.
        12060 CORONA POINTE COURT,
        SUITE 306
        CORONA, CA 92879


3.16432 ANDERSEN, EDGAR FRIDTJOV          VARIOUS                                       Wildfire                UNDETERMINED
        CO-COUNSELDEMETRIOS A.                                                          Litigation
        SPARACINO                 ACCOUNT NO.: NOT AVAILABLE
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.16433 ANDERSEN, EDGAR FRIDTJOV                   VARIOUS                              Wildfire                UNDETERMINED
        GERARD SINGLETONERIKA L.                                                        Litigation
        VASQUEZAMANDA LOCUTRO            ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16434 ANDERSEN, EDGAR FRIDTJOV                   VARIOUS                              Wildfire                UNDETERMINED
        ELLIOT ADLERBRITTANY                                                            Litigation
        ZUMMER                           ACCOUNT NO.: NOT AVAILABLE
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101




                                             Page 1629 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 532
                                                           of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.16435 ANDERSON, CODY ERIC;                   VARIOUS                              Wildfire                UNDETERMINED
        ANDERSON, MATTHEW ROBERT                                                    Litigation
        RIFE; ANDERSON, SCOTT LEE;   ACCOUNT NO.: NOT AVAILABLE
        HUST, KATE DARLENE
        GERARD SINGLETONERIKA L.
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16436 ANDERSON, CODY ERIC;                   VARIOUS                              Wildfire                UNDETERMINED
        ANDERSON, MATTHEW ROBERT                                                    Litigation
        RIFE; ANDERSON, SCOTT LEE;   ACCOUNT NO.: NOT AVAILABLE
        HUST, KATE DARLENE
        ELLIOT ADLERBRITTANY
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.16437 ANDERSON, CODY ERIC;               VARIOUS                                  Wildfire                UNDETERMINED
        ANDERSON, MATTHEW ROBERT                                                    Litigation
        RIFE; ANDERSON, SCOTT LEE; ACCOUNT NO.: NOT AVAILABLE
        HUST, KATE DARLENE
        CO-COUNSELDEMETRIOS A.
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.16438 ANDERSON, DAVID                        VARIOUS                              Wildfire                UNDETERMINED
        384 DEER HOLLOW DRIVE                                                       Litigation
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.16439 ANDERSON, DONNA                        VARIOUS                              Wildfire                UNDETERMINED
        PO BOX 249                                                                  Litigation
        FOREST RANCH, CA 95942       ACCOUNT NO.: NOT AVAILABLE


3.16440 ANDERSON, GRACE                        VARIOUS                              Wildfire                UNDETERMINED
        6560 PETALUMA HILL ROAD                                                     Litigation
        SANTA ROSA, CA 95404         ACCOUNT NO.: NOT AVAILABLE


3.16441 ANDERSON, HENRY/GRACE                  VARIOUS                              Wildfire                UNDETERMINED
        6560 PETALUMA HILL RD                                                       Litigation
        SANTA ROSA, CA 95404         ACCOUNT NO.: NOT AVAILABLE


3.16442 ANDERSON, JAYSON & MICHELE             VARIOUS                              Wildfire                UNDETERMINED
        83 LARKFIELD DR                                                             Litigation
        SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE




                                         Page 1630 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 533
                                                       of 566
PG&E Corporation                                                                           Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                            Claim

Wildfire Claims

3.16443 ANDERSON, KIM                          VARIOUS                              Wildfire                UNDETERMINED
        1215 DAFFODIL DRIVE                                                         Litigation
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.16444 ANDERSON, KINSEY LEE;             VARIOUS                                   Wildfire                UNDETERMINED
        MCCLELLAN, RAVEN C.                                                         Litigation
        CO-COUNSELDEMETRIOS A.    ACCOUNT NO.: NOT AVAILABLE
        SPARACINO
        SPARACINO LAW CORPORATION
        525 B STREET, SUITE 1500
        SAN DIEGO, CA 92101


3.16445 ANDERSON, KINSEY LEE;                  VARIOUS                              Wildfire                UNDETERMINED
        MCCLELLAN, RAVEN C.                                                         Litigation
        GERARD SINGLETONERIKA L.     ACCOUNT NO.: NOT AVAILABLE
        VASQUEZAMANDA LOCUTRO
        SINGLETON LAW FIRM
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16446 ANDERSON, KINSEY LEE;                  VARIOUS                              Wildfire                UNDETERMINED
        MCCLELLAN, RAVEN C.                                                         Litigation
        ELLIOT ADLERBRITTANY         ACCOUNT NO.: NOT AVAILABLE
        ZUMMER
        ADLER LAW GROUP, APLC
        420 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.16447 ANDERSON, MARY                         VARIOUS                              Wildfire                UNDETERMINED
        5513 EL ENCENTO DR                                                          Litigation
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.16448 ANDERSON, MARY                         VARIOUS                              Wildfire                UNDETERMINED
        5513 EL ENCANTO DR                                                          Litigation
        SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.16449 ANDERSON, MELODY                       VARIOUS                              Wildfire                UNDETERMINED
        885 CECLIA DR                                                               Litigation
        GLEN ELLEN, CA 95442         ACCOUNT NO.: NOT AVAILABLE


3.16450 ANDERSON, REBECCA                      VARIOUS                              Wildfire                UNDETERMINED
        1223 REGINA DR                                                              Litigation
        NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.16451 ANDERSON, SANDRA                       VARIOUS                              Wildfire                UNDETERMINED
        2295 CLAIBORNE CIR                                                          Litigation
        SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE




                                         Page 1631 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3    Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 534
                                                       of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.16452 ANDRAE BURTON                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                          Litigation
        VICE PENDINGTEXAS BAR NO.       ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.16453 ANDRAE BURTON                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                   Litigation
        BAR #1999994) (PRO HAE VICE     ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.16454 ANDRAE BURTON                             VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                   Litigation
        262319)DEBORAH S. DIXON         ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16455 ANDRAE BURTON                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                               Litigation
        WALKUP, MELODIA, KELLY &        ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16456 ANDRAE BURTON                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                              Litigation
        DREYER BABICH BUCCOLA           ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16457 ANDRE EPSTEIN                             VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL                                                                  Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.16458 ANDRE EPSTEIN                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG                                                            Litigation
        MICHAEL S. FEINBERG, APLC       ACCOUNT NO.: NOT AVAILABLE
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590



                                            Page 1632 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 535
                                                          of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16459 ANDRE EPSTEIN                            VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR., SBN                                                      Litigation
        60768GAYLE M. BLATT, SBN       ACCOUNT NO.: NOT AVAILABLE
        122048ANGELA JAE CHUN,
        SBN 248571
        CASEY GERRY SCHENK
        FRANKCA VILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.16460 ANDREA ALLMAN                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.16461 ANDREA ALLMAN                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.16462 ANDREA ALLMAN                            VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16463 ANDREA ALLMAN                            VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101




                                           Page 1633 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 536
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16464 ANDREA ALLMAN                            VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.16465 ANDREA BRAZELL                           VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.16466 ANDREA BRAZELL                           VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.16467 ANDREA BRAZELL                           VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16468 ANDREA BRAZELL                           VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.16469 ANDREA BURNS                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX (CAL. STATE BAR                                                      Litigation
        NO. 197687)                    ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF JOHN COX
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 1634 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 537
                                                         of 566
PG&E Corporation                                                                                    Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:         List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address               Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                   Account Number                            Claim

Wildfire Claims

3.16470 Andrea Burns                                    VARIOUS                              Wildfire                UNDETERMINED
        Mikal C. Watts (Pro Hae Vice                                                         Litigation
        application anticipated)Guy           ACCOUNT NO.: NOT AVAILABLE
        Watts, II (Pro Hae Vice application
        anticipated)Ryan L. Thompson
        (Cal. State Bar No. 296841)Paige
        Boldt (Cal. State Bar No. 308772)
        Watts Guerra LLP
        811 Barton Springs Rd., Ste. 725
        Austin, Texas 78704


3.16471 ANDREA CLOPTON                                  VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                             Litigation
        J. EBALLAR                            ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        10866 WILSHIRE BLVD., SUITE
        1400
        LOS ANGELES, CALIFORNIA
        90024


3.16472 ANDREA CLOPTON                                  VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                             Litigation
        AMANWILLIAM P. HARRIS                 ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16473 ANDREA COCHRAN                                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                           Litigation
        111359KRISTINE K.                     ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.16474 ANDREA COCHRAN                                  VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                             Litigation
        A. BAGHDADI                           ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                                  Page 1635 of 7835 to Schedule E/F Part 2

       Case: 19-30088              Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 538
                                                                of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.16475 ANDREA COCHRAN                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                           Litigation
        178658DYLAN HUGHES- BAR         ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16476 ANDREA COCHRAN                            VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                    Litigation
        126782AMANDA L. RIDDLE -        ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.16477 ANDREA ERWIN                              VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFFCOELL M.                                                          Litigation
        SIMMONS                         ACCOUNT NO.: NOT AVAILABLE
        ERIC RATINOFF LAW CORP
        401 WATT A VENUE
        SACRAMENTO, CALIFORNIA
        95864


3.16478 ANDREA ERWIN                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON BRETT                                                        Litigation
        R. PARKINSONDANIEL E.           ACCOUNT NO.: NOT AVAILABLE
        PASSMORE
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.16479 ANDREA ERWIN                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. FRIEDEMANN                                                             Litigation
        FRIEDEMANN GOLDBERG LLP         ACCOUNT NO.: NOT AVAILABLE
        420 AVIATION BLVD., SUITE 201
        SANTA ROSA, CA 95403


3.16480 ANDREA ERWIN                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN N. DEMAS                                                                  Litigation
        DEMAS LAW GROUP, P.C.           ACCOUNT NO.: NOT AVAILABLE
        701 HOWE AVENUE, SUITE A-1
        SACRAMENTO, CA 95825




                                            Page 1636 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 539
                                                          of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16481 ANDREA HUNTER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16482 ANDREA HUNTER                            VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864


3.16483 ANDREA HUNTER                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228BRETT R. PARKINSON,     ACCOUNT NO.: NOT AVAILABLE
        ESQ., #230150
        JACKSON & PARKINSON, TRIAL
        LAWYERS
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.16484 ANDREA HUNTER                            VARIOUS                              Wildfire                UNDETERMINED
        §ETH L. GOLDSTEIN                                                             Litigation
        LAW OFFICES OF SETH L.         ACCOUNT NO.: NOT AVAILABLE
        GOLDSTEIN
        2100 GARDEN ROAD, SUITE H-8
        MONTEREY, CA. 93940


3.16485 ANDREA KATHLEEN MCCOSLIN                 VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16486 ANDREA KATHLEEN MCCOSLIN                 VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD, ESQ.,                                                   Litigation
        SBN 119554MICHAEL H.           ACCOUNT NO.: NOT AVAILABLE
        ARTINIAN, ESQ., SBN 203443
        BRIDGFORD, GLEASON, &
        ARTINIAN
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                           Page 1637 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 540
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16487 ANDREA KATHLEEN MCCOSLIN                VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16488 ANDREA KATHLEEN MCCOSLIN                VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16489 ANDREA KATHLEEN MCCOSLIN                VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ., SBN                                                   Litigation
        87492WILLIAM P. HARRIS III,   ACCOUNT NO.: NOT AVAILABLE
        ESQ., SBN 123575M. REGINA
        BAGDASARIAN, ESQ., SBN
        296219GEORGE T. STIEFEL,
        ESQ., SBN. 297611
        FRANTZ LAW GROUP, APLC
        770 L STREET, SUITE 950
        SACRAMENTO, CA 95814


3.16490 ANDREA LUM                              VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16491 ANDREA LUM                              VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                   Litigation
        100077ALISON E. CORDOVA,      ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.16492 ANDREA LUM                              VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 1638 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 541
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16493 ANDREA LUM                                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.16494 ANDREA LUM                                 VARIOUS                              Wildfire                UNDETERMINED
        TODD B. BECKERBRIAN E.                                                          Litigation
        SHEARJASON BOYER                 ACCOUNT NO.: NOT AVAILABLE
        BECKER LAW GROUP
        117 EAST COLORADO BLVD.,
        SUITE 500
        PASADENA, CA 91105


3.16495 ANDREA M. BRUCE                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                        Litigation
        A. BAGHDADI                      ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16496 ANDREA M. BRUCE                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA (SBN                                                          Litigation
        110909)                          ACCOUNT NO.: NOT AVAILABLE
        DREYER BABICHBUCCOLA
        WOODCAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16497 ANDREA M. BRUCE                            VARIOUS                              Wildfire                UNDETERMINED
        CHRLSTOPHER C. SIEGLOCK                                                         Litigation
        (BAR NO. 295951) RACHEL          ACCOUNT NO.: NOT AVAILABLE
        SIEGLOCK (BAR NO. 299761)

       KRISTEN REANO(BAR
       NO.321795)
       SIEGLOCK LAW, APC
       1221 CAMINO DEL MAR
       DEL MAR, CA 92014


3.16498 ANDREA M. BRUCE                            VARIOUS                              Wildfire                UNDETERMINED
        DAVE FOX (BAR                                                                   Litigation
        NO.254651)JOANNA LEE FOX         ACCOUNT NO.: NOT AVAILABLE
        (BAR NO. 212593)COURTNEY
        VASQUEZ (BAR NO. 267081)
        FOX LAW, APC
        125 W. PLAZA STREET, SUITE
        102
        SOLANA BEACH, CA 92075


                                             Page 1639 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 542
                                                           of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16499 ANDREA MORAN JOHNSON                    VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.16500 ANDREA MORAN JOHNSON                    VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16501 ANDREA PIKE-STILWELL                    VARIOUS                              Wildfire                UNDETERMINED
        MUHAMMAD S. AZIZ                                                             Litigation
        ABRAHAM, WATKINS, NICHOLS,    ACCOUNT NO.: NOT AVAILABLE
        SORRELS, AGOSTO & AZIZ
        800 COMMERCE STREET
        HOUSTON, TEXAS 77002


3.16502 ANDREA PIKE-STILWELL                    VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZPHILIP C.                                                     Litigation
        AMANWILLIAM P. HARRIS         ACCOUNT NO.: NOT AVAILABLE
        IIIM. REGINA
        BAGDASARIANGEORGE T.
        STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16503 ANDREA SHIRLEY LEWIS                    VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                   Litigation
        STATE BAR NO. 157400)         ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928




                                          Page 1640 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 543
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16504 ANDREA SHIRLEY LEWIS                     VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16505 ANDREA SHIRLEY LEWIS                     VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16506 ANDREA SHIRLEY LEWIS                     VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                     Litigation
        BAR NO. 154226)                ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.16507 ANDREA SMITH                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16508 ANDREA SMITH                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                    Litigation
        100077ALISON E. CORDOVA,       ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.16509 ANDREA SMITH                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                           Page 1641 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 544
                                                         of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16510 ANDREA SMITH                               VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.16511 ANDREA SMITH                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16512 ANDREA TILLMAN                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                           Litigation
        BOLDT                            ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.16513 ANDREA TILLMAN                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                        Litigation
        LAW OFFICES OF JOHN COX          ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16514 ANDREA TILLMAN                             VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                      Litigation
        HANSEN & MILLER LAW FIRM         ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.16515 ANDREA TONG                                VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                            Litigation
        178658DYLAN HUGHES- BAR          ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612




                                             Page 1642 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 545
                                                           of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16516 ANDREA TONG                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                  Litigation
        126782AMANDA L. RIDDLE -      ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669


3.16517 ANDREA TONG                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                   Litigation
        111359KRISTINE K.             ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.16518 ANDREA TONG                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                     Litigation
        A. BAGHDADI                   ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16519 ANDREA WILLIAMS                         VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16520 ANDREA WILLIAMS                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 1643 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 546
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16521 ANDREA WILLIAMS                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16522 ANDREA WILLIAMS                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                     Litigation
        MARTINI                        ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.16523 ANDREA WILLIAMS                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16524 ANDREAS SEBASTIAN HEISER                 VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.16525 ANDREAS SEBASTIAN HEISER                 VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16526 ANDREAS SEBASTIAN HEISER                 VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401




                                           Page 1644 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 547
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16527 ANDREAS SEBASTIAN HEISER                VARIOUS                              Wildfire                UNDETERMINED
        DOUGLAS BOXER (CAL. STATE                                                    Litigation
        BAR NO. 154226)               ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICE OF DOUGLAS
        BOXER
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.16528 ANDREI BOSTAN                           VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH J.                                                                 Litigation
        CABRASERROBERT J.             ACCOUNT NO.: NOT AVAILABLE
        NELSON LEXI J. HAZAM

       FABRICE N. VINCENTANNIKA
       K. MARTINABBY R. WOLF
       LIEFF CABRASER HEIMANN &
       BERNSTEIN, LLP
       275 BATTERY STREET, 29TH
       FLOOR
       SAN FRANCISCO, CA 94111-3339


3.16529 ANDRES J. CISNEROS                      VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                       Litigation
        DOMENIC MARTINI               ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.16530 ANDRES J. CISNEROS                      VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16531 ANDRES J. CISNEROS                      VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16532 ANDRES J. CISNEROS                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


                                          Page 1645 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3     Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 548
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16533 ANDRES J. CISNEROS                       VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16534 ANDRES NEIS                              VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16535 ANDRES NEIS                              VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.16536 ANDRES NEIS                              VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN & MILLER LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.16537 ANDREW A. O'DOR                          VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16538 ANDREW A. O'DOR                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16539 ANDREW A. O'DOR                          VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928




                                           Page 1646 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 549
                                                         of 566
PG&E Corporation                                                                                Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address           Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                               Account Number                            Claim

Wildfire Claims

3.16540 ANDREW A. O'DOR                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                            Litigation
        SINGLETONERIKA L.                 ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16541 ANDREW A. O'DOR                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                           Litigation
        DOMENIC MARTINI                   ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.16542 ANDREW BINSTOCK,                            VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY                                                                     Litigation
        ERIC GIBBS - BAR NO.              ACCOUNT NO.: NOT AVAILABLE
        178658DYLAN HUGHES- BAR
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16543 Andrew Binstock, Individually               VARIOUS                              Wildfire                UNDETERMINED
        Dario De Ghetaldi - Bar No.                                                      Litigation
        126782Amanda L. Riddle - Bar      ACCOUNT NO.: NOT AVAILABLE
        No. 215221Steven M. Berki - Bar
        No. 245426Sumble Manzoor- Bar
        No. 301704
        Corey, Luzaich, De Ghetaldi &
        Riddle LLP
        700 El Camino RealP.O. Box 669
        Millbrae, CA 94030-0669


3.16544 ANDREW BINSTOCK,                            VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY                                                                     Litigation
        MICHAEL A. KELLYKHALDOUN          ACCOUNT NO.: NOT AVAILABLE
        A. BAGHDADI
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                              Page 1647 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3        Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 550
                                                            of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16545 ANDREW BINSTOCK,                         VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY                                                                  Litigation
        MICHAEL S. DANKO - BAR NO.     ACCOUNT NO.: NOT AVAILABLE
        111359KRISTINE K.
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.16546 ANDREW BOONE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16547 ANDREW BOONE                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. DANKO - BAR NO.                                                    Litigation
        111359KRISTINE K.              ACCOUNT NO.: NOT AVAILABLE
        MEREDITH - BAR NO.
        158243SHAWN R. MILLER- BAR
        NO. 238447
        DANKO MEREDITH
        333 TWIN DOLPHIN DRIVE,
        SUITE 145
        REDWOOD SHORES, CA 94065


3.16548 ANDREW BOONE                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC GIBBS - BAR NO.                                                          Litigation
        178658DYLAN HUGHES- BAR        ACCOUNT NO.: NOT AVAILABLE
        NO. 209113
        GIBBS LAW GROUP
        505 14TH STREET, SUITE I 110
        OAKLAND, CA 94612


3.16549 ANDREW BOONE                             VARIOUS                              Wildfire                UNDETERMINED
        DARIO DE GHETALDI - BAR NO.                                                   Litigation
        126782AMANDA L. RIDDLE -       ACCOUNT NO.: NOT AVAILABLE
        BAR NO. 215221STEVEN M.
        BERKI - BAR NO.
        245426SUMBLE MANZOOR-
        BAR NO. 301704
        COREY, LUZAICH, DE GHETALDI
        & RIDDLE LLP
        700 EL CAMINO REALP.O. BOX
        669
        MILLBRAE, CA 94030-0669




                                           Page 1648 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 551
                                                         of 566
PG&E Corporation                                                                                    Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:         List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address               Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                   Account Number                            Claim

Wildfire Claims

3.16550 Andrew Bradfield, Individually, And             VARIOUS                              Wildfire                UNDETERMINED
        As The Successor In Interest And                                                     Litigation
        Personal Representative To The        ACCOUNT NO.: NOT AVAILABLE
        Estate Of Carol Ann Arrington,
        Deceased
        Steven J. Skikos, SBN
        148110Gregory T. Skikos, SBN
        176531Matthew J. Skikos, SBN
        269765
        Skikos, Crawford, Skikos & Joseph
        One Sansome Street, Suite 2830
        San Francisco, CA 94104


3.16551 ANDREW BRADFIELD,                               VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY, AND AS THE                                                             Litigation
        SUCCESSOR IN INTEREST AND             ACCOUNT NO.: NOT AVAILABLE
        PERSONAL REPRESENTATIVE
        TO THE ESTATE OF CAROL ANN
        ARRINGTON, DECEASED
        CHARLES S.
        ZIMMERMANCALEB LH
        MARKER
        ZIMMERMAN REED LLP
        2381 ROSECRANS AVE, SUITE
        328
        MANHATTAN BEACH, CA 90245


3.16552 ANDREW BRADFIELD,                               VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY, AND AS THE                                                             Litigation
        SUCCESSOR IN INTEREST AND             ACCOUNT NO.: NOT AVAILABLE
        PERSONAL REPRESENTATIVE
        TO THE ESTATE OF CAROL ANN
        ARRINGTON, DECEASED
        STEVEN M. CAMPORA
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16553 Andrew Bradfield, Individually, And             VARIOUS                              Wildfire                UNDETERMINED
        As The Successor In Interest And                                                     Litigation
        Personal Representative To The        ACCOUNT NO.: NOT AVAILABLE
        Estate Of Carol Ann Arrington,
        Deceased
        Vineet Bhatia (Pro Hac Vice to be
        submitted)
        Dixon Diab & Chambers LLP
        1000 Louisiana Street, Suite 5100
        Houston, Texas 77002-5096




                                                  Page 1649 of 7835 to Schedule E/F Part 2

       Case: 19-30088             Doc# 900-3          Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 552
                                                                of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16554 ANDREW BRADFIELD,                       VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY, AND AS THE                                                     Litigation
        SUCCESSOR IN INTEREST AND     ACCOUNT NO.: NOT AVAILABLE
        PERSONAL REPRESENTATIVE
        TO THE ESTATE OF CAROL ANN
        ARRINGTON, DECEASED
        MICHAEL A. KELLY
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16555 ANDREW C NICHOLS                        VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                        Litigation
        SINGLETONERIKA L.             ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16556 ANDREW C NICHOLS                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIREJ. DOMENIC                                                    Litigation
        MARTINI                       ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVE., 11TH FLOOR
        SAN DIEGO, CA 92103


3.16557 ANDREW C NICHOLS                        VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                      Litigation
        125868JUSTIN J. EBALLAR,      ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16558 ANDREW C NICHOLS                        VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16559 ANDREW C NICHOLS                        VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                          Page 1650 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 553
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16560 ANDREW C. VELASQUEZ                      VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, APCJ.                                                        Litigation
        DOMENIC MARTINI                ACCOUNT NO.: NOT AVAILABLE
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH AVENUE, 11TH
        FLOOR
        SAN DIEGO, CA 92103


3.16561 ANDREW C. VELASQUEZ                      VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONTERRY                                                         Litigation
        SINGLETONERIKA L.              ACCOUNT NO.: NOT AVAILABLE
        VASQUEZGARY LOCURTO
        SINGLETON LAW FIRM APC
        115 WEST PLAZA STREET
        SOLANA BEACH, CA 92075


3.16562 ANDREW C. VELASQUEZ                      VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLAS, ABN                                                       Litigation
        125868JUSTIN J. EBALLAR,       ACCOUNT NO.: NOT AVAILABLE
        SBN 294718
        MCNICHOLAS & MCNICHOLAS,
        LLP
        236 BROADWAY SUITE B
        CHICO, CA 95928


3.16563 ANDREW C. VELASQUEZ                      VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16564 ANDREW C. VELASQUEZ                      VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16565 ANDREW CAMERON                           VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM F. MERLIN, JR.DENISE                                                  Litigation
        HSU SZESTEPHANIE POLI          ACCOUNT NO.: NOT AVAILABLE
        MERLIN LAW GROUP, P.A.
        505 MONTGOMERY ST., 11TH
        FLOOR
        SAN FRANCISCO, CA 94111




                                           Page 1651 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 554
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16566 ANDREW CAMERON                          VARIOUS                              Wildfire                UNDETERMINED
        WILLIAM A. LEVINLAUREL L.                                                    Litigation
        SIMES RACHEL B.               ACCOUNT NO.: NOT AVAILABLE
        ABRAMSAMY ESKINMEGHAN
        E. MCCORMICK
        LEVIN SIMES LLP
        44 MONTGOMERY ST., 32ND
        FLOOR
        SAN FRANCISCO, CALIFORNIA
        94104


3.16567 ANDREW CLARK                            VARIOUS                              Wildfire                UNDETERMINED
        EUSTACE DE SAINT                                                             Litigation
        PHALLEJOSEPH R. LUCIA         ACCOUNT NO.: NOT AVAILABLE
        RAINS LUCIA STERN ST.
        PRALLE & SILVER, PC
        2300 CONTRA COSTA BLVD.,
        SUITE 500
        PLEASANT HILL, CA 94523


3.16568 ANDREW COOK                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16569 ANDREW COOK                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                        Litigation
        VICE PENDINGTEXAS BAR NO.     ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.16570 ANDREW COOK                             VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                 Litigation
        262319)DEBORAH S. DIXON       ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16571 ANDREW COOK                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826




                                          Page 1652 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 555
                                                        of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16572 ANDREW COOK                              VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


3.16573 ANDREW CURTIS                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16574 ANDREW CUSTER                            VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH M. EARLEY III (CAL.                                                    Litigation
        STATE BAR NO. 157400)          ACCOUNT NO.: NOT AVAILABLE
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.16575 ANDREW CUSTER                            VARIOUS                              Wildfire                UNDETERMINED
        E. ELLIOT ADLERBRITTANY S.                                                    Litigation
        ZUMMERAMANDA J.                ACCOUNT NO.: NOT AVAILABLE
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.16576 ANDREW CUSTER                            VARIOUS                              Wildfire                UNDETERMINED
        MIKAL C. WATTS (PRO HAC VICE                                                  Litigation
        APPLICATION                    ACCOUNT NO.: NOT AVAILABLE
        ANTICIPATED)GUY WATTS
        (PRO HAC VICE APPLICATION
        ANTICIPATED)PAIGE BOLDT
        (CAL. STATE BAR NO. 308772)
        WATTS GUERRA LLP
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16577 ANDREW CUSTER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108




                                           Page 1653 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 556
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16578 ANDREW G. LUTTRINGER                     VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD,                                                         Litigation
        ESQ.MICHAEL H. ARTINIAN,       ACCOUNT NO.: NOT AVAILABLE
        ESQ.
        BRIDGFORD, GLEASON &
        ARTINIAN
        3558 ROUND BARN BLVD.,
        SUITE 215
        SANTA ROSA, CA 95403


3.16579 ANDREW G. LUTTRINGER                     VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ.PHILIP                                                   Litigation
        C. AMAN, ESQ.WILLIAM P.        ACCOUNT NO.: NOT AVAILABLE
        HARRIS III, ESQ.M. REGINA
        BAGDASARIAN, ESQ.GEORGE
        T. STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16580 ANDREW G. LUTTRINGER                     VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        3558 ROUND BARN BLVD.,
        SUITE 215
        SANTA ROSA, CA 95403


3.16581 ANDREW GARCIA                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                             Litigation
        DREYER BABICH BUCCOLA          ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16582 ANDREW GARCIA                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMMY (PRO HAC                                                         Litigation
        VICE PENDINGTEXAS BAR NO.      ACCOUNT NO.: NOT AVAILABLE
        19507500)JOHN P. FISKE (SBN
        249256)
        BARON & BUDD, P.C.
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.16583 ANDREW GARCIA                            VARIOUS                              Wildfire                UNDETERMINED
        ROBERT F. KENNEDY, JR. (N.Y.                                                  Litigation
        BAR #1999994) (PRO HAE VICE    ACCOUNT NO.: NOT AVAILABLE
        APPLICATION PENDING)
        KENNEDY & MADONNA, LLP
        48 DEWITT MILLS ROAD
        HURLEY, NEW YORK 12443


                                           Page 1654 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 557
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16584 ANDREW GARCIA                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                              Litigation
        WALKUP, MELODIA, KELLY &       ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16585 ANDREW GARCIA                            VARIOUS                              Wildfire                UNDETERMINED
        ED DIAB (SBN                                                                  Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16586 ANDREW HAINSWORTH                        VARIOUS                              Wildfire                UNDETERMINED
        STEPHEN N. COLE                                                               Litigation
        THE COLE LAW FIRM              ACCOUNT NO.: NOT AVAILABLE
        3410 INDUSTRIAL BLVD., SUITE
        100
        WEST SACRAMENTO, CA 95691


3.16587 ANDREW J. LUTTRINGER                     VARIOUS                              Wildfire                UNDETERMINED
        RICHARD K. BRIDGFORD,                                                         Litigation
        ESQ.MICHAEL H. ARTINIAN,       ACCOUNT NO.: NOT AVAILABLE
        ESQ.
        BRIDGFORD, GLEASON &
        ARTINIAN
        3558 ROUND BARN BLVD.,
        SUITE 215
        SANTA ROSA, CA 95403


3.16588 ANDREW J. LUTTRINGER                     VARIOUS                              Wildfire                UNDETERMINED
        JAMES P. FRANTZ, ESQ.PHILIP                                                   Litigation
        C. AMAN, ESQ.WILLIAM P.        ACCOUNT NO.: NOT AVAILABLE
        HARRIS III, ESQ.M. REGINA
        BAGDASARIAN, ESQ.GEORGE
        T. STIEFEL, ESQ.
        FRANTZ LAW GROUP, APLC
        71 STEVENSON BUILDING,
        SUITE 400
        SAN FRANCISCO, CA 94105


3.16589 ANDREW J. LUTTRINGER                     VARIOUS                              Wildfire                UNDETERMINED
        PATRICK MCNICHOLASJUSTIN                                                      Litigation
        J. EBALLAR                     ACCOUNT NO.: NOT AVAILABLE
        MCNICHOLAS & MCNICHOLAS,
        LLP
        3558 ROUND BARN BLVD.,
        SUITE 215
        SANTA ROSA, CA 95403




                                           Page 1655 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 558
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16590 ANDREW L. SIMI                           VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                      Litigation
        BRYSONKEVIN M. POLLACK         ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.16591 ANDREW L. SIMI                           VARIOUS                              Wildfire                UNDETERMINED
        DONALD S. EDGAR                                                               Litigation
        EDGAR LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        408 COLLEGE AVENUE
        SANTA ROSA, CA 95401


3.16592 ANDREW LOPAS                             VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN AND MILLER LAW FINN     ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.16593 ANDREW LOPAS                             VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704


3.16594 ANDREW LOPAS                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16595 ANDREW LOPEZ                             VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETON (SBN                                                         Litigation
        208783)ERIKA L. VASQUEZ        ACCOUNT NO.: NOT AVAILABLE
        (SBN268205)AMANDA
        LOCURTO (SBN 265420)
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.16596 ANDREW LOPEZ                             VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC                                                          Litigation
        VICEPENDING)JOHN P. FISKE      ACCOUNT NO.: NOT AVAILABLE
        (SBN 249256)
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075




                                           Page 1656 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 559
                                                         of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16597 ANDREW LOPEZ                             VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIAB (SBN                                                            Litigation
        262319)DEBORAH S. DIXON        ACCOUNT NO.: NOT AVAILABLE
        (SBN 248965)ROBERT J.
        CHAMBERS II (SBN 244688)
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16598 ANDREW LOPEZ                             VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ. (SBN                                                    Litigation
        583 I 6)                       ACCOUNT NO.: NOT AVAILABLE
        TERRY SINGLETON, A.P.C.
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16599 ANDREW LOPEZ                             VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
        (SBN 69176)IAN C.              ACCOUNT NO.: NOT AVAILABLE
        FUSSELMAN, ESQ. (SBN I
        98917)BRETT. J. SCHREIBER,
        ESQ. (SBN 239707)
        THORSNES BARTOLOTTA
        MCGUIRE LLP
        2550 FIFTH A VENUE, 11TH
        FLOOR
        SAN DIEGO, CALIFORNIA 92103


3.16600 ANDREW MITCHELL LOPAS                    VARIOUS                              Wildfire                UNDETERMINED
        ROY MILLER                                                                    Litigation
        HANSEN AND MILLER LAW FINN     ACCOUNT NO.: NOT AVAILABLE
        415 RUSSELL AVE.
        SANTA ROSA, CA 95403


3.16601 ANDREW MITCHELL LOPAS                    VARIOUS                              Wildfire                UNDETERMINED
        JOHN COX                                                                      Litigation
        LAW OFFICES OF JOHN COX        ACCOUNT NO.: NOT AVAILABLE
        70 STONY POINT ROAD, SUITE A
        SANTA ROSA, CA 95401


3.16602 ANDREW MITCHELL LOPAS                    VARIOUS                              Wildfire                UNDETERMINED
        RYAN L. THOMPSONPAIGE                                                         Litigation
        BOLDT                          ACCOUNT NO.: NOT AVAILABLE
        WATTS GUERRA LLP
        811 BARTON SPRINGS RD., STE.
        725
        AUSTIN, TEXAS 78704




                                           Page 1657 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 560
                                                         of 566
PG&E Corporation                                                                              Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                            Claim

Wildfire Claims

3.16603 ANDREW PALMQUIST                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                       Litigation
        A. BAGHDADI                     ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16604 ANDREW PALMQUIST                          VARIOUS                              Wildfire                UNDETERMINED
        DAVID S. CASEY, JR.,SBN                                                        Litigation
        60768ANGELA JAE CHUN, SBN       ACCOUNT NO.: NOT AVAILABLE
        248571
        CASEY GERRY SCHENK
        FRANCAVILLA BLATT &
        PENFIELD, LLP
        110 LAUREL ST.
        SAN DIEGO, CA 92101


3.16605 ANDREW PALMQUIST                          VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL S. FEINBERG, SBN                                                       Litigation
        81867                           ACCOUNT NO.: NOT AVAILABLE
        MICHAEL S. FEINBERG, APLC
        41911 FIFTH STREET, SUITE 300
        TEMECULA, CA 92590


3.16606 ANDREW PALMQUIST                          VARIOUS                              Wildfire                UNDETERMINED
        THOMAS TOSDAL, SBN 67834                                                       Litigation
        TOSDAL LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
        777 SOUTH HWY 101, STE. 215
        SOLANA BEACH, CA 92075


3.16607 ANDREW PEACOCK                            VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH J.                                                                   Litigation
        CABRASERROBERT J.               ACCOUNT NO.: NOT AVAILABLE
        NELSON LEXI J. HAZAM

       FABRICE N. VINCENTANNIKA
       K. MARTINABBY R. WOLF
       LIEFF CABRASER HEIMANN &
       BERNSTEIN, LLP
       275 BATTERY STREET, 29TH
       FLOOR
       SAN FRANCISCO, CA 94111-3339


3.16608 ANDREW SAUNDERS,                          VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY AND DBA 24                                                        Litigation
        HOUR TELEPHONE                  ACCOUNT NO.: NOT AVAILABLE
        MICHAEL A. KELLYKHALDOUN
        A. BAGHDADI
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108



                                            Page 1658 of 7835 to Schedule E/F Part 2

      Case: 19-30088           Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 561
                                                          of 566
PG&E Corporation                                                                                  Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address             Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                                 Account Number                            Claim

Wildfire Claims

3.16609 ANDREW SAUNDERS,                              VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY AND DBA 24                                                            Litigation
        HOUR TELEPHONE                      ACCOUNT NO.: NOT AVAILABLE
        JOSEPH M. EARLEY III (CAL.
        STATE BAR NO. 157400)
        THE LAW OFFICE OF JOSEPH M.
        EARLEY III
        2561 CALIFORNIA PARK
        DR.UNIT 100
        CHICO, CA 95928


3.16610 Andrew Saunders, individually and             VARIOUS                              Wildfire                UNDETERMINED
        dba 24 Hour Telephone                                                              Litigation
        Mikal C. Watts (Pro Hac Vice        ACCOUNT NO.: NOT AVAILABLE
        Application anticipated)Guy Watts
        (Pro Hac Vice Application
        anticipated)Paige Boldt (Cal.
        State Bar No. 308772)
        Watts Guerra LLP
        70 Stony Point Road, Suite A
        Santa Rosa, CA 95401


3.16611 ANDREW SAUNDERS,                              VARIOUS                              Wildfire                UNDETERMINED
        INDIVIDUALLY AND DBA 24                                                            Litigation
        HOUR TELEPHONE                      ACCOUNT NO.: NOT AVAILABLE
        E. ELLIOT ADLERBRITTANY S.
        ZUMMERAMANDA J.
        WIESNEROMEED LATIFI
        ADLER LAW GROUP, APLC
        402 W. BROADWAY, SUITE 860
        SAN DIEGO, CA 92101


3.16612 ANDREW SHAFFNER                               VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                                  Litigation
        DREYER BABICH BUCCOLA               ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16613 ANDREW SHAFFNER                               VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                         Litigation
        100077ALISON E. CORDOVA,            ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010




                                                Page 1659 of 7835 to Schedule E/F Part 2

       Case: 19-30088            Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 562
                                                              of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16614 ANDREW SHAFFNER                            VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA, ESQ. /                                                       Litigation
        SBN: 110909ANDREA R.             ACCOUNT NO.: NOT AVAILABLE
        CROWL, ESQ. / SBN: 313624
        DREYER BABICH BUCCOLA
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16615 ANDREW SHAFFNER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.16616 ANDREW SHAFFNER                            VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16617 ANDREW SKOLNICK                            VARIOUS                              Wildfire                UNDETERMINED
        GERALD SINGLETONERIKA L.                                                        Litigation
        VASQUEZ AMANDA LOCURTO           ACCOUNT NO.: NOT AVAILABLE
        SINGLETON LAW FIRM, APC
        115 WEST PLAZA STREET
        SOLANO BEACH, CA 92075


3.16618 ANDREW SKOLNICK                            VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SUMMY (PRO HAC VICE                                                       Litigation
        PENDING)JOHN P. FISKE            ACCOUNT NO.: NOT AVAILABLE
        BARON & BUDD, P.C.
        603 N. COAST HIGHWAY
        SOLANO BEACH, CA 92075


3.16619 ANDREW SKOLNICK                            VARIOUS                              Wildfire                UNDETERMINED
        TERRY SINGLETON, ESQ.                                                           Litigation
        TERRY SINGLETON, A.P.C.          ACCOUNT NO.: NOT AVAILABLE
        1950 FIFTH AVENUE, SUITE 200
        SAN DIEGO, CA 92101


3.16620 ANDREW SKOLNICK                            VARIOUS                              Wildfire                UNDETERMINED
        NATASHA SERINO                                                                  Litigation
        LAW OFFICES OF ALEXANDER         ACCOUNT NO.: NOT AVAILABLE
        M. SCHACK
        16870 WEST BERNARDO, STE
        400,
        SAN DIEGO, CA 92127


                                             Page 1660 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3         Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 563
                                                           of 566
PG&E Corporation                                                                             Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Wildfire Claims

3.16621 ANDREW SKOLNICK                          VARIOUS                              Wildfire                UNDETERMINED
        AHMED S. DIABDEBORAH S.                                                       Litigation
        DIXONROBERT J. CHAMBERS II     ACCOUNT NO.: NOT AVAILABLE
        DIXON DIAB & CHAMBERS LLP
        501 W. BROADWAY, SUITE 800
        SAN DIEGO, CA 92101


3.16622 ANDREW SKOLNICK                          VARIOUS                              Wildfire                UNDETERMINED
        JOHN F. MCGUIRE, JR., ESQ.                                                    Litigation
                                       ACCOUNT NO.: NOT AVAILABLE
       IAN C. FUSSELMAN,
       ESQ.BRETT. J. SCHREIBER,
       ESQ.
       THORSNES BARTOLOTTA
       MCGUIRE LLP
       2550 FIFTH A VENUE, 11TH
       FLOOR
       SAN DIEGO, CALIFORNIA 92103


3.16623 ANDREW SMITH                             VARIOUS                              Wildfire                UNDETERMINED
        RUSSELL REINER, ESQ. #84461                                                   Litigation
         REINER, SLAUGHTER &           ACCOUNT NO.: NOT AVAILABLE
        FRANKEL, LLP
        2851 PARK MARINA DR., SUITE
        200
        REDDING, CALIFORNIA 96001


3.16624 ANDREW SMITH                             VARIOUS                              Wildfire                UNDETERMINED
        ROBERT W. JACKSON, ESQ.,                                                      Litigation
        #117228                        ACCOUNT NO.: NOT AVAILABLE
        LAW OFFICES OF ROBERT W.
        JACKSON, APC
        205 WEST ALVARADO STREET
        FALLBROOK, CALIFORNIA 92028


3.16625 ANDREW SMITH                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLYKHALDOUN                                                      Litigation
        A. BAGHDADI                    ACCOUNT NO.: NOT AVAILABLE
        WALKUP MELODIA
        KELLY&SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16626 ANDREW SMITH                             VARIOUS                              Wildfire                UNDETERMINED
        ERIC RATINOFF, ESQ., #166204                                                  Litigation
        ERIC RATINOFF LAW CORP.        ACCOUNT NO.: NOT AVAILABLE
        401 WATTAVENUE
        SACRAMENTO, CALIFORNIA
        95864




                                           Page 1661 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 564
                                                         of 566
PG&E Corporation                                                                            Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Wildfire Claims

3.16627 ANDREW SUPINGER                         VARIOUS                              Wildfire                UNDETERMINED
        BILL ROBINS IIIROBERT T.                                                     Litigation
        BRYSONKEVIN M. POLLACK        ACCOUNT NO.: NOT AVAILABLE
        ROBINS CLOUD LLP
        808 WILSHIRE BOULEVARD,
        SUITE 450
        SANTA MONICA, CA 90401


3.16628 ANDREWS, RICHARD                        VARIOUS                              Wildfire                UNDETERMINED
        SCOTT SAMMY, ESQ.BRITT K.                                                    Litigation
        STROTTMAN, ESQ.JOHN           ACCOUNT NO.: NOT AVAILABLE
        FISKE, ESQ.
        BARON & BUDD
        11440 WEST BERNARDO
        COURT, SUITE 265
        SAN DIEGO, CA 92127


3.16629 ANDREWS, RICHARD                        VARIOUS                              Wildfire                UNDETERMINED
        JOHN GOMEZAHMED DIAB                                                         Litigation
        GOMEZ TRIAL ATTORNEYS         ACCOUNT NO.: NOT AVAILABLE
        655 W. BROADWAY, SUITE 1700
        SAN DIEGO, CA 92101


3.16630 ANDRIES BIJSTRA                         VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                            Litigation
        DREYER BABICH BUCCOLA         ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16631 ANDRIES BIJSTRA                         VARIOUS                              Wildfire                UNDETERMINED
        CATHERINE LOMBARDO (SBN #                                                    Litigation
        160461)                       ACCOUNT NO.: NOT AVAILABLE
        THE LOMBARDO LAW FIRM
        433 W ARROW HIGHWAY
        CLAREMONT, CA 9171


3.16632 ANDRIES BIJSTRA                         VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                             Litigation
        WALKUP, MELODIA, KELLY &      ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16633 ANDRIES BIJSTRA                         VARIOUS                              Wildfire                UNDETERMINED
        JOSEPH FEIST -- SBN                                                          Litigation
        249447JONATHAN J.             ACCOUNT NO.: NOT AVAILABLE
        GRIFFITH -- SBN 266891
        NORTHERN CALIFORNIA LAW
        GROUP, PC.
        2611 ESPLANADE
        CHICO, CA 95973



                                          Page 1662 of 7835 to Schedule E/F Part 2

      Case: 19-30088          Doc# 900-3      Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 565
                                                        of 566
PG&E Corporation                                                                               Case Number:    19-30088 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And      C U     D    Basis For    Offset    Amount of Claim
Including Zip Code                              Account Number                            Claim

Wildfire Claims

3.16634 ANDRIES BIJSTRA                            VARIOUS                              Wildfire                UNDETERMINED
        ELIZABETH LATIMER (STATE                                                        Litigation
        BAR #304697)                     ACCOUNT NO.: NOT AVAILABLE
        LATIMER AND KENKEL LAW
        OFFICES
        330 WALL STREET, SUITE 20
        CHICO, CA TELEPHONE: (530)
        345-1396 FACSIMILE: (530) 345-
        0439


3.16635 ANDY FAIRCLOTH                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY                                                                Litigation
        WALKUP, MELODIA, KELLY &         ACCOUNT NO.: NOT AVAILABLE
        SCHOENBERGER
        650 CALIFORNIA STREET
        SAN FRANCISCO, CA 94108


3.16636 ANDY FAIRCLOTH                             VARIOUS                              Wildfire                UNDETERMINED
        STEVEN M. CAMPORA                                                               Litigation
        DREYER BABICH BUCCOLA            ACCOUNT NO.: NOT AVAILABLE
        WOOD CAMPORA, LLP
        20 BICENTENNIAL CIRCLE
        SACRAMENTO, CA 95826


3.16637 ANDY FAIRCLOTH                             VARIOUS                              Wildfire                UNDETERMINED
        MICHAEL A. KELLY , ESQ. / SBN:                                                  Litigation
        71460KHALDOUN A. BAGHDADI        ACCOUNT NO.: NOT AVAILABLE
        / SBN: 190111
        WALKUP, MELODIA, KELLY &
        SCHOENBERGER
        650 CALIFORNIA STREET, 26TH
        FLOOR
        SAN FRANCISCO, CA 94108


3.16638 ANDY FAIRCLOTH                             VARIOUS                              Wildfire                UNDETERMINED
        FRANK M. PITRE, ESQ./ SBN:                                                      Litigation
        100077ALISON E. CORDOVA,         ACCOUNT NO.: NOT AVAILABLE
        ESQ./ SBN:284492
        COTCHETT, PITRE, &
        MCCARTHY, LLP
        840 MALCOLM ROAD, SUITE 200
        BURLINGAME, CA 94010


3.16639 ANDY FAIRCLOTH                             VARIOUS                              Wildfire                UNDETERMINED
        NICHOLAS J.P. WAGNER                                                            Litigation
        #109455LAURA E. BROWN            ACCOUNT NO.: NOT AVAILABLE
        #306035
        WAGNER, JONES, KOPFMAN, &
        ARTENIAN LLP
        1111 HERNDON, STE. 317
        FRESNO, CA 93720




                                             Page 1663 of 7835 to Schedule E/F Part 2

       Case: 19-30088           Doc# 900-3       Filed: 03/14/19 Entered: 03/14/19 22:42:10                   Page 566
                                                           of 566
